 

Exhibit 10.1

  

 



 

SECURITIES PURCHASE, VOTING AND STANDSTILL AGREEMENT

 

BY AND AMONG

 

AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC.,

 

AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P.

 

AND

 

BROOKFIELD STRATEGIC REAL ESTATE PARTNERS
II HOSPITALITY REIT II LLC

 

DATED AS OF JANUARY 12, 2017

 



 

 

 

 

  

TABLE OF CONTENTS

 

    Page       1. Definitions 2       2. Initial Closing; Purchase and Sale of
the Redeemable Preferred Share and Convertible Preferred Units 26       3.
Subsequent Closings; Purchase and Sale of Convertible Preferred Units 27      
4. Subsequent Closings 28       5. Representations and Warranties of the Company
and Opco 28           5.1 Organization, Good Standing and Qualification 28      
    5.2 Subsidiaries 29           5.3 Authorization; Enforceability 29          
5.4 Application of Takeover Protections 30           5.5 Governmental Consents
31           5.6 Capitalization 31           5.7 Valid Issuance of Redeemable
Preferred Share and Convertible Preferred Units 33           5.8 Financial
Statements 33           5.9 Reports 34           5.10 Absence of Changes 35    
      5.11 Indebtedness 35           5.12 Litigation 36           5.13 Taxes 36
          5.14 REIT Status 36           5.15 Permits and Licenses 37          
5.16 Compliance with Laws 37           5.17 Environmental Compliance 37        
  5.18 Compliance with Other Instruments; No Default or Violation 38          
5.19 Material Contracts 38           5.20 Benefit Plans 41           5.21 Labor
Matters 41           5.22 Intellectual Property 41           5.23 Registration
Rights 42           5.24 Investment Company Act 43           5.25 Brokers’ Fees
and Expenses 43           5.26 Illegal Payments 43

 

ii 

 

  

  5.27 Maintenance Requirements 43           5.28 Insurance 43           5.29
Real Property 44           5.30 Transactions With Affiliates 46           5.31
Shell Company Status 47           5.32 HSR Matters 47           5.33 General
Solicitation 47           5.34 Offering; Exemption 47           5.35 No
Integrated Offering 47         6. Representations and Warranties of the Investor
47           6.1 Organization 48           6.2 Authorization; Enforceability 48
          6.3 Governmental Consents 48           6.4 No Default or Violation 48
          6.5 Private Placement 49           6.6 Litigation 51           6.7
Available Funds 51           7. Conditions to the Investor’s Obligations at the
Closings 51           7.1 Initial Articles Supplementary; Articles Supplementary
and Charter Amendment 51           7.2 Representations and Warranties 51        
  7.3 Performance 52           7.4 Company and Opco Officer Certificates 53    
      7.5 Initial Closing Consents 53           7.6 Subsequent Closings Consents
and Waivers 53           7.7 Material Adverse Effect 53           7.8 Board of
Directors 53           7.9 REIT Ownership Limitations Waiver 54           7.10
Applicability of Maryland Laws 54           7.11 No Legal Bar 54           7.12
Tax Opinion 54           7.13 Delaware Validity/No Conflicts Opinion 54        
  7.14 Maryland Validity/No Conflicts Opinion 54           7.15 Other
Transaction Documents 55

 

iii 

 

  

  7.16 Framework Agreement 55           7.17 Events of Default 55           7.18
HSR Waiting Period 55           7.19 ENN Pool I Debt Yield 55           7.20 No
Default 55         8. Conditions to the Company’s and Opco’s Obligations at the
Closings 55           8.1 Representations and Warranties 55           8.2
Performance 56           8.3 Investor Officer Certificate 56           8.4 REIT
Ownership Limitations Waiver 56           8.5 No Legal Bar 56           8.6
Other Transaction Documents 56           8.7 HSR Waiting Period 56           8.8
Initial Closing Consents 56           8.9 Subsequent Closings Consents and
Waivers 57         9. Termination. 57           9.1 Termination Generally 57    
      9.2 Effect of Termination 58         10. Covenants 58           10.1
Efforts to Consummate 59           10.2 Operation of the Business 60          
10.3 Reservation of Redemption Stock; Issuance of Common Shares; Availability of
Conversion OP Units 64           10.4 Transfer Taxes 65           10.5 Public
Disclosure 65           10.6 Tax Related Covenants 65           10.7
Confidentiality 66           10.8 Standstill 66           10.9 Voting Standstill
69           10.10 Access. 70           10.11 Notification of Certain Matters 71
          10.12 Company Name Change 72           10.13 REIT Covenant. 72        
  10.14 Termination of Agreements 72           10.15 Use of Proceeds 73

 

iv 

 

  

  10.16 Additional Redeemable Preferred Directors 73           10.17 Annual
Business Plan 73           10.18 Information Rights 73           10.19 Aggregate
Share Ownership Limit Waiver 73           10.20 Funding Determination 74        
  10.21 Consent Costs 74           10.22 General Insurance 74           10.23
Director & Officer Insurance 74           10.24 Projections 74         11.
Survival; Indemnification; Limitations on Liability 75           11.1 Survival
75           11.2 Indemnification by the Company and Opco 76           11.3
Limitations and Other Matters Relating to Indemnification 76           11.4
Indemnification Procedures 78           11.5 Tax Treatment of Indemnification
Payments 79           11.6 Remedies 80         12. Commitment Fee 82       13.
Fees and Expenses 83       14. Miscellaneous 83           14.1 Governing Law 83
          14.2 Jurisdiction; Enforcement; Specific Performance 83           14.3
Successors and Assigns 85           14.4 No Third-Party Beneficiaries 85        
  14.5 No Personal Liability of Directors, Officers, Owners, Etc 85          
14.6 Entire Agreement 85           14.7 Notices 86           14.8 Delays or
Omissions 87           14.9 Amendments and Waivers 87           14.10
Counterparts 87           14.11 Severability 87           14.12 Titles and
Subtitles; Interpretation 88

 

EXHIBITS

 

Exhibit A – Form of Articles Supplementary

 

v 

 

  

Exhibit B – Form of A&R Opco LPA

Exhibit C – Form of Registration Rights Agreement

Exhibit D – Form of A&R Bylaws

Exhibit E – Form of Director Indemnification Agreement

Exhibit F – Form of Ownership Limitation Waiver Agreement (including terms of
Investor Representation Letter)

Exhibit G – Form of Opinion of Counsel (Delaware)

Exhibit H – Existing Opco LPA

Exhibit I – Form of Opinion of Counsel (Maryland)

Exhibit J– Form of Annual Business Plan

Exhibit K – Form of Written Consent of the Investor

Exhibit L – Form of Joinder

Exhibit M – Information Rights

Exhibit N – Framework Agreement

  

vi 

 

 

This SECURITIES PURCHASE, VOTING AND STANDSTILL AGREEMENT (this “Agreement”) is
entered into as of January 12, 2017, by and among American Realty Capital
Hospitality Trust, Inc., a Maryland corporation (the “Company”), American Realty
Capital Hospitality Operating Partnership, L.P., a Delaware limited partnership
(“Opco”), and Brookfield Strategic Real Estate Partners II Hospitality REIT II
LLC, a Delaware limited liability company (the “Investor”).

 

WHEREAS, at the Initial Closing (as defined below), on the terms and conditions
set forth in this Agreement, the Company desires to sell, and the Investor
desires to purchase, one (1) Redeemable Preferred Share, par value $0.01 per
share (the “Redeemable Preferred Share”), for the Redeemable Preferred Share
Purchase Price (as defined below);

 

WHEREAS, at the Initial Closing, on the terms and conditions set forth in this
Agreement, Opco desires to sell, and the Investor desires to purchase,
9,152,542.37 units of a new series of convertible preferred operating
partnership units of Opco designated under the A&R Opco LPA (as defined below)
as the “Class C Units” (the “Convertible Preferred Units”) for the Initial
Convertible Preferred Purchase Price (as defined below);

 

WHEREAS, following the Initial Closing, on the terms and conditions set forth in
this Agreement, Opco desires to sell, and the Investor desires to purchase,
additional Convertible Preferred Units at the Unit Price per Convertible
Preferred Unit up to an additional aggregate investment of $265,000,000;

 

WHEREAS, in connection with the foregoing transactions, (a) the Company will
have filed for record with the State Department of Assessments and Taxation of
Maryland, (i) Articles Supplementary of the Company solely to make the election
provided for under Section 3-804(c) of the Maryland General Corporation Law (the
“Initial Articles Supplementary”), (ii) an amendment to the Charter (as defined
below) solely to change the name of the Company to “Hospitality Investors Trust,
Inc.” (the “Charter Amendment”) prior to the Initial Closing and (iii) Articles
Supplementary of the Company establishing and fixing the rights and preferences
of the Redeemable Preferred Share in the form attached as Exhibit A (the
“Articles Supplementary”) prior to the Initial Closing but after the filing of
the Initial Articles Supplementary and the Charter Amendment, (b) the Company,
in its capacity as the General Partner of Opco, the Investor, as the Initial
Preferred LP, and BSREP II Hospitality II Special GP OP LLC, a Delaware Limited
Liability Company, as the Special General Partner, will execute and deliver the
Amended & Restated Agreement of Limited Partnership of Opco, in the form
attached as Exhibit B and dated the date of the Initial Closing (the “A&R Opco
LPA”), (c) the Company, Advisor and the Investor will, at the Initial Closing,
execute and deliver the Registration Rights Agreement, in the form attached as
Exhibit C (the “Registration Rights Agreement”), (d) the Board (as defined
below) will (i) prior to the Initial Closing, adopt and approve the Articles
Supplementary, (ii) prior to the Initial Closing, adopt and approve the Charter
Amendment and (iii) at the Initial Closing, adopt and approve the Amended and
Restated Bylaws of the Company in the form attached as Exhibit D (the “A&R
Bylaws”), (e) the Investor will execute and deliver in its capacity as the
holder of the Redeemable Preferred Share, effective as of immediately following
the Initial Closing, a written consent in the form attached as Exhibit K
electing each of the Initial Redeemable Preferred Directors (as defined below)
as directors of the Company, (f) the Company and each of the Initial Redeemable
Preferred Directors will execute and deliver at the Initial Closing a Director
Indemnification Agreement in the form attached as Exhibit E in respect of each
such director (the “Director Indemnification Agreements”), (g) the Advisor (as
defined below), the Company, Opco, the Investor, Crestline Hotels & Resorts,
LLC, American Realty Capital Hospitality Grace Portfolio, LLC, American Realty
Capital Hospitality Special Limited Partnership, LLC and American Realty Capital
Hospitality Properties, LLC have executed and delivered, concurrently with the
execution of this Agreement, the Framework Agreement in the form attached as
Exhibit N (together with the exhibits and schedules thereto, the “Framework
Agreement”) (each of the documents listed in (a)-(g), together with this
Agreement and any other agreement, certificate or other document to be entered
into or delivered pursuant to the terms hereof or thereof or in connection
herewith or therewith, the “Transaction Documents”), (h) William M. Kahane has
delivered a letter of resignation to the Board pursuant to which he would resign
as a director of the Company effective as of the Initial Closing and (i) at the
Initial Closing, the Company will deliver the Commitment Fee (as defined below)
to the Investor; and

 

 1 

 

  

WHEREAS, to induce the Company and Opco to enter into this Agreement,
simultaneously with the execution of this Agreement, Brookfield Strategic Real
Estate Partners II-A L.P., a Delaware limited partnership, Brookfield Strategic
Real Estate Partners II-A (ER) L.P., a Delaware limited partnership, Brookfield
Strategic Real Estate Partners II-B L.P., a Delaware limited partnership,
Brookfield Strategic Real Estate Partners II-C L.P., a Delaware limited
partnership, Brookfield Strategic Real Estate Partners II-C (ER) L.P., a
Delaware limited partnership, Brookfield Strategic Real Estate Partners II BPY
Borrower L.P., a Delaware limited partnership, and BSREP II BIV BPY Cayman L.P.,
a limited partnership organized under the laws of the Cayman Islands
(collectively, the “Guarantors”), have executed and delivered to the Company and
Opco a limited guarantee (the “Limited Guarantee”) and funding guarantee (the
“Funding Guarantee” and, together with the Limited Guarantee, the “Guarantees”),
pursuant to which the Guarantors have agreed, on a several and not joint basis,
to guarantee certain of the obligations of the Investor under this Agreement.

 

NOW THEREFORE, in consideration of the foregoing and the representations,
warranties and agreements set forth in this Agreement and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and agreed, and intending to be legally bound by this Agreement,
the Company and the Investor agree as follows:

 

1.            Definitions. As used in this Agreement, the following terms shall
have the respective meanings set forth in this Section 1:

 

“A&R Bylaws” shall have the meaning set forth in the recitals.

 

“A&R Opco LPA” shall have the meaning set forth in the recitals.

 

 2 

 

 

“Acquisition” means any transaction or series of transactions involving: (i) (a)
any acquisition (whether direct or indirect, including by way of merger, share
exchange, consolidation, business combination or other transaction of any kind
however structured) or purchase from the Company or any of its Subsidiaries that
would result in any Person or Group Beneficially Owning fifty percent (50%) or
more of the total outstanding Equity Securities of the Company or Opco (measured
by voting power or economic interest), or (b) any tender offer, exchange offer
or other secondary acquisition that would result in any Person or Group
Beneficially Owning fifty percent (50%) or more of the total outstanding Equity
Securities of the Company or Opco (measured by voting power or economic
interest), or (c) any merger, consolidation, share exchange, recapitalization,
reorganization, business combination or similar transaction involving the
Company or any of its Subsidiaries that would result in the equityholders of the
Company immediately preceding such transaction Beneficially Owning less than
fifty percent (50%) of the total outstanding Equity Securities in the surviving
or resulting entity of such transaction (measured by voting power or economic
interest); or (ii) any purchase of assets (including the acquisition of Equity
Securities in any Subsidiary of the Company), including pursuant to a joint
venture, that constitute fifty percent (50%) or more of the consolidated assets
of the Company and its Subsidiaries; provided that the receipt of any of the
following Equity Securities of the Company and Opco shall not be deemed an
Acquisition: (i) Redemption Stock issuable upon the redemption of OP Units
(assuming the Company elects to deliver Common Shares on such redemption); (ii)
Redemption Stock issuable upon the redemption of Conversion OP Units issuable
upon the conversion of Convertible Preferred Units issued pursuant to this
Agreement; (iii) Conversion OP Units issuable upon the conversion of Convertible
Preferred Units; (iv) Convertible Preferred Units issued pursuant to this
Agreement or the A&R Opco LPA (including PIK Distributions); or (v) acquisitions
pursuant to and expressly permitted by Section 10.8(b). For purposes of this
definition, a Person shall be deemed to “Beneficially Own” any securities of
which such Person or any such Person’s Affiliates is considered to be a
“Beneficial Owner” under Rule 13d-3 under the Exchange Act as in effect on the
date hereof or of which such Person or any of such Person’s Affiliates, directly
or indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time or upon the satisfaction of
conditions) pursuant to any agreement, arrangement or understanding (whether or
not in writing) or upon the exercise of conversion rights, exchange rights,
rights, warrants or options, or otherwise.

 

“Acquisition Proposal” shall mean any proposal, offer, inquiry, indication of
interest or expression of intent (whether binding or nonbinding, whether oral or
written and whether communicated to the Company, the Board or publicly announced
to the Company’s equityholders or otherwise) by any Person or Group relating to
an Acquisition.

 

“Action” shall have the meaning set forth in Section 5.12.

 

“Adjusted Operating Income” shall mean total Operating Income less all amounts
described in clause (c) of the definition of Operating Income.

 

“Advisor” shall mean American Realty Capital Hospitality Advisors, LLC.

 

“Advisory Agreement” shall mean that certain Advisory Agreement, dated as of
January 7, 2014, by and among the Company, Opco and the Advisor, as amended by
that certain First Amendment to Advisory Agreement, dated as of November 11,
2015, and that certain Second Amendment to Advisory Agreement, dated as of March
24, 2016.

 

 3 

 

  

“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling or controlled by or under common control with such Person. For
purposes of this definition, “control” when used with respect to any Person has
the meaning specified in Rule 12b-2 under the Exchange Act (including SEC and
judicial interpretations thereof); and the terms “controlling” and “controlled”
shall have meanings correlative to the foregoing.

 

“Affiliate Contract” shall mean any Contract between the Company or any of its
Subsidiaries, on one hand, and any Related Party, on the other hand.

 

“Aggregate Purchase Price” shall mean, as of any calculation date, the sum of
(a) the Redeemable Preferred Share Purchase Price plus (b) the Initial
Convertible Preferred Purchase Price plus (c) the aggregate purchase price paid
by the Investor in respect of all Convertible Preferred Units purchased pursuant
to any and all Follow-On Fundings, to the extent that any have occurred as of
such calculation date.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Antitrust Authority” shall mean any Governmental Authority charged with
enforcing, applying, administering or investigating any antitrust Laws,
including the U.S. Federal Trade Commission, the U.S. Department of Justice, any
attorney general of any state of the United States, the European Commission or
any other competition authority of any jurisdiction.

 

“Antitrust Laws” shall mean the HSR Act and any Law designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or lessening of competition, through merger
or acquisition or otherwise.

 

“Approved 2017 Business Plan” shall mean the 2017 Annual Business Plan delivered
by the Company to the Investor (including the capital expenditure budget of the
Company and its Subsidiaries included therein) and approved by the Investor
prior to the date hereof.

 

“Articles Supplementary” shall have the meaning set forth in the recitals.

 

“as-converted basis” shall mean, with respect to the outstanding Common Shares,
on a basis in which all Common Shares issuable upon conversion, exchange or
exercise of any other Equity Security convertible into or exchangeable or
exercisable for Common Shares, whether or not the convertible, exchangeable or
exercisable Equity Security is then convertible, exchangeable or exercisable by
the holder, are assumed to be then outstanding.

 

“AS Non-Suspended Rights” shall mean the rights of the Primary Redeemable
Preferred Directors (as defined in the Articles Supplementary) to approve the
matters set forth in the following sections of the Articles Supplementary:
Sections 6(i)(ii) (only with respect to (i) any right with respect to the
approval of any action to amend, alter or repeal the Articles Supplementary or
any of the terms of the Redeemable Preferred Share contained in the Charter
(including the Articles Supplementary) or the Bylaws or (ii) any right with
respect to the approval of the creation of rights in respect of any series or
class of Equity Securities with rights senior to the Redeemable Preferred Share
(but excluding (x) amendments to reflect transfers made in accordance with
Article 11 of the A&R Opco LPA and (y) amendments to the A&R Opco LPA to reflect
the rights of Opco pursuant to Section 15.14(d) of the A&R Opco LPA)), 6(i)(iv),
6(i)(vii), 6(i)(viii) (other than with respect to any redemptions expressly
required by the Grace Agreements), 6(i)(xi), 6(i)(xiii), 6(i)(xvi), 6(i)(xviii)
and 6(i)(xix) or 6(i)(xx), as they may relate to any of the foregoing.

 

 4 

 

  

“AS Suspended Rights” shall mean (a) the rights of the Redeemable Preferred
Directors to receive and approve the Annual Business Plan as set forth in
Section 6(j) of the Articles Supplementary and (b) the rights of the Primary
Redeemable Preferred Directors to approve the matters set forth in the following
sections of the Articles Supplementary: Section 6(i)(i), 6(i)(ii) (excluding (i)
any right with respect to the approval of any action to amend, alter or repeal
the Articles Supplementary or any of the terms of the Redeemable Preferred Share
contained in the Charter (including the Articles Supplementary) or the Bylaws or
(ii) any right with respect to the approval of the creation of rights in respect
of any series or class of Equity Securities with rights senior to the Redeemable
Preferred Share (but including (x) amendments to document transfers made in
accordance with Article 11 of the A&R Opco LPA and (y) amendments to the A&R
Opco LPA to reflect the rights of Opco pursuant to Section 15.14(d) of the A&R
Opco LPA)), 6(i)(iii), 6(i)(v), 6(i)(vi), 6(i)(ix), 6(i)(viii) (only with
respect to any redemptions expressly required by the Grace Agreements), 6(i)(x)
, 6(i)(xii), 6(i)(xiv), 6(i)(xv), 6(i)(xvii), and 6(i)(xix) or 6(i)(xx) as they
may relate to any of the foregoing; provided, however, that the rights of the
Primary Redeemable Preferred Directors to approve the matters set forth in
Section 6(i)(i), 6(i)(ii) (subject to the proviso in respect of such sub-clause
set forth above in this definition), 6(i)(iii), 6(i)(v) and 6(i)(xii) shall not
be AS Suspended Rights unless the action taken thereunder is limited to the
extent reasonably necessary to, and the proceeds net of third party costs, fees
and expenses received in respect thereof are used solely to, (i) redeem the then
outstanding Grace Preferred Equity Interests, (ii) fund payments for
contractually mandatory PIPs coming due in the six (6) months following the
taking of the applicable action, or (iii) fund other working capital
requirements of the Company and its Subsidiaries in an amount not to exceed
$10,000,000 with respect to any applicable Suspension Period and only to the
extent that the funds that would have been paid to the Company by the Investor
in respect of Convertible Preferred Units at a Subsequent Closing absent a
Funding Failure would have been permitted to be used for such purpose pursuant
to Section 10.15.

 

“Associates” shall mean, with respect to any Person, any Affiliate, Subsidiary,
portfolio company, director, officer, employee, incorporator, stockholder,
equityholder, controlling Person, manager, advisor, managing member, member,
general partner, limited partner, principal or other agent of such Person or any
of such Person’s Affiliates.

 

“Board” means the Board of Directors of the Company.

 

 5 

 

 

“Brookfield Excluded Affiliate” shall mean (a) Brookfield Investment Management
Inc., Brookfield Investment Management (Canada) Inc. or any of their respective
controlled Affiliates, for so long as each entity in (a) continues to represent
the “public side” of Brookfield Asset Management Inc. (“BAM”) and is separated
from the “private side” of BAM (including from the Investor) in accordance with
internal policies by an information barrier reasonably designed to prevent the
unauthorized disclosure of non-public information between the public side and
private side and continues to comply with such policies, and (b) any separately
traded public companies in which the Investor or any of its Affiliates may hold
an interest, as of the date hereof or from time to time hereafter (including
General Growth Properties, Inc.) or any of their respective Subsidiaries, in
each case, until such time that any such Person is a Permitted Transferee
pursuant to the terms of Section 11.3 of the A&R Opco LPA, at which time such
Person shall be deemed to become an Affiliate of the Investor for all purposes
of this Agreement; provided, that for so long as any Redeemable Preferred
Director simultaneously serves on both the Board and the board of directors of
any publicly traded company described under clause (b), the primary business of
which is the ownership of select service or limited service hotels, such company
and each of its Subsidiaries shall be deemed not to be a Brookfield Excluded
Affiliate, provided, further, that if any Brookfield Excluded Affiliate
described in clause (b) is provided with Confidential Information, such entity
receiving Confidential Information will not be deemed to be a Brookfield
Excluded Affiliate, it being understood that such Brookfield Excluded Affiliate
will not be deemed to have been provided with or received Confidential
Information solely because an individual that is an employee of the Investor or
its Affiliates serving as a member of the board of directors (or similar
governing body) of such Brookfield Excluded Affiliate has received Confidential
Information if such individual has not provided any other member of the board of
directors (or similar governing body), officer or employee of such Brookfield
Excluded Affiliate (which member, officer or employee is not an employee of the
Investor or its Affiliates) with any Confidential Information and has not used
any Confidential Information in furtherance of an intentional breach of Section
10.8 or Section 10.9 of this Agreement.

 

“Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday or
Friday and is not a day on which banking institutions in New York, New York
generally are authorized or obligated by Law, regulation or executive order to
close.

 

“Bylaws” shall have the meaning set forth in Section 5.1.

 

“Charter” shall have the meaning set forth in Section 5.1.

 

“Charter Amendment” shall have the meaning set forth in the recitals.

 

“Claim” shall have the meaning set forth in Section 11.4(a).

 

“Claim Notice” shall have the meaning set forth in Section 11.4(a).

 

“Closing Date” shall mean any date on which any Closing actually occurs.

 

“Closings” shall mean the Initial Closing, the First Follow-On Funding Closing,
the Second Follow-On Funding Closing, any and all Investor Demand Funding
Closings and any and all Other Funding Closings.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, together with
all regulations, rulings and interpretations thereof or thereunder by the
Internal Revenue Service.

 

“Commitment Fee” shall have the meaning set forth in Section 12.

 

“Common Shares” shall mean shares of common stock of the Company, par value
$0.01 per share.

 

 6 

 

  

“Company” shall have the meaning set forth in the preamble.

 

“Company Intellectual Property” shall mean any and all Intellectual Property
owned or purported to be owned (in each case, whether owned singularly or
jointly with a third party or parties) by the Company or any of its
Subsidiaries.

 

“Company Registered Intellectual Property” shall mean all Intellectual Property
owned or purported to be owned by the Company or one or more of its Subsidiaries
that has been registered, issued, filed, certified or otherwise perfected or
recorded with or by any Governmental Authority or quasi-public legal authority
(including domain name registrars), or any applications for any of the
foregoing.

 

“Company Title Policy” shall have the meaning set forth in Section ‎5.29(a).

 

“Condemnation” means any taking or voluntary conveyance of all or any part of
any Property of the Company or any of its Subsidiaries or any interest therein
or right accruing thereto or use thereof, as the result of, or in settlement of,
any condemnation or other eminent domain proceeding by any Governmental
Authority, whether or not the same shall actually have been commenced.

 

“Confidential Information” shall have the meaning set forth in Section 10.7.

 

“Confidentiality Agreement” shall mean the Non-Disclosure Agreement between the
Investor and the Company dated as of April 12, 2016, as amended by the letter
agreement dated October 13, 2016.

 

“Consent” means any approval, authorization, consent, notice, ratification,
license, permission, exemption or waiver to be obtained from, or registration,
declaration or filing with or other action in respect of, any Governmental
Authority or other Person, as applicable.

 

“Consent Costs” shall mean the sum of all Loan Consent Costs, Franchisor Consent
Costs, Ground Lessor Consent Costs and Preferred Equity Consent Costs, but
specifically excluding PIP Costs.

 

“Consent Franchise Agreements” shall mean each of the Franchise Agreements set
forth on Schedule 5.19(a)(xv) other than the Franchise Agreement relating to the
Property known as the Westin Virginia Beach hotel.

 

“Consent Franchisor Parties” shall mean all applicable franchisors with respect
to a Consent Franchise Agreement.

 

“Consent Ground Lessor Parties” shall mean all applicable landlords with respect
to a Consent Ground Lease.

 

“Consent Loan Documents” shall mean all documents evidencing, securing,
guaranteeing or otherwise relating to the Consent Loans.

 

 7 

 

  

“Consent Loan Lender Parties” shall mean all applicable lenders, servicers,
special servicers, controlling holders and rating agencies.

 

“Consent Loans” shall mean the loans designated as such on Schedule 7.5(a).

 

“Consent Ground Leases” shall mean the Ground Leases designated as such on
Schedule 7.5(b), and any guarantees thereof by the Company or a Company
Affiliate.

 

“Consent Preferred Equityholders” shall mean the holders of the Grace Preferred
Equity Interests that are required to consent to the Preferred Equity Consent
Items pursuant to the terms of the Grace Agreements.

 

“Contract” means any contract, agreement, option, right to acquire, preferential
purchase right, preemptive right, warrant, indenture, debenture, note, bond,
loan agreement, collective bargaining agreement, lease, mortgage, franchise,
license, purchase order, bid, commitment, letter of credit, guaranty, surety or
any other legally binding arrangement, whether oral or written, and including
all modifications, amendments, supplements, annexes and schedules thereto and
written waivers thereof.

 

“Conversion OP Units” shall have the meaning set forth in Section 5.3(a).

 

“Convertible Preferred Units” shall have the meaning set forth in the recitals.

 

“Crestline” shall mean Crestline Hotels & Resorts, LLC or an Affiliate thereof.

 

“Debt Yield” shall mean, as of any time of determination and in connection with
any issuance of Convertible Preferred Units at the Closings in respect of the
Second Follow-on Funding and any Other Funding, the percentage obtained by
dividing the Net Operating Income of the Company and its Subsidiaries by the
aggregate principal amount of all outstanding Indebtedness of the Company and
its Subsidiaries (provided that solely for the purposes of this definition of
“Debt Yield,” the term Indebtedness shall include the Liquidation Preference (as
defined in the A&R Opco LPA) of all Convertible Preferred Units outstanding as
of such time of determination and of all Convertible Preferred Units to be
issued in connection with such issuance (assuming that such Convertible
Preferred Units to be issued were issued immediately prior to such time of
determination), net of any debt repayments or payments in respect of Grace
Preferred Equity Interests to be made with the proceeds from such issuance of
Convertible Preferred Units.

 

“Director Indemnification Agreements” shall have the meaning set forth in the
recitals.

 

 8 

 

 

“ENN Pool I Loan Documents” means, collectively, (i) the Loan Agreement dated
April 11, 2014, among W2007 Equity Inns Realty, LLC, W2007 Equity Inns Realty,
L.P. and German American Capital Corporation, (ii) the First Amendment to Loan
Agreement dated June 18, 2014, among W2007 Equity Inns Realty, LLC, W2007 Equity
Inns Realty, L.P. and German American Capital Corporation, (iii) the Assumption
and Release Agreement dated February 27, 2015, among W2007 Equity Inns Realty,
LLC, W2007 Equity Inns Realty L.P., ARC Hospitality Portfolio I Owner, LLC, ARC
Hospitality Portfolio I BHGL Owner, LLC, ARC Hospitality Portfolio I PXGL Owner,
LLC, ARC Hospitality Portfolio I GBGL Owner, LLC, ARC Hospitality Portfolio I
NFGL Owner, LLC, ARC Hospitality Portfolio I MBGL 1000 Owner, LLC, ARC
Hospitality Portfolio I MBGL 950 Owner, LLC, ARC Hospitality Portfolio I NTC
Owner, LP, ARC Hospitality Portfolio I DLGL Owner, LP, ARC Hospitality Portfolio
I SAGL Owner, LP, U.S. Bank National Association, as Trustee for the Registered
Holders of EQTY 2014-INNS Mortgage Trust, Commercial Mortgage Pass-Through
Certificates, Whitehall Street Global Real Estate Limited Partnership 2007,
Whitehall Parallel Global Real Estate Limited Partnership 2007, Opco and the
Company, (iv) the Loan Extension Agreement dated February 19, 2016, among ARC
Hospitality Portfolio I Owner, LLC, ARC Hospitality Portfolio I BHGL Owner, LLC,
ARC Hospitality Portfolio I PXGL Owner, LLC, ARC Hospitality Portfolio I GBGL
Owner, LLC, ARC Hospitality Portfolio I NFGL Owner, LLC, ARC Hospitality
Portfolio I MBGL 1000 Owner, LLC, ARC Hospitality Portfolio I MBGL 950 Owner,
LLC, ARC Hospitality Portfolio I NTC Owner, LP, ARC Hospitality Portfolio I DLGL
Owner, LP, ARC Hospitality Portfolio I SAGL Owner, LP and U.S. Bank National
Association, as Trustee for the Registered Holders of EQTY 2014-INNS Mortgage
Trust, Commercial Mortgage Pass-Through Certificates, (v) the Mezzanine Loan
Agreement dated April 11, 2014, between WNT Mezz I, LLC and German American
Capital Corporation, (vi) the First Amendment to Mezzanine Loan Agreement dated
June 18, 2014, between WNT Mezz I, LLC and German American Capital Corporation,
(vii) the Assumption and Release Agreement (Mezzanine) dated February 27, 2015,
among WNT Mezz I, LLC, ARC Hospitality Portfolio I Mezz, L.P., U.S. Bank
National Association, as Trustee for the Registered Holders of EQTY 2014-MZ
Mezzanine Trust, Commercial Mezzanine Pass-Through Certificates, Whitehall
Street Global Real Estate Limited Partnership 2007, Whitehall Parallel Global
Real Estate Limited Partnership 2007, Opco and the Company and (viii) the Loan
Extension Agreement (Mezzanine) dated February 19, 2016, between ARC Hospitality
Portfolio I Mezz, LP and U.S. Bank National Association, as Trustee for the
Registered Holders of EQTY 2014-MZ Mezzanine Trust, Commercial Mezzanine
Pass-Through Certificates.

 

“Environmental Law” shall mean any federal, state or local Law relating to the
(i) protection, pollution, contamination of, or Releases of, Hazardous
Substances or the clean up, abatement, removal, remediation or monitoring of
such pollution, contamination or Hazardous Substances, (ii) generation,
recycling, reclamation, handling, treatment, storage, disposal or transportation
of Hazardous Substances or solid waste and (iii) the safety or health of
employees or other Persons related to exposure to Hazardous Substances,
including the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended, 42 U.S.C. Sections 9601- 9675, the Hazardous Materials
Transportation Act (Solid Waste Disposal Act), as amended, 49 U.S.C.
Sections 5101- 5127, the Resource Conservation and Recovery Act, as amended, 42
U.S.C. Sections 6901- 6992k, the Emergency Planning and Community Right- to-
Know Act of 1986, 42 U.S.C. Sections 11001- 11050, the Toxic Substances Control
Act, 15 U.S.C. Sections 2601-2692, the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. Sections 136- 136y, the Clean Air Act, 42 U.S.C.
Sections 7401- 7671q, the Clean Water Act (Federal Water Pollution Control Act),
33 U.S.C. Sections 1251- 1388, the Safe Drinking Water Act, 42 U.S.C.
Sections 300f- 300j- 26, and the Occupational Safety and Health Act, 29 U.S.C.
Sections 651- 678, and any analogous state Laws, as any of the above have been
amended from time to time and the regulations promulgated pursuant to each of
the foregoing.

 

 9 

 

  

“Environmental Permit” shall mean any permit, license, approval or other
authorization under any Environmental Law.

 

“Equity Securities” shall mean with respect to any Person, (i) any capital
stock, shares, partnership, limited liability company, membership or other
equity interests or units in (whether general or limited) or other security of
or voting or ownership interests in such Person of any class or nature, (ii) any
security, right or instrument convertible into, exercisable for, exchangeable
for or evidencing the right to purchase or subscribe to any capital stock,
shares, partnership, limited liability company, membership or other equity
interests or units in (whether general or limited) or other security of or
voting or ownership interests in (or cash based on the value of any such
security) such Person, (iii) any other interest or participation right that
confers on a Person the right to receive a share of the profits and losses or
distribution of assets of the issuing entity, and (iv) any right, warrant,
option, redemption, purchase or repurchase right or any other right to acquire
any of the foregoing described in clauses (i) through (iii).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and all
rules, regulations, rulings and interpretations adopted by the Internal Revenue
Service or the Department of Labor thereunder.

 

“Excess Shares” shall have the meaning set forth in Section 10.9(a).

 

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, and the
rules and regulations promulgated by the SEC thereunder.

 

“Existing Opco LPA” shall mean the Agreement of Limited Partnership of Opco
dated as of January 7, 2014, as amended (including by the First Amendment dated
as of August 7, 2015 and the Second Amendment dated as of November 11, 2015),
and as in effect as of the date hereof.

 

“First Follow-On Funding” shall have the meaning set forth in Section 3(a).

 

“First Follow-On Funding Closing” shall mean the consummation of the purchase
and sale of Convertible Preferred Units with respect to the First Follow-On
Funding.

 

“First Follow-On Funding Notice” shall have the meaning set forth in Section
3(a).

 

“Fixture” shall mean all materials, machinery, supplies, equipment, fixtures
(including “fixtures” as defined in the UCC), apparatus and other items of
personal property owned by the Company or its Subsidiaries and attached to,
installed in or used in connection with any of the Improvements.

 

“Follow-On Funding Notices” shall mean the First Follow-On Funding Notice, the
Second Follow-On Funding Notice, any and all Investor Demand Funding Notices and
any and all Other Funding Notices.

 

“Follow-On Fundings” shall mean the First Follow-On Funding, the Second
Follow-On Funding, any and all Investor Demand Fundings and any and all Other
Fundings.

 

 10 

 

  

“Framework Agreement” shall have the meaning set forth in the recitals.

 

“Franchise Agreements” shall mean individually or collectively, as the context
requires, the existing franchise and/or brand license agreements relating to the
use by the Company and its Subsidiaries at the Real Property of any brand and/or
system identified on Schedule 1.1(a) hereto.

 

“Franchisor” shall mean individually or collectively, as the context requires,
any entity that is a hotel franchisor or licensor pursuant to any Franchise
Agreement.

 

“Franchisor Consent” shall mean the approval of the Franchisor Consent Items by
the applicable Consent Franchisor Party under the applicable Consent Franchise
Agreement, as evidenced by the execution and delivery of the Franchisor Consent
Documents.

 

“Franchisor Consent Costs” shall mean (i) any consent fees payable pursuant to
the applicable Franchisor Consent Documents or otherwise charged by the
applicable Consent Franchisor Party in connection with obtaining a Franchisor
Consent by the Company or any of its Subsidiaries, (ii) all license application
fees charged by the applicable Consent Franchisor Party in order for the Company
or its Subsidiaries to submit license applications for each Franchisor Consent,
and (iii) any third-party, out-of-pocket costs and expenses, including attorney
fees, charged by the applicable Consent Franchisor Party in connection with a
Franchisor Consent.

 

“Franchisor Consent Documents” shall mean the consent documents to be executed
by the Company or applicable Subsidiary of the Company that is party to a
Consent Franchise Agreement and the applicable Consent Franchisor Party under
the applicable Consent Franchise Agreement that will be fully effective upon
their execution and delivery.

 

“Franchisor Consent Items” shall mean (i) the change of control or transfer of
control (or comparable term, as used in the applicable Consent Franchise
Agreement) in connection with any of the following matters: (a) the Investor’s
approval rights under Section 6(h) and 6(i) of the Articles Supplementary and
Section 16.3 of the A&R Opco LPA, (b) the Special General Partner (as defined in
the A&R Opco LPA), (c) exercise of the Special General Partner Rights (as
defined in the A&R Opco LPA), (d) the Investor’s rights under Section 6(a) and
6(b) of the Articles Supplementary, and (e) the Initial Closing, the Subsequent
Closings, the PIK Distributions and in each case any conversion rights
associated therewith, (ii) solely with respect to the Consent Franchise
Agreements marked with an asterisk on Schedule 5.19(a)(xv), the amendment or
termination of the Advisory Agreement as contemplated by the Framework
Agreement, and (iii) with respect to each of the Properties set forth on
Schedule 7.5(c), the change in manager indicated on such Schedule.

 

“Fundamental Investor Representations” shall mean the representations and
warranties set forth in Section 6.1 (Organization) and Section 6.2
(Authorization; Enforceability).

 

“Fundamental Seller Representations” shall mean the representations and
warranties contained in Section 5.1 (Organization, Good Standing and
Qualification (first sentence only)), Section 5.2 (Subsidiaries (first, third
and fourth sentences only)), Section 5.3 (Authorization; Enforceability),
Section 5.4 (Application of Takeover Protections), Section 5.6(a)
(Capitalization), Section 5.6(b) (Capitalization (first and third sentences
only)), Section 5.6(c) (Capitalization), Section 5.7 (Valid Issuance of
Redeemable Preferred Share and Convertible Preferred Units) and Section 5.25
(Brokers’ Fees and Expenses).

 

 11 

 

  

“Funding Cure” shall have the meaning set forth in Section 11.6(b)(iv).

 

“Funding Determination Notice” shall have the meaning set forth in Section
10.20.

 

“Funding Failure” shall have the meaning set forth in Section 11.6(b)(i).

 

“Funding Failure Final Determination” shall have the meaning set forth in
Section 11.6(b)(v)

 

“Funding Failure Notice” shall have the meaning set forth in Section
11.6(b)(ii).

 

“Funding Guarantee” shall have the meaning set forth in the Recitals.

 

“G&A Budget” shall have the meaning set forth in Section 10.2(v).

 

“Generally Accepted Accounting Principles” shall mean United States generally
accepted accounting principles, as in effect from time to time, applied on a
consistent basis.

 

“Governmental Authority” shall mean any foreign governmental authority, the
United States of America, any state of the United States and any political
subdivision of any of the foregoing, and any agency, instrumentality,
department, commission, board, bureau, authority, court or other tribunal, in
each case whether executive, legislative, judicial, regulatory or
administrative.

 

“GP Unit” shall mean a partnership unit of Opco which is designated as a GP Unit
pursuant to (i) prior to the Initial Closing, the Existing Opco LPA, and (ii)
from and after the Initial Closing, the A&R Opco LPA.

 

“Grace Agreements” means the Grace I Agreement and the Grace II Agreement.

 

“Grace I Agreement” means the Amended and Restated Limited Liability Company
Agreement of ARC Hospitality Portfolio I Holdco, LLC, dated February 27, 2015,
among American Realty Capital Hospitality Portfolio Member, LP, W2007 Equity
Inns Senior Mezz, LLC and William G. Popeo.

 

“Grace II Agreement” means the Amended and Restated Limited Liability Company
Agreement of ARC Hospitality Portfolio II Holdco, LLC, dated February 27, 2015,
among American Realty Capital Hospitality Portfolio Member, LP, W2007 Equity
Inns Partnership, L.P., W2007 Equity Inns Trust and William G. Popeo.

 

“Grace Preferred Equity Interests” shall mean the Class A Unit preferred equity
interests in (a) ARC Hospitality Portfolio I Holdco, LLC owned as of the date
hereof by W2007 Equity Inns Senior Mezz, LLC and (b) ARC Hospitality Portfolio
II Holdco, LLC owned as of the date hereof by W2007 Equity Inns Partnership,
L.P. and W2007 Equity Inns Trust.

 

 12 

 

  

“Grace Preferred Equity Unfunded Number” shall mean, as at the date of
calculation, the quotient of (a) the Grace Preferred Outstanding Amount divided
by (b) the Unit Price.

 

“Grace Preferred Outstanding Amount” shall mean, as of the applicable
anticipated payment or redemption date of the Grace Preferred Equity Interests,
an amount equal to the sum of the then applicable Redemption Price (as defined
in the Grace I Agreement and as of such date) and the then applicable Redemption
Price (as defined in the Grace II Agreement and as of such date).

 

“Grace Reduction Number” shall mean the number equal to the quotient of (i) the
amount equal to (a) the Grace Preferred Outstanding Amount less (b)
$223,548,600.50, divided by (ii) the Unit Price.

 

“Ground Lease” shall mean any of those certain ground leases identified on
Schedule 1.1(b) hereto.

 

“Ground Lessor Consent” shall mean the approval of the Ground Lessor Consent
Items by the applicable Consent Ground Lessor Party under the applicable Consent
Ground Lease, as evidenced by the execution and delivery of the Ground Lessor
Consent Documents.

 

“Ground Lessor Consent Costs” shall mean (i) any consent fees payable pursuant
to the applicable Ground Lessor Consent Documents or otherwise charged by the
applicable Consent Ground Lessor Party in connection with obtaining a Ground
Lessor Consent by the Company or any of its Subsidiaries, and (ii) any
third-party, out-of-pocket costs and expenses, including attorney fees, charged
by the applicable Consent Ground Lessor Party in connection with a Ground Lessor
Consent.

 

“Ground Lessor Consent Documents” shall mean the consent documents to be
executed by the Company or applicable Subsidiary of the Company that is party to
a Consent Ground Lease and the applicable Consent Ground Lessor Party under the
applicable Consent Ground Lease that will be fully effective upon their
execution and delivery.

 

“Ground Lessor Consent Items” shall mean any change of control of the tenant or
the guarantor under a Consent Ground Lease as a result of any of the following
matters: (i) the direct or indirect transfer of an interest in the tenant or
guarantor under such Consent Ground Lease that will take place at or as a result
of the Initial Closing, the Subsequent Closings, the PIK Distributions and in
each case any conversion rights associated therewith (i.e., consent should be
obtained prior to the Initial Funding for all expected transfers to take place
at all Closings and PIK Distributions and in each case upon exercise of any
conversion rights associated therewith), (ii) the Investor’s approval rights
under Section 6(h) and 6(i) of the Articles Supplementary and Section 16.3 of
the A&R Opco LPA, and (iii) the Investor’s rights under Section 6(a) of the
Articles Supplementary. For the avoidance of doubt, the matters identified on
Schedule 7.5(g) shall not be Ground Lessor Consent Items.

 

“Group” has the meaning assigned to it in Section 13(d)(3) of the Exchange Act
and Rule 13d-5 thereunder.

 

“Guarantees” has the meaning set forth in the Recitals.

 

“Guarantors” has the meaning set forth in the Recitals.

 

 13 

 

  

“Hazardous Substance” shall mean any hazardous or toxic waste, substance,
product, material, agent, pollutant or contaminant regulated by any applicable
Environmental Law (including any constituent, raw material, product or
by-product thereof), including solid waste, petroleum or natural gas
hydrocarbons or any liquid or fraction thereof, asbestos or asbestos-containing
material, polychlorinated biphenyls, lead paint, mold and any other toxic,
radioactive, infectious or hazardous waste, substance, product, material, agent,
pollutant or contaminant in amounts or concentrations regulated under applicable
Environmental Laws.

 

“Hotel Level Operating Contracts” shall mean any of those Contracts identified
on Schedule 1.1(c) hereto and any other routine hotel level operating Contracts
entered into in the ordinary course of business of the Company and its
Subsidiaries.

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended and currently in effect.

 

“Improvements” shall mean all buildings, structures and other improvements, now
or at any time situated, placed or constructed upon the land underlying the
applicable Real Property.

 

“Indebtedness” shall mean, for any Person at the time of any determination,
without duplication, all obligations, contingent or otherwise, of such Person
that, in accordance with Generally Accepted Accounting Principles, should be
classified upon the balance sheet of such Person (or in the notes thereto) as
indebtedness, but in any event including: (i) all obligations for borrowed
money; (ii) all obligations arising from installment purchases of Property or
representing the deferred purchase price of Property or services in respect of
which such Person is liable, contingently or otherwise, as obligor or otherwise
(other than trade payables incurred in the ordinary course of business on terms
customary in the trade); (iii) all obligations evidenced by notes, bonds,
debentures, acceptances or instruments, or arising out of letters of credit or
bankers’ acceptances issued for such Person’s account; (iv) all obligations for
borrowed money, whether or not assumed, secured by any Lien or payable out of
the proceeds or rent from any Property or assets now or hereafter owned or
acquired by such Person; (v) all obligations of any type described in this
definition which such Person is obligated pursuant to a guaranty, without
duplication of the underlying obligations; (vi) all obligations under leases
required to be capitalized in accordance with Generally Accepted Accounting
Principles (other than any such obligations incurred in the ordinary course of
business); (vii) all obligations for which such Person is obligated pursuant to
any interest rate swap, interest rate cap, interest rate collar, or other
interest rate hedging agreement or arrangement or other derivative agreements or
arrangements; and (viii) any accrued interest, premiums, penalties and other
fees and expenses required to be paid in respect of the foregoing; provided,
however, that, except as set forth in the definition of “Debt Yield,”
Indebtedness for the Company and its Subsidiaries shall not include the
Redeemable Preferred Share or the Convertible Preferred Units; provided, that
(a) for purposes of the definition of “Debt Yield” and Section 10.2, clause
(vii) of this definition shall not include any interest rate swap, interest rate
cap, interest rate collar, or other interest rate hedging agreement or
arrangement or other derivative agreements or arrangements with respect to
Indebtedness of the Company and its Subsidiaries (1) existing as of the date
hereof or (2) the incurrence of which is approved in accordance with Section
10.2 of this Agreement, Section 16.3 of the A&R Opco LPA and Section 6(i)(iii)
of the Articles Supplementary, (b) for purposes of Section 10.2, clause (viii)
hereof shall be disregarded, and (c) for purposes of the definition of “Debt
Yield”, clause (viii) hereof shall be disregarded to the extent the payment of
such items is not in default (subject to any applicable notice and cure periods)
and has not been added to the principal amount of the underlying obligation.

 

 14 

 

  

“Indemnification Deductible” shall have the meaning set forth in Section
11.3(a).

 

“Initial Articles Supplementary” shall have the meaning set forth in the
recitals.

 

“Initial Closing” shall have the meaning set forth in Section 2(b).

 

“Initial Closing Date” shall have the meaning set forth in Section 2(b).

 

“Initial Convertible Preferred Purchase Price” shall have the meaning set forth
in Section 2(a).

 

“Initial Redeemable Preferred Directors” shall mean two (2) individuals selected
by the Investor upon written notice to the Company at least five (5) days prior
to the Initial Closing, (a) who shall be, immediately following the Initial
Closing, directors, officers or employees of one or more Affiliates of the
Investor (provided, that nothing herein shall prohibit the right of the Investor
to nominate and elect a replacement for any such Initial Redeemable Preferred
Director, in accordance with the Articles Supplementary), (b) none of which
individuals shall be subject to an event that would require disclosure in the
Company’s definitive proxy statement pursuant to Item 401(f) of Regulation S-K
promulgated by the SEC, and (c) who shall following (i) their election to the
Board immediately following the Initial Closing pursuant to the written consent
of the Investor as the holder of the Redeemable Preferred Share and (ii) the
issuance of the Redeemable Preferred Share, be deemed to constitute the Primary
Redeemable Preferred Directors elected by the holder of the Redeemable Preferred
Share pursuant to its rights under the Articles Supplementary.

 

“Insurance Policies” shall have the meaning set forth in Section 5.28.

 

“Intellectual Property” shall mean any and all intellectual property rights and
similar proprietary rights in any jurisdiction in the world, whether registered
or unregistered, including rights in and to the following: (i) inventions and
invention disclosures (whether patentable or unpatentable and whether or not
reduced to practice), patents, patent applications, utility models and design
rights, and any reissuances, provisionals, continuations, continuations-in-part,
divisionals, revisions, renewals, extensions or reexaminations of any of the
foregoing, and any foreign counterparts thereof, (ii) trademarks, service marks,
trade dress, logos, trade names and corporate names and translations,
adaptations, derivations and combinations thereof, together with all goodwill
associated therewith, and any applications, registrations and renewals thereof,
(iii) copyrightable works, copyrights and applications, registrations and
renewals thereof, (iv) trade secrets and other non-public or confidential
information (including ideas, research and development, know-how, formulae,
compositions, technology, processes, models, methods and techniques, customer
and technical data, designs, drawings, specifications, customer and supplier
lists, pricing and cost information and business and marketing plans and
proposals) and (v) software, including all source code and object code versions
thereof, in any and all forms and media, and all related specifications and
documentation.

 

 15 

 

  

“Investor” shall have the meaning set forth in the preamble.

 

“Investor Demand Funding” shall have the meaning set forth in Section 3(d).

 

“Investor Demand Funding Closing” shall mean the consummation of the purchase
and sale of Convertible Preferred Units with respect to an Investor Demand
Funding.

 

“Investor Demand Funding Notice” shall have the meaning set forth in Section
3(d).

 

“Investor Indemnitees” shall have the meaning set forth in Section 11.2.

 

“Investor Schedule” shall mean the schedules to this Agreement delivered by the
Investor to the Company as of the date of this Agreement.

 

“Investor Transferee” shall have the meaning set forth in Section 10.8(f).

 

“Laws” shall have the meaning set forth in Section 5.16.

 

“Leased Real Property” means, individually, each of the Properties identified on
Schedule 1.1(d) hereto, together with the Improvements and Fixtures thereon and
personal Property appurtenant thereto.

 

“Liabilities” shall mean any and all Indebtedness, liabilities, commitments or
obligations, whether accrued or fixed, known or unknown, absolute or contingent,
matured or unmatured, liquidated or unliquidated, determined or determinable, on
or off-balance sheet, and whether arising in the past, present or future.

 

“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, security
interest, option, defect in title, preemptive right, right of first offer or
refusal or any other encumbrance, charge or transfer restriction, or any
agreement to enter into or create any of the foregoing, on or affecting all or
any portion of any Property or any interest therein, or any direct or indirect
interest in the Company or any of its Subsidiaries, including any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.

 

“Limited Guarantee” shall have the meaning set forth in the Recitals.

 

“Listing” shall mean the listing of the Common Shares on a national securities
exchange.

 

“Loan Consent” shall mean the approval of the Loan Consent Items by the
applicable Consent Loan Lender Parties, as evidenced by the execution and
delivery of the Loan Consent Documents.

 

 16 

 

  

“Loan Consent Costs” shall mean (i) any consent fees payable pursuant to the
applicable Loan Consent Documents or otherwise charged by the Consent Loan
Lender Parties in connection with obtaining a Loan Consent by the Company or any
of its Subsidiaries, (ii) all processing fees charged by the Consent Loan Lender
Parties in order for the Company or any of its Subsidiaries to submit
application packages for each Loan Consent, and (iii) any third-party,
out-of-pocket costs and expenses, including attorney fees, charged by the
Consent Loan Lender Parties in connection with a Loan Consent.

 

“Loan Consent Documents” shall mean the consent documents to be executed by the
Company or applicable Subsidiary of the Company that is a borrower or guarantor
under a Consent Loan and the lender or servicer for such Consent Loan on behalf
of the Consent Loan Lender Parties that will be fully effective upon their
execution and delivery.

 

“Loan Consent Items” shall mean, (i) with respect to each of the Consent Loans
other than the Consent Loan listed as item 6 on Schedule 7.5(a), the amendment
or termination of the property management agreements between the applicable
Subsidiary of the Company and the Property Manager or sub-management agreements,
as applicable, in each case, as contemplated by the Framework Agreement, (ii)
solely with respect to the Consent Loan listed as item 5 on Schedule 7.5(a), the
addition of Crestline as an acceptable replacement property manager of the
applicable Property, and (iii) if the applicable Franchise Agreement relating to
the applicable Property will be amended in order to obtain a franchisor’s
consent, the consent to such amendment. For the avoidance of doubt, the matters
identified on Schedule 7.5(d) shall not be Loan Consent Items except to the
extent set forth thereon.

 

“Losses” means all losses, damages, costs, expenses, liabilities, interest,
deficiencies, settlements, awards, judgments, fines, assessments, penalties,
offsets, expenses, diminution in value (in each case, calculated assuming the
full conversion of all Convertible Preferred Units and OP Units held by any
Investor Indemnitee to Common Shares and including diminution in value arising
from payments made pursuant to Section 11 hereof), Actions or other charges of
any kind, including reasonable attorneys’ fees, costs of investigation and costs
of enforcing any right to indemnification hereunder or pursuing any insurance
providers.

 

“LPA Non-Suspended Rights” shall mean the rights of the Class C Unit Holders (as
defined in the A&R Opco LPA) to approve the matters set forth in the following
sections of the A&R Opco LPA: 16.3(a)(ii) (only with respect to (i) any right
with respect to the approval of any action to amend, alter or repeal the A&R
Opco LPA or any of the terms of the Convertible Preferred Units contained in the
A&R Opco LPA or (ii) any right with respect to the approval of the creation of
rights in respect of any series or class of Equity Securities with rights senior
to the Convertible Preferred Units (but excluding (x) amendments to document
transfers made in accordance with Article 11 of the A&R Opco LPA and (y)
amendments to the A&R Opco LPA to reflect the rights of Opco pursuant to Section
15.14(d) of the A&R Opco LPA)), Sections 16.3(a)(iv), 16.3(a)(vii),
16.3(a)(viii) (other than with respect to any redemptions expressly required by
the Grace Agreements), 16.3(a)(xi), and 16.3(a)(xix) or 16.3(a)(xx), as it may
relate to any of the foregoing.

 

 17 

 

 

“LPA Suspended Rights” shall mean the rights of the Class C Unit Holders under
(a) Section 5.1(d) of the A&R Opco LPA to receive PIK Distributions, (b) Section
16.4(a) of the A&R Opco LPA to convert Convertible Preferred Units, (c) Section
16.6 of the A&R Opco LPA to exercise preemptive rights and (d) the LPA Suspended
Voting Rights.

 

“LPA Suspended Voting Rights” shall mean the rights of the Class C Unit Holders
to approve the matters set forth in the following sections of the A&R Opco LPA:
Section 16.3(a)(i), 16.3(a)(ii) (excluding (i) any right with respect to the
approval of any action to amend, alter or repeal the A&R Opco LPA or any of the
terms of the Convertible Preferred Units contained in the A&R Opco LPA or (ii)
any right with respect to the approval of the creation of rights in respect of
any series or class of Equity Securities with rights senior to the Convertible
Preferred Units (but including (x) amendments to document transfers made in
accordance with Article 11 of the A&R Opco LPA and (y) amendments to the A&R
Opco LPA to reflect the rights of Opco pursuant to Section 15.14(d) of the A&R
Opco LPA)), 16.3(a)(iii), 16.3(a)(v), 16.3(a)(vi), 16.3(a)(viii) (only with
respect to any redemptions expressly required by the Grace Agreements),
16.3(a)(xii), 16.3(a)(xv) and 16.3(a)(xix) or 16.3(a)(xx), as it may relate to
any of the foregoing; provided, however, that the rights of the Class C Unit
Holders to approve the matters set forth in Section 16(a)(i), 16.3(a)(ii)
(subject to the proviso in respect of such sub-clause set forth above in this
definition), 16.3(a)(iii), 16.3(a)(v) and 16.3(a)(xii) shall not be LPA
Suspended Voting Rights unless the action taken thereunder is limited to the
extent reasonably necessary to, and the proceeds net of third party costs, fees
and expenses received in respect thereof are used solely to, (i) redeem the then
outstanding Grace Preferred Equity Interests, (ii) fund payments for
contractually mandatory PIPs coming due in the six (6) months following the
taking of the applicable action, or (iii) fund other working capital
requirements of the Company and its Subsidiaries in an amount not to exceed
$10,000,000 with respect to any applicable Suspension Period and only to the
extent that the funds that would have been paid to the Company by the Investor
in respect of Convertible Preferred Units at a Subsequent Closing absent a
Funding Failure would have been permitted to be used for such purpose pursuant
to Section 10.15.

 

“Material Adverse Effect” means any change, development, occurrence, result or
event or combination of the foregoing (each, a “Company Effect”) that is, or
would reasonably be expected to be, individually or in the aggregate, materially
adverse to (x) the business, operations, continuing results of operations,
assets (tangible or intangible), liabilities or financial condition of the
Company and its Subsidiaries, taken as a whole or (y) the ability of the Company
to consummate the transactions contemplated by this Agreement before the
Termination Date; provided that, for purposes of clause (x), any such Company
Effect to the extent resulting or arising from any of the following matters
shall not be considered when determining whether a Material Adverse Effect has
occurred or would reasonably be expected to occur: (i) any Company Effect
affecting the businesses or industries in which the Company and its Subsidiaries
operate; (ii) any Company Effect affecting the United States general economy or
generally affecting the financial and securities markets and credit markets in
the United States or elsewhere in the world, including changes in interest or
exchange rates; (iii) national political conditions, including acts of war
(whether or not declared), armed hostilities and terrorism; (iv) any failure to
meet any internal or public projections, forecasts, estimates or guidance for
any period (it being understood that the underlying circumstances, events or
reasons giving rise to any such failure can be taken into account in determining
whether a Material Adverse Effect has occurred or would reasonably be expected
to occur to the extent such matters would not otherwise be excepted from the
definition of Material Adverse Effect); (v) any Company Effect that arises out
of or is attributable to the public announcement of this Agreement (including
any Action made or brought by any of the current or former stockholders of the
Company (on their own behalf or on behalf of the Company) against the Company
and/or the members of the Board arising out of or relating to any of the
transactions contemplated by this Agreement or any of the Transaction
Documents); (vi) any “act of God,” including, earthquakes, hurricanes, floods or
other natural disasters; (vii) any damage or destruction of any Property that is
substantially covered by insurance; (viii) any change in Law or Generally
Accepted Accounting Principles; and (ix) the matter set forth on Schedule
1.1(e); provided, however, that Company Effects set forth in clauses (i), (ii),
(iii), (vi) and (viii) above may be taken into account in determining whether
there has been or is or would reasonably be expected to be a Material Adverse
Effect if and to the extent such Company Effects have a disproportionate adverse
impact on the Company and its Subsidiaries, taken as a whole, relative to other
participants in the industry in which the Company and its Subsidiaries operate.

 

 18 

 

  

“Marketed Properties” shall have the meaning set forth in Section 10.20.

 

“Material Contracts” shall have the meaning set forth in Section 5.19(a).

 

“Minimum Claim Amount” shall have the meaning set forth in Section 11.3(a).

 

“Net Operating Income” shall mean, on any date of determination, Operating
Income minus Operating Expenses, in each case determined as of the first day of
the then-current fiscal quarter.

 

“Non-Recourse Parties” shall have the meaning set forth in Section ‎‎14.5.

 

“OP Unit” shall mean a partnership unit of Opco which is designated as an OP
Unit pursuant to (i) prior to the Initial Closing, the Existing Opco LPA, and
(ii) from and after the Initial Closing, the A&R Opco LPA.

 

“Opco” shall have the meaning set forth in the preamble.

 

“Opco REIT Assumption” shall have the meaning set forth in Section 5.14.

 

 19 

 

 

“Operating Expenses” shall mean, as of any date of determination, the actual
operating expenses of the Company and its Subsidiaries in connection with the
operation of the Properties of the Company and of its Subsidiaries over the
twelve (12) month period immediately preceding such date of determination plus
4% of Adjusted Operating Income during such period, which shall constitute a
deemed expenditure for furniture, fixtures and other equipment. Operating
Expenses specifically shall include (i) management fees and all other charges,
fees and expenses to be paid to the respective property manager or any
sub-manager, provided that, notwithstanding anything herein to the contrary,
such management fees shall be calculated on a pro forma basis based on Operating
Income for the twelve (12) month period immediately preceding such date of
determination (adjusted, if necessary, to reflect the base management fees as
set forth in the then-effective management agreement for each respective hotel),
(ii) administrative, payroll, security and general expenses for the Properties
of the Company or any of its Subsidiaries, (iii) the cost of utilities,
supplies, consumables, inventories and fixed asset supplies consumed in the
operation of the Properties of the Company or any of its Subsidiaries, (iv)
costs and fees of independent professionals (including, without limitation,
legal, accounting, consultants and other professional expenses), technical
consultants, operational experts (including quality assurance inspectors) or
other third parties retained to perform services for the Company or any of its
Subsidiaries in connection with the operation of the Properties of the Company
or any of its Subsidiaries, (v) cost of attendance by employees at training and
manpower development programs in connection with the operation of the Properties
of the Company or any of its Subsidiaries, (vi) association dues in connection
with the operation of the Properties of the Company or any of its Subsidiaries,
(vii) computer processing charges in connection with the operation of the
Properties of the Company or any of its Subsidiaries, (viii) operational
equipment and other lease payments in connection with the operation of the
Properties of the Company or any of its Subsidiaries to the extent constituting
operating expenses, (ix) Taxes (other than income Taxes or other Taxes in the
nature of income Taxes), insurance premiums, ground rents, maintenance charges,
and other charges and impositions other than Taxes, in each case, in connection
with the operation of the Properties of the Company or any of its Subsidiaries,
and (x) all franchise fees and expenses incurred in connection with any
Franchise Agreement. Operating Expenses do not include (A) depreciation,
amortization or other non-cash items, (B) hard and soft costs with respect to
capital expenditures, or (C) equity distributions. Operating Expenses shall be
reported in a manner consistent with the Uniform System of Accounts.

 

“Operating Income” shall mean, as of any date of determination, all aggregate
annualized income received over the twelve (12) month period immediately
preceding such date of determination from the use, ownership or operation of the
Properties of the Company or any of its Subsidiaries as follows (without
duplication): (a) all amounts payable to the Company or any of its Subsidiaries
or to the respective property manager (or sub-manager, as applicable) by any
Person as rents and/or hotel revenue; (b) business interruption and loss of
“rental value” insurance proceeds allocable to the applicable reporting period
(after deducting thereafter all costs and expenses incurred in the adjustment
and collection thereof); (c) federal, state and municipal excise, occupancy,
sales and use Taxes collected by or on behalf of a Subsidiary of the Company
directly from patrons or guests of the Properties of the Company or any of its
Subsidiaries as part of or based on the sales price of any goods, services or
other items, such as gross receipts, room, admission, cabaret or equivalent
Taxes and required to be paid to a Governmental Authority; and (d) all other
amounts which are included in the Company’s annual financial statements as
revenue attributable to the Properties of the Company or any of its
Subsidiaries. Notwithstanding the foregoing, Operating Income shall not include
(i) any net insurance proceeds (other than the types described in clause (b)
above), (ii) any proceeds resulting from the sale, transfer or other disposition
of all or any portion of the Properties of the Company or any of its
Subsidiaries or (iii) security deposits and advance deposits, in each case until
forfeited or applied. Operating Income shall be calculated on the accrual basis
of accounting and reported in a manner consistent with the Uniform System of
Accounts.

 

“Order” means any judgment, order, injunction, decision, determination, award,
ruling, writ, stipulation, restriction, assessment or decree of, or entered by,
with or under the supervision of, any Governmental Authority.

 

“Other Funding” shall have the meaning set forth in Section 3(c).

 

 20 

 

  

“Other Funding Closing” shall mean the consummation of the purchase and sale of
Convertible Preferred Units with respect to an Other Funding.

 

“Other Funding Notice” shall have the meaning set forth in Section 3(c).

 

“Owned Real Property” means, individually, each of the Properties identified on
Schedule 1.1(f) hereto, together with the Improvements and Fixtures thereon and
personal Property appurtenant thereto.

 

“Ownership Limit Waiver Agreement” shall have the meaning set forth in Section
10.19.

 

“Partial Suspension Date” shall have the meaning set forth in Section
11.6(b)(iii).

 

“Permits” means all permits, clearances, certifications, consents, licenses,
Consents, franchises, approvals, privileges, immunities, authorizations,
exemptions, registrations, certificates, variances and similar rights obtained
or required to be obtained from any Governmental Authority.

 

“Permitted Liens” shall mean all of the following: (i) the leases (other than
ground leases) and the Ground Leases affecting any of the Real Property; (ii)
Liens for Taxes, assessments, levies or other governmental charges not yet due
and payable (subject to applicable grace periods) or that are being contested in
good faith and by appropriate proceedings if, in each case, adequate reserves
with respect to such Liens are maintained on the books of the Company if such
reserves are required pursuant to Generally Accepted Accounting Principles;
(iii) any charges for service, installation, connection, maintenance, sewer,
water, electricity, telephone, cable television or gas not yet due and payable
(subject to applicable grace periods) or that are being contested in good faith
and by appropriate proceedings if, in each case, adequate reserves with respect
to such Liens are maintained on the books of the Company if such reserves are
required pursuant to Generally Accepted Accounting Principles; (iv) rights of
vendors and holders of security interests on personal property installed at any
Real Property by tenants under any leases in effect; (v) to the extent permitted
under any leases in effect, rights of tenants to remove fixtures at the
expiration of the term of such leases of such tenants; (vi) mechanics liens
arising by or through the tenants under any leases affecting Real Property or
personal property of the Company or any Subsidiary securing amounts that are not
yet due and payable (subject to applicable grace periods) or that are being
contested in good faith and by appropriate proceedings if, in each case,
adequate reserves with respect to such Liens are maintained on the books of the
Company if such reserves are required pursuant to Generally Accepted Accounting
Principles; (vii) any exceptions created by the ground lessor pursuant to any
Ground Lease affecting any of Real Property on the fee interest of the relevant
property, provided the same are permitted under the applicable Ground Lease;
(viii) any Laws, including building, zoning and environmental protection, as to
the use, occupancy, subdivision, development, conversion or redevelopment of any
Real Property currently or hereinafter imposed by any Governmental Authority,
provided that any such current Laws are not violated by current use of such Real
Property in any material respect; (ix) Liens relating to Indebtedness existing
as of the date hereof or that (a) have been approved by (1) the Investor in
accordance with this Agreement prior to the Initial Closing or are otherwise
expressly permitted hereunder or (2) a Primary Redeemable Director (as defined
below) in accordance with the terms of the Articles Supplementary following the
Initial Closing or are otherwise expressly permitted thereunder or (b) are
approved by the Class C Unit Holders in accordance with the terms of the A&R
Opco LPA following the Initial Closing or are otherwise expressly permitted
thereunder; (x) any other non-monetary Liens, limitations, restrictions or title
defects first arising from and after the date of this Agreement in the ordinary
course of operation of the applicable Real Property provided that such matters
do not in any case singly or in the aggregate materially interfere with the
current use or ordinary conduct of the business of the Real Property subject to
such Liens; (xi) the matters set forth in any Company Title Policies provided
that such matters do not in any case singly or in the aggregate materially
interfere with the current use or ordinary conduct of the business of the Real
Property subject to such Liens, and provided further that such matters do not
constitute Liens relating to Indebtedness other than any such Liens securing
Indebtedness permitted by subclause (ix) of this definition of Permitted Liens;
and (xii) any hotel management agreements or Franchise Agreements relating to
any Real Property.

 

 21 

 

  

“Permitted Q1 G&A Variance” shall have the meaning set forth in Section 10.2(v).

 

“Person” shall mean any individual, association, partnership, limited liability
company, joint venture, corporation, trust, estate, unincorporated organization,
Governmental Authority or any other form of entity.

 

“PIK Distributions” shall have the meaning set forth in the A&R Opco LPA.

 

“PIP” shall mean any property improvement plan now or subsequently required by
any Franchisor under the applicable Franchise Agreement.

 

“PIP Costs” shall mean the costs of any changes in the scope of the PIPs under
any Consent Franchise Agreements in effect as of the date hereof prior to the
Initial Closing.

 

“Plan” shall mean any employee pension benefit plan (as defined in
Section 3(2)(A) of ERISA whether or not subject to ERISA) and any other material
employee benefit plan (as defined in Section 3(3) of ERISA whether or not
subject to ERISA), or any material compensation plan, policy, agreement or
arrangement, including any employment, bonus or other incentive, equity-based
compensation, retention, retirement, profit-sharing, deferred compensation,
stock option, change in control, stock purchase, severance pay, vacation,
medical, retiree medical, vision, dental or other health plans, life insurance
plans, and each other employee benefit plan, program or arrangement or fringe
benefit plan, in each case, whether oral or written, funded or unfunded, insured
or self-insured, that the Company or any of its Subsidiaries, maintains,
sponsors, contributes to, is a party to, or with respect to which the Company or
its Subsidiaries otherwise has any Liability with respect to current or former
officers, directors, employees or independent contractors.

 

“Preferred Equity Consent” shall mean the approval of the Preferred Equity
Consent Items by the Consent Preferred Equityholders under the Grace Agreements,
as evidenced by the execution and delivery of the Preferred Equity Consent
Documents.

 

 22 

 

  

“Preferred Equity Consent Costs” shall mean (i) any consent fees payable
pursuant to the applicable Preferred Equity Consent Documents or otherwise
charged by the Consent Preferred Equityholders in connection with obtaining the
Preferred Equity Consent by the Company or any of its Subsidiaries, and (ii) any
third-party, out-of-pocket costs and expenses, including attorney fees, charged
by the Consent Preferred Equityholders in connection with the Preferred Equity
Consent.

 

“Preferred Equity Consent Documents” shall mean the consent documents to be
executed by the Company or applicable Subsidiary of the Company that is party
to, or guarantor of, the Grace Agreements and the Consent Preferred
Equityholders that will be fully effective upon their execution and delivery.

 

“Preferred Equity Consent Items” shall mean, (i) the Transfers (as defined in
the Grace Agreements) to the Investor at the Initial Closing and Subsequent
Closings as a result of the consummation of the transactions contemplated by
this Agreement, (ii) any amendment or termination of the Advisory Agreement as
contemplated by the Framework Agreement, and (iii) the grant and exercise of the
Class C Rights (as defined in the A&R Opco LPA).

 

“Preferred Shares” shall have the meaning set forth in Section 5.6(a).

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

 

“Property Manager” shall mean, collectively, American Realty Capital Hospitality
Properties, LLC and American Reality Capital Hospitality Grace Portfolio, LLC.

 

“Proportional Voting Standstill” shall have the meaning set forth in Section
10.9(d).

 

“Real Property” shall have the meaning set forth in Section 5.29(a).

 

“Redeemable Preferred Share” shall have the meaning set forth in the recitals.

 

“Redeemable Preferred Share Purchase Price” shall have the meaning set forth in
Section 2.

 

“Redemption Stock” shall have the meaning set forth in Section 5.3(a).

 

“Registration Rights Agreement” shall have the meaning set forth in the
recitals.

 

“REIT” shall have the meaning set forth in Section 5.14.

 

“Related Parties” shall mean, collectively, any of (i) the Company’s or its
Subsidiaries’ respective directors or officers and any family members or
Affiliates of the foregoing or (ii) the Advisor, the Property Manager or any of
their respective Affiliates, officers or directors and any family members or
Affiliates of the foregoing.

 

 23 

 

 

“Release” shall mean any actual or threatened release, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, abandonment, disposing or allowing to escape or migrate into
or through the environment (including, without limitation, ambient air (indoor
or outdoor), surface water, groundwater, land surface or subsurface strata).

 

“Remaining Unfunded Amount” shall mean, as of any calculation date, the amount
equal to four hundred million dollars ($400,000,000) less the Aggregate Purchase
Price as of such calculation date.

 

“Representatives” means the directors, officers, employees, investment bankers,
consultants, attorneys, accountants and other advisors and representatives of a
Person.

 

“Restricted Share Plan” shall mean the Employee and Director Incentive
Restricted Share Plan of the Company and any awards granted thereunder.

 

“Scheduled Actions” shall have the meaning set forth in Section 3(b).

 

“Scheduled Orders or Settlements” shall have the meaning set forth in Section
3(b).

 

“Schedules” shall mean the schedules to this Agreement delivered by the Company
to the Investor as of the date of this Agreement.

 

“SEC” shall mean the U.S. Securities and Exchange Commission or any other U.S.
federal agency then administering the Securities Act or Exchange Act.

 

“SEC Reports” shall mean the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2015 and all its other reports and forms filed with or
furnished to the SEC under Sections 12, 13, 14 or 15(d) of the Exchange Act
after December 31, 2015 and publicly available prior to the date hereof.

 

“Second Follow-On Funding” shall have the meaning set forth in Section 3(b).

 

“Second Follow-On Funding Closing” shall mean the consummation of the purchase
and sale of Convertible Preferred Units with respect to the Second Follow-On
Funding.

 

“Second Follow-On Funding Notice” shall have the meaning set forth in Section
3(b).

 

“Securities” shall have the meaning set forth in Section 6.5(a).

 

“Securities Act” shall mean the U.S. Securities Act of 1933, and the rules and
regulations of the SEC thereunder.

 

“SPA Suspended Rights” shall mean the AS Suspended Rights and the LPA Suspended
Rights.

 

“Standstill” shall have the meaning set forth in Section 10.8(b).

 

“Subject Shares” shall have the meaning set forth in Section 10.9(a).

 

“Subsequent Closing Dates” shall have the meaning set forth in Section 4.

 

 24 

 

  

“Subsequent Closings” shall mean the First Follow-On Funding Closing, Second
Follow-On Funding Closing, all Investor Demand Funding Closings and all Other
Funding Closings.

 

“Subsidiary” of any Person shall mean any other Person directly or indirectly
controlled by such Person. For purposes of this definition, “control” when used
with respect to any Person has the meaning specified in Rule 12b-2 under the
Exchange Act (including SEC and judicial interpretations thereof); and the terms
“controlling” and “controlled” shall have meanings correlative to the foregoing.
For the avoidance of doubt, Opco is a Subsidiary of the Company.

 

“Subsidiary Organizational Documents” shall have the meaning set forth in
Section 5.2.

 

“Suspension Period” shall mean the period commencing on the Partial Suspension
Date and terminating on the earlier to occur of (a) a Suspension Reversal or (b)
a Funding Cure.

 

“Suspension Reversal” shall have the meaning set forth in Section 11.6(b)(iv).

 

“Tax” or “Taxes” shall mean any taxes of any kind, including but not limited to
any and all federal, state, local and foreign income, gross receipts, license,
employment, excise, severance, stamp, occupation, premium, windfall profits,
environmental, customs duties, capital stock, franchise, branch, profits,
license, withholding, payroll, social security, ad valorem, real property,
personal property, sales, use, transfer, registration, value added, alternative
or add-on minimum, estimated, or other similar taxes (together with any and all
interest, penalties and additions to tax imposed with respect thereto) imposed
by any governmental or Tax authority.

 

“Tax Returns” mean any and all returns, declarations, claims for refund, or
information returns or statements, reports and forms relating to Taxes filed
with any Tax authority (including any schedule or attachment thereto), including
any amendment thereof.

 

“Termination Date” shall have the meaning set forth in Section 9.1(b).

 

“Third-Party Claim” shall have the meaning set forth in Section 11.4(b).

 

“Transaction Documents” shall have the meaning set forth in the recitals.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the jurisdiction in which the applicable Real
Property is located.

 

“Unfunded Number” shall mean, as of a given calculation date after the Initial
Closing Date, a number of Convertible Preferred Units equal to (a) an amount
equal to (i) four hundred million dollars ($400,000,000) less (ii) as of such
calculation date, the Aggregate Purchase Price, divided by (b) the Unit Price.

 

“Uniform System of Accounts” means the “Uniform System of Accounts for the
Lodging Industry” published by The Financial Management Committee of the
American Hotel and Lodging Association, in its most current edition.

 

“Unit Price” shall be the amount equal to $14.75.

 

 25 

 

  

“Voting Standstill” shall mean have the meaning set forth in Section 10.9(a).

 

“Voting Standstill Period” shall mean the period from and after the date of the
Initial Closing until the earliest to occur of: (a) a Material Breach (as
defined in the A&R Opco LPA), (b) a REIT Event (as defined in the A&R Opco LPA),
(c) the first day following the sixty-three (63) month anniversary of the
Initial Closing Date, (d) the date on which the Investor, after having funded
amounts resulting in the Investor and/or any of its Affiliates (other than any
Brookfield Excluded Affiliate) together owning at least thirty-five percent
(35%) of the outstanding Common Shares on an as-converted basis, ceases to own
at least thirty-five percent (35%) of the outstanding Common Shares on an
as-converted basis and (e) if the Investor has not funded amounts resulting in
the Investor and/or any of its Affiliates (other than any Brookfield Excluded
Affiliate) together owning at least thirty-five percent (35%) of the outstanding
Common Shares on an as-converted basis, February 27, 2019.

 

2.            Initial Closing; Purchase and Sale of the Redeemable Preferred
Share and Convertible Preferred Units.

 

(a)          On the terms and subject to the conditions set forth in this
Agreement, at the Initial Closing, (i) the Investor will purchase from the
Company, and the Company will issue, sell and deliver to the Investor, the
Redeemable Preferred Share for a purchase price of $22.00 (the “Redeemable
Preferred Share Purchase Price”), such amount to be paid in full, in cash, to
the Company at the Initial Closing, and (ii) the Investor will purchase from
Opco, and Opco will issue, sell and deliver to the Investor, 9,152,542.37
Convertible Preferred Units for an aggregate purchase price of one hundred
thirty five million dollars ($135,000,000) (the “Initial Convertible Preferred
Purchase Price”), such amount to be paid in full, in cash, to Opco at the
Initial Closing.

 

(b)          The consummation of the purchase and sale of the Redeemable
Preferred Share and the Convertible Preferred Units pursuant to Section 2(a)
(the “Initial Closing”) shall, subject to the applicable conditions set forth in
Section 7 and Section 8, take place at the offices of Cleary Gottlieb Steen &
Hamilton LLP at 10:00 a.m. New York City time on the third (3rd) Business Day
following the date on which each of the conditions applicable to the Initial
Closing set forth in Section 7 and Section 8 have previously been fulfilled or,
to the extent permitted by applicable Law, waived (other than those conditions
that can be fulfilled only at the Initial Closing, but subject to the
fulfillment or waiver of such conditions), or at such other time and place as
the Company and the Investor shall mutually agree (such date on which the
Initial Closing actually occurs, the “Initial Closing Date”). At the Initial
Closing, the Investor, in full payment for the Redeemable Preferred Share to be
issued by the Company and the Convertible Preferred Units to be issued by Opco
at the Initial Closing, will deliver to the Company and Opco, by wire transfer
of immediately available funds to an account or accounts designated by the
Company and Opco in advance of the Initial Closing Date, an amount equal to the
sum of the Redeemable Preferred Share Purchase Price and the Initial Convertible
Preferred Purchase Price.

 

 26 

 

  

3.            Subsequent Closings; Purchase and Sale of Convertible Preferred
Units.

 

(a)          First Follow-On Funding. On or prior to February 27, 2018, but no
earlier than January 3, 2018, Opco shall have the right to sell, and the
Investor agrees to purchase, upon no less than fifteen (15) Business Days’ prior
written notice to the Investor by Opco (the “First Follow-On Funding Notice”),
and on the terms and conditions set forth in this Agreement, up to a number of
Convertible Preferred Units equal to the Grace Reduction Number at the Unit
Price per Convertible Preferred Unit (the “First Follow-On Funding”).

 

(b)          Second Follow-On Funding. On or prior to February 27, 2019, but no
earlier than January 3, 2019, Opco shall have the right to sell, and the
Investor agrees to purchase, upon no less than fifteen (15) Business Days’ prior
written notice to the Investor by Opco (the “Second Follow-On Funding Notice”),
and on the terms and conditions set forth in this Agreement, up to a number of
Convertible Preferred Units equal to the Grace Preferred Equity Unfunded Number
at the Unit Price per Convertible Preferred Unit (the “Second Follow-On
Funding”).

 

(c)          Other Fundings. On or prior to February 27, 2019, Opco shall have
the right to sell and the Investor agrees to purchase, upon no less than fifteen
(15) Business Days’ prior written notice to the Investor by Opco (each, an
“Other Funding Notice”), in one or more transactions, and on the terms and
conditions set forth in this Agreement, a number of Convertible Preferred Units
equal to the Unfunded Number less the Grace Preferred Equity Unfunded Number at
the Unit Price per Convertible Preferred Unit (each, an “Other Funding”).

 

(d)          Investor Demand Funding. From and after February 27, 2018 until and
including February 27, 2019, the Investor shall have the right to purchase, and
Opco shall be required to sell, upon no less than fifteen (15) Business Days’
prior written notice by the Investor to Opco (each, an “Investor Demand Funding
Notice”), on the terms and conditions set forth in this Agreement in one or more
transactions up to a number of Convertible Preferred Units equal to the Unfunded
Number at the Unit Price per Convertible Preferred Unit (each, an “Investor
Demand Funding”). With respect to any Investor Demand Funding, the Investor
shall purchase a number of Convertible Preferred Units with an aggregate
purchase price of not less than $25,000,000.

 

(e)          Funding Failure. In respect of any Funding Failure (as defined
below), the Company and Opco shall have the remedies, and be subject to the
limitations, set forth in Section 11.6(b) and the remedies set forth in the A&R
Opco LPA and the Articles Supplementary.

 

(f)          Notwithstanding anything to the contrary in this Agreement, in the
event of any split, reverse split, dividend, reorganization, reclassification,
combination, recapitalization or other similar event with respect to the Company
or Opco or any other event described in Section 16.4(d) of the A&R Opco LPA that
occurs after the Initial Closing and prior to any Subsequent Closing that
changes the outstanding Equity Securities of the Company or Opco into a
different number of Equity Securities of the Company or Opco, as applicable,
then any number, amount or definition contained herein that is used for purposes
of determining the number of Convertible Preferred Units to be issued to the
Investor at any Subsequent Closing and the Unit Price will be appropriately
adjusted upon the occurrence of each such event to provide the Investor with the
same economic effect as contemplated by this Agreement prior to the occurrence
of such event.

 

 27 

 

 

4.            Subsequent Closings. Each Subsequent Closing shall, subject to the
applicable conditions set forth in Section 7 and Section 8, take place at the
offices of Cleary Gottlieb Steen & Hamilton LLP at 10:00 a.m. New York City time
on the date set forth on the applicable Follow-On Funding Notice, which date
shall be the later of (a) fifteen (15) Business Days following the delivery of
the applicable Follow-On Funding Notice and (b) the third (3rd) Business Day
following the fulfillment or, to the extent permitted by applicable Law, waiver
of each of the conditions applicable to such Subsequent Closing set forth in
Section 7 and Section 8 (other than those conditions that can be fulfilled only
at such Subsequent Closing, but subject to the fulfillment or waiver of such
conditions), or at such other time and place as Opco and the Investor shall
mutually agree (such dates on which any Subsequent Closing actually occurs, the
“Subsequent Closing Dates”), provided that if the conditions to a Subsequent
Closing have not been waived or fulfilled on or prior to the twentieth (20th)
Business Day following delivery of the applicable Follow-On Funding Notice, then
such Subsequent Closing shall be deemed abandoned, unless such time period is
extended by mutual agreement of the parties; provided that if, as a result of
the preceding proviso, the applicable time period has expired to deliver a
Follow-On Funding Notice pursuant to Section 3(a), Section 3(b), Section 3(c) or
Section 3(d), the party requesting such Follow-On Funding shall have the right
to extend such time period for an additional period of fifteen (15) Business
Days upon written notice to the other parties hereto. At each Subsequent
Closing, the Investor will deliver to Opco full payment for the Convertible
Preferred Units to be issued by Opco to the Investor at such Subsequent Closing,
by wire transfer of immediately available funds to an account or accounts
designated by Opco in advance of such Subsequent Closing Date.

 

5.            Representations and Warranties of the Company and Opco. Each of
the Company and Opco represents and warrants to the Investor as of the date
hereof and as of the Initial Closing, and, solely with respect to the
Fundamental Seller Representations and Section 5.8(a) (Financial Statements),
Section 5.9 (Reports) and Section 5.33 (General Solicitation), also as of each
of the Subsequent Closings, that, except (a) as set forth in the Schedules which
specifically identify the relevant section of this Agreement against which the
disclosure on such schedule is made (provided that any disclosure set forth in
any specific section of the Schedules shall qualify any other sections of this
Section 5 to the extent it is reasonably apparent on its face that the
disclosure set forth in such section of the Schedules is relevant to any such
other section of this Section 5), or (b) as disclosed in any SEC Reports
(excluding any risk factor disclosures contained in such documents under the
heading “Risk Factors” and any disclosure of risks or other matters included in
any “forward-looking statements” disclaimer or other statements that are
cautionary, predictive or forward-looking in nature), that:

 

5.1          Organization, Good Standing and Qualification. (a) The Company is a
corporation duly organized, validly existing and in good standing under the Laws
of the state of Maryland; (b) has all requisite corporate power and authority to
own, indirectly through its Subsidiaries, its Properties and conduct its
business as presently conducted; and (c) is duly qualified to do business and in
good standing in each state in the United States of America where its business
requires such qualification, except, in the case of this clause (c), where
failure to be so duly qualified and in good standing would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
True, correct and complete copies of the Company’s charter, as amended and as in
effect as of the date hereof (the “Charter,” which term shall, following the
filing of the Initial Articles Supplementary, Charter Amendment and Articles
Supplementary, also be deemed to include the Initial Articles Supplementary,
Charter Amendment and Articles Supplementary) and the bylaws of the Company, as
amended and as in effect as of the date hereof (the “Bylaws”), have been made
available to the Investor.

 

 28 

 

  

5.2          Subsidiaries. (a) Opco is a limited partnership duly organized,
validly existing and in good standing under the Laws of the State of Delaware;
(b) has all requisite limited partnership power and authority to own, indirectly
through its Subsidiaries, its Properties and conduct its business as presently
conducted; and (c) is duly qualified to do business and in good standing in each
state in the United States of America where its business requires such
qualification, except, in the case of this clause (c), where the failure to be
so qualified and in good standing would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Schedule 5.2 sets
forth a list of each of the Company’s Subsidiaries, including its name and its
jurisdiction of incorporation or formation. Each of the Company’s Subsidiaries
(other than Opco) is duly organized, validly existing and in good standing under
the Laws of the state of its formation and has all requisite organizational
power and authority to own its Properties and conduct its business as presently
conducted. Each of the Company’s Subsidiaries (other than Opco) is duly
qualified to do business and in good standing in each state in the United States
of America where its business requires such qualification, except where failure
to be so duly qualified and in good standing would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. All of the
issued and outstanding Equity Securities of each of the Company’s Subsidiaries
are owned directly or indirectly by the Company, free and clear of all Liens
(other than Liens imposed by applicable securities Laws), and are duly
authorized and validly issued and, in the case of Subsidiaries that are
corporations, are fully paid and nonassessable. There are no outstanding rights,
options, warrants, preemptive rights, rights of first offer, or similar rights
for the purchase or acquisition from any of the Company’s Subsidiaries of any
Equity Securities of such Subsidiary, nor are there any commitments of any of
the Company’s Subsidiaries to issue or execute any such rights, options,
warrants, preemptive rights, rights of first offer or similar rights. Except as
provided in the Existing Opco LPA or the Grace Agreements, there are no
outstanding rights or obligations of any of the Company’s Subsidiaries to
repurchase, redeem or exchange any of its Equity Securities. True, correct and
complete copies of the formation and organizational documents of each of the
Company’s Subsidiaries, as amended and as in effect as of the date hereof (the
“Subsidiary Organizational Documents”), have been made available to the
Investor.

 

5.3          Authorization; Enforceability.

 

(a)          All corporate and/or entity action on the part of the Company, its
Subsidiaries, its officers, directors, and stockholders necessary in connection
with the authorization, execution, and delivery of each of the Transaction
Documents, the performance of all obligations of the Company and its
Subsidiaries under each of the Transaction Documents, and the authorization,
issuance (and, if applicable, reservation for issuance), sale, and delivery, as
applicable, of (i) the Redeemable Preferred Share being sold hereunder, (ii) the
Convertible Preferred Units being sold hereunder, (iii) the Common Shares being
reserved hereunder and issuable (y) upon redemption of the OP Units pursuant to
the A&R Opco LPA (assuming the Company elects to deliver Common Shares on such
redemption) and (z) upon redemption of the Convertible Preferred Units (assuming
their prior conversion to Conversion OP Units) pursuant to the A&R Opco LPA (the
Common Shares described in clauses (y) and (z), collectively, the “Redemption
Stock”) and (iv) the OP Units issuable upon the conversion of the Convertible
Preferred Units pursuant to the A&R Opco LPA (the “Conversion OP Units”), have
been taken by the Company and/or its Subsidiaries and their respective
directors, officers or equityholders, as applicable, and each of the Transaction
Documents when executed and delivered, assuming due authorization, execution and
delivery by the Investor and the other parties thereto, constitutes and will
constitute valid and legally binding obligations of the Company and its
Subsidiaries, as applicable, enforceable in accordance with their respective
terms, subject to (A) the filing of the Initial Articles Supplementary, Articles
Supplementary and Charter Amendment with, and the acceptance for record by, the
State Department of Assessments and Taxation of Maryland pursuant to Section 7.1
and (B) as to enforcement, to applicable bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or similar Laws affecting the enforcement
of creditors’ rights generally and to general equitable principles (whether
considered in a proceeding in equity or at law).

 

 29 

 

  

(b)          On or prior to the date of this Agreement, the Board has duly
adopted resolutions, a copy of which has been provided to the Investor, (i)
authorizing and approving this Agreement and each of the other Transaction
Documents and the transactions contemplated hereby and thereby, (ii) adopting
and approving the Initial Articles Supplementary, the Articles Supplementary and
the Charter Amendment, (iii) waiving the application of the Aggregate Share
Ownership Limit (as defined in the Charter) to the Investor and its Affiliates
and to the transactions contemplated by the Transaction Documents, subject to
the execution and delivery, at the Initial Closing, of the Ownership Limit
Waiver Agreement in the form attached hereto as Exhibit F by the Investor
(including the receipt by the Company of a representation letter from the
Investor); and (iv) excluding the Investor and its Affiliates and Associates (as
those terms are defined herein and as such terms are defined in the Maryland
Business Combination Act) from being subject to the Maryland Business
Combination Act, and such resolutions remain in effect without amendment of any
kind.

 

(c)          On or prior to the date of this Agreement, the Company, in its
capacity as General Partner of Opco, has taken all requisite action authorizing
and approving this Agreement and each of the other Transaction Documents and the
transactions contemplated hereby and thereby.

 

5.4           Application of Takeover Protections. The Company, the Board and
Opco have taken all necessary action, if any, in order to render inapplicable
(to the maximum extent permitted by Law) any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Charter, the Bylaws, the
Subsidiary Organizational Documents and the Laws of the state of incorporation
or organization of the Company or any of its Subsidiaries that is or could
become applicable to the Investor or its Affiliates (other than any Brookfield
Excluded Affiliate, in the manner described in the resolutions of the Board
described in Section 5.3(b)) as a result of the consummation of the transactions
contemplated by the Transaction Documents, including as a result of the
Company’s issuance of the Redeemable Preferred Share, Opco’s issuance of
Convertible Preferred Units, any future issuance by the Company of the
Redemption Stock, any future issuance by Opco of the Conversion OP Units and the
exercise by the Investor of its rights under the Charter (including the Articles
Supplementary), the A&R Bylaws or the A&R Opco LPA.

 

 30 

 

  

5.5          Governmental Consents. No Consent of or any other action in respect
of any Governmental Authority on the part of the Company or Opco is required in
connection with the offer, sale, or issuance of the Redeemable Preferred Share,
Convertible Preferred Units, the Redemption Stock or the Conversion OP Units or
the consummation of any other transaction contemplated by this Agreement or any
other Transaction Document, except for the following: (a) the filing of the
Initial Articles Supplementary, Articles Supplementary and Charter Amendment
with, and the acceptance for record by, the State Department of Assessments and
Taxation of Maryland pursuant to Section 7.1; (b) the compliance with other
applicable state securities Laws, which compliance will have occurred within the
appropriate time periods; (c) the filing with the SEC of such reports under the
Exchange Act as may be required in connection with this Agreement and the
transactions contemplated by this Agreement; and (d) any Consents or actions the
absence of which, individually or in the aggregate, would not reasonably be
expected to materially affect the rights of the Investor under any Transaction
Documents (including this Agreement) or the benefits to be enjoyed by the
Investor as a result of the transactions contemplated hereby or thereby.

 

5.6          Capitalization.

 

(a)          The authorized capital stock of the Company consists of (a)
300,000,000 Common Shares of which (i) 38,718,425 are issued and outstanding as
of the date hereof, of which 14,852 were issued under the Restricted Share Plan,
(ii) 100,000,000 are reserved for issuance as of the date hereof as the number
of shares of Redemption Stock sufficient for the purpose of effecting the
redemption of the OP Units and Convertible Preferred Units (assuming, in the
case of the OP Units, the Company elects to deliver Common Shares on such
redemption, and in the case of the Convertible Preferred Units, their prior
conversion to Conversion OP Units) into the maximum number of shares of
Redemption Stock estimated to be issuable upon the redemption of the maximum
number of all such units estimated to be issuable pursuant to this Agreement and
the other Transaction Documents (including the A&R Opco LPA) (after giving
effect to all anti-dilution adjustments) and (iii) 3,985,148 are reserved for
issuance as of the date hereof under the Restricted Share Plan in respect of
future awards, (b) 50,000,000 shares of Preferred Stock, par value $0.01 per
share (the “Preferred Shares”), of which none are issued and outstanding as of
the date hereof (subject to the issuance of the Redeemable Preferred Share), and
(c) shall additionally include, immediately following the filing of the Articles
Supplementary, one (1) authorized Redeemable Preferred Share. Other than as set
forth above and (i) prior to the Initial Closing, the rights of (A) holders of
OP Units to convert such units into newly issued Common Shares and (B) the
Special Limited Partner with respect to the special limited partnership interest
held by the Special Limited Partner, in each case, pursuant to the Existing Opco
LPA, and (ii) from and after the Initial Closing, the rights of the holders of
Conversion OP Units to redeem such units into newly issued Redemption Stock
pursuant to the A&R Opco LPA (assuming the Company elects to deliver Common
Shares on such redemption), there are no Equity Securities of the Company. As of
the date hereof, the respective rights, preferences, privileges and restrictions
of the Common Shares and the Preferred Shares are as stated in the Charter and
the Bylaws. As of the Initial Closing, the respective rights, preferences,
privileges and restrictions of the Common Shares, Preferred Shares, Redeemable
Preferred Share and Redemption Stock will be as stated in the Charter (including
the Charter Amendment, the Initial Articles Supplementary and the Articles
Supplementary) and the A&R Bylaws. Immediately after and giving effect to the
Initial Closing (including the consummation of the transactions contemplated by
the Framework Agreement and the payment of distributions in the form of Common
Shares with respect to January 2017 through the date of the Agreement as set
forth on Schedule 10.2), 39,617,846 Common Shares will be outstanding.

 



 31 

 

  

(b)          All issued and outstanding shares of capital stock of the Company
have been duly authorized and validly issued and are fully paid and
nonassessable and free of preemptive rights. Prior to the date hereof, the Board
has passed a resolution reserving that number of Common Shares equal to the
estimated maximum possible number of shares of the Redemption Stock issuable
upon the redemption of the maximum possible number of Conversion OP Units
issuable pursuant to the A&R Opco LPA (assuming, for such purpose, the prior
conversion of the maximum possible number of Convertible Preferred Units
issuable pursuant to this Agreement and the A&R Opco LPA into Conversion OP
Units). Other than (i) prior to the Initial Closing, the rights of (A) holders
of OP Units to convert such units into newly issued Common Shares and (B) the
Special Limited Partner with respect to the special limited partnership interest
held by the Special Limited Partner, in each case, pursuant to the Existing Opco
LPA, and (ii) from and after the Initial Closing, the rights of (A) the Investor
to purchase Convertible Preferred Units pursuant to this Agreement, (B) the
holders of Convertible Preferred Units to convert such units into newly issued
Conversion OP Units pursuant to the A&R Opco LPA, (C) the holders of Conversion
OP Units to redeem such units into newly issued Redemption Stock pursuant to the
A&R Opco LPA (assuming the Company elects to deliver Common Shares on such
redemption) and (D) the holders of Convertible Preferred Units to receive PIK
Distributions pursuant to the A&R Opco LPA, there are no other outstanding
rights, options, warrants, preemptive rights, rights of first offer, or similar
rights for the purchase or acquisition from the Company or any Subsidiary of the
Company of any Equity Securities of the Company, nor are there any commitments
to issue or execute any such rights, options, warrants, preemptive rights or
rights of first offer. Except as otherwise provided in the Charter (including,
following the Initial Closing, the Initial Articles Supplementary, the Charter
Amendment and the Articles Supplementary), there are no outstanding rights or
obligations of the Company to repurchase or redeem any of its Equity Securities.
The Company does not have outstanding shareholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any Equity Securities in the Company upon the occurrence of certain
events.

 

(c)          The Existing Opco LPA attached as Exhibit H is a true, correct and
complete copy of the Existing Opco LPA as in effect as of the date hereof. As of
the date hereof and immediately prior to the Initial Closing, the Equity
Securities of Opco consist of: (a) 38,709,627 OP Units, of which 38,709,537 are
owned by the Company and 90 are owned by the Advisor; (b) 8,888 GP Units, all of
which are owned by the Company; (c) 524,956 Class B Units, all of which are
owned by the Advisor; and (d) the special limited partner interest in Opco which
is held by the Special Limited Partner, and there are no Equity Securities of
Opco as of the date hereof and as of immediately prior to the Initial Closing
other than as set forth in this sentence. Immediately after and giving effect to
the Initial Closing (including the consummation of the transactions contemplated
by the Framework Agreement and the payment of distributions in the form of
Common Shares with respect to January 2017 through the date of the Agreement as
set forth on Schedule 10.2), the Equity Securities of Opco will consist of: (a)
39,608,958 OP Units, all of which will be owned by the Company; (b) 8,888 GP
Units, all of which will be owned by the Company; and (c) 9,152,542.37
Convertible Preferred Units owned by the Investor, and there will be no Equity
Securities of Opco as of immediately after the Initial Closing other than as set
forth in this sentence. There are no Exchange Rights Agreements (as defined in
the Existing Opco LPA) outstanding as of the date hereof. Other than as provided
in the Transaction Documents, there are no other outstanding rights, options,
warrants, preemptive rights, rights of first offer, or similar rights for the
purchase or acquisition from Opco of any Equity Securities of Opco or Equity
Securities of the Company, nor are there any commitments to issue or execute any
such rights, options, warrants, preemptive rights or rights of first offer.
There are no outstanding rights or obligations of Opco to repurchase or redeem
any of its Equity Securities. Opco does not have outstanding shareholder
purchase rights or “poison pill” or any similar arrangement in effect giving any
Person the right to purchase any Equity Securities in Opco upon the occurrence
of certain events.

 

 32 

 

  

(d)          Neither the Company nor any of its Subsidiaries owns any interest
or investment (whether equity or debt) in any corporation, partnership, joint
venture, trust or other entity, other than a Subsidiary of the Company.

 

5.7          Valid Issuance of Redeemable Preferred Share and Convertible
Preferred Units. The Redeemable Preferred Share and Convertible Preferred Units
being purchased by the Investor hereunder, when issued, sold, and delivered in
accordance with the terms of this Agreement for the consideration expressed in
this Agreement, will be duly and validly issued, and in the case of the
Redeemable Preferred Share, fully paid and nonassessable, and will be free of
any Liens or restrictions on transfer other than restrictions under the
Transaction Documents, the Charter (including the Articles Supplementary) and
the A&R Bylaws and under applicable state and federal securities Laws. The
maximum estimated amount of each of the Redemption Stock, Conversion OP Units
and Convertible Preferred Units issuable pursuant to this Agreement and the
other Transaction Documents (including the A&R Opco LPA) are available for
issuance. All Redemption Stock, Conversion OP Units and Convertible Preferred
Units issuable pursuant to this Agreement and the other Transaction Documents
(including the A&R Opco LPA), upon issuance in accordance with the terms of the
A&R Opco LPA, will be duly and validly issued, and in the case of Redemption
Stock, fully paid and nonassessable, and will be free of any Liens or
restrictions on transfer other than restrictions on transfer under the
Transaction Documents, the Charter (including the Articles Supplementary), the
A&R Bylaws and the A&R Opco LPA, as applicable, and under applicable state and
federal securities Laws. The sale of the Redeemable Preferred Share and
Convertible Preferred Units hereunder is not, and (i) the issuance of the
Redemption Stock upon any redemption of OP Units and Convertible Preferred Units
(assuming, in the case of the OP Units, that the Company elects to deliver
Common Shares on such redemption, and in the case of the latter, their prior
conversion to Conversion OP Units) into Common Shares and (ii) any conversion of
Convertible Preferred Units into Conversion OP Units will not be, subject to any
preemptive rights, rights of first offer or any anti-dilution provisions
contained in the Charter (including the Articles Supplementary), the A&R Bylaws,
any Subsidiary Organizational Document or any other agreement or otherwise.

 

5.8          Financial Statements.

 

(a)          The financial statements included in the SEC Reports (as amended,
supplemented or restated, if applicable) (i) complied as to form, as of their
respective filing dates with the SEC, in all material respects with the
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, (ii) were prepared in accordance with (A) the
books and records of Company and its consolidated Subsidiaries and (B) Generally
Accepted Accounting Principles applied on a consistent basis during the periods
involved and (iii) fairly presented, in all material respects, the consolidated
financial position of the Company and its Subsidiaries and the consolidated
results of operations and cash flows of the Company and its Subsidiaries as of
the dates thereof and for the periods presented therein, all in accordance with
Generally Accepted Accounting Principles (subject, in the case of unaudited
quarterly financial statements, to normal year-end adjustments).

 

 33 

 

  

(b)          The Company and its Subsidiaries do not have any Liabilities or
obligations (accrued, absolute, contingent or otherwise) that would be required
under Generally Accepted Accounting Principles to be reflected on a consolidated
balance sheet of the Company and its Subsidiaries or the notes thereto other
than Liabilities or obligations (i) reflected on, reserved against, or disclosed
in the notes to the Company’s most recent audited balance sheet appearing in the
SEC Reports, (ii) (A) that were incurred in the ordinary course of business
since the date of such balance sheet and (B) that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect or (iii)
that are expressly permitted to be incurred by this Agreement.

 

5.9          Reports.

 

(a)          The Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed with the SEC pursuant to the
Exchange Act, from and after January 7, 2014.

 

(b)          The SEC Reports and the Company’s filings on Form S-11, when they
became effective or were filed with the SEC, as the case may be, complied as to
form in all material respects with the requirements of the Securities Act or the
Exchange Act, as applicable, and the rules and regulations of the SEC
thereunder, in each case as in effect at such time, and none of such documents
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make such statements, in the
light of the circumstances in which they were made, not misleading.

 

(c)          Each director of the Company that is designated as “independent” in
the SEC Reports satisfies the requirements for independence under the Exchange
Act, and a majority of the Company’s directors are so “independent.”

 

(d)          There is no transaction, arrangement or other relationship between
the Company and/or any of its Subsidiaries and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
SEC Reports and is not so disclosed or that has had or otherwise would
reasonably be expected to have a Material Adverse Effect.

 

(e)          The Company (i) has implemented and maintains disclosure controls
and procedures (as defined in Rule 13a-15(e) under the Exchange Act) that are
reasonably designed to ensure that material information relating to the Company,
including its consolidated Subsidiaries, is made known to the individuals
responsible for the preparation of the Company’s filings with the SEC and (ii)
has disclosed, based on its most recent evaluation prior to the date of this
Agreement, to the Company’s outside auditors and the Board’s Audit Committee (A)
any significant deficiencies and material weaknesses in the design or operation
of internal controls over financial reporting (as defined in Rule 13a-15(f)
under the Exchange Act) that are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial information
and (B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting. As of the date of this Agreement, to the knowledge of the
Company, there is no reason that its outside auditors and its chief executive
officer and chief financial officer will not be able to give the certifications
and attestations required pursuant to the rules and regulations adopted pursuant
to Section 404 of the Sarbanes-Oxley Act of 2002, without qualification, when
next due.

 

 34 

 

  

5.10        Absence of Changes. Except as contemplated by this Agreement,
between December 31, 2015 and the date of this Agreement, the Company and its
Subsidiaries have conducted their respective businesses in all material respects
in the ordinary course consistent with prior practice and, there has not been:

 

(a)          any declaration, setting aside or payment of any dividend or other
distribution with respect to any Equity Securities of the Company or any of its
Subsidiaries or any repurchase, redemption or other acquisition by the Company
or any of its Subsidiaries of any outstanding Equity Securities of the Company
or any of its Subsidiaries;

 

(b)          any material tax election made or changed, any material audit
settled or any material amended tax returns filed with respect to the Company or
any of its Subsidiaries;

 

(c)          any damage, destruction or loss (not covered by insurance)
materially and adversely affecting the Company’s and its Subsidiaries’ material
Properties or assets;

 

(d)          any sale, assignment, license or transfer of, or any agreement to
sell, assign, license or transfer, any material Property of the Company or any
of its Subsidiaries to any Person, other than in the ordinary course of business
and consistent with past practice;

 

(e)          except as set forth on Schedule 5.10(e), any purchase or
acquisition of, or agreement, plan or arrangement to purchase or acquire, any
material Property other than in the ordinary course of business of the Company
or any of its Subsidiaries;

 

(f)          any waiver of any rights or claims of the Company or any of its
Subsidiaries, except for such waivers which would not reasonably be expected to
have a Material Adverse Effect;

 

(g)          any agreement or binding commitment by the Company or any of its
Subsidiaries to do any of the foregoing; or

 

(h)          any other Company Effect that has had a Material Adverse Effect.

 

5.11        Indebtedness. (a) There is no outstanding material Indebtedness of
the Company or any of its Subsidiaries other than Indebtedness described in the
SEC Reports and (b) neither the Company nor any of its Subsidiaries is,
immediately prior to this Agreement, or will be, at the time of the Initial
Closing after giving effect to the Initial Closing, in default under any
agreement relating to its Indebtedness (including with respect to payment) in
any material respect.

 

 35 

 

  

5.12         Litigation. There is no action, claim, hearing, charge, complaint,
demand, challenge, suit, proceeding or investigation (“Action”) pending or, to
the knowledge of the Company, threatened against, nor any outstanding Order
against, the Company or any of its Subsidiaries before or by any Governmental
Authority, other than any such Action or Order that (i) does not involve an
amount in controversy in excess of $100,000 (net of reasonably expected
insurance proceeds recoverable in respect of ordinary course claims arising out
of the operation of the Properties of the Company and its Subsidiaries) and (ii)
does not seek or impose material injunctive or other material non-monetary
relief. Neither the Company nor any of its Subsidiaries is in default with
respect to any material Order. There is no material unresolved violation or
exception by any Governmental Authority with respect to any SEC Report or
relating to any examinations or instructions of the Company or any of its
Subsidiaries and since January 1, 2014, there have been no material unresolved
inquiries by, or disputes with, any Governmental Authority with respect to the
business, operations, policies or procedures of the Company or any of its
Subsidiaries. There are no pending Actions of the type described on Schedule
5.12(a) (“Scheduled Actions”) and there have been no Orders or settlements of
the type described on Schedule 5.12(a) (“Scheduled Orders or Settlements”).

 

5.13         Taxes. The Company and each of its Subsidiaries has properly and
timely filed (taking into account any extension of time within which to file)
all material federal, foreign, state, local, and other Tax Returns that are
required to be filed by it, which Tax Returns were true, correct and complete in
all material respects. All material Taxes (whether or not reflected on such Tax
Returns) required to be paid under applicable Law by the Company or its
Subsidiaries have been timely paid. All material Taxes required to be withheld
and paid over by the Company and its Subsidiaries have been withheld and paid
over to the appropriate Tax authority. There are no outstanding waivers or
extensions of time with respect to the period for assessing or auditing any
material Tax or material Tax Return of the Company or any Subsidiary of the
Company, except to the extent any such waiver is a result of an extension to
file a Tax Return. There are no audits or proceedings relating to any material
Tax or material Tax Return of the Company or any Subsidiary of the Company
raised in writing by any Tax authority and, to the knowledge of the Company, no
such audit is being contemplated. Neither the Company nor any of its
Subsidiaries has participated in any transaction described in
Section 1.6011-4(b)(2) of the Treasury Regulations.

 

5.14         REIT Status. Commencing with its taxable year ended December 31,
2014, the Company has been organized in conformity with the requirements for
qualification as a real estate investment trust under the Code (a “REIT”), and
its actual method of operation has enabled it to meet the requirements for
qualification and taxation as a REIT under the Code. Assuming that (a) the sole
asset of a REIT is an interest in Opco, (b) such REIT was entitled, as a partner
of Opco, to a distributive share, within the meaning of Section 702(a) of the
Code, of the income, gain, loss and expense of Opco, that represented a pro rata
portion of the income, gain, loss and expense recognized by Opco, and (c) such
REIT timely and properly elected to treat each subsidiary of Opco that qualifies
as a taxable REIT subsidiary of the Company, within the meaning of Section
856(l), as a taxable REIT subsidiary of such REIT (such assumption, the “Opco
REIT Assumption”), then, with respect to such REIT, commencing with its taxable
year that includes the Initial Closing, Opco’s actual gross income, assets and
method of operation would have enabled it to meet the requirements contained in
Sections 856(c)(2), (c)(3) and (c)(4) of the Code with respect to its gross
income and assets.

 

 36 

 

  

5.15         Permits and Licenses. Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, the Company
and each of its Subsidiaries either directly or through the applicable property
manager possess all material Permits issued by each Governmental Authority
necessary to conduct their respective businesses, and neither the Company nor
any of its Subsidiaries has received any written notice of proceedings relating
to the revocation, suspension, cancellation or modification of any such material
Permit. The Company and each of its Subsidiaries is and, since January 1, 2014,
has been in compliance with the terms of such Permits, except for failures to
comply that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

5.16         Compliance with Laws. The Company and each of its Subsidiaries is,
and, since January 1, 2014, has been in compliance in all material respects with
all applicable federal, state, local, foreign or other law, statute, regulation,
rule, ordinance, code, Order or other legal requirement (collectively, “Laws”)
of any Governmental Authority, except for non-compliance that in the aggregate
would not be materially adverse to the Company and its Subsidiaries, taken as a
whole. To the knowledge of the Company, neither the Company nor any of its
Subsidiaries is being investigated with respect to, or has been threatened to be
charged with or given notice of any violation of, any applicable Law except for
violations that in the aggregate would not be materially adverse to the Company
and its Subsidiaries, taken as a whole.

 

5.17         Environmental Compliance. The Company and each of its Subsidiaries
has been, since January 1, 2014, in compliance with all Environmental Laws
applicable to the Company or any of its Subsidiaries or the business of the
Company or any of its Subsidiaries, in each case except as would not reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any of
its Subsidiaries has been subject to any Action, Order or Lien that remains
outstanding or unresolved nor, to the knowledge of the Company, is any such
Action, Order or Lien threatened, in any such case, pursuant to any
Environmental Law, with respect to any Property currently or previously owned,
leased or operated by the Company or any of its Subsidiaries, or arising out of
the conduct of the business of the Company or any of its Subsidiaries that in
each case would reasonably be expected to have a Material Adverse Effect. The
Company and its Subsidiaries have received all Environmental Permits required to
conduct their respective businesses, and each of the Company and its
Subsidiaries is and, since January 1, 2014, has been in compliance with all
terms and conditions of any such Environmental Permit applicable to it, except
for where the failure to obtain an Environmental Permit or failure to comply
with an Environmental Permit would not reasonably be expected to have a Material
Adverse Effect. There has been no Release or presence of or exposure to any
Hazardous Substance, whether on or off any Property currently or, to the
knowledge of the Company, formerly owned or operated by the Company or any of
its Subsidiaries, that would reasonably be expected to result in Liability or a
requirement for notification, investigation or remediation by the Company or any
of its Subsidiaries under or pursuant to any Environmental Law, except, in each
case, as would not reasonably be expected to have a Material Adverse Effect. The
Company has delivered to, or has otherwise made available for inspection by the
Investor, all material written assessments, audits, investigation reports and
similar environmental documents prepared at the direction or request of the
Company or any of its Subsidiaries or their respective lenders or agents or any
Governmental Authority in the possession of the Company or any of its
Subsidiaries that are related to environmental, health or safety matters or
Hazardous Substances.

 

 37 

 

  

5.18        Compliance with Other Instruments; No Default or Violation. The
Company is not in violation or default of any provision of the Charter or the
Bylaws and the Subsidiaries of the Company are not in violation or default of
any provision of their respective Subsidiary Organizational Documents, in each
case, other than for immaterial violations or defaults. The execution, delivery,
and performance of and compliance with each of the Transaction Documents and the
authorization, issuance (or reservation for issuance, as applicable), sale, and
delivery of the Redeemable Preferred Share, Convertible Preferred Units, the
Redemption Stock and Conversion OP Units will not (i) result in any default or
violation of or conflict with the Charter or the Bylaws or any of the Subsidiary
Organizational Documents, (ii) result in any violation of any Law or Order or
(iii) be in conflict with or constitute, with or without the passage of time or
giving of notice or both, a default under, require any Consent or waiver under,
affect the rights or obligations of any Person under or result in the
termination, amendment, acceleration or cancellation of any material Contract,
indenture or instrument to which the Company or any of its Subsidiaries is a
party or result in the creation of any mortgage, pledge, lien, encumbrance, or
charge upon any of the properties or assets of the Company or any of its
Subsidiaries or the suspension, revocation, impairment or forfeiture of any
material Permit applicable to the Company, any of its Subsidiaries or their
respective businesses, operations, assets or properties, except in the case of
clause (ii) or (iii) as would not, individually or in the aggregate, reasonably
be expected to be materially adverse to the Company and its Subsidiaries, taken
as a whole.

 

5.19        Material Contracts.

 

(a)          Schedule 5.19(a) lists or describes, by the categories set forth
below, each of the following Contracts to which the Company or any of its
Subsidiaries is a party or by which any of their assets or properties are bound
and which are in effect as of the date hereof (such Contracts, “Material
Contracts”):

 

(i)          any Contract that is expected to provide for payment or receipt by
the Company or any of its Subsidiaries of more than $100,000 in any given
calendar year or more than $500,000 in the aggregate for the remaining term of
the Contract (other than any Contract for the provision of services by any
Person to the Company or any of its Subsidiaries for any period of time
whatsoever that is terminable by the Company or such Subsidiary of the Company
with ninety (90) days written notice without payment or penalty);

 

(ii)         any Contract relating to Indebtedness or any guarantee,
performance, bid or completion bond, or surety agreement, in each case relating
to an amount of more than $5,000,000;

 

(iii)        any Contract relating to the purchase or sale of real property
containing any outstanding or ongoing obligations (other than immaterial
obligations) of the Company or any of its Subsidiaries, including any
indemnification obligation, “earn-out” or similar contingent payment obligation;

 

 38 

 

  

(iv)        any Contract relating to the acquisition or disposition of any
business or operations (whether by merger, sale of equity interests, sale of
assets, out-sourcing or otherwise) with material ongoing obligations;

 

(v)         any joint venture, partnership, strategic alliance, teaming,
cooperation or similar Contract;

 

(vi)        any Contract in regard to the employment, or restricting the
employment, of any officer of the Company or any of its Subsidiaries, in each
case, whose base salary exceeds $300,000 in any given calendar year;

 

(vii)       any Contract, directly or indirectly, between the Company or any of
its Subsidiaries, on the one hand, and any Related Party, on the other hand;

 

(viii)      any Contract under which the Company or any of its Subsidiaries
receives or grants a license or other rights (including by means of a covenant
not to sue) with respect to material Intellectual Property or any option
relating thereto (excluding any license to off-the-shelf non-customized software
that is generally commercially available for a fee of less than $25,000 annually
for such license);

 

(ix)         any Contract that limits or purports to limit (or that following
any Closing would limit) the ability of the Company, its Subsidiaries and/or
their respective Affiliates (A) to compete in any line of business, with any
Person, in any geographic area or during any period of time or (B) to solicit
any customers or employees;

 

(x)          any Contract that grants any right of first refusal, right of first
offer or option to acquire or similar right in respect of the assets of the
Company or any of its Subsidiaries;

 

(xi)         any Contract that contains any exclusivity restriction or a “most
favored nation” clause obligating the Company or any of its Subsidiaries to
change the terms and conditions of such Contract or agreement based on better
terms or conditions provided to other parties in similar Contracts;

 

(xii)        any settlement agreement, assurance of discontinuance, consent
agreement, or memorandum of understanding with respect to any Action, in each
such case, with material continuing obligations thereunder or involving material
injunctive or non-monetary relief;

 

(xiii)       any Contract entered into with any Governmental Authority with
continuing obligations thereunder, other than any agreements to make rooms
available at agreed upon rates at individual hotels in the ordinary course of
business;

 

(xiv)      any management or sub-management Contracts related to Real Property
or rights thereto;

 

 39 

 

  

(xv)       any Franchise Agreement and any other franchise and/or brand license
agreements relating to the use by the Company or any of its Subsidiaries at any
real property of any brand and/or system;

 

(xvi)      any Ground Lease and any other ground lease of the Company or any of
its Subsidiaries;

 

(xvii)     any collective bargaining agreements or Contracts with any labor
union;

 

(xviii)    any Contract required to have been filed as an exhibit to the
Company’s Annual Report on Form 10-K pursuant to Item 601(b)(2), (4), (9) or
(10) of Regulation S-K promulgated by the SEC; and

 

(xix)       any Contract to enter into any of the foregoing.

 

(b)          The Company and Opco have made available to the Investor true,
correct and complete copies of each Material Contract (including all amendments
and all material modifications, supplements, annexes and schedules thereto and
material written waivers thereunder). True, correct and complete, in each case,
in all material respects, copies of all Contracts to which the Company or any of
its Subsidiaries are a party and which are required to have been filed by the
Company pursuant to the Securities Act or the Exchange Act have been filed by
the Company with the SEC pursuant to the requirements of the Securities Act or
the Exchange Act, as applicable, and since the filing of the most recent SEC
Report filed prior to the date hereof, there has been no material change or
amendment to any such Contract filed as an exhibit to a SEC Report. Except for
such Material Contracts that have expired or terminated in accordance with their
terms, each such Material Contract has been duly and validly authorized,
executed and delivered by the Company and/or its Subsidiaries, as applicable, is
in full force and effect and constitutes the legal, valid and binding agreement
of the Company and/or its applicable Subsidiary, enforceable by and against the
Company and/or its applicable Subsidiary, in accordance with its respective
terms, and, to the knowledge of the Company, is binding upon all other
counterparties thereto, in each case in accordance with its terms. Neither the
Company, any of its Subsidiaries, nor, to the knowledge of Company, any other
party to any such Material Contract is in material breach of, or material
default under, any such Material Contract and no event has occurred that would
reasonably be expected to constitute a material breach or material default (or
an event which with notice or lapse of time or both would reasonably be expected
to become a material breach or material default) under any such Material
Contract by the Company or any of its Subsidiaries, or to the knowledge of the
Company, by any counterparty thereto. Neither the Company nor any of its
Subsidiaries has given or received any written notice of a default or breach
under any Material Contract that has not previously been cured, except as would
not, individually or in the aggregate, reasonably be expected to be materially
adverse to the Company and its Subsidiaries, taken as a whole.

 

 40 

 

  

5.20        Benefit Plans.

 

(a)          There are no Plans other than the Restricted Share Plan, and prior
to the date hereof, the Company has made available to the Investor the true,
correct and complete copies of such Plan (including any material modifications,
amendments or supplements thereunder).

 

(b)          Each Plan has been established and administered in all material
respects in accordance with its terms and in compliance with all applicable
Laws, including the Code.

 

(c)          No Plan is, and neither the Company nor any Subsidiary of the
Company maintains, contributes to, or participates in, or has ever maintained,
contributed to, or participated in, or otherwise would reasonably expect to have
any obligation or liability in connection with: (i) a “pension plan” under
Section 3(2) of ERISA that is subject to Title IV or Section 302 of ERISA or
Section 412 or 4971 of the Code, (ii) a “multiemployer plan” (within the meaning
of Section 3(37) of ERISA), (iii) a “multiple employer welfare arrangement” (as
defined in Section 3(40) of ERISA, or (iv) a “multiple employer plan” (as
defined in Section 413I of the Code).

 

(d)          Except as set forth on Schedule 5.20(d) or pursuant to the
Framework Agreement, none of the execution of, or the completion of any of the
transactions contemplated by any of the Transaction Documents (whether alone or
in connection with any other event(s)), would reasonably be expected to result
in (i) severance pay or an increase in severance pay upon termination of
employment after the Initial Closing or after any conversion of OP Units or
Convertible Preferred Units of Opco, (ii) acceleration of the time of payment or
vesting of any payment, compensation or benefit, or increase in the amount of
any payment, compensation or benefit, (x) to any current or former employee or
director of the Company or any of its Subsidiaries or (y) to any employee or
other service provider of the Advisor and its Affiliates that directly pertains
to the provision of services to the Company or its Subsidiaries, (iii)
acceleration of the funding of compensation or benefits payable by the Company
or any of its Subsidiaries, (iv) any new material obligation under any Plan, (v)
any limitation or restriction on the right of the Company to merge, amend, or
terminate any Plan, or (vi) any payments which would not be deductible by the
Company or any of its Subsidiaries under Section 280G of the Code.

 

(e)          Neither the Company nor any Subsidiary is a party to, or has any
obligation under, any Contract or Plan to compensate any Person for excise taxes
payable pursuant to Section 4999 of the Code or for additional taxes payable
pursuant to Section 409A of the Code.

 

5.21        Labor Matters. Neither the Company nor any Subsidiary has, or has
within the past three (3) years had, any employees, directly or as a “joint” or
“single” employer.

 

5.22        Intellectual Property.

 

(a)          Right to Use Intellectual Property. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the Company and its Subsidiaries own or license directly or
through the Advisor or other Affiliates of the Company all right, title and
interest in and to, or otherwise have sufficient rights to use, all Intellectual
Property used in connection with the business of the Company and its
Subsidiaries.

 

 41 

 

  

(b)          Registered Company Intellectual Property. Schedule 5.22(b) sets
forth a true, correct and complete list of all Company Registered Intellectual
Property, each item of which is subsisting, and, to the knowledge of the
Company, valid and enforceable. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, with
respect to each item of Company Intellectual Property, (i) the Company or one or
more of its Subsidiaries exclusively owns all right, title and interest in and
to the Company Intellectual Property, free and clear of all Liens, except for
Permitted Liens, (ii) the Company Intellectual Property is not subject to any
outstanding Order that adversely affects the validity or enforceability of, or
the use of or rights to such Company Intellectual Property, (iii) no Action is
pending against the Company or any of its Subsidiaries, or, to the knowledge of
the Company, has been or is being threatened against the Company or any of its
Subsidiaries, which challenges the legality, validity, enforceability, use or
ownership of the Company Intellectual Property.

 

(c)          No Infringement. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) in the
past three (3) years, the Company and its Subsidiaries and the business of the
Company and its Subsidiaries have not infringed, misappropriated or otherwise
violated the Intellectual Property of any third party, (ii) no Action is pending
against the Company or any of its Subsidiaries, or, to the knowledge of the
Company, has been or is being threatened against the Company or any of its
Subsidiaries, which asserts infringement, misappropriation or other violation of
the Intellectual Property of any third party, and (iii) to the knowledge of the
Company, no third party has or currently is infringing, misappropriating
otherwise violating any Company Intellectual Property.

 

(d)          Trade Secrets. The Company and each of its Subsidiaries have taken
commercially reasonable measures to maintain the confidentiality and value of
its material confidential information, including its trade secrets and know-how.

 

(e)          Information Systems and Data. Except as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, in
the past three (3) years, there have been no: (i) unauthorized intrusions or
breaches of the security of the data, information, software, hardware, computer
and telecommunications equipment and other information technology used in
connection with the operation of the business of the Company and its
Subsidiaries, (ii) any loss, theft or unauthorized access to or misuse thereof,
or (iii) any allegations or governmental investigations concerning the
foregoing.

 

5.23        Registration Rights. Neither the Company nor any of its Subsidiaries
has granted or agreed to grant, nor is under any obligation to provide, any
rights to register under the Securities Act any of its presently outstanding
Equity Securities or any of its Equity Securities that may be issued
subsequently, other than following the Initial Closing, pursuant to the
Registration Rights Agreement.

 

 42 

 

  

5.24         Investment Company Act. Neither the Company nor any of its
Subsidiaries is registered or required to register as an investment company
within the meaning of the Investment Company Act of 1940.

 

5.25         Brokers’ Fees and Expenses. Except for the fees and commissions set
forth in Schedule 5.25, none of the Company, any of the Company’s Subsidiaries
or any Person acting on behalf of any of them, has paid or is obligated to pay
any fee or commission to any broker, finder, intermediary, investment banker, or
financial advisor or other Person in connection with transactions contemplated
by this Agreement.

 

5.26         Illegal Payments. Neither the Company nor any of its Subsidiaries
has, nor, to the knowledge of the Company, has any director, officer, agent or
employee of the Company or any of its Subsidiaries (in their capacity as such),
(a) violated any anti-bribery or anticorruption Law, (b) paid, caused to be
paid, or agreed to pay, directly or indirectly, in connection with the business
of the Company or any of its Subsidiaries (i) money or anything of value to any
government or agency thereof, any agent or any supplier or customer, any bribe,
kickback or other similar illegal payment or (ii) any illegal contribution to
any political party or candidate, or (c) established or maintained any
unrecorded fund or asset or intentionally made any false entries on any books or
records for any purpose. The Company and its Subsidiaries have implemented
policies, procedures and controls reasonably designed to ensure that neither the
Company nor its Subsidiaries violate any applicable anti-bribery or
anticorruption Law. Neither the Company nor its Subsidiaries have violated (x)
any anti-money laundering or anti-terrorist financing Law and any financial
recordkeeping or reporting Law or regulation or (y) any applicable export,
re-export, or economic sanctions Laws or regulations of the United States.

 

5.27         Maintenance Requirements. The Common Shares are registered pursuant
to Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to the knowledge of the Company is reasonably
likely to, have the effect of, terminating the registration of the Common Shares
under the Exchange Act nor has the Company received any notification that the
SEC is contemplating terminating such registration.

 

5.28         Insurance. The Company and each of its Subsidiaries maintains
insurance underwritten by insurers of recognized financial responsibility, of
the types and in the amounts that the Company reasonably believes is adequate
and customary for its business (the “Insurance Policies”), including insurance
covering all Real Property and personal Property owned or leased by the Company
and the Company’s Subsidiaries against theft, damage, destruction, flood, acts
of vandalism, liability insurance and such other risks that may be required by
Law or Contracts, with such deductibles as are customary for companies in the
same or similar business. Except as would not reasonably be expected to have a
Material Adverse Effect, all of the Insurance Policies are in full force and
effect and neither the Company nor any of its Subsidiaries is in default,
whether as to payment of premium or otherwise, under the terms of any such
Insurance Policy nor, except as would not be materially adverse to the Company
and its Subsidiaries, taken as a whole, has the Company or any of its
Subsidiaries failed to give any notice or present any material claim under any
such insurance in a due and timely fashion or received written notice of any
intent of an insurer to either claim any default on the part of the Company or
any of its Subsidiaries or not to renew any policy of insurance on its expiry or
to increase any deductible or cost.

 

 43 

 

  

5.29        Real Property.

 

(a)          The Company or its Subsidiaries have good, valid and marketable (x)
fee simple title to all Owned Real Property, and (y) leasehold title to all
Leased Real Property (individually or collectively, as the context requires,
“Real Property”), free and clear of all Liens other than Permitted Liens.
Neither the Company nor any of its Subsidiaries owns any real property other
than the Real Property. The Company or a Subsidiary of the Company, as
applicable, is in possession of all title insurance policies evidencing title
insurance with respect to each parcel of Owned Real Property (each a “Company
Title Policy” and, collectively, the “Company Title Policies”). A copy of each
Company Title Policy in the possession or control of the Company or a Company
Subsidiary has been made available to the Investor.

 

(b)          True, correct and complete, in each case, in all material respects,
copies of each Ground Lease including all amendments and modifications thereto,
have been provided to the Investor. The Ground Leases or a memorandum regarding
each Ground Lease (or any combination thereof) have been duly recorded. Each
Ground Lease is in full force and effect and no material default has occurred
and is continuing under any Ground Lease and, to the knowledge of the Company,
there is no existing condition which, but for the passage of time and/or the
giving of notice or both, would reasonably be expected to result in a material
default under the terms of any Ground Lease. All rents, additional rents and
other sums due and payable under each Ground Lease have been paid in full.
Neither the Company, the applicable Subsidiary of the Company nor the applicable
ground lessor under any Ground Lease has commenced any Action or given or
received any written notice for the purpose of terminating such Ground Lease.

 

(c)          To the knowledge of the Company, each Real Property is comprised of
one (1) or more parcels which constitute separate tax lots and do not constitute
a portion of any other tax lot.

 

(d)          As of the date of this Agreement, no Condemnation or other
proceeding has been commenced or, to the knowledge of the Company, is
contemplated with respect to all or any portion of any Real Property or for the
relocation of roadways providing access to any Real Property.

 

(e)          As of the date hereof, to the knowledge of the Company, there are
no pending or proposed special or other assessments for public improvements or
otherwise affecting any Real Property, nor are there any contemplated
improvements to any Real Property that may result in such special or other
assessments.

 

 44 

 

 

(f)          Each Real Property (including, but not limited to the Improvements)
and the use thereof comply in all material respects with all applicable Laws,
including parking, building and zoning and land use Laws, ordinances,
regulations and codes, except such non-compliance that would not, individually
or in the aggregate, reasonably be likely to have a material adverse effect on
the applicable Real Property or the use or operation thereof. Neither the
Company nor any of its Subsidiaries, and to the knowledge of the Company, any
other Person in occupancy of or involved with the operation or use of the Real
Property has committed any act which may give any Governmental Authority the
right to cause the Company or any of its Subsidiaries to forfeit any Real
Property or any material part thereof. Each Real Property is used exclusively
for the operation of a hotel and other appurtenant and related uses. To the
knowledge of the Company, in the event that all or any part of the Improvements
are destroyed or damaged, said Improvements can be legally reconstructed in all
material respects to their condition prior to such damage or destruction, and
thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and without the necessity of obtaining any
variances or special Permits, subject to customary rebuildability statutes in
the applicable jurisdictions and the terms of any applicable Indebtedness. No
Actions are pending or, to the knowledge of the Company, threatened with respect
to the zoning of any Real Property, except for such Actions as would not,
individually or in the aggregate, reasonably be likely to have a material
adverse effect on the applicable Real Property or the use or operation thereof.
To the knowledge of the Company, all material certifications, permits, licenses
and approvals, including without limitation, certificates of completion,
occupancy permits and any applicable liquor licenses required of the Company or
its Subsidiaries for the legal use, occupancy and operation of each Real
Property for its current use, have been obtained and are in full force and
effect, except to the extent the failure to obtain such certifications, permits,
licenses and permits would not, individually or in the aggregate, reasonably be
likely to have a material adverse effect on the applicable Real Property or the
use or operation thereof. To the knowledge of the Company, the use being made of
each Real Property is in material conformity with the certificate of occupancy
issued for such Real Property.

 

(g)          Each Real Property has rights of access to public ways and is
served by water, sewer, sanitary sewer and storm drain facilities adequate to
service such Real Property for its intended uses, except to the extent the
failure to have such rights would not individually, or in the aggregate,
reasonably be likely to have a material adverse effect on the applicable Real
Property or the use or operation thereof. To the knowledge of the Company, all
public utilities necessary or convenient to the full use and enjoyment of each
Real Property are located in the public right-of-way abutting such Real Property
(which utilities are connected so as to serve such Real Property without passing
over other property) or are in easements serving such Real Property.

 

(h)          To the knowledge of the Company: (a) each Real Property, including
all buildings, improvements, parking facilities, sidewalks, storm drainage
systems, roofs, plumbing systems, HVAC systems, fire protection systems,
electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; (b) there exists no
structural or other material defects or damages in such Real Property, whether
latent or otherwise, and neither the Company nor any Subsidiary of the Company
has received notice from any insurance company or bonding company of any defects
or inadequacies in such Real Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or any termination or threatened
termination of any policy of insurance or bond, except with respect to any of
the foregoing, as individually or in the aggregate, would not reasonably be
likely to have a material adverse effect on the applicable Real Property or the
use or operation thereof.

 

 45 

 

  

(i)          All of the Improvements appurtenant to each Real Property lie
wholly within the boundaries and building restriction lines of such Real
Property, and no improvements on adjoining properties encroach upon such Real
Property, and no easements or other encumbrances affecting such Real Property
encroach upon any of the Improvements, so as (in each of the foregoing cases) to
materially and adversely affect the value or marketability of such Real
Property, except with respect to any of the foregoing as, individually or in the
aggregate, would not reasonably be likely to have a material adverse effect on
the applicable Real Property or the use or operation thereof.

 

(j)          The Improvements have suffered no casualty or damage which has not
been fully repaired and the cost thereof fully paid, except for such casualty or
damage as, individually or in the aggregate, would not reasonably be likely to
have a material adverse effect on the applicable Real Property or the use or
operation thereof.

 

(k)          Each Franchise Agreement, pursuant to which a Subsidiary of the
Company has the right to operate the hotel located on the applicable Real
Property under a name and/or hotel system controlled by the applicable
Franchisor, is in full force and effect and there is no material default
existing thereunder by any party thereto and, to the knowledge of the Company,
no event has occurred (other than payments due but not yet delinquent) that,
with the passage of time or the giving of notice, or both, would constitute a
material default by any party thereunder. As of the date hereof, neither the
Company, any Subsidiary of the Company nor any Franchisor has exercised any
termination option under the applicable Franchise Agreement, neither the Company
nor any Subsidiary of the Company has given any notice to the applicable
Franchisor of the Company’s or any Subsidiary of the Company’s election to
terminate such Franchise Agreement, and neither the Company nor any Subsidiary
of the Company has received from any Franchisor such Franchisor’s notice of its
election to terminate such Franchise Agreement. As of the date hereof, Schedule
5.29(k) contains a true, correct and complete list, by Real Property, of each
Franchise Agreement under which a Subsidiary of the Company has the right to
operate the applicable Real Property, and true, correct and complete in each
case, in all material respects, copies of each such Franchise Agreement, as
amended and in effect as of the date hereof (including all material amendments
and modifications thereto), have been provided to the Investor.

 

(l)          As of the date hereof, there is currently no PIP or similar
requirement imposed under any Franchise Agreement for calendar years 2016 or
2017 other than as set forth on the attachments to the Franchise Agreements made
available to the Investor.

 

5.30        Transactions With Affiliates. No Related Party is presently a party
to any transaction, directly or indirectly, with the Company or any of its
Subsidiaries (other than for ordinary course services as employees, officers or
directors), including any Contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of Real Property or
personal property to or from, or otherwise requiring payments to or from any
such Related Party or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any such Related Party has a
substantial interest or is an officer, director, trustee or partner.

 

 46 

 

  

5.31        Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1) of the Securities Act.

 

5.32        HSR Matters.

 

(a)          As of the date hereof and as of the Initial Closing Date, all
assets held by the Company, its Subsidiaries and any other entities “controlled”
(within the meaning set forth in the HSR Act), directly or indirectly, by the
Company, are exempt assets under the HSR Act, pursuant to 16 C.F.R. § 802.21, 16
C.F.R. § 802.2 and/or 16 C.F.R. § 802.5, other than any assets the total value
of which is less than $78.2 million in the aggregate.

 

(b)          Schedule 5.32(b) sets forth a list of all entities that are not
“controlled” (within the meaning set forth in the HSR Act) by the Company or its
Subsidiaries, in which the Company or a Subsidiary thereof holds Equity
Securities, as well as a description and the value of any such Equity Securities
held.

 

5.33        General Solicitation. Neither the Company, Opco nor any Affiliate of
the Company, nor any other Person authorized by the Company or Opco to act on
its behalf, has engaged in a general solicitation or general advertising (within
the meaning of Regulation D of the Securities Act) of investors with respect to
offer or sales of the Securities. The Company and Opco have offered the
Securities for sale only to the Investor.

 

5.34        Offering; Exemption. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 6 of this Agreement, no
registration under the Securities Act or any applicable state securities law is
required for the offer and sale of the Securities by the Company and Opco to the
Investor as contemplated hereby or for any conversion of the OP Units and the
Convertible Preferred Units (assuming, in the case of the latter, their prior
conversion to Conversion OP Units) into Common Shares.

 

5.35        No Integrated Offering. Neither the Company or Opco or any of their
respective Subsidiaries or any Affiliate of the Company, nor, to the knowledge
of the Company, any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would cause the offering or issuance of the
Securities to be integrated with prior offerings by the Company or any of its
Subsidiaries for purposes of the Securities Act that would cause Regulation D or
any other applicable exemption from registration under the Securities Act to be
unavailable, or would cause any applicable state securities Law exemptions to be
unavailable, nor will the Company or Opco or any of their respective
Subsidiaries take any action or steps that would cause the offering or issuance
of the Securities to be integrated with other offerings.

 

6.           Representations and Warranties of the Investor. The Investor
represents and warrants to the Company as of the date hereof and as of the
Initial Closing, and, with respect to the Fundamental Investor Representations
and Section 6.5 (Private Placement) only, also as of each of the Subsequent
Closing Dates, that:

 

 47 

 

  

6.1           Organization. The Investor is a limited liability company duly
organized and validly existing and in good standing under the Laws of the state
of its formation.

 

6.2           Authorization; Enforceability. The Investor has full right, power,
authority and capacity to enter into each of the Transaction Documents to which
it is a party. The execution, delivery and performance of each of the applicable
Transaction Documents have been duly authorized by all necessary action on the
part of the Investor, and each of the Transaction Documents to which the
Investor is a party when executed and delivered by the Investor, assuming due
authorization, execution and delivery by the Company and Opco, will constitute a
valid and legally binding obligation of the Investor, enforceable against it in
accordance with its terms, subject to (A) the filing of the Initial Articles
Supplementary, Articles Supplementary and Charter Amendment with, and the
acceptance for record by, the State Department of Assessments and Taxation of
Maryland pursuant to Section 7.1 and (B) as to enforcement, to applicable
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
similar Laws affecting the enforcement of creditors’ rights generally and to
general equitable principles (whether considered in a proceeding in equity or at
law).

 

6.3           Governmental Consents. No Consent of or any other action in
respect of any Governmental Authority on the part of the Investor is required in
connection with the purchase of the Redeemable Preferred Share or the
Convertible Preferred Units or the conversion of the OP Units or the Convertible
Preferred Units (assuming their prior conversion to Conversion OP Units) or the
consummation of any other transaction contemplated by this Agreement or any
other Transaction Document, except for the following: (a) the filing of the
Initial Articles Supplementary, Articles Supplementary and Charter Amendment
with, and the acceptance for record by, the State Department of Assessments and
Taxation of Maryland pursuant to Section 7.1; (b) the compliance with other
applicable state securities Laws, which compliance will have occurred within the
appropriate time periods; (c) the filing with the SEC of such reports under the
Exchange Act as may be required in connection with this Agreement and the
transactions contemplated by this Agreement; and (d) except where the failure to
obtain such Consent or action in respect of any Governmental Authority,
individually or in the aggregate, would not reasonably be expected to materially
impair the ability of the Investor to consummate the transactions contemplated
by this Agreement prior to the Termination Date.

 

6.4           No Default or Violation. The execution, delivery, and performance
of and compliance with each of the Transaction Documents and the authorization,
issuance (or reservation for issuance, as applicable), sale, and delivery of the
Redeemable Preferred Share, Convertible Preferred Units, the Redemption Stock
and the Conversion OP Units will not (i) result in any default or violation of
the certificate of incorporation, bylaws, limited partnership agreement, limited
liability company operating agreement or other applicable organizational
documents of the Investor, (ii) result in any violation of any Law or Order or
(iii) be in conflict with or constitute, with or without the passage of time or
giving of notice or both, a default under, require any Consent or waiver under,
affect the rights or obligations of any Person under or result in the
termination, amendment, acceleration or cancellation of any material Contract,
indenture or instrument to which the Investor is a party or result in the
creation of any mortgage, pledge, lien, encumbrance, or charge upon any of the
material properties or assets of the Investor, or the suspension, revocation,
impairment or forfeiture of any material Permit applicable to the Investor or
its business, operations, assets or properties, except in the case of clause
(ii) or (iii) as would not, individually or in the aggregate, reasonably be
expected to materially impair the ability of the Investor to consummate the
transactions contemplated by this Agreement prior to the Termination Date.

 

 48 

 

  

6.5          Private Placement.

 

(a)          The Investor is (i) an “accredited investor” within the meaning of
Rule 501 of Regulation D promulgated under the Securities Act; (ii) aware that
the sale of the Redeemable Preferred Share and/or the Convertible Preferred
Units and, upon the redemption of the OP Units and the Convertible Preferred
Units (assuming, in the case of the OP Units, that the Company elects to deliver
Common Shares on such redemption, and in the case of the Convertible Preferred
Units, their prior conversion to Conversion OP Units), the Redemption Stock and
the Conversion OP Units (collectively, the “Securities”) is being made in
reliance on a private placement exemption from registration under the Securities
Act; and (iii) acquiring the Securities for its own account and not with a view
to, or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities Laws. The
Investor is acquiring the Securities hereunder in the ordinary course of its
business. The Investor does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Securities to or through any Person. The Investor
is not a registered broker- dealer under Section 15 of the Exchange Act or an
entity engaged in a business that would require it to be so registered as a
broker- dealer. The Investor acknowledges that, in connection with any purchase
of Securities, the Company shall have the right to request evidence reasonably
satisfactory to the Company with respect to the Investor’s status as an
“accredited investor” as of the applicable Closing.

 

(b)          The Investor understands and agrees that the Securities are being
offered in a transaction not involving any public offering within the meaning of
the Securities Act, that such Securities have not been and, except for the
registration rights provided for in the Registration Rights Agreement, will not
be registered under the Securities Act and that such Securities may be offered,
resold, pledged or otherwise transferred only (i) in a transaction not involving
a public offering, (ii) pursuant to an exemption from registration under the
Securities Act provided by Rule 144 thereunder (if available), (iii) pursuant to
an effective registration statement under the Securities Act or (iv) to the
Company or one of its Subsidiaries, in each of cases (i) through (iv) in
accordance with any applicable state and federal securities Laws, and that it
will notify any subsequent purchaser of Securities from it of the resale
restrictions referred to above, as applicable.

 

(c)          The Investor understands that, pursuant to the Articles
Supplementary, the Redeemable Preferred Share is not transferable, except and
only to the extent set forth therein, and that with respect to the other
Securities, unless sold pursuant to a registration statement that has been
declared effective under the Securities Act or in compliance with Rule 144
thereunder, the Company and/or Opco may require that such Securities will bear,
in addition to any legend required by the Charter, the A&R Opco LPA and the
Maryland General Corporation Law, and any legend as required by the “blue sky”
laws of any state, a legend or other restriction substantially to the following
effect (it being agreed that if the Securities are not certificated, other
appropriate restrictions shall be implemented to give effect to the following):

 

 49 

 

  

“THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR AN APPLICABLE EXEMPTION THEREFROM. THE HOLDER OF THIS
SECURITY AGREES FOR THE BENEFIT OF THE COMPANY AND OPCO THAT (A) THIS SECURITY
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN A
TRANSACTION NOT INVOLVING A PUBLIC OFFERING, (II) PURSUANT TO ANY OTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING
RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (III) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (IV) TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.”

 

(d)          The Investor (i) has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Securities, (ii) has evaluated the merits and
risks of such investment, and (iii) has the ability to bear the economic risks
of its prospective investment and can afford the complete loss of such
investment. The Investor acknowledges that an investment in the Securities is
speculative and involves a high degree of risk. The Investor understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice. The Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities.

 

(e)          The Investor acknowledges that it has had the opportunity to review
the SEC Reports and Schedules and has been afforded (1) the opportunity to ask
such questions as it has deemed necessary of, and to receive answers from,
Representatives of the Company concerning the terms and conditions of the sale
of Securities and the merits and risks of investing in the Securities, (2)
access to information about the Company and its Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment, and
(3) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.

 

(f)          The foregoing provisions of this Section 6.5 do not limit or modify
the representations and warranties of the Company and Opco contained in Section
‎5 of this Agreement or the right of the Investor to rely on such
representations and warranties.

 

 50 

 

  

6.6          Litigation. There is no Action pending or, to the knowledge of the
Investor, threatened against, nor any outstanding Order against, the Investor
before or by any Governmental Authority other than any such Action that would
not, individually or in the aggregate, reasonably be expected to materially
impair the ability of the Investor to consummate the transactions contemplated
by this Agreement prior to the Termination Date.

 

6.7          Available Funds. The Investor will have available to it at each
Closing sufficient immediately available funds to enable it to satisfy in full
at the applicable Closing its entire funding obligation hereunder with respect
to such Closing.

 

7.           Conditions to the Investor’s Obligations at the Closings. The
obligation of the Investor to purchase the Redeemable Preferred Share and
Convertible Preferred Units at the Initial Closing and to consummate the other
transactions contemplated herein at each Closing is subject to the fulfillment
or waiver (to the extent permitted by applicable Law) at or before each Closing
of each of the following applicable conditions:

 

7.1          Initial Articles Supplementary; Articles Supplementary and Charter
Amendment. The Company shall have filed for record with the State Department of
Assessments and Taxation of Maryland (i) the Initial Articles Supplementary
prior to the Initial Closing, (ii) the Charter Amendment prior to the Initial
Closing and (iii) the Articles Supplementary prior to the Initial Closing but
after the filing of the Initial Articles Supplementary and the Charter
Amendment, and each of them shall have been accepted for record.

 

7.2          Representations and Warranties.

 

(a)          With respect to the Initial Closing, (i) each of the Fundamental
Seller Representations and the representations and warranties contained in
Section 5.14 (REIT Status) shall be true and correct in all but immaterial
respects (except as to Section 5.6(a) (Capitalization), Section 5.6(b)
(Capitalization (third sentence only)) and Section 5.6(c) (Capitalization), each
of which shall be true and correct in all but de minimis respects) as of the
date of this Agreement and as of the Initial Closing as though made as of the
Initial Closing, (ii) each of the representations and warranties contained in
Section 5.12 (Litigation (last sentence only)) shall be true and correct in all
respects as of the date of this Agreement and as of the Initial Closing as
though made as of the Initial Closing, and (iii) each of the other
representations and warranties of the Company and Opco contained in this
Agreement shall be true and correct (without giving effect to any materiality,
“Material Adverse Effect” or similar qualifications set forth therein) as of the
date of this Agreement and as of the Initial Closing, as though made as of the
Initial Closing, except (x) in each case, that representations and warranties
that are made as of a specific date shall be true and correct only on and as of
such date, and (y) in the case of clause (iii) where the failure of such
representations or warranties to be true and correct (without giving effect to
any materiality, “Material Adverse Effect” or similar qualifications set forth
therein) does not have, and would not reasonably be likely to have, a Material
Adverse Effect.

 

 51 

 

  

(b)          With respect to each Subsequent Closing, (i) each of the
Fundamental Seller Representations and the representations and warranties
contained in Section 5.14 (REIT Status) (except, solely for the purposes of this
Section 7.2(b), the Fundamental Seller Representations contained in Section 5.6
(Capitalization)) shall be true and correct in all but immaterial respects as of
the applicable Subsequent Closing as though made as of the applicable Subsequent
Closing, (ii) each of the representations and warranties contained in Section
5.12 (Litigation (last sentence only)) shall be true and correct in all respects
as of the applicable Subsequent Closing as though made as of the applicable
Subsequent Closing, and (iii) each of the representations and warranties of the
Company and Opco contained in Section 5.8(a) (Financial Statements), Section 5.9
(Reports), Section 5.33 (General Solicitation), Section 5.34 (Offering;
Exemption) and Section 5.35 (No Integrated Offering) shall be true and correct
(without giving effect to any materiality, “Material Adverse Effect” or similar
qualifications set forth therein) as of the applicable Subsequent Closing as
though made as of the applicable Subsequent Closing, except (x) in each case,
that representations and warranties that are made as of a specific date shall be
true and correct only on and as of such date, and (y) in the case of clause
(iii) where the failure of such representations or warranties to be true and
correct (without giving effect to any materiality, “Material Adverse Effect” or
similar qualifications set forth therein) does not have, and would not
reasonably be likely to have a Material Adverse Effect; provided, that, with
respect to any Subsequent Closing, the Investor shall not be permitted to assert
that the condition to the Investor’s obligations to consummate such Subsequent
Closing contained this Section 7.2(b) has not been satisfied with respect to any
failure of any of the representations and warranties set forth above to be true
and correct in accordance with the standards set forth above in this Section
7.2(b) on or before any prior Closing, if as of such prior Closing the Investor
had actual knowledge of the failure of such representation and warranty to be
true and a reasonable understanding of the underlying nature, facts and
circumstances regarding such failure of such representation and warranty to be
true and could reasonably infer at the time of such prior Closing the extent of
the consequences of such failure of such representation and warranty to be true.

 

7.3          Performance. Each of the Company and Opco shall have performed in
all material respects all of its obligations required to be complied with or
performed by it at or prior to the applicable Closing; provided, that, with
respect to any Subsequent Closing, the Investor shall not be permitted to assert
that the condition to the Investor’s obligations to consummate such Subsequent
Closing contained in this Section 7.3 has not been satisfied with respect to any
failure of the Company or Opco to perform in all material respects its
obligations required to be complied with or performed by it on or before any
prior Closing, if as of such prior Closing the Investor had actual knowledge of
such failure to perform and a reasonable understanding of the underlying nature,
facts and circumstances regarding such failure to perform and could reasonably
infer at the time of such prior Closing the extent of the consequences of such
failure to perform.

 

 52 

 

  

7.4           Company and Opco Officer Certificates. The Company and Opco shall
have delivered to the Investor a certificate, dated as of the applicable
Closing, signed by duly authorized officers of each of the Company and Opco,
respectively, certifying that (a) with respect to the Initial Closing only, the
condition set forth in Section 7.5 (Initial Closing Consents and Waivers) is
satisfied, (b) with respect to each Subsequent Closing only, the conditions set
forth in Section 7.6 (Subsequent Closings Consents and Waivers) and Section 7.17
(Events of Default) are satisfied, (c) with respect to each Closing, the
conditions set forth in Section 7.2 (Representations and Warranties), Section
7.3 (Performance), Section 7.7 (Material Adverse Effect), Section 7.9 (REIT
Ownership Limitations Waiver) and Section 7.11 (No Legal Bar) are satisfied, (d)
with respect to the Second Follow-On Funding Closing only, that the Company and
its Subsidiaries have, on a pro forma basis after giving effect to the issuance
of the Convertible Preferred Units to be issued at such Second Follow-On Funding
Closing, a Debt Yield of greater than or equal to seven and a half percent
(7.5%) and (e) with respect to each Other Funding only, that (i) the Company and
its Subsidiaries have, on a pro forma basis after giving effect to the issuance
of the Convertible Preferred Units to be issued with respect to such Other
Funding Closing, a Debt Yield of greater than or equal to nine percent (9%), and
(ii) that the Remaining Unfunded Amount (after giving effect to such Other
Funding) shall exceed the Grace Preferred Outstanding Amount.

 

7.5           Initial Closing Consents. With respect to the Initial Closing
only, (a) the Company and/or Opco shall have obtained each of the Loan Consents,
each of the Franchisor Consents, each of the Ground Lessor Consents and the
Preferred Equity Consent, and (b) any other Consents that, if not obtained,
would reasonably be expected to result in a Company Effect that would reasonably
be expected to be materially adverse to the Company and its Subsidiaries, taken
as a whole. The amount of Consent Costs shall not exceed, in the aggregate, the
amount set forth on Schedule 7.5(e), and the amount of PIP Costs shall not
exceed, in the aggregate, the amount set forth on Schedule 7.5(f).

 

7.6           Subsequent Closings Consents and Waivers. With respect to each
Subsequent Closing only, the Company and/or Opco shall have obtained any
Consents that, if not obtained, would reasonably be expected to result in a
Company Effect that would reasonably be expected to be materially adverse to the
Company and its Subsidiaries, taken as a whole.

 

7.7           Material Adverse Effect. Since the date of this Agreement, no
Material Adverse Effect shall have occurred; provided, that, with respect to any
Subsequent Closing, the Investor shall not be permitted to assert that the
condition to the Investor’s obligations to consummate such Subsequent Closing
contained in this Section 7.7 has not been satisfied with respect to any
Material Adverse Effect occurring on or before any prior Closing, if as of such
prior Closing the Investor had actual knowledge of such Material Adverse Effect
and a reasonable understanding of the underlying nature, facts and circumstances
regarding such Material Adverse Effect and could reasonably infer at the time of
such prior Closing the extent of the consequences of such Material Adverse
Effect.

 

 53 

 

 

7.8           Board of Directors. With respect to the Initial Closing only, (a)
pursuant to a unanimous written consent of the Board effective as of the Initial
Closing, (i) the number of members constituting the Board shall be increased to
seven (7), including two (2) members to be nominated and elected by the Investor
pursuant to its rights as the holder of the Redeemable Preferred Share, one of
whom shall serve as the chairperson of the Board, and (ii) the Board shall elect
two (2) Independent Directors (as defined in the Charter and other than any
Initial Redeemable Preferred Director) each of whom has been approved by the
Investor prior to the Initial Closing (which approval shall not be unreasonably
withheld, conditioned or delayed); (b) effective as of the Initial Closing,
pursuant to a letter of resignation delivered to the Board as of the date
hereof, William M. Kahane shall have resigned as a member of the Board; and (c)
immediately following the Initial Closing, pursuant to a written consent
delivered to the Company by the Investor in the form attached as Exhibit K, the
Initial Redeemable Preferred Directors shall be elected as members of the Board
(subject to the receipt by the Company from each Initial Redeemable Preferred
Director of a completed customary director and officer questionnaire); provided
that the condition relating to the election of the Initial Redeemable Preferred
Directors as members of the Board shall be waived by the Investor to the extent
that either such Initial Redeemable Preferred Director dies or refuses to serve
as a member of the Board prior to the Initial Closing, subject to the right of
the Investor to select a replacement designee in accordance with the terms of
the Articles Supplementary.

 

7.9           REIT Ownership Limitations Waiver. The Company shall have
delivered to the Investor an Ownership Limit Waiver Agreement, in accordance
with Section 10.19, duly executed by the Company.

 

7.10         Applicability of Maryland Laws. To the extent not previously taken,
the Company shall have taken all requisite action to cause the Investor and its
Affiliates and Associates (as those terms are defined herein and as such terms
are defined in the Maryland Business Combination Act and the Maryland Control
Share Acquisition Act (as applicable)) not to be subject to the Maryland
Business Combination Act or the Maryland Control Share Acquisition Act.

 

7.11         No Legal Bar. No Order shall be in effect that restrains or
prohibits the Initial Closing, in the case of the Initial Closing, or Subsequent
Closing, in the case of a Subsequent Closing, or the consummation of the other
transactions at the applicable Closing contemplated herein, including the
exercise by the Investor of (a) its material rights as holder of the Redeemable
Preferred Share under the Charter (including the Articles Supplementary) or the
Bylaws and (b) the Class C Rights (as defined in the A&R Opco LPA).

 

7.12         Tax Opinion. With respect to the Initial Closing and each
Subsequent Closing, the Investor shall have received a duly executed opinion of
nationally recognized tax counsel with expertise in REIT matters dated as of the
date of the applicable Closing and substantially in the form set forth on
Schedule 7.12.

 

7.13         Delaware Validity/No Conflicts Opinion. Prior to the Initial
Closing only, the Investor shall have received a duly executed opinion of
Delaware counsel substantially in the form attached as Exhibit G.

 

7.14         Maryland Validity/No Conflicts Opinion. Prior to the Initial
Closing only, the Investor shall have received a duly executed opinion of
Maryland counsel substantially in the form attached as Exhibit I.

 

 54 

 

  

7.15        Other Transaction Documents. Prior to the Initial Closing only, the
Investor shall have received (a) a counterpart of each other Transaction
Document, duly executed by all parties thereto other than the Investor and (b)
the A&R Bylaws, duly adopted by the Board as of the Initial Closing.

 

7.16        Framework Agreement. With respect to the Initial Closing only, the
transactions contemplated by the Framework Agreement shall be consummated
substantially simultaneously with the consummation of the Initial Closing.

 

7.17        Events of Default. With respect to each Subsequent Closing only,
there shall not have occurred a “REIT Event,” “Material Breach” or
“Nonredemption Event” (as defined in the A&R Opco LPA) or any conversion by the
Company or Opco of any Convertible Preferred Units held by the Investor or its
Affiliates pursuant to the A&R Opco LPA.

 

7.18        HSR Waiting Period. With respect to each Closing, any waiting period
(and any extension thereof) under the HSR Act, if applicable, shall have expired
or early termination thereof shall have been granted.

 

7.19        ENN Pool I Debt Yield. With respect to the Initial Closing, the
Company shall have satisfied the Minimum Extension Debt Yield condition to the
exercise of the Second Extension Option under Section 2.7.1(f) of the ENN Pool I
Loan Documents; provided that the Company and the Borrowers (as defined in the
ENN Pool I Loan Documents) under the ENN Pool I Loan Documents shall be
permitted to make principal repayment in order to satisfy such Minimum Extension
Debt Yield in an aggregate amount not to exceed $5,000,000.

 

7.20        No Default. With respect to each Closing, no Event of Default (or
comparable term) under (and as defined in) any of the agreements set forth on
Schedule 7.20 shall have occurred that is continuing and has not been cured or
would not be cured as a result of the occurrence of the applicable Closing.

 

8.           Conditions to the Company’s and Opco’s Obligations at the Closings.
The obligations of the Company to issue, sell and deliver to the Investor the
Redeemable Preferred Share and the obligations of Opco to issue, sell and
deliver to the Investor the Convertible Preferred Units at the Initial Closing
and at each Subsequent Closing and consummate the other transactions
contemplated herein at each Closing are subject to the fulfillment or waiver (to
the extent permitted by applicable Law) at or before each Closing of each of the
following conditions:

 

8.1          Representations and Warranties.

 

(a)          With respect to the Initial Closing, (i) each of the Fundamental
Investor Representations shall be true and correct in all but immaterial
respects as of the date of this Agreement and as of the Initial Closing as
though made as of the Initial Closing, and (ii) each of the other
representations and warranties of the Investor contained in this Agreement shall
be true and correct (without giving effect to any materiality qualifications) as
of the date of this Agreement and as of the Initial Closing, as though made as
of the Initial Closing, except (x) in each case, that representations and
warranties that are made as of a specific date shall be true and correct only on
and as of such date and (y) in the case of clause (ii) where the failure of such
representations and warranties to be true and correct (without giving effect to
any materiality qualifications set forth therein) is not, and would not
reasonably be expected to be, individually or in the aggregate, materially
adverse to the ability of the Investor to consummate the transactions
contemplated by this Agreement prior to the Termination Date.

 

 55 

 

  

(b)          With respect to each Subsequent Closing, (i) each of the
Fundamental Investor Representations shall be true and correct in all but
immaterial respects as of the applicable Subsequent Closing as though made as of
the applicable Subsequent Closing, and (ii) each of the representations and
warranties of the Investor contained in Section 6.5 (Private Placement) shall be
true and correct (without giving effect to any materiality qualifications) as of
the applicable Subsequent Closing as though made as of the applicable Subsequent
Closing, except (x) in each case, that representations and warranties that are
made as of a specific date shall be true and correct only on and as of such
date, and (y) in the case of clause (ii) where the failure of such
representations or warranties to be true and correct (without giving effect to
any materiality qualifications set forth therein) is not, and would not
reasonably be expected to be, individually or in the aggregate, materially
adverse to the ability of the Investor to consummate the transactions
contemplated by this Agreement prior to the Termination Date.

 

8.2           Performance. The Investor shall have performed in all material
respects all of its obligations required to be complied with or performed by it
at or prior the applicable Closing.

 

8.3           Investor Officer Certificate. The Investor shall have delivered to
the Company a certificate, dated as of the applicable Closing, signed by a duly
authorized officer of the Investor certifying that the conditions set forth in
Section 8.1 (Representations and Warranties) and Section 8.2 (Performance) are
satisfied.

 

8.4           REIT Ownership Limitations Waiver. The Investor shall have
delivered to the Company an Ownership Limit Waiver Agreement, in accordance with
Section 10.19, duly executed by the Investor.

 

8.5           No Legal Bar. No Order shall be in effect that restrains or
prohibits the Initial Closing, in the case of the Initial Closing, or Subsequent
Closing, in the case of a Subsequent Closing, or the consummation of the other
transactions at the applicable Closing contemplated herein.

 

8.6           Other Transaction Documents. With respect to the Initial Closing
only, the Company and Opco shall have received a counterpart of each other
Transaction Document, duly executed by each other counterparty to such document.

 

8.7           HSR Waiting Period. With respect to each Closing, any waiting
period (and any extension thereof) under the HSR Act, if applicable, shall have
expired or early termination thereof shall have been granted.

 

8.8           Initial Closing Consents. With respect to the Initial Closing
only, (a) the Company and/or Opco shall have obtained each of the Loan Consents,
each of the Franchisor Consents, each of the Ground Lessor Consents and the
Preferred Equity Consent, and (b) any other Consents that, if not obtained,
would reasonably be expected to result in a Company Effect that would reasonably
be expected to be materially adverse to the Company and its Subsidiaries, taken
as a whole.

 

 56 

 

  

8.9          Subsequent Closings Consents and Waivers. With respect to each
Subsequent Closing only, the Company and/or Opco shall have obtained any
Consents that, if not obtained, would result in a Company Effect that would
reasonably be expected to be materially adverse to the Company and its
Subsidiaries, taken as a whole.

 

9.            Termination.

 

9.1          Termination Generally. This Agreement may be terminated and the
transactions contemplated herein abandoned at any time prior to the Initial
Closing (and only prior to the Initial Closing):

 

(a)          by the mutual written consent of the Company and the Investor;

 

(b)          by either the Company or the Investor upon written notice to the
other, if the Initial Closing should not have occurred on or prior to 5:00 p.m.
New York City time on June 30, 2017 (the “Termination Date”); provided that the
right to terminate this Agreement under this Section 9.1(b) shall not be
available to any party if the breach by such party of its representations and
warranties set forth in this Agreement or the failure of such party to perform
any of its obligations under this Agreement has been a principal cause of, or
resulted in, the failure of the Initial Closing to occur by 5:00 p.m. New York
City time on the Termination Date;

 

(c)          by either the Company or the Investor if any permanent Order shall
have been enacted, promulgated, issued, entered, amended or enforced by any
Governmental Authority or any applicable Law be in effect, permanently enjoining
or otherwise prohibiting consummation of the transactions contemplated hereby
prior to the Initial Closing Date and such Order has become final and
non-appealable; provided, however, that the right to terminate this Agreement
under this Section 9.1(c) shall not be available to a party if the issuance of
such final, non-appealable Order was primarily due to the failure of such party
to perform any of its obligations under this Agreement; and provided, further,
that the party seeking to terminate this Agreement pursuant to this Section
9.1(c) shall have used its reasonable best efforts to remove such Order;

 

(d)          by the Investor if the Company or Opco shall have breached any of
its representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform (i)
would give rise to the failure of a condition set forth in Section 7.2 or
Section 7.3 and (ii) is incapable of being cured prior to the Termination Date,
or if capable of being cured, shall not have been cured within thirty (30)
Business Days (but in no event later than the Termination Date) following
receipt by the Company and/or Opco of written notice of such breach or failure
to perform from the Investor; provided that the Investor shall not have the
right to terminate this Agreement pursuant to this Section 9.1(d) if the
Investor is then in material breach of any of its representations, warranties,
covenants or agreements hereunder which breach would give rise to the failure of
a condition set forth in Section 8.1 or Section 8.2;

 

 57 

 

  

(e)          by the Company if the Investor shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform (i)
would give rise to the failure of a condition set forth in Section 8.1 or
Section 8.2 and (ii) is incapable of being cured prior to the Termination Date,
or if capable of being cured, shall not have been cured within thirty (30)
Business Days (but in no event later than the Termination Date) following
receipt by the Investor of written notice of such breach or failure to perform
from the Company; provided that the Company shall not have the right to
terminate this Agreement pursuant to this Section 9.1(e) if the Company or Opco
is then in material breach of any of its representations, warranties, covenants
or agreements hereunder which breach would give rise to the failure of a
condition set forth in Section 7.2 or Section 7.3; or

 

(f)          by the Company if (i) on the date the Initial Closing is scheduled
to occur pursuant to Section 2(b), each of the Company and Opco stood ready,
willing and able to consummate the Initial Closing on that date and each of the
conditions applicable to the Initial Closing set forth in Section 7 had been
satisfied or, to the extent permitted by applicable Law, waived as of the
initially scheduled date of the Initial Closing (other than those conditions
that can be satisfied only at the Initial Closing, but which conditions would
have been satisfied at the Initial Closing), (ii) the Investor does not
consummate the Initial Closing on the date that the Initial Closing should have
occurred pursuant to Section 2(b), (iii) the Company shall have delivered
written notice to the Investor that all conditions set forth in Section 7 have
been satisfied (or would be satisfied if the Initial Closing were to occur on
the date of such notice) or waived and the Company stands ready, willing and
able to consummate the Initial Closing at such time and (iv) the Investor does
not consummate the Initial Closing within five (5) Business Days after the
delivery of such notification described in clause (iii) (and, during such period
upon reasonable prior notice, (x) the Company stood ready, willing and able to
consummate the Initial Closing and (y) each of the conditions applicable to the
Initial Closing remained satisfied (other than those conditions that can be
satisfied only at the Initial Closing, but which conditions would have been
satisfied at the Initial Closing)).

 

9.2          Effect of Termination. In the event of the termination of this
Agreement as provided in Section 9.1, written notice thereof shall be given to
the other parties, specifying the provision hereof pursuant to which such
termination is made, and this Agreement shall forthwith become null and void
(other than Section 1 (Definitions), this Section 9.2 (Effect of Termination),
Section 10.5 (Public Disclosure), Section 10.7 (Confidentiality), Section 12
(Commitment Fee), Section 13(b) (Costs and Expenses) and Section 14
(Miscellaneous), all of which shall survive termination of this Agreement
(provided that the obligations contained in Section 10.7 (Confidentiality) shall
survive termination of this Agreement through the date that is twelve (12)
months following termination of this Agreement)). Notwithstanding anything
herein to the contrary, termination of this Agreement as provided in this
Section 9 shall not relieve any party from any Liability, or bar any other party
from bringing a legal action or proceeding against such party, for any breach of
this Agreement by such party prior to such termination or for fraud or
intentional misrepresentation.

 

10.          Covenants. The Company and the Investor hereby covenant and agree
as follows:

 

 58 

 

  

10.1        Efforts to Consummate.

 

(a)          Before each Closing, the Investor, the Company and Opco shall, and
the Company shall cause its Subsidiaries to, use reasonable best efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary under applicable Law to consummate and make effective the
transactions contemplated by this Agreement, including satisfaction (but not
waiver) of the conditions to Closing set forth in Section 7 and Section 8.
Nothing in this Section 10.1, shall require the Investor to (a) consent to any
action or omission by the Company or any of its Subsidiaries that would be
inconsistent with Section 10.2 absent the required consent or (b) agree to amend
or waive any provision of this Agreement.

 

(b)          Before each Closing, the Company and Opco shall, and the Company
shall cause its Subsidiaries to, use reasonable best efforts to obtain all
Consents and Permits required, necessary or advisable in connection with the
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents with respect to the applicable Closing. The Company and/or
Opco shall use reasonable best efforts to obtain approval of the matters
identified in Schedule 7.5(g) by the applicable Consent Ground Lessor Party
under the applicable Consent Ground Lease prior to the Initial Closing.

 

(c)          Before each Closing, unless the Company, Opco and the Investor
shall have mutually agreed prior to the time of any applicable filing that an
exemption is available under applicable Law that would make such filing
unnecessary, each of the Company, Opco and the Investor shall use commercially
reasonable efforts to file, as promptly as practicable, but in any event no
later than (i) in the case of the Initial Closing, ten (10) Business Days after
the date hereof, and (ii) in the case of each Subsequent Closing, no later than
the date that is thirty (30) calendar days prior to the date of the applicable
anticipated Subsequent Closing, in each case, notifications under the HSR Act,
and the Company, Opco and the Investor shall use commercially reasonable efforts
to file, as promptly as practicable in advance of the applicable Closing any
other filings or notifications under applicable Antitrust Laws, and shall use
commercially reasonable efforts to respond, as promptly as practicable, to any
inquiries and requests received from the U.S. Federal Trade Commission and the
U.S. Department of Justice for additional information or documentation and to
respond, as promptly as practicable, to all inquiries and requests received from
any Antitrust Authority. All filings made in connection with the foregoing
sentence shall be made in substantial compliance with the requirements of
applicable Law, including Antitrust Laws. All filing fees payable in connection
with the notifications, filings, registrations, submissions or other materials
contemplated by this Section 10.1(c) shall be paid entirely by the Company and
Opco. Subject to Section 10.1(d), the Investor and its external counsel shall
control and direct the approval strategy with respect to Antitrust Laws. The
Company and the Investor hereby acknowledge and agree that assuming the accuracy
of the representations and warranties of the Company and Opco contained in
Section 5.32 as of each Closing, under current Law as of the date hereof no
notification under the HSR Act would be required in connection with the
consummation of the transactions contemplated hereby.

 

 59 

 

 

(d)          Notwithstanding anything in this Agreement to the contrary, nothing
in this Agreement shall require, or be construed to require, the Company, Opco,
the Investor or any of their respective Associates to (and the Company and the
Investor shall not and shall cause each of their respective Subsidiaries not to,
without the prior written consent of the Investor or the Company, as applicable,
which consent may be withheld for any reason), (i) agree to (A) any sale,
license, divestiture or other disposition or holding separate (through
establishment of a trust or otherwise) of any Equity Securities, businesses,
assets (tangible or intangible), Properties or other interests of the Investor,
the Company, Opco or any of their respective Associates, (B) the imposition of
any limitation, restriction or condition on the ability of the Investor, the
Company, Opco or any of their respective Associates to conduct their respective
businesses or own, acquire, hold or exercise full rights of ownership of any
Equity Securities, businesses, assets (tangible or intangible), Properties or
other interests, (C) the imposition of any limitation, restriction or condition
on the Investor, the Company, Opco or any of their respective Associates under
any Antitrust Law, or (D) any material modification or waiver of the terms and
conditions of this Agreement, or (ii) litigate with or otherwise participate in
any Action with any Governmental Authority in connection with obtaining any
Consent pursuant to this Agreement.

 

10.2        Operation of the Business. From and after the date of this Agreement
until the earlier to occur of the Initial Closing and the date, if any, on which
this Agreement is terminated, the Company shall, and the Company shall cause
each of its Subsidiaries to, conduct their respective business in the ordinary
course consistent with the past practice of the Company and its Subsidiaries and
in accordance with all applicable Law. From and after the date of this Agreement
until the earlier to occur of the Initial Closing and the date, if any, on which
this Agreement is terminated, except as contemplated by this Agreement, the
Framework Agreement (but solely to the extent expressly contemplated by the
Framework Agreement and provided that the right of the Company and its
Subsidiaries to take actions pursuant to the Framework Agreement shall not in
any way limit the consent rights of the Investor with respect to the following
clauses of Section 10.2: 10.2(d), (o), 10.2(t), 10.2(u), 10.2(v) or 10.2(w)) or
as set forth on Schedule 10.2, neither the Company nor any of its Subsidiaries
shall take any of the following actions without the prior written consent of the
Investor (which consent shall not be unreasonably withheld, conditioned or
delayed):

 

(a)          engage in or authorize any creation, pledge, increase in the
number, sale, issuance or grant of, or effect any recapitalization,
reacquisition, reorganization, combination, reclassification, stock-split,
reverse stock-split or other similar transaction with respect to, any Equity
Securities of the Company or any of its Subsidiaries;

 

(b)          redeem, subscribe for, purchase or otherwise acquire, establish a
record date for, declare, set aside for payment, accrue, authorize, make or pay
any dividend on or distribution on, or make any other distribution in respect
of, any Equity Securities of the Company or any of its Subsidiaries, other than
(i) dividends or distributions necessary to maintain the Company’s status as a
“real estate investment trust” complying with the requirements of Sections 856
through 860 of the Code and the Regulations related thereto, (ii) dividends,
distributions or redemptions expressly required by the Grace Agreements, (iii)
dividends or distributions by a Subsidiary of the Company (other than Opco) to
Opco or to any wholly owned Subsidiary of Opco, and (iv) pro rata distributions
to the equityholders of BSE/AH Blacksburg Hotel, L.L.C and BSE/AH Blacksburg
Hotel Operator, L.L.C.;

 

 60 

 

 

(c)          amend, alter, repeal, supplement, waive or grant any consent under
any provision of the Charter, the Bylaws or any Subsidiary Organizational
Document (including whether by merger, consolidation, transfer or conveyance of
all or substantially all of its assets or otherwise) other than in connection
with the filing of the Initial Articles Supplementary or Articles Supplementary,
the adoption of the A&R Bylaws or the Charter Amendment in connection with
Section 10.12 and to the extent required under the Framework Agreement to waive
the application of the Aggregate Share Ownership Limit to American Realty
Capital Hospitality Advisors, LLC, American Realty Capital Hospitality
Properties, LLC, American Realty Hospitality Grace Portfolio, LLC and their
respective Affiliates;

 

(d)          except for transactions solely between the Company and any wholly
owned Subsidiary of the Company or among wholly owned Subsidiaries of the
Company, purchase, lease or otherwise acquire (including by merger,
consolidation, acquisition of stock or assets or any other business
combination), directly or indirectly, any corporation, partnership, other
business organization or division thereof or any other business or any Equity
Security in any Person or any real estate assets or personal property of any
other Person, or make any capital contribution, capital commitment, loan advance
to or any investment in any Person, other than (1) investments in or capital
contributions to any non-wholly owned Subsidiary of the Company to the extent
contractually obligated to make such investments or capital contributions; (2)
in accordance with the Approved 2017 Business Plan (including the purchase of
customary operating supplies and equipment used in the operation of hotels and
leases and service arrangements pursuant to the Facilities Use Agreement
contemplated by the Framework Agreement); (3) solely in the case of acquisitions
of personal property, acquisitions that would result in deviations from the
Approved 2017 Business Plan that, when taken together with all other deviations
from the G&A Budget, would not exceed the Permitted Q1 G&A Variance; or (4)
solely in the case of acquisitions of personal property, acquisitions pursuant
to the Asset Assignment Agreement;

 

(e)          sell, pledge, abandon, assign, license, lease or otherwise dispose
of, in a single transaction or series of related transactions, any of the
rights, Properties, real property or assets of the Company or any of its
Subsidiaries other than (i) sales of real property for consideration of less
than $5,000,000 for any single transaction or $25,000,000 in the aggregate for
all such transactions, or (ii) the sale of inventory in the ordinary course of
business consistent with past practice;

 

(f)          grant or suffer to exist any Lien with respect to any of its
Properties or assets other than (i) Liens in the ordinary course of business
that would not be materially adverse to any such Properties (except Liens on any
Equity Securities of any Subsidiary of the Company), (ii) Liens securing
Indebtedness for borrowed money of the Company or its Subsidiaries that are
outstanding as of the date hereof and set forth in Schedule 5.19(a)(ii), and
(iii) Permitted Liens (except Liens on any Equity Securities of any Subsidiaries
of the Company);

 

(g)          incur, assume or guarantee any Indebtedness or assume any Liability
of any other Person or enter into Contract or other obligation to incur, assume
or guarantee any Indebtedness or assume any Liability of any other Person,
except (i) intercompany Indebtedness between the Company and any wholly-owned
Subsidiary of the Company or among wholly-owned Subsidiaries of the Company and
(ii) in the case of assumption of Liabilities other than Indebtedness,
Liabilities assumed in the ordinary course of business in accordance with the
Approved 2017 Business Plan;

 

 61 

 

  

(h)          except in connection with the transactions contemplated herein,
redeem, purchase or otherwise acquire, retire, modify, forgive, repay (except
for regularly scheduled principal and interest payments required under any
Indebtedness), prepay or amend the terms of any Indebtedness other than (i)
redemptions of Grace Preferred Equity Interests to the extent expressly required
under the terms of the Grace Agreements, and (ii) any principal repayments, in
an aggregate amount not to exceed $5,000,000, under the ENN Pool I Loan
Documents as may be necessary to satisfy the Minimum Extension Debt Yield (as
defined in the ENN Pool I Loan Documents) under Section 2.7(f) of the ENN Pool I
Loan Documents in connection with the Borrower’s exercise of the Second
Extension Option (as defined in the ENN Pool I Loan Documents) thereunder;

 

(i)          except for transactions contemplated under the Framework Agreement
and the performance under Contracts with Related Parties existing as of the date
hereof in accordance with their terms as contemplated by the Framework
Agreement, discharge any Liability with or on behalf of, enter into any Contract
with or amend, terminate, renew, or waive any provision of or modify any
existing Contract with or undertake or engage in any transaction with, directly
or indirectly, any Related Party;

 

(j)          enter into any new line of business or abandon or discontinue any
existing line of business;

 

(k)          enter into any settlement, payment, discharge, compromise or
satisfaction of any Action, except for Actions involving solely monetary damages
not exceeding $100,000 individually or $500,000 in the aggregate (net of
reasonably expected insurance proceeds recoverable in respect of ordinary course
claims arising out of the operation of the Properties of the Company and its
Subsidiaries);

 

(l)          cancel, compromise, fail to exercise, waive or release any right or
claim, or any series of related rights or claims, other than in connection with
an Action, that exceeds $100,000 individually or $500,000 in the aggregate;

 

(m)         change its auditor, or change (as defined in accordance with the
Generally Accepted Accounting Principles) its accounting or auditing policies,
practices or principles, other than as required by Generally Accepted Accounting
Principles (or any interpretation thereof) or applicable Law;

 

(n)          dispose of or permit to lapse any material Permits;

 

(o)          make any capital expenditures, other than (i) as specifically set
forth in the Approved 2017 Business Plan, (ii) any capital expenditure for
consideration of less than $100,000 for any single parcel of Real Property so
long as all capital expenditures with respect to all parcels of Real Property
other than as specifically set forth in the Approved 2017 Business Plan do not
exceed $500,000 in the aggregate, (iii) as may be reasonably incurred in
connection with a bona-fide emergency presenting imminent threat of material
harm to persons and/or damage to the Company’s or any of its Subsidiary’s
Property where it is not practical to seek the consent of the Investor (so long
as notice of such capital expenditures is provided promptly to the Investor), or
(iv) pursuant to the Facilities Use Agreement contemplated by the Framework
Agreement in accordance with the Approved 2017 Business Plan;

 

 62 

 

  

(p)          terminate, let lapse, fail to maintain in full force and effect (or
to replace with other policies and bonds providing substantially similar
insurance coverage) or materially amend or modify any material Insurance Policy
or bond existing as of the date hereof, or materially reduce the amount of any
insurance coverage provided thereunder;

 

(q)          except (i) as otherwise expressly permitted or required by this
Agreement, and (ii) any termination or renewal in accordance with the terms of
any existing Material Contract that occurs automatically without any action by
the Company or any Company Subsidiary (provided that the Company shall provide
the Investor with reasonable advance notice of any such automatic renewals),
accelerate, cancel, renew, grant a waiver under, amend or modify in any material
respect, waive, release, assign or terminate (or consent to or approve any of
the foregoing with respect to) any existing Material Contract or any other
Contract that would have been a Material Contract if in effect on the date
hereof or enter into any Contract that would have been a Material Contract if in
effect on the date hereof; provided that for purposes of this Section 10.2(q),
Hotel Level Operating Contracts shall not be deemed to be Material Contracts to
the extent that any such actions with respect to Hotel Level Operating Contracts
described in this Section 10.2(q) are taken in the ordinary course of business
consistent with past practice; provided, further, that the Company shall not
amend or modify any of the Hotel Level Operating Contracts listed as items 90,
91 and 92 on Schedule 1.1(c) to the extent such amendment or modification would
cause the Company or any of its Subsidiaries or any of the Company’s or
Subsidiaries’ respective equityholders to become subject to the terms thereof or
result in any material liability to the Company or any of its Subsidiaries or
any of the Company’s or Subsidiaries’ respective equityholders thereunder;

 

(r)          opt into Section 3-803, Section 3-804(a), Section 3-804(b) or
Section 3-805 of the Maryland General Corporation Law;

 

(s)          adopt any plan of merger, consolidation, for the voluntary winding
up, dissolution, liquidation, restructuring, recapitalization or other
reorganization, file a petition in bankruptcy under any provisions of federal or
state bankruptcy Law or consent to the filing of any bankruptcy petition under
any similar Law, except by any Company Subsidiary in order to effect any
acquisitions permitted pursuant to Section 10.2(d) in a manner that would not
reasonably be expected to be adverse to the Company or prevent or materially
delay the consummation of the transactions contemplated by this Agreement;

 

(t)          grant or agree to grant to any director, officer, or employee of
the Company or any of the Company’s Subsidiaries earning a base salary or other
annual base compensation of more than $300,000 any material increase in such
salary or compensation, incentive compensation or opportunity, severance, or
other compensation or benefits, or establish any new compensation or benefit
plans, agreements, arrangements or understandings, or amend or agree to amend
any existing Plan, except as may be required under applicable Law or an existing
Plan or Contract;

 

 63 

 

  

(u)          hire, promote or terminate (other than terminations for cause) any
employee of the Company or any of the Company’s Subsidiaries (a) earning a base
salary or other annual base compensation in excess of $300,000 or (b) for any
position or role not specifically set forth in the Approved 2017 Business Plan
or that would result in a cost increase in excess of the amounts set forth in
the Approved 2017 Business Plan;

 

(v)         amend or make any modifications to or deviate from (or make any
request of the Advisor for, consent to or authorize the Advisor to make any such
amendments, modifications or deviations) the General and Administrative Budget
of the Company and its Subsidiaries (the “G&A Budget”) delivered by the Company
to the Investor and approved by the Investor prior to the date hereof and
contained in the Approved 2017 Business Plan (except for (i) deviations that, in
the aggregate, would not result in increases in cost of more than five percent
(5.00%) in the aggregate above the costs set forth with respect to the first
quarter of 2017 in the G&A Budget (such deviations, the “Permitted Q1 G&A
Variance”) and (ii) deviations from the G&A Budget resulting from the purchase
of the insurance policies described in the penultimate sentence of Section 7(f)
of the Framework Agreement);

 

(w)         make any request for additional services or consent to the provision
of any additional services under the Advisory Agreement outside the ordinary
course of business consistent with past practice; or

 

(x)          authorize, resolve, commit, agree or otherwise become obligated to
(in writing or otherwise) to take any of the actions in the foregoing clauses
(a) through (w).

 

10.3        Reservation of Redemption Stock; Issuance of Common Shares;
Availability of Conversion OP Units.

 

(a)          For as long as any OP Units or Convertible Preferred Units remain
outstanding, the Company shall at all times keep available, free from preemptive
rights, the Redemption Stock, sufficient for the purpose of effecting the
redemption of the OP Units or Convertible Preferred Units (assuming, in the case
of the OP Units, that the Company elects to deliver Common Shares on such
redemption, and in the case of the Convertible Preferred Units, their prior
conversion to Conversion OP Units), in the full number of shares of Redemption
Stock then issuable upon the conversion of such units issuable pursuant to this
Agreement and the other Transaction Documents (including the A&R Opco LPA)
(after giving effect to all anti-dilution adjustments). All Redemption Stock
delivered in respect of the OP Units or Convertible Preferred Units shall be
newly issued Common Shares, shall have been duly authorized and validly issued
and shall be fully paid and nonassessable, and shall be free from preemptive
rights and free of any Lien or adverse claim, other than any such restrictions
under the Transaction Documents, Section 5.9 of the Charter and any restrictions
under applicable state and federal securities Laws.

 

(b)          For as long as any Convertible Preferred Units remain outstanding,
Opco shall at all times keep available, free from preemptive rights, the
Conversion OP Units sufficient for the purpose of effecting the conversion of
the Convertible Preferred Units, in the full number of Conversion OP Units
issuable upon the conversion of the Convertible Preferred Units issuable
pursuant to this Agreement and the other Transaction Documents (including the
A&R Opco LPA). All the Conversion OP Units delivered in respect of the
Convertible Preferred Units shall be newly issued units of Opco, shall have been
duly authorized and validly issued, and shall be free from preemptive rights and
free of any Lien or adverse claim, other than any such restrictions under the
Transaction Documents and any restrictions under applicable state and federal
securities Laws.

 

 64 

 

  

10.4        Transfer Taxes. The Company shall bear fifty percent (50%) and the
Investor shall bear fifty percent (50%) of any and all documentary, stamp or
similar issue or transfer tax due, if any, on (x) the issuance of the Redeemable
Preferred Share at the Initial Closing, (y) the issuance of Convertible
Preferred Units at the Initial Closing and each Subsequent Closing and (z) the
issuance of shares of Redemption Stock and Conversion OP Units upon any
redemption of OP Units or Convertible Preferred Units (assuming, in the case of
the OP Units, that the Company elects to deliver Common Shares on such
redemption, and in the case of the Convertible Preferred Units, their prior
conversion to Conversion OP Units) held by the Investor. However, in the case of
any conversion of OP Units or Convertible Preferred Units (assuming, in the case
of the latter, their prior conversion to Conversion OP Units) held by the
Investor, the Company and Opco shall not be required to pay any tax or duty that
may be payable in respect of any transfer involved in the issuance and delivery
of Common Shares in a name other than that of the holder of the OP Units or
Convertible Preferred Units to be converted, and no such issuance or delivery
shall be made unless and until the Person requesting such issuance has paid to
the Company and/or the Investor the amount of any such tax or duty, or has
established to the satisfaction of the Company and the Investor that such tax or
duty has been paid.

 

10.5        Public Disclosure. On the date of this Agreement, or within one (1)
Business Day thereafter the Company shall issue a press release in a form
mutually agreed to by the Company and the Investor. No other written release,
announcement or filing concerning the purchase of the Redeemable Preferred Share
or Convertible Preferred Units or the transactions contemplated by any of the
Transaction Documents shall be issued, filed or furnished, as the case may be,
by any party without the prior written consent of the other parties (which
consent shall not be unreasonably withheld, conditioned or delayed), except as
such release, announcement or filing as may be required by Law or the rules or
regulations of any securities exchange, in which case the party required to make
the release or announcement shall, to the extent reasonably practicable, allow
the other parties reasonable time to comment on such release or announcement in
advance of such issuance. The provisions of this Section 10.5 shall not restrict
the ability of a party to make any such release, announcement or filing which
contains only information which has previously been publicly disclosed in a
manner consistent with this Section 10.5.

 

10.6        Tax Related Covenants.

 

(a)          The Company will use its reasonable best efforts to meet the
requirements for qualification and taxation as a REIT under the Code for its
taxable year that includes the Initial Closing and the Company will use its
reasonable best efforts to continue to qualify for taxation as a REIT under the
Code, subject to any future determination by the Company’s Board that it is no
longer in the Company’s best interests to qualify as a REIT. Assuming the Opco
REIT Assumption, and subject to any future determination by the Company’s Board
that it is no longer in the Company’s best interests for Opco to meet the
following requirements, then, with respect to the REIT in the Opco REIT
Assumption, the Company will use its reasonable best efforts to cause Opco’s
actual gross income, assets and method of operation to enable such REIT to meet,
for its taxable year that includes the Initial Closing, and cause Opco’s
proposed method of operating to enable such REIT to continue to meet, the
requirements contained in Sections 856(c)(2), (c)(3) and (c)(4) of the Code with
respect to its gross income and assets.

 

 65 

 

  

(b)          The Company, Opco and the Investor shall work together in good
faith to minimize the risk that the usage of net operating losses of the Company
would be limited pursuant to Section 382 of the Code.

 

10.7        Confidentiality. Except as permitted under Section 10.5, each party
to this Agreement will hold, and will cause its respective Affiliates (other
than, in the case of the Investor, any Brookfield Excluded Affiliates) and its
and its Affiliates’ (other than, in the case of the Investor, any Brookfield
Excluded Affiliate’s) respective Representatives to hold, in strict confidence,
and not disclose, except for (x) disclosures requested pursuant to, or required
by, any applicable Law, regulation, legal process or rule of a stock exchange or
a request of a Governmental Authority with jurisdiction over such party or (y)
to such party’s Associates and Representatives (it being understood that those
Associates and Representatives will be informed of the confidential nature of
the Confidential Information (as defined below) and will be directed to abide by
the provisions of this Section 10.7 or otherwise be bound by the confidentiality
obligations with respect thereto), all non-public records, books, Contracts,
instruments, computer data and other data and information (collectively, the
“Confidential Information”) concerning any other party furnished to it by such
other party or its Affiliates and its and their respective Representatives
(except to the extent that such information can be shown to have been
(a) previously available to such party on a non-confidential basis, (b) in the
public domain (other than as a result of its disclosure by such party in breach
of this Section 10.7), (c) already in the possession of such party prior to
disclosure by or on behalf of the other party and with respect to which such
party was not aware of such Confidential Information being subject to any
obligation of confidentiality owed to the other party or (d) independently
acquired or developed by such party or its Affiliates or its or their directors,
managers, officers, employees or advisors without violating any of such party’s
obligations under this Section 10.7. From and after the Initial Closing, the
foregoing provisions shall supersede the terms of the Confidentiality Agreement,
which shall, as of the Initial Closing, be terminated and no longer of any force
or effect.

 

10.8        Standstill.

 

(a)          Subject to Section 10.8(c), the Investor agrees that from and after
the Initial Closing until the earliest of (i) the first day following the
sixty-three (63) month anniversary of the Initial Closing Date, (ii) six (6)
months after the first date on which the Investor and its Affiliates (other than
any Brookfield Excluded Affiliate) own, in the aggregate, on an as-converted
basis, five percent (5%) or less of the total number of Common Shares then
outstanding and (iii) the termination of this Agreement, the Investor shall not,
and will cause its Affiliates (other than any Brookfield Excluded Affiliate) not
to, directly or indirectly, without the prior written consent of, or waiver by,
the Company, effect or seek, offer or propose (whether publicly or otherwise) to
effect, or cause or participate in or in any way advise, assist or knowingly
encourage any other Person to effect or seek, offer or propose (whether publicly
or otherwise) to effect or participate in: (1) any Acquisition Proposal; (2) any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
SEC promulgated pursuant to Section 14 of the Exchange Act) to vote any Common
Shares, or seek to advise or influence any Person with respect to the voting of,
any Common Shares (other than, in each case, in a manner that is not
inconsistent with the Board’s recommendation in connection with a matter); (3)
seek election to, or seek to place a representative on, the Board or removal of
any member of the Board (other than with respect to the election or removal of a
Redeemable Preferred Director); (4) call, or seek to call, a meeting of the
holders of the Common Shares or initiate any stockholder proposal for action by
the holders of the Common Shares; (5) form, join or in any way participate in a
Group with respect to the Common Shares (other than a Group consisting solely of
Affiliates of the Investor other than Brookfield Excluded Affiliates); (6)
otherwise act, alone or in concert with others, to seek to control or influence
the management or the policies of the Company; (7) publicly disclose any
intention, plan or arrangement inconsistent with any of the foregoing
activities; or (8) arrange, or in any way provide, directly or indirectly, any
financing for the purchase by any Person or Group of (i) any Equity Securities
of the Company or Opco or (ii) Equity Securities or assets of any Subsidiary of
the Company (other than Opco) and/or any of its Subsidiaries, in each case,
representing 25% or more of the consolidated assets of the Company and its
Subsidiaries (other than financing for the purchase of assets then being offered
for sale by the Company or its Subsidiaries or purchases permitted by Section
10.8(b))).

 

 66 

 

  

(b)          Subject to Section 10.8(c) and Section 10.8(d), the Investor agrees
that from and after the Initial Closing until the earlier of (i) the second
(2nd) anniversary of the Initial Closing, (ii) the completion of all Follow-On
Fundings and (iii) the termination of this Agreement, the Investor shall not,
and will cause its Affiliates (other than any Brookfield Excluded Affiliate) not
to (other than pursuant to a Closing hereunder or in connection with the
conversion of any Convertible Preferred Units acquired in such Closing or the
receipt of distributions in connection therewith), directly or indirectly,
without the prior written consent of, or waiver by, the Company, acquire, offer
to acquire or agree to acquire, by purchase or otherwise, more than fifteen
percent (15%) of the total number of Common Shares on an as-converted basis then
outstanding in addition to Common Shares on an as-converted basis acquired
pursuant to this Agreement or the A&R Opco LPA (this Section 10.8(b) together
with Section 10.8(a), the “Standstill”).

 

(c)          Notwithstanding anything to the contrary in this Section 10.8,
nothing in this Agreement shall limit: (i) (1) the activities of any Redeemable
Preferred Director taken in good faith in his or her capacity as a member of the
Board or (2) the participation of any Redeemable Preferred Director in any Board
(or committee of the Board, as applicable) discussions, deliberations,
negotiations or determinations; (ii) the Investor or any of its Affiliates
(other than any Brookfield Excluded Affiliate) from initiating or engaging in
private discussions with, and/or making or submitting to, the Company,
management of the Company and/or the Board a non-public, confidential proposal
with respect to any of the foregoing, so long as the Investor or any such
Affiliate (other than any Brookfield Excluded Affiliate) does not know, and
would not be reasonably expected to know, that such actions would require the
Company to make a public announcement regarding such discussions or such
proposal; (iii) subject to Section 10.9, the exercise by any holder of Common
Shares of the voting rights of such Common Shares; or (iv) the exercise of any
rights pursuant to the other Transaction Documents (including, (1) the
acquisition of Redemption Stock issuable upon redemption of OP Units or
Convertible Preferred Units (assuming, in the case of the OP Units, that the
Company elects to deliver Common Shares, and in the case of the Convertible
Preferred Units, their prior conversion to Conversion OP Units); (2) the
acquisition of Convertible Preferred Units issued in connection with any
Subsequent Closing; (3) the exercise by the holder of the Redeemable Preferred
Share of its rights under the Charter and/or A&R Bylaws (including the right of
the holder of the Redeemable Preferred Share to nominate and elect the
Redeemable Preferred Directors and to approve two (2) Independent Directors of
the Company, in each case pursuant to the Articles Supplementary and/or A&R
Bylaws); or (4) the acquisition of Convertible Preferred Units pursuant to the
A&R Opco LPA (including in respect of PIK Distributions or pursuant to the
exercise of the preemptive rights set forth therein).

 

 67 

 

  

(d)          Any acquisitions of Common Shares not prohibited by the terms of
Section 10.8(b) shall only be made by the Investor or any of its Affiliates
(other than any Brookfield Excluded Affiliate) (i) (A) prior to a Listing,
pursuant to privately negotiated purchases made with third parties and (B) from
and after a Listing, pursuant to open market purchases and (ii) subject to the
execution and delivery, at the Initial Closing, of the Ownership Limit Waiver
Agreement in the form attached hereto as Exhibit F by the Investor (including
the receipt by the Company of a representation letter from the Investor) in
accordance with Section 10.19. Notwithstanding the foregoing, the Investor shall
with respect to any acquisition of Common Shares at any time be subject to the
limitations set forth in Section 16.7 of the A&R Opco LPA, if applicable at the
time of such acquisition.

 

(e)          Notwithstanding anything to the contrary in this Agreement or any
other Transaction Document, the Standstill will terminate ninety (90) days
following any failure by Opco for any reason (including the restrictions imposed
by Section 17-607 of the Delaware Revised Uniform Limited Partnership Act) to
redeem all Convertible Preferred Units of Opco that the Investor or any of its
Affiliates (other than any Brookfield Excluded Affiliate) have elected to redeem
in accordance with Section 16.5(a) of the A&R Opco LPA.

 

(f)           Neither the Investor nor any of its Affiliates (other than any
Brookfield Excluded Affiliate), assignees or transferees shall be permitted to
transfer any Convertible Preferred Units to any Person (any such Person, an
“Investor Transferee”) to the extent that the Investor, as of the time
immediately prior to such transfer, had actual knowledge (after due inquiry)
that such Investor Transferee (together with its Affiliates) would, immediately
following such transfer, own Common Shares on an as-converted basis representing
in the aggregate more than twenty percent (20%) of the then-outstanding Common
Shares, unless, prior to or concurrently with such transfer, the Investor
Transferee agrees to be bound by this Section 10.8 by executing a joinder to
this Agreement in the form attached hereto as Exhibit L; provided, that the
Investor (or any of its applicable Affiliates) shall be deemed to have fulfilled
any obligation of due inquiry created by this Section 10.8(f) if the Investor
Transferee has made to Opco a written representation that such Investor
Transferee’s ownership with respect to Common Shares is less than twenty percent
(20%) on an as-converted basis.

 

 68 

 

  

10.9        Voting Standstill.

 

(a)          During the Voting Standstill Period, if, as of the record date for
determining the stockholders of the Company entitled to vote at any annual or
special meeting of the stockholders of the Company (however noticed or called)
(other than a special meeting of the holder of the Redeemable Preferred Share)
or for determining the stockholders of the Company entitled to consent to any
corporate action by written consent (other than a written consent of the holder
of the Redeemable Preferred Share), the Investor and/or any of its Affiliates
(other than any Brookfield Excluded Affiliate) owns Common Shares (the “Subject
Shares”) representing in the aggregate more than thirty-five percent (35%) of
the then-outstanding Common Shares (such number of Subject Shares as of such
record date in excess of thirty-five percent (35%) of the then-outstanding
Common Shares being referred to as the “Excess Shares”), then at each such
meeting or in each such action by written consent the Investor and/or its
applicable Affiliates (other than any Brookfield Excluded Affiliate) shall vote
or furnish a written consent in respect of the Excess Shares, or cause the
Excess Shares to be voted or consented, in each case, in such manner as directed
by a majority of the members of the Board (such limitation on the voting rights
of the Investor, the “Voting Standstill”). For the avoidance of doubt, all
Subject Shares other than the Excess Shares may be voted for or against any
matter in the Investor and/or its Affiliates’ (other than any Brookfield
Excluded Affiliate) sole and absolute discretion, notwithstanding the Voting
Standstill.

 

(b)          During the Voting Standstill Period, with respect to any meeting of
the stockholders of the Company (however noticed or called) or any action by
written consent of the stockholders of the Company, (i) the number of Excess
Shares will be determined by the Company promptly following the record date
established for determining the stockholders of the Company entitled to vote at
such meeting or entitled to consent to any corporate action by written consent,
respectively, and (ii) the Company shall inform the Investor of the Board’s
instructions as to how the Investor and/or its Affiliates (other than any
Brookfield Excluded Affiliate) are required to vote or furnish a written consent
in respect of such Excess Shares with respect to a given matter.

 

(c)          During the Voting Standstill Period, the Investor shall not, and
shall not permit any of its Affiliates (other than any Brookfield Excluded
Affiliate) to, take any action (or omit to take any action), or enter into any
transaction, contract, agreement, arrangement, plan, commitment or understanding
with any Person or Group, to vote, consent to, give instructions with respect
to, or grant a proxy or proxies with respect to, or deposit in a voting trust
any Excess Shares of the Company, in any such case in any manner inconsistent
with provisions of this Section 10.9.

 

 69 

 

 

(d)          Notwithstanding the foregoing, during the Voting Standstill Period
and so long as the Investor and/or any of its Affiliates (other than any
Brookfield Excluded Affiliate) owns Common Shares representing in the aggregate
more than thirty-five percent (35%) of the then-outstanding Common Shares, the
number of total votes the Investor and its Affiliates (other than any Brookfield
Excluded Affiliate) are entitled to cast with respect to any vote of the
stockholders of the Company will be equal to the product of (i) the total number
of Subject Shares and (ii) a fraction (A) the numerator of which is the number
of Common Shares actually cast with respect to such vote (excluding any Subject
Shares) and (B) the denominator of which is the total number of Common Shares
then outstanding (less the number of Subject Shares) (such limitation on the
votes cast by the Investor and its Affiliates (other than any Brookfield
Excluded Affiliate), the “Proportional Voting Standstill”); provided, that (x)
in the case of any vote of the Company stockholders requiring the approval of a
majority of the total number of Common Shares outstanding (as opposed to a
majority of the number of shares voting on such matter), then the Investor and
its Affiliates shall not be subject to the Proportional Voting Standstill and at
such meeting or in such action by written consent the Investor and its
Affiliates (other than any Brookfield Excluded Affiliate) shall be entitled to
vote or furnish a written consent in respect of all of the Subject Shares, or
cause all of the Subject Shares to be voted or consented, and (y) if the
application of the Proportional Voting Standstill would result in a quorum not
being achieved with respect to a given vote of the stockholders of the Company,
then the threshold of the Proportional Voting Standstill shall not apply and
instead the Investor and its Affiliates (other than any Brookfield Excluded
Affiliate) shall be entitled to vote or furnish a written consent in respect of
the number of Subject Shares, or cause the number of Subject Shares to be voted
or consented, that would be sufficient to allow the stockholders to achieve a
quorum for such vote, provided that all Subject Shares voted or consented to
with respect to such vote of the stockholders of the Company shall be subject to
the thirty-five percent (35%) Voting Standstill threshold set forth in Section
10.9(a).

 

(e)          In the event that the Voting Standstill Period expires or is
terminated for any reason, the Voting Standstill Period shall not be reinstated
and the Investor and its Affiliates shall no longer be subject to or under any
obligation pursuant to this Section 10.9.

 

(f)          Neither the Investor nor any of its Affiliates (other than any
Brookfield Excluded Affiliate), assignees or transferees shall be permitted to
transfer any Convertible Preferred Units to any Investor Transferee to the
extent that the Investor, as of the time immediately prior to such transfer, had
actual knowledge (after due inquiry) that such Investor Transferee (together
with its Affiliates) would, immediately following such transfer, own Common
Shares on an as-converted basis representing in the aggregate more than
thirty-five percent (35%) of the then-outstanding Common Shares, unless, prior
to or concurrently with such transfer, the Investor Transferee agrees to be
bound by this Section 10.9 by executing a joinder to this Agreement in the form
attached hereto as Exhibit L; provided, that the Investor (or any of its
applicable Affiliates) shall be deemed to have fulfilled any obligation of due
inquiry created by this Section 10.9(f) if the Investor Transferee has made to
Opco a written representation that such Investor Transferee’s ownership with
respect to Common Shares is less than thirty-five percent (35%) on an
as-converted basis.

 

10.10      Access.

 

(a)          From the date hereof, the Company and Opco shall provide to the
Investor and the Investor’s authorized agents, Affiliates or Representatives (i)
reasonable access during normal business hours to the books and records,
Properties (including access to its Properties to conduct Phase I environmental
site assessments, but no access to conduct Phase II or other invasive sampling
shall be granted without the Company’s prior written consent), directors,
managers and officers of the Company and its Subsidiaries, including, to the
extent available, copies of minutes of all meetings of directors and
equityholders and copies of all actions by written consent (provided, that the
Company and Opco may exclude or redact from such materials any information
relating to (A) the transactions contemplated by this Agreement, (B) matters for
which disclosure to the Investor or the Investor’s authorized agents,
Affiliates, or Representatives would or could reasonably be expected to violate
applicable Law or Order, (C) any Acquisition Proposal or other proposal made
prior to the Initial Closing by a Person other than the Investor and its
Affiliates which would reasonably be considered to compete with the transactions
contemplated by this Agreement and the other Transaction Documents, or (D)
matters which are otherwise reasonably deemed by the Board to be confidential or
the subject of attorney-client privilege or attorney work product privilege;
provided, further, that in the case of clause (D), the Company and/or Opco shall
inform the Investor of the general nature of the information being excluded or
redacted and, upon the Investor’s request, reasonably cooperate with the
Investor to provide such information, in whole or in part, in a manner that
would not result in the disclosure of any such confidential information or
waiver of any such legal privilege (including, if requested by the Investor, by
entering into a confidentiality, common interest or joint defense agreement)),
(ii) copies of all Contracts, books and records, documents relating to the terms
of employment or any other matter relating to any officer, director, manager or
employee of the Company or any of its Subsidiaries and other existing documents
and data as the Investor may reasonably request; and (iii) such additional
financial, operating and other data and information as the Investor may
reasonably request.

 

 70 

 

  

(b)          Without limiting the foregoing, but subject to the other terms of
this Section 10.10(b), from and after the date hereof, the Company and Opco
shall consult with the Investor, and allow the Investor the opportunity to
reasonably participate in, at the Investor’s cost, and keep the Investor
reasonably informed with respect to, any pending or threatened Action brought by
any shareholder or equityholder of the Company or Opco against the Company or
Opco or any of their respective directors or officers. Neither the Company,
Opco, nor any of their respective Subsidiaries, shall be required to provide
access to or to disclose information pursuant to this Section 10.10 where such
access or disclosure would, in the good faith judgment of such party, jeopardize
the attorney-client, attorney work product or other legal privilege of such
party or its Subsidiaries, or contravene any Law or Order. The parties hereto
shall use reasonable best efforts to make appropriate substitute disclosure
arrangements under circumstances in which the restrictions of the preceding
sentence apply.

 

(c)          This Section 10.10 shall not affect or otherwise diminish or
obviate in any respect, or affect the Investor’s right to rely upon, any of the
representations, warranties or covenants contained in this Agreement.

 

10.11      Notification of Certain Matters. Subject to applicable Law, during
the period from the date hereof until the earlier to occur of the Initial
Closing and the date, if any, on which this Agreement is terminated, (i) the
Company and Opco shall notify the Investor of any Company Effect arising after
the date of this Agreement that would reasonably be expected to result in the
failure of any of the conditions set forth in Section 7 to be satisfied and (ii)
the Investor shall notify the Company and Opco of any change, development,
occurrence, fact, condition, circumstance, result or event arising after the
date of this Agreement that would reasonably be expected to result in the
failure of any of the conditions set forth in Section 8 to be satisfied.
Notwithstanding anything to the contrary in this Agreement, the failure by the
Company and Opco or the Investor to provide such notice under this Section 10.11
shall not constitute a breach of covenant for purposes of Section 7.3 or Section
8.2, as applicable.

 

 71 

 

  

10.12      Company Name Change. The Company shall change its name to
“Hospitality Investors Trust, Inc.” pursuant to the Charter Amendment in which
that change and no other change is made and which shall be approved by the Board
and filed with the State Department of Assessments and Taxation of Maryland
prior to the Initial Closing.

 

10.13      REIT Covenant.

 

(a)          At all times while any Convertible Preferred Units are outstanding,
the Company shall provide the Investor within forty-five (45) days after the end
of each fiscal quarter an opinion of nationally recognized tax counsel with
expertise in REIT matters, substantially in the form set forth on Schedule
10.13(a). If the Board determines that it is no longer in the Company’s best
interests to qualify as a REIT, the Investor and the Company will discuss in
good faith revisions to the form of opinion set forth on Schedule 10.13(a),
provided that the conclusion of the revised opinion shall be substantially the
same as the form set forth on Schedule 10.13(a), and shall reflect only such
revisions as are necessary to reflect the cessation of the Company’s status as a
REIT.

 

(b)          At all times while any Convertible Preferred Units are outstanding,
the Company shall notify the Investor no later than twenty-five (25) days after
the end of any fiscal quarter if, at the end of such fiscal quarter, it has
actual knowledge based on reasonable diligence that Opco would fail to satisfy
the requirements of Section 856(c)(4) of the Code, assuming for this purpose the
Opco REIT Assumption.  The Investor, the Company and Opco shall use reasonable
best efforts to cure any such failure no later than thirty (30) days after the
end of the relevant fiscal quarter; provided that if any such failure cannot be
cured within thirty (30) days after the end of the relevant fiscal quarter, the
Investor, the Company and Opco shall use reasonable best efforts to mitigate the
effect of such failure pursuant to any method available under Sections 856 and
857 of the Code.

 

(c)          Subject to any future determination by the Board that it is no
longer in the Company’s best interests to qualify as a REIT, at all times while
the Investor or any of its Affiliates own Common Shares issuable upon conversion
of the Convertible Preferred Units, the Company shall provide the Investor
within forty-five (45) days after the end of each fiscal quarter an opinion of
nationally recognized tax counsel with expertise in REIT matters, dated as of
the end of such fiscal quarter and substantially in the form set forth on
Schedule 10.13(c). The Investor shall notify the Company in writing promptly
following such time that neither it nor any of its Affiliates continues to own
any Common Shares issuable upon conversion of the Convertible Preferred Units.

 

10.14      Termination of Agreements. Prior to the Initial Closing, except for
any Affiliate Contracts contemplated to survive by or be entered into pursuant
to, and transactions expressly contemplated by, the Framework Agreement or the
exhibits thereto, the Company shall cause to be terminated each Affiliate
Contract, other than the Contracts listed on Schedule 10.14, in each case
without any further force or effect or survival of any provision thereunder and
without any cost, expense or Liability (other than, in the case of management
agreements being terminated, the payment of contractually required management
fees and expense reimbursements accruing prior to the Initial Closing Date and
other than de minimis costs or expenses) to the Company or any of its
Subsidiaries or any of their respective post-Closing Affiliates.

 

 72 

 

  

10.15      Use of Proceeds.

 

(a)          The proceeds from the Initial Closing shall be used by Opco
exclusively in the manner set forth on Schedule 10.15(a) (Sources & Uses).

 

(b)          The proceeds from the First Follow-On Funding Closing shall be used
by Opco exclusively to, concurrently with the First Follow-On Funding Closing,
redeem then outstanding Grace Preferred Equity Interests.

 

(c)          The proceeds from the Second Follow-On Funding Closing shall be
used by Opco exclusively to, concurrently with the Second Follow-On Funding
Closing, redeem all then outstanding Grace Preferred Equity Interests.

 

(d)          The proceeds from any Other Funding Closing shall be used by Opco
exclusively to (i) fund contractual PIP payments and related lender reserves,
(ii) repay amounts then outstanding with respect to mortgage debt principal and
interest and/or (iii) fund Opco’s day to day operations and working capital.

 

10.16      Additional Redeemable Preferred Directors. At any time that the
holder of the Redeemable Preferred Share shall become entitled pursuant to the
terms of Section 6(b) of the Articles Supplementary to nominate and elect the
Additional Redeemable Preferred Directors (as defined in the Articles
Supplementary), the Company will promptly execute and deliver to each such
Additional Redeemable Preferred Director a Director Indemnification Agreement in
the form attached as Exhibit E.

 

10.17      Annual Business Plan. From and after the Initial Closing, the Company
shall prepare and deliver to the Investor, with respect to each fiscal year of
the Company and in accordance with the terms of Section 6(j) of the Articles
Supplementary, an annual budget of the Company and its Subsidiaries that
includes the items set forth in Exhibit J.

 

10.18      Information Rights. From and after the Initial Closing, the Company
shall deliver to the Investor and each of the Redeemable Preferred Directors,
the documents and information set forth, within the time periods prescribed and
on the terms set forth, on Exhibit M.

 

10.19      Aggregate Share Ownership Limit Waiver. In connection with the
Initial Closing, the Company shall grant the Investor and its Affiliates a
waiver from the Aggregate Share Ownership Limit pursuant to an Ownership Limit
Waiver Agreement between the Company and the Investor substantially in the form
attached hereto as Exhibit F (an “Ownership Limit Waiver Agreement”); provided,
however, that the Investor delivers to the Company a representation letter
substantially in the form of Exhibit A to the Ownership Limit Waiver Agreement;
provided, further, that such Ownership Limit Waiver Agreement may be conditioned
on the continued accuracy of such representation letter in order to protect the
status of the Company as a REIT.

 

 73 

 

  

10.20       Funding Determination. If at any time following the commencement of
any Scheduled Action or the entry of or into any Scheduled Order or Settlement
the Investor reasonably expects that it will assert a right not to consummate
any Follow-On Funding hereunder as a result of such Scheduled Action or
Scheduled Order or Settlement, the Investor shall, as promptly as practicable
following such determination, notify the Company in writing that as of such time
it reasonably expects that it will assert a right not to consummate such
Follow-On Funding as a result of such Scheduled Action or Scheduled Order or
Settlement (a “Funding Determination Notice”). Following the receipt of a
Funding Determination Notice, during the one hundred and fifty (150) day period
prior to such time that the Company would have the right to assert that a
Funding Failure has occurred pursuant to Section 11.6(b)(i) in respect of the
applicable Subsequent Closing, the Company shall have the right, upon prior
written notice to the Investor, to commence marketing Properties of the Company
and/or any of its Subsidiaries for sale (any Properties so marketed,
collectively, the “Marketed Properties”) with the intent and purpose of
generating sales proceeds to the Company (a) in such amount that would have been
paid to the Company by the Investor in respect of Convertible Preferred Units at
such Subsequent Closing and (b) solely for the purposes set forth in Section
10.15 with respect to such Subsequent Closing; provided that except during a
Suspension Period in accordance with the terms of this Agreement, in no event
shall the Company or any of its Subsidiaries be permitted to consummate the sale
of any Marketed Properties without the prior written consent of the Investor.

 

10.21       Consent Costs. If the amount of Consent Costs exceed, in the
aggregate, the amount set forth on Schedule 10.21, the per annum interest rate
payable in respect of the Convertible Preferred Units set forth in the
definition of “Class C Cash Distribution Amount” contained in the A&R Opco LPA
shall be increased by twenty-five (25) basis points.

 

10.22       General Insurance. Following the Initial Closing, the Company and
its Subsidiaries shall maintain with financially sound and reputable insurers
such insurance as may be required by Law or under any Material Contract and such
other insurance, to the extent and against such casualties and contingencies, as
is customarily maintained by companies engaged in the same or similar business
and similarly situated.

 

10.23       Director & Officer Insurance. Without limiting the provisions set
forth in the Director Indemnification Agreements, (a) prior to the Initial
Closing, the Company shall obtain director and officer liability insurance with
an underwriter and with terms (including premiums, deductibles and coverage
limits) reasonably satisfactory to the Investor, and (b) from and after the
Initial Closing, so long as there is a Redeemable Preferred Director serving as
a member of the Board, the Company shall use reasonable best efforts to maintain
such insurance in full force and effect and shall pay the premium therefor
pursuant to the terms thereof; provided, that the Company shall not reduce the
coverage of such director and officer liability insurance without the prior
written consent of the Investor.

 

10.24       Projections. Following the date of this Agreement, the Company and
the Investor shall (i) jointly prepare financial projections for the Company and
its Subsidiaries for the five (5) year period immediately following the Initial
Closing in such form as the Investor and the Company may mutually agree and (ii)
use reasonable best efforts to finalize such projections by the date that is one
hundred (100) days following the date of this Agreement.

 

 74 

 

  

11.          Survival; Indemnification; Limitations on Liability.

 

11.1        Survival.

 

(a)          Subject to the other terms and conditions of this Section ‎11, (i)
each of the representations and warranties of the Company and Opco set forth in
this Agreement and in any certificates delivered by or on behalf of the Company
or Opco hereunder in connection with the Initial Closing shall survive (together
with any right to assert a claim under ‎Section 11.2(a)) the Initial Closing and
the consummation of the transactions at the Initial Closing and shall expire on
the date that is eighteen (18) months after the Initial Closing; provided,
however, that the Fundamental Seller Representations made at the Initial Closing
and the representations and warranties set forth in Section 5.13 (Taxes),
Section 5.14 (REIT Status), Section 5.20 (Benefit Plans) and Section 5.26
(Illegal Payments) shall survive (together with any right to assert a claim
under ‎Section 11.2(a)) the Initial Closing until sixty (60) days after the
expiration of the applicable statute of limitations, and (ii) (A) each of the
representations and warranties of the Company and Opco contained in Section
5.8(a) (Financial Statements), Section 5.9 (Reports), Section 5.33 (General
Solicitation), Section 5.34 (Offering; Exemption) and Section 5.35 (No
Integrated Offering) and in any certificates delivered by or on behalf of the
Company or Opco hereunder in connection with any Subsequent Closing shall
survive (together with any right to assert a claim under ‎Section 11.2(a)) the
applicable Subsequent Closing and the consummation of the transactions at the
applicable Subsequent Closing and shall expire on the date that is eighteen (18)
months after the Subsequent Closing at which such representations and warranties
are made and (B) each of the Fundamental Seller Representations made at any
Subsequent Closing shall survive (together with any right to assert a claim
under ‎Section 11.2(a)) such Subsequent Closing until sixty (60) days after the
expiration of the applicable statute of limitations.

 

(b)          Each of the covenants and other agreements contained in this
Agreement shall survive (together with any right to assert a claim under
‎Section 11.2(b)) each Closing and the consummation of the transactions
contemplated hereby until the later of the expiration of (i) its term and
(ii) the applicable statute of limitations.

 

(c)          The obligations of the Company and Opco contained in Section
11.2(c) shall survive (together with any right to assert a claim under ‎Section
11.2(c)) each Closing and the consummation of the transactions contemplated
hereby until the date that is the fifth (5th) Anniversary of the Initial
Closing.

 

(d)          Notwithstanding anything to the contrary herein, (i) any Claim
asserted in good faith pursuant to Section 11.4 by delivery of a Claim Notice
prior to the expiration of the applicable survival period set forth in Section
11.1(a), Section 11.1(b) or Section 11.1(c) shall survive until such Claim is
fully and finally resolved, and (ii) the delivery of such a Claim Notice shall
extend the applicable survival period until such Claim is fully and finally
resolved, irrespective of whether the party delivering such Claim Notice has
initiated any Action or otherwise taken any further action in connection with
the matters constituting the basis for such Claim. For the avoidance of doubt, a
Claim with respect to a Scheduled Action may be brought upon the filing of such
Scheduled Action, regardless of whether a judgment or settlement has been
reached, and the obligation of the Company and Opco contained in Section 11.2(c)
shall survive until final disposition of the Scheduled Action and resolution of
such Claim.

 

 75 

 

  

11.2        Indemnification by the Company and Opco. Subject to the other terms
and conditions of this Section 11, from and after the Initial Closing, the
Company and Opco shall, jointly and severally, indemnify, defend and hold
harmless the Investor and its Affiliates and each of their respective directors,
officers, employees, agents, Affiliates, successors and permitted assigns
(collectively, the “Investor Indemnitees”) from and against, and shall pay and
reimburse each of the Investor Indemnitees for, any and all Losses incurred or
sustained by, or imposed upon, the Investor Indemnitees based upon, resulting
from, arising out of or relating to:

 

(a)          any inaccuracy in or breach of any representation or warranty of
the Company or Opco contained in this Agreement or in any certificate delivered
by or on behalf of the Company or Opco pursuant to this Agreement (other than
any inaccuracy in or breach of any representation or warranty of the Company or
Opco contained in the last sentence of Section 5.12), as of the date such
representation or warranty was made or as of the applicable Closing Date with
the same force and effect as if made on and as of the applicable Closing Date
(except for any such representations and warranties that are specifically made
as of a particular date, the inaccuracy in or breach of which will be determined
with reference to such specified date);

 

(b)          any breach of any covenant, agreement or obligation to be performed
by the Company or Opco pursuant to this Agreement or any other Transaction
Document; and

 

(c)          any Scheduled Action.

 

11.3        Limitations and Other Matters Relating to Indemnification

 

(a)          Other than with respect to any claims for indemnification or Losses
based upon, resulting from, arising out of or relating to any inaccuracy in or
breach of any Fundamental Seller Representations, the Company and Opco shall not
be required to indemnify, defend, hold harmless, pay or reimburse the Investor
Indemnitees under Section 11.2(a) or Section 11.2(c): (i) with respect to any
given Claim (as defined below) made pursuant to Section 11.2(a) or Section
11.2(c) unless and until the aggregate amount of all Losses of the Investor
Indemnitees in respect of Claims made hereunder exceeds an amount equal to six
million dollars ($6,000,000) (the “Indemnification Deductible”), and once the
Indemnification Deductible has been exceeded, the Company and Opco shall only be
required to indemnify, defend, hold harmless, pay and reimburse for Losses in
excess of the Indemnification Deductible; and (ii) for any Claim if the
aggregate amount of Losses in respect of such Claim are less than $25,000 (the
“Minimum Claim Amount”); and provided further that such Losses in respect of
Claims that do not meet the Minimum Claim Amount shall not be counted toward the
Indemnification Deductible.

 

 76 

 

 

(b)          Other than with respect to any claims for indemnification or Losses
based upon, resulting from, arising out of or relating to any inaccuracy in or
breach of any Fundamental Seller Representation or the representations and
warranties of the Company and Opco set forth in Section 5.13 (Taxes), Section
5.20 (Benefit Plans) and Section 5.26 (Illegal Payments), the Company and Opco
shall not be required to indemnify, defend, hold harmless, pay or reimburse the
Investor Indemnitees under Section 11.2(a) or Section 11.2(c) from and after the
aggregate amount of all Losses paid in respect of such Claims for
indemnification under Section 11.2(a) and Section 11.2(c) exceeds an amount
equal to sixty million dollars ($60,000,000). Notwithstanding anything contained
in this Agreement, the Company and Opco shall not be liable for, or be required
to indemnify, defend or hold harmless any Investor Indemnitee against, any
Losses in respect of Claims made pursuant to this Agreement in excess of an
amount equal to the sum of (i) the Aggregate Purchase Price calculated as of the
date that payment is made with respect any given Claim assuming compounding of
amounts funded by the Investor at each applicable Closing at a rate of five
percent (5%) per annum from the date such amounts are funded until the payment
date of the Claim and (ii) the amount of any accrued and unpaid cash dividends
payable on the Convertible Preferred Units held by the Investor at the time
payment is made with respect to such outstanding Claim.

 

(c)          For the purposes of determining whether a breach of representation
or warranty has occurred for the purposes of Section 11.2(a), and for purposes
of calculating the amount of Losses related thereto, any qualification as to
materiality, “Material Adverse Effect” or any other similar qualification or
standard contained in Section 5 of this Agreement or in any certificate
delivered by the Company or Opco pursuant to Section 7.4 of this Agreement shall
be disregarded.

 

(d)          Any payment made by the Company or Opco to an Investor Indemnitee
pursuant to this Section 11 in respect of any Claim shall be net of any third
party insurance or other proceeds that have been recovered by the Investor
Indemnitee in connection with the facts giving rise to the right of
indemnification (after deducting reasonable costs and expenses incurred in
connection with recovery of such proceeds, including deductibles and actual or
reasonably anticipated premium increases to the extent resulting from such
insurance claims); provided, however, that nothing herein shall require any
Investor Indemnitee to maintain any insurance coverage or to assert claims under
its insurance coverage.

 

(e)          Notwithstanding anything to the contrary herein (including Section
7.2, Section 7.3 and Section 7.7), the rights and remedies of the Investor
Indemnitees shall not be limited by the fact that any Investor Indemnitee (i)
had actual or constructive knowledge (regardless of whether such knowledge was
obtained through such Investor Indemnitee’s own investigation or through
disclosure by the Company or Opco, their respective Representatives or any other
Person) of any breach, event or circumstance, whether before or after the
execution and delivery of this Agreement or the applicable Closing, or
(ii) waived (A) any breach of any representation or compliance with any covenant
or (B) any condition to the applicable Closing set forth in Section 7.

 

(f)          For the avoidance of doubt, with respect to each Subsequent
Closing, the Investor shall be deemed to have relied upon each representation
and warranty made as of the date hereof and each representation and warranty
made as of any prior Closing (including the Initial Closing), in each case as of
the date such representation or warranty was made; provided that this Section
11.3(f) shall not apply to the interpretation of Section 7.2(b).

 

 77 

 

  

(g)          No Investor Indemnitee shall have any right to recover any Losses
hereunder to the extent that such Losses are based upon, result from, arise out
of or relate to (i) any breach or failure to perform by the Investor of any of
its covenants or agreements set forth in this Agreement or (ii) the Investor’s
fraud, bad faith or willful misconduct.

 

(h)          If the Investor exercises any right to cause Opco to redeem all or
any portion of its Convertible Preferred Units pursuant to the terms of the A&R
Opco LPA and Opco actually redeems any portion of such Convertible Preferred
Units pursuant to such right of the Investor, with respect to any Claim of any
Investor Indemnitee (other than a Third-Party Claim), such Investor Indemnitee
shall only have the right to recover the Losses pursuant to Section 11.2 to the
extent such Losses are based upon, result from, arise out of, or relate to the
ownership of Convertible Preferred Units, OP Units or Common Shares not so
redeemed; provided, that, for the avoidance of doubt, this shall not apply to
any redemption exercisable at the option of Opco or the Company. For the
avoidance of doubt, the foregoing sentence shall not limit any recovery by any
Investor Indemnitee for Losses in connection with any Third-Party Claim.

 

11.4        Indemnification Procedures.

 

(a)          All claims for indemnification pursuant to this Section 11 shall be
made in accordance with the procedures set forth in this Section 11.4. An
Investor Indemnitee entitled to assert a claim for indemnification (a “Claim”)
pursuant to this Section 11 shall give the Company and Opco written notice of
any such Claim (a “Claim Notice”) reasonably promptly after (i) in the case of a
Third-Party Claim, receiving written notice of such Third-Party Claim or (ii)
becoming actually aware of any Loss for which such Investor Indemnitee may be
entitled to indemnification under this Section 11. Any description of the Claim
included in such Claim Notice shall set forth in reasonable detail (A) the basis
of such Claim and (B) an estimate of the Losses of such Investor Indemnitee to
the extent then reasonably ascertainable. Notwithstanding the foregoing, any
such Claim Notice need only specify such information to the actual knowledge of
the Investor Indemnitee as of the date of such Claim Notice and shall not limit
or prejudice (x) any of the rights or remedies of any Investor Indemnitee on the
basis of any limitations on the information included in such Claim Notice,
including any such limitations made in good faith to preserve the
attorney-client privilege, work product doctrine or any other privilege or (y)
the ability of the Investor Indemnitee to amend, alter, modify or supplement
such Claim Notice in any manner. No failure to give written notice in accordance
with the procedures set forth above shall relieve the Company or Opco of any of
its indemnification obligations hereunder except to the extent that the Company
or Opco is materially and adversely prejudiced by such failure.

 

 78 

 

 

(b)          With respect to any Claim made by an Investor Indemnitee in
connection with any Action made or brought by any Person (other than an Investor
Indemnitee in connection with this Agreement) against such Investor Indemnitee
(a “Third-Party Claim”), the Company and/or Opco shall have the right, by giving
written notice to the Investor Indemnitee within thirty (30) days after delivery
of the Claim Notice with respect to such Third-Party Claim, to assume control of
the defense of such Third-Party Claim at the Company and/or Opco’s expense with
counsel of its choosing that is reasonably satisfactory to the Investor
Indemnitee, and the Investor Indemnitee shall cooperate in good faith in such
defense; provided, however, that the Company and Opco shall not have the right
to control the defense of any Third-Party Claim that (i) relates to or arises in
connection with any Action in respect of a criminal charge, (ii) seeks any
injunctive or other equitable relief against the Investor Indemnitee or any of
its Affiliates or (iii) seeks monetary damages the amount of which would
reasonably be expected to exceed the amount of Losses for which the Company and
Opco are responsible hereunder. The Investor Indemnitee or the Company and/or
Opco, as the case may be, if not controlling such defense shall have the right,
at its own cost and expense, to participate in the defense of any Third-Party
Claim with counsel selected by it; provided, however, that if, in the reasonable
opinion of counsel to the Investor Indemnitee, (A) there are legal defenses
available to the Investor Indemnitee that are different from or additional to
those available to the Company and/or Opco or (B) there exists a conflict of
interest between the Company and/or Opco, on the one hand, and the Investor
Indemnitee, on the other hand, the Company and Opco shall be liable for the
reasonable fees and expenses of one (1) separate counsel (including advancement
thereof) to the Investor Indemnitee in each jurisdiction in which the Investor
Indemnitee reasonably determines counsel is required. If the Company and/or Opco
elects not to control the defense of such Third-Party Claim (including by
failing to promptly notify the Investor Indemnitee in writing of its election to
control such defense in accordance with this Section 11.4(b)) or fails to take
reasonable steps to prosecute the defense of such Third-Party Claim, the
Investor Indemnitee may control the defense of such Third-Party Claim with one
(1) counsel of its choosing, and the Company and Opco shall be liable for the
fees and expenses of counsel (including advancement thereof) to the Investor
Indemnitee in each jurisdiction in which the Investor Indemnitee reasonably
determines counsel is required. Each of the Investor Indemnitee, on the one
hand, and the Company and Opco, on the other hand, shall reasonably cooperate
with each other in connection with the defense of any Third-Party Claim,
including by retaining and providing to the party controlling such defense
records and information that are reasonably relevant to such Third-Party Claim
and making available employees on a mutually convenient basis for providing
additional information and explanation of any material provided hereunder. The
Investor Indemnitee or the Company and/or Opco, as the case may be, that is
controlling such defense shall keep the other parties reasonably advised of the
status of such Action and the defense thereof and shall consider in good faith
any recommendations made by the other parties with respect thereto.

 

(c)          Notwithstanding anything in this Agreement to the contrary, (i) the
Company and Opco shall not agree to any settlement of any Third-Party Claim
without the prior written consent of the Investor Indemnitee (such consent not
to be unreasonably withheld, conditioned or delayed), unless such settlement
would (A) include a complete and unconditional release of each Investor
Indemnitee and its Affiliates from all Liabilities or obligations with respect
thereto, (B) not impose any Liability or obligation (including any equitable
remedies) on the Investor Indemnitee and its Affiliates and (C) not involve a
finding or admission of any wrongdoing on the part of the Investor Indemnitee or
any of its Affiliates, and (ii) an Investor Indemnitee shall not agree to any
settlement of a Third-Party Claim without the prior written consent of the
Company and/or Opco, such consent not to be unreasonably withheld, conditioned
or delayed.

 

11.5        Tax Treatment of Indemnification Payments. All indemnification
payments made under this Section 11 shall be deemed adjustments to the Aggregate
Purchase Price for Tax purposes, unless otherwise required by applicable Law.

 

 79 

 

  

11.6        Remedies.

 

(a)          General. Other than any remedies available due to a breach of any
other Transaction Document, all representations and warranties set forth in this
Agreement are contractual in nature only and subject to the sole and exclusive
remedies set forth herein. Except as provided in the next sentence, and other
than any remedies available due to a breach of any other Transaction Document,
the remedies provided in this Section 11 shall be the sole and exclusive
remedies of the Investor Indemnitees and their heirs, successors and permitted
assigns after the Initial Closing with respect to this Agreement and/or the
transactions contemplated hereby, including any breach or non-performance of any
representation, warranty, covenant or agreement contained herein. Other than any
remedies available due to a breach of any other Transaction Document, no
Investor Indemnitee shall bring any claim with respect to this Agreement and/or
the transactions contemplated hereby, whether in contract, tort or otherwise,
except to bring claims pursuant to Section 14.2 or to bring claims for
indemnification against the Company and Opco in accordance with this Section 11
or for fraud or intentional misrepresentation. In no event shall any Investor
Indemnitee be entitled to multiple recoveries in respect of the same Loss.

 

(b)          Remedy Upon Funding Failure.

 

(i)          If, in connection with the First Follow-On Funding, the Second
Follow-On Funding or any Other Funding, (A) Opco delivers to the Investor a
Follow-On Funding Notice at least forty-five (45) days in advance of the
anticipated applicable Subsequent Closing Date, (B) at the end of the fifteen
(15) Business Day period contemplated by Section 3(a), Section 3(b) or Section
3(c), as applicable, each of the Company and Opco believes that all of the
conditions to such Subsequent Closing have been satisfied or waived (other than
those conditions that by their terms are to be satisfied at the applicable
Subsequent Closing, but which conditions are capable of being satisfied at such
Subsequent Closing), (C) the Investor fails to consummate such Subsequent
Closing, (D) each of the Company and Opco has delivered written notice to the
Investor stating its belief that all of the conditions to such Subsequent
Closing have been met (other than those conditions that by their terms are to be
satisfied at such Subsequent Closing, but which conditions are capable of being
satisfied at such Subsequent Closing), which notice irrevocably confirms in
writing to the Investor that if the Investor were to consummate such Subsequent
Closing in accordance with the terms hereof, the Company and Opco each would
consummate such Subsequent Closing in accordance with the terms hereof and each
of the Company and Opco stand ready, willing and able to consummate such
Subsequent Closing at such time, and (E) the Investor fails to consummate such
Subsequent Closing within three (3) Business Days following delivery of the
notice pursuant to clause (D) above, then such failure to consummate such
Subsequent Closing by the third (3rd) Business Day period shall be deemed a
“Funding Failure.”

 

(ii)         Following a Funding Failure, each of the Company and/or Opco shall
be entitled to send a notice (a “Funding Failure Notice”) to the Investor
stating its belief that a Funding Failure has occurred. Following receipt of the
Funding Failure Notice, the Investor shall have fifteen (15) days to dispute the
Company’s and/or Opco’s assertion, as applicable, that a Funding Failure has
occurred. During such period, either the Company and/or Opco, on the one hand,
or the Investor, on the other hand, may bring a declaratory or injunctive action
or proceeding pursuant to the terms of Section 14.2 to determine whether a
Funding Failure has occurred and whether the remedies set forth in Section
11.6(b)(iii) shall be applicable.

 

 80 

 

  

(iii)        Unless the parties otherwise mutually agree, if the Investor does
not (A) cure the alleged Funding Failure or (B) obtain a declaratory ruling that
a Funding Failure has not occurred or an injunction prohibiting the Company
and/or Opco from exercising their respective rights under this Section
11.6(b)(iii) in respect of a Funding Failure, in any such case, within fifteen
(15) days following the date of such Funding Failure Notice, then, beginning on
the sixteenth (16th) day following such Funding Failure (such date, the “Partial
Suspension Date”), the SPA Suspended Rights shall be automatically suspended
without any further action required by the Company, Opco, the Investor or any
other Person.

 

(iv)        If (1) the Investor or its Affiliates or any other Class C Unit
Holder obtains a declaratory judgment determining that the conditions to the
applicable Subsequent Closing were not met, or injunctive relief preventing the
application of the remedies set forth in Section 11.6(b)(iii) (a “Suspension
Reversal”), (2) the parties otherwise agree that the conditions to the
applicable Subsequent Closing were not met, or (3) the Investor consummates such
Subsequent Closing (and, if, and only if, a court of competent jurisdiction
prior to the consummation of such Subsequent Closing in a final, non-appealable
judgment, awards damages against the Investor payable to the Company or Opco,
the Investor pays to the Company and/or Opco such damages) (a “Funding Cure”),
then (A) the suspension of the SPA Suspended Rights shall terminate
automatically without any further action required by the Company, Opco, the
Investor or any other Person and (B) any PIK Distributions and any related Class
C Cash Distribution Amount (as defined in the A&R Opco LPA) in respect thereof
that would have been made but for the suspension of the SPA Suspended Rights
shall be made as promptly as practicable. Any action taken by the Company or
Opco that would have required the approval of the majority of the Class C Unit
Holders in accordance with the A&R Opco LPA or a Primary Redeemable Preferred
Director in accordance with the Articles Supplementary but for the application
of the Suspension Period shall not be invalidated to the extent such actions
cannot be repudiated or reversed without significant harm, cost or expense to
the Company and its Subsidiaries, taken as a whole, or deemed a default or other
violation of this Agreement, the Articles Supplementary or the A&R Opco LPA. For
the avoidance of doubt, the Investor shall have the right to exercise a Funding
Cure at any time following an alleged Funding Failure and the Company and Opco
shall take all steps reasonably necessary to permit such Funding Cure to be
exercised. Notwithstanding the foregoing, if, to the extent applicable, the
Investor, its Affiliates or any other Class C Unit Holder is obligated to pay
the Company and/or Opco actual damages (which shall include consequential
damages to the extent they were the natural, probable and reasonably foreseeable
consequence of a Funding Failure) of the Company and/or Opco, as determined by a
court of competent jurisdiction in a final, non-appealable judgment, then such
Funding Cure shall be revoked and the suspension of rights described in Section
11.6(b)(iii) shall be automatically reinstated until such amounts are paid in
full, at which time such suspension shall again be automatically terminated in
accordance with the terms of this Section 11.6(b)(iv).

 

 81 

 

 

(v)         If the Company or Opco obtains a final, non-appealable judgment of a
court of competent jurisdiction finding that a Funding Failure has occurred, at
the time of the initially scheduled Subsequent Closing, and that the Investor
was therefore required to consummate such Subsequent Closing at such time (a
“Funding Failure Final Determination”), and the Investor shall not have
consummated such Subsequent Closing within ten (10) Business Days of such
Funding Failure Final Determination, then (A) all of the SPA Suspended Rights,
as well as the AS Non-Suspended Rights and LPA Non-Suspended Rights, shall be
permanently terminated without further action by the Company, Opco, the Investor
or any other Person (and, in furtherance of the foregoing, notwithstanding
anything to the contrary contained in the A&R Opco LPA, the Company, in its
capacity as the General Partner of Opco, may amend the A&R Opco LPA in
accordance with the terms thereof to give effect to the foregoing), (B) the
Company shall be entitled to redeem the Redeemable Preferred Share at par value,
(C) Opco shall be entitled immediately to redeem all or any portion of the
then-outstanding Convertible Preferred Units, in cash for their Liquidation
Preference (as defined in the A&R Opco LPA), (D) the Class C Unit Holders shall
forfeit all Convertible Preferred Units received in respect of all PIK
Distributions (but not the Class C Cash Distribution Amounts (as defined in the
A&R Opco LPA) in respect thereof) accrued from the date of the Initial Closing
until the Funding Failure Final Determination and thereafter, and (E) the
Investor shall cause each of the Redeemable Preferred Directors to resign from
the Board.

 

(vi)        If a court of competent jurisdiction determines, in a final and
non-appealable judgment that a Funding Failure has not occurred, then, without
limiting any other remedy that the Investor or any other Investor Indemnitee may
have pursuant to this Agreement, and without duplication of any amounts paid by
the Company or Opco in respect thereof pursuant to any of the other Transaction
Documents, the Investor, its Affiliates and any other Class C Unit Holder shall
be entitled to receive from the Company and Opco any actual damages (which shall
include consequential damages to the extent they were the natural, probable and
reasonably foreseeable consequence of the actions taken by the Company and/or
Opco) of the Investor, its Affiliates and any other Class C Unit Holder as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. For the avoidance of doubt, if a court of competent jurisdiction
determines, in a final and non-appealable judgment that a Funding Failure has
not occurred, the Company and Opco shall each be liable to the Investor, its
Affiliates and any other Class C Unit Holder for the actual damages of the
Investor, its Affiliates and any other Class C Unit Holder as determined by a
court of competent jurisdiction in a final, non-appealable judgment incurred as
a result of actions taken during the applicable Suspension Period in respect of
the LPA Suspended Voting Rights or the AS Suspended Rights without the consent
of the majority of the Class C Unit Holders or a Primary Redeemable Preferred
Director, as applicable (which damages shall include consequential damages to
the extent they were the natural, probable and reasonably foreseeable
consequence of such actions).

 

12.         Commitment Fee. On the Initial Closing Date, the Company shall
either (i) pay by wire transfer of immediately available funds to an account
designated by the Investor, a cash commitment fee of four million dollars
($4,000,000) (the “Commitment Fee”), or (ii) direct the Investor to deduct such
amount from the Initial Convertible Preferred Purchase Price in full and
complete satisfaction of the Commitment Fee, all of which shall be
non-refundable; provided, however, that if this Agreement is terminated in
accordance with its terms, the Company shall pay the Commitment Fee by wire
transfer of immediately available funds to the Investor on the effective date of
such termination. For the avoidance of doubt, the Commitment Fee shall be deemed
earned in full as of the date hereof.

 

 82 

 

  

13.          Fees and Expenses.

 

(a)          If the Initial Closing occurs, the Company shall reimburse, up to
an aggregate amount of two million dollars ($2,000,000), the reasonable and
documented out-of-pocket costs, fees and expenses incurred by the Investor and
its Affiliates and Associates in connection with the transactions contemplated
herein, and such payment shall be made within thirty (30) days after the receipt
of documentation evidencing such out-of-pocket costs, fees and expenses from the
Investor.

 

(b)          Except as provided in this Section 13 or otherwise expressly
provided in this Agreement or in any of the other Transaction Documents, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be borne by the party incurring such
costs and expenses.

 

14.          Miscellaneous.

 

14.1        Governing Law. This Agreement shall be governed in all respects by
the Laws of the State of New York without regard to any choice of Laws or
conflict of Laws provisions that would require the application of the Laws of
any other jurisdiction.

 

14.2        Jurisdiction; Enforcement; Specific Performance.

 

(a)          The parties agree that irreparable damage, for which monetary
damages would not be an adequate remedy, would occur if any of the provisions of
this Agreement (including failing to take such actions that are required of it
hereunder to consummate the transactions contemplated by this Agreement) were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that each of the parties shall be entitled
(in addition to any other remedy that may be available to it, including monetary
damages) to an injunction or injunctions, specific performance and other
equitable relief, without proof of actual damages, to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
exclusively in any state or federal courts located in the City of New York and
any appellate court therefrom within the State of New York, in addition to any
other remedy to which they are entitled at Law or in equity for any such breach.
Each of the parties agree that it will not oppose the granting of an injunction,
specific performance and other equitable relief on the basis that any other
party has an adequate remedy at Law or that any award of specific performance is
not an appropriate remedy for any reason at Law or in equity. The parties hereto
agree that (i) by seeking the remedies provided for in this Section 14.2, a
party shall not in any respect waive its right to seek at any time any other
form of relief that may be available to a party under this Agreement and (ii)
nothing set forth in this Section 14.2 shall require any party hereto to
institute any Action for (or limit any party’s right to institute any Action
for) specific performance under this Section 14.2 prior to or as a condition to
exercising any termination right under Section 9 (and pursuing monetary damages,
subject to the limitations set forth in this Agreement, after such termination),
nor shall the commencement of any Action pursuant to this Section 14.2 or
anything set forth in this Section 14.2 restrict or limit any party’s right to
terminate this Agreement in accordance with the terms of Section 9 or pursue any
other remedies under this Agreement that may be available then or thereafter.

 

 83 

 

  

(b)          In addition, each of the parties irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by any party or its successors or assigns, shall be brought
and determined exclusively in any state or federal courts located in the City of
New York and any appellate court therefrom within the State of New York. The
parties further agree that no party to this Agreement shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 14.2 and each
party waives any objection to the imposition of such relief or any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument. Each of the parties hereby irrevocably submits with regard to any
such action or proceeding for itself and in respect of its property, generally
and unconditionally, to the personal jurisdiction of the aforesaid courts and
agrees that it will not bring any action or proceeding relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts. Each of the parties hereby irrevocably waives,
and agrees not to assert, by way of motion, as a defense, counterclaim or
otherwise, in any action or proceeding with respect to this Agreement, (a) any
claim that it is not personally subject to the jurisdiction of the above named
courts for any reason other than the failure to serve in accordance with this
Section 14.2, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by the applicable Law, any claim that
(i) the action or proceeding in such court is brought in an inconvenient forum,
(ii) the venue of such action or proceeding is improper or (iii) this Agreement,
or the subject matter hereof may not be enforced in or by such courts. Each
party hereby consents to service being made through the notice procedures set
forth in Section 14.7 and agrees that service of any process, summons, notice or
document by registered mail (return receipt requested and first-class postage
prepaid) to the respective addresses set forth in Section 14.7 shall be
effective service of process for any suit or proceeding in connection with this
Agreement or the transactions contemplated by this Agreement. EACH OF THE
PARTIES KNOWINGLY, INTENTIONALLY AND VOLUNTARILY WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE), DIRECTLY OR
INDIRECTLY, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(c)          In no event shall the any party to this Agreement be liable
hereunder for any punitive, incidental, consequential, exemplary, special or
indirect Losses, except for (i) Losses that were natural, probable and
reasonably foreseeable result of the act that gave rise to such Losses or
(ii) Losses arising from any Action in which any Investor Indemnitee is held
liable to any Person for such Losses.

 

 84 

 

  

(d)          In any legal action or proceeding with respect to this Agreement
and the rights and obligations arising hereunder, or for recognition and
enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by any party or its successors or assigns,
the prevailing party in a final, non-appealable judgment from a court of
competent jurisdiction shall, to the extent permitted by applicable Law, be
entitled to recover reasonable attorneys’ fees in addition to any other
available remedy.

 

14.3        Successors and Assigns. Except as otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of and be
binding upon, the successors, permitted assigns, heirs, executors, and
administrators of the parties (whether by merger, consolidation, acquisition of
all or substantially all of the assets of the respective party or otherwise). No
party hereto may assign any of its rights or delegate any of its obligations
under this Agreement by operation of Law or otherwise without the prior written
consent of the other parties hereto, except that the Investor may assign its
right hereunder to any of its Affiliates upon providing prior notice of such
assignment to the Company and Opco; provided that such assignment shall not
relieve the Investor of any of its obligations hereunder and the transferee
agrees in writing to be bound by the terms and conditions of this Agreement.

 

14.4        No Third-Party Beneficiaries. Except as expressly provided for in
Section 11, nothing in this Agreement, expressed or implied, is intended to
confer on any Person other than the parties hereto any rights, remedies,
obligations or Liabilities under or by reason of this Agreement, and no Person
that is not a party to this Agreement (including any partner, member,
stockholder, director, officer, employee or other beneficial owner of any party,
in its own capacity as such or in bringing a derivative action on behalf of a
party) shall have any standing as third-party beneficiary with respect to this
Agreement or the transactions contemplated by this Agreement.

 

14.5        No Personal Liability of Directors, Officers, Owners, Etc. No
former, current or future director, officer, employee, incorporator, Affiliate,
stockholder, equityholder, controlling Person, portfolio company, manager,
advisor, managing member, member, general partner, limited partner, principal or
other agent of the Investor (the “Non-Recourse Parties”) shall have any
Liability for any obligations of the Investor under this Agreement or the
transactions contemplated herein or for any claim based on, in respect of or by
reason of the respective obligations of the Investor under this Agreement.
Without limiting the rights of any party against any other party hereto, in no
event shall any party or any party’s Affiliates seek to enforce this Agreement
against, make any claims for breach of this Agreement against, or seek to
recover monetary damages from, any Non-Recourse Party (other than the Guarantors
in accordance with the Guarantees). Each party hereby waives and releases all
such Liability. This waiver and release is a material inducement to each party’s
entry into this Agreement.

 

14.6        Entire Agreement. This Agreement and the other documents delivered
pursuant to or in connection with this Agreement, including the other
Transaction Documents and the Guarantees, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and thereof, and supersede all prior agreements and understandings, both written
and oral, among the parties, or any of them, with respect to the subject matter
hereof and thereof.

 

 85 

 

  

14.7        Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given if delivered personally,
by facsimile (which transmission is confirmed), emailed (which receipt is
confirmed) or sent by overnight courier (providing proof of delivery), hand
delivery or certified or registered mail (return receipt requested and
first-class postage prepaid), to the parties at the following addresses:

 

if to the Company or Opco:

American Realty Capital Hospitality Trust, Inc.

405 Park Avenue, 14th Floor

New York, NY 10022

Attention: Paul Hughes

Email: PHughes@ar-global.com

Facsimile: (212) 421-5799

 

with a copy to:

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036-8299

Attention: Steven L. Lichtenfeld

   Michael E. Ellis

Email:       slichtenfeld@proskauer.com

    mellis@proskauer.com

Facsimile:   (212) 969-2900

 

if to the Investor:

c/o Brookfield Property Group

250 Vesey Street, 15th Floor

New York, NY 10281

Attention:  Lowell Baron

    Andrew Burych

Email: lowell.baron@brookfield.com

  andrew.burych@brookfield.com

 

with a copy to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention: Steven L. Wilner

   Neil Q. Whoriskey

Email: swilner@cgsh.com

 nwhoriskey@cgsh.com

Facsimile: (212) 225-3999

 

or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of actual
receipt by the recipient thereof if received prior to 5:00 p.m. local time in
the place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until 9:00 a.m. local time on the next succeeding Business Day in
the place of receipt.

 

 86 

 

  

14.8         Delays or Omissions. No delay or omission or failure to exercise
any right, power, or remedy accruing to any party under this Agreement shall
impair any such right, power, or remedy of such party, nor shall it be construed
to be a waiver of or acquiescence to any breach or default, or in any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default. All
remedies, either under this Agreement or by Law or otherwise afforded to any
holder, shall be cumulative and not alternative.

 

14.9         Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only if
such amendment or waiver is in writing and signed, in the case of an amendment,
by the Company, Opco and the Investor or, in the case of a waiver, by the party
against whom the waiver is to be effective. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon the Investor, the Company
and Opco.

 

14.10       Counterparts. This Agreement may be executed in any number of
counterparts and signatures may be delivered by facsimile or in electronic
format, each of which may be executed by less than all the parties, each of
which shall be enforceable against the parties actually executing such
counterparts and all of which together shall constitute one instrument.

 

14.11       Severability. If any term or provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable,
or void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Agreement and the balance of this
Agreement shall be enforceable in accordance with its terms. Upon such a
declaration by a court of competent jurisdiction, the parties shall use their
respective reasonable best efforts to negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Agreement to be consummated as originally contemplated to the fullest
extent possible.

 

 87 

 

  

14.12       Titles and Subtitles; Interpretation. The titles and subtitles used
in this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. When a reference is made in this
Agreement to an Article, Section, Schedule or Exhibit, such reference shall be
to an Article, Section, Schedule or Exhibit of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The terms “hereof”, “herein”, “hereby” and derivative or similar
words refer to this Agreement as a whole and not to any particular provision of
this Agreement. The terms “shall” and “will” mean “must,” and shall and will
have equal force and effect and express an obligation. The definitions contained
in this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term. Any agreement, instrument or statute defined or referred to in this
Agreement means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes. The term “party” or “parties” shall mean a party
to or the parties to this Agreement unless the context requires otherwise. Each
of the parties has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if it is drafted by each of the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement. All references
in this Agreement to “dollars” or “$” shall mean United States dollars. Any
period of time hereunder ending on a day that is not a Business Day shall be
extended to the next Business Day. The word “day”, unless otherwise indicated,
shall be deemed to refer to a calendar day. All references herein to
“conversion” or “redemption” of the Conversion OP Units shall for the avoidance
of doubt refer to the right of a holder of Conversion OP Units to redeem such
Conversion OP Units pursuant to Section 8.6 of the A&R Opco LPA, which
redemption shall, at the option of the Company be paid either in cash or in
Common Shares, as set forth in and subject to the provisions of Section 8.6(b)
of the A&R Opco LPA.

 

[The remainder of this page has been intentionally left blank.]

 

 88 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  COMPANY       AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC.       By:

/s/ Jonathan P. Mehlman

  Name:

Jonathan P. Mehlman

  Title:

President & Chief Executive Officer

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 



  OPCO      

AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P.

 

By: American Realty Capital Hospitality Trust, Inc., its general partner

 

  By:

/s/ Jonathan P. Mehlman

  Name:

Jonathan P. Mehlman

  Title:

President & Chief Executive Officer



 

 

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  INVESTOR      

BROOKFIELD STRATEGIC REAL ESTATE PARTNERS II HOSPITALITY REIT II LLC

 

  By: /s/ Murray Goldfarb   Name: Murray Goldfarb   Title: Managing Partner

 

 

 





 

EXHIBIT A

 

HOSPITALITY INVESTORS TRUST, INC.
ARTICLES SUPPLEMENTARY
REDEEMABLE PREFERRED SHARE

 

Hospitality Investors Trust, Inc., a Maryland corporation (the “Company”),
hereby certifies to the State Department of Assessments and Taxation of Maryland
that:

 

FIRST: Under a power contained in Article V of the charter of the Company (the
“Charter”), the Board of Directors of the Company (the “Board of Directors”) has
by resolutions reclassified and designated one (1) authorized but unissued
Preferred Share (as defined in the Charter) as a separate series of Preferred
Shares, such series to be designated as the “Redeemable Preferred Share,” such
Redeemable Preferred Share to have the designation, number, preferences,
conversion and other rights, voting powers, restrictions, limitations as to
dividends and other distributions, qualifications, terms and conditions of
redemption and other terms and conditions as set forth below. For the avoidance
of doubt, upon the filing and acceptance for record by the State Department of
Assessments and Taxation of Maryland of these Articles Supplementary, these
Articles Supplementary shall be part of the Charter.

 

SECOND: The Redeemable Preferred Share referred to in Article First of these
Articles Supplementary shall have the following designation, number,
preferences, conversion and other rights, voting powers, restrictions,
limitations as to dividends and other distributions, qualifications, terms and
conditions of redemption and other terms and conditions:

 

Redeemable Preferred Share, $0.01 par value per share

 

Section 1. Certain Definitions. As used in this Article Second, the following
words and terms shall have the following meanings (with words and terms defined
in the singular having comparable meanings when used in the plural):

 

“Action” shall mean any action, claim, hearing, charge, complaint, demand,
challenge, suit, proceeding or investigation.

 

“Additional Redeemable Preferred Director” shall have the meaning set forth in
Section 6(b).

 

“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling or controlled by or under common control with such Person. For
purposes of this definition, “control” when used with respect to any Person has
the meaning specified in Rule 12b-2 under the Exchange Act (including SEC and
judicial interpretations thereof); and the terms “controlling” and “controlled”
shall have meanings correlative to the foregoing.

 

“Annual Business Plan” shall mean the consolidated annual business plan
(including the annual operating and capital budget) of the Company and its
Subsidiaries, as approved in connection with each fiscal year in accordance with
Section 6(j) of these Articles Supplementary and including the items set forth
in Exhibit J to the Securities Purchase Agreement.

 

“Articles Supplementary” shall mean these Articles Supplementary classifying and
designating the Redeemable Preferred Share.

 

“AS Suspended Rights” shall have the meaning set forth in the Securities
Purchase Agreement.

 

“Bankruptcy Law” shall mean Title 11, United States Bankruptcy Code of 1978, as
amended, or any similar United States federal or state law relating to
bankruptcy, insolvency, receivership, winding-up, liquidation, reorganization or
relief of debtors or any amendment to, succession to or change in any such law.

 

“Board Increase Election” shall have the meaning set forth in Section 6(b).

 

 

 

 

“Brookfield” shall mean Brookfield Strategic Real Estate Partners II Hospitality
REIT II LLC.

 

“Business Day” shall mean each day, other than a Saturday or a Sunday, which is
not a day on which banking institutions in New York are authorized or required
by law, regulation or executive order to close.

 

“Bylaws” shall mean the bylaws of the Company, as amended from time to time,
subject to the provisions of these Articles Supplementary.

 

“Class C Deferred Distribution Units” shall have the meaning set forth in the
Limited Partnership Agreement.

 

“Class C Unit Holder” shall have the meaning set forth in the Limited
Partnership Agreement.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended
from time to time.

 

“Common Shares” shall have the meaning set forth in the Charter.

 

“Company” shall have the meaning set forth in Article I of the Charter. For the
avoidance of doubt, references herein to the Company shall exclude any of the
Company’s Subsidiaries except as expressly provided otherwise.

 

“Company Executive Officer” shall mean an Executive Officer of the Company who
would be required to be disclosed in the Company’s periodic reports filed with
the SEC pursuant to Item 401 of Regulation S-K.

 

“Competing Businesses” shall have the meaning set forth in Section 8.

 

“Conflicts Committee” shall have the meaning set forth in Section 6(g).

 

“Convertible Preferred Units” shall mean the Class C Units (as defined in the
Limited Partnership Agreement) of the Operating Partnership.

 

“CPU Redemption Satisfaction Date” shall have the meaning set forth in
Section 6(b).

 

“Director” shall mean any member of the Board of Directors of the Company.

 

“Equity Interest” shall mean, with respect to any Person, (i) any capital stock,
shares, partnership, limited liability company, membership or other equity
interests or units in (whether general or limited) or other security of or
voting interests in such Person of any class or nature, (ii) any security, right
or instrument convertible into, exercisable for, exchangeable for or evidencing
the right to purchase or subscribe to any shares of capital stock, partnership,
LLC, membership or other equity interests or units in (whether general or
limited) or other security of or voting interests in such Person (or cash based
on the value of any such security), (iii) any other interest or participation
right that confers on a Person the right to receive a share of the profits and
losses or distribution of assets of the issuing entity, and (iv) any right,
warrant, option, redemption, purchase or repurchase right or any other right to
acquire any of the foregoing described in clauses (i) through (iii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Executive Officer” of a Person shall mean a president, any vice president in
charge of a principal business unit, division, or function (such as sales,
administration or finance), any other president, vice president, secretary,
treasurer or principal financial officer, controller or principal accounting
officer, and any Person routinely performing corresponding functions with
respect to any organization, whether incorporated or unincorporated, who
performs a policy making function for the Person or any of its Subsidiaries, and
any other Person performing similar policy-making functions.

 

“Family Member” of a Person shall mean the Person’s child, stepchild, parent,
stepparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, sister-in-law, and any other Person (other than
a tenant or employee) sharing the household of the specified Person.

 

 2 

 

 

“Follow-On Funding” shall have the meaning set forth in the Securities Purchase
Agreement.

 

“Framework Agreement” shall have the meaning set forth in the Securities
Purchase Agreement.

 

“Full Redemption” shall have the meaning set forth in the Limited Partnership
Agreement.

 

“Fundamental Sale Transaction” shall have the meaning set forth in the Limited
Partnership Agreement.

 

“Funding Cure” shall have the meaning set forth in the Securities Purchase
Agreement.

 

“Funding Failure” shall have the meaning set forth in the Securities Purchase
Agreement.

 

“Funding Failure Final Determination” shall have the meaning set forth in the
Securities Purchase Agreement.

 

“GAAP” shall mean generally accepted accounting principles in the United States,
consistently applied.

 

“Indebtedness” shall mean, for any Person at the time of any determination,
without duplication, all obligations, contingent or otherwise, of such Person
that, in accordance with GAAP, should be classified upon the balance sheet of
such Person (or in the notes thereto) as indebtedness, but in any event
including: (i) all obligations for borrowed money; (ii) all obligations arising
from installment purchases of Property or representing the deferred purchase
price of Property or services in respect of which such Person is liable,
contingently or otherwise, as obligor or otherwise (other than trade payables
incurred in the ordinary course of business on terms customary in the trade);
(iii) all obligations evidenced by notes, bonds, debentures, acceptances or
instruments, or arising out of letters of credit or bankers’ acceptances issued
for such Person’s account; (iv) all obligations for borrowed money, whether or
not assumed, secured by any Lien or payable out of the proceeds or rent from any
Property or assets now or hereafter owned or acquired by such Person; (v) all
obligations of any type described in this definition which such Person is
obligated pursuant to a guaranty, without duplication of the underlying
obligations; (vi) all obligations under leases required to be capitalized in
accordance with GAAP (other than any such obligations incurred in the ordinary
course of business); (vii) all obligations for which such Person is obligated
pursuant to any interest rate swap, interest rate cap, interest rate collar, or
other interest rate hedging agreement or arrangement or other derivative
agreements or arrangements; and (viii) any accrued interest, premiums, penalties
and other fees and expenses required to be paid in respect of the foregoing;
provided, however, that Indebtedness for the Company and its Subsidiaries shall
not include the Redeemable Preferred Share or the Convertible Preferred Units;
provided, that for purposes of Section 6(i)(iii) hereof: (a) clause (vii) of
this definition shall not include any interest rate swap, interest rate cap,
interest rate collar, or other interest rate hedging agreement or arrangement or
other derivative agreements or arrangements related to Indebtedness of the
Company and its Subsidiaries (1) existing as of January 12, 2017 or (2) the
incurrence of which is approved in accordance with Section 6(i)(iii) or
otherwise expressly permitted hereunder and (b) clause (viii) hereof shall be
disregarded.

 

“Independent Director” shall have the meaning set forth in the Charter.

 

“Investor Parties” shall have the meaning set forth in Section 8.

 

“Issue Date” shall mean the date on which the Redeemable Preferred Share is
issued by the Company.

 

“Key Person” shall mean either (a) any Company Executive Officer or (b) any
other officer of the Company or other member of management of the Company
earning total annual base salary cash compensation in an amount equal to or
greater than three hundred thousand dollars ($300,000), including, in the case
of each of (a) and (b), any person who becomes a Key Person as a result of being
hired or promoted.

 

“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, security
interest, option, defect in title, preemptive right, right of first offer or
refusal or any other encumbrance, charge or transfer restriction, or any
agreement to enter into or create any of the foregoing, on or affecting all or
any portion of any Property or any interest therein, or any direct or indirect
interest in the Company or any of its Subsidiaries, including any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.

 

 3 

 

 

“Limited Partnership Agreement” shall mean that certain Amended and Restated
Agreement of Limited Partnership of the Operating Partnership, as amended by the
First Amendment dated as of August 7, 2015 and the Second Amendment dated as of
November 11, 2015, as amended and restated as of the Issue Date in connection
with the transactions contemplated by the Securities Purchase Agreement, and as
such agreement may be amended and/or amended and restated from time to time.

 

“Marketed Properties” shall have the meaning set forth in the Securities
Purchase Agreement.

 

“OP Unit” shall mean a partnership unit of the Operating Partnership which is
designated as an OP Unit pursuant to the Limited Partnership Agreement.

 

“Operating Partnership” shall mean Hospitality Investors Trust Operating
Partnership, L.P., a Delaware limited partnership.

 

“Permitted Redemption Date” means the date that is fifty-seven (57) months from
the Issue Date.

 

“Permitted Variances” shall have the meaning set forth in the Limited
Partnership Agreement.

 

“Person” shall mean any individual, partnership, limited partnership,
corporation, limited liability company, association, joint stock company, trust,
joint venture, unincorporated organization or other entity.

 

“Preferred Share Opt-Out” shall have the meaning set forth in Section 14.

 

“Preferred Shares” shall have the meaning set forth in the Charter.

 

“Primary Redeemable Preferred Director” shall have the meaning set forth in
Section 6(a).

 

“Property” shall mean, as of any date of determination, any property acquired,
owned or leased by the Company or any of the Company’s Subsidiaries on such
date, and all of such properties are collectively referred to herein as the
“Properties.”

 

“Redeemable Preferred Directors” shall have the meaning set forth in
Section 6(b).

 

“Redeemable Preferred Redemption Date” shall mean any date on which a right to
redeem the Redeemable Preferred Share shall become exercisable by the Company,
which shall be upon the occurrence of any of the following: (a) the first date
on which no Convertible Preferred Units remain outstanding and no OP Units with
respect to which the Investor has asked to be redeemed remain outstanding
pursuant to Section 8.6(a) of the Limited Partnership Agreement (excluding for
this purpose any Class C Deferred Distribution Units that may be outstanding at
such time); (b) the date of the occurrence of a Sell-Down Event; or (c) the
eleventh (11th) Business Day after the date of a Funding Failure Final
Determination if there shall not have been a Funding Cure, in accordance with
the terms of Section 9(d).

 

“Redeemable Preferred Share” shall have the meaning set forth in Section 2.

 

“Redemption Price” shall mean $0.01 per Redeemable Preferred Share.

 

“Regulations” shall mean the Treasury Regulations promulgated under the Code as
such regulations may be amended from time to time (including the corresponding
provisions of succeeding regulations).

 

“SEC” shall mean the Securities and Exchange Commission.

 

 4 

 

 

“Securities Purchase Agreement” shall mean the Securities Purchase, Voting and
Standstill Agreement, dated January 12, 2017, by and among the Company, the
Operating Partnership and Brookfield, as the same may be amended and in effect
from time to time.

 

“Sell-Down Event” shall have the meaning set forth in the Limited Partnership
Agreement.

 

“Shares” shall mean any shares of stock of the Company of any class or series,
including Common Shares, Preferred Shares and the Redeemable Preferred Share.

 

“Subsequent Closing” shall have the meaning set forth in the Securities Purchase
Agreement.

 

“Subsidiary” shall mean, with respect to any Person, any other Person directly
or indirectly controlled by such Person. For purposes of this definition,
“control” when used with respect to any Person has the meaning specified in Rule
12b-2 under the Exchange Act (including SEC and judicial interpretations
thereof); and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing. For the avoidance of doubt, the Operating
Partnership is a Subsidiary of the Company.

 

“Suspension Period” shall have the meaning set forth in the Securities Purchase
Agreement.

 

“Transaction Documents” shall have the meaning set forth in the Securities
Purchase Agreement.

 

“Trigger Date” shall have the meaning set forth in Section 6(b).

 

Section 2. Designation and Number. A series of Preferred Shares, designated the
Redeemable Preferred Share, $0.01 par value per share (the “Redeemable Preferred
Share”), is hereby established. The number of authorized Redeemable Preferred
Shares shall be one (1).

 

Section 3. Rank. Except as provided herein, the Redeemable Preferred Share will
rank on parity with the Common Shares and, except as provided herein, will have
the same rights with respect to preferences, conversion and other rights, voting
powers, restrictions, limitations as to dividends and other distributions,
qualifications, terms and conditions of redemption and other terms and
conditions as the Common Shares.

 

Section 4. Redemption.

 

(a) General. The Redeemable Preferred Share shall not be redeemable except as
set forth in this Section 4.

 

(b) Redemption. The Redeemable Preferred Share may be redeemed by the Company
only for cash at the Redemption Price on or after any Redeemable Preferred
Redemption Date, (i) in the case of a right to redeem that is the subject of
clause (a) or (c) of the definition of Redeemable Preferred Redemption Date,
upon one (1) Business Days’ prior written notice, and (ii) in the case of a
right to redeem that is the subject of clause (b) of the definition of
Redeemable Preferred Redemption Date, upon three (3) Business Days’ prior
written notice, in any such case, by the Company to the holder of the Redeemable
Preferred Share of the Company’s election to exercise its right to redeem the
Redeemable Preferred Share. Upon payment in full of the Redemption Price to the
holder of the Redeemable Preferred Share in accordance with this Section 4(b),
the Redeemable Preferred Share shall be deemed to be no longer issued and
outstanding.

 

Section 5. Voting Rights.

 

(a) General. Except as set forth in this Section 5 or elsewhere in these
Articles Supplementary, the holder of the Redeemable Preferred Share shall vote
together with the holders of Common Shares as a single class, and not as a
separate class, at any annual or special meeting of stockholders of the Company,
and may act by written or electronic consent in the same manner as the Common
Shares, when voting together with the Common Shares as a single class.

 

(b) Redeemable Preferred Share Class Vote. Any action, including any amendment
to the Charter, including these Articles Supplementary that would alter the
terms of the Redeemable Preferred Share or the rights of the holder of the
Redeemable Preferred Share shall be subject to a separate class vote of the
Redeemable Preferred Share and such action shall not be undertaken, and such
amendment shall not be effected, without the approval of the holder of the
Redeemable Preferred Share.

 

 5 

 

 

Section 6. Redeemable Preferred Directors.

 

(a) For so long as the Redeemable Preferred Share is outstanding, the holder of
the Redeemable Preferred Share, voting as a separate class, shall have the sole
right to nominate and elect two (2) Directors (each such Director and any
Director who subsequently replaces such Director in accordance with these
Articles Supplementary, a “Primary Redeemable Preferred Director”): (i) at each
annual meeting for the election of Directors, (ii) at any special meeting of the
holder of the Redeemable Preferred Share called for the purpose of electing the
Primary Redeemable Preferred Directors or (iii) at any time by written or
electronic consent of the holder of the Redeemable Preferred Share.
Notwithstanding the foregoing, prior to the Trigger Date, no Primary Redeemable
Preferred Director shall be subject to an event that would require disclosure in
the Company’s definitive proxy statement pursuant to Item 401(f) of Regulation
S-K promulgated by the SEC.

 

(b) For so long as the Redeemable Preferred Share is outstanding, if the Company
and/or the Operating Partnership fails for any reason (including, but not
limited to, the restrictions imposed by operation of Section 17-607 of the
Delaware Revised Uniform Partnership Act) to timely redeem all of the
Convertible Preferred Units that the holders thereof have elected to have
redeemed in accordance with, and subject to the terms of, the Limited
Partnership Agreement for a period commencing ninety (90) days following such
redemption election (the first day following such period, the “Trigger Date”),
then, from the Trigger Date until the date on which the Company and/or the
Operating Partnership has redeemed all such Convertible Preferred Units
requested to be redeemed (such date, the “CPU Redemption Satisfaction Date”),
the holder of the Redeemable Preferred Share shall have the right to elect by
written notice to the Company (the “Board Increase Election”) to increase the
number of Directors then constituting the Board of Directors by a number of
directors that would result in the holder of the Redeemable Preferred Share
being entitled to nominate and elect a majority of the members of the Board of
Directors (each such Director and any Director who subsequently replaces such
Director in accordance with these Articles Supplementary, an “Additional
Redeemable Preferred Director” and, together with the Primary Redeemable
Preferred Directors, the “Redeemable Preferred Directors”) and the holder of the
Redeemable Preferred Share, voting as a separate class, shall be entitled
(subject to Section 6.1 of the Charter, which requires that a majority of the
Directors be Independent Directors) to nominate and elect such Additional
Redeemable Preferred Directors (by written or electronic consent of the holder
of the Redeemable Preferred Share) immediately upon the Board Increase Election
without any further action required by the Company or any other Person (and
thereafter (i) at each annual meeting for the election of Directors, (ii) at any
special meeting of the holder of the Redeemable Preferred Share called for the
purpose of electing the Additional Redeemable Preferred Directors or (iii) at
any time by written or electronic consent of the holder of the Redeemable
Preferred Share).

 

(c) If any vacancy in the office of a Redeemable Preferred Director elected
pursuant to this Section 6 shall occur for any reason (whether due to removal,
death, resignation or otherwise), then such vacancy may be filled only pursuant
to the procedures set forth in Section 6(a) and Section 6(b), as the case may
be.

 

(d) Any Redeemable Preferred Director elected pursuant to this Section 6 may be
removed with or without cause only by the holder of the Redeemable Preferred
Share, and the holder of the Redeemable Preferred Share may remove any such
Redeemable Preferred Director (i) at any annual meeting for the election of
Directors, (ii) at any special meeting of the Redeemable Preferred Director
called for the purpose of removing the Redeemable Preferred Director or (iii) at
any time by written or electronic consent of the holder of the Redeemable
Preferred Share. Redeemable Preferred Directors may not be removed by the holder
of any other class or series of Shares, other than the Redeemable Preferred
Share. Upon any such removal, the vacancy resulting from such removal may be
filled only by the holder of the Redeemable Preferred Share in accordance with
the terms of Section 6(c).

 

(e) Each Redeemable Preferred Director will hold office until the next annual
meeting for the election of Directors (unless earlier replaced in accordance
with this Section 6), and may be elected to an unlimited number of successive
terms; provided, however, if the Redeemable Preferred Share is redeemed pursuant
to Section 4, the term of office of all Redeemable Preferred Directors shall
terminate and the number of Directors shall be reduced accordingly; provided,
further, however, if any Additional Redeemable Preferred Directors have been
elected pursuant to Section 6(b) and a CPU Redemption Satisfaction Date occurs
while the Redeemable Preferred Share is outstanding, the term of office of such
Additional Redeemable Preferred Directors shall terminate and the number of
Directors shall be reduced accordingly.

 

 6 

 

 

(f) Without limiting any other provision herein, the holder of the Redeemable
Preferred Share is entitled to act by written or electronic consent with respect
to any action or vote to be taken with respect to which the holder of the
Redeemable Preferred Share is entitled to take action or vote, regardless of
whether a meeting has been called, by delivering such written or electronic
consent to the Company, which written or electronic consent is automatically
effective without any further action required by the holder of the Redeemable
Preferred Share, the Company or any other Person. Any such written or electronic
consent shall be deemed delivered to the Company and shall be automatically
effective without any further action required by the holder of the Redeemable
Preferred Share, the Company or any other Person if delivered to the Secretary
of the Company and shall be deemed delivered: if by facsimile, when such
transmission is confirmed; if by email, upon the sending of such email; if by
overnight courier, upon receipt of proof of delivery by such courier; if by hand
delivery, upon actual delivery; and if by certified or registered mail, upon
return receipt. For the avoidance of doubt, any written or electronic consent
shall be effective without: (i) any obligation on the part of the holder of the
Redeemable Preferred Share to call a special meeting or any other meeting of the
holder of the Redeemable Preferred Share, or any other meeting of the
stockholders of the Company, (ii) any required procedures whatsoever relating to
any such meeting (including, for the avoidance of doubt, the provisions set
forth in the Bylaws relating to the place or calling of or notice, organization
and conduct and quorum with respect to any such meeting), or (iii) any
obligation on the part of any Person to take any other action in order to render
the actions taken by such written or electronic consent immediately effective
upon the delivery specified above (including, for the avoidance of doubt,
delivering any notice to any Person). Without the consent of at least one
Primary Redeemable Preferred Director, the Board of Directors shall not adopt
any procedures applicable to the holder of the Redeemable Preferred Share taking
any action pursuant to this Section 6 by written or electronic consent. Without
limiting the foregoing, the holder of the Redeemable Preferred Share shall be
entitled to call a special meeting of the holder of the Redeemable Preferred
Share at any time with immediate effect, without notice to the Company or any
other Person and without further action required by the holder of the Redeemable
Preferred Share, the Company or any other Person; provided that the holder of
the Redeemable Preferred Share shall notify the Company of any action taken at
any such special meeting within one (1) Business Day of such meeting.

 

(g) For so long as the Redeemable Preferred Share is outstanding, each committee
of the Board of Directors shall contain at least one (1) Redeemable Preferred
Director selected by the holder of the Redeemable Preferred Share; provided,
that, with respect to any appointment to the audit committee of the Board of
Directors (or any other committee of the Board of Directors which is required,
pursuant to applicable rules of the SEC or any national securities exchange on
which any Shares are then listed, to be established), such Redeemable Preferred
Director so appointed must also be an Independent Director and shall meet all
applicable requirements, with respect to independence and otherwise, of the SEC
and any national securities exchange on which any Shares are then listed;
provided, further, that this provision shall not prohibit more than one
Redeemable Preferred Director being appointed to any committee of the Board of
Directors. Notwithstanding the foregoing, any committee of the Board of
Directors formed with authority and jurisdiction over the review or approval of
transactions or other matters involving, in the reasonable judgment of the
Independent Directors (excluding, for this purpose, any Redeemable Preferred
Director), a conflict of interest between the Company or one or more of its
Subsidiaries, on the one hand, and Brookfield or any of its Affiliates, on the
other hand, and which has powers limited exclusively to such review or approval
(a “Conflicts Committee”) need not include a Redeemable Preferred Director;
provided, that discussions, deliberations, decisions or actions involving the
Securities Purchase Agreement, the Limited Partnership Agreement or any other
agreement entered into by Brookfield or any of its Affiliates in connection with
the transactions contemplated by the Securities Purchase Agreement, including
matters pertaining to the rights of Brookfield or any of its Affiliates under
such agreements, may be deemed by a majority of the Independent Directors on the
Board of Directors (excluding, for this purpose, any Redeemable Preferred
Director) not to constitute such a conflict of interest. For so long as the
Redeemable Preferred Share is outstanding, the Company shall not make a general
delegation of the powers of the Board of Directors to any committee thereof
which does not include as a member a Redeemable Preferred Director, other than
to a Conflicts Committee in accordance with the terms of this Section 6(g).

 

 7 

 

 

(h) For so long as the Redeemable Preferred Share is outstanding, in addition to
the rights of the holder of the Redeemable Preferred Share set forth elsewhere
in this Section 6, the holder of the Redeemable Preferred Share shall have the
right to approve (such approval not to be unreasonably withheld, conditioned or
delayed), in connection with the nomination and election of members to the Board
of Directors for each annual meeting or any special meeting called for that
purpose, two (2) Independent Directors (who, for the avoidance of doubt, shall
not include any Redeemable Preferred Director) to be recommended by the Board of
Directors or a committee thereof for nomination to the Board of Directors and
actually nominated therefor by the Board of Directors.

 

(i) Protective Provisions. Notwithstanding anything herein to the contrary, but
subject to Section 9 hereof, so long as the Redeemable Preferred Share is
outstanding, the Company shall not, and shall cause each of its Subsidiaries not
to, without the prior approval of at least one of the Primary Redeemable
Preferred Directors (at any meeting of the Board of Directors or at any meeting
of the Primary Redeemable Preferred Directors or in respect of any action taken
by written or electronic consent thereby):

 

(i)except following the Permitted Redemption Date in connection with a Full
Redemption, (A) authorize, create or issue, or increase the number of authorized
or issued Equity Interests of the Company or any of its Subsidiaries, (B)
create, authorize or issue any obligation or security exchangeable for,
convertible into or evidencing the right to purchase any Equity Interests of the
Company or any of its Subsidiaries, or (C) effect any recapitalization,
reorganization, combination, reclassification, stock-split, reverse stock-split
or other similar transaction with respect to any Equity Interests of the Company
or any Subsidiary, except, in the case of clauses (A), (B) and (C), for (u) the
issuance of Equity Interests to Directors, Company Executive Officers and other
key employees of the Company pursuant to the terms of plans approved by the
Board of Directors, (v) the issuance of Common Shares upon redemption of OP
Units in accordance with the terms of the Limited Partnership Agreement and any
relevant exchange agreement, (w) any issuance of OP Units or Convertible
Preferred Units required by the terms of the Limited Partnership Agreement, (x)
the issuance of Equity Interests in connection with the exercise of preemptive
rights in accordance with the Limited Partnership Agreement, (y) the issuance of
Convertible Preferred Units in connection with any Follow-On Funding in
accordance with the terms of the Securities Purchase Agreement, or (z) the
issuance of Common Shares pursuant to any underwritten public offering of Common
Shares following a Listing (as defined in the Charter), including without
limitation, “at-the-market” equity distribution programs and underwritten
“bought deals”;

 

(ii)amend, alter, repeal, supplement, waive or grant any consent under (or
recommend that the Company’s stockholders amend, alter, repeal, supplement,
waive or grant any consent under) any provisions of the Charter or the Bylaws or
amend, alter or repeal the Limited Partnership Agreement (except (x) amendments
to document transfers made in accordance with Article 11 of the Limited
Partnership Agreement and (y) amendments to the Limited Partnership Agreement to
reflect the rights of the Operating Partnership pursuant to Section 15.14(d) of
the Limited Partnership Agreement) or any other governing instrument or
constitutional document of any Subsidiary of the Company, whether by merger,
consolidation, transfer or conveyance of all or substantially all of the assets
of the Company or any of its Subsidiaries or otherwise, or interpret the Charter
or Bylaws or any of the terms of the Redeemable Preferred Share or the rights of
the holder of the Redeemable Preferred Share in a manner that would be adverse
to the holder of the Redeemable Preferred Share (except (A) to the extent
required under the Framework Agreement to waive the application of the Aggregate
Share Ownership Limit (as defined in the Charter) to American Realty Capital
Hospitality Advisors, LLC, American Realty Capital Hospitality Properties, LLC,
American Realty Capital Hospitality Grace Portfolio, LLC and their respective
Affiliates and (B) in connection with a transaction that constitutes a
Fundamental Sale Transaction resulting in a Full Redemption);

 

 8 

 

 

(iii)except following the Permitted Redemption Date in connection with a Full
Redemption, incur, assume, guarantee (or permit any Subsidiary of the Company to
incur, assume or guarantee) or enter into or materially amend (or permit any
Subsidiary of the Company to enter into or materially amend) any agreement,
contract, commitment or other obligation to incur, assume or guarantee, any
Indebtedness, except for any such action (A) to refinance or extend Indebtedness
existing as of the Issue Date or Indebtedness approved pursuant to this Section
6(i)(iii) (or any Indebtedness incurred in refinancing any such Indebtedness in
accordance with this Section 6(i)(iii)) in a principal amount not greater than
the amount to be refinanced and on terms no less favorable to the Company (or
its applicable Subsidiary) than those contained in such existing Indebtedness
with respect to guarantees, interest rate, affirmative and negative covenants,
non-recourse nature of debt, security and creation or permission of any Lien or
encumbrance on any Property or asset of the Company or any of its Subsidiaries
or any other material term (and unless, in each case, such otherwise permitted
refinancing would result in other than de minimis prepayment penalties, de
minimis make whole premiums and other customary fees with respect to such
Indebtedness) or (B) as specifically set forth in the Annual Business Plan;

 

(iv)engage in any transaction, whether effected directly or indirectly, between
the Company or any of its Subsidiaries, on the one hand, and (A) the Company’s
or its Subsidiaries’ respective directors or Executive Officers and any Family
Members or Affiliates of the foregoing or (B) American Realty Capital
Hospitality Advisors, LLC, American Realty Capital Hospitality Properties, LLC,
American Realty Capital Hospitality Grace Portfolio, LLC or any of their
respective Affiliates, directors or Executive Officers and any Family Members or
Affiliates of the foregoing;

 

(v)except following the Permitted Redemption Date in connection with a Full
Redemption, sell or dispose of all or substantially all of the assets of the
Company and its Subsidiaries, taken as a whole, unless such sale or disposition
would constitute a Fundamental Sale Transaction resulting in a Full Redemption;

 

(vi)take any corporate action in the furtherance of, or suffer to exist, any of
the following:

 

(A)the commencement by the Company or any of its Subsidiaries of a voluntary
case or proceeding under any applicable Bankruptcy Law or any other case or
proceeding to be adjudicated bankrupt or insolvent;

 

(B)the consent by the Company or any of its Subsidiaries to the entry of a
decree or order for relief in respect of the Company or such Subsidiary in an
involuntary case or proceeding under any applicable Bankruptcy Law or to the
commencement of any bankruptcy or insolvency case or proceeding against it;

 

(C)the filing of a petition or answer or consent by the Company or any of its
Subsidiaries seeking reorganization or relief under any applicable federal or
state law;

 

(D)the Company or any of its Subsidiaries:

 

(1)consenting to the filing of such petition or the appointment of, or taking
possession by, a custodian, receiver (other than a receiver appointed in
connection with a foreclosure of a Property owned by the Company or a Subsidiary
thereof), liquidator, assignee, trustee, sequestrator or similar official of the
Company or such Subsidiary or of any substantial part of its Property;

 

(2)making an assignment for the benefit of creditors; or

 

(3)admitting in writing its inability to pay its debts generally as they become
due, other than as a result of the failure of a Subsequent Closing to occur.

 

 9 

 

 

(vii)declare, authorize, make, pay or set aside for payment any dividends or
other distributions on any Shares or any Equity Interests of a Subsidiary of the
Company, except for (A) dividends or other distributions (including cash and
payment-in-kind dividends or other distributions) in respect of the Convertible
Preferred Units pursuant to the terms of the Limited Partnership Agreement, (B)
cash distributions equal to or less than $0.525 per annum per OP Unit (as
adjusted after the Issue Date in accordance with the terms of the Limited
Partnership Agreement), (C) cash dividends per Common Share in an amount equal
to cash distributions per OP Unit permitted pursuant to clause (B) above, (D)
dividends or other distributions required by either (1) the Amended and Restated
Limited Liability Company Agreement of ARC Hospitality Portfolio I Holdco, LLC,
dated February 27, 2015, among American Realty Capital Hospitality Portfolio
Member, LP, W2007 Equity Inns Senior Mezz, LLC and William G. Popeo and (2) the
Amended and Restated Limited Liability Company Agreement of ARC Hospitality
Portfolio II Holdco, LLC, dated February 27, 2015, among American Realty Capital
Hospitality Portfolio Member, LP, W2007 Equity Inns Partnership, L.P., W2007
Equity Inns Trust and William G. Popeo, (E) dividends or other distributions by
a Subsidiary of the Company (other than the Operating Partnership) to the
Operating Partnership or to any wholly owned Subsidiary of the Operating
Partnership and (F) pro rata distributions to the equityholders of BSE/AH
Blacksburg Hotel, L.L.C. and BSE/AH Blacksburg Hotel Operator, L.L.C.;

 

(viii)redeem, purchase, subscribe for or otherwise acquire any outstanding
Shares or GP Units (as defined in the Limited Partnership Agreement), OP Units
or any other Equity Interests of the Operating Partnership or any direct or
indirect non-wholly owned Subsidiary, joint venture or minority investment of
the Company, except for (A) redemptions of Convertible Preferred Units or OP
Units in accordance with the terms of the Limited Partnership Agreement, (B) the
repurchase or other acquisition of Equity Interests of the Company or any of its
Subsidiaries from employees, former employees, directors or former directors of
the Company or any of its Subsidiaries (or permitted transferees of such
employees, former employees, directors or former directors), to the extent
either (1) required (as to amount, price and timing) pursuant to the terms of
the agreements (including employment agreements) or plans (or amendments
thereto) approved by the Board of Directors (or any compensation committee of
the Board of Directors established pursuant to applicable rules of the SEC or
any national securities exchange on which any Shares are then listed) under
which such individuals purchase or sell, or are granted the option to purchase
or sell, any Equity Interests or (2) specifically set forth in the Annual
Business Plan and (C) with respect to any joint venture or minority investment
of the Company, to the extent required pursuant to the terms of the
organizational documents of such entity;

 

(ix)adopt any Annual Business Plan or amend or make any modifications thereto or
fail to comply with the provisions of Section 6(j);

 

(x)(A) hire, promote, terminate (except for terminations for cause) the
employment of or otherwise change in any material way the reporting line, title,
role, duties or responsibilities of a Key Person, (B) with respect to a Key
Person, (1) grant or commit to grant any material increase in salary, target
incentive compensation opportunity (whether annual, short-term or long-term
incentive compensation), retention, severance or other post-employment, pension,
profit sharing, retirement, insurance or other compensation or benefits or
terminate, amend, suspend or establish any compensation or employee benefit
plans, programs or arrangements, except for broad-based plans, programs or
arrangements that do not discriminate, in scope, terms or operation, in favor of
Key Persons, and that are generally available to employees, or (2) determine the
amount payable with respect to any incentive compensation, or (C) amend, modify
or grant a waiver of reimbursement amounts paid or to be paid to the Company by
any Subsidiary of the Company for amounts paid or to be paid with respect to any
Key Person, except, in the case of clauses (A), (B) or (C), (i) to the extent
specifically set forth in the Annual Business Plan, (ii) to the extent required
by any agreements (including employment agreements) or plans (or amendments
thereto) approved by the Board of Directors (or any compensation committee of
the Board of Directors established pursuant to applicable rules of the SEC or
any national securities exchange on which any Shares are then listed) in a
manner consistent with this Section 6(i)(x) or the Securities Purchase
Agreement, or (iii) for reimbursements of expenses in the ordinary course of
business and consistent with policies of the Company then in effect;

 

 10 

 

 

(xi)make any acquisition (including by merger) of the Equity Interests or assets
of any other Person, except (A) pursuant to the Real Estate Purchase and Sale
Agreement, dated June 2, 2015, by and among Summit Hotel OP, LP and certain
related sellers and American Realty Capital Hospitality Portfolio SMT, LLC, as
amended pursuant to that certain letter agreement dated as of July 15, 2015,
that certain letter agreement dated as of August 21, 2015, that certain letter
agreement dated as of October 20, 2015, that certain extension notice dated as
of October 26, 2015, that certain Termination Agreement dated as of December 29,
2015, that certain reinstatement agreement dated as of February 11, 2016, that
certain letter agreement dated as of December 30, 2016, that certain letter
agreement dated as of January 10, 2017 and that certain letter agreement dated
as of January 12, 2017, and (B) pursuant to transactions for consideration of
less than $10,000,000 for any single transaction or series of related
transactions so long as all such transactions do not exceed $100,000,000 in the
aggregate in any 12-month period;

 

(xii)except following the Permitted Redemption Date in connection with a Full
Redemption, sell or dispose of any assets (whether directly or indirectly) held
by the Company or by any Subsidiary of the Company (A) for consideration greater
than $25,000,000 for any single transaction or series of related transactions
during any 12 month period (other than transactions specifically set forth in
the Annual Business Plan), (B) for consideration greater than $100,000,000 in
aggregate for all such transactions during any 12 month period (other than
transactions specifically set forth in the Annual Business Plan), (C) if such
sale or disposition would be reasonably likely to result in a breach of any debt
maintenance covenant in any agreement governing the Indebtedness of the Company
or any Subsidiary of the Company, or (D) if such sale or disposition would, as
reasonably determined by the holder of the Redeemable Preferred Share, create a
risk of liability for a tax described in Section 857(b)(6) of the Code for any
Affiliate of Brookfield that directly or indirectly holds an interest in the
Convertible Preferred Units; provided, however, that the Company and the holder
of the Redeemable Preferred Share will cooperate to determine the existence of a
risk of liability for a tax described in Section 857(b)(6) of the Code for any
Affiliate of Brookfield that directly or indirectly holds an interest in the
Convertible Preferred Units and shall use reasonable best efforts to structure
such sale or disposition in a manner that would not give rise to such a tax (for
the avoidance of doubt, the restrictions contained in this 6(i)(xii) shall not
limit or otherwise restrict the ability of the Company or any of its
Subsidiaries to market (but not sell, except as may be permitted during a
Suspension Period) any of the Marketed Properties pursuant to the terms of the
Securities Purchase Agreement);

 

(xiii)permit the Company to enter into or conduct any business (whether directly
or indirectly), other than (A) the ownership, acquisition and disposition of
interests in the Operating Partnership; (B) the management of the business of
the Operating Partnership; (C) the operation of the Company as a reporting
company with a class of securities registered under the Exchange Act; and
(D) such activities as are incidental to the performance of (A), (B) or (C);

 

(xiv)enter into any settlement, payment, discharge, comprise or satisfaction of
any Action except for Actions involving solely monetary damages not exceeding
$500,000 individually or $1,000,000 in the aggregate during any twelve (12)
month period (excluding, in the case of ordinary course claims arising out of
the operation of the Properties, amounts reasonably expected to be recovered by
the Company or its Subsidiaries under insurance);

 

 11 

 

 

(xv)except for deferrals or other modifications of property improvement plans
agreed to by the applicable franchisor under the applicable franchise agreement
made in the ordinary course of the Company’s business (provided, that (1) no
such deferral or modification results in a default by the Company (or any
applicable Subsidiary of the Company) under the applicable franchise agreement
and (2) no such modification will or would reasonably be expected to increase
(inclusive of any increases that constitute Permitted Variances) the cost of
such property improvement plans by more than ten percent (10%) in the aggregate
above the cost for such property improvement plans set forth in the applicable
franchise agreement or Annual Business Plan), enter into, amend or modify in any
material respect, waive or release any material rights under, assign any
material rights or terminate in advance of the applicable scheduled termination
date (or consent to or approve any of the foregoing with respect to) any (A)
material joint venture, partnership or other related arrangement, (B) management
agreement, franchise agreement, ground lease agreement or other material lease
agreement, (C) agreement with any external representative, agent or advisor with
respect to all or any portion of the management functions of the Company or any
of its Subsidiaries or (D) collective bargaining agreement or contracts with any
labor union, to the extent any such entrance into, amendment, modification,
waiver or release would cause the Company or any of its Subsidiaries or any
equityholders of the Company or any of its Subsidiaries to become subject to the
terms thereof or result in any material liability to the Company or any of its
Subsidiaries or the equityholders of the Company or any of its Subsidiaries;

 

(xvi)increase or decrease the authorized number of Directors, except pursuant to
this Section 6 of these Articles Supplementary;

 

(xvii)nominate or appoint any Director (other than a Redeemable Preferred
Director) who is not an Independent Director;

 

(xviii)opt into Section 3-803, Section 3-804(a), Section 3-804(b) or
Section 3-805 of the Maryland General Corporation Law;

 

(xix)take any action indirectly, whether through the Operating Partnership, any
other Subsidiary or otherwise, which, if taken directly by the Company, would be
prohibited by this Section 6(i);

 

(xx)nominate or appoint the chairman of the Board of Directors of the Company;
or

 

(xxi)agree or commit (in writing or otherwise) to do any of the foregoing.

 

Notwithstanding the foregoing, the Company shall, upon the written advice of
reputable, nationally recognized external legal counsel, be permitted to take
such actions as are reasonably necessary to (x) maintain the Company’s status as
a “real estate investment trust” complying with the requirements of Sections 856
through 860 of the Code and the Regulations thereunder or (y) ensure that the
Company is not classified as an “investment company” under the Investment
Company Act of 1940, as amended, which actions shall not require the approval of
a Primary Redeemable Preferred Director; provided, that the Company shall
provide the holder of the Redeemable Preferred Share with written notice five
(5) Business Days prior to the date of taking any such actions.

 

 12 

 

 

(j) Approval of Annual Business Plan. The Company shall deliver to each of the
Redeemable Preferred Directors (i) not later than November 30 of each fiscal
year, a draft of the proposed Annual Business Plan for the Company and its
Subsidiaries for the next fiscal year and (ii) not later than December 15 of
each fiscal year, a final copy of the proposed Annual Business Plan for the
Company and its Subsidiaries for the next fiscal year, in each case which Annual
Business Plan shall include the items set forth in Exhibit J of the Securities
Purchase Agreement. The Company will promptly respond to any questions from the
Redeemable Preferred Directors with respect to the proposed Annual Business
Plan. Each Redeemable Preferred Directors will have ten (10) Business Days from
the date of his/her receipt of the final copy of the proposed Annual Business
Plan to review such proposed Annual Business Plan, which each Redeemable
Preferred Director shall be entitled to approve or reject in his/her sole
discretion. Approval of the Annual Business Plan shall require the approval of
the Board of Directors, including the approval of at least one (1) of the
Primary Redeemable Preferred Directors. If the proposed Annual Business Plan (or
any portion thereof) is rejected, the Company and the Redeemable Preferred
Directors will work in good faith to resolve the objections, but until such
objections are resolved, the Company shall continue to operate in accordance
with the Annual Business Plan then in effect for the prior fiscal year (except,
with respect to any portions of such proposed Annual Business Plan which have
been approved in accordance with this Section 6(j), the Company shall operate in
accordance with such approved portions); provided, however, that the Company
shall not be permitted (a) to make any acquisitions, sales or dispositions of
assets approved in the prior fiscal year’s Annual Business Plan that were not
consummated within such prior fiscal year or (b) to make any capital
expenditures that were approved in the prior fiscal year’s Annual Business Plan
but not paid for during such prior fiscal year, in each case, until a new Annual
Business Plan has been approved in accordance with this Section 6(j); provided,
further, that the Company and its Subsidiaries shall be permitted to pay
mandatory expenditures in respect of Indebtedness, taxes, insurance and other
expenses that are required under contractual commitments that the Company or any
of its Subsidiaries is subject to including, without limitation, continued
performance under contractually required property improvement plans (without any
expansion in scope or increase in cost of such property improvement plans by
more than ten percent (10%) in the aggregate above the cost for such property
improvement plans set forth in the applicable Annual Business Plan (inclusive of
any increases that constitute Permitted Variances)) (i) that were specifically
approved in the prior fiscal year’s Annual Business Plan or (ii) are
specifically required to be reserved for or completed under any Indebtedness
with respect to which the Company or a Subsidiary of the Company is a party or a
Property owned by a the Company or a Subsidiary of the Company is subject to.
The Company shall deliver to each of the Redeemable Preferred Directors (i) not
later than November 30 of each fiscal year, a draft business plan for the
Company and its Subsidiaries for the next five (5) fiscal years and (ii) not
later than December 15 of each fiscal year, a final copy of the proposed
business plan for the Company and its Subsidiaries for the next five (5) fiscal
years.

 

(k)  Notwithstanding any other provision in the Charter (including these
Articles Supplementary), the affirmative vote or consent of the Board of
Directors (taken or provided in accordance with the terms of the Charter
(including these Articles Supplementary) and the Bylaws) shall be required for
the Company or any of its subsidiaries to take any of the actions set forth in
Section 6(i) and Section 6(j).

 

Section 7. Reporting Obligations. The Company and its Subsidiaries shall be
required to deliver certain information with respect to the Company and its
Subsidiaries to the holder of the Redeemable Preferred Share and to each of the
Redeemable Preferred Directors in accordance with Section 10.19 of the
Securities Purchase Agreement and Exhibit M thereto.

 

 13 

 

 

Section 8. Corporate Opportunities. The Company hereby renounces any interest or
expectancy of the Company or any Affiliate of the Company in, or in being
offered an opportunity to participate in, any and all business opportunities
that are presented to the holder of the Redeemable Preferred Share or its
Affiliates (including, without limitation, any representative or Affiliate of
such holder of Redeemable Preferred Share serving on the Board of Directors or
the board of directors or other governing body of any Affiliate of the Company)
or any of such holder’s or its Affiliates’ directors, Executive Officers,
employees, agents, representatives, incorporators, stockholders, equityholders,
controlling persons, principals, managers, advisors, managing members, members,
general partners, limited partners or portfolio companies (collectively, the
“Investor Parties”). Without limiting the foregoing renunciation, the Company on
behalf of itself and its Affiliates (a) acknowledges that the Investor Parties
are or may be in the business of making investments in, and have or may have
investments in, other businesses similar to and that may compete with the
businesses of the Company or its Affiliates (“Competing Businesses”) and
(b) agrees that the Investor Parties shall have the unfettered right to make
investments in or have relationships with Competing Businesses independent of
their investments in the Company. By virtue of an Investor Party holding Shares
or any other Equity Interests of the Company or any Affiliate of the Company or
by having persons designated by or affiliated with such Investor Party serving
on or observing at meetings of any of the Board of Directors, any committee
thereof or otherwise, no Investor Party shall have any obligation to the
Company, any of its Affiliates or any other holder of Shares or other Equity
Interests of the Company or any Affiliate of the Company to refrain from
competing with the Company or any of its Affiliates, making investments in or
having relationships with Competing Businesses, or otherwise engaging in any
commercial activity and none of the Company, any of its Affiliates or any other
holder of Shares or other Equity Interests of the Company or any Affiliate of
the Company shall have any right with respect to any investment or activities
undertaken by such Investor Party. Without limitation of the foregoing, each
Investor Party may engage in or possess any interest in other business ventures
of any nature or description, independently or with others, similar or
dissimilar to the business of the Company or any of its Affiliates, and none of
the Company, any of its Affiliates or any other holder of Shares or other Equity
Interests of the Company or any Affiliate of the Company shall have any rights
or expectancy by virtue of such Investor Parties’ relationships with the Company
or any Affiliate of the Company, or otherwise in and to such independent
ventures or the income or profits derived therefrom; and the pursuit of any such
ventures, even if such interest is in a Competing Business, shall not for any
purpose be deemed wrongful or improper. No Investor Party shall be obligated to
present any particular investment or other opportunity to the Company or its
Affiliates even if such opportunity is of a character that, if presented to the
Company or such Affiliates, could be taken by the Company or such Affiliate,
provided such opportunity shall not have been expressly offered to such person
in writing in his or her capacity as a director of the Company. Each Investor
Party shall continue to have the right for its own respective account or to
recommend to others any such particular investment or other opportunity.
Notwithstanding the foregoing, in the event that a Redeemable Preferred Director
who is also a director, officer or employee of an Investor Party acquires
knowledge of a potential transaction or other matter which may be a business
opportunity for both the Company and such Investor Party, such Redeemable
Preferred Director shall act in a manner consistent with the following policy: A
business opportunity offered to any Redeemable Preferred Director who is also a
director, officer or employee of an Investor Party shall belong to the Company
only if such opportunity is expressly offered to such Redeemable Preferred
Director in writing in his or her capacity as a director of the Company, and
otherwise shall belong to such Investor Party. Without limiting the foregoing,
no act or omission by an Investor Party (other than a breach by a Redeemable
Preferred Director of the policy set forth in the preceding sentence) for or on
behalf of itself or another Investor Party in and of itself shall be considered
to be the usurpation of a corporate opportunity by reason of such Investor Party
being an equityholder of the Company or any Affiliate of the Company or being an
officer or employee of the Company or any Affiliate of the Company.

 

Section 9. Suspension Period.

 

(a) During any Suspension Period, the AS Suspended Rights shall be suspended
automatically and without further action required by the Company or any other
Person.

 

(b) Upon the termination of such Suspension Period, the AS Suspended Rights
shall automatically be reinstated in full without further action required by the
Company or any other Person, provided that actions taken by the Company
hereunder that would have required the approval of a Primary Redeemable
Preferred Director but for the application of the Suspension Period shall not be
invalidated to the extent such actions cannot be repudiated or reversed without
significant harm, cost or expense to the Company and its Subsidiaries, taken as
a whole, or deemed a default or other violation of these Articles Supplementary.

 

(c) For the avoidance of doubt, if a court of competent jurisdiction determines,
in a final and non-appealable judgment, that a Funding Failure has not occurred,
without limiting any other remedy that Brookfield, any of its Affiliates or any
Class C Unit Holder may have pursuant to these Articles Supplementary or the
other Transaction Documents, and without duplication of any amounts paid by the
Company or the Operating Partnership in respect thereof pursuant to any of the
other Transaction Documents, Brookfield, its Affiliates and the Class C Unit
Holders, as applicable, shall be entitled to recover from the Company actual
damages incurred (which shall include consequential damages to the extent they
were the natural, probable and reasonably foreseeable consequence of the actions
taken by the Company with respect to such election) arising from or in
connection with the election of the Company to pursue its remedies under Section
11.6(b) of the Securities Purchase Agreement.

 

(d) If a Funding Failure Final Determination occurs and Brookfield shall not
have consummated the applicable Subsequent Closing within ten (10) Business Days
of such Funding Failure Final Determination, then on the eleventh (11th)
Business Day following such Funding Failure Final Determination, the Company
shall be entitled to redeem the Redeemable Preferred Share at par value, all of
the rights of the Redeemable Preferred Directors under Section 6(i) and Section
6(j) shall be terminated automatically without further action by the Company or
any other Person and the holder of the Redeemable Preferred Share shall cause
each of the Redeemable Preferred Directors to resign from the Board of
Directors.

 

 14 

 

 

(e) For the avoidance of doubt, notwithstanding any suspension of the approval
rights of the Redeemable Preferred Directors set forth in Section 6(i) and
Section 6(j) pursuant to Section 9(a), each of the Redeemable Preferred
Directors shall be entitled during the Suspension Period to continue to serve as
a Director and to the rights applicable to Directors generally (including,
without limitation, indemnification and limitation of liability) in the Charter,
including these Articles Supplementary, or the Bylaws; provided, that the
Redeemable Preferred Directors shall not have a vote on any matter to the extent
it would require the exercise of any AS Suspended Rights.

 

Section 10. Severability. If any rights, voting powers, or other qualifications
or terms or conditions of redemption or other terms and conditions of the
Redeemable Preferred Share set forth in the Charter, including these Articles
Supplementary, are invalid, unlawful or incapable of being enforced by reason of
any rule of law or public policy, all other rights, voting powers or other
qualifications or terms or conditions of redemption or other terms and
conditions of the Redeemable Preferred Share set forth in the Charter, including
these Articles Supplementary, which can be given effect without the invalid,
unlawful or unenforceable provision thereof shall, nevertheless, remain in full
force and effect and no rights, voting powers, or other qualifications or terms
or conditions of redemption or other terms and conditions of the Redeemable
Preferred Share herein set forth shall be deemed dependent upon any other
provision thereof unless so expressed therein.

 

Section 11. Status of Redeemable Preferred Share. In the event the Redeemable
Preferred Share is redeemed or repurchased by the Company, the share so redeemed
or otherwise repurchased shall become an authorized but unissued Preferred Share
without further designation as to class or series, available for future
classification or reclassification by the Board of Directors and issuance by the
Company.

 

Section 12. Transferability. The Redeemable Preferred Share shall not be
transferable, except to an Affiliate of Brookfield, so long as after giving
effect to such transfer, such Affiliate continues to be an Affiliate of
Brookfield.

 

Section 13. Redeemable Preferred Share Subtitle 8 Opt-Out. Under a power
contained in Section 3-802(c) of the Maryland General Corporation Law, the
Company, by resolution of the Board of Directors, prohibited the Company from
electing to be subject to Section 3-804 of the Maryland General Corporation Law
with respect to any Redeemable Preferred Director (e.g., with respect to the
removal of any Redeemable Preferred Director, with respect to the number of
Redeemable Preferred Directors and with respect to any vacancy in the office of
a Redeemable Preferred Director) (the “Preferred Share Opt-Out”). The resolution
provides that the foregoing prohibition may not be amended, altered or repealed
unless the amendment, alteration or repeal of such prohibition is approved by
the holder of the Redeemable Preferred Share. The Preferred Share Opt-Out has
been approved by the Board of Directors in the manner and by the vote required
by law. For the avoidance of doubt, the Preferred Share Opt-Out shall in no
manner alter, amend or rescind the election made by the Company to be subject to
Section 3-804(c) of the Maryland General Corporation Law pursuant to the Initial
Articles Supplementary (as defined in the Securities Purchase Agreement).

 

THIRD: The Redeemable Preferred Share has been classified and designated by the
Board of Directors under the authority contained in the Charter.

 

FOURTH: These Articles Supplementary have been approved by the Board of
Directors in the manner and by the vote required by law.

 

FIFTH: The undersigned officer of the Company acknowledges these Articles
Supplementary to be the corporate act of the Company and, as to all matters or
facts required to be verified under oath, the undersigned acknowledges that, to
the best of such officer’s knowledge, information and belief, these matters and
facts are true in all material respects and that this statement is made under
the penalties of perjury.

 

[SIGNATURE PAGE FOLLOWS]

 

 15 

 

 

IN WITNESS WHEREOF, the Company has caused these Articles Supplementary to be
executed under seal in its name and on its behalf by its [Chief Executive
Officer and President] and attested to by its [Chief Financial Officer,
Treasurer and Secretary] on this [●] day of [●], 2017.

 

[Signature blocks to be inserted]

 

[Signature Page to Redeemable Preferred Share Articles Supplementary]

 

 

 

 

 

EXHIBIT B

 

 

AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

HOSPITALITY INVESTORS TRUST

 

OPERATING PARTNERSHIP, L.P.

 

Dated as of [●], 2017

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article 1 DEFINED TERMS 2     Article 2 ORGANIZATIONAL MATTERS 27
      2.1 Formation 27       2.2 Name 27       2.3 Registered Office and Agent;
Principal Office 27       2.4 Power of Attorney 27       2.5 Term 29      
Article 3 PURPOSE 29       3.1 Purpose and Business 29       3.2 Powers 30      
Article 4 CAPITAL CONTRIBUTIONS 31       4.1 Capital Contributions of the
Partners 31       4.2 Additional Funds; Restrictions on the General Partner 32  
    4.3 Issuance of Additional Partnership Interests; Admission of Additional
Limited Partners Upon Issuance of Additional Partnership Interests 33       4.4
Contribution of Proceeds of Issuance of Common Stock 34       4.5 Repurchase of
Common Stock; Shares-In-Trust 35       4.6 No Third-Party Beneficiary 36      
4.7 No Interest; No Return 36       4.8 Preemptive Rights. 36       Article 5
DISTRIBUTIONS 36       5.1 Distributions 36       5.2 Qualification as a REIT 39
      5.3 Withholding 40       5.4 Additional Partnership Interests 40      
Article 6 ALLOCATIONS 40       6.1 Allocations 40       6.2 Revisions to
Allocations to Reflect Issuance of Partnership Interests 41

 

i 

 

 

Article 7 MANAGEMENT AND OPERATIONS OF BUSINESS 41       7.1 Management 41      
7.2 Certificate of Limited Partnership 46       7.3 Reimbursement of the General
Partner 46       7.4 Outside Activities of the General Partner 47       7.5
Contracts with Affiliates 47       7.6 Indemnification 48       7.7 Liability of
the General Partner and the Special General Partner 51       7.8 Certain
Covenants of the General Partner 52       7.9 Other Matters Concerning the
General Partner 53       7.10 Title to Partnership Assets 54       7.11 Reliance
by Third Parties 54       7.12 Loans By Third Parties 55       Article 8 RIGHTS
AND OBLIGATIONS OF LIMITED PARTNERS 55       8.1 Limitation of Liability 55    
  8.2 Management of Business 55       8.3 Outside Activities of Limited Partners
55       8.4 Return of Capital 56       8.5 Other Rights of Partners Relating to
the Partnership 56       8.6 OP Unit Redemption Rights 57       Article 9 BOOKS,
RECORDS, ACCOUNTING AND REPORTS 60       9.1 Records and Accounting 60       9.2
Fiscal Year 60       9.3 Reports 60       Article 10 TAX MATTERS 61       10.1
Preparation of Tax Returns 61       10.2 Tax Elections 62       10.3 Partnership
Audits 63       10.4 Organizational Expenses 66       10.5 Withholding 66      
10.6 Class C Units 67       Article 11 TRANSFERS AND WITHDRAWALS 67       11.1
Transfer 67       11.2 Transfer of the General Partner’s General Partner
Interest 68

 

ii 

 

 

11.3 Limited Partners’ Rights to Transfer 70       11.4 Substituted and
Additional Limited Partners upon Transfer 73       11.5 Assignees 74       11.6
General Provisions 74       Article 12 ADMISSION OF PARTNERS 76       12.1
Admission of Successor General Partner 76       12.2 Admission of Additional
Limited Partners 77       12.3 Amendment of Agreement and Certificate of Limited
Partnership 78       Article 13 DISSOLUTION, LIQUIDATION AND TERMINATION 78    
  13.1 Dissolution 78       13.2 Winding Up 79       13.3 Obligation to
Contribute Deficit 80       13.4 Rights of Limited Partners 80       13.5 Notice
of Dissolution 81       13.6 Termination of Partnership and Cancellation of
Certificate of Limited Partnership 81       13.7 Reasonable Time for Winding-Up
81       13.8 Waiver of Partition 81       Article 14 AMENDMENT OF PARTNERSHIP
AGREEMENT; MEETINGS 81       14.1 Amendments 81       14.2 Meetings of the
Partners 82       Article 15 GENERAL PROVISIONS 84       15.1 Addresses and
Notice 84       15.2 Titles and Captions 84       15.3 Pronouns and Plurals 84  
    15.4 Further Action 84       15.5 Binding Effect 84       15.6 Creditors 84
      15.7 Waiver 85       15.8 Counterparts 85       15.9 Applicable Law 85    
  15.10 Invalidity of Provisions 85       15.11 Entire Agreement 85

 

iii 

 

 

15.12 Merger 85       15.13 No Rights as Stockholders 85       15.14 Funding
Failures 86       Article 16 CLASS C UNITS 86       16.1 Designation and Number
86       16.2 Special Provisions 87       16.3 Voting 88       16.4 Conversion
of Class C Units 92       16.5 Redemption Rights of Class C Unit Holders 95    
  16.6 Preemptive Rights of Class C Units 100       16.7 Limitation on Delivery
of OP Units. 101       Article 17 RIGHTS OF THE SPECIAL GENERAL PARTNER 102    
  17.1 The Special General Partner 102       Exhibit A Partners’ Contributions
and Partnership Interests A–1     Exhibit B Allocations B–1     Exhibit C
Certificate of Limited Partnership C–1     Exhibit D Purchase Agreement D–1    
Exhibit E Form of Notice of Redemption E–1     Exhibit F Prohibited Transferee
List F–1     Exhibit G Class C Liquidation Preference Reduction Payments G–1

 

iv 

 

 

AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

HOSPITALITY INVESTORS TRUST

 

OPERATING PARTNERSHIP, L.P.

 

THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF HOSPITALITY
INVESTORS TRUST OPERATING PARTNERSHIP, L.P. (the “Partnership”, or the
“Company”) dated as of [●], 2017 is entered into among HOSPITALITY INVESTORS
TRUST, INC., a Maryland corporation, as general partner (the “General Partner”),
BROOKFIELD STRATEGIC REAL ESTATE PARTNERS II HOSPITALITY REIT II LLC, a Delaware
limited liability company, as a Limited Partner (the “Initial Preferred LP”) and
BSREP II HOSPITALITY II SPECIAL GP OP LLC, a Delaware limited liability company,
as Special General Partner (the “Special General Partner” and, together with the
Initial Preferred LP, the “Investor Partners”) and any other Limited Partners
party hereto from time to time.

 

RECITALS

 

WHEREAS, the Company was formed on July 24, 2013 under the name “American Realty
Capital Hospitality Operating Partnership, L.P.” pursuant to the Revised Uniform
Limited Partnership Act of the State of Delaware and a certificate of limited
partnership was filed with the Secretary of State of the State of Delaware,
which certificate of limited partnership was amended on or about the date
hereof, among other things, to change the name of the Partnership to
“Hospitality Investors Trust Operating Partnership, L.P.” (as amended, the
“Certificate”).

 

WHEREAS, the General Partner has previously entered into that certain Agreement
of Limited Partnership of the Company, dated as of January 7, 2014 which was
amended pursuant to that certain First Amendment thereto, dated as of August 7,
2015, and that certain Second Amendment thereto, dated as of November 11, 2015
(as amended, the “Initial Agreement”).

 

WHEREAS, pursuant to the Framework Agreement (the “Framework Agreement”) entered
into as of January 12, 2017 among (i) American Realty Capital Hospitality
Advisors, LLC (the “Advisor”), (ii) American Realty Capital Hospitality
Properties, LLC, (iii) American Realty Capital Hospitality Grace Portfolio, LLC,
(iv) Crestline Hotels & Resorts, LLC, (v) the General Partner, (vi) the Company,
(vii) American Realty Capital Hospitality Special Limited Partnership, LLC (the
“Special Limited Partner”) and (viii) the Initial Preferred LP, the Advisor and
the Special Limited Partner each forfeited or had redeemed any right, title or
interest in, to or under any Partnership Interests (as defined in the Initial
Agreement) formerly held by them in the Company in consideration of certain
payments made under the Framework Agreement and acknowledged that neither has
any further right, title or interest in the Company.

 

WHEREAS, on January 12, 2017, the Initial Preferred LP entered into that certain
Securities Purchase, Voting and Standstill Agreement (the “Purchase Agreement”)
with the Company and the General Partner providing for among other things the
purchase of Class C Units, a copy of which is attached hereto as Exhibit D.

 

 

 

 

WHEREAS, on the date hereof, the Company, the General Partner and the Initial
Preferred LP are consummating the transactions contemplated by the Purchase
Agreement to be completed at the Initial Closing (as defined in the Purchase
Agreement).

 

WHEREAS, the Company desires (i) to admit the Special General Partner as a
special general partner with the exclusive rights and powers set forth in
Article 17 hereof, (ii) to offer and sell to the Initial Preferred LP Class C
Units pursuant to the Purchase Agreement, and (iii) the General Partner,
together with the Investor Partners, desires to adopt this Agreement in order to
amend and restate the Initial Agreement in its entirety.

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:

 

Article 1
DEFINED TERMS

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“5% Class C Unit Holder” means any Class C Unit Holder that, as of the date of a
Preemptive Rights Notice and together with its Affiliates, owns Class C Units
representing more than 5% of the outstanding shares of Common Stock on an
as-converted basis.

 

“Act” means the Delaware Revised Uniform Limited Partnership Act, as amended
from time to time, and any successor to such statute.

 

“Action” means any action, claim, hearing, charge, complaint, demand, challenge,
suit, proceeding or investigation.

 

“Additional Limited Partner” means a Person that has executed and delivered an
additional limited partner signature page in the form attached hereto, has been
admitted to the Partnership as a Limited Partner pursuant to Section 4.3 or
Section 11.4 hereof and that is shown as such on the books and records of the
Partnership.

 

“Additional Shares” shall mean all shares of Common Stock issued (and, unless
otherwise approved as being excluded from this definition by a majority of the
Class C Unit Holders in connection with a consent to a Restricted Action granted
under Section 16.3 hereof, all shares of Common Stock issuable upon the
conversion, exchange or exercise of Convertible Securities issued) by the
General Partner or Partnership after the Original Issue Date, other than
(i) shares of Common Stock issued upon the redemption of OP Units outstanding on
the Original Issue Date; (ii) shares of Common Stock issuable upon the
redemption of OP Units issuable upon the conversion of Class C Units issued
pursuant to the Purchase Agreement; (iii) Class C Units issued pursuant to the
Purchase Agreement; (iv) shares of Common Stock issued pursuant to the Framework
Agreement (including without limitation shares of Common Stock issued upon
conversion and redemption of Partnership Interests); (v) shares of Common Stock
issued to employees or directors of, or consultants or advisors to, the General
Partner or any of its subsidiaries as compensation for services pursuant to a
plan, agreement or arrangement approved by the Board; (vi) shares of Common
Stock issued upon the exercise of Options provided such issuance is pursuant to
the terms of such Option; or (vii) Partnership Units designated as “LTIP Units”
that may, subject to the Class C Rights, be issued under an equity plan approved
by the General Partner and will have the rights, preferences and other
privileges designated by the General Partner as will be set forth as an exhibit
to this Agreement.

 

 2 

 

 

“Adjusted Capital Account Deficit” means with respect to any Partner, the
negative balance, if any, in such Partner’s Capital Account as of the end of any
relevant fiscal year, determined after giving effect to the following
adjustments:

 

(a)          credit to such Capital Account any portion of such negative balance
which such Partner (i) is treated as obligated to restore to the Partnership
pursuant to the provisions of Section 1.704-1(b)(2)(ii)(c) of the Regulations,
or (ii) is deemed to be obligated to restore to the Partnership pursuant to the
penultimate sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the
Regulations; and

 

(b)          debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.

 

“Advisor” has the meaning set forth in the Recitals.

 

“Affected Gain” has the meaning set forth in subparagraph 4(b) of Exhibit B.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under common control with such
Person. For purposes of this definition, “control” when used with respect to any
Person has the meaning specified in Rule 12b 2 under the Exchange Act (including
SEC and judicial interpretations thereof); and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing. Notwithstanding
the foregoing, in respect of the Initial Preferred LP, the Special General
Partner or any of their Affiliates, the term “Affiliate” shall not include any
Brookfield Excluded Affiliate.

 

“Agreement” means this Amended and Restated Agreement of Limited Partnership, as
originally executed and as amended, supplemented or restated from time to time,
as the context requires. For the avoidance of doubt, references herein to the
“date of this Agreement” shall mean [●], 2017.

 

“Annual Business Plan” has the meaning set forth in the Articles Supplementary.

 

“Approved Annual Business Plan” means the Annual Business Plan (including the
Approved Budget) in effect at any time as approved by the Redeemable Preferred
Directors.

 

“Approved Budget” means the annual operating and capital budget of the General
Partner and its Subsidiaries included within the Approved Annual Business Plan.

 

 3 

 

 

“Articles Supplementary” means the Articles Supplementary of the General Partner
establishing and fixing the rights and preferences of the Redeemable Preferred
Share filed with the State Department of Assessments and Taxation of Maryland as
contemplated by the Purchase Agreement on the date hereof.

 

“as-converted basis” means, with respect to the outstanding shares of Common
Stock and Convertible Securities, on a basis in which all shares of Common Stock
issuable upon conversion, exchange or exercise of any other Equity Security
convertible into or exchangeable or exercisable for shares of Common Stock,
(including, for the avoidance of doubt, the shares of Common Stock that would be
issuable to all Holders of Class C Units if such Holders were to convert such
Class C Units into OP Units and in turn receive the Common Stock Amount
applicable to such OP Units upon redemption thereof pursuant to Section 8.6),
whether or not the convertible, exchangeable or exercisable Equity Security is
then convertible, exchangeable or exercisable by the holder, are assumed to be
then outstanding.

 

“Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5.

 

“Assumed Tax Rate” means the highest net federal, state and local income tax
rate that would be applicable to the Company if it were a taxable Delaware
corporation.

 

“Audit” has the meaning set forth in Section 10.3(f).

 

“Audit Determination” has the meaning set forth in Section 10.3(h).

 

“Available Cash” means, with respect to the applicable period of measurement
(i.e., any period (other than the first period in which this calculation of
Available Cash is being made) beginning on the first day of the fiscal year,
quarter or other period commencing immediately after the last day of the fiscal
year, quarter or other applicable period for purposes of the prior calculation
of Available Cash for or with respect to which a distribution has been made, and
ending on the last day of the fiscal year, quarter or other applicable period
immediately preceding the date of the calculation), the excess, if any, as of
such date, of

 

(a)         the gross cash receipts of the Partnership for such period from all
sources whatsoever, including the following:

 

(1)         all rents, revenues, income and proceeds derived by the Partnership
from its operations or assets, including distributions received by the
Partnership from any Entity in which the Partnership has an interest;

 

(2)         all proceeds and revenues received by the Partnership on account of
any sales of any Partnership property or as a refinancing of or payment of
principal, interest, costs, fees, penalties or otherwise on account of any
borrowings or loans made by the Partnership or financings or refinancings of any
property of the Partnership;

 

 4 

 

 

(3)         the amount of any insurance proceeds and condemnation awards
received by the Partnership;

 

(4)         all capital contributions and loans received by the Partnership from
its Partners;

 

(5)         all cash amounts previously reserved by the Partnership, to the
extent such amounts are no longer needed for the specific purposes for which
such amounts were reserved; and

 

(6)         the proceeds of liquidation of the Partnership’s property in
accordance with this Agreement;

 

over

 

(b)         the sum of the following to the extent permitted by the terms
hereof, as applicable (but without duplication):

 

(1)         all operating costs and expenses, including taxes and other expenses
of the properties directly and indirectly held by the Partnership and capital
expenditures made during such period (without deduction, however, for any
capital expenditures, charges for Depreciation or other expenses not paid in
cash or expenditures from reserves described in clause (7) below);

 

(2)         all costs and expenses expended or paid during such period in
connection with the sale or other disposition, or financing or refinancing, of
the property directly or indirectly held by the Partnership or the recovery of
insurance or condemnation proceeds;

 

(3)         all payments made with respect to contractual debt service (other
than prepayments), including principal and interest, paid during such period on
all indebtedness (including under any line of credit) of the Partnership;

 

(4)         all capital contributions, advances, reimbursements, loans or
similar payments made to any Person in which the Partnership has an interest;

 

(5)         all loans made by the Partnership in accordance with the terms of
this Agreement;

 

(6)         all reimbursements to the General Partner during such period; and

 

(7)         the amount of any new reserve or reserves or increase in reserves
established during such period so long as such reserve or reserves represent an
amount (a) that arises from facts and circumstances occurring after the Approved
Budget was approved by the Board, (b) which is reasonable and customary which
respect to such facts and circumstances, and (c) which the General Partner in
good faith determines is necessary or appropriate and in accordance with
applicable accounting standards that would reasonably require such a reserve;
and

 

 5 

 

 

(8)         payments owing with respect to indemnity and Reimbursable Amounts
under the Transaction Documents.

 

Notwithstanding the foregoing, Available Cash shall not include any cash
received or reductions in reserves, or take into account any disbursements made
or reserves established, after commencement of the dissolution and liquidation
of the Partnership.

 

“Board” means the Board of Directors of the General Partner.

 

“Brookfield” means Brookfield Asset Management, Inc. and its successors and
assigns.

 

“Brookfield Excluded Affiliate” means mean (a) Brookfield Investment Management
Inc., Brookfield Investment Management (Canada) Inc. or any of their respective
controlled Affiliates, for so long as each entity in (a) continues to represent
the “public side” of Brookfield and is separated from the “private side” of
Brookfield (including from the Initial Preferred LP) in accordance with internal
policies by an information barrier reasonably designed to prevent the
unauthorized disclosure of non-public information between the public side and
private side and continues to comply with such policies, and (b) any separately
traded public companies in which the Initial Preferred LP or any of its
Affiliates may hold an interest, as of the date hereof or from time to time
hereafter (including General Growth Properties, Inc.) or any of their respective
Subsidiaries, in each case, until such time that any such Person is a Permitted
Transferee pursuant to the terms of Section 11.3 of the this Agreement, at which
time such Person shall be deemed to become an Affiliate of the Initial Preferred
LP for all purposes of this Agreement; provided, that for so long as any
Redeemable Preferred Director simultaneously serves on both the Board and the
board of directors of any publicly traded company described under clause (b),
the primary business of which is the ownership of select service or limited
service hotels, such company and each of its Subsidiaries shall be deemed not to
be a Brookfield Excluded Affiliate, provided, further, that if any Brookfield
Excluded Affiliate described in clause (b) is provided with Confidential
Information, such entity receiving Confidential Information will not be deemed
to be a Brookfield Excluded Affiliate; provided, further, that no Person that
would otherwise be deemed to be a Brookfield Excluded Affiliate will be deemed
to have received Confidential Information solely because an individual that is
an employee of the Initial Preferred LP or its Affiliates serving as a member of
the board of directors (or similar governing body) of such Person has received
Confidential Information if such individual has not provided any other member of
the board of directors (or similar governing body), officer or employee of such
Person (which members, officer or employee is not an employee of the Initial
Preferred LP or its Affiliates) with any Confidential Information and has not
used any Confidential Information in furtherance of an intentional breach of
Section 10.8 or Section 10.9 of the Purchase Agreement.

 

“Brookfield REIT Holder” means an Affiliate of Brookfield that directly or
indirectly owns no assets other than OP Units, Class C Units or shares of Common
Stock and intends to satisfy the REIT Requirements.

 

“Business Combination” has the meaning set forth in Section 7.1(a)(iii)(D).

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Calculated Payments” has the meaning set forth in the definition of Make Whole
Premium.

 

 6 

 



 

“Capital Account” means with respect to any Partner, the Capital Account
maintained for such Partner in accordance with the following provisions:

 

(a)          to each Partner’s Capital Account there shall be credited;

 

(1)         such Partner’s Capital Contributions;

 

(2)         such Partner’s distributive share of Net Income and any items in the
nature of income or gain which are specially allocated to such Partner pursuant
to paragraphs 1 and 2 of Exhibit B; and

 

(3)         the amount of any Partnership liabilities assumed by such Partner or
which are secured by any asset distributed to such Partner;

 

(b)          to each Partner’s Capital Account there shall be debited;

 

(1)         the amount of cash and the Gross Asset Value of any property
distributed to such Partner pursuant to any provision of this Agreement;

 

(2)         such Partner’s distributive share of Net Losses and any items in the
nature of expenses or losses which are specially allocated to such Partner
pursuant to paragraphs 1 and 2 of Exhibit B; and

 

(3)         the amount of any liabilities of such Partner assumed by the
Partnership or which are secured by any asset contributed by such Partner to the
Partnership; and

 

(c)          if all or a portion of a Partnership Interest is transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
Partnership Interest.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Sections
1.704-1(b) and 1.704-2 of the Regulations, and shall be interpreted and applied
in a manner consistent with such Regulations. If the General Partner shall
reasonably determine that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto (including debits or credits
relating to liabilities which are secured by contributed or distributed assets
or which are assumed by the Partnership, the General Partner or any Limited
Partner) are computed in order to comply with such Regulations, the General
Partner may make such modification; provided, that, all allocations of
Partnership income, gain, loss and deduction continue to have “substantial
economic effect” within the meaning of Section 704(b) of the Code and that no
Limited Partner is materially adversely affected by any such modification.

 

“Capital Contribution” means, with respect to any Partner, any cash, cash
equivalents or the Gross Asset Value of property (net of any liabilities secured
by contributed property that the Partnership is considered to assume or take
subject to under Section 752 of the Code) which such Partner contributes or is
deemed to contribute to the Partnership pursuant to Article 4 hereof.

 



 7 

 

 

“Capital Transaction” means any sale, or other disposition (other than a deemed
disposition pursuant to Section 708(b)(1)(B) of the Code and the Regulations
thereunder) of all or substantially all of the assets and properties of the
Partnership or a related series of transactions that, taken together, result in
the sale or other disposition of all or substantially all of the assets and
properties of the Partnership.

 

“Cash Amount” means an amount of cash equal to the product of (x) the number of
OP Units offered for redemption multiplied by (y) (i) the Common Stock Value, or
(ii) if the Company or General Partner is then proposing to engage in a
Fundamental Sale Transaction, in lieu of the Common Stock Value, an amount equal
to the consideration to be received or to be distributed with respect to a share
of Common Stock in connection with any such Fundamental Sale Transaction, and
(z) the Exchange Factor on the Redemption Date.

 

“Catch-Up Tax Distribution” has the meaning set forth in Section 5.1(b).

 

“Certificate” has the meaning set forth in the Recitals.

 

“Charter” means the General Partner’s Charter, filed with the State Department
of Assessments and Taxation of Maryland, or other organizational document
governing the General Partner, as amended, supplemented or restated from time to
time, including but not limited to the Articles Supplementary.

 

“Claims” has the meaning set forth in Section 7.6(a)(i).

 

“Class C Cash Distribution Amount” means, with respect to a Class C Unit and as
of any Distribution Date, an amount accrued at the rate of 7.5%1 per annum on
such Class C Unit’s Liquidation Preference, accrued on the basis of twelve (12)
thirty (30)-day months and a three hundred sixty (360)-day year compounding
quarterly commencing on the Issue Date for such Class C Unit, and accruing
whether or not declared and whether or not there are profits, surplus, Available
Cash or other Legally Available Funds of the Partnership for the payment of such
amounts; provided that that if the full amount of the Class C Cash Distribution
Amount is not distributed with respect to any Class C Units on any Distribution
Date with respect to such Class C Unit on such Distribution Date for any reason,
including if Legally Available Funds or Available Cash are not available
therefor, the Class C Cash Distribution Amount for such Class C Unit shall
thereafter accrue at the rate of 10.0% per annum on such Class C Unit’s
Liquidation Preference (which will include any accrued and unpaid Class C Cash
Distribution Amounts) from and after such Distribution Date until the accrued
and unpaid Class C Cash Distribution Amounts with respect to such Class C Unit
is reduced to zero.

 

“Class C Deferred Distribution Amount” means, with respect to any Class C
Deferred Distribution Units, a number of OP Units (which number shall, in no
event be less than zero) equal to the excess, if any, of (i) the number of OP
Units obtained by dividing (x) the Class C Liquidation Preference Reduction
Amount of such Class C Deferred Distribution Units, by (y) the Conversion Price
as of the applicable Class C Deferred Distribution Date, over (ii) the number of
OP Units obtained by dividing (x) a number of shares of Common Stock having an
aggregate Market Price, as of such date, equal to the sum of (a) such Class C
Liquidation Preference Reduction Amount, and (b) any Tax Distributions paid on
such Class C Deferred Distribution Units in excess of the Class C Cash
Distribution Amount of such Class C Deferred Distribution Units, by (y) the
Exchange Factor as of such date.

 

 



1 Note to Draft: Subject to adjustment as set forth in disclosure schedules to
the Purchase Agreement.

 



 8 

 

 

“Class C Deferred Distribution Date” means the Class C Final Deferred
Distribution Date, or such earlier date as a Holder of Class C Units elects to
receive the Class C Deferred Distribution Amount with respect to such Class C
Deferred Distribution Units pursuant to Section 16.5(e).

 

“Class C Deferred Distribution Units” has the meaning set forth in Section
16.5(d)(i).

 

“Class C Director Rights” means the rights of the holder of the Redeemable
Preferred Directors to approve certain actions of the General Partner pursuant
to Section 6(i) of the Articles Supplementary.

 

“Class C Final Deferred Distribution Date” means the seventh (7th) anniversary
of the Original Issue Date.

 

“Class C Liquidation Preference Reduction Amount” means, with respect to a Class
C Deferred Distribution Unit, the amount by which the Liquidation Preference of
such Unit was reduced on account of the Company’s exercise of its option to pay
the Class C Liquidation Preference Reduction Payment pursuant to Section
16.5(c)(i).

 

“Class C Liquidation Preference Reduction Gross Payment” has the meaning set
forth in Section 16.5(d)(i).

 

“Class C Liquidation Preference Reduction Make Whole Premium” has the meaning
set forth in Section 16.5(d)(ii).

 

“Class C Liquidation Preference Reduction Payment” has the meaning set forth in
Section 16.5(d)(i).

 

“Class C Rights” means the approval rights of the Class C Unit Holders set forth
in Section 16.3, the distribution rights and priorities of the Class C Unit
Holders with respect to Class C Units set forth in Articles 5 and 13, the
Class C Director Rights and, where and when applicable, the Special General
Partner Rights. For the avoidance of doubt, if the Class C Unit Holders exercise
their option to convert Class C Units into OP Units pursuant to Section 16.4
hereof and immediately thereafter exercise their right to redeem the OP Units
received in exchange for Class C Units pursuant to Section 8.6(a) hereof, and a
Nonredemption Event occurs (including in connection with any election by an OP
Unit Holder to retain the number of OP Units corresponding to any Over-Threshold
Shares pursuant to Section 8.6(b)), the OP Unit Holder shall in that case, for
so long as it retains such OP Units and so long as a redemption of Common Stock
would have a Common Stock Value of at least $5,000,000, retain all of its Class
C Rights as if each such OP Unit was a Class C Unit.

 



 9 

 

 



“Class C Tax Amount” means, with respect to a Class C Unit or a Class C Tax
Amount Entitled OP Unit for a taxable year or other period, an amount equal to
the product of (x) the Assumed Tax Rate, and (y) the sum of, in each case
without duplication, (i)  distributions of cash made pursuant to Section ‎5.1(a)
and Regular Tax Distributions made pursuant to Section 5.1(b) during such
period, (ii) any amount of the Class C Cash Distribution Amount accruing but not
paid during such period, (iii) the initial Liquidation Preference of any new
Class C Units received in PIK Distributions during such period, (iv) the amount
of Net Income allocated to such OP Unit or Class C Unit pursuant to Exhibit B
for such period, and which is not otherwise described in subclauses (i) – (iii),
and (v) the amount of any “guaranteed payment” the Holder of such Class C Unit
is required by applicable law to recognize, and which is not otherwise described
in subclauses (i) – (iii).

 

“Class C Tax Amount Entitled OP Unit” means an OP Unit (i) issued in exchange
for a Class C Unit following the submission of a Holder Conversion Notice in
accordance with Section 16.5(c)(iii), or (ii) issued in respect of a Class C
Deferred Distribution Unit in accordance with Section 16.5(e) unless and until
such OP Units are redeemed hereunder by the General Partner pursuant to Section
8.6(b).

 

“Class C Unit” means a convertible preferred Partnership Unit which is
designated as a Class C Unit of the Partnership.

 

“Class C Unit Shift” has the meaning set forth in Section 16.7(a)(v).

 

“Class C Unit Holder” means a Person owning Class C Units.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

 

“Common Stock” means the common stock of the General Partner, $0.01 par value
per share. Common Stock may be issued in one or more classes or series in
accordance with the terms of the Charter. If, at any time, there is more than
one class or series of Common Stock, the term “Common Stock” shall, as the
context requires, be deemed to refer to the class or series of Common Stock that
correspond to the class or series of Partnership Interests for which the
reference to Common Stock is made.

 

“Common Stock Amount” means that number of shares of Common Stock equal to the
product of (a) the number of OP Units offered for exchange, multiplied by
(b) the Exchange Factor as of the Redemption Date.

 

“Common Stock Value” means as of any date (including a Redemption Date) an
amount equal to (i) if the Common Stock is Listed on such date, the Market
Price, (ii) if the Common Stock is not Listed on such date, the fair market
value of a share of Common Stock as determined by the Board acting in good faith
on the basis of such information as it considers, in its reasonable judgment,
appropriate.

 

“Company Redemption Notice” has the meaning set forth in Section 16.5(c)(i).

 

“Confidential Information” has the meaning set forth in the Purchase Agreement.

 

“Consent” means the consent or approval of a proposed action by a Partner given
in accordance with Section 14.2(b) hereof.

 

“Consent Costs” has the meaning set forth in the Purchase Agreement.

 



 10 

 

 

“Consent of the Limited Partners” means the Consent of Limited Partners
(excluding for this purpose any Partnership Interests held by the General
Partner and any Affiliate of the General Partner) holding Percentage Interests
that are greater than fifty percent (50%) of the aggregate Percentage Interests
of all Limited Partners who are not excluded for the purposes hereof.

 

“Contributed Property” means each property, partnership interest, contract right
or other asset, in such form as may be permitted by the Act, contributed or
deemed contributed to the Partnership by any Partner, including any interest in
any successor partnership occurring as a result of a termination of the
Partnership pursuant to Section 708 of Code.

 

“Conversion Date” means the date specified by a Class C Unit Holder as the
designated conversion date in a Holder Conversion Notice, which day shall not be
less than ten (10) Business Days following the date of delivery of such Holder
Conversion Notice.

 

“Conversion Price” means $14.75 as of the date hereof, as adjusted from time to
time in accordance with Section 16.4(d).

 

“Conversion Rights” means the right to convert Class C Units into OP Units in
accordance with Section 16.4 hereof.

 

“Convertible Securities” shall mean (i) any evidences of indebtedness, shares or
other securities directly or indirectly convertible into or exchangeable for
Common Stock (including, for the avoidance of doubt, the Class C Units) or (ii)
rights, options or warrants to subscribe for, purchase or otherwise acquire
Common Stock or the foregoing described in clause (i).

 

“Debt” means, for any Person at the time of any determination, without
duplication, all obligations, contingent or otherwise, of such Person that, in
accordance with Generally Accepted Accounting Principles, should be classified
upon the balance sheet of such Person (or in the notes thereto) as indebtedness,
but in any event including: (i) all obligations for borrowed money; (ii) all
obligations arising from installment purchases of Property or representing the
deferred purchase price of Property or services in respect of which such Person
is liable, contingently or otherwise, as obligor or otherwise (other than trade
payables incurred in the ordinary course of business on terms customary in the
trade); (iii) all obligations evidenced by notes, bonds, debentures, acceptances
or instruments, or arising out of letters of credit or bankers’ acceptances
issued for such Person’s account; (iv) all obligations for borrowed money,
whether or not assumed, secured by any Lien or payable out of the proceeds or
rent from any Property or assets now or hereafter owned or acquired by such
Person; (v) all obligations of any type described in this definition which such
Person is obligated pursuant to a guaranty, without duplication of the
underlying obligations; (vi) all obligations under leases required to be
capitalized in accordance with Generally Accepted Accounting Principles (other
than any such obligations incurred in the ordinary course of business); (vii)
all obligations for which such Person is obligated pursuant to any interest rate
swap, interest rate cap, interest rate collar, or other interest rate hedging
agreement or arrangement or other derivative agreements or arrangements; and
(viii) any accrued interest, premiums, penalties and other fees and expenses
required to be paid in respect of the foregoing; provided, that for purposes of
Section 16.3(a)(iii) and Section 16.3(a)(xii) hereof: (a) clause (vii) of this
definition shall not include any interest rate swap, interest rate cap, interest
rate collar, or other interest rate hedging agreement or arrangement or other
derivative agreements or arrangements related to Indebtedness of the Company and
its Subsidiaries (1) existing as of the date hereof or (2) the incurrence of
which is approved in accordance with Section 16.3(a)(iii), or otherwise
permitted hereunder and (b) clause (viii) hereof shall be disregarded.

 



 11 

 

 

“Depreciation” means, with respect to any asset of the Partnership for any
fiscal year or other period, the depreciation, depletion, amortization or other
cost recovery deduction, as the case may be, allowed or allowable for federal
income tax purposes in respect of such asset for such fiscal year or other
period; provided, however, that except as otherwise provided in Section 1.704-2
of the Regulations, if there is a difference between the Gross Asset Value
(including the Gross Asset Value, as increased pursuant to paragraph (d) of the
definition of Gross Asset Value) and the adjusted tax basis of such asset at the
beginning of such fiscal year or other period, Depreciation for such asset shall
be an amount that bears the same ratio to the beginning Gross Asset Value of
such asset as the federal income tax depreciation, depletion, amortization or
other cost recovery deduction for such fiscal year or other period bears to the
beginning adjusted tax basis of such asset; provided further, however, that if
the federal income tax depreciation, depletion, amortization or other cost
recovery deduction for such asset for such fiscal year or other period is zero,
Depreciation of such asset shall be determined with reference to the beginning
Gross Asset Value of such asset using any reasonable method selected by the
General Partner.

 

“Distributed Property” has the meaning set forth in Section 16.4(d)(ii) hereof.

 

“Distribution Date” has the meaning set forth in Section 5.1(a) hereof.

 

“Entity” means any general partnership, limited partnership, corporation, joint
venture, trust, business trust, real estate investment trust, limited liability
company, limited liability partnership, cooperative or association.

 

“Equity Securities” shall mean with respect to any Person, (i) any capital
stock, shares, partnership, limited liability company, membership or other
equity interests or units in (whether general or limited) or other security of
or voting or ownership interests in such Person of any class or nature, (ii) any
security, right or instrument convertible into, exercisable for, exchangeable
for or evidencing the right to purchase or subscribe to any capital stock,
shares, partnership, limited liability company, membership or other equity
interests or units in (whether general or limited) or other security of or
voting or ownership interests in (or cash based on the value of any such
security) such Person (including, for the avoidance of doubt, the Class C
Units), (iii) any other interest or participation right that confers on a Person
the right to receive a share of the profits and losses or distribution of assets
of the issuing entity, (iv) any right, warrant, option, redemption, purchase or
repurchase right or any other right to acquire any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time (or any corresponding provisions of succeeding laws).

 

“Exchange Act” Securities Exchange Act of 1934, as amended.

 



 12 

 

 

“Exchange Factor” means 1.0.

 

“Family Member” of a Person shall mean the Person’s child, stepchild, parent,
stepparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, sister-in-law, and any other Person (other than
a tenant or employee) sharing the household of the specified Person.

 

“Follow-On Fundings” has the meaning set forth in Section 4.2(a)(ii) hereof.

 

“Framework Agreement” has the meaning set forth in the Recitals.

 

“Full Redemption” means payment by the Company or the General Partner on the
applicable Redemption Date to Holders of Class C Units or OP Units outstanding
at such time of the “Full Redemption Amount” in cash (or, in the case of a
redemption of OP Units pursuant Section 8.6, of the Common Stock Amount, if
applicable).

 

“Full Redemption Amount” means the aggregate amounts due pursuant to the
applicable Notices of Redemption delivered to the Company by Holders of Class C
Units or OP Units and all other amounts due at the time of such redemption
hereunder to Holders of Class C Units or OP Units outstanding at such time
(including but not limited to any amount due under Section 7.6 hereof).

 

“Fundamental Sale Transaction” means any liquidation, sale of all or
substantially all of the assets, dissolution or winding-up, whether voluntary or
involuntary, sale, merger, reorganization, reclassification or recapitalization
or other similar event of the General Partner or the Company.

 

“Funding Failure” has the meaning set forth in the Purchase Agreement.

 

“Funding Failure Final Determination” has the meaning set forth in the Purchase
Agreement.

 

“General Partner” means American Realty Capital Hospitality Trust, Inc., a
Maryland corporation, and any successor as general partner of the Partnership.

 

“General Partner Interest” means a Partnership Interest held by the General
Partner, in its capacity as general partner. A General Partner Interest may be
expressed as a number of GP Units.

 

“GP Unit” means a Partnership Unit which is designated as a GP Unit of the
Partnership.

 

“Grace Agreements” means (1) the Amended and Restated Limited Liability Company
Agreement of ARC Hospitality Portfolio I Holdco, LLC, dated February 27, 2015,
among American Realty Capital Hospitality Portfolio Member, LP, W2007 Equity
Inns Senior Mezz, LLC and William G. Popeo, and (2) the Amended and Restated
Limited Liability Company Agreement of ARC Hospitality Portfolio II Holdco, LLC,
dated February 27, 2015, among American Realty Capital Hospitality Portfolio
Member, LP, W2007 Equity Inns Partnership, L.P., W2007 Equity Inns Trust and
William G. Popeo, as amended by the First Amendment dated October 6, 2015.

 



 13 

 

 

“Gross Asset Value” means, with respect to any asset of the Partnership, such
asset’s adjusted basis for federal income tax purposes, except as follows:

 

(a)          the initial Gross Asset Value of any asset contributed by a Partner
to the Partnership shall be the gross fair market value of such asset, without
reduction for liabilities, as determined by the contributing Partner and the
Partnership on the date of contribution thereof;

 

(b)          if the General Partner determines that an adjustment is necessary
or appropriate to reflect the relative economic interests of the Partners, the
Gross Asset Values of all Partnership assets shall be adjusted in accordance
with Sections 1.704-1(b)(2)(iv)(f) and (g) of the Regulations to equal their
respective gross fair market values, without reduction for liabilities, as
reasonably determined by the General Partner (for these purposes, the Gross
Asset Value of the Real Estate Assets shall reflect the market capitalization of
the General Partner (increased by the amount of any Partnership liabilities)),
as of the following times:

 

(1)         a Capital Contribution (other than a de minimis Capital
Contribution) to the Partnership by a new or existing Partner as consideration
for a Partnership Interest;

 

(2)         the distribution by the Partnership to a Partner of more than a de
minimis amount of Partnership assets as consideration for the repurchase or
redemption of a Partnership Interest;

 

(3)         the liquidation of the Partnership within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Regulations; and

 

(4)         the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership by an existing Partner acting in a partner capacity, or by a
new Partner acting in a partner capacity or in anticipation of becoming a
Partner;

 

(c)          the Gross Asset Values of Partnership assets distributed to any
Partner shall be the gross fair market values of such assets (taking
Section 7701(g) of the Code into account) without reduction for liabilities, as
determined by the General Partner as of the date of distribution; and

 

(d)          the Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to Section 1.704-1 (b)(2)(iv)(m) of the Regulations (as set forth in Exhibit B);
provided, however, that Gross Asset Values shall not be adjusted pursuant to
this paragraph (d) to the extent that the General Partner determines that an
adjustment pursuant to paragraph (b) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this paragraph (d).

 



 14 

 

 

At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Partnership’s assets for purposes of computing
Net Income and Net Loss.

 

“Holder” means a Class C Unit Holder or an OP Unit Holder solely in respect of
the class or series of Partnership Units owned by such Person.

 

“Holder Conversion Notice” has the meaning set forth in Section 16.4(a).

 

“Incapacity” or “Incapacitated” means,

 

(a)          as to any individual who is a Partner, death, total physical
disability or entry by a court of competent jurisdiction adjudicating him
incompetent to manage his person or his estate;

 

(b)          as to any corporation which is a Partner, the filing of a
certificate of dissolution, or its equivalent, for the corporation or the
revocation of its charter;

 

(c)          as to any partnership which is a Partner, the dissolution and
commencement of winding up of the partnership;

 

(d)          as to any limited liability company which is a Partner, the
dissolution and commencement of winding up of the limited liability company;

 

(e)          as to any estate which is a Partner, the distribution by the
fiduciary of the estate’s entire interest in the Partnership;

 

(f)          as to any trustee of a trust which is a Partner, the termination of
the trust (but not the substitution of a new trustee); or

 

(g)          as to any Partner, the bankruptcy of such Partner, which shall be
deemed to have occurred when:

 

(1)         the Partner commences a voluntary proceeding seeking liquidation,
reorganization or other relief under any bankruptcy, insolvency or other similar
law now or hereafter in effect;

 

(2)         the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner;

 

(3)         the Partner executes and delivers a general assignment for the
benefit of the Partner’s creditors;

 



 15 

 

 

(4)         the Partner files an answer or other pleading admitting or failing
to contest the material allegations of a petition filed against the Partner in
any proceeding of the nature described in clause (2) above;

 

(5)         the Partner seeks, consents to or acquiesces in the appointment of a
trustee, receiver or liquidator for the Partner or for all or any substantial
part of the Partner’s properties;

 

(6)         any proceeding seeking liquidation, reorganization or other relief
of or against such Partner under any bankruptcy, insolvency or other similar law
now or hereafter in effect has not been dismissed within one hundred twenty
(120) days after the commencement thereof;

 

(7)         the appointment without the Partner’s consent or acquiescence of a
trustee, receiver or liquidator has not been vacated or stayed within
ninety (90) days of such appointment; or

 

(8)         an appointment referred to in clause (7) which has been stayed is
not vacated within ninety (90) days after the expiration of any such stay.

 

“Include”, “includes” and “including” shall be construed as if followed by the
phrase “without limitation”.

 

“Indemnitee” means

 

(a)          any Person made a party to a proceeding by reason of:

 

(1)         its status as the General Partner,

 

(2)         its status as the Special General Partner,

 

(3)         its status as a Limited Partner,

 

(4)         its status as a trustee, director or officer of the Partnership, the
Special General Partner or the General Partner, or

 

(5)         its status as a director, trustee, member or officer of any other
Entity, each Person serving in such capacity at the express written request of
the Partnership, the Special General Partner or the General Partner; and

 

(b)          such other Persons (including Affiliates of the General Partner and
any Limited Partner or the Partnership) as the General Partner may designate
from time to time (whether before or after the event giving rise to potential
liability), in accordance with this Agreement.

 

“Initial Preferred LP” has the meaning set forth in the preamble hereof.

 



 16 

 

 

“IRS” means the Internal Revenue Service of the United States (or any successor
organization).

 

“Issue Date” means, with respect to each Class C Unit, the Original Issue Date
or the date on which such Class C Unit is delivered to the Initial Preferred LP
(or any assignee thereof permitted under the Purchase Agreement) pursuant to any
Follow-On Funding.

 

“Key Executive” means, to the extent an individual holding such office in the
General Partner exists, the Chief Executive Officer, Chief Financial Officer,
Chief Operating Officer or General Counsel of the General Partner or the Company
or any executive performing any similar function.

 

“Legally Available Funds” means funds or other property the distribution of
which in accordance herewith would not be prohibited by or violate Section
17-607 of the Act.

 

“Liability Shortfall” has the meaning set forth in subparagraph 4(d) of
Exhibit B.

 

“Lien” means any lien, security interest, mortgage, deed of trust, charge,
claim, encumbrance, pledge, option, right of first offer or first refusal and
any other right or interest of others of any kind or nature, actual or
contingent, or other similar encumbrance of any nature whatsoever.

 

“Limited Partner” means, prior to the admission of a Substituted or Additional
Limited Partner to the Partnership, the Initial Preferred LP, and thereafter any
Person named as a Limited Partner in Exhibit A, as such Exhibit may be amended
from time to time, upon the execution and delivery by such Person of an
additional limited partner signature page, or any Substituted Limited Partner or
Additional Limited Partner, in such Person’s capacity as a Limited Partner of
the Partnership.

 

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a pro rata part of the Partnership Interests of all
Partners and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled, as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Limited Partner Interest may be expressed as a number of
Partnership Units (other than GP Units).

 

“Liquidating Event” has the meaning set forth in Section 13.1(b) hereof.

 

“Liquidation Preference” means, with respect to each Class C Unit as of a
particular date, the Stated Value of such Class C Unit, plus, with respect to
such Class C Unit up to but not including such date, (i) any accrued and unpaid
Class C Cash Distribution Amounts and (ii) any accrued and unpaid PIK
Distributions.

 

“Liquidator” has the meaning set forth in Section 13.2(a)(iii) hereof.

 

“Listing” means the listing of shares of Common Stock on a national securities
exchange.

 



 17 

 

 

“Loans” means mortgage loans and other types of debt financing investments made
by the Partnership, either directly or indirectly, including through ownership
interests in a joint venture or other entity and including mezzanine loans,
B-notes, bridge loans, convertible mortgages, wraparound mortgage loans,
construction mortgage loans, loans on leasehold interests, and participations in
such loans.

 

“LPA Non-Suspended Rights” has the meaning set forth in the Purchase Agreement.

 

“LPA Suspended Rights” has the meaning set forth in the Purchase Agreement.

 

“Losses” means all losses, damages, costs, expenses, liabilities, interest,
deficiencies, settlements, awards, judgments, fines, assessments, penalties,
offsets, expenses, diminution in value, Actions or other charges of any kind,
including reasonable attorneys’ fees, costs of investigation and costs of
enforcing any right to indemnification hereunder or pursuing any insurance
providers.

 

“Make Whole Premium” means, with respect to any Class C Unit, an amount equal to
the present value as of any applicable Redemption Date of the Calculated
Payments (as defined below) determined by discounting the Calculated Payments at
a discount rate of 5% per annum. As used in this definition, the term
“Calculated Payments” shall mean, with respect to any Class C Unit, the
remaining Class C Cash Distribution Amounts and PIK Distribution Amounts in
respect of such Class C Unit which would have been due from the Redemption Date
or the date of the payment made pursuant to Section 16.5(c), through the fifth
(5th) anniversary of the Original Issue Date if such Class C Units had been
redeemed on such fifth (5th) anniversary of the Original Issue Date and not on
such earlier date.

 

“Market Price” means, for any Business Day on which the Common Stock is listed
or admitted to trading on any national securities exchange or the NASDAQ
National Market System (“NASDAQ”), the closing price on such day as reported by
such national securities exchange or the NASDAQ, or if no such sale takes place
on such day, the average of the closing bid and ask prices on such day.

 

“Marketed Properties” has the meaning set forth in the Purchase Agreement.

 



 18 

 

 



“Material Breach” shall mean (a) a breach by the Company or the General Partner
of any of the terms set forth herein under Section ‎5.1(a), Section ‎5.1(b),
Section 8.6(a), Section ‎13.2(a), Section ‎16.3 (provided that in the case of
Sections ‎16.3(a)(iii), ‎(iv), ‎(xi), ‎(xii), ‎(xix) and (xx) only, other than
as a result of an inadvertent and immaterial breach), Section ‎16.4(a), Section
16.4(d) and ‎Article 17 or the failure to pay the full accrued and unpaid Class
C Distribution Amount on a Distribution Date; provided that the failure to make
Class C Cash Distribution Amounts shall constitute a Material Breach regardless
of Available Cash at the time such payment is due but shall not constitute a
Material Breach if on any Distribution Date (1) the Company has no Legally
Available Funds (in which case the Company shall not be permitted to withhold
payments based upon a claim of no Legally Available Funds unless it shall have
delivered to the Class C Unit Holders a certificate signed by the Chief
Executive Officer, the Chief Financial Officer or any other employee performing
a similar function for the Company or the General Partner setting forth such
determination in reasonable detail as of the date of such claim) to make such
distributions or (2) no cash is available to make such distributions after
taking into account the actual cost of PIPs and contractual reserves, in each
case, to the extent specifically approved pursuant to Section ‎16.3 hereof and,
with respect to both of clauses (1) and (2) immediately above without requiring
the Company to incur additional Debt, issue additional Securities or consummate
asset sales, (b) any breach by the Company or the General Partner of any of the
terms herein due to the fraud, gross negligence or willful misconduct of the
Company or the General Partner that is materially adverse to the Company and its
Subsidiaries, taken as a whole, (c) the failure of the General Partner to
appoint the Redeemable Preferred Directors or give effect to the rights of the
holder of the Redeemable Preferred Share to approve, in connection with the
nomination and election of members to the Board for each annual meeting or any
special meeting called for that purpose, two (2) Independent Directors (as
defined in the Articles Supplementary) to be recommended by the Board or a
committee thereof for nomination to the Board of Directors and actually
nominated therefor by the Board pursuant to the terms of Section 6(h) of the
Articles Supplementary or (d) the taking of any action by the General Partner or
the Board in contravention of Section 19 of Article III of the Bylaws of the
General Partner or Section 6(i) of the Articles Supplementary. A Material Breach
shall be deemed to have occurred on the date that is ten (10) Business Days
after the date that is the earlier of the date on which (i) a Key Executive had
actual knowledge (in which case the General Partner shall be required within
five (5) calendar days of such knowledge to deliver written notice of such
breach to the Class C Unit Holders stating that a Material Breach has occurred
and describing in reasonable detail such material breach), or should have had
actual knowledge, of the occurrence of such Material Breach or (ii) a Class C
Unit Holder delivers to the General Partner a written notice stating that a
Material Breach has occurred and describing in reasonable detail such Material
Breach; provided that in each case such date shall be automatically extended by
twenty (20) calendar days if such Material Breach is susceptible of cure, and by
an additional ninety (90) calendar days thereafter if not susceptible of cure by
the payment of money; provided further that the General Partner has promptly
undertaken and is diligently pursuing such cure and such ninety (90) day cure
period extension shall not (x) reasonably be likely to be materially adverse to
the Company, its Subsidiaries and Properties, taken as a whole, or any Partner.
The General Partner and the Limited Partners agree that throughout the period
during which the General Partner is permitted to cure such breach the General
Partner shall, in good faith, periodically at the reasonable request of the
Class C Unit Holders discuss and consult with the Class C Unit Holders or
Limited Partners who are Limited Partners as a result of being Holders of OP
Units issued upon conversion of Class C Units with respect to the General
Partner’s efforts to cure the same.

 



“Net Income” or “Net Loss” means, for each fiscal year or other applicable
period, an amount equal to the Partnership’s taxable income or loss for such
year or period as determined for U.S. federal income tax purposes by the General
Partner, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a) of the Code shall be included in taxable
income or loss), adjusted as follows:

 

(a)          by including as an item of gross income any tax-exempt income
received by the Partnership and not otherwise taken into account in computing
Net Income or Net Loss;

 



 19 

 

 

(b)          by treating as a deductible expense any expenditure of the
Partnership described in Section 705 (a)(2)(B) of the Code (or which is treated
as a Section 705(a)(2)(B) expenditure pursuant to
Section 1.704-1(b)(2) (iv)(i) of the Regulations) and not otherwise taken into
account in computing Net Income or Net Loss, including amounts paid or incurred
to organize the Partnership (unless an election is made pursuant to
Section 709(b) of the Code) or to promote the sale of interests in the
Partnership and by treating deductions for any losses incurred in connection
with the sale or exchange of Partnership property disallowed pursuant to
Section 267(a)(1) or 707(b) of the Code as expenditures described in
Section 705(a)(2)(B) of the Code;

 

(c)          by taking into account Depreciation in lieu of depreciation,
depletion, amortization and other cost recovery deductions taken into account in
computing taxable income or loss;

 

(d)          by computing gain or loss resulting from any disposition of
Partnership property with respect to which gain or loss is recognized for
federal income tax purposes by reference to the Gross Asset Value of such
property rather than its adjusted tax basis;

 

(e)          if an adjustment of the Gross Asset Value of any Partnership asset
which requires that the Capital Accounts of the Partners be adjusted pursuant to
Sections 1.704-1(b)(2)(iv)(e), (f) and (g) of the Regulations, by taking into
account the amount of such adjustment as if such adjustment represented
additional Net Income (if the adjustment is an increase to Gross Asset Value) or
Net Loss (if the adjustment is a decrease to Gross Asset Value) pursuant to
Exhibit B; and

 

(f)          by not taking into account in computing Net Income or Net Loss
items separately allocated to the Partners pursuant to paragraphs 2 and 3 of
Exhibit B.

 

“Net Sales Proceeds” has the meaning set forth in the Charter.

 

“New Issuance” has the meaning set forth in Section 16.6(a) hereof.

 

“Nonrecourse Deductions” has the meaning set forth in Sections 1.704-2(b)(1) and
1.704-2(c) of the Regulations.

 

“Nonrecourse Liabilities” has the meaning set forth in Section 1.704-2(b)(3) of
the Regulations.

 

“Nonredemption Event” means a failure by the Partnership on any Redemption Date
to pay the Full Redemption Amount in cash, or, if applicable in connection with
a redemption pursuant to Section 8.6(b), the Common Stock Amount.

 

“Notice of Redemption” means, as applicable and as set forth in Exhibit E, a
notice requesting redemption submitted by one or more OP Unit Holders or Class C
Unit Holders pursuant to Section 5.1(c), Section 8.6 or Section 16.5.

 

“Offer” has the meaning set forth in Section 11.2(c)(i).

 

“OP Redemption Amount” means either the Cash Amount or the Common Stock Amount,
as determined pursuant to Section 8.6(a) or Section 8.6(b).

 



 20 

 

 

“OP Redemption Right” has the meaning set forth in Section 8.6.

 

“OP Unit” means a Partnership Unit which is designated as an OP Unit of the
Partnership. As of the date hereof, no OP Units are outstanding other than OP
Units held by the General Partner corresponding to shares of Common Stock as set
forth in Exhibit A hereto.

 

“OP Unit Holder” means a Person owning OP Units.

 

“Option” shall mean rights, options or warrants to subscribe for, purchase or
otherwise acquire Common Stock or Convertible Securities pursuant to an
employment or compensation plan, agreement or arrangement approved by the Board
(or a committee thereof).

 

“Original Issue Date” means the date hereof, on which the number of Class C
Units purchased by and delivered to the Initial Preferred LP is set forth next
to such date on Exhibit A.

 

“Over-Threshold Shares” has the meaning set forth in Section 8.6(b).

 

“Partial Suspension Date” has the meaning set forth in the Purchase Agreement.

 

“Partner” or “Partners” means individually or collectively the General Partner,
the Special General Partner or a Limited Partner.

 

“Partner Nonrecourse Debt” has the meaning set forth in Section 1.704-2(b)(4) of
the Regulations.

 

“Partner Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Section 1.704-2(i)(3) of the Regulations.

 

“Partner Nonrecourse Deductions” has the meaning set forth in Sections
1.704-2(i)(1) and (2) of the Regulations, and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Partnership taxable
year shall be determined in accordance with the rules of
Section 1.704-2(i)(2) of the Regulations.

 

“Partnership” means the limited partnership formed under the Act and pursuant to
this Agreement, and any successor thereto.

 

“Partnership Audit Rules” shall mean Subchapter C of Chapter 63 of the Code, as
amended from time to time, any Treasury regulations or other administrative
interpretations or guidance thereunder, and any provisions of state, local or
non-U.S. law governing the preparation and filing of tax return, interactions
with taxing authorities, or the conduct and resolution of examinations by tax
authorities.

 

“Partnership Interest” means an ownership interest in the Partnership
representing a Capital Contribution by either a Limited Partner or the General
Partner or the contribution in exchange for Class C Units or the provision of
services to or for the benefit of the Partnership by an existing Partner acting
in a partner capacity, or by a new Partner acting in a partner capacity or in
anticipation of becoming a Partner, and includes any and all benefits to which
the Holder of such a Partnership Interest may be entitled as provided in this
Agreement, together with all obligations of such Person to comply with the terms
and provisions of this Agreement. A Partnership Interest may be expressed as a
number of Partnership Units.

 

 21 

 

 

“Partnership Minimum Gain” has the meaning set forth in Section 1.704-2(b)(2) of
the Regulations, and the amount of Partnership Minimum Gain, as well as any net
increase or decrease in a Partnership Minimum Gain, for a Partnership taxable
year shall be determined in accordance with the rules of Section 1.704-2(d) of
the Regulations.

 

“Partnership Record Date” means the record date established by the General
Partner for a distribution pursuant to Section 5.1(a) hereof, which record date
shall be the same as the record date established by the General Partner for a
distribution to its stockholders of some or all of its portion of such
distribution.

 

“Partnership Representative” shall mean the person designated pursuant to
Section 10.3 to serve as the partnership representative of the Partnership for
purposes of Subchapter C of Chapter 63 of the Code, and the term shall also
refer, as appropriate, to the person designated to serve a similar role or
function under any other Partnership Audit Rules.

 

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder. Partnership Units consist of GP
Units, OP Units and Class C Units and any classes or series of Partnership Units
established after the date hereof. There is no limit on the authorized number of
GP Units, OP Units and Class C Units or any other Partnership Units that may be
issued by the Partnership from time to time (except to the extent of any limits
imposed on any other classes or series of Partnership Units established after
the date hereof); provided, that all issuances of Partnership Units are subject
to the terms of this Agreement, including Class C Rights. The number of
Partnership Units outstanding and the Percentage Interests in the Partnership
represented by such Partnership Units are set forth in Exhibit A, as such
Exhibit may be amended from time to time. The ownership of Partnership Units
shall be evidenced by such form of certificate for Partnership Units as the
General Partner adopts from time to time unless the General Partner determines
that the Partnership Units shall be uncertificated securities. All Partnership
Units issued pursuant to and in accordance with the terms of this Agreement
shall be validly issued, fully paid and, except to the extent otherwise provided
in this Agreement or otherwise agreed between the Partnership and the recipient
thereof, non-assessable.

 

“Partnership Year” means the fiscal year of the Partnership, as set forth in
Section 9.2 hereof.

 

“Percentage Interest” means at any time each Partner’s Percentage Interest in
common Partnership Units as set forth in Exhibit A, which Percentage Interests
shall be adjusted in Exhibit A from time to time by the General Partner to the
extent necessary to reflect accurately exchanges, additional Capital
Contributions, the issuance of additional Partnership Units, transfers of
Partnership Units or similar events having an effect on any Partner’s Percentage
Interest. Percentage Interest shall equal at any time the aggregate number of
both GP Units and OP Units owned by a Partner divided by the total aggregate
number of both GP Units and OP Units owned by all Partners. For the avoidance of
doubt, as used herein “Percentage Interest” shall not apply to the Class C Units
or any other series of Partnership Interest issued in the future and designated
as preferred or which has rights, privileges and preferences that are different
from the rights, privileges and preferences of OP Units or GP Units, including,
but not limited to, with respect to the payment of distributions, including
distributions on liquidation.

 

 22 

 

 

“Permitted Transferee” means any person to whom Partnership Units are
Transferred in accordance with Section 11.3.

 



“Permitted Variances” means any individual expense (or series of related
expenses) that, when combined with all other individual expenses or series of
related expenses in the applicable period and with respect to the applicable
category set forth in (i), (ii) and (iii) below, represents (i) with respect to
capital expenditures, less than five percent (5%) of the aggregate monthly
budgeted amount for the Company’s Real Estate Assets included in the Approved
Budget; (ii) with respect to PIP expenditures, less than five percent (5%) of
the aggregate quarterly budgeted amount for the Company’s Real Estate Assets
included in the Approved Budget; and (iii) with respect to general and
administrative expenses, less than five percent (5%) of the applicable quarterly
budgeted line item amount included in the Approved Budget; provided, however,
that for the purposes of calculating Permitted Variances from the 2017 Approved
Budget, the amounts resulting from the purchase of the insurance policies
described in the penultimate sentence of Section 7(f) of the Framework Agreement
shall not be included.

 

“Person” means an individual or Entity.

 

“PIK Distribution Amount” has the meaning set forth in Section 5.1(d).

 

“PIK Distributions” has the meaning set forth in Section 5.1(d).

 

“PIP” means any contractually required property improvement plan.

 

“Precontribution Gain” has the meaning set forth in subparagraph 4(c) of
Exhibit B.

 

“Preemptive Rights Notice” has the meaning set forth in Section 16.6(a).

 

“Preemptive Securities” has the meaning set forth in Section 16.6(a).

 

“Pro Rata Portion”, for the purposes of Section 16.6 hereof, means, with respect
to any 5% Class C Unit Holder in connection with a New Issuance, the fraction
that results from dividing (A) the total number of shares of Common Stock held
by a Class C Unit Holder calculated on an as-converted basis by (B) the total
number of shares of Common Stock then outstanding (before giving effect to such
New Issuance), calculated on an as-converted basis.

 

“Property” or “Properties” means any real property or properties transferred or
conveyed to the Partnership or any subsidiary of the Partnership, either
directly or indirectly, and/or any real property or properties transferred or
conveyed to a joint venture or partnership in which the Partnership is, directly
or indirectly, a co-venturer or partner in accordance with the terms hereof.

 

“Purchase Agreement” has the meaning set forth in the Recitals.

 

“Quarter” means each of the three (3)-month periods ending on March 31, June 30,
September 30 and December 31.

 

 23 

 

 

“Quarterly Tax Distribution” has the meaning set forth in Section 5.1(b)(ii).

 

“Real Estate Assets” means any investment by the Partnership in unimproved and
improved Real Property (including fee or leasehold interests, options and
leases), directly, through one or more subsidiaries or through a Joint Venture
in accordance with the terms hereof.

 

“Real Property” means (i) land, (ii) rights in land (including leasehold
interests), and (iii) any buildings, structures, improvements, furnishings,
fixtures and equipment located on or used in connection with land and rights or
interests in land.

 

“Redeemable Preferred Directors” has the meaning set forth in the Articles
Supplementary.

 

“Redeemable Preferred Share” means the sole authorized and outstanding share of
the series of preferred stock of the General Partner designated as the
“Redeemable Preferred Share” issued under the Purchase Agreement pursuant to the
Articles Supplementary.

 

“Redeeming Partner” means any Limited Partner electing to exercise the OP
Redemption Right pursuant to Section 8.6(a) hereof.

 

“Redemption Date” means the date designated as a Redemption Date in connection
with (i) a Fundamental Sale Transaction pursuant to Section 5.1(c), (ii) a
redemption at the option of the Holder pursuant to Section 16.5(a)(i),
16.5(a)(ii) or 16.5(a)(iv), or (iii) a redemption at the option of the Company
pursuant to Section 16.5(c), as well as, as the context requires, a Specified
Redemption Date pursuant to Section 8.6(a).

 

“Redemption Revocation” has the meaning set forth in Section 16.5(c)(iii).

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated the date hereof, by and between the General Partner, the
Special General Partner and the Advisor (and certain affiliates thereof).

 

“Regular Tax Distribution” means the amount of any Tax Distribution, except the
amount of any Tax Distribution that would not have been made if the definition
of Class C Tax Amount did not contain subclauses (iv) and (v) of clause (y).

 

“Regulations” means the final, temporary or proposed income tax regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

“Regulatory Allocations” means the allocations set forth in paragraph 2 of
Exhibit B.

 

“Reimbursable Amounts” has the meaning set forth in Section 16.2(d) hereof.

 

“REIT” means a real estate investment trust as defined in Section 856 of the
Code.

 

 24 

 

 

“REIT Event” means the General Partner’s failure to satisfy any of the REIT
Requirements (in which case the General Partner shall within five (5) calendar
days deliver written notice of such REIT Event to the Class C Unit Holders
stating that a REIT Event has occurred and describing in reasonable detail such
REIT Event) for any reason other than as a direct result of any action taken by
the Class C Unit Holders or the Redeemable Preferred Directors or any action not
taken by the Company or the General Partner, in each case, due solely to either
the exercise by a majority of the Class C Unit Holders (or Brookfield, as
applicable) of the consent rights set forth in Section 16.3 or the requirement
for prior approval by Redeemable Preferred Directors under Section 6(i) of the
Articles Supplementary. A REIT Event shall be deemed to have occurred on the
date that is ten (10) Business Days after the date on which the General Partner
fails to satisfy any of the REIT Requirements as set forth above; provided that
such date shall be automatically extended by twenty (20) calendar days if such
REIT Event is susceptible of cure, and by an additional ninety (90) calendar
days if such breach is not susceptible of cure by the payment of money; provided
further that the General Partner has promptly undertaken and is diligently
pursuing such cure and such ninety (90) day cure period extension shall not (x)
reasonably be likely to be materially adverse to the Company, its Subsidiaries
and Properties, taken as a whole, or any Partner, or (y) subject the
Partnership, any Subsidiary, any Partner that is not an Affiliate of the General
Partner or any Property or any partner, member, officer, director or shareholder
or any of the foregoing to any civil or criminal liability. The General Partner
and the Limited Partners agree that throughout the period during which the
General Partner is permitted to cure such breach the General Partner shall, in
good faith, periodically at the reasonable request of the Class C Unit Holders
discuss and consult with the Class C Unit Holders or Limited Partners who are
Limited Partners as a result of being Holders of OP Units issued upon conversion
of Class C Units with respect to the General Partner’s efforts to cure the same.

 

“REIT Requirements” means the requirements for qualification and taxation as a
REIT pursuant to Sections 856 through 860 of the Code and the Regulations
thereunder.

 

“Restricted Actions” has the meaning set forth in Section 16.3(a).

 

“Safe Harbor” has the meaning set forth in Section 10.2(d).

 

“Safe Harbor Election” has the meaning set forth in Section 10.2(d).

 

“Safe Harbor Interests” has the meaning set forth in Section 10.2(d).

 

“Sales” has the meaning set forth in the Charter.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities” means Equity Securities and, with respect to any Person, any debt
securities.

 

“Sell-Down Event” has the meaning set forth in Section ‎16.3(c).

 

“Special General Partner” has the meaning set forth in the preamble hereof.

 

“Special General Partner Rights” has the meaning set forth in
Section 17.1(b)(i).

 

“Special General Partner Rights Period” means any period during which the
Special General Partner Rights may be exercised by the Special General Partner
pursuant to Article 17 hereof.

 

 25 

 

 

“Specified Redemption Date” means the date set forth in any Notice of Redemption
delivered to the General Partner by a Redeeming Partner for redemption of its OP
Units pursuant to Section 8.6 hereof.

 

“Stated Value” means, with respect to each Class C Unit, the original purchase
price paid therefor upon purchase and receipt of such Class C Unit pursuant to
the Purchase Agreement or, in the case of a Class C Unit received as a PIK
Distribution, the amount equal to the PIK Distribution Amount on the date of the
PIK Distribution divided by the number of Class C Units delivered in respect of
such PIK Distribution Amount; provided that the Stated Value of a Class C Unit
received in a PIK Distribution shall, for the purposes of Sections 5.1(c)(i)(A),
5.1(c)(i)(B), 16.5(a)(ii)(A) and 16.5(a)(ii)(B) be zero ($0).

 

“Stockholder” means a holder of Common Stock.

 

“Subsequent Closing” has the meaning set forth in the Purchase Agreement.

 

“Subsidiary” of any Person means any other Person directly or indirectly
controlled by such Person. For purposes of this definition, “control” when used
with respect to any Person has the meaning specified in Rule 12b 2 under the
Exchange Act (including SEC and judicial interpretations thereof); and the terms
“controlling” and “controlled” shall have meanings correlative to the foregoing.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4.

 

“Surviving General Partner” has the meaning set forth in Section 11.2(d)(i)(A).

 

“Suspension Period” has the meaning set forth in the Purchase Agreement.

 

“Tax Allocations” means the allocations set forth in paragraph 4 of Exhibit B.

 

“Tax Distribution” means a distribution made pursuant to Section 5.1(b).

 

“Tax Items” has the meaning set forth in subparagraph 4(a) of Exhibit B.

 

“Transaction” has the meaning set forth in Section 11.2(c).

 

“Transaction Documents” means this Agreement, the Articles Supplementary, the
Purchase Agreement, the Framework Agreement and the Registration Rights
Agreement.

 

“Transfer” as a noun, means any sale, assignment, conveyance, pledge,
hypothecation, gift, encumbrance or other transfer, and as a verb, means to
sell, assign, convey, pledge, hypothecate, give, encumber or otherwise transfer.

 



“Unit Price” has the meaning set forth in the Purchase Agreement.

 

Certain additional terms and phrases have the meanings set forth in Exhibit B.

 

 26 

 

 

Article 2
ORGANIZATIONAL MATTERS

 

2.1          Formation

 

The General Partner has formed the Partnership by filing the Certificate on
July 24, 2013 in the office of the Delaware Secretary of State, which
Partnership is hereby continued without dissolution. The Partnership is a
limited partnership organized pursuant to the provision of the Act and upon the
terms and conditions set forth in this Agreement. Except as expressly provided
herein to the contrary, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the Act.
The Partnership Interest of each Partner shall be personal property for all
purposes.

 

2.2          Name

 

The name of the Partnership is Hospitality Investors Trust Operating
Partnership, L.P. The Partnership’s business may be conducted under any other
name or names deemed advisable by the General Partner, including the name of the
General Partner or any Affiliate thereof. The words “Limited Partnership”, “LP”,
“Ltd.” or similar words, phrases or letters shall be included in the
Partnership’s name where necessary for the purposes of complying with the laws
of any jurisdiction that so requires. The General Partner in its sole and
absolute discretion may change the name of the Partnership and shall notify the
Limited Partners of such change in the next regular communication to the Limited
Partners.

 

2.3          Registered Office and Agent; Principal Office

 

The address of the registered office of the Partnership in the State of Delaware
and the name and address of the registered agent for service of process on the
Partnership in the State of Delaware is the Corporation Service Company, 2711
Centerville Road Suite 400, Wilmington, Delaware 19808. The principal office of
the Partnership shall be [●]2, or such other place as the General Partner may
from time to time designate by notice to the Limited Partners. The Partnership
may maintain offices at such other place or places within or outside the State
of Delaware as the General Partner deems advisable.

 

2.4          Power of Attorney

 

Notwithstanding the below, no provisions of this Section 2.4 shall apply with
respect to the Special General Partner, any Class C Unit Holder or any Holder of
OP Units issued upon conversion of Class C Units.

 

(a)          Each Limited Partner and each Assignee who accepts Partnership
Units (or any rights, benefits or privileges associated therewith) is deemed to
irrevocably constitute and appoint the General Partner, any Liquidator, and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:

 

 

 



2 Note to Draft: Company’s expected address at Closing to be inserted.

 27 

 

 

(i)          execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices

 

(A)         all certificates, documents and other instruments (including this
Agreement and the Certificate and all amendments or restatements thereof) that
the General Partner or the Liquidator deems appropriate or necessary to form,
qualify or continue the existence or qualification of the Partnership as a
limited partnership (or a partnership in which the Limited Partners have limited
liability) in the State of Delaware and in all other jurisdictions in which the
Partnership may or plans to conduct business or own property, including any
documents necessary or advisable to convey any Contributed Property to the
Partnership;

 

(B)         all instruments that the General Partner or any Liquidator deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms;

 

(C)         all conveyances and other instruments or documents that the General
Partner or any Liquidator deems appropriate or necessary to reflect the
dissolution and liquidation of the Partnership pursuant to the terms of this
Agreement, including a certificate of cancellation;

 

(D)         all instruments relating to the admission, withdrawal, removal or
substitution of any Partner pursuant to, or other events described in, Article
11, 12.1 or 13.1 hereof or the Capital Contribution of any Partner;

 

(E)         all certificates, documents and other instruments relating to the
determination of the rights, preferences or privileges of Partnership Interests;
and

 

(F)         amendments to this Agreement as provided in Article 14 hereof; and

 

(ii)         execute, swear to, seal, acknowledge and file all ballots,
consents, approvals, waivers, certificates and other instruments appropriate or
necessary, in the sole and absolute discretion of the General Partner or any
Liquidator, to make, evidence, give, confirm or ratify any vote, consent,
approval, agreement or other action which is made or given by the Partners
hereunder or is consistent with the terms of this Agreement or appropriate or
necessary, in the sole discretion of the General Partner or any Liquidator, to
effectuate the terms or intent of this Agreement.

 

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article 14
hereof or as may be otherwise expressly provided for in this Agreement.

 

(b)          (i)          The foregoing power of attorney is hereby declared to
be irrevocable and a power coupled with an interest, in recognition of the fact
that each of the Limited Partners will be relying upon the power of the General
Partner and any Liquidator to act as contemplated by this Agreement in any
filing or other action by it on behalf of the Partnership, and it shall survive
and not be affected by the subsequent Incapacity of any Limited Partner or
Assignee and the Transfer of all or any portion of such Limited Partner’s or
Assignee’s Partnership Units and shall extend to such Limited Partner’s or
Assignee’s heirs, successors, assigns and personal representatives.

 

 28 

 

 

(ii)         Each such Limited Partner or Assignee hereby agrees to be bound by
any representation made by the General Partner or any Liquidator, acting in good
faith pursuant to such power of attorney, and each such Limited Partner or
Assignee hereby waives any and all defenses which may be available to contest,
negate or disaffirm the action of the General Partner or any Liquidator, taken
in good faith under such power of attorney.

 

(iii)        Each Limited Partner or Assignee shall execute and deliver to the
General Partner or the Liquidator, within fifteen (15) days after receipt of the
General Partner’s or Liquidator’s request therefore, such further designation,
powers of attorney and other instruments as the General Partner or the
Liquidator, as the case may be, deems necessary to effectuate this Agreement and
the purposes of the Partnership.

 

2.5          Term

 

The term of the Partnership commenced on July 24, 2013 and shall continue until
December 31, 2099, unless the Partnership is dissolved sooner pursuant to the
provisions of Article 13 or as otherwise provided by law.

 

Article 3
PURPOSE

 

3.1          Purpose and Business

 

(a)          Subject to the Class C Rights, the purpose and nature of the
business to be conducted by the Partnership is to conduct any business that may
be lawfully conducted by a limited partnership organized pursuant to the Act
including to engage in the following activities:

 

(i)          to acquire, hold, own, develop, construct, improve, maintain,
operate, sell, lease, transfer, encumber, convey, exchange, and otherwise
dispose of or deal with hotel properties and related assets;

 

(ii)         to acquire, hold, own, develop, construct, improve, maintain,
operate, sell, lease, transfer, encumber, convey, exchange, and otherwise
dispose of or deal with real and personal property of all kinds;

 

(iii)        to enter into any partnership, joint venture, corporation, limited
liability company, trust or other similar arrangement to engage in any of the
foregoing;

 

(iv)        to undertake such other activities as may be necessary, advisable,
desirable or convenient to the business of the Partnership; and

 

(v)         to engage in such other ancillary activities as shall be necessary
or desirable to effectuate the foregoing purposes;

 

 29 

 

 

provided, however, that such business shall be limited to and conducted in such
a manner as to permit the General Partner and each Brookfield REIT Holder at all
times each to be classified as a REIT, unless each of the General Partner and
all Brookfield REIT Holders determine not to qualify as a REIT or ceases to
qualify as a REIT for any reason not related to the business conducted by the
Partnership.

 

(b)          The Partnership shall have all powers necessary or desirable to
accomplish the purposes enumerated.

 

3.2          Powers

 

(a)          Subject to the Class C Rights, the Partnership is empowered to do
any and all acts and things necessary, appropriate, proper, advisable,
incidental to or convenient for the furtherance and accomplishment of the
purposes and business described herein and for the protection and benefit of the
Partnership including full power and authority to enter into, perform, and carry
out contracts of any kind, to borrow money and to issue evidences of
indebtedness, whether or not secured by mortgage, trust deed, pledge or other
Lien, and, directly or indirectly, to acquire, own, improve, develop and
construct real property, and lease, sell, transfer and dispose of real property;
provided, however, that, except pursuant to the exercise of the Special General
Partner Rights by the Special General Partner, the Partnership shall not take,
or refrain from taking, any action which, in the judgment of the General
Partner, in its reasonable, good faith discretion,

 

(i)           could adversely affect the ability of the General Partner or any
Brookfield REIT Holder (assuming, with respect to any consideration of the
foregoing pursuant to this Agreement, each such Brookfield REIT Holder holds no
assets other than Partnership Units) to continue to qualify as a REIT, unless
the General Partner and all Brookfield REIT Holders otherwise cease to qualify
as a REIT;

 

(ii)          could subject the General Partner to any additional taxes under
Section 857 or Section 4981 of the Code; or

 

(iii)         could violate any law or regulation of any governmental body or
agency having jurisdiction over the General Partner or its securities, unless
such action (or inaction) shall have been specifically consented to by the
General Partner in writing.

 

(b)          Subject to the Class C Rights, the General Partner also is
empowered to do any and all acts and things necessary, appropriate or advisable
to ensure that the Partnership will not be classified as a “publicly traded
partnership” for the purposes of Section 7704 of the Code, including but not
limited to imposing restrictions on exchanges of Partnership Units.

 

(c)          The General Partner acknowledges that, as of the date hereof, the
Initial Preferred LP or certain direct or indirect owners of the Initial
Preferred LP are qualified or intend to qualify as a REIT as defined in Section
856 of the Code. Accordingly, the General Partner shall use reasonable best
efforts to (i) manage and operate the Partnership and its Subsidiaries in a
manner such that the Partnership meets the requirements contained in Sections
856(c)(2), (3) and (4) of the Code with respect to its assets and income,
assuming for this purpose that the Partnership were a REIT and treating any
Subsidiary treated as a corporation for federal income tax purposes as a taxable
REIT subsidiary under Section 856(l) of the Code as if the Partners (and their
direct and indirect investors) were permitted to make a timely taxable REIT
subsidiary election with respect to such corporation, and (ii) cause the
Partnership to avoid (or, to the extent avoidance is not reasonably possible,
minimize) any “income from foreclosure property” within the meaning of Section
857(b)(4) of the Code and any “net income derived from prohibited transactions”
within the meaning of Section 857(b)(6) of the Code (determined as if the
Partnership were a REIT).

 

 30 

 

 

Article 4
CAPITAL CONTRIBUTIONS

 

4.1          Capital Contributions of the Partners

 

(a)          The Partners have made the Capital Contributions as set forth in
Exhibit A. The Stated Value of the Class C Units is as set forth in Exhibit A.

 

(b)          Subject to the Class C Rights, to the extent the Partnership
acquires any property by the merger of any other Person into the Partnership or
the contribution of assets by any other Person, Persons who receive Partnership
Interests in exchange for their interests in the Person merging into or
contributing assets to the Partnership shall become Limited Partners and shall
be deemed to have made Capital Contributions as provided in the applicable
merger agreement or contribution agreement and as set forth in Exhibit A, as
amended to reflect such deemed Capital Contributions.

 

(c)          As of the effective date of this Agreement, the Partnership shall
have three classes of Partnership Units, entitled “GP Units”, “OP Units” and
“Class C Units”, respectively. The Class C Units shall have the rights,
privileges and preferences set forth herein including, as set forth in Articles
5, 13 and 16.

 

(d)          The number of Partnership Units held by the General Partner, in its
capacity as general partner, as evidenced by GP Units, shall be deemed to be the
General Partner Interest.

 

(e)          Except as otherwise may be expressly provided herein or in the
Purchase Agreement, the Partners shall have no obligation to make any additional
Capital Contributions or provide any additional funding to the Partnership
(whether in the form of loans, repayments of loans or otherwise) and no Partner
shall have any obligation to restore any deficit that may exist in its Capital
Account, either upon a liquidation of the Partnership or otherwise.

 

(f)          On the date hereof, effective as of the Initial Closing (as defined
in the Purchase Agreement), the following occurred simultaneously: (i) the
Advisor and the Special Limited Partner ceased to be limited partners of the
Partnership; (ii) this Agreement amended and restated the Initial Agreement in
its entirety; (iii) the Initial Preferred LP was admitted as a Limited Partner
and issued the Class C Units reflected on Exhibit A; (iv) the Special General
Partner was admitted as a special general partner of the Partnership and issued
the Special General Partner Interest; and (v) the existence of the Partnership
was continued without dissolution.

 

 31 

 

 

4.2           Additional Funds; Restrictions on the General Partner

 

(a)          Subject to the Class C Rights:

 

(i)           The sums of money required to finance the business and affairs of
the Partnership shall be derived from the Capital Contributions made to the
Partnership by the Partners as set forth in Section 4.1 and from funds generated
from the operation and business of the Partnership, including rents and
distributions directly or indirectly received by the Partnership from any
Subsidiary.

 

(ii)          The Initial Preferred LP has agreed subject to the terms and
conditions of the Purchase Agreement to purchase additional Class C Units as set
forth therein (the “Follow-On Fundings”).

 

(iii)         The General Partner agrees to cause the Partnership to issue
additional Class C Units upon the Initial Preferred LP completing its
obligations with respect to the Follow-On Fundings as set forth in the Purchase
Agreement and subject to the terms, and on the conditions, set forth therein.

 

(iv)         If additional financing is needed from sources other than as set
forth in Section 4.2(a)(i)  and (ii) for any reason, the General Partner may,
subject to the Class C Rights, in such amounts and at such times as it solely
shall determine to be necessary or appropriate,

 

(A)         cause the Partnership to issue additional Partnership Interests and
admit additional Limited Partners to the Partnership in accordance with
Section 4.3;

 

(B)         make additional Capital Contributions to the Partnership (subject to
the provisions of Section 4.2(b));

 

(C)         cause the Partnership to borrow money, enter into loan arrangements,
issue debt securities, obtain letters of credit or otherwise borrow money on a
secured or unsecured basis;

 

(D)         make a loan or loans to the Partnership (subject to Section 4.2(b));
or

 

(E)         sell any assets or properties directly or indirectly owned by the
Partnership.

 

(v)          Other than as set forth above in Section 4.2(a)(ii), in no event
shall any Limited Partners or the Special General Partner be required to make
any additional investments or Capital Contributions or any loan to, or otherwise
provide any financial accommodation for the benefit of, the Partnership.

 

(b)          Subject to the Class C Rights and without limiting the obligations
of the Initial Preferred LP with respect to the Follow-On Fundings as set forth
in the Purchase Agreement, the General Partner shall not issue any Securities,
other than (but in all cases subject to the Class C Rights) to all holders of
Common Stock, unless the General Partner shall:

 

 32 

 

 

(i)           in the case of debt securities, lend to the Partnership the
proceeds of or consideration received for such Securities on the same terms and
conditions, including interest rate and repayment schedule, as shall be
applicable with respect to or incurred in connection with the issuance of such
Securities and the proceeds of, or consideration received from, any subsequent
exercise, exchange or conversion thereof (if applicable);

 

(ii)          in the case of Equity Securities senior or junior to the Common
Stock as to dividends and distributions on liquidation, contribute to the
Partnership the proceeds of or consideration (including any property or other
non-cash assets) received for such Equity Securities and the proceeds of, or
consideration received from, any subsequent exercise, exchange or conversion
thereof (if applicable), and receive from the Partnership, interests in the
Partnership in consideration therefor with the same terms and conditions,
including dividend, dividend priority and liquidation preference, as are
applicable to such Equity Securities; and

 

(iii)         in the case of Common Stock or other Equity Securities on a parity
with the Common Stock as to dividends and other distributions on liquidation
(including Common Stock or other Securities granted as a stock award to
directors and officers of the General Partner or directors, officers or
employees of its Affiliates in consideration for services or future services,
and Common Stock issued pursuant to a dividend reinvestment plan or issued to
enable the General Partner to make distributions to satisfy the REIT
Requirements), contribute to the Partnership the proceeds of or consideration
(including any property or other non-cash assets, including services) received
for such Securities and the proceeds of, or consideration received from, any
subsequent exercise, exchange or conversion thereof (if applicable), and receive
from the Partnership a number of additional Partnership Units in consideration
therefor equal to the product of

 

(A)         the number of shares of Common Stock or other Equity Securities
issued by the General Partner, multiplied by

 

(B)         a fraction the numerator of which is one and the denominator of
which is the Exchange Factor in effect on the date of such contribution.

 

4.3          Issuance of Additional Partnership Interests; Admission of
Additional Limited Partners Upon Issuance of Additional Partnership Interests

 

(a)          In addition to any Partnership Interests issuable by the
Partnership pursuant to Section 4.2 and Section 12.2, and subject in all cases
to the Class C Rights, the General Partner is authorized to cause the
Partnership to issue additional Partnership Interests (or options therefor) in
the form of Partnership Units or other Partnership Interests in one or more
series or classes, or in one or more series of any such class senior, on a
parity with, or junior to the Partnership Units to any Persons at any time or
from time to time, on such terms and conditions, as the General Partner shall
establish in each case in its sole and absolute discretion subject to Delaware
law, including (i) the allocations of items of Partnership income, gain, loss,
deduction and credit to each class or series of Partnership Interests, (ii) the
right of each class or series of Partnership Interests to share in Partnership
distributions, and (iii) the rights of each class or series of Partnership
Interest upon dissolution and liquidation of the Partnership; provided, however,
that, no such Partnership Interests shall be issued to the General Partner
unless either (A) the Partnership Interests are issued in connection with the
grant, award, or issuance of Common Stock or other equity interests in the
General Partner having designations, preferences and other rights such that the
economic interests attributable to such Common Stock or other equity interests
are substantially similar to the designations, preferences and other rights
(except voting rights) of the Partnership Interests issued to the General
Partner in accordance with this Section 4.3(a) or (B) the additional Partnership
Interests are issued to all Partners holding Partnership Interests in the same
class in proportion to their respective Percentage Interests in such class,
without any approval being required from any Limited Partner or any other
Person; provided further, however, that such issuance would not cause any
portion of the assets of the Partnership to constitute assets of any employee
benefit plan pursuant to Section 2510.3-101 of the regulations of the United
States Department of Labor, as modified by 3(42) of ERISA.

 

 33 

 

 

(b)          Subject to the limitations set forth in Section 4.3(a), Section
12.2, Section 14.1 and the Class C Rights, the General Partner may take such
steps as it, in its sole and absolute discretion, deems necessary or appropriate
to admit any Person as a Limited Partner of the Partnership or to issue any
Partnership Interests, including amending the Certificate, Exhibit A or any
other provision of this Agreement.

 

(c)          For the avoidance of doubt, the Class C Units are and shall at all
times be senior to any other Partnership Interests in the Company with respect
to priority in payment of Distributions and in the distribution of assets in the
case of a Fundamental Sale Transaction, or in the event of the liquidation,
dissolution or winding-up of the Company, whether voluntary or involuntary, or
any other distribution of the assets of the Company among its equityholders for
the purpose of winding up its affairs.

 

(d)          If the General Partner (i) declares or pays a dividend on its
outstanding shares of Common Stock in shares of Common Stock or makes a
distribution to all holders of its outstanding Common Stock in Common Stock,
(ii) subdivides its outstanding shares of Common Stock, or (iii) combines its
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, the General Partner shall cause the Partnership to issue additional GP
Units and OP Units to, or redeem GP Units and OP Units from, all Holders of GP
Units and OP Units and the General Partner, respectively, in each case pro rata
in accordance with their Percentage Interests and for no consideration, such
that, following such issuance or redemptions of OP and/or GP Units, (x) the sum
of the number of GP Units and OP Units held by the General Partner equals the
number of shares of Common Stock issued and outstanding immediately following
the occurrence of any event described in clause (i), (ii) or (iii) of this
sentence, and (y) the relative Percentage Interests of the General Partner and
the Partners of the Partnership following such event is the same as their
relative Percentage Interests prior to such event.

 

4.4          Contribution of Proceeds of Issuance of Common Stock

 

In connection with any offering, grant, award, or issuance of Common Stock or
securities, rights, options, warrants or convertible or exchangeable securities
pursuant to Section 4.2, the General Partner shall make aggregate Capital
Contributions to the Partnership of the proceeds raised in connection with such
offering, grant, award, or issuance, including any property issued to the
General Partner pursuant to a merger or contribution agreement in exchange for
Common Stock or Convertible Securities; provided, however, that if the proceeds
actually received by the General Partner are less than the gross proceeds of
such offering, grant, award, or issuance as a result of any underwriter’s
discount, commission, or fee or other expenses paid or incurred in connection
with such offering, grant, award, or issuance, then the General Partner shall
make a Capital Contribution to the Partnership in the amount equal to the sum of
(i) the net proceeds of such issuance plus (ii) an intangible asset in an amount
equal to the capitalized costs of the General Partner relating to such issuance
of Common Stock. Upon any such Capital Contribution by the General Partner, the
Capital Account of the General Partner shall be increased by the amount of its
Capital Contribution as described in the previous sentence.

 

 34 

 

 

4.5          Repurchase of Common Stock; Shares-In-Trust

 

(a)          If the General Partner shall, subject to the Class C Rights, elect
to purchase from its stockholders Common Stock for the purpose of delivering
such Common Stock to satisfy an obligation under any dividend reinvestment plan
or share repurchase program adopted by the General Partner, any employee stock
purchase plan adopted by the General Partner, or for any other purpose, the
purchase price paid by the General Partner for such Common Stock and any other
expenses incurred by the General Partner in connection with such purchase shall
be considered expenses of the Partnership and shall be reimbursed to the General
Partner, subject to the condition that:

 

(i)           if such Common Stock subsequently is to be sold by the General
Partner, the General Partner shall pay to the Partnership any proceeds received
by the General Partner from the sale of such Common Stock (provided that an
exchange of Common Stock for Partnership Units pursuant to Section 8.6 of this
Agreement would not be considered a sale for such purposes); and

 

(ii)          if such Common Stock is not re-transferred by the General Partner
within thirty (30) days after the purchase thereof, the General Partner shall
cause the Partnership to cancel a number of Partnership Units held by the
General Partner (as applicable) equal to the product of

 

(A)         the number of shares of such Common Stock, multiplied by

 

(B)         a fraction, the numerator of which is one and the denominator of
which is the Exchange Factor in effect on the date of such cancellation.

 

(b)          If the General Partner purchases shares of Common Stock from the
Trust (as from time to time defined in the Charter), in accordance with all
applicable Class C Rights, the Partnership will purchase from the General
Partner a number of Partnership Units, at a price per Partnership Unit equal to
the price per share of Common Stock paid by the General Partner, equal to the
product of

 

(i)           the number of shares of Common Stock purchased by the General
Partner from the Trust, multiplied by

 

(ii)          a fraction, the numerator of which is one and the denominator of
which is the Exchange Factor in effect on the date of such purchase.

 

 35 

 

 

4.6          No Third-Party Beneficiary

 

No creditor or other third party having dealings with the Partnership shall have
the right to enforce the right or obligations of any Partner to make Capital
Contributions or loans or to pursue any other right or remedy hereunder or at
law or in equity, it being understood and agreed that the provisions of this
Agreement shall be solely for the benefit of, and may be enforced solely by, the
parties hereto and their respective successors and assigns.

 

4.7          No Interest; No Return

 

(a)          Except as provided herein, no Partner shall be entitled to interest
on its Capital Contribution or on such Partner’s Capital Account.

 

(b)          Except as provided herein or by law, no Partner shall have any
right to demand or receive the return of its Capital Contribution from the
Partnership.

 

4.8          Preemptive Rights.

 

Other than the preemptive rights of the Class C Unit Holders as set forth in
Article 16 and any preemptive rights that may be granted pursuant to Section 4.3
hereof, no Person shall have any preemptive or other similar right with respect
to

 

(a)          additional Capital Contributions or loans to the Partnership; or

 

(b)          issuance or sale of any Partnership Units or other Partnership
Interests.

 

Article 5
DISTRIBUTIONS

 

5.1          Distributions

 

(a)          Cash Available for Distribution. Subject to the provisions of
Sections ‎5.1(b), ‎5.1(c), 5.2, ‎5.3, ‎5.4, ‎12.2(c), ‎13.2 and 16.5(a)(v), at
such times as the General Partner shall determine, but in any event on [[●],
2017]3 and thereafter on the last Business Day of each Quarter (each, a
“Distribution Date,” and if on the last Business Day of a Quarter, a “Quarterly
Distribution Date”) the General Partner shall cause the Partnership to
distribute out of Available Cash to Partners on the applicable Partnership
Record Date (which, for the purposes of this Section 5.1, shall be the
Distribution Date) in the following order of priority:

 

(i)           First, if a Redemption Date has occurred, pro rata in accordance
with their respective Full Redemption Amounts, amounts payable in respect of
such Full Redemption Amounts to each Holder of Class C Units (or, if a
Nonredemption Event occurs with respect to a redemption pursuant to Section 8.6
by a holder of OP Units received upon exercise of its right to convert Class C
Deferred Distribution Units into OP Units pursuant to Section 16.5(e), any such
holder of OP Units) entitled to payments with respect thereto until all such
Class C Unit Holders have received the Full Redemption Amount.

 

 

 



3 Note to Draft: Last Business Day of the quarter in which the Initial Closing
occurs.

 36 

 

 

(ii)          Second, to each Holder of Class C Units, pro rata in accordance
with their respective Liquidation Preferences, an amount equal to the entire
Class C Cash Distribution Amounts due and not previously paid with respect to
such Holder’s Class C Units until paid in full.

 

(iii)         Third, subject to the Class C Rights, an amount, determined by the
General Partner (including after creation of appropriate operating and capital
reserves as reasonably necessary for the continued operations of the Company,
its Subsidiaries and the Properties owned, operated and leased by them), to
Holders of GP Units and OP Units, in accordance with each such Holder’s
respective Percentage Interest.

 

(b)          Tax Distributions.

 

(i)           Subject to the provisions of Section 5.2, Sections 5.3, 5.4,
12.2(c) and 13.2, the General Partner shall cause the Partnership on each
Quarterly Distribution Date to make Tax Distributions out of Available Cash to
each Holder of Class C Units or Class C Tax Amount Entitled OP Units in an
amount equal to any Quarterly Tax Distribution plus any Catch-Up Tax
Distribution for such Class C Units or Class C Tax Amount Entitled OP Units.

 

(ii)          A “Quarterly Tax Distribution” means the amount, if any, necessary
to cause, immediately after a Quarterly Distribution Date, the sum of all
distributions out of Available Cash to a Holder of Class C Units or Class C Tax
Amount Entitled OP Units pursuant to Section 5.1(a) and this Section 5.1(b) made
on or before such Quarterly Distribution Date during a taxable year to equal the
product of (a) the General Partner’s reasonable estimate of the Class C Tax
Amount for such Class C Units or Class C Tax Amount Entitled OP Units for such
year, and (b) a fraction equal to (x) the number of Quarterly Distribution Dates
for such year elapsed following such Quarterly Distribution Date, divided by (y)
four (4).

 

(iii)         A “Catch-Up Tax Distribution” means the amount, if any, by which
the aggregate Class C Tax Amount for a Class C Unit or Class C Tax Amount
Entitled OP Units (including for the Class C Units in respect of which such
Class C Tax Amount Entitled OP Units were received) for all prior years, as
reflected on the tax returns of the Company, exceeds the aggregate amount of
cash distributions made with respect to such Class C Unit or Class C Tax Amount
Entitled OP Units (including with respect to the Class C Units in respect of
which such Class C Tax Amount Entitled OP Units were received) during all prior
years.

 

(iv)         In no event shall the Company be required to make any Regular Tax
Distribution with respect to a Class C Unit under this Section 5.1(b) in an
amount that exceeds the Class C Cash Distribution Amount to which the Holder of
such Class C Unit is entitled pursuant to Section 5.1(a). Regular Tax
Distributions made pursuant to this Section 5.1(b) shall be treated (without
duplication) as distributions of the Class C Cash Distribution Amount for
purposes of this Agreement. Tax Distributions to Class C Tax Amount Entitled OP
Units made pursuant to this Section 5.1(b) shall be treated (without
duplication) as an advance against distributions to which such Class C Tax
Amount Entitled OP Units are entitled pursuant to Section 5.1(a).

 

(c)          Mandatory Redemption Upon Fundamental Sale Transaction.

 

(i)           Upon the consummation of any Fundamental Sale Transaction prior to
the fifth (5th) anniversary of the Original Issue Date, the Holders of Class C
Units shall be entitled to receive, prior to and in preference to any
distribution of any of the assets or surplus funds of the Company to the holders
of any other Partnership Units by reason of their ownership thereof, until a
Full Redemption has occurred with respect to the applicable amount due as set
forth below:

 

 37 

 

 

(A)          in the case of a Fundamental Sale Transaction consummated on or
prior to February 27, 2019, an amount per Class C Unit in cash equal to such
Class C Unit’s pro rata share (determined based on the respective Liquidation
Preferences of all Class C Units) of an amount equal to (I) $800,000,000 less
(II) the sum of (i) the difference between (A) $400,000,000 and (B) the Stated
Value of all outstanding Class C Units and (ii) all Class C Cash Distribution
Amounts actually paid to the Holders of Class C Units (other than PIK
Distributions) prior to such date,

 

(B)          in the case of a Fundamental Sale Transaction consummated after
February 27, 2019 and prior to the date that is fifty-seven (57) months and one
day after the date of this Agreement, an amount per Class C Unit in cash equal
to (x) two times the Stated Value of such Class C Unit, less (y) all Class C
Cash Distribution Amounts actually paid (other than PIK Distributions) on such
Class C Units prior to such date, and

 

(C)          in the case of a Fundamental Sale Transaction consummated on or
after the date that is fifty-seven (57) months and one day after the date of
this Agreement and prior to the date that is sixty (60) months after the date of
this Agreement, an amount per Class C Unit in cash equal to the Liquidation
Preference of such Class C Unit plus the Make Whole Premium for such Class C
Unit.

 

(ii)          In the event of a Fundamental Sale Transaction, following
completion of the distributions required by this part (c) of this Section 5.1,
so long as no Nonredemption Event has occurred and no amounts with respect to
indemnity payable hereunder or Reimbursable Amounts remain unpaid, subject to
there being Legally Available Funds available therefor, the holders of the GP
Units and other OP Units shall share in all remaining assets of the Company.

 

(iii)         The Company shall provide written notice of any Fundamental Sale
Transaction to each record Holder not less than fifteen (15) days prior to the
consummation date thereof. The Company shall set forth in that notice the date
on which it shall make payment to the Class C Unit Holders of the amount
required by the first sentence of paragraph (i) of this Section 5.1(c), which
date shall be no more than ten (10) Business Days following consummation of such
Fundamental Sale Transaction. Such date, or if the Company shall fail to issue
the above notice with respect to a Fundamental Sale Transaction, the date that
is ten (10) days following a Fundamental Sale Transaction, shall be the
designated “Redemption Date” with respect to a Fundamental Sale Transaction. In
lieu of submitting its Class C Units for redemption upon receipt of such notice,
a Holder of Class C Units shall have the right but not the obligation to instead
submit such Class C Units for conversion pursuant to Section 16.4 and to then
exercise its OP Redemption Right with respect to any OP Units issued upon such
conversion, which may, in the sole and absolute discretion of the General
Partner, be satisfied by paying either the Cash Amount or the Common Stock
Amount (but not a combination of both, except as set forth in Section 8.6(b)),
pursuant to Section 8.6.

 

 38 

 

 

(d)          In addition to the Class C Cash Distribution Amount and subject to
Section 15.14, with respect to each Class C Unit and as of any Distribution
Date, each Holder of Class C Units shall be entitled to receive, and the Company
shall deliver, in the form of additional Class C Units, distributions in an
amount accrued at the rate of 5.0% per annum on such Class C Unit’s Liquidation
Preference, accrued on the basis of twelve (12) thirty (30)-day months and a
three hundred sixty (360)-day year compounding quarterly commencing on the Issue
Date for such Class C Unit and payable on each Distribution Date (such amount,
the “PIK Distribution Amount” and such distributions, the “PIK Distributions”).
The number of Class C Units, which for the avoidance of doubt, may include a
fraction of a Class C Unit, delivered in respect of the PIK Distribution Amount
on any Distribution Date shall be equal to the number obtained by dividing the
PIK Distribution Amount by the Unit Price. Upon the occurrence of a
Nonredemption Event, the accrual rate for purposes of determining the PIK
Distribution Amount shall increase, beginning on the date that is ninety (90)
days after the delivery by a Class C Unit Holder of a Notice of Redemption in
respect of such Nonredemption Event, and through the first Distribution Date
thereafter, from a per annum rate of 5.0% to a per annum rate of 7.5%
compounding quarterly, and shall further increase as of the day immediately
following each subsequent Distribution Date, beginning on the date immediately
after such first Distribution Date, by 1.25% per annum for the next four
quarterly periods thereafter, up to a maximum per annum rate of 12.5%, accruing
on each Class C Unit set forth in such Notice of Redemption that remains
outstanding until a Full Redemption has occurred.

 

(e)          Notwithstanding anything to the contrary herein, in no event will
any Partner receive or be entitled to receive any distributions or other amounts
from the Company or any Subsidiary after a Fundamental Sale Transaction,
Material Breach or REIT Event has occurred until the Class C Unit Holders have
received all sums due them hereunder including the Full Redemption Amount and
any amounts payable with respect to indemnity or Reimbursable Amounts.

 

(f)          In no event may any Partner receive a distribution pursuant to this
Section 5.1 with respect to a Partnership Unit if such Partner is entitled to
receive a distribution with respect to Common Stock for which such a Partnership
Unit has been exchanged.

 

(g)          The Special General Partner is not entitled to any distributions in
respect of the Special General Partner Interest pursuant to this Section 5.1,
Section 13.2 or any other provision of this Agreement.

 

(h)          The General Partner and the Company shall, at any time Class C Cash
Distribution Amounts are accrued and unpaid to any Class C Unit Holder, cause
all Available Cash of the Subsidiaries to be distributed to the Company for the
payment of such amounts.

 

5.2          Qualification as a REIT

 

(a)          Notwithstanding the Class C Rights, the General Partner shall use
its best efforts to cause the Partnership to distribute sufficient amounts under
this Article 5 to enable the General Partner to pay dividends to the
Stockholders that will enable the General Partner to:

 

(i)           satisfy the REIT Requirements, and

 

(ii)          avoid any federal income or excise tax liability;

 

provided, however, that the General Partner shall not be bound to comply with
this covenant to the extent such distributions would

 

 39 

 

 

(i)           violate applicable Delaware law, or

 

(ii)          contravene the terms of any Loans or other types of debt
obligations to which the Partnership may be subject in conjunction with borrowed
funds.

 

(b)          If the Partnership is unable to distribute sufficient amounts to
the General Partner as described in Section 5.2(a) for a taxable year or other
period pursuant to Section 5.1(a), the General Partner may cause the Partnership
to make on a Distribution Date limited distributions to the General Partner in
priority to the distributions set forth in Section 5.1(a) and Section 5.1(b) in
the minimum amount required to distribute sufficient amounts to the General
Partner as described in Section 5.2(a), determined taking into account all
allocations pursuant to Exhibit B and other U.S. federal income tax consequences
arising from all distributions made on such Distribution Date; provided, that
for the avoidance of doubt, the General Partner shall not be allowed to make any
distributions pursuant to this Section (b)5.2(b) in priority to the
distributions required by Section 5.1(c), Section 13.2, or Section 16.5. Amounts
paid pursuant to this Section 5.2(b) shall be treated (without duplication) as
advances against distributions to which the General Partner is entitled under
Section 5.1(a) for purposes of this Agreement.

 

5.3          Withholding

 

With respect to any withholding tax or other similar tax liability or obligation
to which the Partnership may be subject as a result of any act or status of any
Partner or the Special General Partner or to which the Partnership becomes
subject with respect to any Partnership Unit, the Partnership shall have the
right to withhold amounts distributable pursuant to this Article 5 to such
Partner or with respect to such Partnership Units, to the extent of the amount
of such withholding tax or other similar tax liability or obligation pursuant to
the provisions contained in Section 10.5, and the amount of any withholding
shall reduce the right of such Partner to future distribution to the extent
provided in Section 10.5.

 

5.4          Additional Partnership Interests

 

Subject to the Class C Rights, if the Partnership issues Partnership Interests
in accordance with Section 4.2 or 4.3, the distribution priorities set forth in
Section 5.1 shall be amended, as necessary and as permitted pursuant to the
terms hereof (including the Class C Rights), to reflect the distribution
priority of such Partnership Interests and corresponding amendments shall be
made to the provisions of Exhibit B.

 

Article 6
ALLOCATIONS

 

6.1          Allocations

 

The Net Income, Net Loss and other Partnership items shall be allocated pursuant
to the provisions of Exhibit B.

 

 40 

 

 

6.2          Revisions to Allocations to Reflect Issuance of Partnership
Interests

 

Subject to the Class C Rights, if the Partnership issues Partnership Interests
to the General Partner or any additional Limited Partner pursuant to Article 4,
the General Partner shall make such revisions to this Article 6 and Exhibit B as
it deems necessary and as permitted pursuant to the terms hereof (including the
Class C Rights) to reflect the terms of the issuance of such Partnership
Interests, including making preferential allocations to classes of Partnership
Interests that are entitled thereto. Such revisions shall not require the
consent or approval of any other Partner.

 

Article 7
MANAGEMENT AND OPERATIONS OF BUSINESS

 

7.1          Management

 

(a)          Subject to the Class C Rights, and except as otherwise expressly
provided in this Agreement: (i) Full, complete and exclusive discretion to
manage and control the business and affairs of the Partnership are and shall be
vested in the General Partner, and no Limited Partner shall have any right to
participate in or exercise control or management power over the business and
affairs of the Partnership.

 

(ii)          Neither the General Partner nor the Special General Partner may be
removed by the Limited Partners with or without cause.

 

(iii)         In addition to the powers now or hereafter granted a general
partner of a limited partnership under applicable law or which are granted to
the General Partner under any other provision of this Agreement, the General
Partner, subject to the Class C Rights, shall have full power and authority to
do all things deemed necessary or desirable by it to conduct the business of the
Partnership, to exercise all powers set forth in Section 3.2 hereof and to
effectuate the purposes set forth in Section 3.1 hereof, including:

 

(A)         (1)         the making of any expenditures, the lending or borrowing
of money, including making prepayments on loans and borrowing money to permit
the Partnership to make distributions to its Partners in such amounts (x) as
will permit the General Partner (so long as the General Partner qualifies as a
REIT) to avoid the payment of any U.S. federal income tax (including, for this
purpose, any excise tax pursuant to Section 4981 of the Code) and to make
distributions to its Stockholders in amounts sufficient to permit the General
Partner to maintain REIT status, and (y) to the Holders of Class C Units and OP
Units in an amount no less than the amount required to be paid under Section
5.1(b),

 

(2)         the assumption or guarantee of, or other contracting for,
indebtedness and other liabilities,

 

(3)         the issuance of evidence of indebtedness (including the securing of
the same by deed, mortgage, deed of trust or other lien or encumbrance on the
Partnership’s assets) and

 

 41 

 

 

(4)         the incurring of any obligations it deems necessary for the conduct
of the activities of the Partnership, including the payment of all expenses
associated with the General Partner;

 

(B)         the acquisition, purchase, ownership, operating, leasing and
disposition of any real property and any other property or assets, including
mortgages and real estate-related notes, whether directly or indirectly;

 

(C)         the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership or the General Partner;

 

(D)         the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of all or substantially all of the assets of the
Partnership (including the exercise or grant of any conversion, option,
privilege, or subscription right or other right available in connection with any
assets at any time held by the Partnership) or the merger, consolidation or
other combination (each a “Business Combination”) of the Partnership with or
into another Entity on such terms as the General Partner deems proper, provided,
however, that the General Partner shall be required to send to each Limited
Partner a notice of such proposed Business Combination no less than fifteen (15)
days prior to the record date for the vote of the General Partner’s Stockholders
on such Business Combination, if any;

 

(E)         the use of the assets of the Partnership (including cash on hand)
for any purpose consistent with the terms of this Agreement and on any terms it
sees fit, including,

 

(1)         the financing of the conduct of the operations of the General
Partner, the Partnership or any of the Partnership’s Subsidiaries,

 

(2)         the lending of funds to other Persons (including the Subsidiaries of
the Partnership or the General Partner) and the repayment of obligations of the
Partnership and its Subsidiaries and any other Person in which it has an equity
investment, and

 

(3)         the making of capital contributions to its Subsidiaries;

 

(F)         the expansion, development, redevelopment, construction, leasing,
repair, rehabilitation, repositioning, alteration, demolition or improvement of
any property in which the Partnership or any Subsidiary of the Partnership owns
an interest;

 

(G)         the negotiation, execution, and performance of any contracts,
conveyances or other instruments that the General Partner considers useful or
necessary to the conduct of the Partnership’s operations or the implementation
of the General Partner’s powers under this Agreement, including contracting with
contractors, developers, consultants, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation out of the Partnership’s assets;

 

 42 

 

 

(H)         the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;

 

(I)          holding, managing, investing and reinvesting cash and other assets
of the Partnership;

 

(J)          the collection and receipt of revenues and income of the
Partnership;

 

(K)         the establishment of one or more divisions of the Partnership, the
selection and dismissal of employees of the Partnership (including employees
having titles such as “president” “vice president”, “secretary” and “treasurer”
of the Partnership), and agents, outside attorneys, accountants, consultants and
contractors of the Partnership, and the determination of their compensation and
other terms of employment or engagement;

 

(L)         the maintenance of such insurance for the benefit of the Partnership
and the Partners and directors and officers thereof as it deems necessary or
appropriate;

 

(M)        the formation of, or acquisition of an interest (including non-voting
interests in entities controlled by Affiliates of the Partnership or third
parties) in, and the contribution of property to, any further Entities or other
relationships that it deems desirable, including the acquisition of interests
in, and the contributions of funds or property to, or making of loans to, its
Subsidiaries and any other Person from time to time, or the incurrence of
indebtedness on behalf of such Persons or the guarantee of the obligations of
such Persons; provided, however, that as long as the General Partner has
determined to elect to qualify as a REIT or to continue to qualify as a REIT and
until such time as the General Partner has received irrevocable written notice
from Brookfield or one of its Affiliates that no Brookfield REIT Holder intends
to elect to qualify as a REIT or to continue to qualify as a REIT, the
Partnership may not engage in any such formation, acquisition or contribution
that would cause either the General Partner or any Brookfield REIT Holder
(assuming, with respect to any consideration of the foregoing pursuant to this
Agreement, such Brookfield REIT Holder holds no assets other than Partnership
Units), as the case may be, to fail to qualify as a REIT;

 

(N)         the control of any matters affecting the rights and obligations of
the Partnership, including

 

(1)         the settlement, compromise, submission to arbitration or any other
form of dispute resolution, or abandonment of, any claim, cause of action,
liability, debt or damages, due or owing to or from the Partnership,

 

(2)         the commencement or defense of suits, legal proceedings,
administrative proceedings, arbitration or other forms of dispute resolution,
and

 

(3)         the representation of the Partnership in all suits or legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, the incurring of legal expenses, and the indemnification of any
Person against liabilities and contingencies to the extent permitted by law;

 

 43 

 

 

(O)         the undertaking of any action in connection with the Partnership’s
direct or indirect investment in its Subsidiaries or any other Person (including
the contribution or loan of funds by the Partnership to such Persons);

 

(P)         the determination of the fair market value of any Partnership
property distributed in kind using such reasonable method of valuation as the
General Partner, in its sole discretion, may adopt;

 

(Q)         the exercise, directly or indirectly, through any attorney-in-fact
acting under a general or limited power of attorney, of any right, including the
right to vote, appurtenant to any asset or investment held by the Partnership;

 

(R)         the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;

 

(S)         the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of any Person in which the Partnership does not have
an interest pursuant to contractual or other arrangements with such Person;

 

(T)         the making, execution and delivery of any and all deeds, leases,
notes, mortgages, deeds of trust, security agreements, conveyances, contracts,
guarantees, warranties, indemnities, waivers, releases or legal instruments or
agreements in writing necessary or appropriate, in the judgment of the General
Partner, for the accomplishment of any of the foregoing;

 

(U)         the issuance of additional Partnership Units in connection with
Capital Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article 4 hereof;

 

(V)         the authorization, issuance, sale, redemption or purchase of any
Partnership Units or any securities of the Partnership;

 

(W)       the opening of bank accounts on behalf of, and in the name of, the
Partnership and its Subsidiaries; and

 

(X)         the amendment and restatement of Exhibit A to reflect accurately at
all times the Capital Contributions and Percentage Interests of the Partners as
the same are adjusted from time to time to the extent necessary to reflect
redemptions, Capital Contributions, the issuance of Partnership Units, the
admission of any Additional Limited Partner or any Substituted Limited Partner
or otherwise, which amendment and restatement, notwithstanding anything in this
Agreement to the contrary, shall not be deemed an amendment of this Agreement,
as long as the matter or event being reflected in Exhibit A otherwise is
authorized by this Agreement.

 

(b)          Subject to the Class C Rights, each of the Limited Partners agree
that the General Partner is authorized to execute, deliver and perform the
above-mentioned agreements and transactions on behalf of the Partnership without
any further act, approval or vote of the Partners, notwithstanding any other
provision of this Agreement to the fullest extent permitted under the Act or
other applicable law, rule or regulation.

 

 44 

 

 

(c)          The execution, delivery or performance by the General Partner or
the Partnership of any agreement authorized or permitted under this Agreement
shall not constitute a breach by the General Partner of any duty that the
General Partner may owe the Partnership or the Limited Partners or any other
Persons under this Agreement or of any duty stated or implied by law or equity.

 

(d)          Subject to the Class C Rights, at all times from and after the date
hereof, the General Partner at the expense of the Partnership, shall use
reasonable best efforts to cause the Partnership to obtain and maintain
insurance as set forth below:

 

(i)           The General Partner shall at all times maintain customary
casualty, liability and other insurance on the properties of the Partnership as
long as cash is available to pay the applicable premium at the time in which
such premiums are due;

 

(ii)          The General Partner shall at all times maintain customary
liability insurance for the Indemnitees hereunder; and

 

(iii)         The General Partner may maintain such other insurance as the
General Partner, in its sole and absolute discretion, determines to be
appropriate and reasonable.

 

(e)          Subject to the Class C Rights and the Special General Partner
Rights, at all times from and after the date hereof, the General Partner may
cause the Partnership to establish and maintain at any and all times working
capital accounts and other cash or similar balances in accordance with the
Annual Business Plan.

 

(f)          Subject to Sections 5.2, 7.1(a)(iii)(M), and 10.3,

 

(i)           In exercising its authority under this Agreement, the General
Partner may, but shall be under no obligation to, take into account the tax
consequences to any Partner (including the General Partner) of any action taken
(or not taken) by it. The General Partner and the Partnership shall not have
liability to any Limited Partner for monetary damages or otherwise for losses
sustained, liabilities incurred or benefits not derived by such Limited Partner
in connection with such decisions; provided, that the General Partner has acted
in good faith pursuant to its authority under this Agreement. The Limited
Partners expressly acknowledge that the General Partner is acting on behalf of
the Partnership, the General Partner, and the General Partner’s Stockholders,
collectively.

 

(ii)          The General Partner and the Partnership shall not have liability
to any Limited Partner under any circumstances as a result of an income tax
liability incurred by such Limited Partner as a result of an action (or
inaction) by the General Partner taken pursuant to its authority under and in
accordance with this Agreement.

 

 45 

 

 

7.2          Certificate of Limited Partnership

 

(a)          The General Partner has previously filed the Certificate with the
Secretary of State of Delaware as required by the Act.

 

(b)          The General Partner shall use all reasonable efforts to cause to be
filed such other certificates or documents as may be reasonable and necessary or
appropriate for the formation, continuation, qualification and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware and any other state, or the District of
Columbia, in which the Partnership may elect to do business or own property.

 

7.3          Reimbursement of the General Partner

 

(a)          Except as provided in this Section 7.3 and elsewhere in this
Agreement (including the provisions of Articles 5 and 6 regarding distributions,
payments, and allocations to which it may be entitled) and subject to the
Class C Rights, the General Partner shall not be compensated for its services as
general partner of the Partnership.

 

(b)          (i)          Subject to the Class C Rights, the Partnership shall
be responsible for and shall pay all expenses relating to the Partnership’s
organization, the ownership of its assets and its operations. The General
Partner (and, during the Special General Partner Rights Period, the Special
General Partner) shall be reimbursed on a monthly basis, or such other basis as
it may determine in its sole and absolute discretion, for all expenses that it
incurs on behalf of the Partnership relating to the ownership and operation of
the Partnership’s assets, or for the benefit of the Partnership, including all
expenses associated with compliance by the General Partner (and, during the
Special General Partner Rights Period, the Special General Partner) and the
Limited Partners with laws, rules and regulations promulgated by any regulatory
body, expenses related to the operations of the General Partner (and, during the
Special General Partner Rights Period, the Special General Partner) and to the
management and administration of any Subsidiaries of the Partnership or
Affiliates of the Partnership, such as auditing expenses and filing fees and any
and all salaries, compensation and expenses of officers and employees of the
General Partner (and, during the Special General Partner Rights Period, the
Special General Partner), but excluding any portion of expenses reasonably
attributable to assets not owned by or for the benefit of, or to operations not
for the benefit of, the Partnership or Affiliates of the Partnership; provided,
however, that the amount of any such reimbursement shall be reduced by any
interest earned by the General Partner with respect to bank accounts or other
instruments or accounts held by it in its name.

 

(ii)          Such reimbursement shall be in addition to any reimbursement made
as a result of indemnification pursuant to Section 7.6 hereof.

 

(iii)         The General Partner (and, during the Special General Partner
Rights Period, the Special General Partner) shall determine in good faith the
amount of expenses incurred by it related to the ownership and operation of, or
for the benefit of, the Partnership. If certain expenses are incurred for the
benefit of the Partnership and other entities (including the General Partner
(and, during the Special General Partner Rights Period, the Special General
Partner)), such expenses will be allocated to the Partnership and such other
entities in such a manner as the General Partner (or, during the Special General
Partner Rights Period, the Special General Partner) in its reasonable discretion
deems fair and reasonable. All payments and reimbursements hereunder shall be
characterized for federal income tax purposes as expenses of the Partnership
incurred on its behalf, and not as expenses of the General Partner or Special
General Partner, as applicable.

 

 46 

 

 

(c)          (i)          Expenses incurred by the General Partner (or, during
the Special General Partner Rights Period, the Special General Partner) relating
to the organization or reorganization of the Partnership and the General
Partner, the issuance of Common Stock in connection with an Offering and any
issuance of additional Partnership Interests, Common Stock or rights, options,
warrants, or convertible or exchangeable securities pursuant to Section 4.2
hereof and all costs and expenses associated with the preparation and filing of
any periodic reports by the General Partner or Special General Partner under
federal, state or local laws or regulations (including all costs, expenses,
damages, and other payments resulting from or arising in connection with
litigation related to any of the foregoing) are primarily obligations of the
Partnership.

 

(ii)          To the extent the General Partner or Special General Partner pays
or incurs such expenses, the General Partner or Special General Partner, as
applicable, shall be reimbursed for such expenses.

 

7.4          Outside Activities of the General Partner

 

(a)          Subject to the Class C Rights, without the Consent of the Limited
Partners, the General Partner shall not directly or indirectly enter into or
conduct any business other than in connection with the ownership, acquisition,
and disposition of Partnership Interests and the management of its business and
the business of the Partnership, and such activities as are incidental thereto.

 

(b)          Subject to the Class C Rights, the General Partner and any
Affiliates of the General Partner may acquire Limited Partner Interests and
shall be entitled to exercise all rights of a Limited Partner relating to such
Limited Partner Interests.

 

7.5          Contracts with Affiliates

 

(a)          (i)          Subject to the Class C Rights, the Partnership may
lend or contribute funds or other assets to its Subsidiaries or other Persons in
which it has an equity investment and such Subsidiaries and Persons may borrow
funds from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner.

 

(ii)          The foregoing authority shall not create any right or benefit in
favor of any Subsidiary or any other Person.

 

(b)          Subject to the Class C Rights, except as provided in 7.5(c), the
Partnership may Transfer assets to Entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions consistent with this
Agreement and applicable law as the General Partner, in its sole and absolute
discretion, may determine.

 

 47 

 

 

(c)          Subject to the Class C Rights, and except as expressly permitted by
this Agreement, neither the General Partner nor any of its Affiliates shall
sell, Transfer or convey any property to, or purchase any property from, the
Partnership, directly or indirectly, except pursuant to transactions that are
determined by the General Partner to be fair and reasonable.

 

(d)          Subject to the Class C Rights, the General Partner, in its sole and
absolute discretion and without the approval the Limited Partners, may propose
and adopt, on behalf of the Partnership, employee benefit plans, stock option
plans, and similar plans funded by the Partnership for the benefit of employees
of the Partnership, the General Partner, any Subsidiaries of the Partnership or
any Affiliate of any of them in respect of services performed, directly or
indirectly, for the benefit of the Partnership, the General Partner, any
Subsidiaries of the Partnership or any Affiliate of any of them.

 

(e)          Subject to the Class C Rights, the General Partner is expressly
authorized to enter into, in the name and on behalf of the Partnership, a “right
of first opportunity” or “right of first offer” arrangement, non-competition
agreements and other conflict avoidance agreements with various Affiliates of
the Partnership and the General Partner, on such terms as the General Partner,
in its sole and absolute discretion, believes are advisable.

 

7.6          Indemnification

 

(a)          (i)          To the fullest extent permitted by Delaware law or as
provided herein, the Partnership shall indemnify each Indemnitee from and
against any and all losses, claims, damages, liabilities, joint or several,
expenses (including reasonable attorneys’ fees and other legal fees and
expenses), judgments, fines, settlements, and other amounts arising from any and
all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative (collectively, “Claims”), that relate to the
operations of the Partnership or the General Partner as set forth in this
Agreement, in which such Indemnitee may be involved, or is threatened to be
involved, as a party or otherwise, so long as (A) the course of conduct which
gave rise to the Claim was taken, in the reasonable determination of the
Indemnitee made in good faith, in the best interests of the Partnership or the
General Partner, (B) such Claim was not the result of negligence or misconduct
by the Indemnitee, (C) the Indemnitee (if other than the General Partner or the
Special General Partner) was acting on behalf of or performing services for the
Partnership and (D) such indemnification is not satisfied or recoverable from
the assets of the Stockholders of the General Partner. Notwithstanding the
foregoing, no Indemnitee (other than the General Partner or the Special General
Partner) shall be indemnified for any Claim arising from or out of an alleged
violation of federal or state securities laws unless (1) there has been a
successful adjudication on the merits of each count involving alleged securities
law violations as to such Indemnitee, (2) such allegations have been dismissed
with prejudice on the merits by a court of competent jurisdiction as to such
Indemnitee, or (3) a court of competent jurisdiction approves a settlement of
such allegations against such Indemnitee and finds in a final, nonappealable
decision that indemnification of the settlement and the related costs should be
made, and the court considering the request for indemnification has been advised
of the position of the SEC and of the published position of any state securities
regulatory authority in which the Common Stock was offered or sold as to
indemnification for violations of securities law.

 

 48 

 

 

(ii)          Without limitation, the foregoing indemnity shall extend to any
liability of any Indemnitee, pursuant to a loan guaranty (except a guaranty by a
limited partner of nonrecourse indebtedness of the Partnership or as otherwise
provided in any such loan guaranty), contractual obligation for any indebtedness
or other obligation or otherwise for any indebtedness of the Partnership or any
Subsidiary of the Partnership (including any indebtedness which the Partnership
or any Subsidiary of the Partnership has assumed or taken subject to), and,
subject to the Class C Rights, the General Partner is hereby authorized and
empowered, on behalf of the Partnership, to enter into one or more indemnity
agreements consistent with the provisions of this Section 7.6 in favor of any
Indemnitee having or potentially having liability for any such indebtedness.

 

(iii)         Any indemnification pursuant to this Section 7.6 shall be made
only out of the assets of the Partnership, and neither the General Partner,
Special General Partner nor any other Partner (including any Class C Unit
Holder) shall have any obligation to contribute to the capital of the
Partnership, or otherwise provide funds, to enable the Partnership to fund its
obligations under this Section 7.6.

 

(b)          Reasonable expenses incurred by an Indemnitee who is a party to a
proceeding shall be paid or reimbursed by the Partnership in advance of the
final disposition of any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative made or threatened against an
Indemnitee upon receipt by the Partnership of (i) a written affirmation by the
Indemnitee of the Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Partnership as authorized in this
Section 7.6 has been met; and (ii) a written undertaking by or on behalf of the
Indemnitee to repay the amount if it shall ultimately be determined that the
standard of conduct has not been met.

 

(c)          The indemnification provided by this Section 7.6 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Partners, as a matter
of law or otherwise, and shall continue as to an Indemnitee who has ceased to
serve in such capacity unless otherwise provided in a written agreement pursuant
to which such Indemnities are indemnified.

 

(d)          Subject to the Class C Rights, the Partnership may, but shall not
be obligated to, purchase and maintain insurance, on behalf of the Indemnities
and such other Persons as the General Partner shall determine, against any
liability that may be asserted against or expenses that may be incurred by such
Person in connection with the Partnership’s activities, regardless of whether
the Partnership would have the power to indemnify such Person against such
liability under the provisions of this Agreement.

 

(e)          For purposes of this Section 7.6, the Partnership shall be deemed
to have requested an Indemnitee to serve as fiduciary of an employee benefit
plan whenever the performance by such Indemnitee of its duties to the
Partnership also imposes duties on, or otherwise involves services by, such
Indemnitee to the plan or participants or beneficiaries of the plan; excise
taxes assessed on an Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall constitute fines within the meaning of this
Section 7.6. Actions taken or omitted by the Indemnitee with respect to an
employee benefit plan in the performance of its duties for a purpose reasonably
believed by it to be in the interest of the participants and beneficiaries of
the plan shall be deemed to be for a purpose which is not opposed to the best
interests of the Partnership.

 

 49 

 

 

(f)          In no event may an Indemnitee subject any of the Partners (other
than the General Partner) to personal liability by reason of the indemnification
provisions set forth in this Agreement.

 

(g)          An Indemnitee shall not be denied indemnification in whole or in
part under this Section 7.6 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

 

(h)          (i)          The provisions of this Section 7.6 are for the benefit
of the Indemnitees, their heirs, successors, assigns and administrators and
shall not be deemed to create any rights for the benefit of any other Persons.

 

(ii)          Any amendment, modification or repeal of this Section 7.6 or any
provision hereof shall be prospective only and shall not in any way affect the
Partnership’s liability to any Indemnitee under this Section 7.6, as in effect
immediately prior to such amendment, modification, or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

(i)           If and to the extent any payments to the General Partner pursuant
to this Section 7.6 constitute gross income to the General Partner (as opposed
to the repayment of advances made on behalf of the Partnership), such amounts
shall constitute guaranteed payments within the meaning of Section 707(c) of the
Code, shall be treated consistently therewith by the Partnership and all
Partners, and shall not be treated as distributions for purposes of computing
the Partners’ Capital Accounts.

 

(j)          In addition to, but without duplication of, the remedies available
under the foregoing provisions of this Section 7.6, the Company shall indemnify,
reimburse, defend and hold harmless the Class C Unit Holders for, from and
against any and all damages of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against them, in any way by any third party
relating to or arising out of: (i) enforcing the Class C Unit Holders’ rights or
remedies under this Agreement, or (ii) any acts or omissions of the Class C Unit
Holders (directly or through Affiliates) to the extent such acts or omissions
are taken or made in accordance with this Agreement; provided, however, that
neither any Class C Unit Holder, nor any of its Affiliates shall have the right
to be indemnified under this Section 7.6(j) for such Class C Unit Holder or its
Affiliates’ own gross negligence, violation of law, violation of this Agreement,
illegal acts, fraud or willful misconduct and provided further that no Class C
Unit Holder Indemnitee shall be entitled to be compensated pursuant to this
Section 7.6(j) if such Holder is entitled to indemnification in respect of the
same loss pursuant to Section 11.2 of the Purchase Agreement. For purposes of
this Section 7.6(j), the Company and its Subsidiaries shall not be deemed to be
an Affiliate of a Class C Unit Holder. The provisions of and undertakings and
indemnification set forth in this subsection shall survive the repayment in full
of all sums otherwise due the Class C Unit Holders under this Agreement or in
respect of their interest, the transfer of the entirety of the Class C Unit
Holders’ Partnership Interests to unaffiliated third parties, and the
termination of this Agreement or liquidation of the Company.

 

 50 

 

 

(k)          All obligations in this agreement to indemnify, defend, or hold
harmless the Class C Unit Holders shall survive the Transfer or redemption of
any Class C Unit Holder’s ownership of Class C Units.

 

(l)           Notwithstanding anything to the contrary in this Agreement, the
General Partner shall not be entitled to indemnification hereunder for any loss,
claim, damage, liability or expense for which the General Partner is obligated
to indemnify the Partnership under any other agreement between the General
Partner and the Partnership.

 

7.7          Liability of the General Partner and the Special General Partner

 

(a)          Notwithstanding anything to the contrary set forth in this
Agreement, neither the General Partner nor the Special General Partner, nor any
of their respective officers and directors, shall be liable for monetary damages
to the Partnership, any Partners or any Assignees for losses sustained or
liabilities incurred as a result of errors in judgment or mistakes of fact or
law or of any act or omission unless the General Partner or its investment
advisor, or the Special General Partner, as the case may be, acted in bad faith
and the act or omission was material to the matter giving rise to the loss,
liability or benefit not derived.

 

(b)          (i)          The Limited Partners expressly acknowledge that the
General Partner is acting on behalf of the Partnership and the Stockholders of
the General Partner collectively, that the General Partner (and its investment
advisor), subject to the provisions of Section 7.1(e) hereof, and subject to the
General Partner’s obligation with respect to the Class C Rights, is under no
obligation to consider the separate interest of the Limited Partners (including,
subject to the Class C Rights, the tax consequences to any Limited Partner or
any Assignees) in deciding whether to cause the Partnership to take (or decline
to take) any actions, and that the General Partner (and its investment advisor),
as applicable, shall not be liable, other than with respect to the Class C
Rights, for monetary damages for losses sustained, liabilities incurred, or
benefits not derived by Limited Partners in connection with such decisions;
provided that the General Partner has acted in good faith.

 

(ii)          The General Partner and the Limited Partners expressly acknowledge
that the Special General Partner is under no obligation to consider the separate
interest of the General Partner, the Stockholders of the General Partner or any
Limited Partner other than a Holder of Class C Units (including the tax
consequences to any Limited Partner or any Assignees) in deciding whether to
take (or decline to take) any actions it is entitled to take pursuant to Article
17 hereof, and that the Special General Partner may act in its own best
interests without violating any fiduciary duty to the General Partner or any
other Limited Partner and shall not be liable for monetary damages for losses
sustained, liabilities incurred, or benefits not derived by Limited Partners in
connection with such decisions, provided that the Special General Partner has
acted in good faith and in a manner consistent with its obligations set forth in
Article 17.

 

 51 

 

 

(iii)         With respect to any indebtedness of the Partnership which any
Limited Partner may have guaranteed, neither the General Partner (and its
investment advisor) nor the Special General Partner shall have any duty to keep
such indebtedness outstanding.

 

(c)          (i)          Subject to its obligations and duties as General
Partner set forth in Section 7.1(a) hereof, and the Class C Rights, the General
Partner and the Special General Partner may exercise any of the powers granted
to it by this Agreement and perform any of the duties imposed upon it hereunder
either directly or by or through its agent.

 

(ii)          Neither the General Partner nor the Special General Partner shall
be responsible for any misconduct or negligence on the part of any such agent
appointed by either of them in good faith.

 

(d)          The Limited Partners and the Special General Partner expressly
acknowledge that if any conflict in the fiduciary duties owed by the General
Partner to its Stockholders and by the General Partner, in its capacity as a
general partner of the Partnership, to the Limited Partners or the Special
General Partner, the General Partner may act in the best interests of the
General Partner’s Stockholders without violating its fiduciary duties to the
Limited Partners or the Special General Partner, and that the General Partner
shall not be liable for monetary damages for losses sustained, liabilities
incurred, or benefits not derived by the Limited Partners or the Special General
Partner in connection with any such violation.

 

(e)          Any amendment, modification or repeal of this Section 7.7 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s, the Special General Partner’s or the
Initial Preferred LP’s and in each case its officers’ and directors’ liability
to the Partnership, the Special General Partner and the Limited Partners under
this Section 7.7 as in effect immediately prior to such amendment, modification
or repeal with respect to claims arising from or relating to matters occurring,
in whole or in part, prior to such amendment, modification or repeal, regardless
of when such claims may arise or be asserted.

 

7.8          Certain Covenants of the General Partner

 

(a)          Following the earlier to occur of (x) the occurrence of a Material
Breach and (y) the first (1st) anniversary of the date hereof, the General
Partner shall, upon request by the Special General Partner and/or any Class C
Unit Holder, use, in the case of (x), its reasonable best efforts and in the
case of (y), its commercially reasonable efforts to obtain any Consents (as
defined in the Purchase Agreement), in addition to those Consents previously
obtained pursuant to Sections 7.5 and 7.6 of the Purchase Agreement, including
by reasonably cooperating with the Special General Partner and/or the Class C
Unit Holders, in order to confirm that the exercise of any or all of the Class C
Rights or Special General Partner Rights will not result in a default or “Event
of Default” under the relevant contract or agreement; provided however, that in
no event shall the receipt of any such Consent be a pre-condition to the
exercise of any Class C Rights notwithstanding that such exercise could result
in a default or “Event of Default” thereunder or any Follow-On Funding under the
Purchase Agreement and neither the Special General Partner nor any Class C Unit
Holder shall have any liability on account thereof to any Person.

 

 52 

 

 



(a)                [From and after the date hereof, the Company shall continue
to use reasonable best efforts to obtain the approvals described in the last
sentence of Section 10.1(b) of the Purchase Agreement.]4

 

(c)          The General Partner shall use commercially reasonable efforts to
perform its duties hereunder and operate its Subsidiaries and their Properties
in accordance with the Approved Annual Business Plan and use its commercially
reasonable efforts to ensure that without the consent of the majority of Holders
of the Class C Units, the actual expenses of operating the Partnership do not
exceed the amounts set forth in the Approved Budget except with respect to
Permitted Variances.

 

7.9          Other Matters Concerning the General Partner

 

(a)          The General Partner may rely and shall be protected in acting, or
refraining from acting, upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture, or other
paper or document believed by it in good faith to be genuine and to have been
signed or presented by the proper party or parties.

 

(b)          The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers, architects, engineers,
environmental consultants and other consultants and advisers selected by it, and
any act taken or omitted to be taken in reliance upon the opinion of such
Persons as to matters which such General Partner reasonably believes to be
within such Person’s professional or expert competence shall be conclusively
presumed to have been done or omitted in good faith and in accordance with such
opinion.

 

(c)          (i)          The General Partner shall have the right, in respect
of any of its powers or obligations hereunder, to act through any of its duly
authorized officers and duly appointed attorneys-in-fact.

 

(ii)          Each such attorney shall, to the extent provided by the General
Partner in the power of attorney, have full power and authority to do and
perform each and every act and duty which is permitted or required to be done by
the General Partner hereunder.

 

(d)          Notwithstanding any other provisions of this Agreement or the Act,
any action of the General Partner on behalf of the Partnership or any decision
of the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order

 

(i)           to protect the ability of the General Partner or any Brookfield
REIT Holder to continue to qualify as a REIT; or

 

(ii)          to avoid the General Partner incurring any taxes under Section 857
or Section 4981 of the Code,

 

is expressly authorized under this Agreement and is deemed approved by all of
the Limited Partners.

 

(e)          The provisions set forth above shall apply equally to the Special
General Partner during any Special General Partner Rights Period.

 

 



 

4 To be included if necessary prior to execution and delivery.

 53 

 

 

7.10        Title to Partnership Assets

 

(a)          Title to Partnership assets, whether real, personal or mixed and
whether tangible or intangible, shall be deemed to be owned by the Partnership
as an entity, and no Partner, individually or collectively, shall have any
ownership interest in such Partnership assets or any portion thereof.

 

(b)          (i)          Title to any or all of the Partnership assets may be
held in the name of the Partnership, the General Partner or one or more
nominees, as the General Partner may determine, including Affiliates of the
General Partner.

 

(ii)          The General Partner hereby declares and warrants that any
Partnership asset for which legal title is held in the name of the General
Partner or any nominee or Affiliate of the General Partner shall be held by the
General Partner for the use and benefit of the Partnership in accordance with
the provisions of this Agreement; provided, however, that the General Partner
shall use its best efforts to cause beneficial and record title to such assets
to be vested in the Partnership as soon as reasonably practicable.

 

(iii)         All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.

 

7.11        Reliance by Third Parties

 

(a)          Notwithstanding anything to the contrary in this Agreement and
subject to the Class C Rights, any Person dealing with the Partnership shall be
entitled to assume that the General Partner has full power and authority,
without consent or approval of any other Partner or Person, to encumber, sell or
otherwise use in any manner any and all assets of the Partnership and to enter
into any contracts on behalf of the Partnership, and take any and all actions on
behalf of the Partnership, and such Person shall be entitled to deal with the
General Partner as if the General Partner were the Partnership’s sole party in
interest, both legally and beneficially.

 

(b)          Subject to the Class C Rights, each Limited Partner hereby waives
any and all defenses or other remedies which may be available against such
Person to contest, negate or disaffirm any action of the General Partner in
connection with any such dealing.

 

(c)          In no event shall any Person dealing with the General Partner or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expediency of any
act or action of the General Partner or its representatives.

 

(d)          Subject to the Class C Rights, each and every certificate, document
or other instrument executed on behalf of the Partnership by the General Partner
or its representatives shall be conclusive evidence in favor of any and every
Person relying thereon or claiming thereunder that

 

(i)           at the time of the execution and delivery of such certificate,
document or instrument, this Agreement was in full force and effect;

 

 54 

 

 

(ii)         the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership; and

 

(iii)        such certificate, document or instrument was duly executed and
delivered in accordance with the terms and provisions of this Agreement and is
binding upon the Partnership.

 

7.12        Loans By Third Parties

 

Subject to the Class C Rights, the Partnership may incur Debt, or enter into
similar credit, guarantee, financing or refinancing arrangements for any purpose
(including in connection with any acquisition of property) with any Person upon
such terms as the General Partner determines appropriate.

 

Article 8
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

8.1          Limitation of Liability

 

No Limited Partner shall have any liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5 hereof, or under
the Act; no Limited Partner shall have a fiduciary duty to any other Limited
Partner; and the Initial Preferred LP hereby waives any right to benefit from
the fiduciary duty obligations of any other Limited Partner.

 

8.2          Management of Business

 

(a)          No Limited Partner or Assignee (other than the General Partner, any
of its Affiliates or any officer, director, employee, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operation, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership, provided that the foregoing shall not limit or restrict in any way
the Class C Unit Holders from exercising any and all Class C Rights or the
Special General Partner from exercising the Special General Partner Rights,
which shall not constitute participation in the control of the business of the
Partnership (within the meaning of the Act).

 

(b)          The transaction of any such business by the General Partner or,
during the Special General Rights Period, the Special General Partner, and in
each case any of its Affiliates or any officer, director, employee, partner,
agent or trustee of the General Partner, the Special General Partner, the
Partnership or any of their Affiliates, in their capacity as such, shall not
affect, impair or eliminate the limitations on the liability of the Limited
Partners or Assignees under this Agreement.

 

8.3          Outside Activities of Limited Partners

 

(a)          Subject to any agreements entered into pursuant to Section 7.5
hereof and any other agreements entered into by a Limited Partner, the Special
General Partner, or any of their Affiliates with the Partnership or any of its
Subsidiaries, any Limited Partner, the Special General Partner and any officer,
director, employee, agent, trustee, Affiliate or shareholder of any Limited
Partner or the Special General Partner shall be entitled to and may have
business interests and engage in business activities in addition to those
relating to the Partnership, including business interests and activities that
are in direct competition with the Partnership or that are enhanced by the
activities of the Partnership.

 

 55 

 

 

(b)          Neither the Partnership nor any Partners shall have any rights by
virtue of this Agreement in any business ventures of any Limited Partner, the
Special General Partner, any Assignee or any of their Affiliates.

 

(c)          No Limited Partner nor any other Person shall have any rights by
virtue of this Agreement or the Partnership relationship established hereby in
any business ventures of any other Person and such Person shall have no
obligation pursuant to this Agreement to offer any interest in any such business
ventures to the Partnership, any Limited Partner or any such other Person, even
if such opportunity is of a character which, if presented to the Partnership,
any Limited Partner or such other Person, could be taken by such Person.

 

8.4          Return of Capital

 

(a)          Except as set forth in Article 5, Section 8.6 and Section 16.5
hereof, no Limited Partner shall be entitled to the withdrawal or return of its
Capital Contribution, except to the extent of distributions made pursuant to
this Agreement or upon termination of the Partnership as provided herein.

 

(b)          Except as provided in Articles 5, 6, 13 and 16 hereof with respect
to the Holders of Class C Units, who have priority over all Partners including
the General Partner, all other Limited Partners and all Assignees, no Limited
Partner or Assignee shall have priority over any other Limited Partner or
Assignee, either as to the return of Capital Contributions or as to profits,
losses or distributions.

 

8.5          Other Rights of Partners Relating to the Partnership

 

(a)          In addition to the other rights provided by this Agreement or by
the Act, and except as limited by Section 8.5(b) hereof, each Limited Partner
and the Special General Partner shall have the right, upon written demand with a
statement of the purpose of such demand and at such Person’s own expense
(including such reasonable copying and administrative charges as the General
Partner may establish from time to time):

 

(i)           to obtain a copy of the most recent annual and quarterly reports
filed with the SEC by the General Partner pursuant to the Exchange Act; and

 

(ii)          to obtain a copy of the Partnership’s U.S. federal, state and
local income tax returns for each Partnership Year.

 

(b)          Notwithstanding any other provision of this Section 8.5, the
General Partner may keep confidential from the Limited Partners (for the
purposes of (i) below, excluding the Class C Unit Holders), for such period of
time as the General Partner determines in its sole and absolute discretion to be
reasonable, any information that:

 

 56 

 

 

(i)           the General Partner reasonably believes to be in the nature of
trade secrets or other information, the disclosure of which the General Partner
in good faith believes is not in the best interests of the Partnership or could
damage the Partnership or its business; or

 

(ii)          the Partnership is required by law or by agreements with an
unaffiliated third party to keep confidential.

 

(c)          Notwithstanding any other provision of this Section 8.5, the Class
C Unit Holders, so long as no Sell-Down Event has occurred, shall be entitled to
the same information and reports as set forth in Section 7 of the Articles
Supplementary.

 

8.6          OP Unit Redemption Rights

 

(a)          Subject to Sections 8.6(b) and 8.6(c) hereof, each Limited Partner
(a) holding OP Units issued pursuant to Article 4 hereof (in which case the
rights provided in this Section 8.6 shall only be exercisable after the first
(1st) anniversary date of the issuance of any such OP Unit or such other date as
may be mutually agreed upon by the General Partner and a Limited Partner), or
(b) holding OP Units issued upon conversion of Class C Units or payment of the
Class C Deferred Distribution Amount pursuant to Section 16.5(e) hereof, shall
have the right (the “OP Redemption Right”) to require the Partnership to redeem
on a Specified Redemption Date all or a portion of the OP Units held by such
Limited Partner at a redemption price equal to and in the form of the Cash
Amount to be paid by the Partnership. The OP Redemption Right shall be exercised
pursuant to a Notice of Redemption delivered to the Partnership by the Limited
Partner who is exercising the OP Redemption Right (the “Redeeming Partner”);
provided, however, that the Partnership shall not be obligated to satisfy the
redemption obligations related to such OP Redemption Right if the General
Partner elects to purchase the OP Units subject to the Notice of Redemption
pursuant to Section 8.6(b). The Redeeming Partner shall have no right, with
respect to any OP Units so redeemed, to receive any distributions paid on or
after the Specified Redemption Date. The Assignee of any Limited Partner may
exercise the rights of such Limited Partner pursuant to this Section 8.6, and
such Limited Partner shall be deemed to have assigned such rights to such
Assignee and shall be bound by the exercise of such rights by such Assignee. In
connection with any exercise of such rights by an Assignee on behalf of a
Limited Partner, the Cash Amount shall be paid by the Partnership directly to
such Assignee and not to such Limited Partner.

 

 57 

 

 

(b)          Notwithstanding the provisions of Section 8.6(a) and subject to the
provisions of 16.5(c)(iii), upon an election by a Limited Partner to exercise
the OP Redemption Right, the General Partner may, in its sole and absolute
discretion, elect to assume directly and satisfy the redemption obligations
related to such exercise by paying to the Redeeming Partner either the Cash
Amount or the Common Stock Amount (but not a combination of both, except as set
forth below in this Section 8.6(b)), as the General Partner determines in its
sole and absolute discretion, but as specified by the General Partner in its
notification described below in this Section 8.6(b), whereupon the General
Partner shall acquire the OP Units offered for redemption by the Redeeming
Partner and shall be treated for all purposes of this Agreement as the owner of
such OP Units. If the General Partner shall elect to exercise its right to
purchase OP Units under this Section 8.6(b) with respect to a Notice of
Redemption, it shall so notify the Redeeming Partner (which notification shall
specify whether the General Partner has elected to pay the Cash Amount or the
Common Stock Amount (or a combination of both, to the extent allowed by this
Section 8.6(b)) within five (5) Business Days after the receipt by it of such
Notice of Redemption. Unless the General Partner shall exercise its right to
purchase OP Units from the Redeeming Partner pursuant to this Section 8.6(b),
the General Partner shall not have any obligation to the Redeeming Partner or
the Partnership with respect to the Redeeming Partner’s exercise of the OP
Redemption Right. In the event the General Partner shall exercise its right to
purchase OP Units with respect to the exercise of a OP Redemption Right in the
manner described in the first sentence of this Section 8.6(b), the Partnership
shall have no obligation to pay any amount to the Redeeming Partner with respect
to such Redeeming Partner’s exercise of such OP Redemption Right, and each of
the Redeeming Partner, the Partnership, and the General Partner shall treat the
transaction between the General Partner and the Redeeming Partner, for federal
income tax purposes, as a sale of the Redeeming Partner’s OP Units to the
General Partner. Each Redeeming Partner agrees to execute such documents as the
General Partner may reasonably require in connection with the issuance of shares
of Common Stock upon exercise of the OP Redemption Right. Notwithstanding the
foregoing, with respect to any exercise of the OP Redemption Right, if the
General Partner has elected to pay the Common Stock Amount and the payment of
the Common Stock Amount on the Specified Redemption Date would result in a
Redeeming Partner owning 49.9% or more of the Common Stock then outstanding
after giving effect to the issuance of shares of Common Stock in connection with
the payment of such Common Stock Amount, such Redeeming Partner shall receive
the Common Stock Amount with respect to OP Units redeemed up to such 49.9%
ownership threshold and in lieu of the shares of Common Stock to which it is
otherwise entitled above such 49.9% ownership threshold (such shares, the
“Over-Threshold Shares”), such Redeeming Partner shall, at its option (i) be
paid the Cash Amount in respect of the OP Units submitted for redemption
corresponding to such Over-Threshold Shares or (ii) retain the number of OP
Units corresponding to such Over-Threshold Shares; provided, however any such
retained OP Units shall thereafter be redeemable for the Common Stock Amount by
the General Partner within five (5) Business Days after delivery of a written
notice to such Holder of retained OP Units.

 

(c)          Notwithstanding the provisions of Section 8.6(b) and Section
8.6(b), a Partner shall not be entitled to exercise the OP Redemption Right
pursuant to Section 8.6(a) if the delivery of Common Stock to such Partner on
the Specified Redemption Date by the General Partner pursuant to Section 8.6(b),
after giving effect to the last sentence thereof, (regardless of whether or not
the General Partner would in fact exercise its rights under Section 8.6(b))
would be prohibited under the Charter or prohibited under applicable federal or
state securities laws or regulations.

 

(d)          If, pursuant to Section 8.6(b), the General Partner elects to pay
the Redeeming Partner Common Stock in lieu of the Cash Amount, the total number
of shares of Common Stock to be paid to the Redeeming Partner in exchange for
the Redeeming Partner’s OP Units shall be the applicable Common Stock Amount. If
this amount is not a whole number of shares of Common Stock, the Redeeming
Partner shall be paid (i) that number of shares of Common Stock which equals the
nearest whole number less than such amount plus (ii) an amount of cash
representing the per share fair market value on the Specified Redemption Date as
determined in good faith by the Board of the remaining fractional share of
Common Stock which would otherwise be payable to the Redeeming Partner.

 

 58 

 

 

(e)          All OP Units delivered for redemption shall be delivered to the
General Partner or the Company, as the case may be, free and clear of all Liens
and encumbrances other than restrictions under applicable securities laws and as
set forth herein, and notwithstanding anything contained herein to the contrary,
neither the General Partner nor the Partnership shall be under any obligation to
acquire OP Units which are or may be subject to Liens other than restrictions
under applicable securities laws and as set forth herein, subject to the
provisions of Section 8.6(b).

 

(f)          Upon redemption of any OP Units for shares of Common Stock, the
General Partner shall promptly issue or cause to be issued and cause to be
delivered to all Holders receiving Common Stock in lieu of the Cash Amount such
Common Stock, subject to the provisions of Section 8.6(b).

 

(g)          Subject to the Class C Rights, in the event that the Partnership
issues additional Partnership Interests pursuant to Section 4.2(a) hereof, the
General Partner shall make such revisions to this Section 8.6 as it determines
are necessary to reflect the issuance of such additional Partnership Interests
(including setting forth any restrictions on the exercise of the OP Redemption
Right with respect to such Partnership Interests).

 

(h)          Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law that apply
upon a Redeeming Partner’s exercise of the OP Redemption Right. If a Redeeming
Partner believes that it is exempt from such withholding upon the exercise of
the OP Redemption Right, such Partner must furnish the General Partner with an
appropriate affidavit pursuant to Section 1445 of the Code and any other
documentation reasonably requested by the General Partner. If the Partnership or
the General Partner is required to withhold and pay over to any taxing authority
any amount upon a Redeeming Partner’s exercise of the OP Redemption Right and if
the OP Redemption Amount equals or exceeds the amount to be withheld, the amount
withheld shall be treated as an amount received by such Partner in redemption of
its OP Units. If, however, the OP Redemption Amount is less than the amount to
be withheld, the Redeeming Partner shall not receive any portion of the OP
Redemption Amount, the OP Redemption Amount shall be treated as an amount
received by such Partner in redemption of its OP Units, and the Partner shall
contribute the excess of the amount to be withheld over the OP Redemption Amount
to the Partnership before the Partnership is required to pay over such excess to
a taxing authority.

 

(i)           Notwithstanding any other provision of this Agreement, the General
Partner shall place appropriate restrictions on the ability of the Limited
Partners to exercise their OP Redemption Rights as and if deemed necessary to
ensure that the Partnership does not constitute a “publicly traded partnership”
under Section 7704 of the Code. If and when the General Partner determines that
imposing such restrictions is necessary, the General Partner shall give prompt
written notice thereof (a “Restriction Notice”) to each of the Limited Partners,
which notice shall be accompanied by a copy of an opinion of counsel to the
Partnership that states that, in the opinion of such counsel, absent such
restrictions, there would be a significant risk of the Partnership being treated
as a “publicly traded partnership” under Section 7704 of the Code.

 

 59 

 

 

Article 9
BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

9.1          Records and Accounting

 

(a)          The General Partner shall keep or cause to be kept at the principal
office of the Partnership those records and documents required to be maintained
by the Act and other books and records deemed by the General Partner to be
appropriate with respect to the Partnership’s business, including all books and
records necessary for the General Partner to comply with applicable REIT
Requirements and to provide to the Limited Partners any information, lists and
copies of documents required to be provided pursuant to Sections 8.5(a) and 9.3
hereof.

 

(b)          Any records maintained by or on behalf of the Partnership in the
regular course of its business may be kept on, or be in the form of, punch
cards, magnetic tape, photographs, micrographics or any other information
storage device, provided that the records so maintained are convertible into
clearly legible written form within a reasonable period of time.

 

(c)          The books of the Partnership shall be maintained, for financial and
tax reporting purposes, on an accrual basis in accordance with generally
accepted accounting principles, or such other basis as the General Partner
determines to be necessary or appropriate.

 

9.2          Fiscal Year

 

The fiscal year of the Partnership shall be the calendar year.

 

9.3          Reports

 

(a)          As soon as practicable, but in no event later than the date on
which the General Partner mails its annual report to its Stockholders, the
General Partner shall cause to be mailed to each Limited Partner and the Special
General Partner as of the close of the Partnership Year, an annual report
containing financial statements of the Partnership, or of the General Partner,
if such statements are prepared on a consolidated basis with the Partnership,
for such Partnership Year, presented in accordance with the standards of the
Public Accounting Oversight Board (United States), such statements to be audited
by a nationally recognized firm of independent public accountants selected by
the General Partner in its sole discretion.

 

(b)          If and to the extent that the General Partner mails quarterly
reports to its Stockholders, then as soon as practicable, but in no event later
than the date such reports are mailed, the General Partner shall cause to be
mailed to each Limited Partner and the Special General Partner a report
containing unaudited financial statements as of the last day of the calendar
quarter of the Partnership, or of the General Partner, if such statements are
prepared on a consolidated basis with the Partnership, and such other
information as may be required by applicable law or regulation, or as the
General Partner determines to be appropriate.

 

(c)          Notwithstanding the foregoing, the General Partner shall provide to
the Special General Partner and the Class C Unit Holders the information set
forth in Section 7 of the Articles Supplementary in accordance with the terms
thereof.

 

 60 

 

 

(d)          Notwithstanding the foregoing, the General Partner may deliver to
the Limited Partners and the Special General Partner each of the reports
described above, as well as any other communications that it may provide
hereunder, by e-mail or by any other electronic means.

 

(e)          The General Partner on behalf of the Partnership shall provide all
information reasonably requested by any Holder related to the business and
operation of the Partnership, any Subsidiary or the General Partner in order to
determine the Holder’s (or its direct or indirect holders’) qualification as a
REIT. In furtherance of the foregoing, the General Partner shall use
commercially reasonable efforts to furnish to the Initial Preferred LP and any
other Holder at such Holder’s request, not later than twenty (20) calendar days
(and shall, in any event, provide not later than twenty-five (25) calendar days)
after the last day of each calendar quarter, such information (A) that is
reasonably available and necessary to evaluate (i) the qualification of the
Partnership’s assets as of the end of such quarter with the REIT asset test
under Section 856(c)(4) of the Code, and (ii) the qualification of the
Partnership’s income for the calendar year through such date with the REIT
income tests under Section 856(c)(2) and (3) of the Code, or (B) that is
otherwise necessary in order to determine Initial Preferred LP’s (or its direct
or indirect investors’) qualification as a REIT; provided, that such information
shall be provided in a format to be mutually agreed upon by the General Partner
and the Initial Preferred LP prior to the end of the first quarter such
information is to be provided pursuant to this Section 9.3(e). The General
Partner and the Initial Preferred LP agree to cooperate in good faith with
respect to the exchange of information pursuant to this Section 9.3(e).

 

Article 10

TAX MATTERS

 

10.1       Preparation of Tax Returns

 

(a)          The General Partner shall arrange for the preparation and timely
filing (including extensions) of all returns of Partnership income, gains,
deductions, losses and other items required of the Partnership for federal and
state income tax purposes and shall use all reasonable efforts to furnish,
within ninety (90) days of the close of each taxable year, the estimated tax
information reasonably required by the Limited Partners and the Special General
Partner for federal and state income tax reporting purposes. The General Partner
shall, in any event, provide final IRS Schedule K-1s no later than April 30
after the end of each taxable year of the Partnership, and any other necessary
tax reporting information required by the Partners for the preparation of their
respective federal, state and local income tax returns; provided, that such
deadline for providing final IRS Schedule K-1s shall not preclude the federal,
state and local income tax returns of the Partnership from being finalized and
filed after such date. The U.S. federal income tax return of the Partnership
shall be timely filed (including extensions) annually on IRS Form 1065 (or such
other successor form) or on any other IRS form as may be required. The
Partnership shall provide draft copies of such IRS Form 1065 or other IRS form
to each Holder who is an Affiliate of Brookfield at least twenty (20) days
before the date it is to be filed for such Holder’s review and comment and such
Holder must deliver its comments to the General Partner within five (5) days of
the date the Partnership provided draft copies of such Form 1065 or other IRS
Form in order for those comments to be considered by the General Partner.

 

 61 

 

 

(b)          If required under the Code or applicable state or local income tax
law, the General Partner shall also arrange for the preparation and timely
filing (including extensions) of all returns of income, gains, deductions,
losses and other items required of the Subsidiaries of the Partnership for U.S.
federal and state income tax purposes and shall use all reasonable efforts to
furnish, within ninety (90) days of the close of each taxable year, the
estimated tax information reasonably required by the Limited Partners and the
Special General Partner for federal and state income tax reporting purposes.

 

10.2       Tax Elections

 

(a)          Except as otherwise provided herein, the General Partner shall, in
its sole and absolute discretion, determine whether to make any available
election pursuant to the Code.

 

(b)          The General Partner shall elect a permissible method (which need
not be the same method for each item or property) of eliminating the disparity
between the Gross Asset Value and the tax basis for each item of property
contributed to the Partnership or to a Subsidiary of the Partnership pursuant to
the Regulations promulgated under the provisions of Section 704(c) of the Code.

 

(c)          The General Partner shall have the right to seek to revoke any tax
election it makes, including the election under Section 754 of the Code, upon
the General Partner’s determination, in its sole and absolute discretion, that
such revocation is in the best interests of the Partners.

 

(d)          The Partners, intending to be legally bound, hereby authorize the
Partnership to make an election (the “Safe Harbor Election”) to have the
“liquidation value” safe harbor provided in Proposed Treasury Regulation
Section 1.83-3(1) and the Proposed Revenue Procedure set forth in IRS Notice
2005-43, as such safe harbor may be modified when such proposed guidance is
issued in final form or as amended by subsequently issued guidance (the “Safe
Harbor”), apply to any interest in the Partnership transferred to a service
provider while the Safe Harbor Election remains effective, to the extent such
interest meets the Safe Harbor requirements (collectively, such interests are
referred to as “Safe Harbor Interests”). The tax matters partner is authorized
and directed to execute and file the Safe Harbor Election on behalf of the
Partnership and the Partners if and when the Safe Harbor Election becomes
available. The Partnership and the Partners (including any person to whom an
interest in the Partnership is transferred in connection with the performance of
services) hereby agree to comply with all requirements of the Safe Harbor
(including forfeiture allocations) with respect to all Safe Harbor Interests and
to prepare and file all U.S. federal income tax returns reporting the tax
consequences of the issuance and vesting of Safe Harbor Interests consistent
with such final Safe Harbor guidance. The General Partner is authorized to take
such actions as are necessary to achieve, under the Safe Harbor, the effect that
the election and compliance with all requirements of the Safe Harbor referred to
above would be intended to achieve under Proposed Treasury Regulation
Section 1.83-3, including amending this Agreement.

 

 62 

 

 

(e)          The General Partner shall provide Holders of Class C Units with
sufficient information to make an election under section 856(l)(1) of the Code
with respect to each Subsidiary of the Company that is treated as a corporation
for U.S. federal income tax purposes and such other information as the Holder
may reasonably request to make such other elections as may be available under
the Code and Regulations with respect to each such Subsidiary, and shall
cooperate, and cause each such Subsidiary to cooperate, with such Holder in
making any such election, in each case, at the option of such Holder. The
General Partner shall notify the Holders of Class C Units within fifteen (15)
days of the acquisition of an interest in, formation of, or decision to make an
election with respect to the U.S. federal income tax characterization of, any
direct or indirect Subsidiary of the Company that is a corporation for U.S.
federal income tax purposes or for which an election to be treated as an
association taxable as a corporation for U.S. federal income tax purposes is
intended to be made.

 

10.3       Partnership Audits

 

(a)          The General Partner shall be the “tax matters partner” of the
Partnership for federal income tax purposes. The General Partner shall also
serve as the Partnership Representative, and the General Partner shall not
delegate such function (or any portion of it) without the approval of the
Special General Partner. In the event that any such delegation to another Person
is approved by the Special General Partner, the provisions of this Agreement
relating to the Partnership Representative shall apply to such Person when
performing such function.

 

(b)          The Partnership Representative (if it is not the General Partner)
shall at all times act only as directed by the General Partner. All decisions
and all actions, including the making of elections, that the Partnership
Representative is authorized to make or do under applicable law may be made by
the Partnership Representative (if it is not the General Partner) only as
directed by the General Partner. For the avoidance of doubt, nothing in this
Agreement shall be seen as permitting the Partnership Representative (if it is
not the General Partner) to make any decisions regarding any interaction with
any taxing authority or tribunal on behalf of the Partnership or any Partner
(including a decision to take no action, to delay taking action, or to act at a
particular time).

 

(c)          Notwithstanding anything to the contrary in this Agreement, the
Partnership shall not make (and the General Partner and the Partnership
Representative shall not allow the Partnership to make) (i) any election under
Section 6221(b) or Section 6226 of the Code , as amended by the Bipartisan
Budget Act of 2015 and any further amendments thereto, or (ii) any election to
apply the Partnership Audit Rules as amended by the Bipartisan Budget Act of
2015 to taxable years of the Partnership ending before January 1, 2018, in each
case, without the Special General Partner’s consent.

 

(d)          The General Partner and the Partnership Representative shall afford
the Partners access to the Partnership’s books and records, any other
information or documentation relating to the tax situation of the Partnership,
and any individuals with knowledge or information regarding the tax situation of
the Partnership (including any accountants or other advisors) as may be
reasonably necessary for the Initial Preferred LP and the other Partners (or any
direct or indirect holder of an interest therein] in connection with any Audit
(as defined below), and the General Partner and the Partnership shall not alter
or destroy any of such records or information without first notifying the
Special General Partner and the other Partners and affording the Special General
Partner and the other Partners at least ninety (90) days to remove or copy such
records or information.

 

 63 

 

 

(e)          The General Partner and the Partnership Representative shall not,
without the Special General Partner’s prior consent, enter into any agreement or
make any undertaking or representation to any person regarding the Partnership,
General Partner or Partnership Representative being obligated or intending to
take (or not take) any action with respect to the Partnership Audit Rules as
amended by the Bipartisan Budget Act of 2015.

 

(f)          The Partnership Representative shall keep the Special General
Partner and the other Partners fully and timely informed by written notice of
any pending or threatened tax action, investigation, claim, controversy or other
proceedings involving the U.S. federal income taxes or other material taxes of
the Partnership (each an “Audit”), as well as the commencement of any Audit, the
current developments and status of any Audit, and the availability of elections,
options and different possible actions involving any Audit. The Partnership
Representative and the Partnership shall promptly provide the Special General
Partner and the other Partners with copies of all correspondence between the
Partnership or the Partnership Representative and any tax authority or tribunal
in connection with such Audit. To the extent any such Audit could materially
affect the Initial Preferred LP or any other Partner (or any direct or indirect
holder of an interest therein), (i) the Special General Partner or such Partner
shall have the right to review and comment on any written submissions to the
relevant taxing authority or tribunal in connection with such Audit (and in such
case the Partnership Representative shall consult with the Special General
Partner or such Partner and take into account any such comments in good faith),
(ii) the Special General Partner or such Partner shall have the right to attend
and jointly participate in any meetings or conferences with the taxing authority
or tribunal relating to such Audit at the Special General Partner’s or such
other Partner’s own expense, and (iii) such Audit may not be settled or
otherwise disposed of without the Special General Partner’s or such other
Partner’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

(g)          Any information about any direct or indirect Partner or that
person’s interest in the Partnership provided to any taxing authority by or on
behalf of the Partnership, the General Partner, or the Partnership
Representative in connection with any Audit shall not be shared with any other
direct or indirect Partner or any other person except as is necessary in
connection with an Audit.

 

(h)          To the extent that, as a result of a determination by a taxing
authority or adjudicative body (such determination, an “Audit Determination”),
there is any adjustment for the purposes of any tax law to any items of income
gain, loss, deduction or credit of the Partnership for any taxable period, or
any amount of tax or potential tax (including any fine or penalty imposed by a
governmental authority and including any interest on such tax, fine, or penalty)
due from the Partnership:

 

(i)          The Partnership and the Partnership Representative shall notify the
Special General Partner and the Class C Unit Holders within ten (10) days of
receiving such Audit Determination, and shall provide the Special General
Partner and the Class C Unit Holders with a copy of all correspondence with the
taxing authority or adjudicative body relating to such Audit Determination;

 

 64 

 

 

(ii)         The General Partner will use commercially reasonable efforts to
(A) pursue available procedures to reduce any “imputed underpayment amount” (or
other partnership-level assessment) on account of the Initial Preferred LP’s or
any Class C Unit Holders’ (or any of the Initial Preferred LP’s or other Class C
Unit Holders’ direct or indirect beneficial owners’) tax status and (B) exercise
its authority and rights under the governing agreements and governing law in a
way that will result in each Partner or former Partner in the Partnership
bearing the tax burdens (including any penalties and interest) resulting from or
otherwise attributable to such Partner’s allocable share of the items of income,
gain, loss, deduction and credit resulting from such adjustment, and to not bear
any tax burdens resulting from or otherwise attributable to any other Partner’s
allocable share of such items.

 

(iii)        The General Partner will not permit any Partner’s Partnership
Interest to be wholly redeemed or otherwise eliminated in any period in which an
“imputed underpayment amount” has been assessed against the Partnership but not
paid in full.

 

(iv)        Each Partner agrees to provide tax information or certifications
(including evidence of filing or payment of tax) as reasonably requested by the
Partnership Representative in connection with an Audit Determination and to
cooperate with the Partnership, the General Partner and the Partnership
Representative in connection with any Audit. Any information so provided to the
Partnership Representative shall not be shared with any other direct or indirect
Partner or any other person except as is necessary in connection with an Audit.
For the avoidance of doubt, nothing herein shall require the Initial Preferred
LP or Class C Unit Holders to file an amended tax return.

 

(v)         If a tax (including any fine or penalty imposed by a governmental
authority and including any interest on such tax, fine or penalty) borne by the
Partnership, its subsidiaries or any of the Partners pursuant to the Partnership
Audit Rules is, in the General Partner’s reasonable judgment, attributable to a
Partner (including by reason of a failure to comply with Section ‎10.3(h)(iv)),
then the General Partner shall designate an amount equal to the economic burden
of such tax, fine, penalty, and/or interest as a liability of such Partner
solely for the purpose of this Section ‎10.3(h)(iv) and shall notify such
Partner of such designation (as well as the reasons for such designation and the
detailed computations resulting in the amount so designated). Such Partner shall
reimburse the Partnership for such amount (and, beginning ten (10) Business Days
after having notified the Partner pursuant to the preceding sentence, the
General Partner shall be authorized to set off any amounts due from a Partner
pursuant this sentence against any amounts that would otherwise have been
distributed by the Partnership to such Partner, and such Partner will be treated
as having received such distribution for all other purposes of this Agreement).

 

(i)          The obligations under this Section ‎10.3 shall survive the transfer
or termination of a Partnership Interest (or the Class C Units), as well as the
termination, dissolution, liquidation and winding up of the Partnership.

 

 65 

 

 

(j)          (i)          The tax matters partner and Partnership Representative
shall receive no compensation for its services.

 

(ii)         All third party costs and expenses incurred by the tax matters
partner or Partnership Representative in performing its duties as such
(including legal and accounting fees and expenses) shall be borne by the
Partnership.

 

(iii)        Nothing herein shall be construed to restrict the Partnership from
engaging an accounting firm to assist the tax matters partner or Partnership
Representative in discharging its duties hereunder, so long as the compensation
paid by the Partnership for such services is reasonable.

 

10.4       Organizational Expenses

 

The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over a one hundred eighty (180) month period
as provided in Section 709 of the Code.

 

10.5       Withholding

 

(a)          Each Limited Partner hereby authorizes the Partnership to withhold
from, or pay on behalf of or with respect to, such Limited Partner any amount of
U.S. federal, state, local, or foreign taxes that the General Partner determines
that the Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including any taxes required to be withheld or paid by the Partnership pursuant
to Sections 1441, 1442, 1445, or 1446 of the Code.

 

(b)          (i)          Any amount paid on behalf of or with respect to a
Limited Partner shall constitute a loan by the Partnership to such Limited
Partner, which loan shall be repaid by such Limited Partner as the case may be
within fifteen (15) days after notice from the General Partner that such payment
must be made unless

 

(A)         the Partnership withholds such payment from a distribution which
would otherwise be made to the Limited Partner; or

 

(B)         the General Partner determines, in its reasonable discretion, that
such payment may be satisfied out of the available funds of the Partnership
which would, but for such payment, be distributed to the Limited Partner .

 

(ii)         Any amounts withheld pursuant to the foregoing clauses (i)(A) or
(B) shall be treated as having been distributed to the Limited Partner.

 

(c)          (i)          Each Limited Partner, with the exception of any Class
C Unit Holder, hereby unconditionally and irrevocably grants to the Partnership
a security interest in such Limited Partner’s Partnership Interest to secure
such Limited Partner’s obligation to pay to the Partnership any amounts required
to be paid pursuant to this Section ‎10.5.

 

 66 

 

 

(ii)         (A)         If a Limited Partner fails to pay when due any amounts
owed to the Partnership pursuant to this Section ‎10.5, the General Partner may,
in its sole and absolute discretion, elect to make the payment to the
Partnership on behalf of such defaulting Limited Partner, and in such event
shall be deemed to have loaned such amount to such defaulting Limited Partner
and shall succeed to all rights and remedies of the Partnership as against such
defaulting Limited Partner.

 

(B)         Without limitation, in such event, the General Partner shall have
the right to receive distributions that would otherwise be distributable to such
defaulting Limited Partner until such time as such loan, together with all
interest thereon, has been paid in full, and any such distributions so received
by the General Partner shall be treated as having been distributed to the
defaulting Limited Partner and immediately paid by the defaulting Limited
Partner to the General Partner in repayment of such loan.

 

(iii)        Any amount payable by a Limited Partner hereunder shall bear
interest at the highest base or prime rate of interest published from time to
time by The Wall Street Journal, plus four (4) percentage points, but in no
event higher than the maximum lawful rate of interest on such obligation, such
interest to accrue from the date such amount is due (i.e., fifteen (15) days
after demand) until such amount is paid in full.

 

(iv)        Each Limited Partner shall take such actions as the Partnership or
the General Partner shall request in order to perfect or enforce the security
interest created hereunder.

 

10.6       Class C Units 

 

(a)          The Company shall adjust the Gross Asset Value of the assets of the
Company in accordance with subparagraph (b) of the definition of Gross Asset
Value upon the issuance of Class C Units for more than a de minimis amount of
cash.

 

(b)          Distributions to Holders of Class C Units pursuant to Section
‎5.1(d) or Section ‎16.5 shall be treated as payments made in exchange for such
Holders’ interest in property of the Partnership pursuant to section 736(b) of
the Code.

 

(c)          A Holder of Class C Units, including Class C Deferred Distribution
Units, shall be treated as a partner of the Company for U.S. federal income tax
purposes.

 

Article 11

TRANSFERS AND WITHDRAWALS

 

11.1       Transfer

 

(a)          (i)          The term “Transfer,” when used in this ‎Article 11
with respect to a Partnership Interest or a Partnership Unit, shall be deemed to
refer to a transaction by which the General Partner purports to assign all or
any part of its General Partner Interest to another Person, or a Limited Partner
purports to assign all or any part of its Limited Partner Interest to another
Person, and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise.
Any Transfers shall be subject, in addition to the provisions of this ‎Article
11, to the Class C Rights.

 

 67 

 

 

(ii)         The term “Transfer” when used in this ‎Article 11 does not include
any redemption of Partnership Units for cash or Common Stock pursuant to the
exercise of OP Redemption Rights or pursuant to Section ‎16.5.

 

(b)          (i)          No Partnership Interest shall be Transferred, in whole
or in part, except in accordance with the terms and conditions set forth in this
‎Article 11. For avoidance of doubt, the limitations on Transfer applicable to
Class C Unit Holders or the Transfer of any Class C Units shall be only as set
forth in this Section 11.1(b) and Sections 11.3(c), ‎11.3(d) and ‎11.3(e)
hereof.

 

(ii)         The Special General Partner may not Transfer its Special General
Partner Rights.

 

(iii)        Any Transfer or purported Transfer of a Partnership Interest not
made in accordance with this ‎Article 11 shall be null and void.

 

11.2       Transfer of the General Partner’s General Partner Interest

 

(a)          Subject to the Class C Rights, the General Partner may not Transfer
any of its General Partner Interest or withdraw as General Partner, or Transfer
any of its Limited Partner Interest, except

 

(i)          if holders of at least two-thirds of the Limited Partner Interests
consent to such Transfer or withdrawal;

 

(ii)         if such Transfer is to an entity which is wholly owned by the
General Partner and is a Qualified REIT Subsidiary as defined in
Section 856(i) of the Code; or

 

(iii)        in connection with a transaction described in Section ‎11.2(c) or
‎(d) (as applicable)

 

(b)          If the General Partner withdraws as general partner of the
Partnership in accordance with Section ‎11.2(a), the General Partner’s General
Partner Interest shall immediately be converted into a Limited Partner Interest.

 

(c)          Except as otherwise provided herein and subject to the rights of
the Class C Unit Holders upon consummation of a Fundamental Sale Transaction or
the occurrence of a Material Breach or a REIT Event as a condition to the
General Partner consummating any such Transaction, the General Partner shall not
engage in any merger, consolidation or other combination of the General Partner
with or into another Person (other than a merger in which the General Partner is
the surviving entity) or sale of all or substantially all of its assets, or any
reclassification, or any recapitalization of outstanding Common Stock (other
than a change in par value, or from par value to no par value, or as a result of
a subdivision or combination of Common Stock) (a “Transaction”), unless

 

 68 

 

 

(i)          in connection with the Transaction all Limited Partners will either
receive, or will have the right to elect to receive, for each Partnership Unit
(in the case of Class C Units, calculated based on the number of OP Units a
Class C Unit Holder would receive upon conversion of Class C Units for OP Units
pursuant to Section 16.4 hereof) an amount of cash, securities, or other
property equal to the product of the Exchange Factor and the amount of cash,
securities or other property or value paid in the Transaction to or received by
a holder of one share of Common Stock corresponding to such Partnership Unit in
consideration of one share of Common Stock at any time during the period from
and after the date on which the Transaction is consummated; provided, however,
that if, in connection with the Transaction, a purchase, tender or exchange
offer (“Offer”) shall have been made to and accepted by the holders of more than
50% of the outstanding Common Stock, each holder of Partnership Units shall be
given the option to exchange its Partnership Units for the amount of cash,
securities, or other property which a Limited Partner would have received had it

 

(A)         exercised its redemption right under Section ‎8.6 and

 

(B)         sold, tendered or exchanged pursuant to the Offer the Common Stock
received upon exercise of the redemption right under Section ‎8.6 immediately
prior to the expiration of the Offer.

 

The foregoing is not intended to, and does not, affect the ability of (i) a
Stockholder of the General Partner to sell its stock in the General Partner or
(ii) the General Partner to perform its obligations (under agreement or
otherwise) to such Stockholders (including the fulfillment of any obligations
with respect to registering the sale of stock under applicable securities laws).

 

(d)          (i)          Subject to Section ‎5.1 and notwithstanding
Section ‎11.2(c), the General Partner may merge into or consolidate with another
entity if immediately after such merger or consolidation

 

(A)         substantially all of the assets of the successor or surviving entity
(the “Surviving General Partner”), other than Partnership Units held by the
General Partner, are contributed to the Partnership as a Capital Contribution in
exchange for Partnership Units with a fair market value equal to the value of
the assets so contributed as determined by the Surviving General Partner in good
faith and

 

(B)         the Surviving General Partner expressly agrees to assume all
obligations of the General Partner hereunder.

 

(ii)         (A)         Upon such contribution and assumption, the Surviving
General Partner shall have the right and duty to amend this Agreement as set
forth in this Section ‎11.2(d).

 

(B)         (1)         The Surviving General Partner shall in good faith arrive
at a new method for the calculation of the Exchange Factor for a Partnership
Unit after any such merger or consolidation so as to approximate the existing
method for such calculation as closely as reasonably possible.

 

(2)         Such calculation shall take into account, among other things, the
kind and amount of securities, cash and other property that was receivable upon
such merger or consolidation by a holder of Common Stock or options, warrants or
other rights relating thereto, and which a holder of Partnership Units could
have acquired had such Partnership Units been redeemed for Common Stock
immediately prior to such merger or consolidation.

 

 69 

 

 

(C)         Such amendment to this Agreement shall provide for adjustment to
such method of calculation, which shall be as nearly equivalent as may be
practicable to the adjustments provided for with respect to the Exchange Factor.

 

(iii)        The above provisions of this Section ‎11.2(d) shall similarly apply
to successive mergers or consolidations permitted hereunder.

 

11.3       Limited Partners’ Rights to Transfer

 

(a)          Subject to the provisions of this ‎Article 11, a Limited Partner
may, without the consent of the General Partner, Transfer directly or
indirectly, by operation of law or otherwise, all or any portion of its Limited
Partner Interest, or any of such Limited Partner’s economic right as a Limited
Partner. In order to effect such transfer, the Limited Partner must deliver to
the General Partner evidence of the written acceptance by the assignee of all of
the terms and conditions of this Agreement and represent that such assignment
was made in accordance with all applicable laws and regulations.

 

(b)          (i)          If a Limited Partner is Incapacitated, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Limited Partner’s estate shall have all of the rights of a Limited Partner, but
not more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate and such power as the Incapacitated Limited
Partner possessed to Transfer all or any part of his or its interest in the
Partnership.

 

(ii)         The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.

 

(c)          The General Partner may prohibit any Transfer by a Limited Partner
of its Partnership Units if it reasonably believes (based on the advice of
counsel) such Transfer would require filing of a registration statement under
the Securities Act of 1933, as amended, or would otherwise violate any federal
or state securities laws or regulations applicable to the Partnership or the
Partnership Units.

 

(d)          No Transfer by a Limited Partner of its Partnership Units may be
made to any Person if:

 

(i)          it would adversely affect the ability of either the General Partner
or the Brookfield REIT Holder (assuming, with respect to any consideration of
the foregoing pursuant to this Agreement, such Brookfield REIT Holder holds no
assets other than Partnership Units) to continue to qualify as a REIT or would
subject the General Partner to any additional taxes under Section 857 or
Section 4981 of the Code;

 

(ii)         it would result in the Partnership being treated as an association
taxable as a corporation for federal income tax purposes;

 

(iii)         such Transfer would, in the opinion of legal counsel for the
Partnership, cause any portion of the assets of the Partnership to constitute
assets of any employee benefit plan pursuant to Department of Labor Regulations
Section 2510.3-101, as modified by 3(42) of ERISA;

 

 70 

 

 

(iv)        such Transfer would subject the Partnership to regulation under the
Investment Company Act of 1940 or the Investment Advisors Act of 1940, each, as
amended;

 

(v)         such Transfer is a sale or exchange, and such sale or exchange
would, when aggregated with all other sales and exchanges during the twelve
(12)-month period ending on the date of the proposed Transfer, result in 50% or
more of the interests in Partnership capital and profits being sold or exchanged
during such 12-month period without the consent of the General Partner, which
consent may be withheld in its sole and absolute discretion;

 

(vi)        such Transfer is effectuated through an “established securities
market” or a “secondary market (or the substantial equivalent thereof)” within
the meaning of Section 7704 of the Code;

 

(vii)       with respect to Transfers of Class C Units, such Transfer is to a
Person that either (i) does not customarily invest in preferred or convertible
securities and does not make direct or indirect real estate investments of any
type (whether debt, equity or otherwise) or (ii) whose total assets together
with its Affiliates do not exceed $100,000,000;

 

(viii)      with respect to Transfers of Class C Units, such Transfer results in
the Permitted Transferee (together with its Affiliates) owning Class C Units
with Liquidation Preference convertible into OP Units that would be redeemable
for more than 20% of the outstanding shares of Common Stock on an as-converted
basis and such Person does not agree in writing to be bound by the restrictions
set forth in Section 10.8 of the Purchase Agreement entitled “Standstill” by
executing the applicable joinder to the Purchase Agreement pursuant to Section
10.8(f) thereof;

 

(ix)         with respect to Transfers of Class C Units, such Transfer results
in the Permitted Transferee (together with its Affiliates) owning Class C Units
with Liquidation Preference convertible into OP Units that would be redeemable
for more than 35% of the outstanding shares of Common Stock on an as-converted
basis and such Person does not agree in writing to be bound by the restrictions
set forth in Section 10.9 of the Purchase Agreement entitled “Standstill on
Voting” by executing the applicable joinder to the Purchase Agreement pursuant
to Section 10.9(f) thereof;

 

(x)          with respect to Transfers of Class C Units, such Transfer is from
the Initial Preferred LP or an Affiliate thereof to a Brookfield Excluded
Affiliate, unless, prior to such Transfer, and as a condition thereof, the
applicable Holder of Class C Units notifies the Company in writing of such
Transfer, which notice shall include a confirmation that such Permitted
Transferee is an Affiliate of such Holder of Class C Units and that, following
such Transfer, shall no longer be a Brookfield Excluded Affiliate for purposes
of this Agreement or any of the other Transaction Documents;

 

(xi)         such Transfer would require any consent or waiver or result in an
“Event of Default” under any material contract (including any material loan
agreement, franchise agreement, ground lease or any other material contract to
which the General Partner, the Company or any Subsidiaries thereof is party or
to which any Property is subject); provided that the Company and the General
Partner shall use commercially reasonable efforts to obtain any consent or
waiver that may be required under any such agreement in connection with any such
Transfer; or

 

 71 

 

 

(xii)        such Transfer is to a Person set forth on Exhibit F (each such
Person and any Affiliate of such Person, a “Prohibited Transferee”). The General
Partner shall have the right once per twelve (12)-month period to replace
Persons on the list, but not to increase the number, of Prohibited Transferees
on Exhibit F. Any replacement to the Prohibited Transferee list shall only be
permitted to be made by the General Partner in conjunction with the removal of a
Person from the Prohibited Transferee list and so long as the replacement
Prohibited Transferee is an organization with similar investment reputation and
investment profile (e.g., activist hedge fund) and so long as Class C Unit
Holders are given written notice of such substitution no less than ten (10)
Business Days prior to the effectiveness of such substitution. Upon a
substitution pursuant to this Section ‎11.3(d), the General Partner shall amend,
or be deemed to have amended, Exhibit F to reflect the name of the substituted
Prohibited Transferee.

 

(e)          No Transfer of any Partnership Units may be made to a lender to the
Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a nonrecourse liability (within the meaning of
Section 1.752-1(a)(2) of the Regulations), without the consent of the General
Partner, which may be withheld in its sole and absolute discretion; provided,
however, that as a condition to such consent the lender will be required to
enter into an arrangement with the Partnership and the General Partner to
exchange for the Cash Amount any Partnership Units in which a security interest
is held simultaneously with the time at which such lender would be deemed to be
a partner in the Partnership for purposes of allocating liabilities to such
lender under Section 752 of the Code.

 

(f)          The General Partner shall ensure either (x) that there are never
more than 90 partners of the Partnership within the meaning of Treasury
Regulations section 1.7704-1(h)(1(ii) and that each Partner satisfies the
requirements of this Section 11.3(f) or (y) that based on advice of counsel, the
Partnership will not be taxable as a publicly-traded partnership taxable as a
corporation for federal income tax purposes. Notwithstanding any provision of
this Agreement to the contrary, without the written consent of the General
Partner:

 

(i)          No Partner may (A) acquire or transfer its Partnership Interest (or
any interest therein that is described in Treasury Regulations section
1.7704-1(a)(2)(i)(B)) on or through (x) a United States national, regional or
local securities exchange, (y) a foreign securities exchange or (z) an
interdealer quotation system that regularly disseminates firm buy or sell
quotations by identified brokers or dealers ((x), (y) and (z), collectively, an
“Exchange”) or (B) cause its Partnership Interest or any interest therein to be
marketed on or through an Exchange, or (C) acquire or transfer its Partnership
Interest (or any interest therein that is described in Treasury Regulations
section 1.7704-1(a)(2)(i)(B)) if it would result in there being more than 90
partners of the Partnership within the meaning of Treasury Regulations section
1.7704-1(h)(1)(ii).

 

(ii)         No Partner may enter into any financial instrument payments on
which, or the value of which, is determined in whole or in part by reference to
its Partnership Interest, or the Partnership (including the amount of the
Partnership’s distributions or Partnership Interests, the value of the
Partnership’s assets, or the result of the Partnership’s operations), or any
contract that otherwise is described in Treasury Regulations section
1.7704-1(a)(2)(i)(B).

 

 72 

 

 

(iii)        If a potential Partner is a partnership, grantor trust or S
corporation for U.S. federal income tax purposes, less than 50% of the value of
any person’s interest in such partnership, grantor trust or S corporation must
at all times be attributable to the Partner’s Partnership Interest, except that
written consent of the General Partner shall be granted with respect to this
clause (iii) to a Class C Unit Holder if the General Partner is notified of all
relevant circumstances of the potential Partner and the General Partner
reasonably concludes that there are no more than twenty (20) partners (within
the meaning of Treasury Regulations section 1.7704-1(h)(1)(ii)) of the
Partnership that are Class C Unit Holders (including such persons referred to in
this clause iii and, where appropriate, the beneficial owners of such persons).

 

(iv)        No Partner may directly or indirectly transfer all or any portion of
its Partnership Interest unless (A) the transferee, if a direct transferee,
agrees to be bound by the restrictions and conditions in this Section 11.3(f)
and (B) such transfer does not violate this Section 11.3(f).

 

(v)         Any transfer that would cause the Partnership to be unable to rely
on the “private placement” safe harbor of Treasury Regulations Section
1.7704-1(h) will be void and of no force or effect unless the General Partner
otherwise determines based on advice of counsel that the Partnership will not be
treated as a “publicly traded partnership” taxable as a corporation for U.S.
federal income tax purposes.

 

(g)          Any Transfer in contravention of any of the provisions of this
Section ‎11.3 shall be void and ineffectual and shall not be binding upon, or
recognized by, the Partnership.

 

11.4       Substituted and Additional Limited Partners upon Transfer

 

(a)          Other than as set forth in Section ‎11.4(d) below, no Limited
Partner shall have the right in its sole discretion to substitute a Permitted
Transferee as a Limited Partner in its place or admit an Additional Limited
Partner upon a partial Transfer of its Partnership Units and any such
substitution shall be subject to the prior written consent of the General
Partner.

 

(b)          No Permitted Transferee will be admitted as a Limited Partner,
unless such Permitted Transferee has furnished to the General Partner written
evidence in customary form of such Permitted Transferee’s acceptance, and
agreement to be bound by, all of the terms and conditions of this Agreement.

 

(c)          A Permitted Transferee who has been admitted as a Limited Partner
in accordance with this ‎Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner (including,
in the case of a Transfer of Class C Units, a Class C Unit Holder Limited
Partner) under this Agreement.

 

(d)          Upon a Transfer by a Limited Partner of Class C Units to a
Permitted Transferee, the General Partner shall be deemed to have automatically
consented to the admission of such Permitted Transferee as a Limited Partner and
cause the admission of such Permitted Transferee as a Limited Partner.

 

 73 

 

 

(e)          Upon the admission of a Limited Partner pursuant to this
Section ‎11.4, the General Partner shall amend, or be deemed to have amended,
Exhibit A to reflect the name, address, number of Partnership Units, and, if
applicable, Percentage Interest of such Limited Partner, and to eliminate or
adjust, if necessary, the name, address and interest of the predecessor of such
Limited Partner.

 

11.5       Assignees

 

(a)          Other than with respect to Transfers of Class C Units, in which
case the General Partner shall be deemed to have automatically consented to
admit any Permitted Transferee as a Limited Partner in accordance with the terms
hereof, if the General Partner does not consent to the admission of any
transferee as a Substituted Limited Partner, as described in Section ‎11.4, such
transferee shall be considered an Assignee for purposes of this Agreement.

 

(b)          An Assignee shall be deemed to have had assigned to it, and shall
be entitled to receive distributions from the Partnership and the share of Net
Income, Net Losses and any other items of gain, loss, deduction or credit of the
Partnership attributable to the Partnership Units assigned to such Assignee, but
shall not be deemed to be a holder of Partnership Units for any other purpose
under this Agreement, and shall not be entitled to vote such Partnership Units
in any matter presented to the Limited Partners, for a vote (such Partnership
Units being deemed to have been voted on such matter in the same proportion as
all other Partnership Units held by Limited Partners are voted).

 

(c)          If any such Assignee desires to make a further assignment of any
such Partnership Units, such Assignee shall be subject to all of the provisions
of this ‎Article 11 to the same extent and in the same manner as any Limited
Partner desiring to Transfer any Partnership Units.

 

11.6       General Provisions

 

(a)          No Limited Partner may withdraw from the Partnership other than as
a result of a permitted Transfer of all of such Limited Partner’s Partnership
Units in accordance with this ‎Article 11 or, as it relates to the Limited
Partners, pursuant to exchange of all of its Partnership Units pursuant to
Section ‎8.6.

 

(b)          (i)          Any Limited Partner which shall Transfer all of its
Partnership Units in a Transfer permitted pursuant to this ‎Article 11 shall
cease to be a Limited Partner upon the admission of all Assignees of such
Partnership Units as Substituted Limited Partners.

 

(ii)         Similarly, any Limited Partner which shall Transfer all of its
Partnership Units pursuant to an exchange of all of its Partnership Units
pursuant to Section ‎8.6 shall cease to be a Limited Partner.

 

(c)          (i)          If any Partnership Interest is transferred or assigned
during the Partnership’s fiscal year in compliance with the provisions of this
‎Article 11 or exchanged for Common Stock pursuant to Section ‎8.6 on any day
other than the first day of a Partnership Year, then Net Income, Net Losses,
each item thereof and all other items attributable to such interest for such
Partnership Year shall be divided and allocated between the transferor Partner
and the transferee Partner by taking into account their varying interests during
the Partnership Year in accordance with Section 706(d) of the Code, using the
interim closing of the books method or such other method permitted by the Code
as the General Partner may select.

 

 74 

 

 

(ii)         Solely for purposes of making such allocations, each of such items
for the calendar month in which the Transfer or assignment occurs shall be
allocated to the transferee Partner, and none of such items for the calendar
month in which an exchange occurs shall be allocated to the exchanging Partner,
provided, however, that the General Partner may adopt such other conventions
relating to allocations in connection with transfers, assignments, or exchanges
as it determines are necessary or appropriate.

 

(iii)        All distributions pursuant to Section ‎5.1(a) and Section 5.1(b)
attributable to Partnership Units, with respect to which the Partnership Record
Date is before the date of such Transfer, assignment, or exchange of such
Partnership Units, shall be made to the transferor Partner or the exchanging
Partner, as the case may be, and in the case of a Transfer or assignment other
than an exchange, all distributions pursuant to Section ‎5.1(a) and Section
5.1(b) thereafter attributable to such Partnership Units shall be made to the
transferee Partner.

 

(d)          In addition to any other restrictions on transfer herein contained,
including the provisions of this ‎Article 11, in no event may any Transfer or
assignment of a Partnership Interest by any Partner be made without the express
consent of the General Partner, in its sole and absolute discretion, (i) to any
person or entity who lacks the legal right, power or capacity to own a
Partnership Interest; (ii) in violation of applicable law; (iii) of any
component portion of a Partnership Interest, such as the Capital Account, or
rights to distributions, separate and apart from all other components of a
Partnership Interest; (iv) if in the opinion of legal counsel to the Partnership
such transfer would cause a termination of the Partnership for federal or state
income tax purposes (except as a result of the exchange for Common Stock of all
Partnership Units held by all Limited Partners or pursuant to a transaction
expressly permitted under Section ‎11.2); (v) if in the opinion of counsel to
the Partnership, there would be a significant risk that such transfer would
cause the Partnership to cease to be classified as a partnership for federal
income tax purposes (except as a result of the exchange for Common Stock of all
Partnership Units held by all Limited Partners or pursuant to a transaction
expressly permitted under Section ‎11.2 or a Full Redemption); (vi) if such
transfer requires the registration of such Partnership Interest pursuant to any
applicable federal or state securities laws; (vii) if such transfer is
effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of Section 7704 of
the Code or such transfer causes the Partnership to become a “publicly traded
partnership,” as such term is defined in Section 469(k)(2) or under
Section 7704(b) of the Code (provided, however, that this clause (vii) shall not
be the basis for limiting or restricting in any manner the exercise of the OP
Redemption Right under Section ‎8.6 unless the General Partner determines in its
reasonable discretion (which may include obtaining an opinion of outside tax
counsel) that, in the absence of such limitation or restriction, there is a
significant risk that the Partnership will be treated as a “publicly traded
partnership” and, by reason thereof, taxable as a corporation); (viii) if such
transfer could adversely affect the ability of either the General Partner or any
Brookfield REIT Holder (assuming, with respect to any consideration of the
foregoing pursuant to this Agreement, such Brookfield REIT Holder holds no
assets other than Partnership Units) to remain qualified as a REIT; or (ix) if
in the opinion of legal counsel of the transferring Partner (which opinion and
counsel are reasonably satisfactory to the Partnership), or legal counsel of the
Partnership, such transfer would adversely affect the ability of either the
General Partner or any Brookfield REIT Holder (assuming, with respect to any
consideration of the foregoing pursuant to this Agreement, such Brookfield REIT
Holder holds no assets other than Partnership Units) to continue to qualify as a
REIT or subject the General Partner to any additional taxes under Section 857 or
Section 4981 of the Code, if the General Partner or any Brookfield REIT Holder,
as the case may be, has elected to be qualified as a REIT.

 

 75 

 

 

Article 12

ADMISSION OF PARTNERS

 

12.1       Admission of Successor General Partner

 

(a)          (i)          A successor to all of the General Partner Interest
pursuant to ‎Article 11 hereof who is proposed to be admitted as a successor
General Partner shall be admitted to the Partnership as the General Partner,
subject to the Class C Rights, effective immediately following such transfer and
the admission of such successor General Partner as a general partner of the
Partnership upon the satisfaction of the terms and conditions set forth in
Section ‎12.1(b).

 

(ii)         Any such transferee shall carry on the business of the Partnership
without dissolution.

 

(b)          A Person shall be admitted as a substitute or successor General
Partner of the Partnership only if the following terms and conditions are
satisfied:

 

(i)          the Person to be admitted as a substitute or additional General
Partner shall have accepted and agreed to be bound by all the terms and
provisions of this Agreement by executing a counterpart thereof and such other
documents or instruments as may be required or appropriate in order to effect
the admission of such Person as a General Partner;

 

(ii)         if the Person to be admitted as a substitute or additional General
Partner is a corporation or a partnership it shall have provided the Partnership
with evidence satisfactory to counsel for the Partnership of such Person’s
authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and

 

(iii)        counsel for the Partnership shall have rendered an opinion (relying
on such opinions from other counsel as may be necessary) that the admission of
the person to be admitted as a substitute or additional General Partner is in
conformity with the Act, that none of the actions taken in connection with the
admission of such Person as a substitute or additional General Partner will
cause

 

(A)         the Partnership to be classified other than as a partnership for
federal income tax purposes, or

 

(B)         the loss of any Limited Partner’s limited liability.

 

(c)          In the case of such admission on any day other than the first day
of a Partnership Year, all items attributable to the General Partner Interest
for such Partnership Year shall be allocated between the transferring General
Partner and such successor as provided in Section ‎11.6(c) hereof.

 

 76 

 

 

12.2       Admission of Additional Limited Partners

 

(a)          Subject to the Class C Rights, a Person who makes a Capital
Contribution to the Partnership in accordance with this Agreement shall be
admitted to the Partnership as an Additional Limited Partner only upon
furnishing to the General Partner

 

(i)          evidence of acceptance in form satisfactory to the General Partner
of all of the terms and conditions of this Agreement, including, to the extent
applicable, the power of attorney granted in Section ‎2.4 hereof, and

 

(ii)         such other documents or instruments as may be required in the
discretion of the General Partner in order to effect such Person’s admission as
an Additional Limited Partner.

 

(b)          (i)          Notwithstanding anything to the contrary in this
Section ‎12.2 and subject to the Class C Rights, no Person shall be admitted as
an Additional Limited Partner without the consent of the General Partner, which
consent may be given or withheld in the General Partner’s sole and absolute
discretion, except in the case of a Class C Unit Permitted Transferee admitted
as a Limited Partner pursuant to Section ‎11.4(d).

 

(ii)         The admission of any Person as an Additional Limited Partner shall
become effective on the date upon which the name of such Person is recorded on
the books and records of the Partnership, following the consent of the General
Partner to such admission.

 

(c)          (i)          If any Additional Limited Partner is admitted to the
Partnership on any day other than the first day of a Partnership Year, then Net
Income, Net Losses, each item thereof and all other items allocable among
Partners and Assignees for such Partnership Year shall be allocated among such
Additional Limited Partner and all other Partners and Assignees by taking into
account their varying interests during the Partnership Year in accordance with
Section 706(d) of the Code, using the interim closing of the books method or
such other method permitted by the Code as the General Partner may select.

 

(ii)         (A)         Solely for purposes of making such allocations, each of
such items for the calendar month in which an admission of any Additional
Limited Partner occurs shall be allocated among all of the Partners and
Assignees, including such Additional Limited Partner.

 

(B)         distributions pursuant to Section ‎5.1(a) and Section 5.1(b) with
respect to which the Partnership Record Date is before the date of such
admission shall be made solely to Partners and Assignees, other than the
Additional Limited Partner, and all distributions pursuant to Section ‎5.1(a)
and Section 5.1(b) thereafter shall be made to all of the Partners and
Assignees, including such Additional Limited Partner.

 

 77 

 

 

12.3       Amendment of Agreement and Certificate of Limited Partnership

 

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by law,
shall prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section ‎2.4 hereof.

 

Article 13

DISSOLUTION, LIQUIDATION AND TERMINATION

 

13.1       Dissolution

 

(a)          The Partnership shall not be dissolved by the admission of
Substituted Limited Partners, Additional Limited Partners or by the admission of
a successor General Partner in accordance with the terms of this Agreement. Upon
the withdrawal of the General Partner, any successor General Partner shall
continue the business of the Partnership.

 

(b)          The Partnership shall dissolve, and its affairs shall be wound up,
only upon the first to occur of any of the following (each, a “Liquidating
Event”):

 

(i)          the expiration of its term as provided in Section ‎2.5 hereof;

 

(ii)         an event of withdrawal of the General Partner, as defined in the
Act (other than an event of bankruptcy), unless, within ninety (90) days after
such event of withdrawal, a “majority in interest” (as defined below) of the
remaining Partners Consent in writing to continue the business of the
Partnership and to the appointment, effective as of the date of withdrawal, of a
successor General Partner;

 

(iii)        subject to the Class C Rights, an election to dissolve the
Partnership made by the General Partner, with the Consent of the Limited
Partners holding at least a majority of the Percentage Interest of the Limited
Partners (including Limited Partner Interests held by the General Partner);

 

(iv)        entry of a decree of judicial dissolution of the Partnership
pursuant to the provisions of the Act;

 

(v)         a Capital Transaction; or

 

(vi)        a final and non-appealable judgment entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless prior
to the entry of such order or judgment a “majority in interest” (as defined
below) of the remaining Partners Consent in writing to continue the business of
the Partnership and to the appointment, effective as of a date prior to the date
of such order or judgment, of a substitute General Partner.

 

As used herein, a “majority in interest” shall refer to Partners (excluding the
General Partner) who hold more than fifty percent (50%) of the outstanding
Partnership Units not held by the General Partner.

 

 78 

 

 

13.2       Winding Up

 

(a)          (i)          Upon the occurrence of a Liquidating Event, the
Partnership shall continue solely for the purposes of winding up its affairs in
an orderly manner, liquidating its assets, and satisfying the claims of its
creditors and Partners.

 

(ii)         No Partner shall take any action that is inconsistent with, or not
necessary to or appropriate for, the winding up of the Partnership’s business
and affairs.

 

(iii)        The General Partner, the Special General Partner during the Special
General Partner Rights Period, or, if there is no remaining General Partner, any
Person elected by the “majority in interest” (the General Partner or such other
Person being referred to herein as the “Liquidator”), shall be responsible for
overseeing the winding up and dissolution of the Partnership and shall take full
account of the Partnership’s liabilities and property and the Partnership
property shall be liquidated as promptly as is consistent with obtaining the
fair value thereof, and the proceeds therefrom (which may, to the extent
determined by the General Partner, include shares of common stock or other
securities of the General Partner) shall be applied and distributed in the
following order:

 

(A)         First, to the payment and discharge of all of the Partnership’s
debts and liabilities to creditors other than the Partners;

 

(B)         Second, to the payment and discharge of all of the Partnership’s
debts and liabilities to the General Partner;

 

(C)         Third, to the payment and discharge of all of the Partnership’s
debts and liabilities to the other Partners;

 

(D)         Fourth, to the Class C Unit Holders in accordance with Section
‎5.1(c), if and to the extent applicable, and otherwise an amount equal to the
Liquidation Preference of the Class C Units; and

 

(E)         the balance, if any, shall be distributed to Holders of GP Units and
OP Units in accordance with their respective Percentage Interests.

 

(iv)        The General Partner shall not receive any additional compensation
for any services performed pursuant to this ‎Article 13.

 

(v)         Any distributions pursuant to this Section ‎13.2(a) shall be made by
the end of the Partnership’s taxable year in which the liquidation occurs (or,
if later, within ninety (90) days after the date of the liquidation).

 

(b)          (i)          Notwithstanding the provisions of
Section ‎13.2(a) hereof which require liquidation of the assets of the
Partnership, but subject to the order of priorities set forth therein, if prior
to or upon dissolution of the Partnership the Liquidator determines that an
immediate sale of part or all of the Partnership’s assets would be impractical
or would cause undue loss to the Partners, the Liquidator may, in its sole and
absolute discretion, defer for a reasonable time the liquidation of any asset
except those necessary to satisfy liabilities of the Partnership (including to
those Partners, as creditors) or distribute to the Partners, in lieu of cash, as
tenants in common and in accordance with the provisions of
Section ‎13.2(a) hereof, undivided interests in such Partnership assets as the
Liquidator deems not suitable for liquidation.

 

 79 

 

 

(ii)         Any such distributions in kind shall be made only if, in the good
faith judgment of the Liquidator, such distributions in kind are in the best
interests of the Partners, and shall be subject to such conditions relating to
the disposition and management of such properties as the Liquidator deems
reasonable and equitable and to any agreements governing the operation of such
properties at such time.

 

(iii)        The Liquidator shall determine the fair market value of any
property distributed in kind using such reasonable method of valuation as it may
adopt.

 

(c)          In the discretion of the Liquidator, a pro rata portion of the
distributions that would otherwise be made to the General Partner or the Limited
Partners pursuant to this ‎Article 13 may be:

 

(A)         distributed to a trust established for the benefit of the General
Partner and the Limited Partners for the purposes of liquidating Partnership
assets, collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or the General Partner
arising out of or in connection with the Partnership; the assets of any such
trust shall be distributed to the General Partner and the Limited Partners from
time to time, in the reasonable discretion of the Liquidator, in the same
proportions as the amount distributed to such trust by the Partnership would
otherwise have been distributed to the General Partner and the Limited Partners
pursuant to this Agreement; or

 

(B)         withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided that such withheld
or escrowed amounts shall be distributed to the General Partner and the Limited
Partners in the manner and order of priority set forth in Section ‎13.2(a)(iii),
as soon as practicable.

 

13.3       Obligation to Contribute Deficit

 

If any Partner has a deficit balance in his Capital Account (after giving effect
to all contributions, distributions and allocations for all taxable years,
including the year during which such liquidation occurs), such Partner shall
have no obligation to make any contribution to the capital of the Partnership
with respect to such deficit, and such deficit shall not be considered a debt
owed to the Partnership or to any other Person for any purpose whatsoever.

 

13.4       Rights of Limited Partners

 

(a)          Except as otherwise provided in this Agreement, each Limited
Partner shall look solely to the assets of the Partnership for the return of its
Capital Contributions and shall have no right or power to demand or receive
property other than cash from the Partnership.

 

 80 

 

 

(b)          Except as otherwise provided in this Agreement, no Limited Partner
shall have priority over any other Partner as to the return of its Capital
Contributions, distributions, or allocations.

 

13.5       Notice of Dissolution

 

If a Liquidating Event occurs or an event occurs that would, but for the
provisions of an election or objection by one or more Partners pursuant to
Section ‎13.1, result in a dissolution of the Partnership, the General Partner
shall, within thirty (30) days thereafter, provide written notice thereof to
each of the Partners.

 

13.6       Termination of Partnership and Cancellation of Certificate of Limited
Partnership

 

Upon the completion of the liquidation of the Partnership’s assets, as provided
in Section ‎13.2 hereof, the Partnership shall be terminated, a certificate of
cancellation shall be filed, and all qualifications of the Partnership as a
foreign limited partnership in jurisdictions other than the state of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.

 

13.7       Reasonable Time for Winding-Up

 

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section ‎13.2 hereof in order to minimize any losses otherwise attendant upon
such winding-up, and the provisions of this Agreement shall remain in effect
among the Partners during the period of liquidation.

 

13.8       Waiver of Partition

 

Each Partner hereby waives any right to partition of the Partnership property.

 

Article 14

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

 

14.1       Amendments

 

(a)          Subject to the Class C Rights and Section 14.1(f), the General
Partner shall have the power, without the consent of the Limited Partners or the
Special General Partner, to amend this Agreement except as set forth in
Section ‎14.1(b), ‎14.1(d), ‎14.1(e) and ‎16.3 hereof. The General Partner shall
provide notice to the Limited Partners and the Special General Partner when any
action under this Section ‎14.1(a) is taken in the next regular communication to
the Limited Partners.

 

(b)          Notwithstanding Section ‎14.1(a) hereof and subject to the Class C
Rights, this Agreement shall not be amended with respect to:

 

(i)          any Partner adversely affected without the Consent of such Partner
adversely affected if such amendment would:

 

 81 

 

 

(A)         convert a Limited Partner’s interest in the Partnership into a
General Partner Interest;

 

(B)         modify the limited liability of a Limited Partner in a manner
adverse to such Limited Partner; or

 

(C)         amend this Section ‎14.1(b)(i);

 

(ii)         any Limited Partner adversely affected without the Consent of
Limited Partners holding more than fifty percent (50%) of the outstanding
Percentage Interests of the Limited Partners adversely affected if such
amendment would:

 

(A)         create an obligation to make Capital Contributions not contemplated
in this Agreement;

 

(B)         alter or change the terms of this Agreement regarding the rights of
the limited partners with respect to Business Combinations;

 

(C)         alter or change the distribution and liquidation rights provided in
Articles  5 and ‎13 hereof, except as otherwise permitted under this Agreement;
or

 

(D)         amend this Section ‎14.1(b)(ii).

 

(c)          Section ‎14.1(b)(i) does not require unanimous consent of all
Partners adversely affected unless the amendment is to be effective against all
Partners adversely affected.

 

(d)          Notwithstanding Section ‎14.1(a) hereof, no provision of this
Agreement shall be amended or modified without the Special General Partner’s
prior written consent if such amendment or modification (i) relates to the
rights and privileges of the Special General Partner or (ii) would amend this
Section ‎14.1(d).

 

(e)          Notwithstanding Section ‎14.1(a) hereof, no provision of this
Agreement shall be amended without the affirmative vote of a least a majority of
the Class C Unit Holders, if so required pursuant to Section ‎16.3.

 

(f)          Notwithstanding anything to the contrary contained in this Section
14.1 or elsewhere in this Agreement, the General Partner shall have the power,
without the consent of the Limited Partners or the Special General Partner, to
amend this Agreement following the occurrence of a Funding Failure Final
Determination as contemplated by Section 15.14 to give effect to any termination
of the LPA Suspended Rights and the LPA Non-Suspended Rights pursuant thereto.

 

14.2       Meetings of the Partners

 

(a)          (i)          Meetings of the Partners may be called by the General
Partner and shall be called upon the receipt by the General Partner of written
request by Limited Partners holding 25 percent or more of the Partnership
Interests or at any time the approval of Class C Unit Holders is required for
the Partnership to take a Restricted Action pursuant to Section ‎16.3.

 

 82 

 

 

(ii)         The request shall state the nature of the business to be
transacted.

 

(iii)        Notice of any such meeting shall be given to all Partners not less
than seven (7) days nor more than thirty (30) days prior to the date of such
meeting.

 

(iv)        Partners may vote in person or by proxy at such meeting.

 

(v)         Whenever the vote or Consent of the Limited Partners or Class C Unit
Holders is permitted or required under this Agreement, such vote or Consent may
be given at a meeting of the Partners or may be given in accordance with the
procedure prescribed in ‎14.2(b).

 

(vi)        Except as otherwise expressly provided in this Agreement, including
in respect of the Class C Rights, in all other cases the Consent of holders of a
majority of the Percentage Interests held by Partners (including the General
Partner) shall control.

 

(b)          (i)          Subject to Section ‎14.2(a)(vi), any action required
or permitted to be taken at a meeting of the Partners may be taken without a
meeting if a written consent setting forth the action so taken is signed by, at
any time the approval of Class C Unit Holders is required for the Partnership to
take a Restricted Action pursuant to Section ‎16.3, a majority of the Class C
Unit Holders, and otherwise as applicable a majority of the Percentage Interests
of the Partners (or such other percentage as is expressly required by this
Agreement).

 

(ii)         Such Consent may be in one instrument or in several instruments,
and shall have the same force and effect as a vote of a majority of the
Percentage Interests of the Partners (or such other percentage as is expressly
required by this Agreement).

 

(iii)        Such Consent shall be filed with the General Partner.

 

(iv)        An action so taken shall be deemed to have been taken at a meeting
held on the effective date of the Consent as certified by the General Partner.

 

(c)          (i)          Each Limited Partner may authorize any Person or
Persons to act for him by proxy on all matters in which a Limited Partner is
entitled to participate, including waiving notice of any meeting, or voting or
participating at a meeting.

 

(ii)         Every proxy must be signed by the Partner or an attorney-in-fact
and a copy thereof delivered to the Partnership.

 

(iii)        No proxy shall be valid after the expiration of eleven (11) months
from the date thereof unless otherwise provided in the proxy.

 

(iv)        Every proxy shall be revocable at the pleasure of the Partner
executing it, such revocation to be effective upon the General Partner’s receipt
of written notice of such revocation from the Partner executing such proxy.

 

(d)          (i)          Each meeting of the Partners shall be conducted by the
General Partner or such other Person as the General Partner may appoint pursuant
to such rules for the conduct of the meeting as the General Partner or such
other Person deems appropriate.

 

 83 

 

 

(ii)         Meetings of Partners may be conducted in the same manner as
meetings of the Stockholders of the General Partner and may be held at the same
time, and as part of, meetings of the Stockholders of the General Partner.

 

Article 15

GENERAL PROVISIONS

 

15.1       Addresses and Notice

 

Any notice, demand, request or report required or permitted to be given or made
to a Partner, Indemnitee or Assignee under this Agreement shall be in writing
and shall be deemed given or made when delivered in person or five (5) days
after being sent by first class United States mail or by overnight delivery or
electronically to the Partner or Assignee at the address or electronic address
set forth in Exhibit A or such other address of which the Partner shall notify
the General Partner in writing. Notwithstanding the foregoing, if the General
Partner elects to deliver any such notice, demand, request or report by E-mail
or by any other electronic means, such communication shall be deemed given or
made one day after being sent.

 

15.2       Titles and Captions

 

All article or section titles or captions in this Agreement are for convenience
of reference only, shall not be deemed part of this Agreement and shall in no
way define, limit, extend or describe the scope or intent of any provisions
hereof. Except as specifically provided otherwise, references to “Articles” and
“Sections” are to Articles and Sections of this Agreement.

 

15.3       Pronouns and Plurals

 

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

 

15.4       Further Action

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

15.5       Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

15.6       Creditors

 

Other than as expressly set forth herein with respect to the Indemnities, none
of the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.

 

 84 

 

 

15.7       Waiver

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

 

15.8       Counterparts

 

This Agreement may be executed (including by electronic transmission) with
counterpart signature pages or in counterparts, all of which together shall
constitute one agreement binding on all of the parties hereto, notwithstanding
that all such parties are not signatories to the original or the same
counterpart. Each party shall become bound by this Agreement immediately upon
affixing its signature hereto.

 

15.9        Applicable Law

 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of laws thereof.

 

15.10      Invalidity of Provisions

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

15.11      Entire Agreement

 

This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any other
prior written or oral understandings or agreements among them with respect
thereto.

 

15.12      Merger

 

Subject to the Class C Rights, the General Partner, without the consent of the
Limited Partners or any other Person, may (i) merge or consolidate the
Partnership with or into any other domestic or foreign partnership, limited
partnership, limited liability company, corporation or other Person or (ii) sell
all or substantially all of the assets of the Partnership and may amend this
Agreement in any manner or adopt a new limited partnership agreement for the
Partnership in connection with any such transaction consistent with the
provisions of this Section ‎15.12.

 

15.13      No Rights as Stockholders

 

Nothing contained in this Agreement shall be construed as conferring upon the
holders of the Partnership Units any rights whatsoever as Stockholders of the
General Partner, including any right to receive dividends or other distributions
made to Stockholders or to vote or to consent or receive notice as Stockholders
in respect to any meeting of Stockholders for the election of directors of the
General Partner or any other matter.

 

 85 

 

 

15.14      Funding Failures

 

(a)          During any Suspension Period, the LPA Suspended Rights shall be
suspended automatically and without further action required by the General
Partner, the Company or any other Person.

 

(b)           Upon the termination of such Suspension Period, the LPA Suspended
Rights shall automatically be reinstated in full without further action required
by the General Partner, the Company or any other Person, provided that actions
taken by the Company hereunder that would have required the approval of holders
of at least a majority of the Class C Units outstanding at the time but for the
application of the Suspension Period shall not be invalidated to the extent such
actions cannot be repudiated or reversed without significant harm, cost or
expense to the Company and its Subsidiaries, taken as a whole, or deemed a
default or other violation of this Agreement.

 

(c)           For the avoidance of doubt, if a court of competent jurisdiction
determines, in a final and non-appealable judgment, that a Funding Failure has
not occurred, without limiting any other remedy that any Class C Unit Holder may
have pursuant to this Agreement and without duplication of any amounts paid by
the Company or the General Partner in respect thereof pursuant to any of the
other Transaction Documents, the Class C Unit Holders shall be entitled to
recover from the Company actual damages incurred (which shall include
consequential damages to the extent they were the natural, probable and
reasonably foreseeable consequence of the actions taken by the Company with
respect to such election) arising from or in connection with the election of the
Company to pursue its remedies under Section 11.6(b) of the Purchase Agreement.

 

(d)          If a Funding Failure Final Determination occurs and the Initial
Preferred LP shall not have consummated the applicable Subsequent Closing within
ten (10) Business Days of such Funding Failure Final Determination, then, on the
eleventh (11th) Business Day following such Funding Failure Final Determination,
(1) all of the LPA Suspended Rights and LPA Non-Suspended Rights shall be
permanently terminated without further action by the General Partner, the
Company, or any other Person, (2) the Class C Unit Holders shall forfeit all
Class C Units received in respect of all PIK Distributions accrued from the date
of this Agreement until such Funding Failure Final Determination as well as any
PIK Distributions accruing thereafter (but not the Class C Cash Distribution
Amounts already paid to Class C Unit Holders in respect thereof), and (3) in
furtherance of the foregoing, the General Partner and the Board may take all
such action as may be required to amend this Agreement to give effect to the
foregoing as set forth in Section 14.1(f).

 

Article 16

CLASS C UNITS

 

16.1       Designation and Number

 

(a)          A series of Partnership Units in the Partnership in the form of
convertible preferred units designated as the “Class C Units,” is hereby
established. The Class C Units shall have the rights, privileges and preferences
set forth herein. Class C Units shall be treated as Partnership Units, with all
of the rights, privileges and obligations attendant thereto.

 

 86 

 

 

16.2       Special Provisions. Notwithstanding anything to the contrary
contained herein, the Class C Units and the Holders thereof shall have the
rights, privileges and priorities set forth in this ‎Article 16. Any conflicts
between any provision of this Agreement and the rights, privileges and
priorities granted in this ‎Article 16 to the Class C Units and the Holders
thereof shall be resolved in accordance with the terms of this ‎Article 16. For
the avoidance of doubt, if the Class C Unit Holders exercise their option to
convert Class C Units into OP Units pursuant to Section 16.4 hereof and
immediately thereafter exercise their right to redeem the OP Units received in
exchange for Class C Units pursuant to Section 8.6(a) hereof, and a
Nonredemption Event occurs (including in connection with any election by an OP
Unit Holder to retain the number of OP Units corresponding to any Over-Threshold
Shares pursuant to Section 8.6(b)), the OP Unit Holder shall in that case, for
so long as it retains such OP Units and so long as a redemption of Common Stock
would be for a Common Stock Value of at least $5,000,000, retain all of its
Class C Rights as if each such OP Unit was a Class C Unit.

 

(a)          Distributions. The holders of Class C Units shall be entitled, as
set forth herein, to (i) payments of fixed, cumulative Class C Cash Distribution
Amounts, (ii) Tax Distributions, (iii) PIK Distributions, and (iv) distributions
upon a Fundamental Sale Transaction.

 

(b)          Conversion of Class C Units into OP Units. Class C Units are
eligible to be converted into OP Units in accordance with Section ‎16.4 hereof.

 

(c)          Redemptions. The Holders of Class C Units shall be entitled to
redeem any or all of their Class C Units in accordance with the provisions of
Section ‎16.5.

 

(d)          The Company covenants and agrees to reimburse any or all Class C
Unit Holders upon receipt of written notice from any Class C Unit Holder for all
reasonable, documented out-of-pocket expenses incurred by the Class C Unit
Holders after the Original Issue Date (including reasonable attorneys’ fees and
other legal expenses in connection with (A), the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications to this Agreement and the other Transaction Documents and
any other documents or matter as requested by the General Partner, (B) enforcing
any obligations of or collecting any payments due from the General Partner or
the Company under this Agreement, the other Transaction Documents (including any
modification, restructuring or work out related to the Transaction Documents or
the obligations they are under); and (C) to the extent not already covered by
any of the other subclauses of this sentence, the reimbursement of any or all
Class C Unit Holders in any matter relating to or arising out of any bankruptcy
or other proceeding involving the Company or any of its Subsidiaries solely in
connection with such Class C Unit Holder’s capacity as a Class C Unit Holder or
creditor (if applicable) of the Company or any of its Subsidiaries (the
“Reimbursable Amounts”); provided, however, neither any Class C Unit Holder, nor
any of its Affiliates shall have the right to be reimbursed under clause (B) of
the this sentence for such Class C Unit Holder or its Affiliates’ own gross
negligence, violation of law, illegal acts, fraud or willful misconduct).

 

 87 

 

 

16.3       Voting

 

(a)          Subject to the other provisions of this Section 16.3, Section 15.14
and Section 16.5(e), Holders of Class C Units shall have the right to vote as a
class on the matters that are expressly set forth below (the “Restricted
Actions”) and neither the General Partner nor the Partnership shall, without the
affirmative vote of the Holders of at least a majority of the Class C Units
outstanding at the time, given in person or by proxy, either in writing or at a
meeting (voting separately as a class), be permitted to take the following
actions:

 

(i)          except following the date that is fifty-seven (57) months after the
date hereof in connection with a Full Redemption, (A) authorize, create or
issue, or increase the number of authorized or issued Partnership Units or any
other Equity Securities of the Company or any of its Subsidiaries, (B) create,
authorize or issue any obligation or security exchangeable for, convertible into
or evidencing the right to purchase any Equity Securities of the Company or any
of its Subsidiaries, or (C) effect any recapitalization, reorganization,
combination, reclassification, stock-split, reverse stock-split or other similar
transaction with respect to any Equity Securities of the Company or any
Subsidiary, except, in the case of clauses (A), (B) and (C), for (u) the
issuance of Equity Securities to members of the Board, Company Executive
Officers (as defined in the Articles Supplementary) and other key employees of
the Company pursuant to the terms of plans approved by the Board, (v) any
issuance of shares of Common Stock in accordance with this Agreement upon
redemption of OP Units pursuant to Section 8.6, (w) any issuance of OP Units or
Class C Units required by this Agreement, (x) the issuance of Equity Securities
in connection with the exercise of preemptive rights in accordance with Section
‎16.6, (y) the issuance of Class C Units in connection with any Follow-On
Funding in accordance with the terms of the Purchase Agreement, or (z) the
issuance of shares of Common Stock pursuant to any underwritten public offering
of Common Stock following a Listing, including without limitation,
“at-the-market” equity distribution programs and underwritten “bought deals”;

 

(ii)         (a) amend, alter or repeal (or recommend that the Stockholders
amend, alter or repeal) any provisions of the Charter or the General Partner’s
Bylaws, (b) amend, alter or repeal this Agreement except to the extent expressly
permitted hereunder (i) with respect to amendments made to document Transfers
made in accordance with Article 11 hereof or (ii) to reflect the rights set
forth under Section 15.14(d) hereof, or (c) amend, alter or repeal any other
governing instrument or constitutional document of any Subsidiary of the
Company, directly or indirectly, in any manner whether by merger, consolidation,
transfer or conveyance of all or substantially all of the assets of the Company
or any of its Subsidiaries or otherwise (except in connection with a transaction
that constitutes a Fundamental Sale Transaction resulting in a Full Redemption);

 

 88 

 

(iii)        except following the date that is fifty-seven (57) months after the
date hereof in connection with a Full Redemption, incur, assume, guarantee (or
permit any Subsidiary of the Company to incur, assume or guarantee) or enter
into or materially amend (or permit any Subsidiary of the Company to enter into
or materially amend) any agreement, contract, commitment or other obligation to
incur, assume or guarantee, any Debt, except for any such action (A) to
refinance or extend Debt existing as of the Issue Date or Debt approved pursuant
to this Section ‎16.3(a)(iii) (or any Debt incurred in refinancing any such Debt
in accordance with this Section ‎16.3(a)(iii)) in a principal amount not greater
than the amount to be refinanced and on terms no less favorable to the Company
(or its applicable Subsidiary) than those contained in such existing Debt with
respect to guarantees, interest rate, affirmative and negative covenants,
non-recourse nature of debt, security and creation or permission of any Lien or
encumbrance on any Property or asset of the Company or any of its Subsidiaries
or any other material term (and unless, in each case, such otherwise permitted
refinancing would result in other than de minimis prepayment penalties, de
minimis make whole premiums and other customary fees with respect to such
Indebtedness) or (B) as specifically set forth in the Annual Business Plan;

 

(iv)        engage in any transaction, whether effected directly or indirectly,
between the Company or any of its Subsidiaries, on the one hand, and (A) the
General Partner’s, the Company’s or its Subsidiaries’ respective directors or
Executive Officers (as defined in the Articles Supplementary) and any Family
Members or Affiliates of the foregoing or (B) the Advisor or any of its
Affiliates, directors or Executive Officers and any Family Members or Affiliates
of the foregoing;

 

(v)         except following the date that is fifty-seven (57) months after the
date hereof in connection with a Full Redemption, sell or dispose of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, unless such sale or disposition would constitute a Fundamental Sale
Transaction resulting in a Full Redemption;

 

(vi)        take any corporate action in the furtherance of, or suffer to exist,
any of the following:

 

(A)         the commencement by the Company or any of its Subsidiaries of a
voluntary case or proceeding under any applicable bankruptcy law or any other
case or proceeding to be adjudicated bankrupt or insolvent;

 

(B)         the consent by the Company or any of its Subsidiaries to the entry
of a decree or order for relief in respect of the Company or such Subsidiary in
an involuntary case or proceeding under any applicable bankruptcy law or to the
commencement of any bankruptcy or insolvency case or proceeding against it;

 

(C)         the filing of a petition or answer or consent by the Company or any
of its Subsidiaries seeking reorganization or relief under any applicable
federal or state law;

 

(D)         the Company or any of its Subsidiaries:

 

(1)      consenting to the filing of such petition or the appointment of, or
taking possession by, a custodian, receiver (other than a receiver appointed in
connection with a foreclosure of a Property owned by the Company or a Subsidiary
thereof), liquidator, assignee, trustee, sequestrator or similar official of the
Company or such Subsidiary or of any substantial part of its Property;

 

(2)      making an assignment for the benefit of creditors; or

 

 89 

 

 

(3)         admitting in writing its inability to pay its debts generally as
they become due, other than as a result of the failure of a Subsequent Closing
to occur.

 

(vii)       declare, authorize, make, pay or set aside for payment any dividends
or other distributions on any Common Stock or any Equity Securities of the
Company or a Subsidiary of the Company, except for (A) dividends or other
distributions (including the payment of the Class C Cash Distribution Amount and
PIK Distributions or other distributions) in respect of the Class C Units
pursuant to Section ‎5.1 hereof and redemption payments pursuant to
Section ‎16.5 hereof, (B) cash distributions equal to or less than $0.525 per
annum per OP Unit (as equitably adjusted to account for any subdivision,
combination or similar event involving OP Units after the Issue Date), (C)
dividends or other distributions required by either of the Grace Agreements,
(D) dividends or other distributions by a Subsidiary of the Company to the
Company or to any wholly owned Subsidiary of the Company and (E) pro rata
distributions to the equityholders of BSE/AH Blacksburg Hotel, L.L.C. and BSE/AH
Blacksburg Hotel Operator, L.L.C.;

 

(viii)      redeem, purchase, subscribe for or otherwise acquire any outstanding
GP Units, OP Units or any other Equity Securities of the Partnership or any
direct or indirect non-wholly owned Subsidiary of the Company, except for (A)
redemptions of Class C Units in accordance with the terms of this Agreement and
(B) the repurchase or other acquisition of Equity Securities of the Company or
any of its Subsidiaries from employees, former employees, directors or former
directors of the General Partner or any of its Subsidiaries (or permitted
transferees of such employees, former employees, directors or former directors),
to the extent either (1) required (as to amount, price and timing) pursuant to
the terms of the agreements (including employment agreements) or plans (or
amendments thereto) approved by the Board (or any compensation committee of the
Board established pursuant to applicable rules of the SEC or any national
securities exchange on which any shares of stock of the General Partner are then
listed) under which such individuals purchase or sell, or are granted the option
to purchase or sell, any Equity Securities or (2) specifically set forth in the
Annual Business Plan;

 

(ix)         [Reserved];

 

(x)          [Reserved];

 

(xi)         make any acquisition (including by merger) of the Equity Securities
or assets of any other Person, except (A) pursuant to the Real Estate Purchase
and Sale Agreement, dated June 2, 2015, by and among Summit Hotel OP, LP and
certain related sellers and American Realty Capital Hospitality Portfolio SMT,
LLC, as amended pursuant to that certain letter agreement dated as of July 15,
2015, that certain letter agreement dated as of August 21, 2015, that certain
letter agreement dated as of October 20, 2015, that certain extension notice
dated as of October 26, 2015, that certain Termination Agreement dated as of
December 29, 2015, that certain reinstatement agreement dated as of February 11,
2016, that certain letter agreement dated as of December 30, 2016, that certain
letter agreement dated as of January 10, 2017 and that certain letter agreement
dated as of January 12, 2017 and (B) pursuant to transactions that are (1)
specifically set forth in the Annual Business Plan or (2) for consideration
equal to or less than $25,000,000 for any single transaction or series of
related transactions so long as all such transactions do not exceed $100,000,000
in the aggregate in any twelve (12)-month period;

 

 90 

 

 

(xii)        except following the date that is fifty-seven (57) months after the
date hereof in connection with a Full Redemption, sell or dispose of any assets
(whether directly or indirectly) held by the Company or by any Subsidiary of the
Company (A) for consideration greater than $25,000,000 for any single
transaction or series of related transactions during any twelve (12)-month
period (other than transactions specifically set forth in the Annual Business
Plan), (B) for consideration greater than $100,000,000 in the aggregate for all
such transactions during any twelve (12)-month period (other than transactions
specifically set forth in the Annual Business Plan), (C) if such sale or
disposition would be reasonably likely to result in a breach of any debt
maintenance covenant in any agreement governing the Debt of the Company or any
Subsidiary of the Company, or (D) if such sale or disposition would, as
reasonably determined by any Holder of Class C Units that is an Affiliate of
Brookfield, create a risk of liability for a tax described in Section 857(b)(6)
of the Code for such Holder or any Person who directly or indirectly holds an
interest in Class C Units through such Holder; provided, however, that the
Company and such Holder will cooperate to determine the existence of a risk of
liability for a tax described in Section 857(b)(6) of the Code for any Affiliate
of Brookfield that directly or indirectly holds an interest in the Class C Units
and shall use reasonable best efforts to structure such sale or disposition in a
manner that would not give rise to such a tax (for the avoidance of doubt, the
restrictions contained in this Section 16.3(a)(xii) shall not limit or otherwise
restrict the ability of the Company or any of its Subsidiaries to market (but
not sell, except as may be permitted during a Suspension Period) any of the
Marketed Properties pursuant to Section 10.20 of the Purchase Agreement);

 

(xiii)      [Reserved];

 

(xiv)      [Reserved];

 

(xv)       except for deferrals or other modifications of PIPs agreed to by the
applicable franchisor under the applicable franchise agreement made in the
ordinary course of the Company’s business (provided, that (1) no such deferral
or modification results in a default by the Company (or any applicable
Subsidiary of the Company) under the applicable franchise agreement and (2) no
such modification will or would reasonably be expected to increase (inclusive of
any increases that constitute Permitted Variances) the cost of such PIPs by more
than ten percent (10%) in the aggregate above the cost for such PIPs set forth
in the applicable franchise agreement or Annual Business Plan), enter into,
amend or modify in any material respect, waive or release any material rights
under, assign any material rights or terminate in advance of the applicable
scheduled termination date any (A) material joint venture, partnership or other
related arrangement, (B) management agreement, franchise agreement, ground lease
agreement or other material lease agreement or (C) agreement with any external
representative, agent or advisor with respect to all or any portion of the
management functions of the Company or any of its Subsidiaries;

 

(xvi)      [Reserved];

 

(xvii)     [Reserved];

 

(xviii)    any Transfer by the General Partner of all or part of its Partnership
Interest; or

 

 91 

 

 

(xix)       take any action indirectly, whether through any Subsidiary or
otherwise, which, if taken directly by the Company, would be prohibited by this
‎Section 16.3; or

 

(xx)        agree or commit (in writing or otherwise) to do any of the
foregoing.

 

(b)          Notwithstanding the foregoing, the General Partner shall, upon the
written advice of reputable, nationally recognized external legal counsel, be
permitted to take such actions as are reasonably necessary to (x) maintain the
General Partner’s status as a REIT and satisfy the REIT Requirements or
(y) ensure that the Company is not classified as an “investment company” under
the Investment Company Act of 1940, as amended, which actions shall not require
the approval of a majority of the Class C Unit Holders; provided, that the
Company shall provide the Class C Unit Holders and the Special General Partner
with written notice five (5) Business Days prior to the date of taking any such
actions.

 

(c)          The foregoing rights of the Class C Unit Holders to approve all
matters set forth above in this Section 16.3 will not apply other than in
connection with any retention of OP Units as set forth in Section 16.2, if, at
or prior to the time when the Restricted Action with respect to which such vote
would otherwise be required is contemplated, the Liquidation Preference
applicable to all Class C Units held by the Initial Preferred LP and its
Affiliates is reduced to $100,000,000 or less due to the exercise of OP
Redemption Rights at the election of the Class C Unit Holders (a “Sell-Down
Event”).

 

(d)          Notwithstanding the foregoing, the Class C Unit Holders shall, upon
the resignation, termination or replacement of the General Partner, have the
right to vote as a class, in addition to the matters set forth above in
Section16.3(a), on the matters that are set forth in Sections 6.1(i)(ix),
6.1(i)(x) and 6.1(i)(xiv) of the Articles Supplementary and neither any other
General Partner nor the Partnership shall, without the affirmative vote of the
holders of at least a majority of the Class C Units outstanding at the time,
given in person or by proxy, either in writing or at a meeting (voting
separately as a class), be permitted to take such actions.

 

(e)          Notwithstanding the foregoing, so long as the Initial Preferred LP
owns $50,000,000 in Liquidation Preference, the affirmative vote of the Initial
Preferred LP shall be required to take the actions set forth in Section
‎16.3(a)(xviii) above.

 

16.4       Conversion of Class C Units

 

(a)          Conversion at Option of Holder. Subject to Section 15.14 and
Section 16.7, at the option of any Holder of Class C Units, any or all Class C
Units held by such Holder may be converted into OP Units based on the Conversion
Price on the Conversion Date as determined by dividing the Liquidation
Preference of the Class C Units to be converted (as of the Conversion Date) by
the Conversion Price (as of such date). A Holder may convert Class C Units into
OP Units pursuant to this paragraph at any time and from time to time after the
Original Issue Date, by delivering to the Company a conversion notice (the
“Holder Conversion Notice”), in the form attached hereto as Exhibit E,
appropriately completed and duly signed.

 

(b)          Effect of Conversion. Effective immediately after the close of
business on the Conversion Date applicable to any Class C Units, Class C Cash
Distribution Amounts and PIK Distributions shall no longer accrue or be declared
on any such Class C Units and such Class C Units shall cease to be outstanding.

 

 92 

 

 

(c)          Redemption for Common Stock. A Holder of OP Units received upon
conversion of Class C Units shall be entitled to subsequently exercise its OP
Redemption Right with respect to such OP Units, which may then, in the sole and
absolute discretion of the General Partner, be satisfied by paying either the
Cash Amount or the Common Stock Amount (but not, except as set forth in Section
8.6(b), a combination of both), pursuant to Section 8.6.

 

(d)          Conversion Price. The Conversion Price is subject to adjustment
from time to time as follows, and such adjustments shall be made to the
Conversion Price for all Class C Units from and after the date of this
Agreement.

 

(i)          Stock Dividends and Splits. If the General Partner, at any time
while the Class C Units are outstanding, (A) pays a stock dividend on its Common
Stock or otherwise makes a distribution on any class of Equity Securities that
is payable in shares of Common Stock, (B) subdivides outstanding shares of
Common Stock into a larger number of shares, or (C) combines outstanding shares
of Common Stock into a smaller number of shares, then, in each such case, the
applicable Conversion Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock outstanding immediately
before such event and of which the denominator shall be the number of shares of
Common Stock outstanding immediately after such event. Any adjustment made
pursuant to clause (A) of this paragraph shall become effective for conversions
on any Conversion Dates occurring on any date immediately following the record
date for the determination of the General Partner’s stockholders entitled to
receive such dividend or distribution, and any adjustments pursuant to clause
(B) or (C) of this paragraph shall become effective immediately after the
effective date of such subdivision or combination.

 

(ii)         Other Distributions. In case the General Partner fixes a record
date for the making of a distribution to all holders of shares of Common Stock
of securities, evidences of indebtedness, assets, cash, rights or warrants
(including ordinary cash dividends), excluding distributions referred to above
under Section 16.4(d)(i), (such distribution, the “Distributed Property”), then,
in each such case, the Conversion Price in effect prior to such record date will
be reduced for conversions on any Conversion Dates occurring on any date
thereafter by an amount equal to the quotient obtained by dividing the total
value of the Distributed Property by the number of shares of Common Stock
outstanding on the record date; such adjustment will be made immediately after
the record date for the determination of Stockholders entitled to receive such
distribution. In the event that such distribution is not made, the Conversion
Price then in effect will be readjusted, effective as of the date when the Board
determines not to so distribute such Distributed Property, to the Conversion
Price that would then be in effect.

 

(iii)        Adjustment of Conversion Price Upon Issuance of Additional Shares.
In the event the General Partner or the Partnership shall at any time after the
Original Issue Date issue Additional Shares (including by issuing Convertible
Securities that are convertible into, exchangeable or exercisable for,
Additional Shares), without consideration or for a consideration per Additional
Share less than (a) in the case of such an issuance of Additional Shares prior
to a Listing, the Conversion Price and (b) in the case of an issuance of
Additional Shares upon or subsequent to a Listing, the greater of the Conversion
Price or the Market Price, then the Conversion Price shall be reduced,
concurrently with such issue, to a price (calculated to the nearest
one-hundredth of a cent) determined in accordance with the following formula:

 

 93 

 

 

CP2 = CP1 * (A + B) ÷ (A + C).

 

For purposes of the foregoing formula, the following definitions shall apply:

 

¾“CP2” shall mean the Conversion Price in effect immediately after such issue of
Additional Shares, as applicable;

 

¾“CP1” shall mean the Conversion Price in effect immediately prior to such issue
of Additional Shares;

 

¾“A” shall mean the number of shares of Common Stock outstanding immediately
prior to such issue of Additional Shares (treating for this purpose as
outstanding all shares of Common Stock issuable upon conversion or exchange of
Convertible Securities (including the Class C Units and all OP Units
outstanding, if any) immediately prior to such issue);

 

¾“B” shall mean the aggregate consideration (including, in the case of
Convertible Securities, consideration payable upon conversion, exchange or
exercise) received or to be received by the General Partner or Partnership in
respect of such issue divided by CP1(representing the number of shares of Common
Stock that would have been issued if such Additional Shares had been issued (or
in the case of Convertible Securities, would be issued upon the conversion,
exchange or exercise of such Convertible Security) at a price per share equal to
CP1); and

 

¾“C” shall mean the number of such Additional Shares issued (or, in the case of
Convertible Securities, issuable) in such transaction.

 

(iv)        Adjustment for Merger or Reorganization, etc. If there shall occur
any reorganization, recapitalization, reclassification, consolidation or merger
involving the General Partner in which shares of Common Stock (but not the Class
C Units) are converted into or exchanged for securities, cash or other property
(other than a Fundamental Sale Transaction resulting in a Full Redemption
pursuant to Section ‎5.1(c)), then, following any such reorganization,
recapitalization, reclassification, consolidation or merger, each OP Unit
issuable to a Class C Unit Holder upon conversion from Class C Units to OP Units
shall thereafter be redeemable in lieu of the Common Stock for which it was
redeemable pursuant to Section ‎8.6(b) prior to such event into the kind and
amount of securities, cash or other property which a holder of the number of
shares of Common Stock of the General Partner issuable upon redemption of one
such OP Unit for Common Stock pursuant to Section ‎8.6(b) immediately prior to
such reorganization, recapitalization, reclassification, consolidation or merger
would have been entitled to receive pursuant to such transaction; and, in such
case, appropriate adjustment or adjustments (as determined in good faith by the
Board) shall be made in the application of the provisions in this Section ‎16.4
with respect to the rights and interests hereafter of the Holders of the Class C
Units, to the end that the provisions set forth in this Section ‎16.4 (including
provisions with respect to changes in and other adjustments of the Conversion
Price) shall thereafter be applicable, as nearly as reasonably may be, in
relation to any securities or other property thereafter deliverable upon the
conversion of the Class C Units into OP Units and redemption of the OP Units in
exchange for Common Stock pursuant to this Section 16.4(d).

 

 94 

 

 

(v)         Certain Repurchases of Common Stock. Except for repurchases of
shares of Common Stock from employees of the Company, the General Partner or an
Affiliate thereof pursuant to contractual call rights or rights of first refusal
in which all or a portion of the interests held by the employee are repurchased
at a price set forth in the grant agreement related thereto or repurchased in
connection with the satisfaction of a tax withholding obligation, if the General
Partner purchases from its stockholders shares of Common Stock, or otherwise
acquires its Common Stock in exchange for consideration, for purposes of
adjusting the Conversion Price pursuant to this Section ‎16.4(d), the excess, if
any, of the total value of such consideration over the aggregate Common Stock
Value of the shares of Common Stock so acquired shall be treated as Distributed
Property pursuant to Section ‎16.4(d)(ii) that was distributed to the remaining
stockholders of the General Partner immediately after the acquisition of such
Common Stock.

 

(vi)        No adjustment in the Conversion Price shall be required unless such
adjustment would require a cumulative increase or decrease in the aggregate for
a series of offerings or transactions of at least 1% in such price; provided,
however, that any adjustments that by reason of this subparagraph (vi) are not
required to be made shall be carried forward and aggregated with future
adjustments and taken into account in calculating any subsequent adjustment when
made; and provided further, however that any adjustment shall be required and
made in accordance with the provisions of this Section ‎16.4 (other than this
subparagraph (vi)) not later than such time as may be required in order to
preserve the tax-free nature of a distribution to the holders of Common Stock.
All calculations under this Section ‎16.4 shall be made to the nearest cent
(with $0.005 being rounded upward) or to the nearest one-tenth of a share (with
0.05 of a share being rounded upward), as the case may be.

 

(vii)       There shall be no adjustment of the Conversion Price in case of the
issuance of any shares of capital stock of the General Partner in a
reorganization, acquisition or other similar transaction except as specifically
set forth in this Section ‎16.4. If any action or transaction would require
adjustment of the Conversion Price pursuant to more than one paragraph of this
Section ‎16.4, only one adjustment shall be made, and such adjustment shall be
the amount of adjustment that has the highest absolute value.

 

16.5       Redemption Rights of Class C Unit Holders

 

(a)          Redemption at Option of Holder.

 

(i)          From time to time on or after the fifth (5th)anniversary of the
Original Issue Date by delivery of a Notice of Redemption to the Partnership
specifying the number of Class C Units to be redeemed and the Redemption Date,
any Class C Unit Holder may, at its election, require the Company to redeem any
or all of the Class C Units then owned by such Holder, for an amount per Class C
Unit in cash paid on the Redemption Date equal to the Liquidation Preference
(measured as of the Redemption Date) of each Class C Unit to be redeemed.

 

(ii)         At any time, and from time to time following the occurrence of a
REIT Event or a Material Breach, by delivery of a Notice of Redemption, a Class
C Unit Holder may, at its option, require the Partnership to redeem any or all
of the Class C Units owned by the Holder

 

 95 

 

 

(A)          in the case of a Redemption Date on or prior to February 27, 2019,
an amount per Class C Unit in cash equal to such Class C Unit’s pro rata share
(determined based on the respective Liquidation Preferences of all Class C
Units) of an amount equal to (I) $800,000,000 less (II) the sum of (i) the
difference between (A) $400,000,000 and (B) the Stated Value of all outstanding
Class C Units and (ii) all Class C Cash Distribution Amounts actually paid to
the Holders of Class C Units (other than PIK Distributions) prior to such date,

 

(B)          in the case of a Redemption Date after February 27, 2019 and prior
to the date that is fifty-seven (57) months and one day after the date of this
Agreement, an amount per Class C Unit in cash equal to (x) two times the Stated
Value of such Class C Unit, less (y) all Class C Cash Distribution Amounts
actually paid (other than PIK Distributions) on such Class C Units prior to such
date,

 

(C)          in the case of a Redemption Date on or after the date that is
fifty-seven (57) months and one day after the date of this Agreement, an amount
per Class C Unit in cash equal to the Liquidation Preference of such Class C
Unit plus the Make Whole Premium for such Class C Unit, and

 

(D)          in the case of a Redemption Date on or after the date that is sixty
(60) months after the date of this Agreement, an amount per Class C Unit in cash
equal to the Liquidation Preference of such Class C Unit.

 

(iii)        [Reserved.]

 

(iv)        At any time following the rendering of a judgment that is the result
of an Action challenging the ability of the Initial Preferred LP, the Special
General Partner or the Class C Unit Holders to exercise their Class C Rights or
the holder of the Redeemable Preferred Share or Redeemable Preferred Directors
to exercise their rights pursuant to the Articles Supplementary and that has the
consequence of enjoining or otherwise preventing the Class C Unit Holders, the
Initial Preferred LP, or the Special General Partner from exercising their Class
C Rights, the holder of the Redeemable Preferred Share from exercising its
rights pursuant to the Articles Supplementary or the Redeemable Preferred
Directors from exercising their rights under the Articles Supplementary, any
Class C Unit Holder may, at its election, require the Company to redeem any or
all of the Class C Units then owned by such Holder, for the Liquidation
Preference of such Class C Units.

 

(v)         Such redemption payments shall be due and owing as of the Redemption
Date regardless of the availability of cash, including Available Cash, to pay
such amounts. In the event any redemption payment is not made when due because
cash is not available therefor including by operation of legal prohibitions
imposed by operation of Section 17-607 of the Act, then the Class C Units shall
continue to accrue Class C Cash Distribution Amounts and PIK Distributions. The
Redemption Date shall be specified in a Notice of Redemption, and, (A) in the
case of any redemption request made pursuant to Sections ‎16.5(a)(i) and ‎(ii),
shall be not less than sixty (60) days after the delivery of such Notice of
Redemption, and (B) in the case of any redemption request made pursuant to
Section ‎16.5(a)(iv), shall be not less than one hundred fifty (150) days after
the delivery of such Notice of Redemption.

 

 96 

 

 

(vi)        If requested by a Holder to redeem less than all Class C Units held
by such Holder, the Company shall not be required to redeem such Holder to the
extent such redemption would result in a redemption payment of less than
$15,000,000. If a Notice of Redemption requests redemption of Class C Units in
the aggregate that would result in the total outstanding Liquidation Preference
of Class C Units remaining outstanding being equal to less than $35,000,000, the
Company shall have the right to redeem all outstanding Class C Units in full on
the Redemption Date set forth therein by submitting an irrevocable written
notice of redemption to all Class C Unit Holders at least two (2) Business Days
prior to such Redemption Date.

 

(vii)       Notwithstanding anything herein to the contrary, any redemption
payments due under this Section 16.5 shall only be made out of Legally Available
Funds of the Company. Without limitation on the foregoing, the Company shall not
be permitted to withhold payments under this Section 16.5 based upon a claim of
no Legally Available Funds unless it shall have delivered to the Class C Unit
Holders a certificate signed by the Chief Executive Officer, the Chief Financial
Officer or any other employee performing a similar function for the Company or
the General Partner setting forth such determination in reasonable detail as of
the date of such claim.

 

(b)          All Class C Units delivered for redemption shall be delivered to
the Partnership or the Company, as the case may be, free and clear of all Liens
and encumbrances other than restrictions under applicable securities laws and as
set forth herein, and notwithstanding anything contained herein to the contrary,
neither the General Partner nor the Partnership shall be under any obligation to
acquire Class C Units which are or may be subject to liens.

 

(c)          Redemption at Option of Company. No Class C Units shall be
redeemable at the option of the Company except as expressly set forth in
Section ‎16.5(c).

 

(i)          From time to time on or after the earlier to occur of (1) the
eleventh (11th) Business Day after a Funding Failure Final Determination, and
(2) the fifth (5th) anniversary of the Original Issue Date (or, in the case of
Class C Deferred Distribution Units, the seventh (7th) anniversary), the Company
may, at its option, redeem any or all of the Class C Units then owned by the
Holders, in cash for an amount equal to the Liquidation Preference of such Class
C Units. The Company shall submit an irrevocable written notice of redemption (a
“Company Redemption Notice”) to Class C Unit Holders at least thirty (30)
Business Days but no more than ninety (90) days prior to the Redemption Date set
forth therein. For the avoidance of doubt, the Redemption Date with respect to
any such redemption by the Company may be the date that is the fifth (5th)
anniversary of the Original Issue Date (or, in the case of Class C Deferred
Distribution Units, the seventh (7th) anniversary).

 

(ii)         In addition to an applicable Redemption Date, any Company
Redemption Notice shall also set forth the number of Class C Units to be
redeemed and a calculation of the amount in cash to be paid with respect to such
redemption (which calculation shall be satisfactory to the Class C Unit
Holders), including amounts due and payable with respect to indemnity and
Reimbursable Amounts, and the Company shall, on such Redemption Date, make
payment in full of the aggregate amount set forth in such Company Redemption
Notice.

 

 97 

 

 

(iii)        If, no more than three (3) Business Days following receipt of a
Company Redemption Notice, a Holder of Class C Units subject to such Company
Redemption Notice submits a Holder Conversion Notice with respect to such Class
C Units, such Class C Units shall be converted into OP Units in accordance with
Section 16.4 on a Conversion Date that shall be deemed to be the Business Day
immediately prior to the Redemption Date set forth in the Company Redemption
Notice. Such Holder Conversion Notice shall also be deemed to be a Notice of
Redemption delivered pursuant to Section 8.6 to exercise such Holder’s OP
Redemption Right with respect to the OP Units issuable upon conversion of such
Class C Units, and the Specified Redemption Date included in such Notice of
Redemption shall be deemed to be the same date as the applicable Conversion Date
but at a time on such date that shall be immediately following the time of the
conversion of such Class C Units into OP Units. If the General Partner then, in
its sole and absolute discretion and in accordance with all applicable
provisions of Section 8.6, elects to assume directly and satisfy the redemption
obligations related to such exercise of the OP Redemption Right by paying either
the Cash Amount or the Common Stock Amount with respect to such OP Units, it
shall notify the applicable Holder in accordance with the provisions of Section
8.6. Unless the General Partner elects to pay the Common Stock Amount, such
Holder may elect, by written notice to the General Partner delivered no less
than two (2) Business Days prior to the Redemption Date, to cause the Holder
Conversion Notice deemed to be a Notice of Redemption pursuant to the operation
of the first sentence of this Section 16.5(c)(iii) to no longer be deemed as
such (a “Redemption Revocation”), and, on the Conversion Date, such Class C
Units shall be converted into OP Units but shall not be thereafter redeemed for
the Cash Amount or the Common Stock Amount pursuant to such Holder Conversion
Notice. Notwithstanding the foregoing, such Holder shall be permitted to
subsequently request redemption for the Cash Amount or the Common Stock Amount
pursuant to a new Holder Conversion Notice.

 

(d)         Reduction of Class C Unit Liquidation Preference at Option of
Company.

 

(i)          If a Listing is completed prior to the fifth (5th) anniversary of
the Original Issue Date, the Company may, until the fifth (5th) anniversary of
the Original Issue Date, at its option make a Class C Liquidation Preference
Reduction Payment with respect to any issued and outstanding Class C Units
(other than any Class C Deferred Distribution Units with respect to which the
Company has previously paid the Class C Liquidation Preference Reduction
Payment) pursuant to this Section ‎16.5(d)(i). For purposes of this Agreement, a
“Class C Liquidation Preference Reduction Payment” with respect to a Class C
Unit means the payment of an amount with respect to such Class C Unit equal to
the product of (A) the Class C Liquidation Preference Reduction Gross Payment
with respect to such Class C Unit, and (B) a fraction equal to (1) the excess of
(i) the Liquidation Preference of such Class C Unit on the date the Class C
Liquidation Preference Reduction Payment is made, over (ii) ten cents ($0.10),
divided by (2) the Liquidation Preference of such Class C Unit on such date. For
purposes of this Agreement, the “Class C Liquidation Preference Reduction Gross
Payment” with respect to a Class C Unit means an amount equal to the sum of (X)
the Liquidation Preference of such Class C Unit on the date of any Class C
Liquidation Preference Reduction Payment, plus (Y) such Class C Unit’s pro rata
portion (based on such Class C Units’ Liquidation Preference) of the Class C
Liquidation Preference Reduction Make Whole Premium. Upon payment of the Class C
Liquidation Preference Reduction Payment with respect to a Class C Unit, the
Liquidation Preference of such Class C Units shall be reduced to ten cents
($0.10), and such Class C Unit shall be, for the purposes of this Agreement, a
“Class C Deferred Distribution Unit.” Class C Deferred Distribution Units remain
convertible into OP Units in accordance with the procedures set forth in Section
16.4 applicable to all other Class C Units in an amount determined by the
Liquidation Preference of such Class C Deferred Distribution Units.

 

 98 

 

 

(ii)         For purposes of Section ‎16.5(d)(i), the “Class C Liquidation
Preference Reduction Make Whole Premium” means the Make Whole Premium that would
be applicable with respect to any payment made pursuant to Section 16.5(c)
calculated as of the date of any Class C Liquidation Preference Reduction
Payment with respect to any number of Class C Units equal to (A) in the case of
a Class C Liquidation Preference Reduction Payment made prior to February 27,
2019, a number of Class C Units reflecting the issuance of Class C Units with an
aggregate Liquidation Preference upon issuance of $400,000,000, whether or not
such number of Class C Units was actually purchased by the Initial Preferred LP
pursuant to the Purchase Agreement, by multiplying the Class C Liquidation
Preference Reduction Make Whole Premium calculated on the number of Class C
Units actually outstanding by a fraction the numerator of which is $400,000,000
and the denominator of which is the aggregate Liquidation Preference upon
issuance of Class C Units actually purchased by the Initial Preferred LP
pursuant to the Purchase Agreement, and (B) in the case of a Class C Liquidation
Preference Reduction Payment made after February 27, 2019, the number of Class C
Units subject to such Class C Liquidation Preference Reduction Payment.

 

(iii)        If the Company elects under Section ‎16.5(d)(i) to make a Class C
Liquidation Preference Reduction Payment with respect to some, but not all, then
outstanding Class C Units (other than Class C Deferred Distribution Units with
respect to which the Company has previously paid the Class C Liquidation
Preference Reduction Payment), the Company shall make a Class C Liquidation
Preference Reduction Payment with respect to a number of Class C Units of each
Holder that represents, as closely as practicable, the same percentage of the
total Liquidation Preference of all Class C Units (other than Class C Deferred
Distribution Units with respect to which the Company has previously paid the
Class C Liquidation Preference Reduction Payment) held by such Holder.

 

(e)          Upon the earlier to occur of (i) the Class C Final Deferred
Distribution Date, (ii) upon the occurrence of a Liquidating Event, immediately
before any distribution in liquidation of the Company pursuant to Section ‎13.2,
or (iii) in connection with any election by the Holder thereof to convert Class
C Deferred Distribution Units into OP Units in accordance with Section 16.4,
immediately before such Class C Deferred Distribution Units are so converted,
the Company shall deliver to each Holder of Class C Deferred Distribution Units
a number of OP Units equal to the Class C Deferred Distribution Amount with
respect to such Holder’s Class C Deferred Distribution Units as of such date. A
Holder of OP Units received under this Section ‎16.5(e) shall be entitled to
elect to redeem any or all of its OP Units pursuant to the provisions of Section
‎8.6 hereof. With respect to the remaining amount of Liquidation Preference
associated therewith, Class C Deferred Distribution Units shall have the same
rights, preferences or privileges under this Agreement as other Class C Units,
except that Holders of Class C Deferred Distribution Units shall not have any
voting or approval rights hereunder, including the right to vote to approve
Restricted Actions pursuant to Section 16.3 hereof.

 

 99 

 

 

(f)          For illustrative purposes only, examples of the Class C Liquidation
Preference Reduction Payments are set forth on Exhibit G attached hereto.

 

16.6       Preemptive Rights of Class C Units

 

(a)          Preemptive Rights At any time following the date hereof but subject
to Section 15.14, if the General Partner or the Company proposes to issue
additional Equity Securities, including Convertible Securities (such Equity
Securities, the “Preemptive Securities”) (subject to the Class C Rights, with
the exception of any issuance (i) in connection with a debt financing (including
in connection with capital lease and commercial financing arrangements), (ii) as
consideration in any merger, acquisition, business combination or similar
transaction, (iii) as consideration in a joint venture or any other strategic
transaction, (iv) in connection with any public offering, (v) in connection with
any stock split, subdivision, conversion (including any conversion of Class C
Units to OP Units pursuant to Section 16.4), exercise, recapitalization,
redemption (including any OP Units issued pursuant to Section 16.5(e)),
distribution (including PIK Distributions), or dividend (vi) in connection with
any spin-off, split-off, rights offering or similar pro rata distribution, so
long as made pro rata to all holders of shares of Common Stock on an
as-converted basis, or (vii) to employees, directors or other service providers
to the Company or any of its Subsidiaries as compensation for services (a “New
Issuance”)), the Company shall as soon as practicable provide written notice to
each 5% Class C Unit Holder of such anticipated issuance (the “Preemptive Rights
Notice”), which each 5% Class C Unit Holder shall keep confidential. The
Preemptive Rights Notice shall (x) set forth the material terms and conditions
of the New Issuance, including the proposed purchase price for the Preemptive
Securities, the anticipated issuance date and the purpose of such New Issuance,
and (y) offer each 5% Class C Unit Holder the opportunity to elect to
participate in such New Issuance, provided such election is made no later than
fifteen (15) Business Days after the date of the Preemptive Rights Notice.
Subject to the terms of this Section ‎16.6, each 5% Class C Unit Holder shall
have the right to purchase up to its Pro Rata Portion of such Preemptive
Securities at the price and on the terms and conditions specified in the
Preemptive Rights Notice by delivering an irrevocable written notice to the
Company no later than fifteen (15) Business Days after the date of the
Preemptive Rights Notice, setting forth the number of such Preemptive Securities
for which such right is exercised. Such notice shall also include the maximum
number of Preemptive Securities the applicable 5% Class C Unit Holder would be
willing to purchase in the event any other applicable 5% Class C Unit Holder
elects to purchase less than its Pro Rata Portion of such Securities. If any
applicable 5% Class C Unit Holder elects not to purchase its full Pro Rata
Portion of such Preemptive Securities, the Company shall allocate any remaining
amount among those 5% Class C Unit Holders who have indicated in the notice to
the Company a desire to purchase Preemptive Securities in excess of their
respective Pro Rata Portions (it being understood that if more than one 5% Class
C Unit Holder elects to purchase more Preemptive Securities than remain
available for sale, such allocation shall be made among such 5% Class C Unit
Holders pro rata in accordance with the Common Stock (calculated on an
as-converted basis) then held by each such applicable 5% Class C Unit Holder));
provided that no applicable 5% Class C Unit Holder shall be required to purchase
more Securities than the maximum number set forth in such Holder’s irrevocable
written notice. The General Partner may amend, modify or update Exhibit A to
reflect the purchase by any 5% Class C Unit Holder of Securities in accordance
with the terms of this Section ‎16.6. 

 

 100 

 

 

(b)          In the event the 5% Class C Unit Holders do not purchase all such
Preemptive Securities in accordance with the procedures set forth in this
Section ‎16.6, the Company shall have ninety (90) days after the expiration of
the anticipated issuance date to sell to other Persons (including any 5% Class C
Unit Holder) the remaining Preemptive Securities at the price and on the terms
and conditions specified in the Preemptive Rights Notice. If the Company fails
to sell such Securities within ninety (90) days of the anticipated issuance date
provided in the Preemptive Rights Notice, the Company shall not thereafter issue
or sell any Equity Securities without first offering such Equity Securities to
each 5% Class C Unit Holder in the manner provided in this Section ‎16.6. The
General Partner may amend, modify or update Exhibit A as necessary to reflect
the purchase by any Person of Securities in accordance with the terms of this
Section ‎16.6.

 

(c)          For the avoidance of doubt, the preemptive rights described in this
Section ‎16.6 are personal to the 5% Class C Unit Holders and, if any 5% Class C
Unit Holder does not exercise in full its preemptive rights under this Section
‎16.6, no 5% Class C Unit Holder (other than another 5% Class C Unit Holder)
shall have the right to purchase any additional Equity Securities as a
consequence of this Section ‎16.6.

 

16.7       Limitation on Delivery of OP Units.

 

(a)          Notwithstanding anything to the contrary in this Agreement, OP
Units shall not be deliverable in respect of the following at any time:

 

(i)          conversion pursuant to Section 16.4(a) of Class C Units issued to
 a Class C Unit Holder as PIK Distributions pursuant to Section ‎5.1(d),

 

(ii)         delivery of the Class C Deferred Distribution Amount in respect of
Class C Deferred Distribution Units pursuant to Section,

 

(iii)        16.5(e)

 

(iv)        conversion pursuant to Section 16.4(a) of Class C Units, in respect
of the portion of the Liquidation Preference attributable to any accrued and
unpaid Class C Cash Distribution Amounts, or

 

(v)        conversion pursuant to Section 16.4(a) of Class C Units, in respect
of the portion of the Liquidation Preference equal to the increase in OP Units
that would have been be received on an as-converted basis attributable to a
decrease in the Conversion Price pursuant to Section ‎16.4(d)(ii) through;

 

(vi)        16.4(d)(v)

 

 101 

 

 



if at the time of such issuance, delivery, increase in Liquidation Preference,
or decrease in Conversion Price, as the case may be, (x) the General Partner is
a “loss corporation” within the meaning of Section 382 of the Code, and (y) the
Common Stock then otherwise (absent the application of this Section ‎16.7)
deliverable upon redemption of OP Units issuable on conversion of such Class C
Units, otherwise deliverable in respect of the Class C Deferred Distribution
Amount of such Class C Deferred Distribution Units, or attributable to the
increase in the Liquidation Preference or decrease in the Conversion Price, when
taken into account together with the Redeemable Preferred Share, shares of
Common Stock, the Common Stock then otherwise deliverable upon redemption of OP
Units, the Common Stock otherwise deliverable upon redemption of OP Units
issuable on conversion of Class C Units or in respect of a Class C Deferred
Distribution Unit’s Class C Deferred Distribution Amount and other Equity
Securities of the General Partner or the Partnership held by all holders of such
equity would otherwise (absent the application of this Section ‎16.7) cause the
percentage of the stock of the General Partner owned by one or more “5-percent
shareholders” to have increased by more than 47 percentage points (or such
higher amount as the General Partner shall determine) over the lowest percentage
of stock of the General Partner owned by such shareholders at any time during
the “testing period” within the meaning of Section 382 of the Code (such
increase, a “Class C Unit Shift”).  The General Partner shall have sole
discretion to determine whether such Class C Units are convertible into OP Units
pursuant to the prior sentence absent manifest error.

 



(b)                If a Class C Unit Shift would otherwise occur on account of
transactions by any Class C Unit Holders in respect of Common Stock, OP Units,
Class C Units or other Equity Securities (including issuances of Class C Units
pursuant to Follow-on Fundings), unless the General Partner elects otherwise, an
amount of the Liquidation Preference of Class C Units held by such Holder shall
be treated as subject to Section ‎16.7(a)(i), or an amount of the Class C
Deferred Distribution Amount of such Class C Units that are Class C Deferred
Distribution Units shall be treated as subject to Section ‎16.7(a)(ii), as the
case may be, in each case, in the minimum amount that is required to cause no
Class C Unit Shift to occur. Any Liquidation Preference or Class C Deferred
Distribution Amount subject to this Section ‎16.7(b) shall additionally be
subject to the provisions of Section ‎16.7(d).

 

(c)               At the request of any Holder of Class C Units, the General
Partner shall notify such Holder of the limitation on the delivery of OP Units,
if any, in respect of such Holder’s Class C Units determined pursuant to this
Section 16.7.

 

(d)                If a Holder of Class C Units would, but for this Section
‎16.7, be entitled to receive an amount of OP Units pursuant to any provision of
this Agreement, the Company shall, instead of delivering such OP Units, pay to
such Holder pursuant to this Section ‎16.7 an amount of cash equal to (x) in the
case of OP Units otherwise deliverable in respect of an amount of the
Liquidation Preference of any Class C Units, an amount equal to two times the
amount of such Liquidation Preference, or (y) in the case of OP Units otherwise
deliverable in respect of any amount of the Class C Deferred Distribution Amount
of any Class C Units, an amount equal to the amount of the Class C Liquidation
Preference Reduction Amount corresponding to such amount of the Class C Deferred
Distribution Amount (which amount shall, for the avoidance of doubt, be in
addition to the amount paid pursuant to Section ‎16.5(d)).

 

(e)               This Section ‎16.7 is intended to prevent an ownership change
with respect to the General Partner within the meaning of Section 382 of the
Code, and shall be interpreted consistent with that intent.

 

Article 17

RIGHTS OF THE SPECIAL GENERAL PARTNER

 

17.1       The Special General Partner

 

(a)          “Special General Partner Interest” means the Partnership Interest
which shall confer upon the Special General Partner only the rights and
obligations specifically provided in this ‎Article 17.

 

(i)          The Special General Partner shall be a Partner of the Company that
has no interest in the profits, losses and capital of the Company and has no
right to receive any distributions of the Company assets (other than, if
applicable, as a Limited Partner and Class C Unit Holder).

 

(ii)         Except as required by applicable law, the Special General Partner,
in its capacity as Special General Partner, shall have no right except during
the Special General Partner Rights Period (as defined below) to vote on, approve
or otherwise consent to any action by, or matter relating to, the Company,
including, without limitation, the merger, consolidation or conversion of the
Company.

 

(b)          The Special General Partner Rights:

 

 102 

 

 

(i)          Beginning on the date that is three (3) months after the occurrence
of any Nonredemption Event and subject to Section  ‎17.1(b)(ix), the Special
General Partner shall have the sole and exclusive right to take the actions set
forth below in this Section ‎17.1(b) on behalf of the Company and its
Subsidiaries and the General Partner shall not have any such rights (the
“Special General Partner Rights”).

 

(ii)         In order to exercise the Special General Partner Rights, the
Special General Partner shall, upon the occurrence of any Nonredemption Event,
notify the General Partner and all Limited Partners in writing, no later than
three (3) months prior to the commencement of the Special General Partner Rights
Period (as defined below) of its intention to exercise such rights commencing on
a date that is no earlier than the date that is three (3) months after the
occurrence of any Nonredemption Event. Such date shall commence the “Special
General Partner Rights Period.” Upon receipt of such notification, the General
Partner and all Limited Partners automatically relinquish until the termination
of the Special General Partner Rights Period all management (in the case of the
General Partner) and voting (in the case of the General Partner and the Limited
Partners) rights otherwise set forth herein that would preclude the Special
General Partner from exercising the Special General Partner Rights in its sole
discretion and agree that the Special General Partner shall possess all
necessary authority and powers to execute and deliver all documentation
necessary or proper to exercise such rights.

 

(iii)        The Special General Partner Rights Period shall terminate upon the
date on which no Class C Units remain outstanding (due to the exercise of
conversion rights pursuant to Section ‎16.4 or otherwise). Upon such
termination, the Special General Partner shall be deemed to have automatically
and irrevocably resigned from the Partnership according to the terms hereof with
no further action required hereunder and the Partnership shall continue without
dissolution.

 

(iv)        During the Special General Rights Period and subject to
Section ‎17.1(b)(ix), the Special General Partner shall have the exclusive
right, power and authority in its sole and absolute discretion, (A) to sell the
assets or Properties of the Company or the direct or indirect interests of the
Company in its Subsidiaries or cause the Company and each Subsidiary to sell all
or any portion of its assets for cash at such time or times as the Special
General Partner in its sole discretion shall determine, upon engaging a
reputable, national third party sales broker or investment bank reasonably
acceptable to holders of a majority of the then outstanding Class C Units to
effectuate such sale or sales by auction or similar process designed to maximize
the sales price conducted by such national sales broker or investment bank (and
regardless of the benefits derived by the Special General Partner or the
consequences suffered by the General Partner or any Affiliate thereof by virtue
of or from such sale or refinancing), provided that in no event may the Special
General Partner sell the Company or any of its Subsidiaries or any of the
Properties to the Special General Partner or an Affiliate of the Special General
Partner or other Holder of a majority or more of the then outstanding Class C
Units or any Affiliate of any such Holder; (B) to cause the Company promptly to
make any and all payments and/or distributions to the Class C Unit Holders to
the extent of any amounts then due or past due or that thereafter become payable
pursuant to this Agreement or any other Transaction Document, regardless of the
impact of such payments or distributions on the Company or the General Partner;
and (C) to exercise the rights and powers granted to it pursuant to this
‎Article 17 including, without limitation, to take (or cause the Company or any
of its Subsidiaries to take) all actions and make all decisions that are
reasonably related to its exercise of the foregoing remedies.

 

 103 

 

 

(v)         The General Partner acknowledges and agrees that in exercising the
authority granted to the Special General Partner in this ‎Article 17 and each
other Transaction Document, to the fullest extent permitted by law, the Special
General Partner shall have no duty, obligation or liability (fiduciary or
otherwise) to the General Partner or any Affiliate thereof or any other Person
whatsoever (other than as expressly set forth in this Agreement), it being
understood that the Special General Partner shall be entitled to exercise such
authority in any manner it deems necessary or desirable to maximize the value of
its Affiliates’ investments in the Company or to fulfill any other objectives of
the Special General Partner.

 

(vi)        The General Partner acknowledges and agrees that the authority
granted to the Special General Partner in this ‎Article 17 was a material
inducement and condition precedent to the Initial Preferred LP’s willingness to
make its investment in the Company, and that the Initial Preferred LP would have
refused to make its investment absent such authority.

 

(vii)       Any reasonable, documented, out-of-pocket expenses incurred by the
Special General Partner in connection with the exercise of its rights under this
Article 17 (which, for the avoidance of doubt, shall include but not be limited
to (A) the negotiation, preparation, execution, delivery and administration of
any consents, amendments, waivers or other modifications to this Agreement and
the other Transaction Documents and any other documents or matter as requested
by the General Partner; (B) enforcing more preserving any rights, in response to
third-party claims or the prosecuting or defending of any action or proceeding
or other litigation in each case against, under or affecting the Special General
Partner, the Company, any Subsidiary, this Agreement, the other Transaction
Documents or any Property; (C) enforcing any obligations of or collecting any
payments due from the General Partner or the Company under this Agreement, the
other Transaction Documents (including any modification, restructuring or work
out related to the Transaction Documents or the obligations they are under); and
(D) to the extent not already covered by any of the other subclauses of this
sentence, fees and disbursements of counsel to the Special General Partner
incurred in connection with the representation of the Special General Partner in
any matter relating to or arising out of any bankruptcy or other proceeding
involving the Company or any of its Subsidiaries; provided, however, neither the
Special General Partner, nor any of its Affiliates shall have the right to be
reimbursed under clause (B) of the this sentence for the Special General Partner
or its Affiliates’ own gross negligence, violation of law, illegal acts, fraud
or willful misconduct).

 

(viii)      The Special General Partner’s authority and rights pursuant to the
preceding sentence are in addition to, and not in limitation or to the exclusion
of, the other Class C Rights held by Affiliates of the Special General Partner.

 

(ix)         During the Special General Partner Rights Period, the Special
General Partner shall not take any action without first obtaining any approval,
including the approval of the Stockholders, required by applicable Maryland law,
as determined in good faith by the Board upon the advice of counsel.

 

(x)          The Special General Partner shall be entitled to the management,
indemnification and liability provisions otherwise applicable to the General
Partner set forth in ‎Article 7 hereof.

 

 104 

 

 

(xi)         During the Special General Partner Rights Period, the General
Partner shall not take any action, except as determined in good faith by the
Board upon the advice of counsel to comply with applicable Maryland law
including in connection with the sale of all or substantially all of the assets
of the Company and its Subsidiaries, that would interfere with, obstruct,
contravene, impede or otherwise limit the ability of the Special General Partner
to exercise the Special General Partner Rights, with the exception of any action
necessary to comply with Section ‎17.1(b)(ix) above.

 

[SIGNATURE PAGE FOLLOWS]

 

 105 

 

 

Signature Page to Amended and Restated Agreement of Limited Partnership of
Hospitality Investors Trust Operating Partnership, L.P., among the undersigned
and the other parties thereto.

 

GENERAL PARTNER:       HOSPITALITY INVESTORS TRUST, INC.         By:        
Name:       Title:         INITIAL PREFERRED LP:      

BROOKFIELD STRATEGIC REAL ESTATE
PARTNERS II HOSPITALITY REIT II LLC 

        By:         Name:       Title:         SPECIAL GENERAL PARTNER:      

BSREP II HOSPITALITY II SPECIAL GP, OP LLC

        By:         Name:       Title:    

 

   

 

 

Corporate/Limited Liability Company Additional Limited Partner Signature Page to
Amended and Restated Agreement of Limited Partnership of Hospitality Investors
Trust Operating Partnership, L.P., among the undersigned and the other parties
thereto.

 

Dated:  _______________ ___, 20___ [Name of Corporation/LLC]             By:    
    Name:     Title:

 

   

 

 

Individual Additional Limited Partner Signature Page to Amended and Restated
Agreement of Limited Partnership of Hospitality Investors Trust Operating
Partnership, L.P., among the undersigned and the other parties thereto.

 

Dated:  _______________ ___, 20___       By:   

 

   

 

 

Partnership Limited Partner Signature Page to Amended and Restated Agreement of
Limited Partnership of Hospitality Investors Trust Operating Partnership, L.P.,
among the undersigned and the other parties thereto.

 

Dated:  _______________ ___, 20___ [Name of LP]         By:         Name:    
Title:

 

   

 

 

Exhibit A

 

Partners’ Contributions and Partnership Interests

 

Name and Address of Partner  Type of Interest  Type of
Unit  Capital
Contribution
(Stated Value
of Partnership
Units)   Number of
Partnership Units   Percentage
Interest 

Hospitality Investors Trust, Inc.

  General Partner Interest  GP Units  $200,000    8,888    [·]% [·]5  Limited
Partner Interest  OP Units  $[·]    [·]    [·]% Brookfield Strategic
Real Estate
Partners II Hospitality
REIT II LLC  Limited Partner Interest  Class C Units  $[·]    [·]    —  BSREP II
Hospitality II Special GP OP LLC  Special General  Partner Interest  None 
 None    N/A    — 

 



 

5 Note to Draft: Company’s expected address at Closing to be inserted.

 

 A–1 

 

 

Exhibit B

 

Allocations

 

1.          Allocations.

 

(a)          Allocations of Net Income and Net Loss. Except as otherwise
provided in this Agreement, after giving effect to the special allocations in
subparagraphs 1(b) and paragraph 2, Net Income, Net Loss, and, to the extent
necessary, individual items of income, gain, credit, loss and deduction
comprising Net Income and Net Loss of the Partnership for each fiscal year or
other applicable period shall be allocated among the Partners in a manner
determined in the reasonable discretion of the General Partner will, as nearly
as possible cause the Capital Account balance of each Partner at the end of such
fiscal year or other applicable period to equal (i) the amount of the
distributions (other than distributions that are required by applicable law to
be treated as “guaranteed payments”) that would be made to such Partner pursuant
to Section ‎13.2(a)(iii) of the Agreement (other than distributions that would
properly be treated as “guaranteed payments”) if the Class C Deferred
Distribution Amounts with respect to any Partners holding Class C Deferred
Distribution Units were delivered, the Partnership were dissolved, its affairs
wound up and its assets were sold for cash equal to their Gross Asset Value,
taking into account any adjustments thereto for such period, all Partnership
liabilities were satisfied in full in cash according to their terms (limited
with respect to each nonrecourse liability to the Gross Asset Value of the
assets securing such liability), and Net Sales Proceeds (after satisfaction of
such liabilities) were distributed in full in accordance with
Section ‎13.2(a)(iii) to the Partners immediately after making such allocations,
minus (ii) the sum of such Partner’s share of Partnership Minimum Gain and
Partner Nonrecourse Debt Minimum Gain and the amount, if any and without
duplication, that the Partner would be obligated to contribute to the capital of
the Partnership, all computed immediately prior to the hypothetical sale of
assets.

 

(b)          Special Allocations.

 

(i)          General Partner Gross Income Allocation. After giving effect to the
special allocations in paragraph 2 but prior to any allocations under
subparagraph 1(a), there shall be specially allocated to the General Partner
(i) first, items of Partnership income and (ii) second, items of Partnership
gain during each fiscal year or other applicable period in an amount equal to
the excess, if any, of (A) the cumulative distributions made to the General
Partner under Section ‎7.3(b) of the Agreement, other than distributions which
would properly be treated as “guaranteed payments” or which are attributable to
the reimbursement of expenses which would properly be either deductible by the
Partnership or added to the tax basis of any Partnership asset, over (B) the
cumulative allocations of Partnership income and gain to the General Partner
under this subparagraph 1(b)(i).

 

 B–1 

 

 

(ii)         Class C Unit Gross Income Allocation. After giving effect to the
special allocations in paragraph 2 and subparagraph 1(b)(i), unless the General
Partner determines otherwise in order to comply with the requirements of
subparagraph 1(a) in respect of the Class C Units (excluding the Class C
Deferred Distribution Amounts), there shall be specially allocated to the
Holders of Class C Units items of Partnership income and gain during each fiscal
year or other applicable period in an amount equal to the excess, if any, of (A)
the sum of (x) the cumulative cash distributions paid with respect to such Class
C Units pursuant to Sections ‎5.1(a) and ‎(c), and (y) the Liquidation
Preference of such Class C Units, other than distributions or amounts of such
Liquidation Preference which would properly be treated as “guaranteed payments”
when paid, over (B) the sum of (x) the Stated Value of such Class C Units, and
(y) the cumulative allocations of Partnership income and gain to such Holder
under this subparagraph 1(b)(ii). This subparagraph 1(b)(ii) is intended to
describe the application of subparagraph 1(a) to the Class C Units, and the
General Partner shall have discretion not to make such allocations, or to make
such other allocations to the Class C Units, as is necessary to comply with
subparagraph 1(a).

 

2.          Regulatory Allocations. Notwithstanding any provisions of
paragraph 1 of this Exhibit B, the following special allocations shall be made.

 

(a)          Minimum Gain Chargeback (Nonrecourse Liabilities). Except as
otherwise provided in Section 1.704-2(f) of the Regulations, if there is a net
decrease in Partnership Minimum Gain for any Partnership fiscal year, each
Partner shall be specially allocated items of Partnership income and gain for
such year (and, if necessary, subsequent years) in an amount equal to such
Partner’s share of the net decrease in Partnership Minimum Gain to the extent
required by Section 1.704-2(f) of the Regulations. The items to be so allocated
shall be determined in accordance with Sections 1.704-2(f) and (i) of the
Regulations. This subparagraph 2(a) is intended to comply with the minimum gain
chargeback requirement in said section of the Regulations and shall be
interpreted consistently therewith. Allocations pursuant to this
subparagraph 2(a) shall be made in proportion to the respective amounts required
to be allocated to each Partner pursuant hereto.

 

(b)          Partner Minimum Gain Chargeback. Except as otherwise provided in
Section 1.704-2(i)(4) of the Regulations, if there is a net decrease in Partner
Nonrecourse Debt Minimum Gain during any fiscal year, each Partner who has a
share of the Partner Nonrecourse Debt Minimum Gain, determined in accordance
with Section 1.704-2(i)(5) of the Regulations, shall be specially allocated
items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to that Partner’s share of the net decrease
in the Partner Nonrecourse Debt Minimum Gain to the extent and in the manner
required by Section 1.704-2(i) of the Regulations. The items to be so allocated
shall be determined in accordance with Sections 1.704-2(i)(4) and (j)(2) of the
Regulations. This subparagraph 2(b) is intended to comply with the minimum gain
chargeback requirement with respect to Partner Nonrecourse Debt contained in
said section of the Regulations and shall be interpreted consistently therewith.
Allocations pursuant to this subparagraph 2(b) shall be made in proportion to
the respective amounts required to be allocated to each Partner pursuant hereto.

 

 B–2 

 

 

(c)          Qualified Income Offset. If a Partner unexpectedly receives any
adjustments, allocations or distributions described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) or (6) of the Regulations, and such Partner has an
Adjusted Capital Account Deficit, items of Partnership income (including gross
income) and gain shall be specially allocated to such Partner in an amount and
manner sufficient to eliminate the Adjusted Capital Account Deficit as quickly
as possible as required by the Regulations. This subparagraph 2(c) is intended
to constitute a “qualified income offset” under Section 1.704-1(b)(2)(ii)(d) of
the Regulations and shall be interpreted consistently therewith.

 

(d)          Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year
or other applicable period shall be allocated to the Partners in accordance with
their respective Percentage Interests.

 

(e)          Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for
any fiscal year or other applicable period with respect to a Partner Nonrecourse
Debt shall be specially allocated to the Partner that bears the economic risk of
loss for such Partner Nonrecourse Debt (as determined under Sections
1.704-2(b)(4) and 1.704-2(i)(1) of the Regulations).

 

(f)          Section 754 Adjustment. To the extent an adjustment to the adjusted
tax basis of any asset of the Partnership pursuant to Section 734(b) of the Code
or Section 743(b) of the Code is required, pursuant to Section 1.704-1
(b)(2)(iv)(m) of the Regulations, to be taken into account in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis) and such gain or loss shall be
specially allocated among the Partners in a manner consistent with the manner in
which each of their respective Capital Accounts are required to be adjusted
pursuant to such section of the Regulations.

 

(g)          Gross Income Allocation. If any Partner has an Adjusted Capital
Account Deficit at the end of any fiscal year or other applicable period which
is in excess of the amount such Partner is obligated to restore pursuant to the
penultimate sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the
Regulations, such Partner shall be specially allocated items of Partnership
income (including gross income) and gain in the amount of such excess as quickly
as possible, provided that an allocation pursuant to this
subparagraph 2(g) shall be made if and only to the extent that such Partner
would have an Adjusted Capital Account Deficit in excess of such amount after
all other allocations provided for under this Agreement have been tentatively
made as if subparagraph 2(c) and this subparagraph 2(g) were not in this
Agreement.

 

3.          Curative Allocations. The General Partner is authorized to offset
all Regulatory Allocations either with other Regulatory Allocations or with
special allocations of other items of Partnership income, gain, loss, or
deduction pursuant to this paragraph 3. Therefore, notwithstanding any other
provision of this Exhibit B (other than the Regulatory Allocations and Tax
Allocations), the General Partner shall make such offsetting allocations of
Partnership income, gain, loss or deduction in whatever manner the General
Partner determines appropriate so that, after such offsetting allocations are
made, each Partner’s Capital Account balance is, to the extent possible, equal
to the Capital Account balance such Partner would have had if the Regulatory
Allocations were not part of this Agreement.

 

 B–3 

 

 

4.          Tax Allocations.

 

(a)          Items of Income or Loss. Except as is otherwise provided in this
Exhibit B, an allocation of Partnership Net Income or Net Loss to a Partner
shall be treated as an allocation to such Partner of the same share of each item
of income, gain, loss, deduction and item of tax-exempt income or
Section 705(a)(2)(B) expenditure (or item treated as such expenditure pursuant
to Section 1.704-1(b)(2)(iv)(i) of the Regulations) (“Tax Items”) that is taken
into account in computing Net Income or Net Loss.

 

(b)          Section 1245/1250 Recapture. Subject to subparagraph 4(c) below, if
any portion of gain from the sale of Partnership assets is treated as gain which
is ordinary income by virtue of the application of Sections 1245 or 1250 of the
Code or is gain described in Section 1(h)(1)(D) of the Code (“Affected Gain”),
then such Affected Gain shall be allocated among the Partners in the same
proportion that the depreciation and amortization deductions giving rise to the
Affected Gain were allocated. This subparagraph 4(b) shall not alter the amount
of Net Income (or items thereof) allocated among the Partners, but merely the
character of such Net Income (or items thereof). For purposes hereof, in order
to determine the proportionate allocations of depreciation and amortization
deductions for each fiscal year or other applicable period, such deductions
shall be deemed allocated on the same basis as Net Income and Net Loss for such
respective period.

 

(c)          Precontribution Gain, Revaluations. With respect to any Contributed
Property, the Partnership shall use any permissible method contained in the
Regulations promulgated under Section 704(c) of the Code selected by the General
Partner, in its sole discretion, to take into account any variation between the
adjusted basis of such asset and the fair market value of such asset as of the
time of the contribution (“Precontribution Gain”). Each Partner hereby agrees to
report income, gain, loss and deduction on such Partner’s federal income tax
return in a manner consistent with the method used by the Partnership. If any
asset has a Gross Asset Value which is different from the Partnership’s adjusted
basis for such asset for federal income tax purposes because the Partnership has
revalued such asset pursuant to Section 1.704-1(b)(2)(iv)(f) of the Regulations,
the allocations of Tax Items shall be made in accordance with the principles of
Section 704(c) of the Code and the Regulations and the methods of allocation
promulgated thereunder; provided, that the Partnership shall adopt the “remedial
allocation method” in respect of any difference between the Gross Asset Value
and the Partnership’s adjusted basis in an asset arising from the revaluation of
such asset pursuant to Section 1.704-1(b)(2)(iv)(f) of the Regulations in
accordance with Section ‎10.6(a) of the Agreement in connection with the
issuance of Class C Units for cash. The intent of this subparagraph 4(c) is that
each Partner who contributed to the capital of the Partnership a Contributed
Property will bear, through reduced allocations of depreciation, increased
allocations of gain or other items, the tax detriments associated with any
Precontribution Gain. This subparagraph 4(c) is to be interpreted consistently
with such intent.

 

(d)          Excess Nonrecourse Liability Safe Harbor. Pursuant to
Section 1.752-3(a)(3) of the Regulations, solely for purposes of determining
each Partner’s proportionate share of the “excess nonrecourse liabilities” of
the Partnership (as defined in Section 1.752-3(a)(3) of the Regulations), the
Partners’ respective interests in Partnership profits shall be determined under
any permissible method reasonably determined by the General Partner; provided,
however, that each Partner who has contributed an asset to the Partnership shall
be allocated, to the extent possible, a share of “excess nonrecourse
liabilities” of the Partnership which results in such Partner being allocated
nonrecourse liabilities in an amount which is at least equal to the amount of
income pursuant to Section 704(c) of the Code and the Regulations promulgated
thereunder (the “Liability Shortfall”). If there is an insufficient amount of
nonrecourse liabilities to allocate to each Partner an amount of nonrecourse
liabilities equal to the Liability Shortfall, then an amount of nonrecourse
liabilities in proportion to, and to the extent of, the Liability Shortfall
shall be allocated to each Partner.

 

 B–4 

 

 

(e)          References to Regulations. Any reference in this Exhibit B or the
Agreement to a provision of proposed and/or temporary Regulations shall, if such
provision is modified or renumbered, be deemed to refer to the successor
provision as so modified or renumbered, but only to the extent such successor
provision applies to the Partnership under the effective date rules applicable
to such successor provision.

 

(f)          Successor Partners. For purposes of this Exhibit B, a transferee of
a Partnership Interest shall be deemed to have been allocated the Net Income,
Net Loss and other items of Partnership income, gain, loss, deduction and credit
allocable to the transferred Partnership Interest that previously have been
allocated to the transferor Partner pursuant to this Agreement.

 

 B–5 

 

 

Exhibit C

 

Certificate of Limited Partnership

 

 C–1 

 

 

Exhibit D

 

Purchase Agreement

 

 D–1 

 

 

Exhibit E

 

FORM OF CLASS C UNIT NOTICE OF REDEMPTION [A]1

 

Via electronic copy and

original via overnight courier

[DATE]

 

Hospitality Investors Trust Operating Partnership, L.P.

405 Park Avenue

New York, NY 10022

Attention: Paul Hughes

Email: PHughes@ar-global.com

Facsimile: (212) 421-5799

 

 

Re:[Insert Name of Class C Unit Holder] (“Investor”)

Convertible Preferred Partnership Units, Class C (“Class C Units”)

 

Ladies and Gentlemen:

 

This Notice of Redemption is delivered pursuant to Section [_____]2 of the
Amended and Restated Agreement of Limited Partnership of Hospitality Investors
Trust Operating Partnership, L.P., dated as of [●], 2017 (the “A&R LPA”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the A&R LPA.

 

Please be advised that Investor has elected to redeem [_____]3 of the
outstanding Class C Units owned by Investor (the “Redeemed Units”) pursuant to
the terms and conditions of Section [_____]4 of the A&R LPA.

 

Such redemption will occur on [Insert Date] (the “Redemption Date”) and will be
effected by the payment of $[_____] per Class C Unit (which includes an amount
equal to the accrued but unpaid Class C Cash Distribution Amounts thereon for
the then-current quarterly period to but excluding the Redemption Date) (the
“Redemption Price”). From and after the Redemption Date, all Class C Cash
Distribution Amounts on the Redeemed Units will cease to accrue, the Redeemed
Units will be deemed to be no longer outstanding and all of the rights of the
Holder with respect to the Redeemed Units (but, for the avoidance of doubt, not
with respect to any Class C Units remaining outstanding and held by the Holder
or any other Holder of Class C Units, in accordance with the terms of the A&R
LPA) shall cease.

 

The Redemption Price, as set forth on Exhibit A attached hereto, will be paid on
the Redemption Date and the Redeemed Units will be promptly cancelled by the
Company after giving effect to the redemption of the Redeemed Units being
redeemed hereby.

 

If you have any questions, please contact [Insert Name] at [Insert Phone
Number/Email].

 

Sincerely,

 

[Brookfield Strategic Real Estate Partners II Hospitality REIT II LLC]

 

 

 

[NAME]

[TITLE]

 



 

1 To be used for redemptions by the Investor under Section 5.1(c), 16.5(a)(i),
16.5(a)(ii) or 16.5(a)(iv) of the A&R LPA.

2 Specify the section under which the redemption is taking place: (1) Section
5.1(c): Redemption at the option of the holder upon a Fundamental Sale, (2)
Section 16.5(a)(i): Redemption at the option of the Holder after five years, (3)
Section 16.5(a)(ii): Redemption at the option of the holder upon a Material
Breach or REIT Event, or (4) Section 16.5(a)(iv): Redemption at the option of
the Holder upon a successful challenge to the Class C Rights.

3 Insert number of units to be redeemed.

4 See Footnote 1.



E-1

 



 

Exhibit A

 

[Insert Name of Class C Unit Holder] Redemption Price

[Insert Date]

 

Calculation of Redemption Price:5   Number of Class C Units held by [Insert Name
of Class C Unit Holder]:  ¨ Number of days of accrued but unpaid dividends in
current quarterly period (if applicable):  ¨ Liquidation Preference as of
Redemption Date (if applicable):  ¨ Class C Cash Distribution Amount paid with
respect to such Class C Units prior to Redemption date (if applicable):  ¨ Make
Whole Premium (if applicable):  ¨ Total Redemption Price:  ¨     Outstanding
Class C Unit Balance as of [Insert Redemption Date]:   Class C Units held by
[Insert Name of Class C Unit Holder] prior to Redemption Date:  ¨ Number of
Class C Units redeemed:  ¨ Number of Class C Units held by [Name of Holder]
after Redemption Date:  ¨ Number of Redeemed Units:  ¨ Number of Class C Units
held by [Insert Name of Class C Unit Holder] after Redemption Date:  ¨    
Outstanding Class C Unit Balance as of [Redemption Date]:  

Class C Units held by [Name of Holder] prior to Redemption Date:

Number of Class C Units redeemed:

 ¨ Number of Class C Units held by [Name of Holder] after Redemption Date:  ¨

 



 

5 To be determined based on applicable formula as set forth in Section 5.1(c),
16.5(a)(i) or 16.5(a)(ii) of the A&R LPA.

 



E-2

 

 

FORM OF CLASS C UNIT NOTICE OF REDEMPTION [B]1

 

Via electronic copy and

original via overnight courier

[DATE]

 



Brookfield Strategic Real Estate Partners II Hospitality REIT II LLC

c/o Brookfield Property Group

250 Vesey Street, 15th Floor

New York, NY 10281

Attention:Lowell Baron

Andrew Burych

Email:lowell.baron@brookfield.com

andrew.burych@brookfield.com

  

Re:[Insert Name of Class C Unit Holder] (“Investor”)

Convertible Preferred Partnership Units, Class C (“Class C Units”)

 

Ladies and Gentlemen:

 

This Notice of Redemption is delivered pursuant to Section 16.5(c) of the
Amended and Restated Agreement of Limited Partnership of Hospitality Investors
Trust Operating Partnership, L.P. (the “Company”), dated as of [●], 2017 (the
“A&R LPA”). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the A&R LPA.

 

Please be advised that the Company has elected to redeem [_____]2 of the
outstanding Class C Units owned by Investor (the “Redeemed Units”) pursuant to
the terms and conditions of Section 16.5(c) of the A&R LPA.

 

Such redemption will occur on [Insert Date] (the “Redemption Date”) and will be
effected by the payment of $[_____] per Class C Unit (which includes an amount
equal to the accrued but unpaid Class C Cash Distribution Amounts thereon for
the then quarterly period to but excluding the Redemption Date) (the “Redemption
Price”). From and after the Redemption Date, all Class C Cash Distribution
Amounts on the Redeemed Units will cease to accrue, the Redeemed Units will be
deemed to be no longer outstanding and all of the rights of the Holder with
respect to the Redeemed Units (but, for the avoidance of doubt, not with respect
to any Class C Units remaining outstanding and held by the Holder or any other
Holder of Class C Units, in accordance with the terms of the A&R LPA) shall
cease.

 

The Redemption Price, as set forth on Exhibit A attached hereto, will be paid on
the Redemption Date and the Redeemed Units will be promptly cancelled by the
Company after giving effect to the redemption of the Redeemed Units being
redeemed hereby.

 

If you have any questions, please contact [Insert Name] at [Insert Phone
Number/Email].

 

Sincerely,

 

[Hospitality Investors Trust Operating Partnership, L.P.]

 

 

 

[NAME]

[TITLE]

 



 

1 To be used for redemptions by the Company under Section 16.5(c) of the A&R
LPA.

2 Insert number of units to be redeemed.

 



E-3

 

 

Exhibit A

 

[Insert Name of Class C Unit Holder] Redemption Price

[Insert Date]

 

Redemption Price:3   Number of Class C Units held by [Insert Name of Class C
Unit Holder]:  ¨ Accrued but unpaid dividends through prior quarter:  ¨ Number
of days of accrued but unpaid dividends in current quarterly period:  ¨
Liquidation Preference as of Redemption Date:  ¨ Total Redemption Price:  ¨    
Outstanding Class C Unit Balance as of [Insert Redemption Date]:   Class C Units
held by [Insert Name of Class C Unit Holder] prior to Redemption Date:  ¨ Number
of Redeemed Units:  ¨ Number of Class C Units held by [Insert Name of Class C
Unit Holder] after Redemption Date:  ¨

 



 

3 To be determined based on applicable formula as set forth in Section 5.1(c),
16.5(a)(i) or 16.5(a)(ii) of the A&R LPA.

 



E-4

 



 

 



FORM OF CLASS C UNIT NOTICE OF CONVERSION [C]1

 

Via electronic copy and

original via overnight courier

[DATE]

 

Hospitality Investors Trust Operating Partnership, L.P.

405 Park Avenue

New York, NY 10022

Attention: Paul Hughes

Email: PHughes@ar-global.com

Facsimile: (212) 421-5799

 

 

Re:[Insert Name of Class C Unit Holder] (“Investor”)
Convertible Preferred Partnership Units, Class C ( “Class C Units”)

 

Ladies and Gentlemen:

 

This Notice of Conversion is delivered pursuant to Section 16.4 of the Amended
and Restated Agreement of Limited Partnership of Hospitality Investors Trust
Operating Partnership, L.P. (the “Company”), dated as of [●], 2017 (the “A&R
LPA”). Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the A&R LPA.

 

Please be advised that Investor has elected to convert [_____]2 of the
outstanding Class C Units owned by Investor into OP Units (as defined in the A&R
LPA) (the “Converted Units”) pursuant to the terms and conditions of Section
16.4 of the A&R LPA.

 

Such conversion will occur on [Insert Date] (the “Conversion Date”) and will be
effected by the delivery of [_____] OP Units (the “Conversion Amount”) in
exchange for the delivery and cancellation of the Converted Units. From and
after the Conversion Date and subject to Section 16.2 of the A&R LPA, all Class
C Cash Distribution Amounts on the Converted Units will cease to accrue, the
Converted Units will be deemed to be no longer outstanding and all of the rights
of the Holder with respect to the Converted Units (but, for the avoidance of
doubt, not with respect to any Class C Units remaining outstanding and held by
the Holder or any other Holder of Class C Units, in accordance with the terms of
the A&R LPA) shall cease.

 

The Conversion Amount, as set forth on Exhibit A attached hereto, will be paid
on the Conversion Date and the Converted Units will be promptly cancelled by the
Company after giving effect to the conversion of the Converted Units being
converted hereby.

 

The undersigned hereby irrevocably (i) presents for conversion [_____] Class C
Units in the Company in accordance with the terms of the A&R LPA and the
conversion right referred to in Section 16.4 thereof, (ii) surrenders such Class
C Units and all right, title and interest therein and (iii) directs that the OP
Units (as defined in the A&R LPA) upon exercise of the conversion right be
delivered to the address specified below.

 

 

 

1 To be used for conversions of Class C Units to OP Units under Section 16.4 of
the A&R LPA.

2 Insert number of units to be converted. 

 



E-5

 

 

Name:   [_____] Address:   [Street]     [City, State Zip Code] Email:   [_____]
Social Security
Number/Identifying Number:  

[SSN or EIN]

 

If you have any questions, please contact [Insert Name] at [Insert Phone
Number/Email].

 

Sincerely,

 

[Brookfield Strategic Real Estate Partners II Hospitality REIT II LLC]

 

 

[NAME]

[TITLE]

 



E-6

 

 

Exhibit A

 

[Insert Name of Class C Unit Holder] Conversion Price

[Insert Date]

 

Calculation of Conversion Amount:   Number of Class C Units held by [Insert Name
of Class C Unit Holder]: ¨ Stated Value of such Class C Units ¨ Number of days
of accrued but unpaid dividends in current quarterly period: ¨  Value of unpaid
quarterly Class C Cash Distribution Amount: ¨  Liquidation Preference on
Conversion Date: ¨  Conversion Price on Conversion Date: ¨  Total Conversion
Amount: ¨  Total OP Units held after Conversion Date: ¨      Outstanding Class C
Unit Balance as of [Insert Conversion Date]:   Class C Units held by [Insert
Name of Class C Unit Holder] prior to Conversion Date: ¨  Number of Converted
Units: ¨  Number of Class C Units held by [Insert Name of Class C Unit Holder]
after Conversion Date: ¨ 

  



E-7

 

 



FORM OF CLASS C UNIT NOTICE OF REDEMPTION [D]1

 

Via electronic copy and

original via overnight courier

[DATE]

 

Hospitality Investors Trust Operating Partnership, L.P.

405 Park Avenue

New York, NY 10022

Attention: Paul Hughes

Email: PHughes@ar-global.com

Facsimile: (212) 421-5799

 

 

Re:[Insert Name of OP Unit Holder] (“Investor”)

OP Units (as defined in the A&R LPA, the “OP Units”)

 

Ladies and Gentlemen:

 

This Notice of Redemption is delivered pursuant to Section 8.6(b) of the Amended
and Restated Agreement of Limited Partnership of Hospitality Investors Trust
Operating Partnership, L.P., dated as of [●], 2017 (the “A&R LPA”). Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the A&R LPA.

 

Please be advised that Investor has elected to redeem [_____]2 of the
outstanding OP Units owned by Investor (the “Redeemed Units”) pursuant to the
terms and conditions of Section 8.6 of the A&R LPA.

 

Such redemption will occur on [Insert Date] (the “Redemption Date”) and will be
effected by the [payment of $[_____] per OP Unit [and/or]]/[issuance of
[_____]shares of Common Stock]3 (the “Redemption Amount”), which election shall
be made by the Company in Exhibit A attached hereto and such Exhibit A,
indicating the Company’s election, shall be delivered to Investor no later than
the day that is two (2) Business Days after the date hereof. From and after the
Redemption Date, the Redeemed Units will be deemed to be no longer outstanding
and all of the rights of the Holder with respect to the Redeemed Units (but, for
the avoidance of doubt, not with respect to any OP Units remaining outstanding
and held by the Holder or any other Holder of OP Units, in accordance with the
terms of the A&R LPA) shall cease.

 

The Redemption Amount, as set forth on Exhibit A attached hereto, will be paid
on the Redemption Date and the Redeemed Units will be promptly cancelled by the
Company after giving effect to the redemption of the Redeemed Units being
redeemed hereby.

 

The undersigned hereby irrevocably (i) presents for redemption [_____] OP Units
in the Company in accordance with the terms of the A&R LPA and the OP Redemption
Right referred to in Section 8.6 thereof, (ii) surrenders such OP Units and all
right, title and interest therein and (iii) directs that the Cash Amount or
Common Stock Amount (as defined in the A&R LPA), as determined by the Company
upon exercise of the OP Redemption Right, be delivered to the address specified
below, and if Common Stock Amount (as defined in the A&R LPA) is to be
delivered, such Common Stock Amount be registered or placed in the name(s) and
at the address(es) specified below.

 



 

[1] To be used for redemptions of OP Units pursuant to Section 8.6 of the A&R
LPA.

[2] Insert number of units to be redeemed.

[3] NTD: If the General Partner has elected to pay the Common Stock Amount and
the payment of the Common Stock Amount on the Redemption Date would result in a
Redeeming Partner owning 498.9% or more of the Common Stock then outstanding
after giving effect to the issuance of shares of Common Stock in connection with
the payment of such Common Stock Amount, such Redeeming Partner shall receive
the Common Stock Amount with respect to OP Units redeemed up to such 48.9%
ownership threshold and in lieu of the shares of Common Stock to which it is
otherwise entitled above such 48.9% ownership threshold (such shares, the
“Over-Threshold Shares”), at its option (i) to be paid the Cash Amount in
respect of the OP Units submitted for redemption corresponding to such
Over-Threshold Shares or (ii) to retain the number of OP Units corresponding to
such Over-Threshold Shares.



E-8

 

 

If Common Stock Amount to be issued, issue to:  [Name] Address:  [Street]   
[City, State Zip Code] Social Security Number / Identifying Number:  [SSN or
EIN]

 

 

If you have any questions, please contact [Insert Name] at [Insert Phone
Number/Email].

 

Sincerely,

 

[Brookfield Strategic Real Estate Partners II Hospitality REIT II LLC]

 

 

 

[NAME]

[TITLE]

 



E-9

 

 

Exhibit A

 

[Insert Name of OP Unit Holder] Redemption Amount

[Insert Date]

 

Company Election: [Cash Amount [and/or] Common Stock Amount]

 

Calculation of Redemption Price:   Number of OP Units held by [Insert Name of OP
Unit Holder]:  ¨ Exchange Factor (1:1):  ¨ Market price, fair market value or
amount of proceeds/share:  ¨ Total Redemption Amount:   Common Stock Amount:  ¨
Cash Amount:  ¨     Outstanding OP Unit Balance as of [Insert Redemption Date]:
  OP Units held by [Insert Name of OP Unit Holder] prior to Redemption Date:  ¨
Number of Redeemed Units:  ¨ Number of OP Units held by [Insert Name of OP Unit
Holder] after Redemption Date:  ¨

 

 



E-10

 

 

Exhibit F

 

Prohibited Transferee List

 

 

F-1

 

  

Exhibit G

 

Class C Liquidation Preference Reduction Payments6

 



 

6 To be included in a form as mutually agreed prior to execution and delivery.

 

 G–1 

 

 

EXHIBIT C

 



 

 

Registration Rights Agreement

 

by and among

 

Hospitality Investors Trust, Inc.,

 

Brookfield Strategic Real Estate Partners II Hospitality REIT II, LLC,

 

American Realty Capital Hospitality Advisors, LLC

 

and

 

American Realty Capital Hospitality Properties, LLC

 

Dated as of [●], 2017

 



 

 

 

 

 

Table of Contents

 

    Page Article I   DEFINITIONS Section 1.01. Defined Terms 2 Section 1.02.
Other Interpretive Provisions 6 Article II   REGISTRATION RIGHTS Section 2.01.
Registrations. 7 Section 2.02. Demand Registration. 9 Section 2.03. Shelf
Registration. 9 Section 2.04. Piggyback Registration. 11 Section 2.05. Black-out
Periods. 12 Section 2.06. Registration Procedures. 13 Section 2.07. Underwritten
Offerings. 18 Section 2.08. No Inconsistent Agreements 21 Section 2.09.
Registration Expenses 21 Section 2.10. Indemnification 22 Section 2.11. Rules
144 and 144A and Regulation S 25 Article III   MISCELLANEOUS Section 3.01. Term
26 Section 3.02. Notices 26 Section 3.03. Amendment 28 Section 3.04. Successors,
Assigns and Transferees 28 Section 3.05. Binding Effect 28 Section 3.06. Third
Parties 29 Section 3.07. Governing Law; Injunctive Relief 29 Section 3.08.
Jurisdiction; Waiver of Jury Trial 29 Section 3.09. Entire Agreement 30 Section
3.10. Severability 30 Section 3.11. Counterparts 30 Section 3.12. No Recourse.
31 Section 3.13. Headings 31

 

 - ii - 

 

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of [●], 2017, is
by and among Hospitality Investors Trust, Inc., a Maryland corporation (together
with its successors, the “Company”), Brookfield Strategic Real Estate Partners
II Hospitality REIT II, LLC, a Delaware limited liability company (
“Brookfield”), American Realty Capital Hospitality Advisors, LLC, a Delaware
limited liability company ( the “Advisor”), and American Realty Capital
Hospitality Properties, LLC, a Delaware limited liability company, (the
“Property Manager”), and such other Persons, if any, from time to time that
become party hereto as holders of Registrable Securities (as defined below)
pursuant to Section 3.04. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Purchase Agreement
(as defined herein).

 

WITNESSETH:

 

WHEREAS, on January 12, 2017, the Company, American Realty Capital Hospitality
Operating Partnership, L.P., a Delaware limited partnership (“Opco”), and
Brookfield entered into a Securities Purchase, Voting and Standstill Agreement
(as may be amended from time to time, the “Purchase Agreement”);

 

WHEREAS, immediately following the Closing (as defined below), Brookfield will
hold 9,152,542.37 CPUs (as defined below) and may acquire additional CPUs
pursuant to and on the terms and conditions set forth in the Purchase Agreement;

 

WHEREAS, immediately following the Closing, the Advisor will hold 525,046 Common
Shares and the Property Manager will hold 279,329 Common Shares issuable
pursuant to the Framework Agreement among the Company, Advisor, Opco, the
Property Manager, American Realty Capital Hospitality Grace Portfolio, LLC,
Crestline Hotels & Resorts, LLC, American Realty Capital Hospitality Special
Limited Partnership, LLC and Brookfield, dated as of January 12, 2017 (as may be
amended from time to time, the “Framework Agreement”);

 

WHEREAS, Brookfield shall have the right to convert CPUs into OP Units which are
redeemable for Common Shares of the Company pursuant to and on the terms and
conditions set forth in the Amended and Restated Limited Partnership Agreement
of Opco, dated as of the date hereof, (as may be amended from time to time in
accordance with its terms, the “A&R Opco LPA”);

 

WHEREAS, the Company, Brookfield, the Advisor and the Property Manager desire to
enter into this Agreement as contemplated by the terms of the Purchase Agreement
and the Framework Agreement to set forth certain registration and other rights
with respect to the Registrable Securities.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

 

 

 

Article I

 

DEFINITIONS

 

Section 1.01.         Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

 

“A&R Opco LPA” has the meaning set forth in the recitals.

 

“Adverse Disclosure” means public disclosure of material non-public information
that, in the Board’s good faith judgment, after consultation with outside
counsel to the Company, (i) would be required to be made in any Registration
Statement or report filed with the SEC by the Company so that such Registration
Statement from and after its effective date, does not contain an untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; (ii)
would not be required to be made at such time but for the filing, effectiveness
or continued use of such Registration Statement or report; and (iii) the Company
has a bona fide business purpose for not disclosing.

 

“Advisor” has the meaning set forth in the preamble and shall include any
Affiliate of the Advisor that succeeds to the rights hereunder pursuant to
Section 3.04.

 

“Affiliate” has the meaning specified in Rule 12b-2 under the Exchange Act;
provided, that no Holder shall be deemed an Affiliate of the Company or any of
its subsidiaries for purposes of this Agreement. The term “Affiliated” has a
correlative meaning.

 

“Agreement” has the meaning set forth in the preamble.

 

“Brookfield” has the meaning set forth in the preamble and shall include any
Affiliate of Brookfield that succeeds to the rights hereunder pursuant to
Section 3.04.

 

“Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday or
Friday and is not a day on which banking institutions in New York, New York
generally are authorized or obligated by Law, regulation or executive order to
close.

 

“Common Shares” means shares of common stock of the Company, par value $0.01 per
share.

 

“Company” has the meaning set forth in the preamble and shall include the
Company’s successors by merger, acquisition, reorganization, conversion or
otherwise.

 

“Company Public Sale” has the meaning set forth in Section 2.04(a).

 

“CPUs” means a new series of convertible preferred operating partnership units
of Opco designated under the A&R Opco LPA as the “Class C Units.”

 

“Demanding Holders” has the meaning set forth in Section 2.01(a).

 

“Demand Notice” has the meaning set forth in Section 2.02(b)

 

 2 

 

 

“Demand Period” has the meaning set forth in Section 2.02(d).

 

“Demand Registration Statement” means a Registration Statement on Form S-11 or
S-1 (or any successor form or other appropriate form under the Securities Act)
for an offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act (or any similar rule that may be adopted by the SEC) covering the
Registrable Securities, as applicable.

 

“Demand Request” has the meaning set forth in Section 2.01(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Framework Agreement” has the meaning set forth in the recitals.

 

“Holder” means any holder of Registrable Securities, including Brookfield, the
Property Manager and the Advisor, who is a party hereto or who succeeds to
rights hereunder pursuant to Section 3.04.

 

“Initiating Holder” means the Holder, or, in the case of a Demand Request by the
Demanding Holders, the Demanding Holders, making a Demand Request pursuant to
Section 2.02 or a Shelf Request pursuant to Section 2.03.

 

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

 

“Launch Date” means, with respect to an Underwritten Offering, the commencement
of marketing activities or, if no such marketing activities are contemplated,
the earliest of (x) the filing of a preliminary Prospectus covering such
Underwritten Offering, (y) the public announcement of the Company’s intention to
conduct such Underwritten Offering, and (z) the public announcement of the
pricing of such Underwritten Offering.

 

“Loss” and “Losses” has the meaning set forth in Section 2.10(a).

 

“Non-Recourse Parties” has the meaning set forth in Section 3.12.

 

“Opco” has the meaning set forth in the recitals.

 

“OP Unit” means a unit of interest in Opco, which is designated as an OP Unit of
the partnership.

 

“Participating Holder” means, with respect to any Registration, any Holder of
Registrable Securities covered by the applicable Registration Statement.

 

“Permitted Assignee” has the meaning set forth in Section 3.04.

 3 

 

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof, including any syndicate or
group that would be deemed to be a “person” under Section 13(d)(3) of the
Exchange Act.

 

“Piggyback Registration” has the meaning set forth in Section 2.04(a).

 

“Property Manager” has the meaning set forth in the preamble and shall include
any Affiliate of the Property Manager that succeeds to the rights hereunder
pursuant to Section 3.04.

 

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus.

 

“Purchase Agreement” has the meaning set forth in the recitals.

 

“Reduction Securities” has the meaning set forth in Section 2.10(d).

 

“Registrable Securities” means any Shares and any securities that may be issued
or distributed or be issuable in respect of any by way of conversion, dividend,
stock split or other distribution, merger, consolidation, exchange,
recapitalization or reclassification or similar transaction, in each case held
by any Holder as of the date hereof or as may be acquired and held by any Holder
at any time after the date hereof pursuant to the Purchase Agreement, the A&R
Opco LPA (including by way of Transfer (as defined in the A&R Opco LPA)), the
Framework Agreement and the other Transaction Documents; provided, that any such
Registrable Securities shall cease to be Registrable Securities to the extent
(i) a Registration Statement with respect to the sale of such Registrable
Securities has become effective under the Securities Act and such Registrable
Securities have been disposed of pursuant to such Registration Statement,
(ii) such Registrable Securities are able to be sold pursuant to Rule 144 under
the Securities Act (or any similar or analogous rule promulgated under the
Securities Act) without volume limitations or other restrictions under such
Rule; (iii) such Registrable Securities shall have been otherwise transferred
and no longer bear a legend restricting transfer under the Securities Act, and
such Registrable Securities may be publicly resold without Registration under
the Securities Act; or (iv) such Registrable Securities cease to be outstanding.

 

“Registration” means a registration with the SEC of the Company’s securities for
offer and sale to the public under a Registration Statement. The term “Register”
shall have a correlative meaning.

 

“Registration Expenses” has the meaning set forth in Section 2.09.

 

 4 

 

 

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.

 

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

 

“Request” means a Demand Request, a Shelf Request, a WKSI Takedown Request or a
request by a Holder for Registrable Securities to be included as part of a
Piggyback Registration.

 

“Resumption Date” has the meaning set forth in Section 2.07.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

 

“Shares” means (i) the Common Shares issuable upon redemption of OP Units
issuable upon conversion of the CPUs that have actually been issued to Holders
pursuant to the Purchase Agreement; (ii) the Common Shares issued to the Advisor
and the Property Manager pursuant to the Framework Agreement, (iii) any other
securities issued as a distribution with respect to, or in exchange for or in
replacement of any of the foregoing Shares; and (iv) any other securities issued
or transferred in exchange for or upon conversion of any of the foregoing Shares
as a result of a merger, consolidation, reorganization or otherwise (including,
without limitation, any securities issued upon the conversion of the Company to
a successor corporation) and any other securities issued to any of the Holders
in connection with any such transaction.

 

“Shelf Notice” has the meaning set forth in Section 2.03(c).

 

“Shelf Period” has the meaning set forth in Section 2.03(b).

 

“Shelf Registration” means a Registration effected pursuant to Section 2.03.

 

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on Form S-3 (or any successor form or other appropriate form
under the Securities Act) for an offering to be made on a continuous basis
pursuant to Rule 415 under the Securities Act (or any similar rule that may be
adopted by the SEC) covering the resale of Registrable Securities by their
Holders from time to time in accordance with the methods of distribution elected
by the Holders and set forth therein, as applicable.

 

“Shelf Request” has the meaning set forth in Section 2.01(a).

 

 5 

 

 

“Stand-Down Notice” has the meaning set forth in Section 2.07(b)(ii).

 

“Suspension” has the meaning set forth in Section 2.01(e).

 

“Underwritten Offering” means the offer and sale of Registrable Securities for
cash pursuant to an effective Registration Statement under the Securities Act
(other than a Registration Statement on Form S-4 or Form S-8 or any successor
form) in which an underwriter participates in the distribution of such
securities, including on a firm commitment basis for reoffer and resale to the
public, including any such offering that is a bought deal or block sale.

 

“Underwritten Offering Request” has the meaning set forth in Section 2.07(a).

 

“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act at the most recently eligibility
determination date specified in paragraph (2) of that definition.

 

“WKSI Takedown Request” has the meaning set forth in Section 2.03(d).

 

Section 1.02.         Other Interpretive Provisions. Wherever required by the
context of this Agreement:

 

(a)          the singular shall include the plural and vice versa;

 

(b)          the masculine gender shall include the feminine and neuter genders
and vice versa;

 

(c)          references to any agreement, document or instrument shall be deemed
to refer to such agreement, document or instrument as amended, supplemented or
modified from time to time;

 

(d)          all article, section, paragraph or clause references not attributed
to a particular document shall be references to such parts of this Agreement;

 

(e)          all exhibit, annex, letter and schedule references not attributed
to a particular document shall be references to such exhibits, annexes, letters
and schedules to this Agreement;

 

(f)          the word “or” is not exclusive;

 

(g)          the words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation;”

 

(h)          the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;

 

(i)          the article, section, paragraph and clause captions herein are for
convenience of reference only, do not constitute part of this Agreement and will
not be deemed to limit or otherwise affect any of the provisions hereof;

 

 6 

 

 

(j)          all accounting terms not specifically defined herein shall be
construed in accordance with GAAP; and

 

(k)          the term “party” or “parties” shall mean a party to or the parties
to this Agreement unless the context requires otherwise.

 

Article II

 

REGISTRATION RIGHTS

 

Section 2.01.         Registrations.

 

(a)          Registration Requests. If at any time there are outstanding
Registrable Securities, any of (i) Brookfield, (ii) Holders of a majority of the
outstanding Registrable Securities (the “Demanding Holders”), (iii) the Advisor,
or (iv) the Property Manager may from time to time and at any time make a
written request to the Company for Registration of all or part of the
Registrable Securities held by them (i) on a Demand Registration Statement (a
“Demand Request”) at any time the Company is only eligible to use Form S-11 or
S-1 or any similar long-form Registration Statement or (ii) on a Shelf
Registration Statement (a “Shelf Request”) at any time the Company is qualified
to use Form S-3 or any similar short-form registration statement. Any Demand
Registration Statement or Shelf Registration Statement shall be for the
registered resale of Registrable Securities by their Holders from time to time
in accordance with the methods of distribution elected by the Holders and set
forth therein. So long as a Shelf Registration Statement is effective with
respect to any Registrable Securities, no Request pursuant to this Section 2.01
shall be made with respect to such Registrable Securities.

 

(b)          Subject to the limitations set forth in Section 2.01(c) and (e),
promptly upon receiving any Request requiring the Company to file a Registration
Statement, the Company shall use its reasonable best efforts to file a
Registration Statement relating to such Request (i) in the case of a Demand
Registration Statement, within sixty (60) days after receipt of a Demand Request
for such Registration and (ii) in the case of a Shelf Registration Statement,
within thirty (30) days after receipt of a Request for such Registration, and
shall use its reasonable best efforts to cause such Registration Statement to be
declared effective under the Securities Act as promptly as practicable after the
filing thereof with the SEC. No Registration shall be deemed to have been
effected if (i) during the Demand Period or Shelf Period such Registration is
interfered with by any stop order injunction or other order or requirement of
the SEC or other governmental agency or court or (ii) the conditions to closing
specified in the underwriting agreement, if any, entered into in connection with
such Registration are not satisfied other than by reason of a wrongful act,
misrepresentation or breach of such applicable underwriting agreement by a
Holder.

 

(c)          Limitation on Registrations. Brookfield and the Demanding Holders
shall collectively have the right to make up to three (3) Requests in any twelve
(12) month period. The Advisor and the Property Manager shall, collectively,
have the right to make one (1) Request. Notwithstanding the foregoing (and
unless otherwise consented to by the Board), (i) Brookfield, the Advisor, the
Property Manager and the Demanding Holders may collectively make no more than
(A) three (3) Requests in any twelve (12) month period or (B) more than one (1)
Request in any three (3) month period and (ii) in no event shall the Company be
required to file more than three (3) Registration Statements in any twelve (12)
month period.

 

 7 

 

 



(d)          Reduction Securities. Notwithstanding anything contained herein to
the contrary, in the event that the SEC limits the amount of Registrable
Securities that may be included and sold by Holders in any Registration
Statement, including any Shelf Registration Statement or Demand Registration
Statement, pursuant to Rule 415 or any other basis, the Company may reduce the
number of Registrable Securities included in such Registration Statement on
behalf of the Holders in whole or in part (in case of an exclusion as to a
portion of such Registrable Securities, such portion shall be allocated pro rata
among such Holders in proportion to the respective numbers of Registrable
Securities represented by Shares requested to be registered by each such Holder
over the total amount of Registrable Securities represented by Shares) (such
Registrable Securities, the “Reduction Securities”); provided, however, that
prior to making any such reduction, the Company shall be obligated to use its
reasonable best efforts to advocate with the SEC for the Registration of all of
the Registrable Securities. In such event the Company shall give the Holders
prompt notice of the number of such Reduction Securities excluded and the
Company will not be liable for any damages under this Agreement in connection
with the exclusion of such Reduction Securities. The Company shall use its
reasonable best efforts at the first opportunity that is permitted by the SEC to
Register for resale the Reduction Securities. Such new Registration Statement
shall be on Form S-3 (except if the Company is not then eligible to Register for
resale the Reduction Securities on Form S-3, in which case such Registration
Statement shall be on another appropriate form for such purpose). The Company
shall use its reasonable best efforts to cause each such Registration Statement
to be declared effective under the Securities Act as soon as possible, and shall
use its commercially reasonable efforts to keep such Registration Statement
continuously effective under the Securities Act during the entire Demand Period
or Shelf Period, as applicable.

 

(e)          Delay in Filing; Suspension of Registration. If a majority of the
Board of Directors of the Company determines in good faith that the filing,
initial effectiveness or continued use of a Shelf Registration Statement or a
Demand Registration Statement at any time would (i) render the Company unable to
comply with applicable securities laws, (ii) require the inclusion or filing of
financial statements under Rules 3-05 or 3-14 or Article 11 under the Securities
Act with respect to an acquisition at a significance level of greater than 50%
that the Company is reasonably unable to include or file at such time or (iii)
require the Company to make an Adverse Disclosure, the Company may, upon giving
prompt written notice of such action to the Holders, delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement (a
“Suspension”); provided, however, that the Company shall not be permitted to
exercise a Suspension for a period of more than sixty (60) consecutive calendar
days on any one occasion or an aggregate of ninety (90) days in any twelve (12)
month period, and in any case not more than three (3) times in any twelve (12)
month period. In the case of a Suspension, the Holders agree to suspend use of
the applicable Prospectus in connection with any sale or purchase, or offer to
sell or purchase, Registrable Securities, upon receipt of the notice referred to
above, and agree to keep the fact of any Suspension strictly confidential. The
Company shall immediately notify the Holders upon the termination of any
Suspension, amend or supplement the Prospectus, if necessary, so it does not
contain any untrue statement or omission and furnish to the Holders such numbers
of copies of the Prospectus as so amended or supplemented as the Holders may
reasonably request. The Company agrees, if necessary, to supplement or make
amendments to any Registration Statement that is subject to a Suspension, if
required by the Securities Act, including the undertakings required to be
included in any Registration Statement pursuant to Item 512 of Regulation S-K.

 8 

 

 

Section 2.02.         Demand Registration.

 

(a)          Demand Registration. Each request for a Demand Registration shall
specify the kind and aggregate amount of Registrable Securities to be Registered
and the intended methods of disposition thereof.

 

(b)          Demand Notice. Promptly upon receipt of any Demand Request on a
date on which the Company is not eligible to file a Shelf Registration Statement
(but in no event more than five (5) Business Days thereafter), the Company shall
deliver a written notice (a “Demand Notice”) of any such Registration request to
all other Holders, and the Company shall include in such Demand Registration
Statement all such Registrable Securities with respect to which the Company has
received written requests for inclusion therein within five (5) Business Days
after the date that the Demand Notice has been delivered. All requests made
pursuant to this Section 2.02(b) shall specify the aggregate amount of
Registrable Securities to be registered and the intended method of distribution
of such securities. If any Holder does not deliver a notice within five (5)
Business Days after the delivery of the Demand Notice, such Holder shall be
deemed to have irrevocably waived any and all rights under this Section 2.02
with respect to such Registration (but not with respect to future Registrations
in accordance with this Section 2.02(b)).

 

(c)          Demand Withdrawal. Any Holder that has requested its Registrable
Securities be included in a Demand Registration pursuant to Sections 2.02(a) or
2.02(b), may withdraw all or any portion of its Registrable Securities from a
Demand Registration by providing written notice to the Company at least two (2)
Business Days prior to the effectiveness of the applicable Demand Registration
Statement or, in the case of an Underwritten Offering, at least two (2) Business
Days prior to the time of pricing of such Underwritten Offering. The Company
shall continue its reasonable best efforts to secure effectiveness of the
applicable Demand Registration Statement in respect of the Registrable
Securities of any other Holder that has requested inclusion in the Demand
Registration Statement pursuant to Section 2.02(a) or 2.02(b) so long as the
Initiating Holder has not withdrawn all of its Registrable Securities to be
included in such Demand Registration Statement; provided, however, if the
Initiating Holder has requested for all of its Registrable Securities to be
withdrawn from such Demand Registration Statement, the Company shall immediately
cease all efforts to secure effectiveness of the applicable Demand Registration
Statement, even if one or more other Holders have requested for Registrable
Securities to be included in such applicable Demand Request pursuant to Section
2.02(b) and such withdrawn Demand Registration Statement shall not count towards
the limitation on Registration Statements set forth in Section 2.01(c).

 

(d)          Effective Registration. The Company shall use reasonable best
efforts to cause any Demand Registration Statement to be declared effective by
the SEC and to remain effective for not less than one hundred eighty (180) days
(or such shorter period as shall terminate when all Registrable Securities
covered by such Demand Registration Statement have been sold or withdrawn) (the
applicable period, the “Demand Period”).

 

 9 

 

 

Section 2.03.         Shelf Registration.

 

(a)          Filing.

 

(i)          Subject to the limitations set forth in Section 2.01(c) and (e), if
a Shelf Request is made, the Company shall1 file with the SEC a Shelf
Registration Statement pursuant to Rule 415 of the Securities Act relating to
the offer and sale by Holders from time to time in accordance with the methods
of distribution elected by the Initiating Holder and set forth in the Shelf
Registration Statement and, as promptly practicable thereafter, shall use its
reasonable best efforts to cause such Shelf Registration Statement to be
declared effective under the Securities Act. Each Shelf Request shall specify
the kind of Registrable Securities to be Registered, the intended methods of
disposition thereof and, unless the Company is a WKSI at the time of such Shelf
Request, the aggregate amount thereof. At any time prior to or after the filing
of a Shelf Registration Statement, a Holder may request, which request shall be
deemed a Shelf Request for purposes of Section 2.01(c), that the number of its
Registrable Securities previously requested to be registered on such Shelf
Registration Statement be increased to a larger number of its Registrable
Securities and the Company shall thereafter use its reasonable best efforts to
take all actions reasonably necessary to effect such increase for such Shelf
Registration Statement as promptly as practicable thereafter, which actions may
include causing a post-effective amendment to such Shelf Registration Statement
to be filed or filing a new Shelf Registration Statement; provided, that such
requests by any Holder and such filings by the Company shall be subject to the
limitations of Section 2.01(c). If, on the date of any such request, the Company
does not qualify to file a Shelf Registration Statement under the Securities
Act, such request shall be deemed to be a Demand Request for purposes of Section
2.01(c) and the Company’s obligations under Section 2.02 shall apply with
respect to such request.

 

(ii)         If, on the date of the Shelf Request, the Company is a WKSI, then
the Holders should be permitted to include in such Shelf Request an unspecified
amount of Registrable Securities. The Company shall provide to the Holders the
information necessary to determine the Company’s status as a WKSI upon request.

 

(b)          Continued Effectiveness. The Company shall use its reasonable best
efforts to keep such Shelf Registration Statement continuously effective under
the Securities Act in order to permit the Prospectus forming a part thereof to
be usable by Holders until such date as all Registrable Securities covered
thereby cease to be Registrable Securities (such period of effectiveness, the
“Shelf Period”).

 



 



1 Note to Cleary: Time periods in 2.01(b)

 

 10 

 

 

(c)          Shelf Notice. Promptly upon receipt of a Shelf Request pursuant to
Section 2.03(a) (but in no event more than five (5) Business Days thereafter),
the Company shall deliver a written notice (a “Shelf Notice”) of the receipt of
such request, describing it in reasonable detail, to all other Holders. If the
Company is not a WKSI, the Company shall offer each such Holder the opportunity
to include in the Shelf Registration Statement the number of Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within five (5) Business Days after the date that the Shelf
Notice has been delivered. If any such Holder receiving the Shelf Notice does
not deliver a notice within five (5) Business Days after the date that the Shelf
Notice has been delivered, such Holder shall be deemed to have irrevocably
waived any and all right under this Section 2.03with respect to such
Registration (but not with respect to future Registrations in accordance with
this Section 2.03). If the Company is a WKSI, no Holder shall be required to
request inclusion of Registrable Securities in the Shelf Registration Statement
until such time that the Company delivers a WKSI Takedown Request in connection
with such Shelf Registration Statement pursuant to Section 2.03(d) hereunder.

 

(d)          WKSI Takedown. In the event that the Company is a WKSI and has
filed a Shelf Registration Statement registering an unspecified amount of
Registrable Securities pursuant to Section 2.03(a)(ii), an offering or sale of
Registrable Securities pursuant to a Shelf Registration Statement may be
initiated at any time and from time to time during the effectiveness of a Shelf
Registration Statement, by notice to the Company specifying the intended method
or methods of disposition thereof, by written request of an Initiating Holder to
the Company (each, a “WKSI Takedown Request”) to effect a public offering of all
or a portion of an Initiating Holder’s Registrable Securities that are covered
or will be covered by such Shelf Registration Statement. As soon as practicable
after the receipt of a WKSI Takedown Request the Company shall amend or
supplement the Shelf Registration Statement as necessary for such purpose. For
the avoidance of doubt, a WKSI Takedown Request with respect to an Underwritten
Offering and shall be subject to the procedures, conditions and restrictions set
forth in Section 2.07(a).

 

(e)          Distributions of Registrable Securities to Partners or Members. In
the event any Holder requests to participate in a Registration pursuant to this
Section 2.03 in connection with a distribution of Registrable Securities to its
partners or members, the Registration shall provide for resale by such partners
or members, if requested by the Holder and provided such Registrable Securities
have been assigned to such partners or members in accordance with Section 3.04
in connection with such distribution.

 

 11 

 

 

Section 2.04.         Piggyback Registration.

 

(a)          Participation. Subject to the limitations set forth in Section
2.01, if the Company at any time proposes to file a Registration Statement under
the Securities Act with respect to any offering of any equity securities of the
Company or Opco for the account of the Company or Opco or for the account of any
other Persons (other than (i) a Registration under Sections 2.01, 2.02 or 2.03,
(ii) a Registration on Form S-4 or S-8 or any successor form to such Forms,
(iii) in connection with an “at-the-market” equity distribution program or
dividend reinvestment program or (iv) a Registration of securities solely
relating to an offering and sale to employees or directors of the Company
pursuant to any employee stock plan or other employee benefit plan arrangement)
(a “Company Public Sale”), then, as soon as reasonably practicable, the Company
shall give written notice of such proposed filing to the Holders, and such
notice shall offer the Holders the opportunity to Register under such
Registration Statement such number of Registrable Securities as each such Holder
may request in writing (a “Piggyback Registration”). Subject to Section 2.07(c),
the Company shall include in such Registration Statement all such Registrable
Securities that are requested to be included therein within five (5) days after
the receipt by such Holders of any such notice; provided that if at any time
after giving written notice of its intention to Register or sell any securities,
and prior to the effective date of the Registration Statement filed in
connection with such Registration, the Company shall determine for any reason
not to Register or sell or to delay Registration or sale of such securities, the
Company shall give written notice of such determination to each Holder and,
thereupon, (i) in the case of a determination not to Register or sell, shall be
relieved of its obligation to Register or sell any Registrable Securities in
connection with such Registration (but not from its obligation to pay the
Registration Expenses in connection therewith), without prejudice, however, to
the rights of Brookfield, the Advisor, the Property Manager or the Demanding
Holders to request that such Registration be effected as a Demand Registration
under Section 2.01 or an Underwritten Offering, as the case may be, and (ii) in
the case of a determination to delay Registering or selling, in the absence of a
Demand Request or a request with respect to a Underwritten Offering, shall be
permitted to delay Registering or selling any Registrable Securities, for the
same period as the delay in Registering or selling such other securities.

 

(b)          Withdrawal. Each Holder shall be permitted to withdraw all or part
of its Registrable Securities in a Company Public Sale (other than in an
Underwritten Offering, in which case Section 2.07(f) shall apply) by giving
written notice to the Company of its request to withdraw; provided, that (i)
such request must be made in writing at least two (2) Business Days prior to the
effectiveness of such Registration Statement and (ii) such withdrawal shall be
irrevocable and, after making such withdrawal, the Holder shall no longer have
any right to include Registrable Securities in the Company Public Sale as to
which such withdrawal was made.

 

Section 2.05.         Black-out Periods.

 

(a)          Black-out Periods for Holders. In the event of a Company Public
Sale of the Company’s equity securities in an Underwritten Offering, the Holders
agree, if requested by the managing underwriter or underwriters in such
Underwritten Offering, not to effect any public sale or distribution of any
securities (except, in each case, as part of the applicable Registration, if
permitted) that are the same as or similar to those being Registered in
connection with such Company Public Sale, or any securities convertible into or
exchangeable or exercisable for such securities, during the period beginning
seven (7) days before and ending ninety (90) days (or such lesser period as may
be permitted by the Company or such managing underwriter or underwriters) after,
the effective date of the Registration Statement filed in connection with such
Registration, to the extent timely notified in writing by the Company or the
managing underwriter or underwriters; provided, however, such restrictions shall
not apply to (i) distributions-in-kind to a Holder’s partners or members but
only if such partners or members agree to be bound by the restrictions therein;
and (ii) transfers to Affiliates for so long as they remain Affiliates, but only
if such Affiliates agree to be bound by the restrictions herein as a Permitted
Assignee pursuant to Section 3.04.

 

 12 

 

 

(b)          Black-out Period for the Company and Others. In the case of an
Underwritten Offering for Registrable Securities pursuant to Section 2.07(a),
the Company and the Holders agree, if requested by the managing underwriter or
underwriters with respect to such Registration, not to effect any public sale or
distribution of any securities that are the same as or similar to those being
Registered, or any securities convertible into or exchangeable or exercisable
for such securities, during the period beginning seven (7) days before, and
ending ninety (90) days (or such lesser period as may be permitted by such
managing underwriter or underwriters) after, the effective date of the
Registration Statement filed in connection with such Registration (or, in the
case of an offering under a Shelf Registration Statement, the date of the
closing under the underwriting agreement in connection therewith), to the extent
timely notified in writing by the managing underwriter or underwriters.
Notwithstanding the foregoing, the Company may effect a public sale or
distribution of securities of the type described above and during the periods
described above if such sale or distribution is made pursuant to any
Registration of securities for offering and sale to employees or directors of
the Company pursuant to any employee stock plan or other employee benefit plan
arrangement. The Company agrees to use its reasonable best efforts to obtain
from (i) to the extent, but only to the extent, any such holder holds more than
5% of the outstanding Common Shares, each holder of restricted securities of the
Company which securities are the same as or similar to the Registrable
Securities being Registered, or any restricted securities convertible into or
exchangeable or exercisable for any of such securities, and (ii) all directors
and executive officers of the Company, an agreement not to effect any public
sale or distribution of such securities during any such period referred to in
this paragraph, except as part of any such Registration, if permitted. Without
limiting the foregoing (but subject to Section 2.08), if after the date hereof
the Company grants any Person (other than a Holder) any rights to demand or
participate in a Registration, the Company agrees that the agreement with
respect thereto shall include such Person’s agreement to comply with any
black-out period required by this Section 2.05 as if it were a Holder hereunder.

 

Section 2.06.         Registration Procedures.

 

(a)          In connection with the Company’s obligations under Sections 2.01,
2.02, 2.03 and 2.04, the Company shall use its reasonable best efforts to effect
any Registration and to permit the sale of any Registrable Securities in
accordance with the intended method or methods of distribution thereof as
expeditiously as reasonably practicable, and in connection therewith the Company
shall:

 

(i)          prepare the required Registration Statement including all exhibits
and financial statements required under the Securities Act to be filed
therewith, and before filing a Registration Statement or Prospectus, or any
amendments or supplements thereto, (x) furnish to the underwriters, if any, and
to Participating Holders, copies of all documents prepared to be filed, which
documents shall be subject to the review of such underwriters and such Holders
and their respective counsel; (y) except in the case of a Registration under
Section 2.04, not file any Registration Statement or Prospectus or amendments or
supplements thereto to which the underwriters (if any) shall reasonably object;
and (z) make such changes in such documents concerning the Holders prior to the
filing thereof as such Holders, or their counsel, may reasonably request;

 13 

 

 

(ii)         prepare and file with the SEC such pre- and post-effective
amendments to such Registration Statement and supplements to the Prospectus as
may be (x) reasonably requested by any Participating Holder (to the extent such
request relates to information relating to such Holder) or (y) necessary to keep
such Registration effective for such period as required by Section 2.02(d) or
Section 2.03(b), whichever is applicable, and comply with provisions of the
applicable securities laws with respect to the sale or other disposition of all
securities covered by such Registration Statement during such period in
accordance with the intended method or methods of disposition by the sellers
thereof set forth in such Registration Statement;

 

(iii)        notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (a) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or any amendment or supplement to
such Prospectus has been filed, (b) of any written comments by the SEC or any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to such Registration Statement or such Prospectus or
for additional information, (c) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order by the
SEC or any other regulatory authority preventing or suspending the use of any
preliminary or final Prospectus or the initiation or threatening of any
proceedings for such purposes and (d) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

 

(iv)        promptly notify the Participating Holders and the managing
underwriter or underwriters, if any, when the Company becomes aware of the
happening of any event as a result of which the applicable Registration
Statement or the Prospectus included in such Registration Statement (as then in
effect) contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements therein (in the case of such
Prospectus and any preliminary Prospectus, in light of the circumstances under
which they were made) not misleading, when any Issuer Free Writing Prospectus
includes information that may conflict with the information contained in the
Registration Statement, or, if for any other reason it shall be necessary during
such time period to amend or supplement such Registration Statement or
Prospectus in order to comply with the Securities Act and, in either case as
promptly as reasonably practicable thereafter, prepare and file with the SEC,
and furnish without charge to the Participating Holders and the managing
underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement or Prospectus which shall correct such misstatement or
omission or effect such compliance;

 

(v)         to the extent the Company is eligible under the relevant provisions
of Rule 430B under the Securities Act, if the Company files any Shelf
Registration Statement, the Company shall include in such Shelf Registration
Statement such disclosures as may be required by Rule 430B under the Securities
Act (referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that the Holders may be added to such Shelf Registration Statement at a
later time through the filing of a Prospectus supplement rather than a
post-effective amendment;

 

 14 

 

 

(vi)        use its reasonable best efforts to prevent, or obtain the withdrawal
of, any stop order or other order suspending the use of any preliminary or final
Prospectus;

 

(vii)       promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment to a Registration Statement such
information as the managing underwriter or underwriters agree should be included
therein relating to the plan of distribution with respect to such Registrable
Securities; and make all required filings of such Prospectus supplement, Issuer
Free Writing Prospectus or post-effective amendment to a Registration Statement
as soon as reasonably practicable after being notified of the matters to be
incorporated in such Prospectus supplement, Issuer Free Writing Prospectus or
post-effective amendment to a Registration Statement;

 

(viii)      furnish to each Participating Holder and each underwriter, if any,
without charge, as many conformed copies as such Holder or underwriter may
reasonably request of the applicable Registration Statement and any amendment or
post-effective amendment or supplement thereto, including financial statements
and schedules, all documents incorporated therein by reference and all exhibits
(including those incorporated by reference);

 

(ix)         deliver to each Participating Holder and each underwriter, if any,
without charge, as many copies of the applicable Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Holder
or underwriter may reasonably request (it being understood that the Company
consents to the use of such Prospectus or any amendment or supplement thereto by
such Holder and the underwriters, if any, in connection with the offering and
sale of the Registrable Securities covered by such Prospectus or any amendment
or supplement thereto) and such other documents as such Holder or underwriter
may reasonably request in order to facilitate the disposition of the Registrable
Securities by such Holder or underwriter, it being understood that the Company
consents to the use of such Prospectus or any amendment or supplement thereto by
such Participating Holder and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus or
any amendment or supplement thereto;

 

(x)          on or prior to the date on which the applicable Registration
Statement is declared effective, use its reasonable best efforts to register or
qualify, and cooperate with the Participating Holders, the managing underwriter
or underwriters, if any, and their respective counsel, in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of each state and other jurisdiction of
the United States as any Participating Holder or managing underwriter or
underwriters, if any, or their respective counsel reasonably request in writing
and do any and all other acts or things reasonably necessary or advisable to
keep such registration or qualification in effect for such period as required by
Section 2.02(d) or Section 2.03(b), whichever is applicable, provided that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to taxation or general service of process in any such jurisdiction
where it is not then so subject;

 

(xi)         cooperate with the Participating Holders and the managing
underwriter or underwriters, if any, to facilitate the timely removal of any
restrictive legends from Registrable Securities to be sold; and enable such
Registrable Securities to be in such denominations and registered in such names
as the managing underwriters may request at least two (2) Business Days prior to
any sale of Registrable Securities to the underwriters;

 15 

 

 

(xii)        use its reasonable best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities;

 

(xiii)       not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities (and if
applicable, provide the applicable transfer agent with printed certificates for
the Registrable Securities which are in a form eligible for deposit with The
Depository Trust Company);

 

(xiv)      make such representations and warranties to the Participating Holders
and the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in public offerings then being undertaken;

 

(xv)       enter into such customary agreements (including an underwriting
agreement in customary form) and take all such other actions as the Initiating
Holder or the managing underwriter or underwriters, if any, reasonably request
in order to expedite or facilitate the registration and disposition of such
Registrable Securities;

 

(xvi)      obtain for delivery to the underwriter or underwriters, if any, with
copies to the Participating Holders, an opinion or opinions from counsel for the
Company dated the effective date of the Registration Statement or, in the event
of an Underwritten Offering, the date of the closing under the underwriting
agreement, in customary form, scope and substance;

 

(xvii)     in the case of an Underwritten Offering, (a) obtain for delivery to
the Company and the managing underwriter or underwriters, with copies to the
Participating Holders, a comfort letter from the Company’s independent certified
public accountants or independent auditors (and, if necessary, any other
independent certified public accountants or independent auditors of any
subsidiary of the Company or any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement) in customary form and covering such matters of the
type customarily covered by cold comfort letters as the managing underwriter or
underwriters reasonably request, dated the date of execution of the underwriting
agreement and brought down to the closing under the underwriting agreement and
(b) obtain the required consents from the Company’s independent certified public
accountants and, if applicable, independent auditors to include the accountants’
or auditors’ report, as applicable, relating to the specified financial
statements in the Registration Statement and to be named as an expert in the
Registration Statement;

 

(xviii)    cooperate with each Participating Holder and each underwriter, if
any, participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;

 

 16 

 

 

(xix)       use its reasonable best efforts to comply with all applicable
securities laws and make available to its security holders, as soon as
reasonably practicable, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and the rules and regulations promulgated
thereunder;

 

(xx)        provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by the applicable Registration Statement
from and after a date not later than the effective date of such Registration
Statement;

 

(xxi)       use its reasonable best efforts to cause all Registrable Securities
covered by the applicable Registration Statement to be listed on each securities
exchange on which any of the Company’s securities are then listed or quoted and
on each inter-dealer quotation system on which any of the Company’s securities
are then quoted;

 

(xxii)      make available upon reasonable notice at reasonable times and for
reasonable periods for inspection, by any underwriter participating in any
disposition to be effected pursuant to such Registration Statement and by any
attorney, accountant or other agent retained by Brookfield, the Advisor, the
Property Manager or the Demanding Holders, as applicable, or any such
underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of the Company, and cause all of the Company’s
officers, directors and employees and the independent public accountants who
have certified its financial statements to make themselves available to discuss
the business of the Company and to supply all information reasonably requested
by any such Person in connection with such Registration Statement as shall be
necessary to enable them to exercise their due diligence responsibility;
provided that any such Person gaining access to information regarding the
Company pursuant to this Section 2.06(a)(xxii) shall agree to hold in strict
confidence and shall not make any disclosure or use any information regarding
the Company that the Company determines in good faith to be confidential, and of
which determination such Person is notified, unless (v) the release of such
information is requested or required by deposition, interrogatory, requests for
information or documents by a governmental entity, subpoena or similar process,
(w) disclosure of such information, in the opinion of counsel to such Person, is
otherwise required by law, (x) such information is or becomes publicly known
other than through a breach of this Agreement or any other obligation to
maintain confidence of which such Person has knowledge, (y) such information is
or becomes available to such Person on a non-confidential basis from a source
other than the Company or (z) such information is independently developed by
such Person without reference to the confidential information provided by the
Company or its Representatives;

 

(xxiii)     in the case of an Underwritten Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such Underwritten Offering and otherwise to facilitate,
cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto;

 

(xxiv)    take no direct or indirect action prohibited by Regulation M under the
Exchange Act;

 

 17 

 

 

(xxv)     take all reasonable action to ensure that any Issuer Free Writing
Prospectus utilized in connection with any Registration complies in all material
respects with the Securities Act, is filed in accordance with the Securities Act
to the extent required thereby, is retained in accordance with the Securities
Act to the extent required thereby and, when taken together with the related
Prospectus, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and

 

(xxvi)    take all such other commercially reasonable actions as are necessary
or advisable in order to expedite or facilitate the disposition to the Holders
of Registrable Securities in accordance with the terms of this Agreement.

 

(b)          The Company may require each Participating Holder to furnish to the
Company such information regarding the distribution of such securities and such
other information relating to such Holder and its ownership of Registrable
Securities as the Company may from time to time reasonably request in writing
and the Company may exclude from such Registration or sale the Registrable
Securities of any such Holder who unreasonably fails to furnish such information
within a reasonable time after receiving such request. Each Participating Holder
agrees to furnish such information to the Company and to cooperate with the
Company as reasonably necessary to enable the Company to comply with the
provisions of this Agreement.

 

(c)          Each Holder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section
2.06(a)(iv), such Holder will forthwith discontinue disposition of Registrable
Securities pursuant to such Registration Statement until such Holder’s receipt
of the copies of the supplemented or amended Prospectus contemplated by Section
2.06(a)(iv), or until such Holder is advised in writing by the Company that the
use of the Prospectus may be resumed, and if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies, other
than permanent file copies then in such Holder’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice. In the event the Company shall give any such notice, the period during
which the applicable Registration Statement is required to be maintained
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice to and including the date when
each seller of Registrable Securities covered by such Registration Statement
either receives the copies of the supplemented or amended Prospectus
contemplated by Section 2.06(a)(iv) or is advised in writing by the Company that
the use of the Prospectus may be resumed.

 

(d)          To the extent that Brookfield, the Advisor or the Property Manager
or any of their Affiliates, as applicable, is deemed to be an underwriter of
Registrable Securities pursuant to any SEC comments or policies or otherwise,
the Company agrees that (1) the indemnification and contribution provisions
contained in this Agreement shall be applicable to the benefit of Brookfield,
the Advisor or the Property Manager, or one of their Affiliates, as applicable,
in its role as deemed underwriter in addition to its capacity as Holder and
(2) Brookfield, the Advisor or the Property Manager, or any of and their
Affiliates , as applicable, shall be entitled to conduct such activities which
it would normally conduct in connection with satisfying its “due diligence”
defense as an underwriter in connection with an offering of securities
registered under the Securities Act, including conducting due diligence and the
receipt of customary opinions and comfort letters.

 

 18 

 

 

Section 2.07.         Underwritten Offerings.

 

(a)          Underwritten Offering Requests. Upon the written request of any
Initiating Holder from time to time for an Underwritten Offering under a
Registration Statement filed in accordance with the terms of this Agreement (an
“Underwritten Offering Request”), the Company shall (A) promptly give written
notice of such Underwritten Offering Request to the other Holders and (B)
cooperate with such Initiating Holder and any underwriter, as well as any other
Holders that have requested that their Registrable Securities be included in
such Underwritten Offering within two (2) Business Days after receiving the
notice from the Company in clause (A) above, in effecting an Underwritten
Offering under any Registration Statement filed pursuant to this Agreement as
promptly as reasonably practicable following receipt of such Underwritten
Offering Request; provided, however, that (x) all Holders shall not be entitled
to make in the aggregate more than three (3) Underwritten Offering Requests that
result in priced Underwritten Offerings in any twelve (12) month period; and (y)
any such Initiating Holder may withdraw or abandon the Underwritten Offering
Request at any time prior to any Underwritten Offering becoming priced. Each
Underwritten Offering Request will specify the number of Registrable Securities
proposed by the Holder to be included in such Underwritten Offering, the
intended method of distribution and the estimated gross proceeds of such
Underwritten Offering, which may not be less than $50,000,000. If requested by
the underwriters for any Underwritten Offering, the Company shall enter into an
underwriting agreement with such underwriters for such offering, such agreement
to be reasonably satisfactory in substance and form to the Company, the
Initiating Holder and the underwriters, and to contain such representations and
warranties by the Company and such other terms as are generally prevailing in
agreements of that type, including indemnities no less favorable to the
recipient thereof than those provided in Section 2.10. Participating Holders
shall cooperate with the Company in the negotiation and shall give consideration
to the reasonable suggestions of the Company regarding the form thereof. Such
Holders shall be parties to such underwriting agreement, which underwriting
agreement shall (i) contain such representations and warranties by, and the
other agreements on the part of, the Company to and for the benefit of such
Holders as are customarily made by issuers to selling stockholders in secondary
underwritten public offerings and (ii) provide that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement also shall be conditions precedent to the obligations of such Holders.
Such Holders shall not be required to make any representations or warranties to
or agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Holders, such Holder’s title to the
Registrable Securities, such Holder’s intended method of distribution and any
other representations required to be made by such Holder under applicable law,
and the aggregate amount of the liability of such Holder shall not exceed such
Holder’s net proceeds from such Underwritten Offering.

 

 19 

 

 

(b)          Priority.

 

(i)          Notwithstanding any other provision of this Section 2.07, in the
case of an Underwritten Offering pursuant to an Underwritten Offering Request,
if the managing underwriter or underwriters of an Underwritten Offering advise
the selling Holders that, in its or their opinion, the number of securities
requested to be included in such Underwritten Offering exceeds the number which
can be sold in such Underwritten Offering without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, the securities to
be included in such Underwritten Offering (i) first, shall be allocated to the
Initiating Holder and, if the Demanding Holders are the Initiating Holder, pro
rata among the Demanding Holders that have requested to participate in such
Underwritten Offering based on the relative number of Registrable Securities
then held by each such Holder (provided that any securities thereby allocated to
a Holder that exceed such Holder’s request shall be reallocated among the
remaining requesting Holders in like manner) and (ii) next, and only if all the
securities referred to in clause (i) have been included, the number of
securities that the Company and any other Holder that has a right to participate
in such Underwritten Offering proposes to include in such Underwritten Offering
that, in the opinion of the managing underwriter or underwriters can be sold
without having such adverse effect.

 

(ii) The Company will have the right to delay an Underwritten Offering by an
Initiating Holder following receipt of an Underwritten Offering Request if the
Company, not more than 30 days prior to receipt of such request indicated intent
(either by (i) circulating to prospective underwriters and their counsel a draft
of a Registration Statement for a primary offering of equity securities of the
Company, (ii) soliciting bids for a primary offering of equity securities of the
Company, or (iii) otherwise reaching an understanding with an underwriter with
respect to a primary offering of equity securities of the Company), and intends
to effect its own Underwritten Offering by giving the Initiating Holder written
notice of such intent (a “Stand-Down Notice”), whereby the Company’s obligation
to cooperate with the Initiating Holder and any underwriter in effecting an
Underwritten Offering shall be suspended until the later of the Resumption Date
(as defined below) and the expiration of any lock-up agreement required to be
entered into by the Initiating Holder pursuant to Section 2.05; provided,
however, that (x) the Company will not be entitled to deliver a Stand-Down
Notice in respect of an Underwritten Offering Request later than 5 p.m. New York
time on the third (3rd) Business Day following receipt of such Underwritten
Offering Request; (y) the Company will not be entitled to more than one (1)
Stand-Down Notice in any twelve (12) month period; and (z) the Company will be
deemed to have rescinded the Stand-Down Notice automatically, whereby the
Company’s obligation to cooperate with the Initiating Holder and any underwriter
in effecting an Underwritten Offering shall resume, if (I) the Launch Date in
respect of the Company’s Underwritten Offering has not occurred by the end of
the tenth (10th) Business Day after the date of the Underwritten Offering
Request or (II) the Company’s Underwritten Offering has not been priced by the
end of the fifth (5th) Business Day after the Launch Date (the date following
automatic rescission of a Stand-Down Notice pursuant to either clause (I) and
clause (II) above, a “Resumption Date”). The Holders acknowledge and agree that
the receipt of any Stand-Down Notice may constitute material non-public
information regarding the Company and shall keep the existence and contents of
any Stand-Down Notice confidential.

 

 20 

 

 

(c)          Piggyback Registrations. In connection with any Underwritten
Offering of shares of the Company’s equity Securities pursuant to Section 2.04,
the Company shall not be required to include any Registrable Securities in such
Underwritten Offering unless such selling Holders accept the terms of the
Underwritten Offering as agreed upon between the Company and its underwriters.
In connection with any proposed Underwritten Offering of Registrable Securities
included in a Piggyback Registration pursuant to Section 2.04, if the managing
underwriter or underwriters of such proposed Underwritten Offering informs the
Company in writing (a copy of which shall be provided to the Holders) that, in
its or their opinion, the number of securities which such Holders and any other
Persons intend to include in such Underwritten Offering exceeds the number which
can be sold in such Underwritten Offering without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such Underwritten Offering shall be allocated (i) first, 100%
of the securities proposed to be sold in such Underwritten Offering by the
Company or (subject to Section 2.08) any Person (other than a Holder) exercising
a contractual right to demand Registration, as the case may be, proposes to
sell, and (ii) second, and only if all the securities referred to in clause (i)
have been included, the number of Registrable Securities that, in the opinion of
such managing underwriter or underwriters, can be sold without having such
adverse effect, with such number to be allocated pro rata among the Holders that
have requested to participate in such Underwritten Offering based on the
relative number of Registrable Securities then held by each such Holder
(provided that any securities thereby allocated to a Holder that exceed such
Holder’s request shall be reallocated among the remaining requesting Holders in
like manner) and (iii) third, and only if all of the Registrable Securities
referred to in clause (ii) have been included in such Underwritten Offering, any
other securities eligible for inclusion in such Underwritten Offering.

 

(d)          Participation in Underwritten Registrations. Subject to the
provisions of Section 2.07(a) and Section 2.07(c) above and this Section
2.07(d), no Person may participate in any Underwritten Offering hereunder unless
such Person (i) agrees to sell such Person’s securities on the basis provided in
any underwriting arrangements approved by the Persons entitled to approve such
arrangements and (ii) promptly completes and executes all questionnaires, powers
of attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.

 

(e)          Underwriters, Price and Underwriting Discounts. In the case of an
Underwritten Offering under Section 2.07(a), the price, underwriting discount
and other financial terms for the Registrable Securities shall be determined in
good faith by the Initiating Holder, and the Initiating Holder shall have the
right to select one or more underwriters for such Underwritten Offering;
provided, that any underwriter must be approved by the Company, which approval
will not be unreasonably withheld, conditioned or delayed. In the case of any
Underwritten Offering under Section 2.04, the Company shall have the sole right
to determine the underwriters and all other matters affecting the Underwritten
Offering, including the price, underwriting discount and other financial terms
of the Underwritten Offering.

 

(f)          Withdrawal. In the case of any Underwritten Offering under Section
2.07(a) or 2.04, each of the Holders may withdraw all or part of their
Registrable Securities from such Underwritten Offering any Holder may elect to
withdraw all or part of its Registrable Securities from such Underwritten
Offering by giving written notice to the Company of its request to withdraw;
provided, that (i) such request must be made in writing at least two (2)
Business Days prior to the earlier of the anticipated Launch Date and the
anticipated pricing or trade date of such Underwritten Offering and (ii) such
withdrawal shall be irrevocable and, after making such withdrawal, the Holder
shall no longer have any right to include Registrable Securities in the
Underwritten Offering as to which such withdrawal was made.

 

 21 

 

 

Section 2.08.         No Inconsistent Agreements. The Company shall not
hereafter enter into, and, following the closing of the transactions
contemplated by the Framework Agreement, is not currently a party to, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders by this Agreement.

 

Section 2.09.         Registration Expenses. All expenses incident to the
Company’s performance of or compliance with this Agreement shall be paid by the
Company, including (i) all registration and filing fees, and any other fees and
expenses associated with filings required to be made with the SEC or FINRA, (ii)
all fees and expenses in connection with compliance with any securities or “Blue
Sky” laws (including reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities), (iii) expenses in connection with the preparation, printing,
mailing and delivery of any Registration Statements, Prospectuses, Issuer Free
Writing Prospectus and other documents in connection therewith and any
amendments or supplements thereto and expenses of printing certificates for the
Registrable Securities in a form eligible for deposit with The Depository Trust
Company, (iv) all fees and disbursements of counsel for the Company and of all
independent certified public accountants of the Company and any subsidiaries of
the Company (including the expenses of any special audit and cold comfort
letters required by or incident to such performance), (v) Securities Act
liability insurance or similar insurance if the Company so desires or the
underwriters so require in accordance with then customary underwriting practice
(vi) all fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange or quotation of the
Registrable Securities on any inter-dealer quotation system, (vii) all
reasonable and documented fees and disbursements of one legal counsel for
Brookfield and, if Brookfield is not the Initiating Holder, the Initiating
Holder, not to exceed $100,000 in the aggregate for all jurisdictions in
connection with the filing of the Shelf Registration Statement or any
Underwritten Offering, (viii) any reasonable fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, (ix) all fees
and expenses of any special experts or other Persons retained by the Company in
connection with any Registration; (x) all of the Company’s internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties); and (xi) if the underwriter for any Underwritten
Offering reasonably determines a “road show” is necessary, all expenses incurred
by the Company related to the road show for such Underwritten Offering, and all
reasonable and documented out of pocket expenses of Brookfield and, if
Brookfield is not the Initiating Holder, the Initiating Holder to the extent,
but only to the extent, the managing underwriter explicitly requests the
participation of either Brookfield or the Initiating Holder in such road show,
including all travel, meals and lodging of the Company. All such expenses are
referred to herein as “Registration Expenses.” Notwithstanding the foregoing,
the Company shall not be required to pay for any Registration Expenses in
connection with any Registration begun pursuant to Sections 2.02 or 2.03(a) if
the applicable request is subsequently withdrawn at the request of the
Initiating Holder (in which case the Initiating Holder shall bear such
expenses), unless the Holders agree to forfeit their right to one Registration
provided for in Section 2.01(c). The Company shall not be required to pay
underwriting discounts and commissions and transfer taxes, if any, attributable
to the sale of Registrable Securities.

 

 22 

 

 

Section 2.10.         Indemnification.

 

(a)          Indemnification by the Company. The Company agrees to indemnify and
hold harmless, to the full extent permitted by law, each Holder, each member,
limited or general partner thereof, each member, limited or general partner of
each such member, limited or general partner, each of their respective
Affiliates, officers, directors, shareholders, employees, advisors, and agents
and each Person who controls (within the meaning of the Securities Act or the
Exchange Act) such Persons and each of their respective Representatives from and
against any and all losses, penalties, judgments, suits, costs, claims, damages,
liabilities and expenses, joint or several (including reasonable costs of
investigation and legal expenses) (each, a “Loss” and collectively “Losses”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which such
Registrable Securities were Registered under the Securities Act (including any
final, preliminary or summary Prospectus contained therein or any amendment
thereof or supplement thereto or any documents incorporated by reference
therein) or any other disclosure document produced by or on behalf of the
Company or any of its subsidiaries including, without limitation, reports and
other documents filed under the Exchange Act, (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus or
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading, or (iii) any actions or inactions or proceedings in
respect of the foregoing whether or not such indemnified party is a party
thereto; provided, that the Company shall not be liable to any particular
indemnified party (A) to the extent that any such Loss arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in any such Registration Statement or other document in reliance
upon and in conformity with written information furnished to the Company by an
indemnified party expressly for use in the preparation thereof or (B) to the
extent that any such Loss arises out of or is based upon an untrue statement or
omission in a preliminary Prospectus relating to Registrable Securities, if a
Prospectus (as then amended or supplemented) that would have cured the defect
was furnished to the indemnified party from whom the Person asserting the claim
giving rise to such Loss purchased Registrable Securities prior to the written
confirmation of the sale of the Registrable Securities to such Person and a copy
of such Prospectus (as amended and supplemented) was not sent or given by or on
behalf of such indemnified party to such Person at or prior to the written
confirmation of the sale of the Registrable Securities to such Person. This
indemnity shall be in addition to any liability the Company may otherwise have.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Holder or any indemnified party and
shall survive the transfer of such securities by such Holder.

 

 23 

 

 

(b)          Indemnification by the Participating Holders. Each Participating
Holder agrees (severally and not jointly) to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors and officers and
each Person who controls the Company (within the meaning of the Securities Act
or the Exchange Act) from and against any Losses resulting from(i) any untrue
statement of a material fact in any Registration Statement under which such
Registrable Securities were Registered under the Securities Act (including any
final, preliminary or summary Prospectus contained therein or any amendment
thereof or supplement thereto or any documents incorporated by reference
therein), or (ii) any omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus or preliminary Prospectus, in light of the circumstances under which
they were made) not misleading, in each case, to the extent, but only to the
extent, that such untrue statement or omission is contained in any information
furnished in writing by such Holder to the Company specifically for inclusion in
such Registration Statement and has not been corrected in a subsequent writing
prior to or concurrently with the sale of the Registrable Securities to the
Person asserting the claim. In no event shall the liability of such Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder under the sale of Registrable Securities giving rise to
such indemnification obligation less any amounts paid by such Participating
Holder pursuant to Section 2.10(d) and any amounts paid by such Holder as a
result of liabilities incurred under the underwriting agreement, if any, related
to such sale. The Company shall be entitled to receive indemnities from
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, to the same extent as provided
above (with appropriate modification) with respect to information furnished in
writing by such Persons specifically for inclusion in any Prospectus or
Registration Statement.

 

(c)          Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it is prejudiced by reason of such delay or failure) and (ii)
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided that any Person
entitled to indemnification hereunder shall have the right to select and employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such Person unless (A)
the indemnifying party has agreed in writing to pay such fees or expenses, (B)
the indemnifying party shall have failed to assume the defense of such claim
within a reasonable time after receipt of notice of such claim from the Person
entitled to indemnification hereunder and employ counsel reasonably satisfactory
to such Person, (C) the indemnified party has reasonably concluded (based upon
advice of its counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, or (D) in the reasonable judgment of any such Person
(based upon advice of its counsel) a conflict of interest may exist between such
Person and the indemnifying party with respect to such claims (in which case, if
the Person notifies the indemnifying party in writing that such Person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such Person). If the indemnifying party assumes the defense, the
indemnifying party shall not have the right to settle such action without the
consent of the indemnified party, such consent not to be unreasonably withheld,
conditioned or delayed. No indemnifying party shall consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of an unconditional release from all liability in respect to such claim or
litigation without the prior written consent of such indemnified party, such
consent not to be unreasonably withheld, conditioned or delayed. If such defense
is not assumed by the indemnifying party, the indemnifying party will not be
subject to any liability for any settlement made without its prior written
consent, but if settled with such consent or if there is a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or judgment.
It is understood that the indemnifying party or parties shall not, except as
specifically set forth in this Section 2.10(c), in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees, disbursements or other charges of more than one separate firm
admitted to practice in such jurisdiction at any one time unless (x) the
employment of more than one counsel has been authorized in writing by the
indemnifying party or parties, (y) an indemnified party has reasonably concluded
(based on the advice of counsel) that there may be legal defenses available to
it that are different from or in addition to those available to the other
indemnified parties or (z) a conflict or potential conflict exists or may exist
(based upon advice of counsel to an indemnified party) between such indemnified
party and the other indemnified parties, in each of which cases the indemnifying
party shall be obligated to pay the reasonable fees and expenses of such
additional counsel or counsels.

 

 24 

 

 

(d)          Contribution.   If for any reason the indemnification provided for
in paragraphs (a) and (b) of this Section 2.10 is unavailable to an indemnified
party or insufficient in respect of any Losses referred to therein (other than
as a result of exceptions contained in paragraphs (a) and (b) of this Section
2.10), then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party or parties on the other hand in connection
with the acts, statements or omissions that resulted in such Losses, (as well as
any other relevant equitable considerations). In connection with any
Registration Statement filed with the SEC by the Company, the relative fault of
the indemnifying party on the one hand and the indemnified party on the other
hand shall be determined by reference to, among other things, whether any untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just or
equitable if contribution pursuant to this Section 2.10(d) were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in this Section 2.10(d). No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation. The amount paid or
payable by an indemnified party as a result of the Losses referred to in Section
2.10(a) and Section 2.10(b) shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 2.10(d), in
connection with any Registration Statement filed by the Company, a Participating
Holder shall not be required to contribute any amount in excess of the dollar
amount of the net proceeds received by such Holder under the sale of Registrable
Securities giving rise to such contribution obligation less any amounts paid by
such Holder pursuant to Section 2.10(b) and any amounts paid by such Holder as a
result of liabilities incurred under the underwriting agreement, if any, related
to such sale. If indemnification is available under this Section 2.10and
sufficient in respect of all Losses referred to under this Section 2.10, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in Section 2.10(a) and Section 2.10(b) hereof without regard to the
provisions of this Section 2.10(d). The remedies provided for in this Section
2.10 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.

 25 

 

 

Section 2.11.         Rules 144 and 144A and Regulation S. The Company covenants
that it will file the reports required to be filed by it under the Securities
Act and the Exchange Act and the rules and regulations adopted by the SEC
thereunder (or, if the Company is not required to file such reports, it will,
upon the reasonable request of Brookfield, the Advisor or the Property Manager
make publicly available such necessary information for so long as necessary to
permit sales pursuant to Rules 144, 144A or Regulation S under the Securities
Act, as such Rules may be amended from time to time), and it will take such
further action as Brookfield, the Advisor or the Property Manager may reasonably
request, all to the extent required from time to time to enable Brookfield, the
Advisor or the Property Manager to sell Registrable Securities without
Registration under the Securities Act within the limitation of the exemptions
provided by (i) Rules 144, 144A or Regulation S under the Securities Act, as
such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the reasonable request of a
Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements and, if not, the specifics
thereof.

 

Article III

 

MISCELLANEOUS

 

Section 3.01.         Term. Except for the obligations to maintain
confidentiality set forth in Section 2.06(a)(xxii), the provisions of Section
2.10 and all provisions of this Article III, which shall survive any such
termination, this Agreement shall terminate upon the later of the expiration of
the Shelf Period and such time as all Registrable Securities cease to be
Registrable Securities; provided, however, any obligations of the Company to any
Holder will terminate as to such Holder when such Holder no longer owns any
Registrable Securities.

 

Section 3.02.         Notices. All notices, requests and other communications to
any party hereunder shall be in writing and shall be deemed given if delivered
personally, by facsimile (which transmission is confirmed), emailed (which
receipt is confirmed) or sent by overnight courier (providing proof of
delivery), hand delivery or certified or registered mail (return receipt
requested and first-class postage prepaid), to the parties at the following
addresses:

 

if to the Company: Hospitality Investors Trust, Inc.   405 Park Avenue, 14th
Floor   New York, NY 10022   Attention:  Paul Hughes  
Email:        PHughes@ar-global.com   Facsimile:  (212) 421-5799

 

 26 

 

 

with a copy to: Proskauer Rose LLP   Eleven Times Square   New York, NY
10036-8299   Attention:   Steven L. Lichtenfeld                       Michael E.
Ellis   Email:          slichtenfeld@proskauer.com  
                    mellis@proskauer.com   Facsimile:  (212) 969-2900

 

if to Brookfield: c/o Brookfield Property Group   250 Vesey Street, 15th Floor  
New York, NY 10281   Attention:  Lowell Baron                      Andrew Burych
  Email: lowell.baron@brookfield.com               andrew.burych@brookfield.com

 

with a copy to: Cleary Gottlieb Steen & Hamilton LLP   One Liberty Plaza   New
York, NY 10006   Attention: Steven L. Wilner                    Neil Q.
Whoriskey   Email:       swilner@cgsh.com  
                  nwhoriskey@cgsh.com   Facsimile:  (212) 225-3999   if to the
Advisor: American Realty Capital Hospitality Advisors, LLC   405 Park Avenue,
14th Floor   New York, NY 10022   Attention:  Jesse Charles Galloway  
Email:        jgalloway@ar-global.com   Facsimile:  (646) 861-7804

 

 27 

 

 

with a copy to: Paul, Weiss, Rifkind, Wharton & Garrison LLP   1285 Avenue of
the Americas   New York, New York 10019   Attention: Jeffrey D. Marell  
Email:       jmarell@paulweiss.com   Facsimile:  (212) 492-0105     if to the
Property Manager: American Realty Capital Hospitality Properties, LLC   405 Park
Avenue, 14th Floor   New York, NY 10022   Attention:  Jesse Charles Galloway  
Email:        jgalloway@ar-global.com   Facsimile:  (646) 861-7804     with a
copy to: Paul, Weiss, Rifkind, Wharton & Garrison LLP   1285 Avenue of the
Americas   New York, New York 10019   Attention:  Jeffrey D. Marell  
Email:        jmarell@paulweiss.com   Facsimile:  (212) 492-0105       if to any
other Holder who becomes party to this Agreement after the date hereof, to the
address on the counterpart signature page to this Agreement executed by such
Holder, or such other address, email address or facsimile number as any party
may hereafter specify by like notice to the other parties hereto.

 

All such notices, requests and other communications shall be deemed received on
the date of actual receipt by the recipient thereof if received prior to 5:00
p.m. local time in the place of receipt and such day is a Business Day in the
place of receipt. Otherwise, any such notice, request or communication shall be
deemed not to have been received until 9:00 a.m. local time on the next
succeeding Business Day in the place of receipt.

 

Notice to the holder of record of any Registrable Securities shall be deemed to
be notice to the holder of such securities for all purposes hereof.

 

Section 3.03.         Amendment. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only if
such amendment or waiver is in writing and signed by the Company, Brookfield (or
if Brookfield is no longer a party to this Agreement, a majority of Holders of
then-outstanding Registrable Securities issued or issuable upon conversion of
CPUs into OP Units and the redemption thereof for Common Shares), and, if the
Advisor or the Property Manager continues to be a party to this Agreement and
the extent such amendment or waiver adversely effects the rights of the Advisor
or the Property Manager hereunder, the Advisor and the Property Manager, as
applicable. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon all parties to this Agreement.

 

 28 

 

 

Section 3.04.         Successors, Assigns and Transferees. No party hereto may
assign any of its rights or delegate any of its obligations under this Agreement
by operation of Law or otherwise without the prior written consent of the other
parties hereto except any Holder may assign all or a portion of its rights or
obligations hereunder to any Person to which such party transfers its ownership
of all or any of its Registrable Securities (each such Person, a “Permitted
Assignee”); provided, however, that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Transaction Documents, including the Purchase Agreement, the
A&R Opco LPA, or the Company’s Charter in effect as of the date of such
assignment, transfer or other disposition; provided, further however no
Brookfield Excluded Affiliate may be a Permitted Assignee under this Section
3.04 unless, in the case of a Transfer from Brookfield or a Brookfield
Affiliate, prior to the applicable transfer of Registrable Securities, and as a
condition thereof, the applicable Brookfield Excluded Affiliate notifies the
Company in writing of such Transfer, which notice shall include a confirmation
that such Permitted Transferee is an Affiliate of Brookfield and that, following
such transfer, shall no longer be a Brookfield Excluded Affiliate for purposes
of this Agreement or any of the other Transaction Documents, including the
Purchase Agreement and the A&R Opco LPA. Such Permitted Assignees and any other
Person that acquires Registrable Securities in accordance with the terms of the
Transaction Documents, shall execute a counterpart to this Agreement and become
a party hereto with all the rights and obligations set forth hereunder and such
Permitted Assignee’s Registrable Securities shall be subject to the terms of
this Agreement.

 

Section 3.05.         Binding Effect. Except as otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of and be
binding upon, the successors, permitted assigns, heirs, executors, and
administrators of the parties (whether by merger, consolidation, acquisition of
all or substantially all of the assets of the respective party or otherwise).

 

Section 3.06.         Third Parties. Other than each other Person entitled to
indemnity or contribution under Section 2.10, nothing in this Agreement,
expressed or implied, is intended to confer on any Person other than the parties
hereto any rights, remedies, obligations or Liabilities under or by reason of
this Agreement, and no Person that is not a party to this Agreement (including
any partner, member, stockholder, director, officer, employee or other
beneficial owner of any party, in its own capacity as such or in bringing a
derivative action on behalf of a party) shall have any standing as third-party
beneficiary with respect to this Agreement or the transactions contemplated by
this Agreement.

 

 29 

 

 

Section 3.07.         Governing Law; Injunctive Relief. This Agreement shall be
governed in all respects by the Laws of the State of New York without regard to
any choice of Laws or conflict of Laws provisions that would require the
application of the Laws of any other jurisdiction. The parties agree that
irreparable damage, for which monetary damages would not be an adequate remedy,
would occur if any of the provisions of this Agreement (including failing to
take such actions that are required of it hereunder to consummate the
transactions contemplated by this Agreement) were not performed in accordance
with their specific terms or were otherwise breached or threatened to be
breached. It is accordingly agreed that each of the parties shall be entitled
(in addition to any other remedy that may be available to it, including monetary
damages) to an injunction or injunctions, specific performance and other
equitable relief, without proof of actual damages, to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
exclusively in any state or federal courts located in the City of New York and
any appellate court therefrom within the State of New York, in addition to any
other remedy to which they are entitled at Law or in equity for any such breach.
Each of the parties agree that it will not oppose the granting of an injunction,
specific performance and other equitable relief on the basis that any other
party has an adequate remedy at Law or that any award of specific performance is
not an appropriate remedy for any reason at Law or in equity. The parties hereto
agree that (i) by seeking the remedies provided for in this Section 3.07 a party
shall not in any respect waive its right to seek at any time any other form of
relief that may be available to a party under this Agreement and (ii) the
commencement of any action or proceeding pursuant to this Section 3.07 or
anything set forth in this Section 3.07 shall not restrict or limit any party’s
right to pursue any other remedies under this Agreement that may be available
then or thereafter. 

 

Section 3.08.         Jurisdiction; Waiver of Jury Trial. In addition, each of
the parties irrevocably agrees that any legal action or proceeding with respect
to this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder brought by any party or its successors
or assigns, shall be brought and determined exclusively in any state or federal
courts located in the City of New York and any appellate court therefrom within
the State of New York. The parties further agree that no party to this Agreement
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 3.08 and each party waives any objection to the imposition of such
relief or any right it may have to require the obtaining, furnishing or posting
of any such bond or similar instrument. Each of the parties hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action or proceeding
relating to this Agreement or any of the transactions contemplated by this
Agreement in any court other than the aforesaid courts. Each of the parties
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any action or proceeding with respect to
this Agreement, (a) any claim that it is not personally subject to the
jurisdiction of the above named courts for any reason other than the failure to
serve in accordance with this Section 3.08, (b) any claim that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
the applicable Law, any claim that (i) the action or proceeding in such court is
brought in an inconvenient forum, (ii) the venue of such action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof may not be
enforced in or by such courts. Each party hereby consents to service being made
through the notice procedures set forth in Section 3.02 and agrees that service
of any process, summons, notice or document by registered mail (return receipt
requested and first-class postage prepaid) to the respective addresses set forth
in Section 3.02 shall be effective service of process for any suit or proceeding
in connection with this Agreement or the transactions contemplated by this
Agreement. EACH OF THE PARTIES KNOWINGLY, INTENTIONALLY AND VOLUNTARILY WITH AND
UPON THE ADVICE OF COMPETENT COUNSEL IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE), DIRECTLY OR INDIRECTLY, ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY. 

 



 30 

 

 

Section 3.09.         Entire Agreement. This Agreement and the other documents
delivered pursuant to or in connection with this Agreement, including the other
Transaction Documents, constitute the full and entire understanding and
agreement among the parties with regard to the subjects hereof and thereof, and
supersede all prior agreements and understandings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof and
thereof. Except as otherwise expressly provided herein (including Section 3.04),
no Holder or other party hereto may assign any of its respective rights or
delegate any of its respective obligations under this Agreement without the
prior written consent of the other parties hereto, and any attempted assignment
or delegation in violation of the foregoing shall be null and void. 

Section 3.10.         Severability. If any term or provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable, or void, portions of such provision, or such provision in its
entirety, to the extent necessary, shall be severed from this Agreement and the
balance of this Agreement shall be enforceable in accordance with its terms.
Upon such a declaration by a court of competent jurisdiction, the parties shall
use their respective reasonable best efforts to negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated by this Agreement to be consummated as originally contemplated to
the fullest extent possible. 

 

Section 3.11.         Counterparts. This Agreement may be executed in any number
of counterparts and signatures may be delivered by facsimile or in electronic
format, each of which may be executed by less than all the parties, each of
which shall be enforceable against the parties actually executing such
counterparts and all of which together shall constitute one instrument.

 

Section 3.12.         No Recourse. Notwithstanding anything that may be
expressed or implied in this Agreement, the Company and each Holder covenant,
agree and acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
former, current or future director, officer, employee, incorporator,
stockholder, equity holder, controlling Person, portfolio company, manager,
advisor, managing member, member, general partner, limited partner, principal or
other agent of any Holder or of any Affiliate or assignee thereof (excluding,
for the avoidance of doubt, the Company and Opco, the “Non-Recourse Parties”),
as such, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no Liability
whatsoever shall attach to, be imposed on or otherwise be incurred by any
Non-Recourse Party, as such, for any obligation of any Holder under this
Agreement or any documents or instruments delivered in connection with this
Agreement or the transactions contemplated herein or for any claim based on, in
respect of or by reason of the respective obligations of such Holder under this
Agreement. Without limiting the rights of any party against any other party
hereto, in no event shall any party or any party’s Affiliates seek to enforce
this Agreement against, make any claims for breach of this Agreement against, or
seek to recover monetary damages from, any Non-Recourse Party. Each party hereby
waives and releases all such Liability. This waiver and release is a material
inducement to each party’s entry into this Agreement.

 

 31 

 

 

Section 3.13.         Headings. The heading references herein and in the table
of contents hereto are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

[SIGNATURE PAGES TO FOLLOW]

 

 32 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  COMPANY       HOSPITALITY INVESTORS TRUST, INC.         By:     Name:    
Title:           BROOKFIELD       Brookfield Strategic Real Estate Partners
II Hospitality REIT II, LLC         By:     Name:     Title:           ADVISOR  
    AMERICAN REALTY CAPITAL
HOSPITALITY ADVISORS, LLC       By: American Realty Capital Hospitality
Special Limited Partner, LLC, its sole member       By: American Realty Capital
IX, LLC, its sole
member       By: AR Capital, LLC, its sole member         By:     Name: Edward
M. Weil, Jr.   Title: Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

  PROPERTY MANAGER       AMERICAN REALTY CAPITAL
HOSPITALITY PROPERTIES, LLC       By: American Realty Capital Hospitality
Special Limited Partner, LLC, its sole
member       By: American Realty Capital IX, LLC, its sole member       By: AR
Capital, LLC, its sole member         By:     Name: Edward M. Weil, Jr.   Title:
Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

EXHIBIT D

 

HOSPITALITY INVESTORS TRUST, INC.

 

AMENDED AND RESTATED BYLAWS

 

AS OF

 

[*], 2017

 

Article I

OFFICES

 

Section 1.          PRINCIPAL OFFICE. The principal office of the Corporation in
the State of Maryland shall be located at such place as the Board of Directors
may designate.

 

Section 2.          ADDITIONAL OFFICES. The Corporation may have additional
offices, including a principal executive office, at such places as the Board of
Directors may from time to time determine or the business of the Corporation may
require.

 

Article II

MEETINGS OF STOCKHOLDERS

 

Section 1.          PLACE. All meetings of stockholders shall be held at the
principal executive office of the Corporation or at such other place as shall be
set in accordance with these Bylaws and stated in the notice of the meeting.

 

Section 2.          ANNUAL MEETING. An annual meeting of the stockholders for
the election of directors and the transaction of any business within the powers
of the Corporation shall be held on the date and at the time and place set by
the Board of Directors, but in no event shall such annual meeting be held less
than 30 days after delivery of the Corporation’s annual report to its
stockholders.

 

Section 3.          SPECIAL MEETINGS. The chairman of the Board of Directors,
the president, the chief executive officer, a majority of the Board of Directors
or a majority of the Independent Directors (as defined in the charter of the
Corporation (which for the avoidance of doubt includes the Articles
Supplementary (as defined below) (the “Charter”)) may call a special meeting of
the stockholders. A special meeting of stockholders shall also be called by the
secretary of the Corporation to act on any matter that may properly be
considered at a meeting of stockholders upon the written request of a
stockholder or stockholders entitled to cast not less than ten percent (10%) of
all the votes entitled to be cast on such matter at such meeting. The
written request must be delivered in person or by mail and must state the
purpose of the meeting and the matters proposed to be acted upon at the meeting.
Within ten (10) days after receipt of such written request, the secretary of the
Corporation shall give to each stockholder entitled to vote at such meeting, and
to each stockholder not entitled to vote who is entitled to notice of the
meeting, notice in writing or by electronic transmission in the manner provided
in Section 4 of Article II hereof. Simultaneously with the receipt of the
request, the Corporation shall inform the stockholder(s) requesting the special
meeting of the reasonably estimated cost of preparing and mailing a notice of
the proposed meeting and request payment accordingly. Notwithstanding anything
to the contrary herein, such meeting called upon the request of such
stockholder(s) shall be held not less than fifteen (15) days nor more than sixty
(60) days after the secretary’s delivery of such notice. Subject to the
foregoing sentence and notwithstanding anything to the contrary herein, such
meeting shall be held at the time and place specified in the stockholder
request; provided, however, that if none is so specified, such meeting shall be
held at a time and place convenient to the stockholders requesting the special
meeting.

 

 

 

  

Section 4.          NOTICE. Except as provided otherwise in Section 3 of this
Article II, not less than ten (10) nor more than ninety (90) days before each
meeting of stockholders, the secretary shall give to each stockholder entitled
to vote at such meeting and to each stockholder not entitled to vote who is
entitled to notice of the meeting notice in writing or by electronic
transmission stating the time and place of the meeting and, in the case of a
special meeting or as otherwise may be required by any statute, the purpose for
which the meeting is called, either by mail, by electronic mail, by presenting
it to such stockholder personally, by leaving it at the stockholder’s residence
or usual place of business or by any other means permitted by Maryland law. If
mailed, such notice shall be deemed to be given when deposited in the United
States mail addressed to the stockholder at the stockholder’s address as it
appears on the records of the Corporation, with postage thereon prepaid.
Electronic mail notice shall be deemed to be given upon transmission of the
message to the electronic mail address given to the Corporation by the
stockholder. The Corporation may give a single notice to all stockholders who
share an address, unless a stockholder objects to receiving such single notice
or revokes a prior consent to receiving such single notice. Failure to give
notice of any meeting to one or more stockholders (other than to any
stockholders that requested a special meeting), or any irregularity in such
notice, shall not affect the validity of any meeting fixed in accordance with
this Article II, or the validity of any proceedings at any such meeting to the
fullest extent permitted by law. Subject to Section 11(a) of this Article II,
any business of the Corporation may be transacted at an annual meeting of
stockholders without being specifically designated in the notice, except such
business as is required by any statute to be stated in such notice. No business
shall be transacted at a special meeting of stockholders except as specifically
designated in the notice. The Corporation may postpone or cancel a meeting of
stockholders by making a “public announcement” (as defined in
Section 11(c)(3) of this Article II) of such postponement or cancellation prior
to the meeting; provided, however, that the Corporation may not postpone or
cancel any special meeting requested by one or more stockholders in accordance
with Section 3 of Article II hereof without the consent of such stockholder(s).
Notice of the date to which the meeting is postponed shall be given not less
than ten (10) days prior to such date and otherwise in the manner set forth in
this Section 4.

 

  Page 2 of 24

 

  

Section 5.          ORGANIZATION AND CONDUCT. Every meeting of stockholders
shall be conducted by an individual appointed by the Board of Directors to be
chairman of the meeting or, in the absence of such appointment or appointed
individual, by the chairman of the board or, in the case of a vacancy in the
office or absence of the chairman of the board, by one of the following officers
present at the meeting in the following order: the vice chairman of the board,
if there is one, the chief executive officer, the president, the vice presidents
in their order of rank and seniority, the secretary, or, in the absence of such
officers, a chairman chosen by the stockholders by the vote of a majority of the
votes cast by stockholders present in person or by proxy. The secretary, or, in
the secretary’s absence, an assistant secretary, or in the absence of both the
secretary and assistant secretaries, an individual appointed by the Board of
Directors or, in the absence of such appointment, an individual appointed by the
chairman of the meeting shall act as secretary. In the event that the secretary
presides at a meeting of the stockholders, an assistant secretary, or in the
absence of assistant secretaries, an individual appointed by the Board of
Directors or the chairman of the meeting, shall record the minutes of the
meeting. The order of business and all other matters of procedure at any meeting
of stockholders shall be determined by the chairman of the meeting. The chairman
of the meeting may prescribe such rules, regulations and procedures and take
such action as, in the discretion of the chairman and without any action by the
stockholders, are appropriate for the proper conduct of the meeting, including,
without limitation, (a) restricting admission to the time set for the
commencement of the meeting; (b) limiting attendance at the meeting to
stockholders of record of the Corporation, their duly authorized proxies and
such other individuals as the chairman of the meeting may determine;
(c) limiting participation at the meeting on any matter to stockholders of
record of the Corporation entitled to vote on such matter, their duly authorized
proxies and other such individuals as the chairman of the meeting may determine;
(d) limiting the time allotted to questions or comments; (e) determining when
and for how long the polls should be opened and when the polls should be closed;
(f) maintaining order and security at the meeting; (g) removing any stockholder
or any other individual who refuses to comply with meeting procedures, rules or
guidelines as set forth by the chairman of the meeting; (h) concluding a meeting
or recessing or adjourning the meeting to a later date and time and at a place
announced at the meeting; and (i) complying with any state and local laws and
regulations concerning safety and security. Unless otherwise determined by the
chairman of the meeting, meetings of stockholders shall not be required to be
held in accordance with the rules of parliamentary procedure.

 

Section 6.          QUORUM. At any meeting of stockholders, the presence in
person or by proxy of stockholders entitled to cast at least 50% of all the
votes entitled to be cast at such meeting on any matter shall constitute a
quorum; but this section shall not affect any requirement under any statute or
the Charter for the vote necessary for the approval of any matter. If such
quorum is not established at any meeting of the stockholders, the chairman of
the meeting may adjourn the meeting from time to time to a date not more than
120 days after the original record date without notice other than announcement
at the meeting. At such adjourned meeting at which a quorum shall be present,
any business may be transacted which might have been transacted at the meeting
as originally notified. The stockholders present either in person or by proxy,
at a meeting which has been duly called and at which a quorum has been
established, may continue to transact business until adjournment,
notwithstanding the withdrawal from the meeting of enough stockholders to leave
fewer than would be required to establish a quorum.

 

Section 7.          VOTING. Except as provided in the terms of the Redeemable
Preferred Share (as defined in the Articles Supplementary), the holders of a
majority of the shares of stock of the Corporation entitled to vote who are
present in person or by proxy at an annual meeting at which a quorum is present
may, without the necessity for concurrence by the Board of Directors, vote to
elect a director. Except as provided in the terms of the Redeemable Preferred
Share, each share may be voted for as many individuals as there are directors to
be elected and for whose election the share is entitled to be voted. A majority
of the votes cast at a meeting of stockholders duly called and at which a quorum
is present shall be sufficient to approve any other matter which may properly
come before the meeting, except as provided in the terms of the Redeemable
Preferred Share and unless more than a majority of the votes cast is required by
statute or by the Charter. Except as provided in the terms of the Redeemable
Preferred Share and as otherwise provided by statute or by the Charter, each
outstanding share, regardless of class, shall be entitled to one vote on each
matter submitted to a vote at a meeting of stockholders. Voting on any question
or in any election may be viva voce unless the chairman of the meeting shall
order that voting be by ballot or otherwise.

 

  Page 3 of 24

 

  

Section 8.          PROXIES. A holder of record of shares of stock of the
Corporation may cast votes in person or by proxy executed by the stockholder or
by the stockholder’s duly authorized agent in any manner permitted by law. Such
proxy or evidence of authorization of such proxy shall be filed with the
secretary of the Corporation before or at the meeting. No proxy shall be valid
more than eleven (11) months after its date unless otherwise provided in the
proxy.

 

Section 9.          VOTING OF STOCK BY CERTAIN HOLDERS. Stock of the Corporation
registered in the name of a corporation, partnership, trust, limited liability
company or other entity, if entitled to be voted, may be voted by the president
or a vice president, general partner trustee or managing member thereof, as the
case may be, or a proxy appointed by any of the foregoing individuals, unless
some other person who has been appointed to vote such stock pursuant to a bylaw
or a resolution of the governing body of such corporation or other entity or
agreement of the partners of a partnership presents a certified copy of such
bylaw, resolution or agreement, in which case such person may vote such stock.
Any trustee or other fiduciary may vote stock registered in the name of such
person in the capacity of trustee or fiduciary, either in person or by proxy.

 

Shares of stock of the Corporation directly or indirectly owned by it shall not
be voted at any meeting and shall not be counted in determining the total number
of outstanding shares entitled to be voted at any given time, unless they are
held by it in a fiduciary capacity, in which case they may be voted and shall be
counted in determining the total number of outstanding shares at any given time.

 

The Board of Directors may adopt by resolution a procedure by which a
stockholder may certify in writing to the Corporation that any shares of stock
registered in the name of the stockholder are held for the account of a
specified person other than the stockholder. The resolution shall set forth the
class of stockholders who may make the certification, the purpose for which the
certification may be made, the form of certification and the information to be
contained in it; if the certification is with respect to a record date, the time
after the record date within which the certification must be received by the
Corporation; and any other provisions with respect to the procedure which the
Board of Directors considers necessary or desirable. On receipt by the
Corporation of such certification, the person specified in the certification
shall be regarded as, for the purposes set forth in the certification, the
stockholder of record of the specified stock in place of the stockholder who
makes the certification.

 

Section 10.         INSPECTORS. The Board of Directors or the chairman of the
meeting may appoint, before or at the meeting, one or more inspectors for the
meeting and any successor thereto. The inspectors, if any, shall (i) determine
the number of shares of stock represented at the meeting, in person or by proxy
and the validity and effect of proxies, (ii) receive and tabulate all votes,
ballots or consents, (iii) report such tabulation to the chairman of the
meeting, (iv) hear and determine all challenges and questions arising in
connection with the right to vote, and (v) do such acts as are proper to fairly
conduct the election or vote. Each such report shall be in writing and signed by
the inspector or by a majority of them if there is more than one (1) inspector
acting at such meeting. If there is more than one (1) inspector, the report of a
majority shall be the report of the inspectors. The report of the inspector or
inspectors on the number of shares represented at the meeting and the results of
the voting shall be prima facie evidence thereof.

 

  Page 4 of 24

 

  

Section 11.         ADVANCE NOTICE OF STOCKHOLDER NOMINEES FOR DIRECTOR AND
OTHER STOCKHOLDER PROPOSALS.

 

(a)          Annual Meetings of Stockholders. (1) Nominations of individuals for
election to the Board of Directors and the proposal of other business to be
considered by the stockholders may be made at an annual meeting of stockholders
(i) pursuant to the Corporation’s notice of meeting, (ii) by or at the direction
of the Board of Directors or (iii) by any stockholder of the Corporation who was
a stockholder of record both at the time of giving of notice by the stockholder
as provided for in this Section 11(a) and at the time of the annual meeting, who
is entitled to vote at the meeting in the election of each individual so
nominated or any such other business and who has complied with this
Section 11(a).

 

(2)         For any nomination or other business to be properly brought before
an annual meeting by a stockholder pursuant to clause (iii) of
paragraph (a)(1) of this Section 11, the stockholder must have given timely
notice thereof in writing to the secretary of the Corporation and any such other
business must otherwise be a proper matter for action by the stockholders. To be
timely, a stockholder’s notice shall set forth all information required under
this Section 11 and shall be delivered to the secretary at the principal
executive office of the Corporation not earlier than the 150th day nor later
than 5:00 p.m., Eastern Time, on the 120th day prior to the first anniversary of
the date of the proxy statement (as defined in Section 11(c)(3) of this
Article II) for the preceding year’s annual meeting; provided, however, that in
connection with the Corporation’s first annual meeting or in the event that the
date of the annual meeting is advanced or delayed by more than thirty (30) days
from the first anniversary of the date of the preceding year’s annual meeting,
notice by the stockholder to be timely must be so delivered not earlier than the
150th day prior to the date of such annual meeting, as originally convened, and
not later than 5:00 p.m., Eastern Time, on the later of the 120th day prior to
the date of such annual meeting or the tenth day following the day on which
public announcement of the date of such meeting is first made. The public
announcement of a postponement or adjournment of an annual meeting shall not
commence a new time period for the giving of a stockholder’s notice as described
above. Such stockholder’s notice shall set forth:

 

(i)          as to each individual whom the stockholder proposes to nominate for
election or reelection as a director (each a “Proposed Nominee”), all
information relating to the Proposed Nominee that would be required to be
disclosed in connection with the solicitation of proxies for the election of the
Proposed Nominee as a director in an election contest (even if an election
contest is not involved), or would otherwise be required in connection with such
solicitation, in each case pursuant to Regulation 14A (or any successor
provision) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules thereunder (including the Proposed Nominee’s
written consent to being named in the proxy statement as a nominee and to
serving as a director if elected);

 

  Page 5 of 24

 



 

(ii)         as to any other business that the stockholder proposes to bring
before the meeting, a description of such business, the stockholder’s reasons
for proposing such business at the meeting and any material interest in such
business of such stockholder or any Stockholder Associated Person (as defined
below), individually or in the aggregate, including any anticipated benefit to
the stockholder or the Stockholder Associated Person therefrom;

 

(iii)        as to the stockholder giving the notice, any Proposed Nominee and
any Stockholder Associated Person, (A) the class, series and number of all
shares of stock or other securities of the Corporation (collectively, the
“Company Securities”), if any, which are owned (beneficially or of record) by
such stockholder, Proposed Nominee or Stockholder Associated Person and the date
on which each such Company Security was acquired and the investment intent of
such acquisition and (B) the nominee holder for, and number of, any Company
Securities owned beneficially but not of record by such stockholder, Proposed
Nominee or Stockholder Associated Person;

 

(iv)        as to the stockholder giving the notice and any Stockholder
Associated Person with an interest or ownership referred to in clauses (ii) or
(iii) of this paragraph (2) of this Section 11(a) and any Proposed Nominee,
(A) the name and address of such stockholder, as they appear on the
Corporation’s stock ledger, and the current name and business address, if
different, of each such Stockholder Associated Person and any Proposed Nominee
and (B) the investment strategy or objective, if any, of such stockholder and
each such Stockholder Associated Person who is not an individual and a copy of
the prospectus, offering memorandum or similar document, if any, provided to
investors or potential investors in such stockholder and each such Stockholder
Associated Person; and

 

(v)         to the extent known by the stockholder giving the notice, the name
and address of any other stockholder supporting the nominee for election or
reelection as a director or the proposal of other business on the date of such
stockholder’s notice.

 

(3)         Such stockholder’s notice shall, with respect to any Proposed
Nominee, be accompanied by a certificate executed by the Proposed Nominee
(i) certifying that such Proposed Nominee (a) is not, and will not become a
party to, any agreement, arrangement or understanding with any person or entity
other than the Corporation in connection with service or action as a director
that has not been disclosed to the Corporation and (b) will serve as a director
of the Corporation if elected; and (ii) attaching a completed Proposed Nominee
questionnaire (which questionnaire shall be provided by the Corporation, upon
request, to the stockholder providing the notice and shall include all
information relating to the Proposed Nominee that would be required to be
disclosed in connection with the solicitation of proxies for the election of the
Proposed Nominee as a director in an election contest (even if an election
contest is not involved), or would otherwise be required in connection with such
solicitation, in each case pursuant to Regulation 14A (or any successor
provision) under the Exchange Act and the rules thereunder, or would be required
pursuant to the rules of any national securities exchange or over-the-counter
market).

 

  Page 6 of 24

 

  

(4)         Notwithstanding anything in this subsection (a) of this Section 11
to the contrary, in the event the number of directors to be elected to the Board
of Directors is increased, and there is no public announcement of such action at
least 130 days prior to the first anniversary of the date of the proxy statement
(as defined in Section 11(c)(3) of this Article II) for the preceding year’s
annual meeting, a stockholder’s notice required by this Section 11(a) shall also
be considered timely, but only with respect to nominees for any new positions
created by such increase, if it shall be delivered to the secretary at the
principal executive office of the Corporation not later than 5:00 p.m., Eastern
Time, on the tenth day following the day on which such public announcement is
first made by the Corporation.

 

(5)         For purposes of this Section 11, “Stockholder Associated Person” of
any stockholder shall mean (i) any person acting in concert with such
stockholder, (ii) any beneficial owner of shares of stock of the Corporation
owned of record or beneficially by such stockholder (other than a stockholder
that is a depositary) and (iii) any person that directly, or indirectly through
one or more intermediaries, controls, is controlled by or is under common
control with such stockholder or such person(s) described in clauses (i) and
(ii) of this Section 11(a)(5).

 

(b)          Special Meetings of Stockholders. Only such business shall be
conducted at a special meeting of stockholders as shall have been brought before
the meeting pursuant to the Corporation’s notice of meeting. Nominations of
individuals for election to the Board of Directors may be made at a special
meeting of stockholders at which directors are to be elected only (i) by or at
the direction of the Board of Directors or (ii) provided that the special
meeting has been called in accordance with Section 3 of this Article II for the
purpose of electing directors, by any stockholder of the Corporation who is a
stockholder of record both at the time of giving of notice provided for in this
Section 11 and at the time of the special meeting, who is entitled to vote at
the meeting in the election of each individual so nominated and who has complied
with the notice procedures set forth in this Section 11. In the event the
Corporation calls a special meeting of stockholders for the purpose of electing
one (1) or more individuals to the Board of Directors, any such stockholder may
nominate an individual or individuals (as the case may be) for election as a
director as specified in the Corporation’s notice of meeting, if the
stockholder’s notice containing the information required by paragraph (a)(2) of
this Section 11 shall be delivered to the secretary at the principal executive
office of the Corporation not earlier than the 120th day prior to such special
meeting and not later than 5:00 p.m., Eastern Time, on the later of the 90th day
prior to such special meeting or the tenth day following the day on which public
announcement is first made of the date of the special meeting and of the
nominees proposed by the Board of Directors to be elected at such meeting. The
public announcement of a postponement or adjournment of a special meeting shall
not commence a new time period for the giving of a stockholder’s notice as
described above.

 

  Page 7 of 24

 

  

(c)          General. (1) If information submitted pursuant to this Section 11
by any stockholder proposing a nominee for election as a director or any
proposal for other business at a meeting of stockholders shall be inaccurate in
any material respect, such information may be deemed not to have been provided
in accordance with this Section 11. Any such stockholder shall notify the
Corporation of any inaccuracy or change (within two (2) business days of
becoming aware of such inaccuracy or change) in any such information. Upon
written request by the secretary or the Board of Directors, any stockholder
proposing a nominee for election as a director or any proposal for other
business at a meeting of stockholders shall provide, within five (5) business
days of delivery of such request (or such other period as may be specified in
such request), (A) written verification, satisfactory, in the discretion of the
Board of Directors or any authorized officer of the Corporation, to demonstrate
the accuracy of any information (including, if requested by the Corporation,
written confirmation by such stockholder that it continues to intend to bring
such nomination or other business proposal before the meeting) submitted by the
stockholder pursuant to this Section 11, and (B) a written update of any
information submitted by the stockholder pursuant to this Section 11 as of an
earlier date. If a stockholder fails to provide such written verification or
written update within such period, the information as to which
written verification or a written update was requested may be deemed not to have
been provided in accordance with this Section 11.

 

(2)         Only such individuals who are nominated in accordance with this
Section 11 shall be eligible for election by stockholders as directors, and only
such business shall be conducted at a meeting of stockholders as shall have been
brought before the meeting in accordance with this Section 11. The chairman of
the meeting shall have the power to determine whether a nomination or any other
business proposed to be brought before the meeting was made or proposed, as the
case may be, in accordance with this Section 11.

 

(3)         For purposes of this Section 11, “the date of the proxy statement”
shall have the same meaning as “the date of the company’s proxy statement
released to shareholders” as used in Rule 14a-8(e) promulgated under the
Exchange Act, as interpreted by the United States Securities and Exchange
Commission from time to time. “Public announcement” shall mean disclosure (i) in
a press release reported by the Dow Jones News Service, Associated Press,
Business Wire, PR Newswire or other widely circulated news or wire service or
(ii) in a document publicly filed by the Corporation with the United States
Securities and Exchange Commission pursuant to the Exchange Act.

 

(4)         Notwithstanding the foregoing provisions of this Section 11, a
stockholder shall also comply with all applicable requirements of state law and
of the Exchange Act and the rules and regulations thereunder with respect to the
matters set forth in this Section 11. Nothing in this Section 11 shall be deemed
to affect any right of a stockholder to request inclusion of a proposal in, or
the right of the Corporation to omit a proposal from, the Corporation’s proxy
statement pursuant to Rule 14a-8 (or any successor provision) under the Exchange
Act. Nothing in this Section 11 shall require disclosure of revocable proxies
received by the stockholder or Stockholder Associated Person pursuant to a
solicitation of proxies after the filing of an effective Schedule 14A by such
stockholder or Stockholder Associated Person under Section 14(a) of the Exchange
Act.

 

  Page 8 of 24

 

  

(d)          Redeemable Preferred Directors. Notwithstanding anything to the
contrary herein, this Section 11 of this Article III shall not apply to (x) the
nomination or election of the Redeemable Preferred Directors (as defined in the
Articles Supplementary) who shall be nominated and elected solely in accordance
with (i) the terms of the Articles Supplementary and (ii) the terms of these
Bylaws applicable to the Redeemable Preferred Directors and the holder of the
Redeemable Preferred Share (including the last sentence of Section 12 of this
Article II) or (y) any matter that may properly be considered by or at a meeting
of the holder of the Redeemable Preferred Share or any action or vote to be
taken with respect to which the holder of the Redeemable Preferred Share is
entitled to take action or vote (including, without limitation, under these
Bylaws or the Articles Supplementary), which shall be considered solely in a
manner in accordance with (i) the terms of the Articles Supplementary and (ii)
the terms of these Bylaws applicable to the holder of the Redeemable Preferred
Share (including Section 12 of this Article II). For the avoidance of doubt and
without limiting the prior sentence, the information requirements contained in
this Section 11 of this Article II for stockholders proposing nominees,
Stockholder Associated Persons and Proposed Nominees shall not apply to the
holder of the Redeemable Preferred Share or any Redeemable Preferred Director in
connection with or related to the nomination and/or election of any Redeemable
Preferred Director.

 

Section 12.         STOCKHOLDERS’ CONSENT IN LIEU OF MEETING. Except as provided
in the terms of the Redeemable Preferred Share, any action required or permitted
to be taken at any meeting of stockholders may be taken without a meeting if a
unanimous consent setting forth the action is given in writing or by electronic
transmission by each stockholder entitled to vote on the matter and filed with
the minutes of proceedings of the stockholders. Notwithstanding anything to the
contrary herein, the holder of the Redeemable Preferred Share is entitled to act
by written or electronic consent with respect to any action or vote to be taken
with respect to which the holder of the Redeemable Preferred Share is entitled
to take action or vote or with respect to any matter that may properly be
considered by or at a meeting of the holder of the Redeemable Preferred Share
(including, without limitation, under these Bylaws or the Articles
Supplementary), regardless of whether a meeting has been called, by delivering
such written or electronic consent to the Corporation, which written or
electronic consent is automatically effective without any further action
required by the holder of the Redeemable Preferred Share, the Corporation or any
other Person (as defined in the Articles Supplementary). Any such written or
electronic consent shall be deemed delivered to the Corporation and shall be
automatically effective without any further action required by the holder of the
Redeemable Preferred Share, the Corporation or any other Person if delivered to
the secretary of the Corporation and shall be deemed delivered: if by facsimile,
when such transmission is confirmed; if by email, upon the sending of such
email; if by overnight courier, upon receipt of proof of delivery by such
courier; if by hand delivery, upon actual delivery; and if by certified or
registered mail, upon return receipt. For the avoidance of doubt, any written or
electronic consent shall be effective without: (i) any obligation on the part of
the holder of the Redeemable Preferred Share to call a special meeting or any
other meeting of the holder of the Redeemable Preferred Share, or any other
meeting of the stockholders of the Corporation, (ii) any required procedures
whatsoever relating to any such meeting (including, for the avoidance of doubt,
the provisions set forth in these Bylaws relating to the place or calling of or
notice, organization and conduct and quorum with respect to any such meeting),
or (iii) any obligation on the part of any Person to take any other action in
order to render the actions taken by such written or electronic consent
immediately effective upon the delivery specified above (including, for the
avoidance of doubt, delivering any notice to any Person). Without the consent of
at least one Primary Redeemable Preferred Director (as defined in the Articles
Supplementary), the Board of Directors shall not adopt any procedures applicable
to the holder of the Redeemable Preferred Share taking any action pursuant to
this Section 12 of this Article II by written or electronic consent.

 

  Page 9 of 24

 

 

Section 13.         CONTROL SHARE ACQUISITION ACT. Notwithstanding any other
provision of the Charter or these Bylaws, Title 3, Subtitle 7 of the Maryland
General Corporation Law (the “MGCL”) (or any successor statute) shall not apply
to any acquisition by any person of shares of stock of the Corporation. This
section may be repealed, in whole or in part, at any time, whether before or
after an acquisition of control shares and, upon such repeal, may, to the extent
provided by any successor bylaw, apply to any prior or subsequent control share
acquisition, but shall not be applied retroactively to any prior control share
acquisition of any holder of the Redeemable Preferred Share or any associate (as
such term is defined in Title 3, Subtitle 7 of the MGCL) or affiliate of such
person. Notwithstanding any other provision of the Charter or these Bylaws,
Title 3, Subtitle 7 of the MGCL shall never apply to any control share
acquisition by the holder of the Redeemable Preferred Share or any associate (as
such term is defined in Title 3, Subtitle 7 of the MGCL) or affiliate of such
person and this provision cannot be amended without the prior written consent of
the holder of the Redeemable Preferred Share.

 

Article III

DIRECTORS

 

Section 1.          GENERAL POWERS. The business and affairs of the Corporation
shall be managed under the direction of its Board of Directors.

 

Section 2.          NUMBER, TENURE, QUALIFICATIONS AND RESIGNATION. The number
of directors constituting the entire Board of Directors shall be seven (7) and
this number may be changed only in accordance with this Article III, Section 2
of these Bylaws and the Articles Supplementary.

 

In accordance with Section 6(b) of the Articles Supplementary, in the
circumstances specified therein, the holder of the Redeemable Preferred Share
shall have the right to nominate and elect by written or electronic consent (in
accordance with Section 12 of Article II) to the Corporation (the “Board
Increase Election”) to increase the number of directors then constituting the
Board of Directors by a number of directors that would result in the holder of
the Redeemable Preferred Share being entitled to nominate and elect a majority
of the members of the Board of Directors (and if the Board Increase Election is
made the number of directors shall automatically then increase by such number)
and the holder of the Redeemable Preferred Share, voting as a separate class,
shall be entitled (subject to Section 6.1 of the Charter, which requires that a
majority of the directors be Independent Directors) to nominate and elect (by
written or electronic consent of the holder of the Redeemable Preferred Share in
accordance with Section 12 of Article II) immediately upon the Board Increase
Election without any further action required by the Corporation (and thereafter
(i) at each annual meeting for the nomination and/or election of directors, (ii)
at any special meeting of the holder of the Redeemable Preferred Share called
for the purpose of nominating or electing such directors or (iii) at any time by
written or electronic consent of the holder of the Redeemable Preferred Share in
accordance with Section 12 of Article II) such number of additional directors.

 

  Page 10 of 24

 

  

A majority of the directors shall be Independent Directors except for a period
of up to sixty (60) days after the death, removal or resignation of an
Independent Director. For so long as the Redeemable Preferred Share is
outstanding, the holder of the Redeemable Preferred Share shall have the right
to approve (such approval not to be unreasonably withheld, conditioned or
delayed), in connection with the nomination and election of directors pursuant
to Section 11(a) of Article II (other than Redeemable Preferred Directors) for
each annual meeting or any special meeting called for that purpose, the
nomination and election of two (2) Independent Directors (any such Independent
Director, the “Approved Independent Director” and who, for the avoidance of
doubt, shall not include any Redeemable Preferred Director) and the Approved
Independent Director shall not be nominated for election (whether by the Board
of Directors or the stockholders) or elected to the Board of Directors or any
committee thereof without such approval.

 

Any director of the Corporation may resign at any time by delivering his or her
resignation to the Board of Directors, the chairman of the board, the chief
executive officer or the secretary. Any resignation shall take effect
immediately upon its receipt or at such later time specified in the resignation.
The acceptance of a resignation shall not be necessary to make it effective
unless otherwise stated in the resignation.

 

Section 3.          ANNUAL AND REGULAR MEETINGS. An annual meeting of the Board
of Directors shall be held immediately after and at the same place as the annual
meeting of stockholders, no notice other than this Bylaw being necessary. In the
event such meeting is not so held, the meeting may be held at such time and
place as shall be specified in a notice given as hereinafter provided for
special meetings of the Board of Directors. The Board of Directors may provide,
by resolution, the time and place for the holding of regular meetings of the
Board of Directors without other notice than such resolution.

 

Section 4.          SPECIAL MEETINGS. Special meetings of the Board of Directors
may be called by or at the request of the chairman of the board, the chief
executive officer, the president, a majority of the directors or Independent
Directors then in office or by any Redeemable Preferred Director. The person or
persons authorized to call special meetings of the Board of Directors may fix
any place as the place for holding any special meeting of the Board of Directors
called by them. The Board of Directors may provide, by resolution, the time and
place for the holding of special meetings of the Board of Directors without
other notice than such resolution.

 

Section 5.          NOTICE. Notice of any special meeting of the Board of
Directors shall be delivered personally or by telephone, electronic mail,
facsimile transmission, courier or United States mail to each director at his or
her business or residence address. Notice by personal delivery, telephone,
electronic mail or facsimile transmission shall be given at least twenty-four
(24) hours prior to the meeting. Notice by United States mail shall be given at
least three (3) days prior to the meeting. Notice by courier shall be given at
least two (2) days prior to the meeting. Telephone notice shall be deemed to be
given when the director or his or her agent is personally given such notice in a
telephone call to which the director or his or her agent is a party. Electronic
mail notice shall be deemed to be given upon transmission of the message to the
electronic mail address given to the Corporation by the director. Facsimile
transmission notice shall be deemed to be given upon completion of the
transmission of the message to the number given to the Corporation by the
director and receipt of a completed answer-back indicating receipt. Notice by
United States mail shall be deemed to be given when deposited in the United
States mail properly addressed, with postage thereon prepaid. Notice by courier
shall be deemed to be given when deposited with or delivered to a courier
properly addressed. Neither the business to be transacted at, nor the purpose
of, any annual, regular or special meeting of the Board of Directors need be
stated in the notice, unless specifically required by statute, the Charter or
these Bylaws.

 

  Page 11 of 24

 

  

Section 6.          QUORUM. A majority of the directors including, for so long
as the Redeemable Preferred Share is outstanding, at least one (1) Primary
Redeemable Preferred Director, shall constitute a quorum for transaction of
business at any meeting of the Board of Directors; provided that, if less than
such a majority of such directors is present at such meeting, a majority of the
directors present may adjourn the meeting from time to time without further
notice (provided that notice of any rescheduled meeting shall be provided to all
Redeemable Preferred Directors no less than one (1) Business Day prior to such
meeting) provided that if the failure to achieve such quorum is solely due to
the absence of any Primary Redeemable Preferred Director, so long as the
Redeemable Preferred Share is outstanding, if quorum at any meeting which is
scheduled to substitute for such adjourned meeting fails to be achieved solely
due to the absence of any Primary Redeemable Preferred Director, quorum shall be
deemed to have been achieved despite such absence solely with respect to any
action taken by the Board of Directors that is not related to any of the matters
set forth in Section 6(i) and 6(j) of the Articles Supplementary, except during
a Suspension Period (as defined in the Articles Supplementary), in which case
quorum shall also be deemed to have been achieved despite such absence with
respect to any action taken by the Board of Directors related to any of the
matters set forth in Section 6(i) and 6(j) of the Articles Supplementary to the
extent that such matters constitute AS Suspended Rights (as defined in the
Articles Supplementary); and provided further that, if, pursuant to applicable
law, the Charter or these Bylaws, the vote of a majority or other percentage of
a particular group of directors or the vote of a particular director is required
for action, a quorum must also include a majority or such other percentage of
such group or the particular director, as applicable.

 

The directors present at a meeting which has been duly called and at which a
quorum has been established may continue to transact business until adjournment,
notwithstanding the withdrawal from the meeting of enough directors to leave
fewer than would be required to establish a quorum; provided, that at least one
(1) Primary Redeemable Preferred Director must remain at the meeting in order
for the directors to be permitted to transact business in respect of any action
relating to any of the matters described in Section 6(i) or Section 6(j) of the
Articles Supplementary, except during a Suspension Period, in which case the
directors shall also be permitted to transact business in respect of any action
relating to any of the matters described in Section 6(i) or Section 6(j) of the
Articles Supplementary to the extent that such matters constitute AS Suspended
Rights.

 

  Page 12 of 24

 

  

Section 7.          VOTING. The action of a majority of the directors present at
a meeting at which a quorum is present shall be the action of the Board of
Directors, unless (a) the concurrence of a greater proportion is required for
such action by applicable law, the Charter or these Bylaws or (b) the
concurrence of a Primary Redeemable Preferred Director is required for such
action by the Articles Supplementary (subject to the provisions in Section 9
thereof relating to the suspension of certain rights of the holder of the
Redeemable Preferred Share). If enough directors have withdrawn from a meeting
to leave fewer than would be required to establish a quorum but the meeting is
not adjourned, the action of the majority of that number of directors necessary
to constitute a quorum at such meeting shall be the action of the Board of
Directors, unless (i) the concurrence of a greater proportion is required for
such action by applicable law, the Charter or these Bylaws or (ii) the
concurrence of a Primary Redeemable Preferred Director is required for such
action by the Articles Supplementary (subject to the provisions in Section 9
thereof relating to the suspension of certain rights of the holder of the
Redeemable Preferred Share); provided, that in any case a quorum for any action
relating to any of the matters described in Section 6(i) or Section 6(j) of the
Articles Supplementary shall require the participation of at least one (1)
Primary Redeemable Preferred Director, except during a Suspension Period, in
which case quorum for any action relating to any of the matters described in
Section 6(i) or Section 6(j) of the Articles Supplementary shall not require the
participation of a Primary Redeemable Preferred Director to the extent that such
matters constitute AS Suspended Rights. On any matter for which the Charter
requires the approval of the Independent Directors, the action of a majority of
the total number of Independent Directors shall be the action of the Independent
Directors.

 

Section 8.          ORGANIZATION. At each meeting of the Board of Directors, the
chairman of the board or, in the absence of the chairman, the vice chairman of
the board, if any, shall act as chairman of the meeting. In the absence of both
the chairman and vice chairman of the board, the chief executive officer or in
the absence of the chief executive officer, the president or, in the absence of
the president, a director chosen by a majority of the directors present, shall
act as chairman of the meeting. The secretary or, in his or her absence, an
assistant secretary of the Corporation, or in the absence of the secretary and
all assistant secretaries, an individual appointed by the chairman of the
meeting, shall act as secretary of the meeting.

 

Section 9.          TELEPHONE MEETINGS. Directors may participate in a meeting
by means of a conference telephone or other communications equipment if all
persons participating in the meeting can hear each other at the same time.
Participation in a meeting by these means shall constitute presence in person at
the meeting.

 

Section 10.         CONSENT BY DIRECTORS WITHOUT A MEETING. Any action required
or permitted to be taken at any meeting of the Board of Directors may be taken
without a meeting, if a consent in writing or by electronic transmission to such
action is given by each director and is filed with the minutes of proceedings of
the Board of Directors.

 

Section 11.         VACANCIES. If for any reason any or all of the directors
cease to be directors, such event shall not terminate the Corporation or affect
these Bylaws or the powers of the remaining directors hereunder. Subject to the
next paragraph, any vacancy on the Board of Directors, other than due to any
Redeemable Preferred Director ceasing to be a director or an increase in the
number of directors as contemplated by Section 6(b) of the Articles
Supplementary and the second paragraph of Article III, Section 2 of these
Bylaws, may be filled only by a majority of the remaining directors, even if the
remaining directors do not constitute a quorum, and any individual elected to
fill such a vacancy shall serve for the remainder of the full term of the
directorship in which the vacancy occurred and until a successor is elected and
qualifies.

 

  Page 13 of 24

 

  

Notwithstanding anything to the contrary herein, as provided in the Articles
Supplementary, any vacancy on the Board of Directors due to any Redeemable
Preferred Director ceasing to be a director or due to the increase in the number
of directors as contemplated by Section 6(b) of the Articles Supplementary and
the second paragraph of Article III, Section 2 of these Bylaws shall, for so
long as the Redeemable Preferred Share is outstanding, be filled only by the
holder of the Redeemable Preferred Share, acting (i) at an annual meeting for
the election of directors, (ii) at any special meeting called for such purpose
or (iii) at any time by written or electronic consent (pursuant to Section 12 of
Article II). Furthermore, and notwithstanding anything to the contrary herein,
as provided in the Articles Supplementary the Redeemable Preferred Directors may
be removed only as provided in the Articles Supplementary.

 

Independent Directors shall nominate replacements for vacancies among the
Independent Directors’ positions (other than Independent Directors that are
Redeemable Preferred Directors, who shall be nominated as provided herein and in
the Articles Supplementary), provided, that the Approved Independent Director
must be approved by the holder of the Redeemable Preferred Share (such approval
not to be unreasonably withheld, conditioned or delayed).

 

Section 12.         COMPENSATION. Directors shall not receive any stated salary
for their services as directors but, by resolution of the Board of Directors,
may receive compensation per year and/or per meeting and/or per visit to real
property or other facilities owned or leased by the Corporation and for any
service or activity they performed or engaged in as directors, including under
an incentive plan approved by the Board of Directors. Directors will be
reimbursed for expenses of attendance, if any, at each annual, regular or
special meeting of the Board of Directors or of any committee thereof and for
their expenses, if any, in connection with each property visit and any other
service or activity they perform or engage in as directors; but nothing herein
contained shall be construed to preclude any directors from serving the
Corporation in any other capacity and receiving compensation therefor.

 

Section 13.         LOSS OF DEPOSITS. No director shall be liable for any loss
which may occur by reason of the failure of the bank, trust company, savings and
loan association, or other institution with whom moneys or stock have been
deposited.

 

Section 14.         SURETY BONDS. Unless required by law, no director shall be
obligated to give any bond or surety or other security for the performance of
any of his or her duties.

 

Section 15.         RELIANCE. Each director and officer of the Corporation
shall, in the performance of his or her duties with respect to the Corporation,
be entitled to rely on any information, opinion, report or statement, including
any financial statement or other financial data, prepared or presented by an
officer or employee of the Corporation whom the director or officer reasonably
believes to be reliable and competent in the matters presented, by a lawyer,
certified public accountant or other person, as to a matter which the director
or officer reasonably believes to be within the person’s professional or expert
competence, or with respect to a director, by a committee of the Board of
Directors on which the director does not serve, as to a matter within its
designated authority, if the director reasonably believes the committee to merit
confidence.

 

  Page 14 of 24

 

  

Section 16.         RATIFICATION. The Board of Directors may ratify and make
binding on the Corporation any action or inaction by the Corporation or its
officers to the extent that the Board of Directors could have originally
authorized the matter in accordance with the terms of the Charter and these
Bylaws then in effect. The stockholders may ratify and make binding on the
Corporation any action or inaction by the Corporation or its officers to the
extent that the stockholders could have originally authorized the matter in
accordance with the terms of the Charter and these Bylaws then in effect.

 

Section 17.         CERTAIN RIGHTS OF DIRECTORS. A director who is not also an
officer of the Corporation shall have no responsibility to devote his or her
full time to the affairs of the Corporation. Any director or officer, in his or
her personal capacity or in a capacity as an affiliate, employee, or agent of
any other person, or otherwise, may have business interests and engage in
business activities similar to, in addition to or in competition with those of
or relating to the Corporation.

 

Section 18.         EMERGENCY PROVISIONS. Notwithstanding any other provision in
the Charter or these Bylaws, this Section 18 shall apply during the existence of
any catastrophe, or other similar emergency condition, as a result of which a
quorum of the Board of Directors under Article III of these Bylaws cannot
readily be obtained (an “Emergency”). During any Emergency, unless otherwise
provided by the Board of Directors, (i) a meeting of the Board of Directors or a
committee thereof may be called by any director or officer by any means feasible
under the circumstances; (ii) notice of any meeting of the Board of Directors
during such an Emergency may be given less than twenty-four (24) hours prior to
the meeting to as many directors and by such means as may be feasible at the
time, including publication, television or radio; and (iii) the number of
directors necessary to constitute a quorum shall be a number of directors equal
to one-third of the number of then-serving directors (provided that at least one
(1) Primary Redeemable Preferred Director shall be required to constitute a
quorum with respect to any action to be taken by the Board of Directors relating
to any of the matters described in Section 6(i) or Section 6(j) of the Articles
Supplementary, except during a Suspension Period, in which case quorum for any
action relating to any of the matters described in Section 6(i) or Section 6(j)
of the Articles Supplementary shall not require the participation of a Primary
Redeemable Preferred Director to the extent that such matters constitute AS
Suspended Rights).

 

Section 19.         BOARD MATTERS. Notwithstanding any other provision in the
Charter or these Bylaws, the affirmative vote or consent of the Board of
Directors (taken or provided in accordance with the terms of the Charter and
these Bylaws) shall be required for the Corporation or any of its subsidiaries
to take any of the actions set forth in Section 6(i) and Section 6(j) of the
Articles Supplementary.

 

  Page 15 of 24

 

  

Article IV

COMMITTEES

 

Section 1.          NUMBER, TENURE AND QUALIFICATIONS. The Board of Directors
may appoint from among its members committees, composed of one (1) or more
directors (the majority of whom shall at all times be Independent Directors) to
serve at the pleasure of the Board of Directors. For so long as the Redeemable
Preferred Share is outstanding, each committee of the Board of Directors shall
contain at least one (1) Primary Redeemable Preferred Director; except in the
case of the Audit Committee or any other committee of the Board of Directors
which is required, pursuant to applicable rules of the Securities and Exchange
Commission or any national securities exchange on which any shares of stock of
the Corporation of any class or series are then listed, to be established (any
such committee, an “Independent Committee”), in each case which shall contain at
least one (1) Redeemable Preferred Director who shall also be an Independent
Director.

 

Section 2.          POWERS. The Board of Directors may delegate to committees
appointed under Section 1 of this Article IV any of the powers of the Board of
Directors, except as prohibited by law.

 

Section 3.          MEETINGS. Notice of committee meetings shall be given in the
same manner as notice for special meetings of the Board of Directors. A majority
of the members of the committee including, for so long as the Redeemable
Preferred Share is outstanding, at least one (1) Primary Redeemable Preferred
Director (or in the case of the Audit Committee or any Independent Committee, at
least one (1) Redeemable Preferred Director), shall constitute a quorum for the
transaction of business at any meeting of the committee; provided that, if less
than such a majority of such members is present at such meeting, a majority of
the members present may adjourn the meeting from time to time without further
notice (provided that notice of any rescheduled meeting shall be provided to all
Redeemable Preferred Directors no less than one (1) Business Day prior to such
meeting) provided that if the failure to achieve such quorum is solely due to
the absence of any Primary Redeemable Preferred Director (or in the case of the
Audit Committee or any Independent Committee, any Redeemable Preferred
Director), so long as the Redeemable Preferred Share is outstanding, if quorum
at any meeting which is scheduled to substitute for such adjourned committee
meeting fails to be achieved solely due to the absence of any Primary Redeemable
Preferred Director (or in the case of the Audit Committee or any Independent
Committee, any Redeemable Preferred Director), quorum shall be deemed to have
been achieved despite such absence solely with respect to any action taken by
such committee of the Board of Directors that is not related to any of the
matters set forth in Section 6(i) and 6(j) of the Articles Supplementary, except
during a Suspension Period, in which case quorum shall also be deemed to have
been achieved despite such absence with respect to any action taken by such
committee of the Board of Directors related to any of the matters set forth in
Section 6(i) and 6(j) of the Articles Supplementary to the extent that such
matters constitute AS Suspended Rights. The act of a majority of the committee
members present at a meeting shall be the act of such committee. The Board of
Directors may designate a chairman of any committee, and such chairman or, in
the absence of a chairman, any two (2) members of any committee (if there are at
least two (2) members of the committee) may fix the time and place of its
meeting unless the Board shall otherwise provide. In the absence of any member
of any such committee other than a member that is a Primary Redeemable Preferred
Director (or in the case of the Audit Committee or any Independent Committee, a
Redeemable Preferred Director), the members thereof present at any meeting,
whether or not they constitute a quorum, may appoint another director to act in
the place of the such absent member; provided, that in respect of any action
relating to any of the matters described in Section 6(i) or Section 6(j) of the
Articles Supplementary at least one (1) Primary Redeemable Preferred Director
(or in the case of the Audit Committee or any Independent Committee, at least
one (1) Redeemable Preferred Director) must be present at such meeting, except
during a Suspension Period, in which case a Primary Redeemable Preferred
Director or Redeemable Preferred Director, as the case may be, need not be
present at such meeting in respect of any action relating to any of the matters
described in Section 6(i) or Section 6(j) of the Articles Supplementary to the
extent that such matters constitute AS Suspended Rights. Each committee shall
keep minutes of its proceedings.

 

  Page 16 of 24

 

 

Section 4.          TELEPHONE MEETINGS. Members of a committee of the Board of
Directors may participate in a meeting by means of a conference telephone or
other communications equipment if all persons participating in the meeting can
hear each other at the same time. Participation in a meeting by these means
shall constitute presence in person at the meeting.

 

Section 5.          CONSENT BY COMMITTEES WITHOUT A MEETING. Any action required
or permitted to be taken at any meeting of a committee of the Board of Directors
may be taken without a meeting, if a consent in writing or by electronic
transmission to such action is given by each member of the committee and is
filed with the minutes of proceedings of such committee.

 

Section 6.          VACANCIES. Subject to the provisions hereof, the Board of
Directors shall have the power at any time to change the membership of any
committee, to fill any vacancy, to designate an alternate member to replace any
absent or disqualified member or to dissolve any such committee.

 

Section 7.          OTHER. Notwithstanding anything to the contrary herein, any
committee of the Board of Directors formed with authority and jurisdiction over
the review or approval of transactions or other matters involving, in the
reasonable judgment of the Independent Directors (excluding, for this purpose,
any Redeemable Preferred Director), a conflict of interest between the
Corporation or one or more of its subsidiaries, on the one hand, and the holder
of the Redeemable Preferred Share or any of its affiliates, on the other hand,
and which has powers limited exclusively to such review or approval (any such
committee, a “Conflicts Committee”) need not include a Redeemable Preferred
Director; provided, that discussions, deliberations, decisions or actions
involving the Securities Purchase, Voting and Standstill Agreement, dated as of
January 12, 2017, by and among American Realty Capital Hospitality Trust, Inc.,
American Realty Capital Hospitality Operating Partnership, L.P. and Brookfield
Strategic Real Estate Partners II Hospitality REIT II, LLC (the “SPA”), the
Amended and Restated Agreement of Limited Partnership of the Operating
Partnership, dated [*], 2017 or any other agreement entered into by the holder
of the Redeemable Preferred Share or any of its affiliates in connection with
the transactions contemplated by the SPA, including matters pertaining to the
rights of the holder of the Redeemable Preferred Share or any of its affiliates
under such agreements, may be deemed by a majority of the Independent Directors
on the Board of Directors (excluding, for this purpose, any Redeemable Preferred
Director) not to constitute such a conflict of interest. Notwithstanding
anything to the contrary herein, for so long as the Redeemable Preferred Share
is outstanding, the Corporation shall not make a general delegation of the
powers of the Board of Directors to any committee thereof which does not include
as a member a Redeemable Preferred Director, other than to a Conflicts Committee
in accordance with Section 6(g) of the Articles Supplementary and this Section 7
of Article IV of these Bylaws.

 

  Page 17 of 24

 

  

Article V

OFFICERS

 

Section 1.          GENERAL PROVISIONS. The officers of the Corporation shall
include a president, a secretary and a treasurer and may include a chairman of
the board, may include a vice chairman of the board, a chief executive officer,
one or more vice presidents, a chief operating officer, a chief financial
officer, one or more assistant secretaries and one or more assistant treasurers.
In addition, the Board of Directors may from time to time elect such other
officers with such powers and duties as it shall deem necessary or desirable.
The officers of the Corporation shall be elected annually by the Board of
Directors, except that the chief executive officer or president may from time to
time appoint one or more vice presidents, assistant secretaries and assistant
treasurers or other officers. Each officer shall serve until his or her
successor is elected and qualifies or until his or her death, or his or her
resignation or removal in the manner hereinafter provided. Any two (2) or more
offices, except president and vice president, may be held by the same person.
Election of an officer or agent shall not of itself create contract rights
between the Corporation and such officer or agent.

 

Section 2.          REMOVAL AND RESIGNATION. Any officer or agent of the
Corporation may be removed, with or without cause, by the Board of Directors if
in its judgment the best interests of the Corporation would be served thereby,
but such removal shall be without prejudice to the contract rights, if any, of
the person so removed. Any officer of the Corporation may resign at any time by
delivering his or her resignation to the Board of Directors, the chairman of the
board, the chief executive officer the president or the secretary. Any
resignation shall take effect immediately upon its receipt or at such later time
specified in the resignation. The acceptance of a resignation shall not be
necessary to make it effective unless otherwise stated in the resignation. Such
resignation shall be without prejudice to the contract rights, if any, of the
Corporation.

 

Section 3.          VACANCIES. A vacancy in any office may be filled by the
Board of Directors for the balance of the term.

 

Section 4.          CHIEF EXECUTIVE OFFICER. The Board of Directors may
designate a chief executive officer. In the absence of such designation, the
chairman of the board shall be the chief executive officer of the Corporation.
The chief executive officer shall have general responsibility for implementation
of the policies of the Corporation, as determined by the Board of Directors, and
for the management of the business and affairs of the Corporation. He or she may
execute any deed, mortgage, bond, contract or other instrument, except in cases
where the execution thereof shall be expressly delegated by the Board of
Directors or by these Bylaws to some other officer or agent of the Corporation
or shall be required by law to be otherwise executed; and in general shall
perform all duties incident to the office of chief executive officer and such
other duties as may be prescribed by the Board of Directors from time to time.

 

Section 5.          CHIEF OPERATING OFFICER. The Board of Directors may
designate a chief operating officer. The chief operating officer shall have the
responsibilities and duties as determined by the Board of Directors or the chief
executive officer.

 

  Page 18 of 24

 

  

Section 6.          CHIEF FINANCIAL OFFICER. The Board of Directors may
designate a chief financial officer. The chief financial officer shall have the
responsibilities and duties as determined by the Board of Directors or the chief
executive officer.

 

Section 7.          CHAIRMAN OF THE BOARD. Subject to Section 6(i)(xx) of the
Articles Supplementary, the Board of Directors may designate from among its
members a chairman of the board who shall not, solely by reason of these Bylaws,
be an officer of the Corporation. The Board of Directors may designate the
chairman of the board as an executive or non-executive chairman. The chairman of
the board shall preside over the meetings of the Board of Directors and of the
stockholders at which he or she shall be present. The chairman of the board
shall perform such other duties as may be assigned to him or her by these Bylaws
or the Board of Directors.

 

Section 8.          PRESIDENT. In the absence of a chief executive officer, the
president shall in general supervise and control all of the business and affairs
of the Corporation. In the absence of a designation of a chief operating officer
by the Board of Directors, the president shall be the chief operating officer.
He or she may execute any deed, mortgage, bond, contract or other instrument,
except in cases where the execution thereof shall be expressly delegated by the
Board of Directors or by these Bylaws to some other officer or agent of the
Corporation or shall be required by law to be otherwise executed; and in general
shall perform all duties incident to the office of president and such other
duties as may be prescribed by the Board of Directors from time to time.

 

Section 9.          VICE PRESIDENTS. In the absence of the president or in the
event of a vacancy in such office, the vice president (or in the event there be
more than one (1) vice president, the vice presidents in the order designated at
the time of their election or, in the absence of any designation, then in the
order of their election) shall perform the duties of the president and when so
acting shall have all the powers of and be subject to all the restrictions upon
the president; and shall perform such other duties as from time to time may be
assigned to such vice president by the chief executive officer, the president or
the Board of Directors. The Board of Directors may designate one (1) or more
vice presidents as executive vice president, senior vice president or vice
president for particular areas of responsibility.

 

Section 10.         SECRETARY. The secretary shall (a) keep the minutes of the
proceedings of the stockholders, the Board of Directors and committees of the
Board of Directors in one (1) or more books provided for that purpose; (b) see
that all notices are duly given in accordance with the provisions of these
Bylaws or as required by law; (c) be custodian of the corporate records and of
the seal of the Corporation; (d) keep a register of the post office address of
each stockholder which shall be furnished to the secretary by such stockholder;
(e) have general charge of the stock transfer books of the Corporation; and
(f) in general perform such other duties as from time to time may be assigned to
him or her by the chief executive officer, the president or the Board of
Directors.

 

  Page 19 of 24

 

  

Section 11.         TREASURER. The treasurer shall have the custody of the funds
and securities of the Corporation and shall keep full and accurate accounts of
receipts and disbursements in books belonging to the Corporation, shall deposit
all moneys and other valuable effects in the name and to the credit of the
Corporation in such depositories as may be designated by the Board of Directors
and in general shall perform such other duties as from time to time may be
assigned to him or her by the chief executive officer, the president or the
Board of Directors. In the absence of a designation of a chief financial officer
by the Board of Directors, the treasurer shall be the chief financial officer of
the Corporation. The treasurer shall disburse the funds of the Corporation as
may be ordered by the Board of Directors, taking proper vouchers for such
disbursements, and shall render to the president and Board of Directors, at the
regular meetings of the Board of Directors or whenever it may so require, an
account of all his or her transactions as treasurer and of the financial
condition of the Corporation.

 

Section 12.         ASSISTANT SECRETARIES AND ASSISTANT TREASURERS. The
assistant secretaries and assistant treasurers, in general, shall perform such
duties as shall be assigned to them by the secretary or treasurer, respectively,
or by the chief executive officer, the president or the Board of Directors.

 

Section 13.         COMPENSATION. The compensation of the officers shall be
fixed from time to time by or under the authority of the Board of Directors and
no officer shall be prevented from receiving such compensation by reason of the
fact that he or she is also a director.

 

Article VI

CONTRACTS, CHECKS AND DEPOSITS

 

Section 1.          CONTRACTS. The Board of Directors may authorize any officer
or agent to enter into any contract or to execute and deliver any instrument in
the name of and on behalf of the Corporation and such authority may be general
or confined to specific instances. Any agreement, deed, mortgage, lease or other
document shall be valid and binding upon the Corporation when duly authorized or
ratified by action of the Board of Directors and executed by an authorized
person.

 

 

Section 2.          CHECKS AND DRAFTS. All checks, drafts or other orders for
the payment of money, notes or other evidences of indebtedness issued in the
name of the Corporation shall be signed by such officer or agent of the
Corporation in such manner as shall from time to time be determined by the Board
of Directors.

 

Section 3.          DEPOSITS. All funds of the Corporation not otherwise
employed shall be deposited or invested from time to time to the credit of the
Corporation as the Board of Directors, the chief executive officer, the
president, the chief financial officer or any other officer designated by the
Board of Directors may determine.

 

  Page 20 of 24

 

  

Article VII

STOCK

 

Section 1.          CERTIFICATES. Except as may be otherwise provided by the
Board of Directors or required by the Charter, stockholders of the Corporation
are not entitled to certificates representing the shares of stock held by them.
In the event that the Corporation issues shares of stock represented by
certificates, such certificates shall be in such form as prescribed by the Board
of Directors or a duly authorized officer, shall contain the statements and
information required by the MGCL and shall be signed by the officers of the
Corporation in the manner permitted by the MGCL. In the event that the
Corporation issues shares of stock without certificates, to the extent then
required by the MGCL, the Corporation shall provide to the record holders of
such shares a written statement of the information required by the MGCL to be
included on stock certificates. There shall be no differences in the rights and
obligations of stockholders based on whether or not their shares are represented
by certificates.

 

Section 2.          TRANSFERS. All transfers of shares of stock shall be made on
the books of the Corporation, by the holder of the shares, in person or by his
or her attorney, in such manner as the Board of Directors or any officer of the
Corporation may prescribe and, if such shares are certificated, upon surrender
of certificates duly endorsed. The issuance of a new certificate upon the
transfer of certificated shares is subject to the determination of the Board of
Directors that such shares shall no longer be represented by certificates. Upon
the transfer of uncertificated shares, to the extent then required by the MGCL,
the Corporation shall provide to record holders of such shares a
written statement of the information required by the MGCL to be included on
stock certificates. The Corporation shall be entitled to treat the holder of
record of any share of stock as the holder in fact thereof and, accordingly,
shall not be bound to recognize any equitable or other claim to or interest in
such share or on the part of any other person, whether or not it shall have
express or other notice thereof, except as otherwise expressly provided by the
laws of the State of Maryland. Notwithstanding the foregoing, transfers of
shares of any class or series of stock will be subject in all respects to the
Charter and all of the terms and conditions contained therein.

 

Section 3.          REPLACEMENT CERTIFICATE. Any officer of the Corporation may
direct a new certificate or certificates to be issued in place of any
certificate or certificates theretofore issued by the Corporation alleged to
have been lost, destroyed, stolen or mutilated, upon the making of an affidavit
of that fact by the person claiming the certificate to be lost, destroyed,
stolen or mutilated; provided, however, if such shares have ceased to be
certificated, no new certificate shall be issued unless requested in writing by
such stockholder and the Board of Directors has determined such certificates may
be issued. Unless otherwise determined by an officer of the Corporation, the
owner of such lost, destroyed, stolen or mutilated certificate or certificates,
or his or her legal representative, shall be required, as a condition precedent
to the issuance of a new certificate or certificates, to give the Corporation a
bond in such sums as it may direct as indemnity against any claim that may be
made against the Corporation.

 

Section 4.          FIXING OF RECORD DATE. The Board of Directors may set, in
advance, a record date for the purpose of determining stockholders entitled to
notice of or to vote at any meeting of stockholders or determining stockholders
entitled to receive payment of any dividend or the allotment of any other
rights, or in order to make a determination of stockholders for any other proper
purpose. Such date, in any case, shall not be prior to the close of business on
the day the record date is fixed and shall be not more than ninety (90) days
and, in the case of a meeting of stockholders, not less than ten (10) days,
before the date on which the meeting or particular action requiring such
determination of stockholders of record is to be held or taken. When a record
date for the determination of stockholders entitled to notice of and to vote at
any meeting of stockholders has been set as provided in this section, such
record date shall continue to apply to the meeting if adjourned or postponed,
except if the meeting is adjourned or postponed to a date more than 120 days
after the record date originally fixed for the meeting, in which case a new
record date for such meeting may be determined as set forth herein.

 

  Page 21 of 24

 

  

Section 5.          STOCK LEDGER. The Corporation shall maintain at its
principal office or at the office of its counsel, accountants or transfer agent,
an original or duplicate stock ledger containing the name and address of each
stockholder and the number of shares of each class held by such stockholder.

 

Section 6.          FRACTIONAL STOCK; ISSUANCE OF UNITS. The Board of Directors
may authorize the Corporation to issue fractional stock or authorize the
issuance of scrip, all on such terms and under such conditions as it may
determine. Notwithstanding any other provision of the Charter or these Bylaws,
the Board of Directors may issue units consisting of different securities of the
Corporation. Any security issued in a unit shall have the same characteristics
as any identical securities issued by the Corporation, except that the Board of
Directors may provide that for a specified period securities of the Corporation
issued in such unit may be transferred on the books of the Corporation only in
such unit.

 

Section 7.          TERMS OF REDEEMABLE PREFERRED STOCK. The provisions of these
Bylaws, including, but not limited to, those pertaining to the stock, the
stockholders and the Board of Directors, are subject to the preferences,
conversion and other rights, voting powers, restrictions, limitations as to
dividends and other distributions, qualifications, terms and conditions of
redemption and other terms and conditions of the Redeemable Preferred Share as
set forth in the Articles Supplementary as filed with the State Department of
Assessments and Taxation of Maryland (the “Articles Supplementary”).
Notwithstanding anything to the contrary herein, if there is any inconsistency
between the terms of these Bylaws and the terms of the Articles Supplementary,
the terms of the Articles Supplementary will prevail. Notwithstanding anything
to the contrary herein, any action contemplated to be taken, or notice to be
provided, by the holder of the Redeemable Preferred Share, which is contemplated
as being made in writing may be made by electronic transmission.

 

Article VIII

ACCOUNTING YEAR

 

The fiscal year of the Corporation shall end on December 31st of each calendar
year, unless otherwise determined by the Board of Directors by a duly adopted
resolution.

 

Article IX

DISTRIBUTIONS

 

Section 1.          AUTHORIZATION. Dividends and other distributions upon the
stock of the Corporation may be authorized by the Board of Directors, subject to
the provisions of law and the Charter. Dividends and other distributions may be
paid in cash, property or stock of the Corporation, subject to the provisions of
law and the Charter.

 

  Page 22 of 24

 

  

Section 2.          CONTINGENCIES. Before payment of any dividends or other
distributions, there may be set aside out of any assets of the Corporation
available for dividends or other distributions such sum or sums as the Board of
Directors may from time to time, in its absolute discretion, think proper as a
reserve fund for contingencies, for equalizing dividends, for repairing or
maintaining any property of the Corporation or for such other purpose as the
Board of Directors shall determine, and the Board of Directors may modify or
abolish any such reserve.

 

Article X

INVESTMENT POLICY

 

Subject to the provisions of the Charter, the Board of Directors may from time
to time adopt, amend, revise or terminate any policy or policies with respect to
investments by the Corporation as it shall deem appropriate in its sole
discretion.

 

Article XI

SEAL

 

Section 1.          SEAL. The Board of Directors may authorize the adoption of a
seal by the Corporation. The seal shall contain the name of the Corporation and
the year of its incorporation and the words “Incorporated Maryland.” The Board
of Directors may authorize one or more duplicate seals and provide for the
custody thereof.

 

Section 2.          AFFIXING SEAL. Whenever the Corporation is permitted or
required to affix its seal to a document, it shall be sufficient to meet the
requirements of any law, rule or regulation relating to a seal to place the word
“(SEAL)” adjacent to the signature of the person authorized to execute the
document on behalf of the Corporation.

 

Article XII

INDEMNIFICATION AND ADVANCE OF EXPENSES

 

To the maximum extent permitted by Maryland law in effect from time to time (but
subject to the provisions of this Article XII and the Charter), the Corporation
shall indemnify and, without requiring a preliminary determination of the
ultimate entitlement to indemnification, shall pay or reimburse reasonable
expenses in advance of final disposition of a proceeding to (a) any individual
who is a present or former director or officer of the Corporation and who is
made or threatened to be made a party to the proceeding by reason of his or her
service in that capacity and (b) any individual who, while a director or officer
of the Corporation and at the request of the Corporation, serves or has served
as a director, officer, partner, member, manager or trustee of another
corporation, real estate investment trust, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise and who
is made or threatened to be made a party to the proceeding by reason of his or
her service in that capacity from and against any claim, liability or expense to
which they may become subject or which they may incur by reason of their service
in any such capacity. The rights of a director or officer to indemnification and
advance of expenses provided by the Charter and these Bylaws shall vest
immediately upon election of such director or officer. The Corporation may, with
the approval of its Board of Directors, provide such indemnification and advance
for expenses to an individual who served a predecessor of the Corporation in any
of the capacities described in (a) or (b) above and to any employee or agent of
the Corporation or a predecessor of the Corporation. The indemnification and
payment or reimbursement of expenses provided in these Bylaws shall not be
deemed exclusive of or limit in any way other rights to which any person seeking
indemnification or payment or reimbursement of expenses may be or may become
entitled under any bylaw, regulation, insurance, agreement or otherwise.

 

  Page 23 of 24

 

  

Neither the amendment nor repeal of this Article, nor the adoption or amendment
of any other provision of these Bylaws or Charter inconsistent with this
Article, shall apply to or affect in any respect the applicability of the
preceding paragraph with respect to any act or failure to act which occurred
prior to such amendment, repeal or adoption.

 

Article XIII

WAIVER OF NOTICE

 

Whenever any notice of a meeting is required to be given pursuant to the Charter
or these Bylaws or pursuant to applicable law, a waiver thereof in writing or by
electronic transmission, given by the person or persons entitled to such notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice. Neither the business to be transacted at nor the
purpose of any meeting need be set forth in the waiver of notice of such
meeting, unless specifically required by statute. The attendance of any person
at any meeting shall constitute a waiver of notice of such meeting, except where
such person attends a meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting has not been lawfully
called or convened.

 

Article XIV

AMENDMENT OF BYLAWS

 

The Board of Directors shall have the exclusive power to adopt, alter or repeal
any provision of these Bylaws and to make new Bylaws. So long as the Redeemable
Preferred Share is outstanding, the Corporation shall not make and the Board of
Directors shall not approve any amendment, alteration or repeal of any provision
of these Bylaws, or the adoption of any new bylaw, that would alter or be
contrary or inconsistent with or that would adversely affect the then-applicable
terms of the Articles Supplementary or the rights of the holder of the
Redeemable Preferred Share (including any amendment to this Article XIV), in
each case, without the approval of the holder of the Redeemable Preferred Share.

  



  Page 24 of 24

 

 

EXHIBIT E

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made and entered into as of the
[*] day of [*], 2017, by and between Hospitality Investors Trust, Inc., a
Maryland corporation (the “Company”), and [*] (“Indemnitee”).

 

WHEREAS, the Company has requested that Indemnitee serve as a director of the
Company and may, therefore, be subjected to claims, suits or proceedings arising
as a result of his or her service; and

 

WHEREAS, as an inducement to Indemnitee to serve as such director, in
recognition of the need to provide Indemnitee with substantial protection
against personal liability, and in order to provide such protection pursuant to
express contract rights (intended to be enforceable irrespective of, among other
things, any amendment to the Company's charter or bylaws, any change in the
composition of the Board of Directors or any change in control or business
combination transaction relating to the Company), the Company has agreed to
indemnify Indemnitee and to advance expenses and costs incurred by Indemnitee in
connection with any such claims, suits or proceedings, as provided herein;

 

WHEREAS, Indemnitee may have certain rights to indemnification, advancement of
expenses and/or insurance provided by the Designating Stockholder (as
hereinafter defined) (or their affiliates), which Indemnitee, the Company and
the Designating Stockholder (or their affiliates) intend to be secondary to the
primary obligation of the Company to indemnify and advance expenses to
Indemnitee as provided herein, with the Company’s acknowledgement of and
agreement to the foregoing being a material condition to Indemnitee’s
willingness to serve as a director of the Company; and

 

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.            Definitions. For purposes of this Agreement:

 

(a)           “Applicable Legal Rate” means a fixed rate of interest equal to
the applicable federal rate for mid-term debt instruments as of the day that it
is determined that Indemnitee must repay any advanced expenses.

 



 

 

 

(b)          “Change in Control” means a change in control of the Company
occurring after the Effective Date of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or
not the Company is then subject to such reporting requirement; provided,
however, that, without limitation, such a Change in Control shall be deemed to
have occurred if, after the Effective Date (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 15% or more of the
combined voting power of all of the Company’s then-outstanding securities
entitled to vote generally in the election of directors without the prior
approval of at least two-thirds of the members of the Board of Directors in
office immediately prior to such person’s attaining such percentage interest;
(ii) there occurs a proxy contest, or the Company is a party to a merger,
consolidation, sale of assets, plan of liquidation or other reorganization not
approved by at least two-thirds of the members of the Board of Directors then in
office, as a consequence of which members of the Board of Directors in office
immediately prior to such transaction or event constitute less than a majority
of the Board of Directors thereafter; or (iii) at any time, a majority of the
members of the Board of Directors are not individuals (A) who were directors as
of the Effective Date or (B) whose election by the Board of Directors or
nomination for election by the Company’s stockholders was approved by the
affirmative vote of at least two-thirds of the directors then in office who were
directors as of the Effective Date or whose election or nomination for election
was previously so approved.

 

(c)           “Corporate Status” means the status of a person (including at any
time prior to the Effective Date) as a present or former director, officer,
employee or agent of the Company or as a director, trustee, officer, partner,
manager, managing member, fiduciary, employee, representative or agent of any
other foreign or domestic corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise that such person
is or was serving in such capacity at the request of the Company. As a
clarification and without limiting the circumstances in which Indemnitee may be
serving at the request of the Company, service by Indemnitee shall be deemed to
be at the request of the Company: (i) if Indemnitee serves or served as a
director, trustee, officer, partner, manager, managing member, fiduciary,
employee, representative or agent of any corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise (1) of which a majority of the voting power or equity interest is or
was owned directly or indirectly by the Company or (2) the management of which
is controlled directly or indirectly by the Company and/or (ii) if, as a result
of Indemnitee’s service to the Company or any of its affiliated entities,
Indemnitee is subject to duties by, or required to perform services for, an
employee benefit plan or its participants or beneficiaries, including as
fiduciary or deemed fiduciary thereof.

 

(d)          “Designating Stockholder” means Brookfield Strategic Real Estate
Partners II Hospitality REIT II LLC.

 

(e)          “Disinterested Director” means a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification and/or
advance of Expenses is sought by Indemnitee.

 

(f)          “Effective Date” means the date set forth in the first paragraph of
this Agreement.

 

(g)          “Expenses” means any and all reasonable and out-of-pocket
attorneys’ fees and costs, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, federal, state, local
or foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement, ERISA excise taxes and penalties
and any other disbursements or expenses incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in or otherwise participating in a Proceeding. Expenses shall
also include Expenses incurred in connection with any appeal resulting from any
Proceeding including, without limitation, the premium for, security for and
other costs relating to any cost bond supersedeas bond or other appeal bond or
its equivalent.

 



 2 

 

 

(h)          “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements), or (ii) any other party to or participant or
witness in the Proceeding giving rise to a claim for indemnification or advance
of Expenses hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

(i)          “Proceeding” means any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other proceeding, whether brought by or
in the right of the Company or otherwise and whether of a civil (including
intentional or unintentional tort claims), criminal, administrative or
investigative (formal or informal) nature, including any appeal therefrom,
except one pending or completed on or before the Effective Date, unless
otherwise specifically agreed in writing by the Company and Indemnitee. If
Indemnitee reasonably believes that a given situation may lead to or culminate
in the institution of a Proceeding, such situation shall also be considered a
Proceeding.

 

(j)           “Purchase Agreement” shall mean the Securities Purchase, Voting
and Standstill Agreement, dated January 12, 2017, by and among the Company,
American Realty Capital Hospitality Operating Partnership, L.P. the Designating
Stockholder, as the same may be amended, modified or supplemented from time to
time in accordance with its terms.

 

Section 2.            Services by Indemnitee. In consideration of the Company’s
covenants and commitments hereunder, the Indemnitee agrees to serve as a
director of the Company. However, this Agreement shall not impose any
independent obligation on Indemnitee or the Company to continue Indemnitee’s
service to the Company. This Agreement shall not be deemed an employment
contract between the Company (or any other entity) and Indemnitee.

 

Section 3.            General. Subject to the limitations in Section 5, the
Company shall indemnify, and advance Expenses to, Indemnitee (a) as provided in
this Agreement and (b) as permitted by Maryland law in effect on the Effective
Date and as amended from time to time; provided, however, that no change in
Maryland law shall have the effect of reducing the benefits available to
Indemnitee hereunder based on Maryland law as in effect on the Effective Date.
Subject to the limitations in Section 5, the rights of Indemnitee provided in
this Section 3 shall include, without limitation, the rights set forth in the
other sections of this Agreement and any additional indemnification permitted by
Section 2-418(g) of the Maryland General Corporation Law (the “MGCL”).

 



 3 

 

 

Section 4.            Standard for Indemnification. Subject to the limitations
in Section 5, if, by reason of Indemnitee’s Corporate Status, Indemnitee is, or
is threatened to be, made a party to any Proceeding, the Company shall indemnify
Indemnitee against all judgments, penalties, fines and amounts paid in
settlement and all Expenses actually incurred by Indemnitee or on Indemnitee’s
behalf in connection with any such Proceeding unless it is established by clear
and convincing evidence that (a) the act or omission of Indemnitee was material
to the matter giving rise to the Proceeding and (i) was committed in bad faith
or (ii) was the result of active and deliberate dishonesty, (b) Indemnitee
actually received an improper personal benefit in money, property or services or
(c) in the case of any criminal Proceeding, Indemnitee had reasonable cause to
believe that his or her conduct was unlawful.

 

Section 5.            Certain Limits on Indemnification. Notwithstanding any
other provision of this Agreement (other than Section 6), Indemnitee shall not
be entitled to:

 

(a)          indemnification for any loss or liability unless all of the
following conditions are met: (i) Indemnitee has determined, in good faith, that
the course of conduct that caused the loss or liability was in the best
interests of the Company; (ii) Indemnitee was acting on behalf of or performing
services for the Company; (iii) such loss or liability was not the result of (A)
gross negligence or willful misconduct, in the case that the Indemnitee is an
independent director of the Company or (B) negligence or misconduct, in the case
that the Indemnitee is not an independent director of the Company; and (iv) such
indemnification is recoverable only out of the Company’s net assets and not from
the Company’s stockholders;

 

(b)          indemnification for any loss or liability arising from an alleged
violation of federal or state securities laws unless one or more of the
following conditions are met: (i) there has been a successful adjudication on
the merits of each count involving alleged material securities law violations as
to Indemnitee; (ii) such claims have been dismissed with prejudice on the merits
by a court of competent jurisdiction as to Indemnitee; or (iii) a court of
competent jurisdiction approves a settlement of the claims against Indemnitee
and finds that indemnification of the settlement and the related costs should be
made, and the court considering the request for indemnification has been advised
of the position of the Securities and Exchange Commission and of the published
position of any state securities regulatory authority in which securities of the
Company were offered or sold as to indemnification for violations of securities
laws;

 

(c)          indemnification hereunder if the Proceeding was one by or in the
right of the Company and Indemnitee is adjudged, in a final adjudication of the
Proceeding not subject to further appeal, to be liable to the Company;

 

(d)          indemnification hereunder if Indemnitee is adjudged, in a final
adjudication of the Proceeding not subject to further appeal, to be liable on
the basis that personal benefit was improperly received in any Proceeding
charging improper personal benefit to Indemnitee, whether or not involving
action in the Indemnitee’s Corporate Status; or

 

(e)          indemnification or advance of Expenses hereunder if the Proceeding
was brought by Indemnitee, unless: (i) the Proceeding was brought to enforce
this Agreement, and then only to the extent in accordance with and as authorized
by Section 12 of this Agreement, or (ii) the Company’s charter or bylaws, a
resolution of the stockholders entitled to vote generally in the election of
directors or of the Board of Directors or an agreement approved by the Board of
Directors to which the Company is a party expressly provide otherwise.

 



 4 

 

 

Section 6.            Court-Ordered Indemnification. Subject to the limitations
in Section 5(a) and (b), a court of appropriate jurisdiction, upon application
of Indemnitee and such notice as the court shall require, may order
indemnification of Indemnitee by the Company in the following circumstances:

 

(a)          if such court determines that Indemnitee is entitled to
reimbursement under Section 2-418(d)(1) of the MGCL, the court shall order
indemnification, in which case Indemnitee shall be entitled to recover the
Expenses of securing such reimbursement; or

 

(b)           if such court determines that Indemnitee is fairly and reasonably
entitled to indemnification in view of all the relevant circumstances, whether
or not Indemnitee (i) has met the standards of conduct set forth in Section
2-418(b) of the MGCL or (ii) has been adjudged liable for receipt of an improper
personal benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper without regard to any limitation
on such court ordered indemnification contemplated by Section 2-418(d)(2)(ii) of
the MGCL.

 

Section 7.            Indemnification for Expenses of an Indemnitee Who is
Wholly or Partly Successful. Subject to the limitations in Section 5, to the
extent that Indemnitee was or is, by reason of his or her Corporate Status, made
a party to (or otherwise becomes a participant in) any Proceeding and is
successful, on the merits or otherwise, in the defense of such Proceeding,
Indemnitee shall be indemnified by the Company for all Expenses actually
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee under this
Section 7 for all Expenses actually incurred by Indemnitee or on Indemnitee’s
behalf in connection with each such claim, issue or matter, allocated on a
reasonable and proportionate basis. For purposes of this Section 7, and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

 



 5 

 

 

Section 8.            Advance of Expenses for an Indemnitee. If, by reason of
Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be, made a
party to any Proceeding, the Company shall, without requiring a preliminary
determination of Indemnitee’s ultimate entitlement to indemnification hereunder,
advance all Expenses incurred by or on behalf of Indemnitee in connection with
(a) such Proceeding which is initiated by a third party who is not a stockholder
of the Company, or (b) such Proceeding which is initiated by a stockholder of
the Company acting in his or her capacity as such and for which a court of
competent jurisdiction specifically approves such advancement, and which relates
to acts or omissions with respect to the performance of duties or services on
behalf of the Company, within ten days after the receipt by the Company of a
statement or statements requesting such advance or advances from time to time,
whether prior to or after final disposition of such Proceeding, and may be in
the form of, in the reasonable discretion of Indemnitee (but without
duplication) (a) payment of such Expenses directly to third parties on behalf of
the Indemnitee, (b) advancement to the Indemnitee of funds in an amount
sufficient to pay such Expenses or (c) reimbursement to Indemnitee for
Indemnitee’s payment of such Expenses. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and shall include or be
preceded or accompanied by a written affirmation by Indemnitee of Indemnitee’s
good faith belief that the standard of conduct necessary for indemnification by
the Company as authorized by law and by this Agreement has been met and a
written undertaking by or on behalf of Indemnitee, in substantially the form
attached hereto as Exhibit A or in such form as may be required under applicable
law as in effect at the time of the execution thereof to reimburse the portion
of any Expenses advanced to Indemnitee, together with the Applicable Legal Rate
of interest thereon, relating to claims, issues or matters in the Proceeding as
to which it shall ultimately be determined by non-appealable judgment of a court
of competent jurisdiction that the standard of conduct has not been met by
Indemnitee and which have not been successfully resolved as described in
Section 7 of this Agreement. To the extent that Expenses advanced to Indemnitee
do not relate to a specific claim, issue or matter in the Proceeding, such
Expenses shall be allocated on a reasonable and proportionate basis. The
undertaking required by this Section 8 shall be an unlimited general obligation
by or on behalf of Indemnitee and shall be accepted without reference to
Indemnitee’s financial ability to repay such advanced Expenses and without any
requirement to post security therefor.

 

Section 9.            Indemnification and Advance of Expenses as a Witness or
Other Participant. Subject to the limitations in Section 5, to the extent that
Indemnitee is or may be, by reason of Indemnitee’ s Corporate Status, made a
witness or otherwise asked to participate in any Proceeding, whether instituted
by the Company or any other person, and to which Indemnitee is not a party,
Indemnitee shall be advanced all Expenses and indemnified against all Expenses
actually incurred by Indemnitee or on Indemnitee’ s behalf in connection
therewith within ten days after the receipt by the Company of a statement or
statements requesting any such advance or indemnification from time to time,
whether prior to or after final disposition of such Proceeding. Such statement
or statements shall reasonably evidence the Expenses incurred by Indemnitee.

 

Section 10.           Procedure for Determination of Entitlement to
Indemnification.

 

(a)          To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. Indemnitee may submit one or more such requests
from time to time and at such time(s) as Indemnitee deems appropriate in
Indemnitee’s sole discretion. The officer of the Company receiving any such
request from Indemnitee shall, promptly upon receipt of such a request for
indemnification, advise the Board of Directors in writing that Indemnitee has
requested indemnification.

 



 6 

 

 

(b)          Upon written request by Indemnitee for indemnification pursuant to
Section 10(a) above, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall promptly be made in the
specific case: (i) if a Change in Control shall have occurred, by Independent
Counsel, in a written opinion to the Board of Directors, a copy of which shall
be delivered to Indemnitee, which Independent Counsel shall be selected by
Indemnitee and approved by the Board of Directors in accordance with Section
2-418(e)(2)(ii) of the MGCL, which approval shall not be unreasonably withheld;
or (ii) if a Change in Control shall not have occurred, (A) by the Board of
Directors by a majority vote of a quorum consisting of Disinterested Directors
or, if such a quorum cannot be obtained, then by a majority vote of a duly
authorized committee of the Board of Directors consisting solely of one or more
Disinterested Directors, (B) if Independent Counsel has been selected by the
Board of Directors in accordance with Section 2-418(e)(2)(ii) of the MGCL and
approved by Indemnitee, which approval shall not be unreasonably withheld or
delayed, by Independent Counsel, in a written opinion to the Board of Directors,
a copy of which shall be delivered to Indemnitee or (C) if so directed by a
majority of the members of the Board of Directors, by the stockholders of the
Company. If it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made by the Company within ten days after such
determination. Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination in the
discretion of the Board of Directors or Independent Counsel if retained pursuant
to clause (ii)(B) of this Section 10(b). Any Expenses incurred by Indemnitee in
so cooperating with the person, persons or entity making such determination
shall be borne by the Company (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Company shall indemnify and
hold Indemnitee harmless therefrom.

 

(c)          The Company shall pay the reasonable fees and expenses of
Independent Counsel, if one is appointed.

 

Section 11.           Presumptions and Effect of Certain Proceedings.

 

(a)          In making any determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 10(a) of this Agreement, and the Company shall have the
burden of proof, by clear and convincing evidence, to overcome that presumption
in connection with the making of any determination contrary to that presumption.

 

(b)          The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, upon a plea of nolo
contendere or its equivalent, or entry of an order of probation prior to
judgment, does not create a presumption that Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.

 

(c)          The knowledge and/or actions, or failure to act, of any other
director, officer, employee or agent of the Company or any other director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any other foreign or domestic corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise shall not be imputed to Indemnitee for purposes of determining any
other right to indemnification under this Agreement.

 



 7 

 

 

Section 12.           Remedies of Indemnitee.

 

(a)          lf (i) a determination is made pursuant to Section 10(b) of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) an advance of Expenses is not timely made pursuant to Sections 8
or 9 of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 10(b) of this Agreement within 60 days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Sections 7 or 9 of this Agreement within
ten days after receipt by the Company of a written request therefor, or
(v) payment of indemnification pursuant to any other section of this Agreement
or the charter or bylaws of the Company is not made within ten days after a
determination has been made that Indemnitee is entitled to indemnification,
Indemnitee shall be entitled to an adjudication in an appropriate court located
in the State of Maryland, or in any other court of competent jurisdiction, of
Indemnitee’s entitlement to such indemnification or advance of Expenses.
Alternatively, Indemnitee , at Indemnitee’s option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence a proceeding seeking an adjudication or an award in arbitration within
180 days following the date on which Indemnitee first has the right to commence
such proceeding pursuant to this Section 12(a); provided, however, that the
foregoing clause shall not apply to a proceeding brought by Indemnitee to
enforce his or her rights under Section 7 of this Agreement. Except as set forth
herein, the provisions of Maryland law (without regard to its conflicts of laws
rules) shall apply to any such arbitration. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.

 

(b)          In any judicial proceeding or arbitration commenced pursuant to
this Section 12, Indemnitee shall be presumed to be entitled to indemnification
or advance of Expenses, as the case may be, under this Agreement and the Company
shall have the burden of proving that Indemnitee is not entitled to
indemnification or advance of Expenses, as the case may be. If Indemnitee
commences a judicial proceeding or arbitration pursuant to this Section 12,
Indemnitee shall not be required to reimburse the Company for any advances
pursuant to Section 8 of this Agreement until a final determination is made with
respect to Indemnitee’s entitlement to indemnification (as to which all rights
of appeal have been exhausted or lapsed). The Company shall, to the fullest
extent not prohibited by law, be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 12 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement.

 

(c)          If a determination shall have been made pursuant to Section 10(b)
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 12, absent a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification.

 

(d)          In the event that Indemnitee is successful in seeking, pursuant to
this Section 12, a judicial adjudication of or an award in arbitration to
enforce Indemnitee’s rights under, or to recover damages for breach of, this
Agreement, Indemnitee shall be entitled to recover from the Company, and shall
be indemnified by the Company for, any and all Expenses actually incurred by him
or her in such judicial adjudication or arbitration. If it shall be determined
in such judicial adjudication or arbitration that Indemnitee is entitled to
receive part but not all of the indemnification or advance of Expenses sought,
the Expenses incurred by Indemnitee in connection with such judicial
adjudication or arbitration shall be appropriately prorated.

 



 8 

 

 

(e)          Interest shall be paid by the Company to Indemnitee at the maximum
rate allowed to be charged for judgments under the Courts and Judicial
Proceedings Article of the Annotated Code of Maryland for amounts which the
Company pays or is obligated to pay for the period (i) commencing with either
the tenth day after the date on which the Company was requested to advance
Expenses in accordance with Sections 8 or 9 of this Agreement or the 60th day
after the date on which the Company was requested to make the determination of
entitlement to indemnification under Section 10(b) of this Agreement, as
applicable, and (ii) ending on the date such payment is made to Indemnitee by
the Company.

 

Section 13.           Defense of the Underlying Proceeding.

 

(a)          Indemnitee shall notify the Company promptly in writing upon being
served with any summons, citation, subpoena, complaint, indictment, request or
other document relating to any Proceeding which may result in the right to
indemnification or the advance of Expenses hereunder and shall include with such
notice a description of the nature of the Proceeding and a summary of the facts
underlying the Proceeding. The failure to give any such notice shall not
disqualify Indemnitee from the right, or otherwise affect in any manner any
right of Indemnitee, to indemnification or the advance of Expenses under this
Agreement unless the Company’s ability to defend in such Proceeding or to obtain
proceeds under any insurance policy is materially and adversely prejudiced
thereby, and then only to the extent the Company is thereby actually so
prejudiced.

 

(b)          Subject to the provisions of the last sentence of this
Section 13(b) and of Section 13(c) below, the Company shall have the right to
defend Indemnitee in any Proceeding which may give rise to indemnification
hereunder; provided, however, that the Company shall notify Indemnitee of any
such decision to defend within 15 calendar days following receipt of notice of
any such Proceeding under Section 13(a) above. The Company shall not, without
the prior written consent of Indemnitee, which shall not be unreasonably
withheld or delayed, consent to the entry of any judgment against Indemnitee or
enter into any settlement or compromise which (i) includes an admission of fault
of Indemnitee, (ii) does not include, as an unconditional term thereof, the full
release of Indemnitee from all liability in respect of such Proceeding, which
release shall be in form and substance reasonably satisfactory to Indemnitee, or
(iii) would impose any Expense, judgment, fine, penalty or limitation on
Indemnitee. This Section 13(b) shall not apply to a Proceeding brought by
Indemnitee under Section 12 of this Agreement.

 

(c)          Notwithstanding the provisions of Section l3(b) above, if in a
Proceeding to which Indemnitee is a party by reason of Indemnitee’s Corporate
Status, (i) Indemnitee reasonably concludes, based upon an opinion of counsel
approved by the Company, which approval shall not be unreasonably withheld,
conditioned or delayed, that Indemnitee may have separate defenses or
counterclaims to assert with respect to any issue which may not be consistent
with other defendants in such Proceeding, (ii) Indemnitee reasonably concludes,
based upon an opinion of counsel approved by the Company, which approval shall
not be unreasonably withheld, conditioned or delayed, that an actual or apparent
conflict of interest or potential conflict of interest exists between Indemnitee
and the Company, or (iii) if the Company fails to assume the defense of such
Proceeding in a timely manner, Indemnitee shall be entitled to be represented by
separate legal counsel of Indemnitee’s choice, subject to the prior approval of
the Company, which approval shall not be unreasonably withheld, conditioned or
delayed, at the expense of the Company. In addition, if the Company fails to
comply with any of its obligations under this Agreement or in the event that the
Company or any other person takes any action to declare this Agreement void or
unenforceable, or institutes any Proceeding to deny or to recover from
Indemnitee the benefits intended to be provided to Indemnitee hereunder,
Indemnitee shall have the right to retain counsel of Indemnitee’s choice,
subject to the prior approval of the Company, which approval shall not be
unreasonably withheld, conditioned or delayed, at the expense of the Company
(subject to Section 12(d) of this Agreement), to represent Indemnitee in
connection with any such matter.

 



 9 

 

 

Section 14.           Representations and Warranties of the Company. The Company
hereby represents and warrants to Indemnitee as follows:

 

(a)          Authority. The Company has all necessary corporate power and
authority to enter into, and be bound by the terms of, this Agreement, and the
execution, delivery and performance of the undertakings contemplated by this
Agreement have been duly authorized by the Company.

 

(b)          Enforceability. This Agreement, when executed and delivered by the
Company in accordance with the provisions hereof, shall be a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally or general equitable principles, and
to the extent limited by applicable federal or state securities laws.

 

Section 15.           Non-Exclusivity; Survival of Rights; Subrogation.

 

(a)          The rights of indemnification and advance of Expenses as provided
by this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the charter or
bylaws of the Company, any agreement or a resolution of the stockholders
entitled to vote generally in the election of directors or of the Board of
Directors, or otherwise. Unless consented to in writing by Indemnitee, no
amendment, alteration or repeal of the charter or bylaws of the Company, this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his or her Corporate Status prior to such amendment,
alteration or repeal, regardless of whether a claim with respect to such action
or inaction is raised prior or subsequent to such amendment, alteration or
repeal. No right or remedy herein conferred is intended to be exclusive of any
other right or remedy, and every other right or remedy shall be cumulative and
in addition to every other right or remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prohibit the concurrent
assertion or employment of any other right or remedy.

 



 10 

 

 

(b)          Except for any rights the Company may have pursuant to the terms of
any Transaction Document (as defined in the Purchase Agreement), the Company
hereby unconditionally and irrevocably waives, relinquishes and releases, and
covenants and agrees not to exercise, any rights that the Company now has
against the Designating Stockholder (or any of its affiliates) or Indemnitee
that arise from or relate to the existence, payment, performance or enforcement
of the Company’s obligations under this Agreement or under any other
indemnification agreement (whether pursuant to contract, bylaws or charter) with
any person or entity, including, without limitation, any right of subrogation
(whether pursuant to contract or common law), reimbursement, exoneration,
contribution or indemnification, or to be held harmless, and any right to
participate in any claim or remedy of Indemnitee (including of Indemnitee
against the Designating Stockholder (or any of its affiliates)), whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Designating Stockholder (or any of its affiliates) or Indemnitee, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right.

 

(c)           In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee with respect to any insurance referred to in Section
16(a) hereof, who shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights (except
with respect to any rights of recovery against the Designating Stockholder).

 

Section 16.           Insurance.

 

(a)          The Company (i) has, prior to the date hereof, obtained directors
and officers liability insurance, covering Indemnitee or any claim made against
Indemnitee by reason of his or her Corporate Status and covering the Company for
any indemnification or advance of Expenses made by the Company to Indemnitee for
any claims made against Indemnitee by reason of his or her Corporate Status,
with an underwriter and with terms (including premiums, deductibles and coverage
limits) reasonably satisfactory to the Designating Stockholder, and (ii) will,
after the date hereof, use its reasonable best efforts to maintain such
insurance in full force and effect and shall pay the premium therefor pursuant
to the terms thereof; provided, that the Company shall not reduce the coverage
of such directors and officers liability insurance without the prior written
consent of the Designating Stockholder.

 

(b)          Without in any way limiting any other obligation under this
Agreement, the Company shall indemnify Indemnitee for any payment by Indemnitee
arising out of the amount of any deductible or retention and the amount of any
excess of the aggregate of all judgments, penalties, fines, settlements and
Expenses incurred by Indemnitee in connection with a Proceeding over the
coverage of any insurance referred to in Section 16(a). The purchase,
establishment and maintenance of any such insurance shall not in any way limit
or affect the rights or obligations of the Company or Indemnitee under this
Agreement except as expressly provided herein, and the execution and delivery of
this Agreement by the Company and Indemnitee shall not in any way limit or
affect the rights or obligations of the Company under any such insurance
policies. If, at the time the Company receives notice from any source of a
Proceeding to which Indemnitee is a party or a participant (as a witness or
otherwise), the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies.

 



 11 

 

 

Section 17.           Coordination of Payments. The Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable or
payable or reimbursable as Expenses hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise; provided, however, that (i) the
Company hereby agrees that it is the indemnitor of first resort under this
Agreement and under any other indemnification agreement (i.e., their obligations
to Indemnitee under this Agreement or any other agreement or undertaking to
provide advancement and/or indemnification to Indemnitee are primary and any
obligation of the Designating Stockholder (or any affiliate thereof other than
the Company) to provide advancement or indemnification for the same Expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, liabilities, judgments,
penalties, fines and amounts paid in settlement) incurred by Indemnitee are
secondary), and (ii) if the Designating Stockholder (or any affiliate thereof
other than the Company) pays or causes to be paid, for any reason, any amounts
otherwise indemnifiable hereunder or under any other indemnification agreement
(whether pursuant to contract, bylaws or charter) pursuant to which Indemnitee
is entitled to indemnification from the Company or any affiliate of the Company,
then (x) the Designating Stockholder (or such affiliate, as the case may be)
shall be fully subrogated to all rights of Indemnitee with respect to such
payment and (y) the Company shall fully indemnify, reimburse and hold harmless
the Designating Stockholder (or such other affiliate) for all such payments
actually made by the Designating Stockholder (or such other affiliate) to the
extent the Company is otherwise liable pursuant to the charter or bylaws of the
Company to Indemnitee for such payments made by the Designating Stockholder.

 

Section 18.           Contribution. If the indemnification provided in this
Agreement is unavailable in whole or in part and may not be paid to Indemnitee
for any reason, other than for failure to satisfy the standard of conduct set
forth in Section 4 or due to the provisions of Section 5, then, with respect to
any Proceeding in which the Company is jointly liable with Indemnitee (or would
be joined in such Proceeding or would be liable if joined in such Proceeding),
to the fullest extent permissible under applicable law and this Agreement, the
Company, in lieu of indemnifying and holding harmless Indemnitee, shall pay, in
the first instance, the entire amount incurred by Indemnitee, whether for
Expenses, judgments, penalties, and/or amounts paid or to be paid in settlement,
in connection with any Proceeding without requiring Indemnitee to contribute to
such payment, and the Company hereby waives and relinquishes any right of
contribution it may have at any time against Indemnitee.

 

Section 19.         Reports to Stockholders. To the extent required by the MGCL,
the Company shall report in writing to its stockholders the payment of any
amounts for indemnification of, or advance of Expenses to, Indemnitee under this
Agreement arising out of a Proceeding by or in the right of the Company with the
notice of the meeting of stockholders of the Company next following the date of
the payment of any such indemnification or advance of Expenses or prior to such
meeting.

 



 12 

 

 

Section 20.           Duration of Agreement; Binding Effect.

 

(a)           This Agreement shall continue until and terminate on the later of
(i) the date that Indemnitee shall have ceased to serve as a director, officer,
employee or agent of the Company or as a director, trustee, officer, partner,
manager, managing member, fiduciary, employee or agent of any other foreign or
domestic corporation, real estate investment trust, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving in such capacity at the request of
the Company and (ii) the date that Indemnitee is no longer subject to any actual
or possible Proceeding (including any rights of appeal thereto and any
Proceeding commenced by Indemnitee pursuant to Section 12 of this Agreement),
which date shall in no event be earlier than the date on which the applicable
statute of limitations period with respect to any possible Proceeding expires.

 

(b)          The indemnification and advance of Expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or a director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any other foreign or domestic corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise that such person is or was serving in such capacity at
the request of the Company, and shall inure to the benefit of Indemnitee and
Indemnitee’s spouse, assigns, heirs, devisees, executors and administrators and
other legal representatives.

 

(c)          The Company shall require and cause any successor (whether direct
or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 

(d)          The Company and Indemnitee agree that a monetary remedy for breach
of this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled. Indemnitee shall further be entitled to such specific
performance and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertakings in connection therewith. The Company
acknowledges that, in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by a court, and the Company hereby waives any such
requirement of such a bond or undertaking.

 



 13 

 

 

Section 21.           Severability. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including, without limitation, each portion of any
Section, paragraph or sentence of this Agreement containing any such provision
held to be invalid, illegal or unenforceable that is not itself invalid, illegal
or unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 22.           Identical Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall for all purposes be deemed to be
an original but all of which together shall constitute one and the same
Agreement. One such counterpart signed by the party against whom enforceability
is sought shall be sufficient to evidence the existence of this Agreement.

 

Section 23.           Headings. The headings of the paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.

 

Section 24.           Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

Section 25.           Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, on the day of such
delivery, or (ii) mailed by certified or registered mail with postage prepaid,
on the third business day after the date on which it is so mailed:

 

(a)          If to Indemnitee, to the address set forth on the signature page
hereto.

 

(b)          If to the Company, to:

 

Hospitality Investors Trust, Inc.
405 Park Avenue, 14th Floor
New York, NY 10022
Attn: General Counsel

 

or to such other address as may have been furnished in writing to Indemnitee by
the Company or to the Company by Indemnitee, as the case may be.

 



 14 

 

 

Section 26.           Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Maryland,
without regard to its conflicts of laws rules.

 

Section 27.           Third Party Beneficiaries. The Designating Stockholder
(and its affiliates) are express third party beneficiaries of this Agreement,
are entitled to rely upon this Agreement, and may specifically enforce the
Company’s obligations hereunder (including but not limited to the obligations
specified in Section 15 and Section 17 of this Agreement) as though a party
hereunder.

 

[SIGNATURE PAGE FOLLOWS]

 



 15 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  HOSPITALITY INVESTORS trust, Inc.           By:       Name: Jonathan P.
Mehlman     Title: Chief Executive Officer and President           INDEMNITEE  
              Name:           INDEMNITEE                 Name:  

 



 

 

 

EXHIBIT A

 

AFFIRMATION AND UNDERTAKING TO REPAY EXPENSES ADVANCED

 

To: The Board of Directors of Hospitality Investors Trust, Inc.

 

Re: Affirmation and Undertaking

 

Ladies and Gentlemen:

 

This Affirmation and Undertaking is being provided pursuant to that certain
Indemnification Agreement, dated the [*] day of [*], 2017, by and between
Hospitality Investors Trust, Inc., a Maryland corporation (the “Company”), and
the undersigned Indemnitee (the “Indemnification Agreement”), pursuant to which
I am entitled to advance of Expenses in connection with [Description of
Proceeding] (the “Proceeding”).

 

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

 

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. I hereby affirm my good
faith belief that at all times, insofar as I was involved as a director of the
Company, in any of the facts or events giving rise to the Proceeding, I (1) did
not act with bad faith or active or deliberate dishonesty, (2) did not receive
any improper personal benefit in money, property or services and (3) in the case
of any criminal proceeding, had no reasonable cause to believe that any act or
omission by me was unlawful.

 

In consideration of the advance by the Company for Expenses incurred by me in
connection with the Proceeding (the “Advanced Expenses”), I hereby agree that
if, in connection with the Proceeding, it is established that (1) an act or
omission by me was material to the matter giving rise to the Proceeding and
(a) was committed in bad faith or (b) was the result of active and deliberate
dishonesty, (2) I actually received an improper personal benefit in money,
property or services or (3) in the case of any criminal proceeding, I had
reasonable cause to believe that the act or omission was unlawful, then I shall
promptly reimburse the portion of the Advanced Expenses, together with the
Applicable Legal Rate of interest thereon, relating to the claims, issues or
matters in the Proceeding as to which the foregoing findings have been
established.

 



 A-1 

 

 

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
_____ day of _______________, 20____.

 

          Name:

 



 A-2 

 



 

EXHIBIT F

 

FORM OF

 

OWNERSHIP LIMIT WAIVER AGREEMENT

 

THIS OWNERSHIP LIMIT WAIVER AGREEMENT (this “Agreement”), dated as of
_____________, 2017, is between Hospitality Investors Trust, Inc., a Maryland
corporation (the “Company”), and Brookfield Strategic Real Estate Partners II
Hospitality REIT II, LLC (the “Investor”). Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Articles of
Amendment and Restatement for the Company, as filed with the Maryland State
Department of Assessments and Taxation, as amended, supplemented, and amended
and restated through the date hereof and as presently in effect (the “Charter”)
or the Purchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, pursuant to a Securities Purchase, Voting and Standstill Agreement by
and among the Company (f/k/a American Realty Capital Hospitality Trust, Inc.),
American Realty Capital Hospitality Operating Partnership, L.P. (the “Operating
Partnership”) and the Investor, dated as of January 12, 2017 (the “Purchase
Agreement”), the Investor desires to purchase from the Company one Redeemable
Preferred Share (the “Preferred Share”) and the Investor desires to purchase
from the Operating Partnership Convertible Preferred Units, all in accordance
with the terms of the Purchase Agreement.

 

WHEREAS, the Convertible Preferred Units shall be convertible into OP Units,
which OP Units shall be redeemable for cash or Common Shares at the option of
the Company in accordance with the terms of, and subject to the restrictions
contained in, the Purchase Agreement and the Amended and Restated Agreement of
Limited Partnership of the Operating Partnership, dated as of the date hereof
(the “Partnership Agreement”).

 

WHEREAS, Section 5.9 of the Charter contains restrictions regarding the
Aggregate Share Ownership Limit, which prohibits any Person from Beneficially
Owning or Constructively Owning more than 9.8% in value of the aggregate of the
outstanding shares of Capital Stock of the Company and not more than 9.8% (in
value or in number of shares, whichever is more restrictive) of any class or
series of shares of Capital Stock of the Company, except as otherwise waived by
the Company. These restrictions are designed to ensure the Company’s continued
qualification as a real estate investment trust under the Internal Revenue Code
of 1986, as amended (the “Code”).

 

WHEREAS, prior to closing on the Investor’s purchase of the Preferred Share or
any Convertible Preferred Units, in order to assist the Company in preventing
the usage of any net operating losses it may have from being limited under
Section 382 of the Code, which is important to the Company’s ability to continue
to qualify as a REIT, the Company intends to lower its Aggregate Share Ownership
Limit in accordance with Section 5.9(ii)(h) of the Charter to 4.9%.

 



F-1

 

 

WHEREAS, the Investor may acquire Beneficial Ownership or Constructive Ownership
of shares of Capital Stock in excess of the Aggregate Share Ownership Limit and
has requested a waiver of the Aggregate Share Ownership Limit.

 

WHEREAS, the Investor may transfer its ownership of any Shares, Convertible
Preferred Units or OP Units to its Affiliates in accordance with the terms of
the Purchase Agreement and the Partnership Agreement. The Investor and its
Affiliates are herein referred to collectively as the, and in accordance with
Section 5.9(ii)(a)(I)(A)(1) constitute an, “Excepted Holder”.

 

WHEREAS, Pursuant to Section 5.9(ii)(g)(I) of the Charter, the Company has
adopted resolutions approving the Excepted Holder’s exemption from the Aggregate
Share Ownership Limit on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, the parties, intending to be legally bound, in reliance on the
representations set forth in the Certificate (as defined below), hereby agree as
follow:

 

AGREEMENT

 

1. WAIVER OF OWNERSHIP LIMITS

 

1.1       The Company hereby waives the application of the Aggregate Share
Ownership Limit contained in Section 5.9(ii)(a)(I)(A) of the Charter to the
Excepted Holder (such waiver, the “Ownership Limit Waiver”) and permits the
Excepted Holder to Beneficially Own and Constructively Own the Preferred Share
and any Common Shares (the “Excepted Stock”) subject to a new ownership limit
(the “Excepted Holder Limit”) of 49%; provided that the Excepted Holder’s right
to Beneficially Own and Constructively Own OP Units and Common Shares shall in
all cases be subject to Section 16.7 of the Partnership Agreement.

 

1.2        The Ownership Limit Waiver and Excepted Holder Limit granted by this
Section 1 are granted solely to the Excepted Holder and relate solely to the
Excepted Stock Beneficially Owned and/or Constructively Owned by the Excepted
Holder.  Any Transfer of the Excepted Stock held by the Excepted Holder, other
than to another Affiliate included within the term “Excepted Holder”, shall
cause such Excepted Stock to no longer be subject to this Ownership Limit Waiver
and any such Excepted Stock shall be subject to the Aggregate Share Ownership
Limit as of the date of such Transfer.

 

1.3 The Ownership Limit Waiver and Excepted Holder Limit granted by this Section
1 only grant the Excepted Holder the right to Beneficially Own and/or
Constructively Own Excepted Stock up to the Excepted Holder Limit.  The Excepted
Holder shall not directly or indirectly acquire shares of Capital Stock in
excess of the Excepted Holder Limit. For the avoidance of doubt, the ownership
of Class C Units and OP Units (each as defined in the Partnership Agreement) by
the Excepted Holder shall not constitute Beneficial Ownership and/or
Constructive Ownership of Common Shares by the Excepted Holder.

 

1.4       Except as specifically provided in Section 1.1, this Agreement does
not waive any restrictions or limitations set forth in Section 5.9 of the
Charter as they apply to the shares of Capital Stock Beneficially Owned and
Constructively Owned by the Excepted Holder.

 

2. LIMITATIONS AND OTHER MATTERS

 



F-2

 

 

2.1       In no event shall the Ownership Limit Waiver permit any Individual’s
Beneficial Ownership of the shares of Capital Stock of the Company to exceed, at
any time, the Aggregate Share Ownership Limit set forth in Section 5.9(i) of the
Charter and determined without regard to any provision of this Agreement, but
taking into account the limitations contained in Section 16.7 of the Partnership
Agreement relating to Section 382 of the Code.  For the purpose of this
Agreement, “Individual” has the meaning provided in Section 542(a)(2) of the
Code, as modified by Section 856(h)(3) of the Code.

 

2.2        For the Ownership Limit Waiver to be effective, the Investor must
execute a counterpart signature page to this Agreement and complete and make the
representations and covenants set forth in the Certificate of Representations
and Covenants, the form of which is attached hereto as Exhibit A (the
“Certificate”), and must deliver such Certificate if such breach of the
representations or covenants would cause the Company to be treated as “closely
held” within the meaning of Section 856(a)(6) of the Code to the Company. Except
as otherwise determined by the Company, the Ownership Limit Waiver shall cease
to be effective upon any breach of the representations or covenants set forth
herein or in the Certificate. In addition, if the Ownership Limit Waiver ceases
to be effective as a result of the operation of the preceding sentence, the
shares of Capital Stock of the Company that would otherwise be in excess of the
Aggregate Share Ownership Limit shall be deemed to have been transferred to a
Trust in accordance with 5.9(ii)(a)(II) of the Charter to the extent necessary
to preserve the Company’s qualification as a real estate investment trust
pursuant to Section 856 of the Code.

 

2.3       The Investor shall deliver to the Company, at such times as may
reasonably be requested by the Company (it being acknowledged that the Company
may reasonably make such request no more than once per calendar year), a
certificate signed by an authorized officer of the Investor to the effect that
the Investor has complied and expects to continue to comply with its
representations and covenants set forth by this Agreement and the accompanying
Certificate. If so requested by the Company, the Investor will cooperate with
the Company in investigating any direct or indirect relationship (i) between or
among an Excepted Holder, one or more Persons holding an equity interest in such
Excepted Holder (such Person, an “Interest Holder”) and any non-Interest Holder
owning, directly or indirectly, shares of Capital Stock of the Company, in the
event the Company in its discretion determines such relationship is relevant for
purposes of applying (A) the constructive ownership provisions contained in
Section 544(a) of the Code, as modified by Section 856(h) of the Code or (B) the
constructive ownership provisions of Section 318(a) of the Code (as modified by
Section 382(l)(3) of the Code) in order to determine a Person’s ownership of
Shares of the Company for purposes of Section 382 of the Code, or (ii) that the
Excepted Holder and any Person whose ownership of shares of Capital Stock of the
Company would be attributed to the Excepted Holder under Section 318(a) of the
Code (as modified by Section 856(d)(5) of the Code) may have with the Company’s
tenants (other than any tenant that is a taxable REIT subsidiary of the Company
within the meaning of Section 856(l) of the Code) or “independent contractors”
(within the meaning of Section 856(d)(3) of the Code).

 

2.4       The Ownership Limit Waiver shall automatically be deemed to have been
revoked (prospectively or, as necessary in order to protect the Company’s
qualification as a real estate investment trust under the Code, retroactively)
without any further action if any representation or warranty contained in the
Certificate is or becomes incorrect or false, or any undertaking or agreement
contained in this Agreement is breached, whether at the time of execution and
delivery of this Agreement or at any time thereafter, if such representation or
warranty being or becoming incorrect or false, or such undertaking or agreement
being breached, would cause the Company to be treated as “closely held” within
the meaning of Section 856(a)(6) of the Code. The Company shall promptly notify
the Investor upon determining that the Ownership Limit Waiver has been revoked
pursuant to this Section 2.4.

 



F-3

 

 

3. TERM

 

3.1       The term of this Agreement shall commence as of the date of this
Agreement, and shall terminate on the earliest of (i) after the date on which
the Excepted Holder first acquires Excepted Stock in excess of the Aggregate
Share Ownership Limit, the first day thereafter on which the Excepted Holder no
longer Beneficially Owns or Constructively Owns Excepted Stock in excess of the
Aggregate Share Ownership Limit or (ii) the earliest date on which any of the
conditions set forth in Sections 1 or 2 of this Agreement are no longer true or
accurate, or otherwise have been violated.

 

4. MISCELLANEOUS

 

4.1       All questions concerning the construction, validity and interpretation
of this Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Maryland, without giving effect to any choice of
law or conflict of law provision (whether of the State of Maryland or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Maryland.

 

4.2       This Agreement may be signed by the parties in separate counterparts,
each of which when so signed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 

4.3       All references to any Code provision shall be deemed to include any
successor provisions of the Code and any regulatory, judicial or administrative
amendment or interpretation of such statutory provisions.

 

4.4       The Recitals to this Agreement are incorporated into and are deemed a
part of this Agreement.

 

[Signature Page Follows]

 

F-4

 

 

Each of the parties has caused this Agreement to be signed by its duly
authorized officers as of the date set forth in the introductory paragraph
hereof.

 

                      THE COMPANY   INVESTOR                          
Hospitality Investors Trust, Inc.   Brookfield Strategic Real Estate Partners II
Hospitality REIT II, LLC.                          

 

 

                    By:           By:            
 

Name:

         
 

Name:

        Title:              Title:       

 

[Signature Page to Ownership Limit Waiver Agreement]

 

F-5

 

  

EXHIBIT A TO THE WAIVER AGREEMENT

CERTIFICATE OF REPRESENTATIONS AND COVENANTS
FOR
OWNERSHIP LIMIT WAIVER

 

Pursuant to the Securities Purchase, Voting and Standstill Agreement by and
among American Realty Capital Hospitality Trust, Inc., a Maryland corporation
(the “Company”), American Realty Capital Hospitality Operating Partnership,
L.P., and Brookfield Strategic Real Estate Partners II Hospitality REIT II, LLC
(the “Investor”), dated as of January 12, 2017, the Investor desires to purchase
the Preferred Share and the Convertible Preferred Units that are ultimately
convertible and/or redeemable into Common Shares. Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Waiver Agreement
(defined below).

 

The undersigned officer or manager of the Investor hereby certifies on behalf of
the Excepted Holder, and affirms as of the date hereof (the “Determination
Date”), the accuracy of the representations set forth in this Certificate of
Representations and Covenants for Ownership Limit Waiver (this “Certificate”) on
which the Company will rely with regard to granting the Ownership Limit Waiver
for the Excepted Holder and Excepted Holder Limit pursuant to that certain
Ownership Limit Waiver Agreement between the Company and the Investor, dated as
of the date hereof (the “Waiver Agreement”). To the extent that the
representations set forth below refer to future conduct, such representations
constitute covenants of the Investor.

 

1.As of the Determination Date and immediately prior to the execution of the
Purchase Agreement, the Excepted Holder does not actually own, Beneficially Own
or Constructively Own any shares of Capital Stock of the Company.

 

2.Commencing with the Determination Date and at all times thereafter during
which the Excepted Holder actually owns, Beneficially Owns or Constructively
Owns shares of Capital Stock in excess of the Aggregate Share Ownership Limit:

 

(a)based on the information available to the Investor as of the Determination
Date or at any time subsequent during which the Waiver Agreement remains in
effect, and assuming the exercise of reasonable and continuing efforts by the
Excepted Holder to obtain such information, no Individual owns or will own,
either directly or after giving effect to the constructive ownership rules in
Section 544(a) of the Code, as modified by Section 856(h) of the Code, any
equity interest in the Exempt Holder, or any option to acquire such equity
interest or any other interest convertible to an equity interest in the Exempt
Holder, the combined value of which exceeds [9.8]% by value of the total equity
interests in the Exempt Holder.

 

(b)the Excepted Holder will not purchase or acquire additional shares of Capital
Stock of the Company (other than Excepted Stock up to the Excepted Holder Limit)
except to the extent that the Excepted Holder has obtained any necessary
modification to the Charter or additional or modified exemption pursuant to the
requirements of the Charter.

 



F-6

 

 

(c)other than a tenant that is a taxable REIT subsidiary of the Company within
the meaning of Section 856(l) of the Code, the Excepted Holder has not or will
not actually own or Constructively Own an interest in a tenant of the Company
(or a tenant of any entity owned or controlled by the Company) that would cause
the Company to actually own or Constructively Own, more than a 9.9% interest (as
set forth in Section 856(d)(2)(B) of the Code) in such tenant.

 

(d)the Excepted Holder does not and will not actually own or Constructively Own
more than 35% of the total combined voting power (or 35% of the total shares of
all classes of stock) of any Person that is a corporation, or more than a 35%
interest in the assets or net profit of any Person that is not a corporation, if
such Person is engaged by the Company or any of its subsidiaries pursuant to a
management agreement or other similar service contract to perform services for
the Company or any of its subsidiaries as an “independent contractor” (within
the meaning of Section 856(d)(3) of the Code and the Treasury regulations
promulgated thereunder) or an “eligible independent contractor” (within the
meaning of Section 856(d)(9) of the Code and the Treasury regulations
promulgated thereunder). For purposes of this representation, the constructive
ownership rules of Section 318(a) of the Code, as modified by Section 856(d)(5)
of the Code, shall apply in determining the ownership of a Person.

 

3.The Investor agrees to notify the Company promptly after it obtains knowledge
that any representation contained herein is incorrect or may no longer continue
to be accurate.

 

4.The Investor understands and acknowledges that:

 

(a)The Ownership Limit Waiver and Excepted Holder Limit are for the sole benefit
of the Excepted Holder and may not be assigned or transferred, including by
operation of law or in connection with a merger, consolidation, transfer of
equity interests or other transaction involving any party benefiting from the
Ownership Limit Waiver, by the Excepted Holder without prior written consent of
the Company.

 

(b)The Ownership Limit Waiver and Excepted Holder Limit apply only in respect of
the Excepted Stock owned directly or indirectly by the Excepted Holder and not
to any other Shares owned by the Excepted Holder.

 

(c)The Excepted Stock remains subject to the restrictions and limitations set
forth in Sections 5.9(ii)(a)(I)(B) and 5.9(ii)(a)(I)(C) of the Charter.

 

(d)Any violation of the representations and undertakings set forth above (or any
other action which is contrary to the restrictions on transfer and ownership of
shares of Capital Stock set forth in Section 5.9(ii)(a)(I) of the Charter) will
result in such Excepted Stock being automatically transferred to a Trust in
accordance with Section 5.9(ii)(a)(II) of the Charter.

 



F-7

 

 

(e)Except as otherwise determined by the Company, the Ownership Limit Waiver
shall cease to be effective upon the breach of the representations or covenants
set forth herein.

 

(f)All questions concerning the construction, validity and interpretation of
this Certificate shall be governed by and construed in accordance with the
domestic laws of the State of Maryland, without giving effect to any choice of
law or conflict of law provision (whether of the State of Maryland or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Maryland.

 

5.The Company may rely on this Certificate for purposes of granting the Investor
the Exemption.

 

IN WITNESS WHEREOF, the undersigned has signed on behalf of the Investor this
Certificate as of this [__] day of [_______], 2017 and the undersigned declares
that the undersigned has the authority to sign this Certificate on behalf of the
Investor.

 

 

 

 

 

 

[INVESTOR]

 

 

 

 

 

By: __________________________

 

Name: ________________________

 

Title: _________________________

 



F-8

 

 

 

 

EXHIBIT G

 

[Letterhead of Morris, Nichols, Arsht & Tunnell LLP]

 

[●], 2017

 

Brookfield Strategic Real Estate Partners II Hospitality REIT II LLC

c/o Brookfield Property Group

250 Vesey Street, 15 Floor

New York, NY 10281

Attention:      Lowell Baron

        Andrew Burych

 

        Re:     Hospitality Investors Trust Operating Partnership, L.P.

 

Ladies and Gentlemen:

 

We have acted as special Delaware counsel to Hospitality Investors Trust
Operating Partnership, L.P. (formerly known as American Realty Capital
Hospitality Operating Partnership, L.P.), a Delaware limited partnership
(“Opco”), in connection with certain matters of Delaware law relating to (i)
that certain Securities Purchase, Voting and Standstill Agreement dated as of
January 12, 2017 (the “Purchase Agreement”) by and among Hospitality Investors
Trust, Inc. (formerly named American Realty Capital Hospitality Trust, Inc.), a
Maryland corporation and the general partner of Opco (the “Company”), Opco and
Brookfield Strategic Real Estate Partners II Hospitality REIT II LLC, a Delaware
limited liability company (the “Investor”), and the other Transaction Documents
(as identified and defined on Schedule A hereto) and (ii) the Amended and
Restated Agreement of Limited Partnership of Opco dated as of [●], 2017 (the
“Opco Partnership Agreement”). Capitalized terms used herein and not otherwise
herein defined are used as defined in the Opco Partnership Agreement.

 

 

 

  

In rendering this opinion, we have examined and relied on copies of the
following documents in the forms provided to us: the Transaction Documents; the
Opco Partnership Agreement; the Agreement of Limited Partnership of Opco dated
as of January 7, 2014, as amended by the First Amendment thereto dated as of
August 7, 2015 and as further amended by the Second Amendment thereto dated as
of November 11, 2015 (as so amended, the “Initial Opco Partnership Agreement”);
the Certificate of Limited Partnership of Opco as filed in the Office of the
Secretary of State of the State of Delaware (the “State Office”) on July 24,
2013, as amended by the Certificate of Amendment thereto as filed in the State
Office on [●], 2017 (as so amended, the “Opco Certificate”); a Certificate of
Officer of the Company dated on or about the date hereof and attached hereto as
Schedule B; the Docket Search (as defined below); and a certification of good
standing of Opco obtained as of a recent date from the State Office. In such
examinations, we have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as copies or drafts of
documents to be executed and the legal capacity of natural persons to complete
the execution of documents. We have further assumed for the purposes of this
opinion: (i) except to the extent addressed by our opinion set forth in
paragraph 1 below, the due formation or organization, valid existence and good
standing of each entity that is a party to any of the documents examined by us
under the laws of the jurisdiction of its formation or organization; (ii) except
to the extent addressed by our opinion set forth in paragraph 2 below, the due
authorization, adoption, execution and delivery of each of the above-referenced
documents by each of the parties thereto; (iii) that each Transaction Document
constitutes a legal, valid and binding agreement of each of the parties thereto
and is enforceable against each of the parties thereto in accordance with its
terms; (iv) that each Transaction Document has been duly authorized, executed
and delivered under Maryland law by the Company in its capacity as the general
partner of Opco for and on behalf of Opco; (v) that, for purposes of our
opinions set forth in paragraphs 4 and 5 below, that no preemptive or other
similar rights will be granted pursuant to Section 4.3 of the Opco Partnership
Agreement with respect to the issuance of the Conversion OP Units (as defined
below) or the PIK Distribution Class C Units (as defined below); (vi) that
either no Class B Units were required to be issued pursuant to Section 16.1 of
the Initial Opco Partnership Agreement following the execution and delivery by
Opco of the Purchase Agreement or the Advisor waived its right to be issued such
Class B Units; and (vii) that the documents examined by us are in full force and
effect, express the entire understanding of the parties thereto with respect to
the subject matter thereof and have not been amended, supplemented or otherwise
modified, except as referenced herein. We have not reviewed any documents other
than those identified above in connection with this opinion, and we have assumed
that there are no other documents that are contrary to or inconsistent with the
opinions expressed herein. No opinion is expressed herein with respect to the
requirements of, or compliance with, federal or state securities or blue sky
laws. As to any facts material to our opinion, other than those assumed, we have
relied without independent investigation on the above-referenced documents and
on the accuracy, as of the date hereof, of the factual matters therein
contained. To the extent our opinions in paragraphs 6, 7 and 8 below relate to
any Delaware law, rule or regulation or the requirement for the approval,
authorization, consent, notice, ratification, license, permission, exemption or
waiver to be obtained from, or registration, declaration, filing or other action
with any Delaware Court (as defined below) or any governmental body or agency of
the State of Delaware (a “Delaware Governmental Authority”), our opinions relate
only to laws, rules and regulations and requirements for any approval,
authorization, consent, notice, ratification, license, permission, exemption or
waiver to be obtained from, or registration, declaration, filing or other action
with any Delaware Court or any Delaware Governmental Authority that are of
general application and that, in our experience, are likely to have application
to transactions of the type contemplated by the Transaction Documents and the
Opco Partnership Agreement (and not to laws, rules and regulations and
requirements of law that might be implicated by reason of the specific business
activities of any of the above-referenced entities). To the extent our opinions
in paragraphs 10 and 11 below relate to any Delaware law, rule or regulation or
the requirement for the approval, authorization, consent, notice, ratification,
license, permission, exemption or waiver to be obtained from, or registration,
declaration, filing or other action with any Delaware Court or any Delaware
Governmental Authority, our opinions relate only to laws, rules and regulations
and requirements for any approval, authorization, consent, notice, ratification,
license, permission, exemption or waiver to be obtained from, or registration,
declaration, filing or other action with any Delaware Court or any Delaware
Governmental Authority or Delaware Court that are of general application and
that, in our experience, are likely to have application to transactions of the
type contemplated by the Opco Partnership Agreement (and not to laws, rules and
regulations and requirements of law that might be implicated by reason of the
specific business activities of any of the above-referenced entities). For
purposes of our opinions set forth in paragraphs 6, 7, 8, 10 and 11 below, we
have relied on a report summarizing a review of the docket entries on record on
[●], 2017 (reflecting the docket entries through the dates identified therein)
conducted by an independent search firm identifying Opco as a defendant party
(the “Docket Search”) of the Superior Court of the State of Delaware, the Court
of Chancery of the State of Delaware, the United States District Court for the
District of Delaware and the United States Bankruptcy Court for the District of
Delaware (each, a “Delaware Court”). In addition, we note that each of the
Transaction Documents is governed by and construed in accordance with the laws
of a jurisdiction other than the State of Delaware and, for purposes of our
opinions, we have assumed that each of the Transaction Documents will be
interpreted in accordance with the plain meaning of the written terms thereof as
such terms would be interpreted as a matter of Delaware law and we express no
opinion with respect to any legal standards or concepts under the laws of any
jurisdiction other than the State of Delaware.

 

 

 

  

Based on and subject to the foregoing and to the qualifications and exceptions
set forth below, and limited in all respects to matters of Delaware law, it is
our opinion that:

 

1.          Opco is a duly formed and validly existing limited partnership in
good standing under the laws of the State of Delaware and has all requisite
limited partnership power and authority to own, directly or indirectly through
its Subsidiaries, its Properties and to conduct its business, all as described
in the Opco Partnership Agreement.

 

2.          Opco has all requisite limited partnership power and authority to
execute and deliver the Transaction Documents and to perform its obligations
thereunder. Each Transaction Document has been duly authorized by all requisite
limited partnership action on the part of Opco and has been duly executed and
delivered by Opco. Opco has all requisite limited partnership power and
authority to perform its obligations under the Opco Partnership Agreement.

 

3.          The issuance and sale of the Class C Units to the Investor pursuant
to the Purchase Agreement (the “Investor Class C Units”) have been duly
authorized by all necessary limited partnership action on the part of Opco and,
when issued in accordance with the Purchase Agreement, the Investor Class C
Units will be validly issued. The issuance and sale of the Investor Class C
Units is not subject to any preemptive rights or other similar rights with
respect to the issuance and sale of Partnership Interests in Opco arising under
the laws of the State of Delaware, the Initial Opco Partnership Agreement or the
Opco Partnership Agreement.

 

4.          Upon the conversion of the Investor Class C Units to OP Units in
accordance with the provisions of the Opco Partnership Agreement, the OP Units
issuable upon such conversion (the “Conversion OP Units”) will be duly
authorized and validly issued. The issuance of the Conversion OP Units is not
subject to any preemptive rights or other similar rights with respect to the
issuance and sale of Partnership Interests in Opco arising under the laws of the
State of Delaware or the Opco Partnership Agreement.

 

 

 

  

5.          Upon the issuance of the Class C Units as PIK Distributions pursuant
to the Opco Partnership Agreement (the “PIK Distribution Class C Units”), the
PIK Distribution Class C Units will be duly authorized and validly issued. The
issuance of the PIK Distribution Class C Units is not subject to any preemptive
rights or other similar rights with respect to the issuance and sale of
Partnership Interests in Opco arising under the laws of the State of Delaware or
the Opco Partnership Agreement.

 

6.          The execution and delivery by Opco of the Purchase Agreement and the
Framework Agreement, and the performance of its obligations and the consummation
of the transactions described therein and contemplated thereby performed or
consummated by Opco prior to the adoption of the Opco Partnership Agreement, did
not violate (a) the Initial Opco Partnership Agreement or the Opco Certificate,
(b) any applicable Delaware law, rule or regulation or (c) based solely on the
Docket Search, any judgment, order, writ or decree of any Delaware Court.

 

7.          The execution and delivery by Opco of the Transaction Documents do
not, and the performance by Opco of its obligations under the Transaction
Documents will not, including, without limitation, the sale and issuance of the
Investor Class C Units and the consummation by Opco of the transactions
described therein and contemplated thereby, violate (a) the Opco Partnership
Agreement or the Opco Certificate, (b) any applicable Delaware law, rule or
regulation or (c) based solely on the Docket Search, any judgment, order, writ
or decree of any Delaware Court.

 

8.          No approval, authorization, consent, notice, ratification, license,
permission, exemption or waiver to be obtained from, or registration,
declaration, filing or other action with any Delaware Court or any Delaware
Governmental Authority is required in connection with the execution and delivery
by Opco of the Transaction Documents, the consummation by Opco of the
transactions described therein and contemplated thereby or the performance by
Opco of its obligations thereunder, except such as have been obtained or made.

 

 

 

  

9.          The Opco Partnership Agreement constitutes a legal, valid and
binding obligation of Opco, enforceable against Opco in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, receivership, fraudulent conveyance, moratorium or
other laws of general application relating to or affecting the enforcement of
creditors’ rights and remedies, as from time to time in effect, (b) application
of equitable principles (regardless of whether such enforceability is considered
in a proceeding in equity or at law), (c) considerations of public policy or the
effect of applicable law relating to fiduciary duties, (d) principles of course
of dealing or course of performance and standards of good faith, fair dealing,
materiality and reasonableness that may be applied by a court to the exercise of
rights and remedies and the possible unavailability of the remedy of injunctive
or other equitable relief and (e) the implied covenant of good faith and fair
dealing; provided, that we express no opinion with respect to the enforceability
of (i) any document referenced in the Opco Partnership Agreement, (ii) any
purported waiver or consent granted by any Partner pursuant to the Opco
Partnership Agreement except to the extent such Partner may so waive or consent
and has effectively so waived or consented in accordance with applicable law,
(iii) the Opco Partnership Agreement against or with respect to any Person not a
party thereto, (iv) the creation, perfection or priority of any security
interest that may be created pursuant to the Opco Partnership Agreement and (v)
the agreement to agree at a future date set forth in the proviso to Section
9.3(e) of the Partnership Agreement; and provided, further, that (a) the
obligation of Opco to make distributions to Partners will be subject to the
provisions of Sections 17-607 and 17-804 of the Delaware Revised Uniform Limited
Partnership Act, 6 Del. C. §§ 17-101 et seq. (the “Delaware Act”); (b) any
restrictions on the transfer of Partnership Interests set forth in the
Partnership Agreement will be subject to the provisions of Sections 17-703 and
17-705 of the Delaware Act, (c) the provisions of Section 11.2 of the Opco
Partnership Agreement, to the extent they purport to restrict a voluntary
withdrawal by the Company, will be subject to the provisions of Section 17-602
of the Delaware Act; and (d) the provisions of Section 13.1 of the Opco
Partnership Agreement will be subject to the provisions of Section 17-801 of the
Delaware Act.

 

10.         The execution and delivery by the Company of the Opco Partnership
Agreement do not violate the Initial Opco Partnership Agreement. The execution
and delivery by the Company of the Opco Partnership Agreement do not, and the
performance by each of Opco and the Company of its respective obligations
thereunder and the consummation by each of Opco and the Company of the
transactions described therein and contemplated thereby will not, violate (a)
the Opco Partnership Agreement or the Opco Certificate, (b) any applicable
Delaware law, rule or regulation or (c) based solely on the Docket Search, any
judgment, order, writ or decree of any Delaware Court.

 

11.         No approval, authorization, consent, notice, ratification, license,
permission, exemption or waiver to be obtained from, or registration,
declaration, filing or other action with any Delaware Court or any Delaware
Governmental Authority is required in connection with the execution and delivery
by the Company of the Opco Partnership Agreement, the consummation by each of
Opco and the Company of the transactions described therein and contemplated
thereby or the performance by each of Opco and the Company of its respective
obligations thereunder, except such as have been obtained or made.

 

In connection with the opinion set forth in paragraph 6 above, we express no
opinion with respect to Purchase Agreement to the extent that the Purchase
Agreement would be interpreted to limit Opco’s ability to satisfy its
obligations in respect of mandatory indemnification and advancement rights of
Indemnitees under the Initial Opco Partnership Agreement.

 

 

 

  

This opinion speaks only as of the date hereof and is based on our
understandings and assumptions as to present facts and our review of the
above-referenced documents and the application of Delaware law as the same exist
on the date hereof, and we undertake no obligation to update or supplement this
opinion after the date hereof for the benefit of any Person (including any
Person granted reliance pursuant to the following sentence) with respect to any
facts or circumstances that may hereafter come to our attention or any changes
in facts or law that may hereafter occur or take effect. The opinions herein
expressed are intended solely for the benefit of the addressees hereof in
connection with the matters contemplated hereby and may not be relied upon by
any other Person or for any other purpose without our prior written consent;
provided that the addressee’s permitted successors and assigns under the
Transaction Documents may rely on this opinion on the condition and
understanding that (a) any such reliance must be actual and reasonable under the
circumstances existing at the time of reliance, including any changes in law,
facts or any other development known to or reasonably knowable by such successor
or assign at such time, (b) such reliance shall not constitute a reissuance of
the opinions herein expressed or otherwise extend any statute of limitations
period applicable hereto on the date hereof and (c) in no event shall any Person
who becomes a permitted successor or assign of the addressee and is granted
reliance pursuant to this sentence have any greater rights with respect hereto
than the original addressee of this opinion on the date hereof.

 

  Very truly yours,       MORRIS, NICHOLS, ARSHT & TUNNELL LLP       David A.
Harris

 

 

 



 

SCHEDULE A

 

TRANSACTION DOCUMENTS

 

The following are herein collectively referred to as the “Transaction Documents”
and, each individually, a “Transaction Document”:

 

1.          the Purchase Agreement;

 

2.          the Framework Agreement dated as of January 12, 2017 (the “Framework
Agreement”) by and among American Realty Capital Hospitality Advisors, LLC (the
“Advisor”), American Realty Capital Hospitality Properties, LLC, American Realty
Capital Hospitality Grace Portfolio, LLC, Crestline Hotels & Resorts, LLC, the
Company, Opco, American Realty Capital Hospitality Special Limited Partnership,
LLC (the “Special Limited Partner”) and the Investor;

 

3.          the Mutual Waiver and Release dated as of [●], 2017 (the “Release”)
by and among the Company, Opco, the Advisor, the Special Limited Partner, the
Investor and the other parties identified therein;

 

4.          the Third Amendment to Advisory Agreement dated as of [●], 2017 (the
“Advisory Agreement Amendment”) by and among the Company, Opco and the Advisor;

 

5.          the Transition Services Agreement dated as of [●], 2017 (the
“Transition Services Agreement”) by and among the Company, Opco and the Advisor;

 

6.          the Facilities Use Agreement dated as of [●], 2017 (the “Facilities
Use Agreement”) by and among Crestline Hotels & Resorts, LLC, Opco and, solely
for purposes of Section 25 thereof, [●];

 

7.          the Assignment and Assumption Agreement dated as of [●], 2017 (the
“Asset Assignment Agreement”) by and among the Advisor and AR Global Investment,
LLC, on the one hand, and Opco, on the other hand;

 

8.          the Trademark License Agreement dated as of [●], 2017 (the
“Trademark License Agreement”) by and among AR Capital LLC and the Advisor, on
the one hand, and the Company and Opco, on the other hand; and

 

9.          the Omnibus Waiver and Release Agreement dated as of [●], 2017 (the
“Waiver and Release”) by and among ARC Advisory Services, LLC, the Advisor, AR
Capital LLC, the Company, Opco and each of the other parties identified
therein.1



 



 



1If Opco will be entering into any other documents at closing pursuant to the
Framework Agreement, such documents will be added to this list of Transaction
Documents.

 

 

 

 

    

EXHIBIT H

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

AMERICAN REALTY CAPITAL HOSPITALITY
OPERATING PARTNERSHIP, L.P.

 

Dated as of January 7, 2014

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article 1 DEFINED TERMS 1       Article 2 ORGANIZATIONAL MATTERS
19 2.1 Formation 19 2.2 Name 19 2.3 Registered Office and Agent; Principal
Office 20 2.4 Power of Attorney 20 2.5 Term 21       Article 3 PURPOSE 22 3.1
Purpose and Business 22 3.2 Powers 22       Article 4 CAPITAL CONTRIBUTIONS 23
4.1 Capital Contributions of the Partners 23 4.2 Additional Funds; Restrictions
on the General Partner 24 4.3 Issuance of Additional Partnership Interests;
Admission of Additional Limited Partners 25 4.4 Contribution of Proceeds of
Issuance of Common Stock 26 4.5 Repurchase of Common Stock; Shares-In-Trust 26
4.6 No Third-Party Beneficiary 27 4.7 No Interest; No Return 27 4.8 No
Preemptive Rights. 27       Article 5 DISTRIBUTIONS 28 5.1 Distributions 28 5.2
Qualification as a REIT 32 5.3 Withholding 33 5.4 Additional Partnership
Interests 33       Article 6 ALLOCATIONS 33 6.1 Allocations 33 6.2 Revisions to
Allocations to Reflect Issuance of Partnership Interests 33       Article 7
MANAGEMENT AND OPERATIONS OF BUSINESS 34 7.1 Management 34 7.2 Certificate of
Limited Partnership 38 7.3 Reimbursement of the General Partner 39 7.4 Outside
Activities of the General Partner 40 7.5 Contracts with Affiliates 40 7.6
Indemnification 41 7.7 Liability of the General Partner 43 7.8 Other Matters
Concerning the General Partner 44 7.9 Title to Partnership Assets 45

 

 i 

 

 

7.10 Reliance by Third Parties 45 7.11 Loans By Third Parties 46       Article 8
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS 46 8.1 Limitation of Liability 46 8.2
Management of Business 46 8.3 Outside Activities of Limited Partners 47 8.4
Return of Capital 47 8.5 Rights of Limited Partners Relating to the Partnership
47 8.6 Exchange Rights Agreements 48 8.7 Conversion and Exchange of Special
Limited Partner Interests. 49       Article 9 BOOKS, RECORDS, ACCOUNTING AND
REPORTS 50 9.1 Records and Accounting 50 9.2 Fiscal Year 50 9.3 Reports 50      
Article 10 TAX MATTERS 51 10.1 Preparation of Tax Returns 51 10.2 Tax Elections
51 10.3 Tax Matters Partner 52 10.4 Organizational Expenses 54 10.5 Withholding
54       Article 11 TRANSFERS AND WITHDRAWALS 55 11.1 Transfer 55 11.2 Transfer
of the General Partner’s General Partner Interest 56 11.3 Limited Partners’
Rights to Transfer 57 11.4 Substituted Limited Partners 59 11.5 Assignees 60
11.6 General Provisions 60       Article 12 ADMISSION OF PARTNERS 62 12.1
Admission of Successor General Partner 62 12.2 Admission of Additional Limited
Partners 63 12.3 Amendment of Agreement and Certificate of Limited Partnership
64       Article 13 DISSOLUTION, LIQUIDATION AND TERMINATION 64 13.1 Dissolution
64 13.2 Winding Up 65 13.3 Obligation to Contribute Deficit 67 13.4 Rights of
Limited Partners 67 13.5 Notice of Dissolution 67 13.6 Termination of
Partnership and Cancellation of Certificate of Limited Partnership 68 13.7
Reasonable Time for Winding-Up 68 13.8 Waiver of Partition 68

 

 ii 

 

 

Article 14 AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS 68 14.1 Amendments 68
14.2 Meetings of the Partners 69       Article 15 GENERAL PROVISIONS 70 15.1
Addresses and Notice 70 15.2 Titles and Captions 71 15.3 Pronouns and Plurals 71
15.4 Further Action 71 15.5 Binding Effect 71 15.6 Creditors 71 15.7 Waiver 71
15.8 Counterparts 71 15.9 Applicable Law 72 15.10 Invalidity of Provisions 72
15.11 Entire Agreement 72 15.12 Merger 72 15.13 No Rights as Stockholders 72    
  Article 16 CLASS B UNITS 72 16.1 Designation and Number 72 16.2 Special
Provisions 74 16.3 Voting 75 16.4 Conversion of Class B Units 76 16.5 Profits
Interests 78

 

EXHIBITS

 

Exhibit A – Partners’ Contributions and Partnership Interests Exhibit B –
Allocations Exhibit C – Certificate of Limited Partnership

 

 iii 

 

 

AGREEMENT OF LIMITED PARTNERSHIP
OF
AMERICAN REALTY CAPITAL HOSPITALITY
OPERATING PARTNERSHIP, L.P.

 

THIS AGREEMENT OF LIMITED PARTNERSHIP OF AMERICAN REALTY CAPITAL HOSPITALITY
OPERATING PARTNERSHIP, L.P. (this “Agreement”) dated as of January 7, 2014, is
entered into among AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a Maryland
corporation, as general partner (the “General Partner”), and AMERICAN REALTY
CAPITAL HOSPITALITY ADVISORS, LLC, a Delaware limited liability company, as
Limited Partner (the “Initial Limited Partner”), and the Limited Partners party
hereto from time to time.

 

RECITALS

 

WHEREAS, American Realty Capital Hospitality Operating Partnership, L.P. was
formed on July 24, 2013 pursuant to the Revised Uniform Limited Partnership Act
of the State of Delaware and a certificate of limited partnership was filed with
the Secretary of State of the State of Delaware (the “Certificate”).

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:

 

Article 1
DEFINED TERMS

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Acquisition Expenses” means any and all expenses, exclusive of Acquisition
Fees, incurred by the General Partner, the Partnership, the Advisor or any of
their Affiliates (as such term is defined in the Advisory Agreement) in
connection with the selection, evaluation, acquisition, origination, making or
development of any Real Estate Assets, whether or not acquired, including legal
fees and expenses, travel and communications expenses, brokerage fees, costs of
appraisals, nonrefundable option payments on property not acquired, accounting
fees and expenses, title insurance premiums and the costs of performing due
diligence.

 

“Acquisition Fee” means the fee payable to the Advisor or its assignees pursuant
to Section 10(a) of the Advisory Agreement.

 

“Act” means the Delaware Revised Uniform Limited Partnership Act, as amended
from time to time, and any successor to such statute.

 

 

 

 

“Additional Limited Partner” means a Person that has executed and delivered an
additional limited partner signature page in the form attached hereto, has been
admitted to the Partnership as a Limited Partner pursuant to Section 4.3 hereof
and that is shown as such on the books and records of the Partnership.

 

“Adjusted Capital Account Deficit” means with respect to any Partner, the
negative balance, if any, in such Partner’s Capital Account as of the end of any
relevant fiscal year, determined after giving effect to the following
adjustments:

 

(a) credit to such Capital Account any portion of such negative balance which
such Partner (i) is treated as obligated to restore to the Partnership pursuant
to the provisions of Section 1.704-1(b)(2)(ii)(c) of the Regulations, or (ii) is
deemed to be obligated to restore to the Partnership pursuant to the penultimate
sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations; and

 

(b) debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.

 

“Adjustment Event” has the meaning set forth in Section 16.1(b).

 

“Advisor” means the Initial Limited Partner, its successors and assignees.

 

“Advisory Agreement” means the Advisory Agreement dated as of January 7, 2014,
by and among the Partnership and the General Partner, as advisees, and the
Initial Limited Partner, as advisor, as the same may be amended, supplemented or
restated from time to time.

 

“Affected Gain” has the meaning set forth in subparagraph 4(b) of Exhibit B.

 

“Affiliate” means,

 

(a) with respect to any individual Person, any member of the Immediate Family of
such Person or a trust established for the benefit of such member, or

 

(b) with respect to any Entity, any Person which, directly or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control with, any such Entity. For purposes of this definition, “control”, when
used with respect to any Person, means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Agreement” means this Amended and Restated Agreement of Limited Partnership, as
originally executed and as amended, supplemented or restated from time to time,
as the context requires.

 

“Articles of Incorporation” means the General Partner’s Articles of
Incorporation, filed with the Maryland State Department of Assessments and
Taxation, or other organizational document governing the General Partner, as
amended, supplemented or restated from time to time.

 

 2 

 

 

“Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5.

 

“Available Cash” means, with respect to the applicable period of measurement
(i.e., any period (other than the first period in which this calculation of
Available Cash is being made) beginning on the first day of the fiscal year,
quarter or other period commencing immediately after the last day of the fiscal
year, quarter or other applicable period for purposes of the prior calculation
of Available Cash for or with respect to which a distribution has been made, and
ending on the last day of the fiscal year, quarter or other applicable period
immediately preceding the date of the calculation), the excess, if any, as of
such date, of

 

(a) the gross cash receipts of the Partnership for such period from all sources
whatsoever, including the following:

 

(i) all rents, revenues, income and proceeds derived by the Partnership from its
operations, including distributions received by the Partnership from any Entity
in which the Partnership has an interest;

 

(ii) all proceeds and revenues received by the Partnership on account of any
sales of any Partnership property or as a refinancing of or payment of
principal, interest, costs, fees, penalties or otherwise on account of any
borrowings or loans made by the Partnership or financings or refinancings of any
property of the Partnership;

 

(iii) the amount of any insurance proceeds and condemnation awards received by
the Partnership;

 

(iv) all capital contributions and loans received by the Partnership from its
Partners;

 

(v) all cash amounts previously reserved by the Partnership, to the extent such
amounts are no longer needed for the specific purposes for which such amounts
were reserved; and

 

(vi) the proceeds of liquidation of the Partnership’s property in accordance
with this Agreement;

 

over

 

(b) the sum of the following:

 

(i) all operating costs and expenses, including taxes and other expenses of the
properties directly and indirectly held by the Partnership and capital
expenditures made during such period (without deduction, however, for any
capital expenditures, charges for Depreciation or other expenses not paid in
cash or expenditures from reserves described in clause (viii) below);

 

 3 

 

 

(ii) all costs and expenses expended or paid during such period in connection
with the sale or other disposition, or financing or refinancing, of the property
directly or indirectly held by the Partnership or the recovery of insurance or
condemnation proceeds;

 

(iii) all fees provided for under this Agreement;

 

(iv) all debt service, including principal and interest, paid during such period
on all indebtedness (including under any line of credit) of the Partnership;

 

(v) all capital contributions, advances, reimbursements, loans or similar
payments made to any Person in which the Partnership has an interest;

 

(vi) all loans made by the Partnership in accordance with the terms of this
Agreement;

 

(vii) all reimbursements to the General Partner or its Affiliates during such
period; and

 

(viii) the amount of any new reserve or reserves or increase in reserves
established during such period which the General Partner determines is necessary
or appropriate in its sole and absolute discretion.

 

Notwithstanding the foregoing, Available Cash shall not include any cash
received or reductions in reserves, or take into account any disbursements made
or reserves established, after commencement of the dissolution and liquidation
of the Partnership.

 

“Business Combination” has the meaning set forth in Section 7.1(a)(iii)(D).

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Capital Account” means with respect to any Partner, the Capital Account
maintained for such Partner in accordance with the following provisions:

 

(a) to each Partner’s Capital Account there shall be credited;

 

(i) such Partner’s Capital Contributions;

 

(ii) such Partner’s distributive share of Net Income, Net Property Gain and any
items in the nature of income or gain which are specially allocated to such
Partner pursuant to paragraphs 1 and 2 of Exhibit B; and

 

(iii) the amount of any Partnership liabilities assumed by such Partner or which
are secured by any asset distributed to such Partner;

 

(b) to each Partner’s Capital Account there shall be debited;

 

 4 

 

 

(i) the amount of cash and the Gross Asset Value of any property distributed to
such Partner pursuant to any provision of this Agreement;

 

(ii) such Partner’s distributive share of Net Losses, Net Property Loss and any
items in the nature of expenses or losses which are specially allocated to such
Partner pursuant to paragraphs 1 and 2 of Exhibit B; and

 

(iii) the amount of any liabilities of such Partner assumed by the Partnership
or which are secured by any asset contributed by such Partner to the
Partnership; and

 

(c) if all or a portion of a Partnership Interest is transferred in accordance
with the terms of this Agreement, the transferee shall succeed to the Capital
Account of the transferor to the extent it relates to the transferred
Partnership Interest.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Sections
1.704-1(b) and 1.704-2 of the Regulations, and shall be interpreted and applied
in a manner consistent with such Regulations. If the General Partner shall
reasonably determine that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto (including debits or credits
relating to liabilities which are secured by contributed or distributed assets
or which are assumed by the Partnership, the General Partner or any Limited
Partner) are computed in order to comply with such Regulations, the General
Partner may make such modification; provided, that, all allocations of
Partnership income, gain, loss and deduction continue to have “substantial
economic effect” within the meaning of Section 704(b) of the Code and that no
Limited Partner is materially adversely affected by any such modification.

 

“Capital Contribution” means, with respect to any Partner, any cash, cash
equivalents or the Gross Asset Value of property (net of any liabilities secured
by contributed property that the Partnership is considered to assume or take
subject to under Section 752 of the Code) which such Partner contributes or is
deemed to contribute to the Partnership pursuant to Article 4 hereof.

 

“Capital Transaction” means any sale, or other disposition (other than a deemed
disposition pursuant to Section 708(b)(1)(B) of the Code and the Regulations
thereunder) of all or substantially all of the assets and properties of the
Partnership or a related series of transactions that, taken together, result in
the sale or other disposition of all or substantially all of the assets and
properties of the Partnership.

 

“Cash Amount” means an amount of cash per Partnership Unit equal to the value of
one share of Common Stock as determined under the applicable Exchange Rights
Agreement on the Valuation Date of the Common Stock Amount.

 

“Cash Available for Distribution” means the Available Cash other than Net Sales
Proceeds.

 

“Certificate” has the meaning set forth in the Recitals.

 

“Claims” has the meaning set forth in Section 7.6(a)(i).

 

 5 

 

 

“Class B Unit” means a Partnership Unit which is designated as a Class B Unit of
the Partnership.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

 

“Common Stock” means the common stock of the General Partner, $.01 par value per
share. Common Stock may be issued in one or more classes or series in accordance
with the terms of the Articles of Incorporation. If, at any time, there is more
than one class or series of Common Stock, the term “Common Stock” shall, as the
context requires, be deemed to refer to the class or series of Common Stock that
correspond to the class or series of Partnership Interests for which the
reference to Common Stock is made.

 

“Common Stock Amount” means that number of shares of Common Stock equal to the
product of (a) the number of OP Units offered for exchange by an exchanging
Partner, multiplied by (b) the Exchange Factor as of the Valuation Date,
provided, however, that if the General Partner or the Partnership issues to all
holders of Common Stock rights, options, warrants or convertible, exercisable or
exchangeable securities entitling the stockholders to subscribe for or purchase
Common Stock, or any other securities or property (collectively, the “rights”),
then the Common Stock Amount shall also include the rights that a holder of that
number of shares of Common Stock would be entitled to receive.

 

“Consent” means the consent or approval of a proposed action by a Partner given
in accordance with Section 14.2 hereof.

 

“Consent of the Limited Partners” means the Consent of Limited Partners
(excluding for this purpose any Partnership Interests held by the General
Partner, any other Person of which the General Partner owns or controls more
than fifty percent (50%) of the voting interests and any Person directly or
indirectly owning or controlling more than fifty percent (50%) of the
outstanding voting interests of the General Partner) holding Percentage
Interests that are greater than fifty percent (50%) of the aggregate Percentage
Interests of all Limited Partners who are not excluded for the purposes hereof.

 

“Constituent Person” has the meaning set forth in Section 16.4(d) hereof.

 

“Contributed Property” means each property, partnership interest, contract right
or other asset, in such form as may be permitted by the Act, contributed or
deemed contributed to the Partnership by any Partner, including any interest in
any successor partnership occurring as a result of a termination of the
Partnership pursuant to Section 708 of Code.

 

“Conversion Date” has the meaning set forth in Section 16.4(a) hereof.

 

“Cost of Assets” means, with respect to a Real Estate Asset, the purchase price,
Acquisition Expenses, capital expenditures and other customarily capitalized
costs, but shall exclude Acquisition Fees associated with such Real Estate
Asset.

 

 6 

 

 

“Debt” means, as to any Person, as of any date of determination and without
duplication, (a) all indebtedness of such Person for borrowed money or for the
deferred purchase price of property or services; (b) all amounts owed by such
Person to banks or other Persons in respect of reimbursement obligations under
letters of credit, surety bonds and other similar instruments guaranteeing
payment or other performance of obligations by such Person; (c) all indebtedness
for borrowed money or for the deferred purchase price of property or services
secured by any lien on any property owned by such Person, to the extent
attributable to such Person’s interest in such property, even though such Person
has not assumed or become liable for the payment thereof; and (d) obligations of
such Person incurred in connection with entering into a lease which, in
accordance with generally accepted accounting principles, should be capitalized.

 

“Depreciation” means, with respect to any asset of the Partnership for any
fiscal year or other period, the depreciation, depletion, amortization or other
cost recovery deduction, as the case may be, allowed or allowable for federal
income tax purposes in respect of such asset for such fiscal year or other
period; provided, however, that except as otherwise provided in Section 1.704-2
of the Regulations, if there is a difference between the Gross Asset Value
(including the Gross Asset Value, as increased pursuant to paragraph (d) of the
definition of Gross Asset Value) and the adjusted tax basis of such asset at the
beginning of such fiscal year or other period, Depreciation for such asset shall
be an amount that bears the same ratio to the beginning Gross Asset Value of
such asset as the federal income tax depreciation, depletion, amortization or
other cost recovery deduction for such fiscal year or other period bears to the
beginning adjusted tax basis of such asset; provided further, however, that if
the federal income tax depreciation, depletion, amortization or other cost
recovery deduction for such asset for such fiscal year or other period is zero,
Depreciation of such asset shall be determined with reference to the beginning
Gross Asset Value of such asset using any reasonable method selected by the
General Partner.

 

“Distribution Date” has the meaning set forth in Section 5.1(a).

 

“Economic Hurdle” has the meaning set forth in Section 16.2(a)(ii)(A).

 

“Effective Date” means the date upon which the Registration Statement relating
to the General Partner’s public offering of Common Stock has been declared
effective by the Securities and Exchange Commission.

 

“Entity” means any general partnership, limited partnership, corporation, joint
venture, trust, business trust, real estate investment trust, limited liability
company, limited liability partnership, cooperative or association.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time (or any corresponding provisions of succeeding laws).

 

“Excess Oversight Fee” has the meaning set forth in Section 16.1(a)(i).

 

 7 

 

 

“Exchange Factor” means 1.0; provided, however, that if the General Partner: (a)
declares or pays a dividend on its outstanding Common Stock in Common Stock or
makes a distribution to all holders of its outstanding Common Stock in Common
Stock; (b) subdivides its outstanding Common Stock; or (c) combines its
outstanding Common Stock into a smaller number of shares of Common Stock, the
Exchange Factor shall be adjusted by multiplying the Exchange Factor by a
fraction, the numerator of which shall be the number of shares of Common Stock
issued and outstanding on the record date for such dividend, contribution,
subdivision or combination (assuming for such purpose that such dividend,
distribution, subdivision or combination has occurred as of such time), and the
denominator of which shall be the actual number of shares of Common Stock
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, subdivision or combination. Any adjustment
to the Exchange Factor shall become effective immediately after the effective
date of such event retroactive to the record date, if any, for such event.

 

“Exchange Right” means the exchange right of a Limited Partner described in
Section 8.6 and to be set forth in one or more Exchange Rights Agreements.

 

“Exchange Rights Agreements” has the meaning set forth in Section 8.6.

 

“General Partner” means American Realty Capital Hospitality Trust, Inc., a
Maryland corporation, and any successor as general partner of the Partnership.

 

“General Partner Interest” means a Partnership Interest held by the General
Partner, in its capacity as general partner. A General Partner Interest may be
expressed as a number of GP Units.

 

“GP Unit” means a Partnership Unit which is designated as a GP Unit of the
Partnership.

 

“Gross Asset Value” means, with respect to any asset of the Partnership, such
asset’s adjusted basis for federal income tax purposes, except as follows:

 

(a) the initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be the gross fair market value of such asset, without
reduction for liabilities, as determined by the contributing Partner and the
Partnership on the date of contribution thereof;

 

(b) if the General Partner determines that an adjustment is necessary or
appropriate to reflect the relative economic interests of the Partners, the
Gross Asset Values of all Partnership assets shall be adjusted in accordance
with Sections 1.704-1(b)(2)(iv)(f) and (g) of the Regulations to equal their
respective gross fair market values, without reduction for liabilities, as
reasonably determined by the General Partner, as of the following times:

 

(i) a Capital Contribution (other than a de minimis Capital Contribution) to the
Partnership by a new or existing Partner as consideration for a Partnership
Interest;

 

(ii) the distribution by the Partnership to a Partner of more than a de minimis
amount of Partnership assets as consideration for the repurchase or redemption
of a Partnership Interest;

 

 8 

 

 

(iii) the liquidation of the Partnership within the meaning of Section
1.704-1(b)(2)(ii)(g) of the Regulations; and

 

(iv) the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership by an existing Partner acting in a partner capacity, or by a
new Partner acting in a partner capacity or in anticipation of becoming a
Partner;

 

(c) the Gross Asset Values of Partnership assets distributed to any Partner
shall be the gross fair market values of such assets (taking Section 7701(g) of
the Code into account) without reduction for liabilities, as determined by the
General Partner as of the date of distribution; and

 

(d) the Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to Section 1.704-1(b)(2)(iv)(m) of the Regulations (as set forth in Exhibit B);
provided, however, that Gross Asset Values shall not be adjusted pursuant to
this paragraph (d) to the extent that the General Partner determines that an
adjustment pursuant to paragraph (b) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this paragraph (d).

 

At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Partnership’s assets for purposes of computing
Net Income and Net Loss.

 

“Gross Proceeds” means the aggregate purchase price of all shares of Common
Stock sold for the account of the General Partner through an Offering, without
deduction for Organization and Offering Expenses. For the purpose of computing
Gross Proceeds, the purchase price of any share of Common Stock for which
reduced selling commissions are paid to (i) Realty Capital Securities, LLC or
any successor dealer manager to the General Partner or (ii) a broker-dealer
(where net proceeds to the General Partner are not reduced) shall be deemed to
be the full amount of the offering price per share of Common Stock pursuant to
the Registration Statement for such Offering without reduction.

 

“Incapacity” or “Incapacitated” means,

 

(a) as to any individual who is a Partner, death, total physical disability or
entry by a court of competent jurisdiction adjudicating him incompetent to
manage his person or his estate;

 

(b) as to any corporation which is a Partner, the filing of a certificate of
dissolution, or its equivalent, for the corporation or the revocation of its
charter;

 

(c) as to any partnership which is a Partner, the dissolution and commencement
of winding up of the partnership;

 

 9 

 

 

(d) as to any limited liability company which is a Partner, the dissolution and
commencement of winding up of the limited liability company;

 

(e) as to any estate which is a Partner, the distribution by the fiduciary of
the estate’s entire interest in the Partnership;

 

(f) as to any trustee of a trust which is a Partner, the termination of the
trust (but not the substitution of a new trustee); or

 

(g) as to any Partner, the bankruptcy of such Partner, which shall be deemed to
have occurred when:

 

(i) the Partner commences a voluntary proceeding seeking liquidation,
reorganization or other relief under any bankruptcy, insolvency or other similar
law now or hereafter in effect;

 

(ii) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner;

 

(iii) the Partner executes and delivers a general assignment for the benefit of
the Partner’s creditors;

 

(iv) the Partner files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the Partner in any
proceeding of the nature described in clause (ii) above;

 

(v) the Partner seeks, consents to or acquiesces in the appointment of a
trustee, receiver or liquidator for the Partner or for all or any substantial
part of the Partner’s properties;

 

(vi) any proceeding seeking liquidation, reorganization or other relief of or
against such Partner under any bankruptcy, insolvency or other similar law now
or hereafter in effect has not been dismissed within one hundred twenty (120)
days after the commencement thereof;

 

(vii) the appointment without the Partner’s consent or acquiescence of a
trustee, receiver or liquidator has not been vacated or stayed within ninety
(90) days of such appointment; or

 

(viii) an appointment referred to in clause (vii) which has been stayed is not
vacated within ninety (90) days after the expiration of any such stay.

 

“Include”, “includes” and “including” shall be construed as if followed by the
phrase “without limitation”.

 

 10 

 

 

“Included Assets” means the Investments owned as of the Termination Date or the
Investment Liquidity Date, as applicable, and any Investments acquired after the
Termination Date or the Investment Liquidity Date, as applicable, for which a
contract to acquire such Investment had been entered into by or on behalf of the
General Partner as of the Termination Date or the Investment Liquidity Date, as
applicable.

 

“Indemnitee” means

 

(a) any Person made a party to a proceeding by reason of:

 

(i) its status as the General Partner,

 

(ii) its status as a Limited Partner,

 

(iii) its status as an investment advisor to the General Partner,

 

(iv) its status as a trustee, director or officer of the Partnership, the
General Partner, or the investment advisor to the General Partner,

 

(v) its status as a director, trustee, member or officer of any other Entity,
each Person serving in such capacity at the request of the Partnership or the
General Partner, or

 

(vi) his or its liabilities, pursuant to a loan guarantee or otherwise, for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including
any indebtedness which the Partnership or any Subsidiary of the Partnership has
assumed or taken assets subject to); and

 

(b) such other Persons (including Affiliates of the General Partner, a Limited
Partner or the Partnership) as the General Partner may designate from time to
time (whether before or after the event giving rise to potential liability), in
its sole and absolute discretion.

 

“Initial Limited Partner” means American Realty Capital Hospitality Advisors,
LLC.

 

“Investment” or “Investments” means any investment or investments by the
Partnership, directly or indirectly, in Properties, Loans or other Permitted
Investments.

 

“Investment Liquidity Amount” has the meaning set forth in Section 5.1(e).

 

“Investment Liquidity Date” means the date on which an Investment Liquidity
Event is consummated.

 

“Investment Liquidity Event” means a liquidation or the sale of all or
substantially all the Investments (regardless of the form in which such sale
shall occur, including through a merger or sale of stock or other interests in
an entity, and regardless of whether such transaction is taxable or tax-free).
For the avoidance of doubt, an Investment Liquidity Event includes a Business
Combination and a Transaction (including a merger in which the General Partner
is the surviving entity).

 

 11 

 

 

“Investment Liquidity Value” has the meaning set forth in Section 5.1(e).

 

“IRS” means the Internal Revenue Service of the United States (or any successor
organization).

 

“Liability Shortfall” has the meaning set forth in subparagraph 4(d) of Exhibit
B.

 

“Lien” means any lien, security interest, mortgage, deed of trust, charge,
claim, encumbrance, pledge, option, right of first offer or first refusal and
any other right or interest of others of any kind or nature, actual or
contingent, or other similar encumbrance of any nature whatsoever.

 

“Limited Partner” means, prior to the admission of the first Additional Limited
Partner to the Partnership, the Initial Limited Partner, and thereafter any
Person named as a Limited Partner in Exhibit A, as such Exhibit may be amended
from time to time, upon the execution and delivery by such Person of an
additional limited partner signature page, or any Substituted Limited Partner or
Additional Limited Partner, in such Person’s capacity as a Limited Partner of
the Partnership.

 

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Partners and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled, as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Limited Partner Interest may be expressed as a number of
Partnership Units (other than GP Units).

 

“Liquidating Event” has the meaning set forth in Section 13.1(b) hereof.

 

“Liquidating Gain” means net capital gain realized in connection with an actual
or hypothetical Capital Transaction, including the amount of any adjustment of
the Gross Asset Value of any Real Estate Asset which requires that the Capital
Accounts of the Partners be adjusted pursuant to Sections 1.704-1(b)(2)(iv)(e),
(f) and (g) of the Regulations.

 

“Liquidator” has the meaning set forth in Section 13.2(a)(iii) hereof.

 

“Liquidity Event” means the first to occur of the following: (i) an OP Unit
Transaction, (ii) a Listing, or (iii) a Termination Without Cause.

 

“Listing” means the listing of the shares of Common Stock on a national
securities exchange.

 

“Listing Note” has the meaning set forth in Section 5.1(c) hereof.

 

“Loans” means mortgage loans and other types of debt financing investments made
by the Partnership, either directly or indirectly, including through ownership
interests in a joint venture or other entity and including mezzanine loans,
B-notes, bridge loans, convertible mortgages, wraparound mortgage loans,
construction mortgage loans, loans on leasehold interests, and participations in
such loans.

 

 12 

 

 

“Management Agreement” means the Property Management and Leasing Agreement
between the General Partner, the Partnership and American Realty Capital
Hospitality Properties, LLC, a Delaware limited liability company, as the
manager.

 

“Market Value” means the value calculated based on the average market value of
the shares of Common Stock issued and outstanding at Listing over the 30 days
beginning 180 days after the shares of Common Stock are first listed or included
for quotation.

 

“NAV” means the General Partner’s net asset value, calculated pursuant to the
valuation guidelines adopted by the General Partner’s board of directors.

 

“NAV Pricing Start Date” means the first date on which the General Partner
calculates its NAV, which it expects to do beginning with the filing of the
General Partner’s second Quarterly Report on Form 10-Q (or its Annual Report on
Form 10-K should such filing constitute its second quarterly financial filing)
with the U.S. Securities and Exchange Commission, pursuant to the Securities
Exchange Act of 1934, as amended, following the earlier to occur of (i) the
General Partner’s acquisition of at least $2 billion in total portfolio assets,
calculated on the basis of cost, including the General Partner’s pro rata share
of debt attributable to such assets and (ii) January 7, 2016.

 

“Net Income” or “Net Loss” means, for each fiscal year or other applicable
period, an amount equal to the Partnership’s taxable income or loss for such
year or period as determined for U.S. federal income tax purposes by the General
Partner, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a) of the Code shall be included in taxable
income or loss), adjusted as follows:

 

(a) by including as an item of gross income any tax-exempt income received by
the Partnership and not otherwise taken into account in computing Net Income or
Net Loss;

 

(b) by treating as a deductible expense any expenditure of the Partnership
described in Section 705(a)(2)(B) of the Code (or which is treated as a Section
705(a)(2)(B) expenditure pursuant to Section 1.704-1(b)(2)(iv)(i) of the
Regulations) and not otherwise taken into account in computing Net Income or Net
Loss, including amounts paid or incurred to organize the Partnership (unless an
election is made pursuant to Section 709(b) of the Code) or to promote the sale
of interests in the Partnership and by treating deductions for any losses
incurred in connection with the sale or exchange of Partnership property
disallowed pursuant to Section 267(a)(1) or 707(b) of the Code as expenditures
described in Section 705(a)(2)(B) of the Code;

 

(c) by taking into account Depreciation in lieu of depreciation, depletion,
amortization and other cost recovery deductions taken into account in computing
taxable income or loss;

 

(d) by computing gain or loss resulting from any disposition of Partnership
property with respect to which gain or loss is recognized for federal income tax
purposes by reference to the Gross Asset Value of such property rather than its
adjusted tax basis;

 

 13 

 

 

(e) if an adjustment of the Gross Asset Value of any Partnership asset which
requires that the Capital Accounts of the Partners be adjusted pursuant to
Sections 1.704-1(b)(2)(iv)(e), (f) and (g) of the Regulations, by taking into
account the amount of such adjustment as if such adjustment represented
additional Net Income or Net Loss pursuant to Exhibit B;

 

(f) by excluding Net Property Gain and Net Property Loss; and

 

(g) by not taking into account in computing Net Income or Net Loss items
separately allocated to the Partners pursuant to paragraphs 2 and 3 of Exhibit
B.

 

“Net Investment” means (i) as it relates to the Stockholders, the total amount
of Gross Proceeds raised in all Offerings; and (ii) as it relates to the Limited
Partners (other than the General Partner in its capacity as a Limited Partner)
the total amount of Capital Contributions.

 

“Net Investment Balance” means the excess, if any, of: (a) the Net Investment,
over (b) in each case, without duplication, (i) as it relates to the
Stockholders, all prior distributions to Stockholders of Net Sales Proceeds and
any amounts paid by the General Partner to repurchase shares of Common Stock
pursuant to the General Partner’s plan for redemption of Common Stock or
otherwise; and (ii) as it relates to the Limited Partners, all distributions
pursuant to Section 5.1(b)(i) (other than distributions to the General Partner
in its capacity as a Limited Partner), and all proceeds or property used to
redeem Limited Partner Interests (except those held directly or indirectly the
General Partner).

 

“Net Property Gain” or “Net Property Loss” means, for each fiscal year or other
applicable period, an amount equal to the Partnership’s taxable gain or loss for
such year or period from Sales, including the amount of any adjustment of the
Gross Asset Value of any Real Estate Asset which requires that the Capital
Accounts of the Partners be adjusted pursuant to Sections 1.704-1(b)(2)(iv)(e),
(f) and (g) of the Regulations. For these purposes, the Gross Asset Value of the
Real Estate Assets shall reflect the market capitalization of the General
Partner (increased by the amount of any Partnership liabilities).

 

“Net Sales Proceeds” has the meaning set forth in the Articles of Incorporation.

 

“Nonrecourse Deductions” has the meaning set forth in Sections 1.704-2(b)(1) and
1.704-2(c) of the Regulations.

 

“Nonrecourse Liabilities” has the meaning set forth in Section 1.704-2(b)(3) of
the Regulations.

 

“Note” means a non-interest bearing promissory note which shall be repaid from
the Net Sales Proceeds of each sale of an Investment that occurs after the date
of Listing or the Termination Date, as applicable. The Partnership shall be the
sole obligor with respect to any Note, and may pay at its discretion all or a
portion of such Note in shares of Common Stock, which may or may not be
registered under the Securities Act of 1933, as amended, or cash. Any Note shall
not represent an indebtedness of the Partnership, but rather shall be evidence
of a distribution obligation of the Partnership to the Special Limited Partner
pursuant to the terms of Section 5.1.

 

 14 

 

 

“Offer” has the meaning set forth in Section 11.2(c)(i).

 

“Offering” means the public offering of shares of Common Stock pursuant to the
Registration Statement on Form S-11.

 

“OP Unit” means a Partnership Unit which is designated as an OP Unit of the
Partnership.

 

“OP Unit Economic Balance” has the meaning set forth in subparagraph 1(c)(ii) of
Exhibit B.

 

“OP Unit Transaction” means, in connection with a Class B Unit, a transaction to
which the Partnership or the General Partner shall be a party, including a
merger, consolidation, unit exchange, self-tender offer for all or substantially
all OP Units or other business combination or reorganization, or sale of all or
substantially all of the Partnership’s assets (but excluding any transaction
which constitutes an Adjustment Event and any merger in which the General
Partner is the surviving entity) in each case as a result of which OP Units
shall be exchanged for or converted into the right, or the holders of such Units
shall otherwise be entitled, to receive cash, securities or other property or
any combination thereof.

 

“Organization and Offering Expenses” means all expenses incurred by or on behalf
of the General Partner in connection with or in preparing the General Partner
for registration of and subsequently offering and distributing its shares of
Common Stock to the public, whether incurred before, on or after the date of the
Advisory Agreement, which may include total underwriting and brokerage discounts
and commissions (including fees of the underwriters’ attorneys); any expense
allowance granted by the General Partner to the underwriter or any reimbursement
of expenses of the underwriter by the General Partner; expenses for printing,
engraving and mailing; compensation of employees while engaged in sales
activity; charges of transfer agents, registrars, trustees, escrow holders,
depositaries and experts; and expenses of qualification of the sale of the
securities under federal and state laws, including taxes and fees, accountants’
and attorneys’ fees.

 

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners collectively. Solely for purposes
of Exhibit B, “Partner” shall include the Special Limited Partner.

 

“Partner Nonrecourse Debt” has the meaning set forth in Section 1.704-2(b)(4) of
the Regulations.

 

“Partner Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Section 1.704-2(i)(3) of the Regulations.

 

“Partner Nonrecourse Deductions” has the meaning set forth in Sections
1.704-2(i)(1) and (2) of the Regulations, and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Partnership taxable
year shall be determined in accordance with the rules of Section 1.704-2(i)(2)
of the Regulations.

 

 15 

 

 

“Partnership” means the limited partnership formed under the Act and pursuant to
this Agreement, and any successor thereto.

 

“Partnership Interest” means an ownership interest in the Partnership
representing a Capital Contribution by either a Limited Partner or the General
Partner or the provision of services to or for the benefit of the Partnership by
an existing Partner acting in a partner capacity, or by a new Partner acting in
a partner capacity or in anticipation of becoming a Partner, and includes any
and all benefits to which the holder of such a Partnership Interest may be
entitled as provided in this Agreement, together with all obligations of such
Person to comply with the terms and provisions of this Agreement. A Partnership
Interest may be expressed as a number of Partnership Units.

 

“Partnership Minimum Gain” has the meaning set forth in Section 1.704-2(b)(2) of
the Regulations, and the amount of Partnership Minimum Gain, as well as any net
increase or decrease in a Partnership Minimum Gain, for a Partnership taxable
year shall be determined in accordance with the rules of Section 1.704-2(d) of
the Regulations.

 

“Partnership Record Date” means the record date established by the General
Partner for a distribution pursuant to Section 5.1(a) hereof, which record date
shall be the same as the record date established by the General Partner for a
distribution to its stockholders of some or all of its portion of such
distribution.

 

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder. Partnership Units consist of GP
Units, OP Units, Class B Units and any classes or series of Partnership Units
established after the date hereof. The number of Partnership Units outstanding
and the Percentage Interests in the Partnership represented by such Partnership
Units are set forth in Exhibit A, as such Exhibit may be amended from time to
time. The ownership of Partnership Units shall be evidenced by such form of
certificate for Partnership Units as the General Partner adopts from time to
time unless the General Partner determines that the Partnership Units shall be
uncertificated securities.

 

“Partnership Year” means the fiscal year of the Partnership, as set forth in
Section 9.2 hereof.

 

“Percentage Interest” means, as to a Partner, the fractional part of the
Partnership Interests owned by such Partner and expressed as a percentage as
specified in Exhibit A, as such Exhibit may be amended from time to time.

 

“Permitted Investments” means all investments (other than Properties and Loans)
in which the Partnership acquires an interest, either directly or indirectly,
including through ownership interests in a joint venture or other entity,
pursuant to the Certificate, this Agreement and the investment objectives and
policies adopted by the General Partner from time to time, other than short-term
investments acquired for purposes of cash management, and that allow the General
Partner to meet the REIT Requirements.

 

“Permitted Transferee” means any person to whom Partnership Units are
Transferred in accordance with Section 11.3.

 

 16 

 

 

“Person” means an individual or Entity.

 

“Precontribution Gain” has the meaning set forth in subparagraph 4(c) of Exhibit
B.

 

“Priority Return” means a 6% cumulative, non-compounded, pre-tax annual return
(based on a 365-day year).

 

“Priority Return Balance” means, as of any date, the excess, if any, of (a) a
Priority Return from the Effective Date until such Distribution Date on the Net
Investment Balance (calculated like simple interest on a daily basis based on a
365-day year), over (b) distributions made under Sections 5.1(a) and (b)(ii);
provided, however, that for purposes of calculating the Priority Return Balance,
the Net Investment Balance shall be determined on a daily basis.

 

“Property” or “Properties” means any real property or properties transferred or
conveyed to the Partnership or any subsidiary of the Partnership, either
directly or indirectly, and/or any real property or properties transferred or
conveyed to a joint venture or partnership in which the Partnership is, directly
or indirectly, a co-venturer or partner.

 

“PTP Safe Harbors” has the meaning set forth in Section 11.6(f).

 

“Quarter” means each of the three-month periods ending on March 31, June 30,
September 30 and December 31.

 

“Real Estate Assets” means any investment by the Partnership in unimproved and
improved Real Property (including fee or leasehold interests, options and
leases), directly, through one or more subsidiaries or through a Joint Venture.

 

“Real Property” means (i) land, (ii) rights in land (including leasehold
interests), and (iii) any buildings, structures, improvements, furnishings,
fixtures and equipment located on or used in connection with land and rights or
interests in land.

 

“Registration Statement” means the Registration Statement on Form S-11 filed by
the General Partner with the Securities and Exchange Commission, and any
amendments thereof at any time made, relating to the Common Stock.

 

“Regulations” means the final, temporary or proposed income tax regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

“Regulatory Allocations” means the allocations set forth in paragraph 2 of
Exhibit B.

 

“REIT” means a real estate investment trust as defined in Section 856 of the
Code.

 

“REIT Requirements” has the meaning set forth in Section 5.2.

 

“Restricted Class B Units” has the meaning set forth in Section 16.2(a)(i)
hereof.

 

“Safe Harbor” has the meaning set forth in Section 10.2(d).

 

 17 

 

 

“Safe Harbor Election” has the meaning set forth in Section 10.2(d).

 

“Safe Harbor Interests” has the meaning set forth in Section 10.2(d).

 

“Sales” has the meaning set forth in the Articles of Incorporation.

 

“Securities” has the meaning set forth in Section 4.2(b).

 

“Special Limited Partner” means American Realty Capital Hospitality Special
Limited Partnership, LLC, a Delaware limited liability company, which shall be a
limited partner of the Partnership and recognized as such under applicable
Delaware law, but not a “Limited Partner” within the meaning of this Agreement.

 

“Special Limited Partner Interest” means the interest of the Special Limited
Partner in the Partnership representing its right as the holder of an interest
in distributions described in Sections 5.1(b)(iii)(A), (c), (d), (e) and (f)
(and any corresponding allocations of income, gain, loss and deduction under
this Agreement).

 

“Stockholder” means a holder of Common Stock.

 

“Stockholder Distributions” means any distributions of money or other property
by the General Partner to Stockholders, including distributions that may
constitute a return of capital for U.S. federal income tax purposes.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which a majority of (a) the voting
power of the voting equity securities; or (b) the outstanding equity interests
(whether or not voting), is owned, directly or indirectly, by such Person.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4.

 

“Surviving General Partner” has the meaning set forth in Section 11.2(d)(i)(A).

 

“Tax Allocations” means the allocations set forth in paragraph 4 of Exhibit B.

 

“Tax Items” has the meaning set forth in subparagraph 4(a) of Exhibit B.

 

“Termination” means the termination of the Advisory Agreement.

 

“Termination Amount” means the Termination Liquidity Amount, the Termination
Listing Amount or the amount distributable pursuant to Section 5.1(d)(i) in the
form of a Termination Note.

 

“Termination Date” means the date of Termination.

 

“Termination Liquidity Amount” has the meaning set forth in Section
5.1(d)(ii)(B).

 

“Termination Listing Amount” has the meaning set forth in Section 5.1(d)(ii)(A).

 

 18 

 

 

“Termination Note” has the meaning set forth in Section 5.1(d)(i).

 

“Termination Without Cause” means the termination of the Advisory Agreement, as
provided in the Advisory Agreement by the Independent Directors (as defined in
the Advisory Agreement) of the General Partner, without Cause (as defined in the
Advisory Agreement).

 

“Transaction” has the meaning set forth in Section 11.2(c).

 

“Transfer” as a noun, means any sale, assignment, conveyance, pledge,
hypothecation, gift, encumbrance or other transfer, and as a verb, means to
sell, assign, convey, pledge, hypothecate, give, encumber or otherwise transfer.

 

“Unrestricted Class B Units” has the meaning set forth in Section 16.2(a)(ii)
hereof.

 

“Valuation Date” means the date of receipt by the Partnership and the General
Partner of notice from an exchanging Partner that such Partner is exercising its
Exchange Rights or, if such date is not a Business Day, the first Business Day
thereafter.

 

“Value” means the Offering price for a share of Common Stock less any selling
commissions and dealer manager fee that would be payable with respect to the
sale of a share of Common Stock.

 

Certain additional terms and phrases have the meanings set forth in Exhibit B.

 

Article 2
ORGANIZATIONAL MATTERS

 

2.1 Formation

 

The General Partner has formed the Partnership by filing the Certificate on July
24, 2013 in the office of the Delaware Secretary of State. The Partnership is a
limited partnership organized pursuant to the provision of the Act and upon the
terms and conditions set forth in this Agreement. Except as expressly provided
herein to the contrary, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the Act.
The Partnership Interest of each Partner shall be personal property for all
purposes.

 

2.2 Name

 

The name of the Partnership is American Realty Capital Hospitality Operating
Partnership, L.P. The Partnership’s business may be conducted under any other
name or names deemed advisable by the General Partner, including the name of the
General Partner or any Affiliate thereof. The words “Limited Partnership”, “LP”,
“Ltd.” or similar words, phrases or letters shall be included in the
Partnership’s name where necessary for the purposes of complying with the laws
of any jurisdiction that so requires. The General Partner in its sole and
absolute discretion may change the name of the Partnership and shall notify the
Limited Partners of such change in the next regular communication to the Limited
Partners.

 

 19 

 

 

2.3 Registered Office and Agent; Principal Office

 

The address of the registered office of the Partnership in the State of Delaware
and the name and address of the registered agent for service of process on the
Partnership in the State of Delaware is the Corporation Service Company, 2711
Centerville Road Suite 400, Wilmington, Delaware 19808. The principal office of
the Partnership shall be 405 Park Avenue, New York, New York 10022, or such
other place as the General Partner may from time to time designate by notice to
the Limited Partners. The Partnership may maintain offices at such other place
or places within or outside the State of Delaware as the General Partner deems
advisable.

 

2.4 Power of Attorney

 

(a) Each Limited Partner and each Assignee who accepts Partnership Units (or any
rights, benefits or privileges associated therewith) is deemed to irrevocably
constitute and appoint the General Partner, any Liquidator, and authorized
officers and attorneys-in-fact of each, and each of those acting singly, in each
case with full power of substitution, as its true and lawful agent and
attorney-in-fact, with full power and authority in its name, place and stead to:

 

(i) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices

 

(A) all certificates, documents and other instruments (including this Agreement
and the Certificate and all amendments or restatements thereof) that the General
Partner or the Liquidator deems appropriate or necessary to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the Limited Partners have limited
liability) in the State of Delaware and in all other jurisdictions in which the
Partnership may or plans to conduct business or own property, including any
documents necessary or advisable to convey any Contributed Property to the
Partnership;

 

(B) all instruments that the General Partner or any Liquidator deems appropriate
or necessary to reflect any amendment, change, modification or restatement of
this Agreement in accordance with its terms;

 

(C) all conveyances and other instruments or documents that the General Partner
or any Liquidator deems appropriate or necessary to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement,
including a certificate of cancellation;

 

(D) all instruments relating to the admission, withdrawal, removal or
substitution of any Partner pursuant to, or other events described in, Article
11, 12 or 13 hereof or the Capital Contribution of any Partner;

 

(E) all certificates, documents and other instruments relating to the
determination of the rights, preferences and privileges of Partnership Interest;
and

 

(F) amendments to this Agreement as provided in Article 14 hereof; and

 

 20 

 

 

(ii) execute, swear to, seal, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole and absolute discretion of the General Partner or any Liquidator, to
make, evidence, give, confirm or ratify any vote, consent, approval, agreement
or other action which is made or given by the Partners hereunder or is
consistent with the terms of this Agreement or appropriate or necessary, in the
sole discretion of the General Partner or any Liquidator, to effectuate the
terms or intent of this Agreement.

 

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article 14
hereof or as may be otherwise expressly provided for in this Agreement.

 

(b) (i) The foregoing power of attorney is hereby declared to be irrevocable and
a power coupled with an interest, in recognition of the fact that each of the
Limited Partners will be relying upon the power of the General Partner and any
Liquidator to act as contemplated by this Agreement in any filing or other
action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
Transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives.

 

(ii) Each such Limited Partner or Assignee hereby agrees to be bound by any
representation made by the General Partner or any Liquidator, acting in good
faith pursuant to such power of attorney, and each such Limited Partner or
Assignee hereby waives any and all defenses which may be available to contest,
negate or disaffirm the action of the General Partner or any Liquidator, taken
in good faith under such power of attorney.

 

(iii) Each Limited Partner or Assignee shall execute and deliver to the General
Partner or the Liquidator, within fifteen (15) days after receipt of the General
Partner’s or Liquidator’s request therefore, such further designation, powers of
attorney and other instruments as the General Partner or the Liquidator, as the
case may be, deems necessary to effectuate this Agreement and the purposes of
the Partnership.

 

(c) For the purposes of this Section 2.4, the term “Limited Partner” shall be
deemed to include the Special Limited Partner, unless the context otherwise
requires.

 

2.5 Term

 

The term of the Partnership shall commence on the date hereof and shall continue
until December 31, 2099, unless the Partnership is dissolved sooner pursuant to
the provisions of Article 13 or as otherwise provided by law.

 

 21 

 

 

Article 3
PURPOSE

 

3.1 Purpose and Business

 

(a) The purpose and nature of the business to be conducted by the Partnership is
to conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act including to engage in the following activities:

 

(i) to acquire, hold, own, develop, construct, improve, maintain, operate, sell,
lease, transfer, encumber, convey, exchange, and otherwise dispose of or deal
with the properties described in the prospectus contained in the Registration
Statement;

 

(ii) to acquire, hold, own, develop, construct, improve, maintain, operate,
sell, lease, transfer, encumber, convey, exchange, and otherwise dispose of or
deal with real and personal property of all kinds;

 

(iii) to enter into any partnership, joint venture, corporation, limited
liability company, trust or other similar arrangement to engage in any of the
foregoing;

 

(iv) to undertake such other activities as may be necessary, advisable,
desirable or convenient to the business of the Partnership; and

 

(v) to engage in such other ancillary activities as shall be necessary or
desirable to effectuate the foregoing purposes;

 

provided, however, that such business shall be limited to and conducted in such
a manner as to permit the General Partner at all times to be classified as a
REIT, unless the General Partner determines not to qualify as a REIT or ceases
to qualify as a REIT for any reason not related to the business conducted by the
Partnership.

 

(b) The Partnership shall have all powers necessary or desirable to accomplish
the purposes enumerated.

 

3.2 Powers

 

(a) The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership including full power and authority to
enter into, perform, and carry out contracts of any kind, to borrow money and to
issue evidences of indebtedness, whether or not secured by mortgage, trust deed,
pledge or other Lien, and, directly or indirectly, to acquire, own, improve,
develop and construct real property, and lease, sell, transfer and dispose of
real property; provided, however, that the Partnership shall not take, or
refrain from taking, any action which, in the judgment of the General Partner,
in its sole and absolute discretion,

 

(i) could adversely affect the ability of the General Partner to continue to
qualify as a REIT, unless the General Partner otherwise ceases to qualify as a
REIT;

 

 22 

 

 

(ii) could subject the General Partner to any additional taxes under Section 857
or Section 4981 of the Code; or

 

(iii) could violate any law or regulation of any governmental body or agency
having jurisdiction over the General Partner or its securities, unless such
action (or inaction) shall have been specifically consented to by the General
Partner in writing.

 

(b) The General Partner also is empowered to do any and all acts and things
necessary, appropriate or advisable to ensure that the Partnership will not be
classified as a “publicly traded partnership” for the purposes of Section 7704
of the Code, including but not limited to imposing restrictions on exchanges of
Partnership Units.

 

Article 4
CAPITAL CONTRIBUTIONS

 

4.1 Capital Contributions of the Partners

 

(a) The Partners have made the Capital Contributions as set forth in Exhibit A.

 

(b) To the extent the Partnership acquires any property by the merger of any
other Person into the Partnership or the contribution of assets by any other
Person, Persons who receive Partnership Interests in exchange for their
interests in the Person merging into or contributing assets to the Partnership
shall become Limited Partners and shall be deemed to have made Capital
Contributions as provided in the applicable merger agreement or contribution
agreement and as set forth in Exhibit A, as amended to reflect such deemed
Capital Contributions.

 

(c) As of the effective date of this Agreement, the Partnership shall have three
classes of Partnership Units, entitled “GP Units”, “OP Units” and “Class B
Units”, respectively. The Class B Units shall have the same rights, privileges
and preferences as the OP Units, except as set forth in Article 16. Each Partner
shall own Partnership Units in the amounts set forth for such Partner in Exhibit
A and shall have a Percentage Interest in the Partnership as set forth in
Exhibit A, which Percentage Interest shall be adjusted in Exhibit A from time to
time by the General Partner to the extent necessary to reflect accurately
exchanges, additional Capital Contributions, the issuance of additional
Partnership Units, transfers of Partnership Units or similar events having an
effect on any Partner’s Percentage Interest.

 

(d) The number of Partnership Units held by the General Partner, in its capacity
as general partner, as evidenced by GP Units, shall be deemed to be the General
Partner Interest.

 

(e) Except as otherwise may be expressly provided herein, the Partners shall
have no obligation to make any additional Capital Contributions or provide any
additional funding to the Partnership (whether in the form of loans, repayments
of loans or otherwise) and no Partner shall have any obligation to restore any
deficit that may exist in its Capital Account, either upon a liquidation of the
Partnership or otherwise.

 

 23 

 

 

4.2 Additional Funds; Restrictions on the General Partner

 

(a) (i) The sums of money required to finance the business and affairs of the
Partnership shall be derived from the Capital Contributions made to the
Partnership by the Partners as set forth in Section 4.1 and from funds generated
from the operation and business of the Partnership, including rents and
distributions directly or indirectly received by the Partnership from any
Subsidiary.

 

(ii) If additional financing is needed from sources other than as set forth in
Section 4.2(a)(i) for any reason, the General Partner may, in its sole and
absolute discretion, in such amounts and at such times as it solely shall
determine to be necessary or appropriate,

 

(A) cause the Partnership to issue additional Partnership Interests and admit
additional Limited Partners to the Partnership in accordance with Section 4.3;

 

(B) make additional Capital Contributions to the Partnership (subject to the
provisions of Section 4.2(b));

 

(C) cause the Partnership to borrow money, enter into loan arrangements, issue
debt securities, obtain letters of credit or otherwise borrow money on a secured
or unsecured basis;

 

(D) make a loan or loans to the Partnership (subject to Section 4.2(b)); or

 

(E) sell any assets or properties directly or indirectly owned by the
Partnership.

 

(iii) In no event shall any Limited Partners be required to make any additional
Capital Contributions or any loan to, or otherwise provide any financial
accommodation for the benefit of, the Partnership.

 

(b) The General Partner shall not issue any debt securities, any preferred stock
or any common stock (including additional Common Stock (other than (i) as
payment of the Common Stock Amount or (ii) in connection with the conversion or
exchange of securities of the General Partner solely in conversion or exchange
for other securities of the General Partner)) or rights, options, warrants or
convertible, exercisable or exchangeable securities containing the right to
subscribe for or purchase any of the foregoing (collectively, “Securities”),
other than to all holders of Common Stock, unless the General Partner shall:

 

(i) in the case of debt securities, lend to the Partnership the proceeds of or
consideration received for such Securities on the same terms and conditions,
including interest rate and repayment schedule, as shall be applicable with
respect to or incurred in connection with the issuance of such Securities and
the proceeds of, or consideration received from, any subsequent exercise,
exchange or conversion thereof (if applicable);

 

 24 

 

 

(ii) in the case of equity Securities senior or junior to the Common Stock as to
dividends and distributions on liquidation, contribute to the Partnership the
proceeds of or consideration (including any property or other non-cash assets)
received for such Securities and the proceeds of, or consideration received
from, any subsequent exercise, exchange or conversion thereof (if applicable),
and receive from the Partnership, interests in the Partnership in consideration
therefor with the same terms and conditions, including dividend, dividend
priority and liquidation preference, as are applicable to such Securities; and

 

(iii) in the case of Common Stock or other equity Securities on a parity with
the Common Stock as to dividends and distributions on liquidation (including
Common Stock or other Securities granted as a stock award to directors and
officers of the General Partner or directors, officers or employees of its
Affiliates in consideration for services or future services, and Common Stock
issued pursuant to a dividend reinvestment plan or issued to enable the General
Partner to make distributions to satisfy the REIT Requirements), contribute to
the Partnership the proceeds of or consideration (including any property or
other non-cash assets, including services) received for such Securities and the
proceeds of, or consideration received from, any subsequent exercise, exchange
or conversion thereof (if applicable), and receive from the Partnership a number
of additional Partnership Units in consideration therefor equal to the product
of

 

(A) the number of shares of Common Stock or other equity Securities issued by
the General Partner, multiplied by

 

(B) a fraction the numerator of which is one and the denominator of which is the
Exchange Factor in effect on the date of such contribution.

 

4.3 Issuance of Additional Partnership Interests; Admission of Additional
Limited Partners

 

(a) In addition to any Partnership Interests issuable by the Partnership
pursuant to Section 4.2, the General Partner is authorized to cause the
Partnership to issue additional Partnership Interests (or options therefore) in
the form of Partnership Units or other Partnership Interests in one or more
series or classes, or in one or more series of any such class senior, on a
parity with, or junior to the Partnership Units to any Persons at any time or
from time to time, on such terms and conditions, as the General Partner shall
establish in each case in its sole and absolute discretion subject to Delaware
law, including (i) the allocations of items of Partnership income, gain, loss,
deduction and credit to each class or series of Partnership Interests, (ii) the
right of each class or series of Partnership Interests to share in Partnership
distributions, and (iii) the rights of each class or series of Partnership
Interest upon dissolution and liquidation of the Partnership; provided, however,
that, no such Partnership Interests shall be issued to the General Partner
unless either (A) the Partnership Interests are issued in connection with the
grant, award, or issuance of Common Stock or other equity interests in the
General Partner having designations, preferences and other rights such that the
economic interests attributable to such Common Stock or other equity interests
are substantially similar to the designations, preferences and other rights
(except voting rights) of the Partnership Interests issued to the General
Partner in accordance with this Section 4.3(a) or (B) the additional Partnership
Interests are issued to all Partners holding Partnership Interests in the same
class in proportion to their respective Percentage Interests in such class,
without any approval being required from any Limited Partner or any other
Person; provided further, however, that:

 

 25 

 

 

(i) such issuance does not cause the Partnership to become, with respect to any
employee benefit plan subject to Title I of ERISA or Section 4975 of the Code, a
“party in interest” (as defined in Section 3(14) of ERISA) or a “disqualified
person” (as defined in Section 4975(e) of the Code); and

 

(ii) such issuance would not cause any portion of the assets of the Partnership
to constitute assets of any employee benefit plan pursuant to Section 2510.3-101
of the regulations of the United States Department of Labor.

 

(b) Subject to the limitations set forth in Section 4.3(a), the General Partner
may take such steps as it, in its sole and absolute discretion, deems necessary
or appropriate to admit any Person as a Limited Partner of the Partnership or to
issue any Partnership Interests, including amending the Certificate, Exhibit A
or any other provision of this Agreement.

 

4.4 Contribution of Proceeds of Issuance of Common Stock

 

In connection with any offering, grant, award, or issuance of Common Stock or
securities, rights, options, warrants or convertible or exchangeable securities
pursuant to Section 4.2, the General Partner shall make aggregate Capital
Contributions to the Partnership of the proceeds raised in connection with such
offering, grant, award, or issuance, including any property issued to the
General Partner pursuant to a merger or contribution agreement in exchange for
Common Stock; provided, however, that if the proceeds actually received by the
General Partner are less than the gross proceeds of such offering, grant, award,
or issuance as a result of any underwriter’s discount, commission, or fee or
other expenses paid or incurred in connection with such offering, grant, award,
or issuance, then the General Partner shall make a Capital Contribution to the
Partnership in the amount equal to the sum of (i) the net proceeds of such
issuance plus (ii) an intangible asset in an amount equal to the capitalized
costs of the General Partner relating to such issuance of Common Stock. Upon any
such Capital Contribution by the General Partner, the Capital Account of the
General Partner shall be increased by the amount of its Capital Contribution as
described in the previous sentence.

 

4.5 Repurchase of Common Stock; Shares-In-Trust

 

(a) If the General Partner shall elect to purchase from its stockholders Common
Stock for the purpose of delivering such Common Stock to satisfy an obligation
under any distribution reinvestment plan adopted by the General Partner, any
employee stock purchase plan adopted by the General Partner, or for any other
purpose, the purchase price paid by the General Partner for such Common Stock
and any other expenses incurred by the General Partner in connection with such
purchase shall be considered expenses of the Partnership and shall be reimbursed
to the General Partner, subject to the condition that:

 

(i) if such Common Stock subsequently is to be sold by the General Partner, the
General Partner shall pay to the Partnership any proceeds received by the
General Partner from the sale of such Common Stock (provided that an exchange of
Common Stock for Partnership Units pursuant to the applicable Exchange Rights
Agreement would not be considered a sale for such purposes); and

 

 26 

 

 

(ii) if such Common Stock is not re-transferred by the General Partner within 30
days after the purchase thereof, the General Partner shall cause the Partnership
to cancel a number of Partnership Units held by the General Partner (as
applicable) equal to the product of

 

(A) the number of shares of such Common Stock, multiplied by

 

(B) a fraction, the numerator of which is one and the denominator of which is
the Exchange Factor in effect on the date of such cancellation.

 

(b) If the General Partner purchases shares of Common Stock from the Trust (as
from time to time defined in the Articles of Incorporation), the Partnership
will purchase from the General Partner a number of Partnership Units, at a price
per Partnership Unit equal to the price per share of Common Stock paid by the
General Partner, equal to the product of

 

(i) the number of shares of Common Stock purchased by the General Partner from
the Trust, multiplied by

 

(ii) a fraction, the numerator of which is one and the denominator of which is
the Exchange Factor in effect on the date of such purchase.

 

4.6 No Third-Party Beneficiary

 

No creditor or other third party having dealings with the Partnership shall have
the right to enforce the right or obligations of any Partner to make Capital
Contributions or loans or to pursue any other right or remedy hereunder or at
law or in equity, it being understood and agreed that the provisions of this
Agreement shall be solely for the benefit of, and may be enforced solely by, the
parties hereto and their respective successors and assigns.

 

4.7 No Interest; No Return

 

(a) No Partner shall be entitled to interest on its Capital Contribution or on
such Partner’s Capital Account.

 

(b) Except as provided herein or by law, no Partner shall have any right to
demand or receive the return of its Capital Contribution from the Partnership.

 

4.8 No Preemptive Rights.

 

Subject to any preemptive rights that may be granted pursuant to Section 4.3
hereof, no Person shall have any preemptive or other similar right with respect
to

 

(a) additional Capital Contributions or loans to the Partnership; or

 

(b) issuance or sale of any Partnership Units or other Partnership Interests.

 

 27 

 

 

Article 5
DISTRIBUTIONS

 

5.1 Distributions

 

(a) Cash Available for Distribution. Subject to the provisions of Sections 5.3,
5.4, 12.2(c) and 13.2, the General Partner shall cause the Partnership to
distribute, at such times as the General Partner shall determine (each a
“Distribution Date”), an amount of Cash Available for Distribution, determined
by the General Partner in its sole discretion to the Partners holding GP Units,
OP Units and/or Class B Units who are Partners on the applicable Partnership
Record Date, in accordance with each such Partner’s respective Percentage
Interest.

 

(b) Net Sales Proceeds. Subject to the provisions of Sections 5.1(f), 5.3, 5.4,
12.2(c) and 13.2, Net Sales Proceeds shall be distributed as follows:

 

(i) First, 100% to the Partners holding GP Units and/or OP Units in proportion
to each such Partner’s respective Percentage Interest with respect to such GP
Units and/or OP Units until the Net Investment Balance is zero;

 

(ii) Second, 100% to the Partners holding GP Units and/or OP Units in proportion
to each such Partner’s respective Percentage Interest with respect to such GP
Units and/or OP Units until such Partners have received in the aggregate,
pursuant to this Section 5.1(b)(ii) and Section 5.1(a), an amount such that the
Priority Return Balance is zero; and

 

(iii) Thereafter, (A) 15% to the Special Limited Partner, and (B) 85% to be
distributed to the Partners holding GP Units, OP Units and/or Class B Units in
proportion to their respective Percentage Interests with respect to such GP
Units, OP Units and/or Class B Units.

 

(c) Listing Amounts. Upon a Listing and subject to Section 5.1(f), the General
Partner shall cause the Partnership to distribute an amount to the Special
Limited Partner in redemption of the Special Limited Partner Interest in the
form of a Note (the “Listing Note”) equal to 15% of the amount, if any, by which
(i) the sum of (A) the Market Value of all issued and outstanding shares of
Common Stock plus (B) the sum of all Stockholder Distributions paid by the
General Partner prior to Listing, exceeds (ii) the sum of (Y) the total Gross
Proceeds in all Offerings plus (Z) the total amount of cash that, if distributed
to those Stockholders who purchased shares of Common Stock in an Offering, would
have provided such Stockholders a Priority Return on the Gross Proceeds raised
in all such Offerings. The Listing Note will only be paid to the Special Limited
Partner if the Advisory Agreement has not been terminated by the General Partner
or the Advisor prior to the Listing. Notwithstanding anything herein to the
contrary, in accordance with Section 736 of the Code, the Listing Note shall be
disregarded for applicable income tax purposes and the Special Limited Partner
shall continue to be treated as a partner of the Partnership in respect of its
Special Limited Partner Interest for such purposes until the Partnership has
satisfied all of its obligations under the Listing Note. Without limiting the
foregoing, the Special Limited Partner shall not be required to accrue interest
on the Listing Note in income and the Partnership shall not deduct such interest
for such purposes; provided, that, any cash or property paid to the Special
Limited Partner with respect to such interest shall be reported to the Special
Limited Partner on Internal Revenue Service Schedule K-1 to Form 1065 (or such
successor schedule or form).

 

 28 

 

 

(d) Termination Amounts.

 

(i) Upon a Termination and subject to Sections 5.1(d)(ii) and (f), the General
Partner shall cause the Partnership to distribute an amount to the Special
Limited Partner in redemption of the Special Limited Partner Interest in the
form of a Note (the “Termination Note”) equal to 15% of the amount, if any, by
which (A) the sum of (1) the fair market value (determined by appraisal as of
the Termination Date) of the Investments on the Termination Date, minus (2) any
Loans secured by such Investments, plus (3) the sum of all Stockholder
Distributions paid by the General Partner through the Termination Date on shares
of Common Stock issued in all Offerings through the Termination Date, minus (4)
any amounts distributable as of the Termination Date to the Limited Partners who
received Partnership Units in connection with the contribution of any
Investments (including cash used to acquire Investments) to the Partnership,
upon the liquidation or sale of such Investments (assuming the liquidation or
sale of such Investments on the Termination Date), exceeds (B) the sum of (1)
the Gross Proceeds raised in all Offerings through the Termination Date (less
amounts paid on or prior to the Termination Date to purchase or redeem any
shares of Common Stock purchased in an Offering pursuant to the General
Partner’s share repurchase plan) plus (2) the total amount of cash that, if
distributed to those Stockholders who purchased shares of Common Stock in an
Offering on or prior to the Termination Date, would have provided such
Stockholders a Priority Return on the Gross Proceeds raised in all Offerings
through the Termination Date, measured for the period from inception through the
Termination Date. Notwithstanding anything herein to the contrary, in accordance
with Section 736 of the Code, the Termination Note shall be disregarded for
applicable income tax purposes and the Special Limited Partner shall continue to
be treated as a partner of the Partnership in respect of its Special Limited
Partner Interest for such purposes until the Partnership has satisfied all of
its obligations under the Termination Note. Without limiting the foregoing, the
Special Limited Partner shall not be required to accrue interest on the
Termination Note in income and the Partnership shall not deduct such interest
for such purposes; provided, that, any cash or property paid to the Special
Limited Partner with respect to such interest shall be reported to the Special
Limited Partner on Internal Revenue Service Schedule K-1 to Form 1065 (or such
successor schedule or form).

 

(ii) Upon a Termination and subject to Section 5.1(f), the Special Limited
Partner may elect to receive, in lieu of its right to receive the Termination
Note, either:

 

 29 

 

 

(A) If there is a Listing subsequent to the Termination Date, then the General
Partner shall cause the Partnership to distribute an amount to the Special
Limited Partner in redemption of the Special Limited Partner Interest, payable
in one or more payments solely out of Net Sales Proceeds (the “Termination
Listing Amount”), equal to 15% of the amount, if any, by which (1) the sum of
(w) the fair market value (determined by appraisal as of the date of Listing) of
the Included Assets, minus (x) any Loans secured by the Included Assets, plus
(y) the sum of all Stockholder Distributions paid by the General Partner through
the date of Listing on shares of Common Stock issued in Offerings through the
Termination Date, minus (z) any amounts distributable as of the date of Listing
to the Limited Partners who received Partnership Units in connection with the
contribution of any Included Assets (including cash used to acquire Included
Assets) to the Partnership, upon the liquidation or sale of such Included Assets
(assuming the liquidation or sale of such Included Assets on the date of
Listing), exceeds (2) the sum of (y) the Gross Proceeds raised in all Offerings
through the Termination Date (less amounts paid on or prior to the date of
Listing to purchase or redeem any shares of Common Stock purchased in an
Offering on or prior to the Termination Date pursuant to the General Partner’s
share repurchase plan), plus (z) the total amount of cash that, if distributed
to those Stockholders who purchased shares of Common Stock in an Offering on or
prior to the Termination Date, would have provided such Stockholders a Priority
Return on the Gross Proceeds raised in all Offerings through the Termination
Date, measured for the period from inception of the General Partner through the
date of Listing.

 

(B) If there is an Investment Liquidity Event subsequent to the Termination
Date, then the General Partner shall cause the Partnership to distribute an
amount to the Special Limited Partner in redemption of the Special Limited
Partner Interest, payable in one or more payments solely out of Net Sales
Proceeds (the “Termination Liquidity Amount”), equal to 15% of the amount, if
any, by which (1) the sum of (w) the fair market value (determined by appraisal
as of the Investment Liquidity Date) of the Included Assets, minus (x) any Loans
secured by the Included Assets, plus (y) the sum of all Stockholder
Distributions paid by the General Partner through the Investment Liquidity Date
on shares of Common Stock issued in Offerings through the Termination Date,
minus (z) any amounts distributable as of the Investment Liquidity Date to the
Limited Partners who received Partnership Units in connection with the
contribution of any Included Assets (including cash used to acquire Included
Assets) to the Partnership, upon the liquidation or sale of such Included Assets
(assuming the liquidation or sale of such Included Assets on the Investment
Liquidity Date), exceeds (2) the sum of (y) the Gross Proceeds raised in all
Offerings through the Termination Date (less amounts paid on or prior to the
Investment Liquidity Date to purchase or redeem any shares of Common Stock
purchased in an Offering on or prior to the Termination Date pursuant to the
General Partner’s share repurchase plan), plus (z) the total amount of cash
that, if distributed to those Stockholders who purchased shares of Common Stock
in an Offering on or prior to the Termination Date, would have provided such
Stockholders Priority Return on the Gross Proceeds raised in all Offerings
through the Termination Date, measured for the period from inception of the
General Partner through the Investment Liquidity Date.

 

 30 

 

 

(e) Investment Liquidity Amounts. Upon an Investment Liquidity Event and subject
to Section 5.1(f), the General Partner shall cause the Partnership to distribute
an amount to the Special Limited Partner in redemption of the Special Limited
Partner Interest, payable in one or more payments solely out of Net Sales
Proceeds (the “Investment Liquidity Amount”), equal to 15% of the amount, if
any, by which (A) the sum of (1) the fair market value of the Included Assets or
all issued and outstanding shares of Common Stock as determined in good faith by
the General Partner as of the Investment Liquidity Date (the “Investment
Liquidity Value”), plus (2) the sum of all Stockholder Distributions paid by the
General Partner through the Investment Liquidity Date, exceeds (B) the sum of
(1) the Gross Proceeds raised in all Offerings through the Investment Liquidity
Date (less amounts paid on or prior to the Investment Liquidity Date to purchase
or redeem any shares of Common Stock purchased in an Offering pursuant to the
General Partner’s share repurchase plan) plus (2) the total amount of cash that,
if distributed to those Stockholders who purchased shares of Common Stock in an
Offering on or prior to the Investment Liquidity Date, would have provided such
Stockholders a Priority Return on the Gross Proceeds raised in all Offerings
through the Investment Liquidity Date, measured for the period from inception of
the General Partner through the Investment Liquidity Date.

 

(f) Coordination.

 

(i) Any Net Sales Proceeds paid to the Special Limited Partner pursuant to
Section 5.1(b)(iii)(A) prior to a Listing shall reduce dollar for dollar the
amount of a Listing Note to be issued and distributed pursuant to Section
5.1(c). If the Special Limited Partner receives a Listing Note pursuant to
Section 5.1(c), (A) the Special Limited Partner would no longer be entitled to
receive distributions of Net Sales Proceeds pursuant to Section 5.1(b)(iii)(A),
a Termination Amount pursuant to Section 5.1(d) or the Investment Liquidity
Amount pursuant to Section 5.1(e) and (B) any Net Sales Proceeds received by the
Partnership after the Listing shall be applied first to satisfy the
Partnership’s obligation to make distributions pursuant to the Listing Note.

 

(ii) Any Net Sales Proceeds paid to the Special Limited Partner pursuant to
Section 5.1(b)(iii)(A) prior to the Termination Date shall reduce dollar for
dollar the Termination Amount to be distributed pursuant to Section 5.1(d). If
the Special Limited Partner receives, or is entitled to receive, a Termination
Amount pursuant to Section 5.1(d), (A) the Special Limited Partner would no
longer be entitled to receive distributions of Net Sales Proceeds pursuant to
Section 5.1(b)(iii)(A), a Listing Note pursuant to Section 5.1(c) or the
Investment Liquidity Amount pursuant to Section 5.1(e) and (B) any Net Sales
Proceeds received by the Partnership after the Termination Date, in connection
with a Termination Note, the date of the subsequent Listing, in connection with
the Termination Listing Amount, and the Investment Liquidity Date, in connection
with the Termination Liquidity Amount, shall be applied first to satisfy the
Partnership’s obligation to make distributions pursuant to Section 5.1(d).

 

(iii) Any Net Sales Proceeds paid to the Special Limited Partner pursuant to
Section 5.1(b)(iii)(A) prior to an Investment Liquidity Date shall reduce dollar
for dollar the Investment Liquidity Amount to be issued and distributed pursuant
to Section 5.1(e). If the Special Limited Partner is entitled to receive an
Investment Liquidation Amount pursuant to Section 5.1(e), (A) the Special
Limited Partner would no longer be entitled to receive distributions of Net
Sales Proceeds pursuant to Section 5.1(b)(iii)(A), a Listing Note pursuant to
Section 5.1(c) or a Termination Amount pursuant to Section 5.1(d) and (B) any
Net Sales Proceeds received by the Partnership as a result of or after the
Investment Liquidity Event shall be applied first to satisfy the Partnership’s
obligation to make distributions pursuant to Section 5.1(e).

 

 31 

 

 

(iv) If the General Partner chooses in its discretion to satisfy all or a
portion of the distributions required to be made to the Special Limited Partner
pursuant to a Listing Note or Termination Note with shares of Common Stock, the
amount of the Listing Note or Termination Note due to the Special Limited
Partner shall be reduced by (y) the Market Value, with respect to the Listing
Note, and (z) the fair market value, with respect to the Termination Note, of
the Common Stock on the date such Common Stock is issued to the Special Limited
Partner.

 

(v) If the Special Limited Partner converts all or a portion of its Special
Limited Partner Interest into OP Units pursuant to Section 8.7(a), the amount of
the Listing Note or Termination Note due to the Special Limited Partner shall be
reduced by an amount equal to the product of (i) the number of OP Units issued
in the conversion multiplied by (ii) the product of (A) the Value of one share
of Common Stock on the date of conversion multiplied by (B) the Exchange Factor.
If the Special Limited Partner contributes its Special Limited Partner Interest
to the Partnership in exchange for OP Units pursuant to Section 8.7(b), the
Special Limited Partner shall no longer be entitled the Termination Listing
Amount, the Termination Liquidity Amount or the Investment Liquidity Amount or
distributions of Net Sales Proceeds in respect of such Termination Listing
Amount, the Termination Liquidity Amount or the Investment Liquidity Amount
pursuant to Sections 5.1(f)(ii) or (iii), as the case may be.

 

(vi) If the priority distribution of Net Sales Proceeds to the Special Limited
Partner pursuant to this Section 5.1(f) prevents the Partnership from being able
to distribute sufficient amounts to the General Partner pursuant to Section
5.1(b) to enable the General Partner to satisfy the REIT Requirement, the
General Partner may in its sole discretion cause the Partnership to distribute
some or all of the Net Sales Proceeds subject to a priority distribution
pursuant to this Section 5.1(f) to the General Partner in an amount sufficient
to enable the General Partner to pay dividends to the Stockholders in order to
satisfy the REIT Requirements.

 

(g) In no event may any Partner receive a distribution pursuant to Sections
5.1(a) or (b) with respect to a Partnership Unit if such Partner is entitled to
receive a distribution with respect to Common Stock for which such a Partnership
Unit has been exchanged.

 

5.2 Qualification as a REIT

 

The General Partner shall use its best efforts to cause the Partnership to
distribute sufficient amounts under this Article 5 to enable the General Partner
to pay dividends to the Stockholders that will enable the General Partner to

 

(a) satisfy the requirements for qualification as a REIT under the Code and
Regulations (“REIT Requirements”), and

 

(b) avoid any federal income or excise tax liability;

 

 32 

 

 

provided, however, that the General Partner shall not be bound to comply with
this covenant to the extent such distributions would

 

(i) violate applicable Delaware law, or

 

(ii) contravene the terms of any notes, mortgages or other types of debt
obligations to which the Partnership may be subject in conjunction with borrowed
funds.

 

5.3 Withholding

 

With respect to any withholding tax or other similar tax liability or obligation
to which the Partnership may be subject as a result of any act or status of any
Partner or the Special Limited Partner or to which the Partnership becomes
subject with respect to any Partnership Unit or the Special Limited Partner
Interest, the Partnership shall have the right to withhold amounts distributable
pursuant to this Article V to such Partner or the Special Limited Partner or
with respect to such Partnership Units or the Special Limited Partner Interest,
to the extent of the amount of such withholding tax or other similar tax
liability or obligation pursuant to the provisions contained in Section 10.5,
and the amount of any withholding shall reduce the right of such Partner or the
Special Limited Partner to future distribution to the extent provided in Section
10.5.

 

5.4 Additional Partnership Interests

 

If the Partnership issues Partnership Interests in accordance with Section 4.2
or 4.3, the distribution priorities set forth in Section 5.1 shall be amended,
as necessary, to reflect the distribution priority of such Partnership Interests
and corresponding amendments shall be made to the provisions of Exhibit B.

 

Article 6
ALLOCATIONS

 

6.1 Allocations

 

The Net Income, Net Loss, Net Property Gain, Net Property Loss and other
Partnership items shall be allocated pursuant to the provisions of Exhibit B.

 

6.2 Revisions to Allocations to Reflect Issuance of Partnership Interests

 

If the Partnership issues Partnership Interests to the General Partner or any
additional Limited Partner pursuant to Article IV, the General Partner shall
make such revisions to this Article 6 and Exhibit B as it deems necessary to
reflect the terms of the issuance of such Partnership Interests, including
making preferential allocations to classes of Partnership Interests that are
entitled thereto. Such revisions shall not require the consent or approval of
any other Partner.

 

 33 

 

 

Article 7
MANAGEMENT AND OPERATIONS OF BUSINESS

 

7.1 Management

 

(a) (i) Except as otherwise expressly provided in this Agreement, full, complete
and exclusive discretion to manage and control the business and affairs of the
Partnership are and shall be vested in the General Partner, and no Limited
Partner shall have any right to participate in or exercise control or management
power over the business and affairs of the Partnership.

 

(ii) The General Partner may not be removed by the Limited Partners with or
without cause.

 

(iii) In addition to the powers now or hereafter granted a general partner of a
limited partnership under applicable law or which are granted to the General
Partner under any other provision of this Agreement, the General Partner,
subject to Section 7.11, shall have full power and authority to do all things
deemed necessary or desirable by it to conduct the business of the Partnership,
to exercise all powers set forth in Section 3.2 hereof and to effectuate the
purposes set forth in Section 3.1 hereof, including:

 

(A) (1) the making of any expenditures, the lending or borrowing of money,
including making prepayments on loans and borrowing money to permit the
Partnership to make distributions to its Partners in such amounts as will permit
the General Partner (so long as the General Partner qualifies as a REIT) to
avoid the payment of any U.S. federal income tax (including, for this purpose,
any excise tax pursuant to Section 4981 of the Code) and to make distributions
to its Stockholders in amounts sufficient to permit the General Partner to
maintain REIT status,

 

(2) the assumption or guarantee of, or other contracting for, indebtedness and
other liabilities,

 

(3) the issuance of evidence of indebtedness (including the securing of the same
by deed, mortgage, deed of trust or other lien or encumbrance on the
Partnership’s assets) and

 

(4) the incurring of any obligations it deems necessary for the conduct of the
activities of the Partnership, including the payment of all expenses associated
with the General Partner;

 

(B) the acquisition, purchase, ownership, operating, leasing and disposition of
any real property and any other property or assets, including mortgages and real
estate-related notes, whether directly or indirectly;

 

(C) the making of tax, regulatory and other filings, or rendering of periodic or
other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership or the General Partner;

 

 34 

 

 

(D) the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation
or exchange of all or substantially all of the assets of the Partnership
(including the exercise or grant of any conversion, option, privilege, or
subscription right or other right available in connection with any assets at any
time held by the Partnership) or the merger, consolidation or other combination
(each a “Business Combination”) of the Partnership with or into another Entity
on such terms as the General Partner deems proper, provided, however, that the
General Partner shall be required to send to each Limited Partner a notice of
such proposed Business Combination no less than 15 days prior to the record date
for the vote of the General Partner’s Stockholders on such Business Combination,
if any;

 

(E) the use of the assets of the Partnership (including cash on hand) for any
purpose consistent with the terms of this Agreement and on any terms it sees
fit, including,

 

(1) the financing of the conduct of the operations of the General Partner, the
Partnership or any of the Partnership’s Subsidiaries,

 

(2) the lending of funds to other Persons (including the Subsidiaries of the
Partnership and/or the General Partner) and the repayment of obligations of the
Partnership and its Subsidiaries and any other Person in which it has an equity
investment, and

 

(3) the making of capital contributions to its Subsidiaries;

 

(F) the expansion, development, redevelopment, construction, leasing, repair,
rehabilitation, repositioning, alteration, demolition or improvement of any
property in which the Partnership or any Subsidiary of the Partnership owns an
interest;

 

(G) the negotiation, execution, and performance of any contracts, conveyances or
other instruments that the General Partner considers useful or necessary to the
conduct of the Partnership’s operations or the implementation of the General
Partner’s powers under this Agreement, including contracting with contractors,
developers, consultants, accountants, legal counsel, other professional advisors
and other agents and the payment of their expenses and compensation out of the
Partnership’s assets;

 

(H) the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;

 

(I) holding, managing, investing and reinvesting cash and other assets of the
Partnership;

 

(J) the collection and receipt of revenues and income of the Partnership;

 

 35 

 

 

(K) the establishment of one or more divisions of the Partnership, the selection
and dismissal of employees of the Partnership (including employees having titles
such as “president”, “vice president”, “secretary” and “treasurer” of the
Partnership), and agents, outside attorneys, accountants, consultants and
contractors of the Partnership, and the determination of their compensation and
other terms of employment or engagement;

 

(L) the maintenance of such insurance for the benefit of the Partnership and the
Partners and directors and officers thereof as it deems necessary or
appropriate;

 

(M) the formation of, or acquisition of an interest (including non-voting
interests in entities controlled by Affiliates of the Partnership or third
parties) in, and the contribution of property to, any further Entities or other
relationships that it deems desirable, including the acquisition of interests
in, and the contributions of funds or property to, or making of loans to, its
Subsidiaries and any other Person from time to time, or the incurrence of
indebtedness on behalf of such Persons or the guarantee of the obligations of
such Persons; provided, however, that as long as the General Partner has
determined to elect to qualify as a REIT or to continue to qualify as a REIT,
the Partnership may not engage in any such formation, acquisition or
contribution that would cause the General Partner to fail to qualify as a REIT;

 

(N) the control of any matters affecting the rights and obligations of the
Partnership, including

 

(1) the settlement, compromise, submission to arbitration or any other form of
dispute resolution, or abandonment of, any claim, cause of action, liability,
debt or damages, due or owing to or from the Partnership,

 

(2) the commencement or defense of suits, legal proceedings, administrative
proceedings, arbitration or other forms of dispute resolution, and

 

(3) the representation of the Partnership in all suits or legal proceedings,
administrative proceedings, arbitrations or other forms of dispute resolution,
the incurring of legal expenses, and the indemnification of any Person against
liabilities and contingencies to the extent permitted by law;

 

(O) the undertaking of any action in connection with the Partnership’s direct or
indirect investment in its Subsidiaries or any other Person (including the
contribution or loan of funds by the Partnership to such Persons);

 

(P) the determination of the fair market value of any Partnership property
distributed in kind using such reasonable method of valuation as the General
Partner, in its sole discretion, may adopt;

 

 36 

 

 

(Q) the exercise, directly or indirectly, through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any asset or investment held by the Partnership;

 

(R) the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Partnership
or any other Person in which the Partnership has a direct or indirect interest,
or jointly with any such Subsidiary or other Person;

 

(S) the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of any Person in which the Partnership does not have an
interest pursuant to contractual or other arrangements with such Person;

 

(T) the making, execution and delivery of any and all deeds, leases, notes,
mortgages, deeds of trust, security agreements, conveyances, contracts,
guarantees, warranties, indemnities, waivers, releases or legal instruments or
agreements in writing necessary or appropriate, in the judgment of the General
Partner, for the accomplishment of any of the foregoing;

 

(U) the issuance of additional Partnership Units in connection with Capital
Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article 4 hereof;

 

(V) the authorization, issuance, sale, redemption or purchase of any Partnership
Units or any securities of the Partnership;

 

(W) the opening of bank accounts on behalf of, and in the name of, the
Partnership and its Subsidiaries; and

 

(X) the amendment and restatement of Exhibit A to reflect accurately at all
times the Capital Contributions and Percentage Interests of the Partners as the
same are adjusted from time to time to the extent necessary to reflect
redemptions, Capital Contributions, the issuance of Partnership Units, the
admission of any Additional Limited Partner or any Substituted Limited Partner
or otherwise, which amendment and restatement, notwithstanding anything in this
Agreement to the contrary, shall not be deemed an amendment of this Agreement,
as long as the matter or event being reflected in Exhibit A otherwise is
authorized by this Agreement.

 

(b) (i) Each of the Limited Partners agree that the General Partner is
authorized to execute, deliver and perform the above-mentioned agreements and
transactions on behalf of the Partnership without any further act, approval or
vote of the Partners, notwithstanding any other provision of this Agreement to
the fullest extent permitted under the Act or other applicable law, rule or
regulation.

 

 37 

 

 

(ii) The execution, delivery or performance by the General Partner or the
Partnership of any agreement authorized or permitted under this Agreement shall
not constitute a breach by the General Partner of any duty that the General
Partner may owe the Partnership or the Limited Partners or any other Persons
under this Agreement or of any duty stated or implied by law or equity.

 

(c) At all times from and after the date hereof, the General Partner at the
expense of the Partnership, may or may not, cause the Partnership to obtain and
maintain

 

(i) casualty, liability and other insurance on the properties of the
Partnership;

 

(ii) liability insurance for the Indemnitees hereunder; and

 

(iii) such other insurance as the General Partner, in its sole and absolute
discretion, determines to be appropriate and reasonable.

 

(d) At all times from and after the date hereof, the General Partner may cause
the Partnership to establish and maintain at any and all times working capital
accounts and other cash or similar balances in such amount as the General
Partner, in its sole and absolute discretion, deems appropriate and reasonable
from time to time.

 

(e) (i) In exercising its authority under this Agreement, the General Partner
may, but shall be under no obligation to, take into account the tax consequences
to any Partner (including the General Partner) of any action taken (or not
taken) by it. The General Partner and the Partnership shall not have liability
to any Limited Partner for monetary damages or otherwise for losses sustained,
liabilities incurred or benefits not derived by such Limited Partner in
connection with such decisions; provided, that the General Partner has acted in
good faith pursuant to its authority under this Agreement. The Limited Partners
expressly acknowledge that the General Partner is acting on behalf of the
Partnership, the General Partner, and the General Partner’s Stockholders,
collectively.

 

(ii) The General Partner and the Partnership shall not have liability to the any
Limited Partner or the Special Limited Partner under any circumstances as a
result of an income tax liability incurred by such Limited Partner or the
Special Limited Partner as a result of an action (or inaction) by the General
Partner taken pursuant to its authority under and in accordance with this
Agreement.

 

7.2 Certificate of Limited Partnership

 

(a) The General Partner has previously filed the Certificate with the Secretary
of State of Delaware as required by the Act.

 

(b) (i) The General Partner shall use all reasonable efforts to cause to be
filed such other certificates or documents as may be reasonable and necessary or
appropriate for the formation, continuation, qualification and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware and any other state, or the District of
Columbia, in which the Partnership may elect to do business or own property.

 

 38 

 

 

(ii) To the extent that such action is determined by the General Partner to be
reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate and do all of the things to
maintain the Partnership as a limited partnership (or a partnership in which the
limited partners have limited liability) under the laws of the State of Delaware
and each other state, or the District of Columbia, in which the Partnership may
elect to do business or own property.

 

(iii) The General Partner shall not be required, before or after filing, to
deliver or mail a copy of the Certificate or any amendment thereto to any
Limited Partner.

 

7.3 Reimbursement of the General Partner

 

(a) Except as provided in this Section 7.3 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments,
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.

 

(b) (i) The Partnership shall be responsible for and shall pay all expenses
relating to the Partnership’s organization, the ownership of its assets and its
operations. The General Partner shall be reimbursed on a monthly basis, or such
other basis as it may determine in its sole and absolute discretion, for all
expenses that it incurs on behalf of the Partnership relating to the ownership
and operation of the Partnership’s assets, or for the benefit of the
Partnership, including all expenses associated with compliance by the General
Partner and the Initial Limited Partner with laws, rules and regulations
promulgated by any regulatory body, expenses related to the operations of the
General Partner and to the management and administration of any Subsidiaries of
the General Partner or the Partnership or Affiliates of the Partnership, such as
auditing expenses and filing fees and any and all salaries, compensation and
expenses of officers and employees of the General Partner, but excluding any
portion of expenses reasonably attributable to assets not owned by or for the
benefit of, or to operations not for the benefit of, the Partnership or
Affiliates of the Partnership; provided, however, that the amount of any such
reimbursement shall be reduced by any interest earned by the General Partner
with respect to bank accounts or other instruments or accounts held by it in its
name.

 

(ii) Such reimbursement shall be in addition to any reimbursement made as a
result of indemnification pursuant to Section 7.6 hereof.

 

(iii) The General Partner shall determine in good faith the amount of expenses
incurred by it related to the ownership and operation of, or for the benefit of,
the Partnership. If certain expenses are incurred for the benefit of the
Partnership and other entities (including the General Partner), such expenses
will be allocated to the Partnership and such other entities in such a manner as
the General Partner in its reasonable discretion deems fair and reasonable. All
payments and reimbursements hereunder shall be characterized for federal income
tax purposes as expenses of the Partnership incurred on its behalf, and not as
expenses of the General Partner.

 

(c) (i) Expenses incurred by the General Partner relating to the organization or
reorganization of the Partnership and the General Partner the issuance of Common
Stock in connection with an Offering and any issuance of additional Partnership
Interests, Common Stock or rights, options, warrants, or convertible or
exchangeable securities pursuant to Section 4.2 hereof and all costs and
expenses associated with the preparation and filing of any periodic reports by
the General Partner under federal, state or local laws or regulations (including
all costs, expenses, damages, and other payments resulting from or arising in
connection with litigation related to any of the foregoing) are primarily
obligations of the Partnership.

 

 39 

 

 

(ii) To the extent the General Partner pays or incurs such expenses, the General
Partner shall be reimbursed for such expenses.

 

7.4 Outside Activities of the General Partner

 

(a) Without the Consent of the Limited Partners, the General Partner shall not
directly or indirectly enter into or conduct any business other than in
connection with the ownership, acquisition, and disposition of Partnership
Interests and the management of its business and the business of the
Partnership, and such activities as are incidental thereto.

 

(b) The General Partner and any Affiliates of the General Partner may acquire
Limited Partner Interests and shall be entitled to exercise all rights of a
Limited Partner relating to such Limited Partner Interests.

 

7.5 Contracts with Affiliates

 

(a) (i) The Partnership may lend or contribute funds or other assets to its
Subsidiaries or other Persons in which it has an equity investment and such
Subsidiaries and Persons may borrow funds from the Partnership, on terms and
conditions established in the sole and absolute discretion of the General
Partner.

 

(ii) The foregoing authority shall not create any right or benefit in favor of
any Subsidiary or any other Person.

 

(b) Except as provided in Section 7.4, the Partnership may Transfer assets to
Entities in which it is or thereby becomes a participant upon such terms and
subject to such conditions consistent with this Agreement and applicable law as
the General Partner, in its sole and absolute discretion, may determine.

 

(c) Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, Transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are determined by the General Partner in good
faith to be fair and reasonable.

 

(d) The General Partner, in its sole and absolute discretion and without the
approval the Limited Partners, may propose and adopt, on behalf of the
Partnership, employee benefit plans, stock option plans, and similar plans
funded by the Partnership for the benefit of employees of the Partnership, the
General Partner, any Subsidiaries of the Partnership or any Affiliate of any of
them in respect of services performed, directly or indirectly, for the benefit
of the Partnership, the General Partner, any Subsidiaries of the Partnership or
any Affiliate of any of them.

 

 40 

 

 

(e) The General Partner is expressly authorized to enter into, in the name and
on behalf of the Partnership, a “right of first opportunity” or “right of first
offer” arrangement, non-competition agreements and other conflict avoidance
agreements with various Affiliates of the Partnership and the General Partner,
on such terms as the General Partner, in its sole and absolute discretion,
believes are advisable.

 

7.6 Indemnification

 

(a) (i) To the fullest extent permitted by Delaware law or as provided herein,
the Partnership shall indemnify each Indemnitee from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
reasonable attorneys’ fees and other legal fees and expenses), judgments, fines,
settlements, and other amounts arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative
(collectively, “Claims”), that relate to the operations of the Partnership or
the General Partner as set forth in this Agreement, in which such Indemnitee may
be involved, or is threatened to be involved, as a party or otherwise, so long
as (A) the course of conduct which gave rise to the Claim was taken, in the
reasonable determination of the Indemnitee made in good faith, in the best
interests of the Partnership or the General Partner, (B) such Claim was not the
result of negligence or misconduct by the Indemnitee, (C) the Indemnitee (if
other than the General Partner) was acting on behalf of or performing services
for the Partnership and (D) such indemnification is not satisfied or recoverable
from the assets of the Stockholders of the General Partner. Notwithstanding the
foregoing, no Indemnitee (other than the General Partner) shall be indemnified
for any Claim arising from or out of an alleged violation of federal or state
securities laws unless (1) there has been a successful adjudication on the
merits of each count involving alleged securities law violations as to such
Indemnitee, (2) such allegations have been dismissed with prejudice on the
merits by a court of competent jurisdiction as to such Indemnitee, or (3) a
court of competent jurisdiction approves a settlement of such allegations
against such Indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which the Common Stock was offered or sold as to indemnification
for violations of securities law.

 

(ii) Without limitation, the foregoing indemnity shall extend to any liability
of any Indemnitee, pursuant to a loan guaranty (except a guaranty by a limited
partner of nonrecourse indebtedness of the Partnership or as otherwise provided
in any such loan guaranty), contractual obligation for any indebtedness or other
obligation or otherwise for any indebtedness of the Partnership or any
Subsidiary of the Partnership (including any indebtedness which the Partnership
or any Subsidiary of the Partnership has assumed or taken subject to), and the
General Partner is hereby authorized and empowered, on behalf of the
Partnership, to enter into one or more indemnity agreements consistent with the
provisions of this Section 7.6 in favor of any Indemnitee having or potentially
having liability for any such indebtedness.

 

 41 

 

 

(iii) Any indemnification pursuant to this Section 7.6 shall be made only out of
the assets of the Partnership, and neither the General Partner nor any Limited
Partner shall have any obligation to contribute to the capital of the
Partnership, or otherwise provide funds, to enable the Partnership to fund its
obligations under this Section 7.6.

 

(b) Reasonable expenses incurred by an Indemnitee who is a party to a proceeding
shall be paid or reimbursed by the Partnership in advance of the final
disposition of any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative made or threatened against an
Indemnitee upon receipt by the Partnership of (i) a written affirmation by the
Indemnitee of the Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Partnership as authorized in this Section
7.6 has been met; and (ii) a written undertaking by or on behalf of the
Indemnitee to repay the amount if it shall ultimately be determined that the
standard of conduct has not been met.

 

(c) The indemnification provided by this Section 7.6 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity unless otherwise provided in a written agreement pursuant to which
such Indemnities are indemnified.

 

(d) The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of the Indemnities and such other Persons as the General
Partner shall determine, against any liability that may be asserted against or
expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

 

(e) For purposes of this Section 7.6, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by such Indemnitee of its duties to the Partnership
also imposes duties on, or otherwise involves services by, such Indemnitee to
the plan or participants or beneficiaries of the plan; excise taxes assessed on
an Indemnitee with respect to an employee benefit plan pursuant to applicable
law shall constitute fines within the meaning of this Section 7.6. Actions taken
or omitted by the Indemnitee with respect to an employee benefit plan in the
performance of its duties for a purpose reasonably believed by it to be in the
interest of the participants and beneficiaries of the plan shall be deemed to be
for a purpose which is not opposed to the best interests of the Partnership.

 

(f) In no event may an Indemnitee subject any of the Partners (other than the
General Partner) to personal liability by reason of the indemnification
provisions set forth in this Agreement.

 

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.6 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

 

 42 

 

 

(h) (i) The provisions of this Section 7.6 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.

 

(ii) Any amendment, modification or repeal of this Section 7.6 or any provision
hereof shall be prospective only and shall not in any way affect the
Partnership’s liability to any Indemnitee under this Section 7.6, as in effect
immediately prior to such amendment, modification, or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

(i) If and to the extent any payments to the General Partner pursuant to this
Section 7.6 constitute gross income to the General Partner (as opposed to the
repayment of advances made on behalf of the Partnership), such amounts shall
constitute guaranteed payments within the meaning of Section 707(c) of the Code,
shall be treated consistently therewith by the Partnership and all Partners, and
shall not be treated as distributions for purposes of computing the Partners’
Capital Accounts.

 

(j) Notwithstanding anything to the contrary in this Agreement, the General
Partner shall not be entitled to indemnification hereunder for any loss, claim,
damage, liability or expense for which the General Partner is obligated to
indemnify the Partnership under any other agreement between the General Partner
and the Partnership.

 

7.7 Liability of the General Partner

 

(a) Notwithstanding anything to the contrary set forth in this Agreement,
neither the General Partner nor the investment advisor of the General Partner,
nor any of their respective officers and directors, shall be liable for monetary
damages to the Partnership, any Partners or any Assignees for losses sustained
or liabilities incurred as a result of errors in judgment or mistakes of fact or
law or of any act or omission unless the General Partner or its investment
advisor, as the case may be, acted in bad faith and the act or omission was
material to the matter giving rise to the loss, liability or benefit not
derived.

 

(b) (i) The Limited Partners and the Special Limited Partner expressly
acknowledge that the General Partner (and its investment advisor) is acting on
behalf of the Partnership and the Stockholders of the General Partner
collectively, that the General Partner (and its investment advisor), subject to
the provisions of Section 7.1(e) hereof, is under no obligation to consider the
separate interest of the Limited Partners or the Special Limited Partner
(including the tax consequences to any Limited Partner, the Special Limited
Partner or any Assignees) in deciding whether to cause the Partnership to take
(or decline to take) any actions, and that the General Partner (and its
investment advisor) shall not be liable for monetary damages for losses
sustained, liabilities incurred, or benefits not derived by Limited Partners or
the Special Limited Partner in connection with such decisions; provided that the
General Partner (and its investment advisor) has acted in good faith.

 

 43 

 

 

(ii) With respect to any indebtedness of the Partnership which any Limited
Partner or the Special Limited Partner may have guaranteed, the General Partner
(and its investment advisor) shall have no duty to keep such indebtedness
outstanding.

 

(c) (i) Subject to its obligations and duties as General Partner set forth in
Section 7.1(a) hereof, the General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agent, including its investment
advisor.

 

(ii) The General Partner shall not be responsible for any misconduct or
negligence on the part of any such agent appointed by the General Partner in
good faith.

 

(d) The Limited Partners expressly acknowledge that if any conflict in the
fiduciary duties owed by the General Partner to its Stockholders and by the
General Partner, in its capacity as a general partner of the Partnership, to the
Limited Partners or the Special Limited Partner, the General Partner may act in
the best interests of the General Partner’s Stockholders without violating its
fiduciary duties to the Limited Partners or the Special Limited Partner, and
that the General Partner shall not be liable for monetary damages for losses
sustained, liabilities incurred, or benefits not derived by the Limited Partners
or the Special Limited Partner in connection with any such violation.

 

(e) Any amendment, modification or repeal of this Section 7.7 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s and its officers’ and directors’ liability to the
Partnership, the Special Limited Partner and the Limited Partners under this
Section 7.7 as in effect immediately prior to such amendment, modification or
repeal with respect to claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.

 

7.8 Other Matters Concerning the General Partner

 

(a) The General Partner may rely and shall be protected in acting, or refraining
from acting, upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, bond, debenture, or other paper or
document believed by it in good faith to be genuine and to have been signed or
presented by the proper party or parties.

 

(b) The General Partner may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers, architects, engineers, environmental
consultants and other consultants and advisers selected by it, and any act taken
or omitted to be taken in reliance upon the opinion of such Persons as to
matters which such General Partner reasonably believes to be within such
Person’s professional or expert competence shall be conclusively presumed to
have been done or omitted in good faith and in accordance with such opinion.

 

(c) (i) The General Partner shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers and duly appointed attorneys-in-fact.

 

 44 

 

 

(ii) Each such attorney shall, to the extent provided by the General Partner in
the power of attorney, have full power and authority to do and perform each and
every act and duty which is permitted or required to be done by the General
Partner hereunder.

 

(d) Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order

 

(i) to protect the ability of the General Partner to continue to qualify as a
REIT; or

 

(ii) to avoid the General Partner incurring any taxes under Section 857 or
Section 4981 of the Code,

 

is expressly authorized under this Agreement and is deemed approved by all of
the Limited Partners and the Special Limited Partner.

 

7.9 Title to Partnership Assets

 

(a) Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof.

 

(b) (i) Title to any or all of the Partnership assets may be held in the name of
the Partnership, the General Partner or one or more nominees, as the General
Partner may determine, including Affiliates of the General Partner.

 

(ii) The General Partner hereby declares and warrants that any Partnership asset
for which legal title is held in the name of the General Partner or any nominee
or Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its best
efforts to cause beneficial and record title to such assets to be vested in the
Partnership as soon as reasonably practicable.

 

(iii) All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.

 

7.10 Reliance by Third Parties

 

(a) Notwithstanding anything to the contrary in this Agreement, any Person
dealing with the Partnership shall be entitled to assume that the General
Partner has full power and authority, without consent or approval of any other
Partner or Person, to encumber, sell or otherwise use in any manner any and all
assets of the Partnership and to enter into any contracts on behalf of the
Partnership, and take any and all actions on behalf of the Partnership, and such
Person shall be entitled to deal with the General Partner as if the General
Partner were the Partnership’s sole party in interest, both legally and
beneficially.

 

 45 

 

 

(b) Each Limited Partner and the Special Limited Partner hereby waive any and
all defenses or other remedies which may be available against such Person to
contest, negate or disaffirm any action of the General Partner in connection
with any such dealing.

 

(c) In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expediency of any act or
action of the General Partner or its representatives.

 

(d) Each and every certificate, document or other instrument executed on behalf
of the Partnership by the General Partner or its representatives shall be
conclusive evidence in favor of any and every Person relying thereon or claiming
thereunder that

 

(i) at the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect;

 

(ii) the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership; and

 

(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

 

7.11 Loans By Third Parties

 

The Partnership may incur Debt, or enter into similar credit, guarantee,
financing or refinancing arrangements for any purpose (including in connection
with any acquisition of property) with any Person upon such terms as the General
Partner determines appropriate.

 

Article 8
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

8.1 Limitation of Liability

 

No Limited Partner shall have any liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5 hereof, or under
the Act.

 

8.2 Management of Business

 

(a) No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, director, employee, agent or trustee of the General
Partner, the Partnership or any of their Affiliates, in their capacity as such)
shall take part in the operation, management or control (within the meaning of
the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership.

 

 46 

 

 

(b) The transaction of any such business by the General Partner, any of its
Affiliates or any officer, director, employee, partner, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such, shall not affect, impair or eliminate the limitations on the liability
of the Limited Partners or Assignees under this Agreement.

 

8.3 Outside Activities of Limited Partners

 

(a) Subject to any agreements entered into pursuant to Section 7.5 hereof and
any other agreements entered into by a Limited Partner , the Special Limited
Partner, or any of their Affiliates with the Partnership or any of its
Subsidiaries, any Limited Partner, the Special Limited Partner and any officer,
director, employee, agent, trustee, Affiliate or shareholder of any Limited
Partner or the Special Limited Partner shall be entitled to and may have
business interests and engage in business activities in addition to those
relating to the Partnership, including business interests and activities that
are in direct competition with the Partnership or that are enhanced by the
activities of the Partnership.

 

(b) Neither the Partnership nor any Partners shall have any rights by virtue of
this Agreement in any business ventures of any Limited Partner, the Special
Limited Partner, any Assignee or any of their Affiliates.

 

(c) No Limited Partner nor any other Person shall have any rights by virtue of
this Agreement or the Partnership relationship established hereby in any
business ventures of any other Person and such Person shall have no obligation
pursuant to this Agreement to offer any interest in any such business ventures
to the Partnership, any Limited Partner or any such other Person, even if such
opportunity is of a character which, if presented to the Partnership, any
Limited Partner or such other Person, could be taken by such Person.

 

8.4 Return of Capital

 

(a) Except pursuant to the Exchange Rights Agreements, no Limited Partner shall
be entitled to the withdrawal or return of its Capital Contribution, except to
the extent of distributions made pursuant to this Agreement or upon termination
of the Partnership as provided herein.

 

(b) Except as provided in Articles 5, 6 and 13 hereof, no Limited Partner or
Assignee shall have priority over any other Limited Partner or Assignee, either
as to the return of Capital Contributions or as to profits, losses or
distributions.

 

8.5 Rights of Limited Partners Relating to the Partnership

 

(a) In addition to the other rights provided by this Agreement or by the Act,
and except as limited by Section 8.5(b) hereof, each Limited Partner and the
Special Limited Partner shall have the right, for a purpose reasonably related
to such Person’s interest as a limited partner in the Partnership, upon written
demand with a statement of the purpose of such demand and at such Person’s own
expense (including such reasonable copying and administrative charges as the
General Partner may establish from time to time):

 

 47 

 

 

(i) to obtain a copy of the most recent annual and quarterly reports filed with
the Securities and Exchange Commission by the General Partner pursuant to the
Securities Exchange Act of 1934; and

 

(ii) to obtain a copy of the Partnership’s U.S. federal, state and local income
tax returns for each Partnership Year.

 

(b) Notwithstanding any other provision of this Section 8.5, the General Partner
may keep confidential from the Limited Partners and the Special Limited Partner,
for such period of time as the General Partner determines in its sole and
absolute discretion to be reasonable, any information that:

 

(i) the General Partner reasonably believes to be in the nature of trade secrets
or other information, the disclosure of which the General Partner in good faith
believes is not in the best interests of the Partnership or could damage the
Partnership or its business; or

 

(ii) the Partnership is required by law or by agreements with an unaffiliated
third party to keep confidential.

 

8.6 Exchange Rights Agreements

 

(a) Subject to Sections 11.3(c), 11.3(d), 11.3(e), 11.4 and 11.6, the Limited
Partners (other than the General Partner in its capacity as a Limited Partner)
will be granted the right, but not the obligation, to exchange all or a portion
of their Partnership Units for cash or, at the option of the Partnership, for
shares of Common Stock on such terms and subject to such conditions and
restrictions as will be contained in one or more exchange rights agreements
among the General Partner, the Partnership and one or more Limited Partners (as
amended from time to time, the “Exchange Rights Agreements”); provided, however,
that such Partnership Units shall have been outstanding for at least one year.
The form of each Exchange Rights Agreement governing the exchange of Partnership
Units hereafter shall be determined by the General Partner.

 

(b) The Limited Partners and all successors, assignees and transferees (whether
by operation of law, including by merger or consolidation, dissolution or
liquidation of an entity that is a Limited Partner, or otherwise) shall be bound
by the provisions of the Exchange Rights Agreement to which they are parties.

 

 48 

 

 

8.7 Conversion and Exchange of Special Limited Partner Interests.

 

(a) Conversion of Listing Note or Termination Note.

 

(i) If the Special Limited Partner is entitled to receive distributions of Net
Sales Proceeds pursuant to the Partnership’s obligation under a Listing Note or
a Termination Note, at such time as the Capital Account balance of the Special
Limited Partner attributable to the Special Limited Partner Interest is equal to
the remaining amount of Net Sales Proceeds distributable to the Special Limited
Partner pursuant to the Listing Note or Termination Note, respectively, the
Special Limited Partner shall have the right, but not the obligation, to convert
all or a portion of the Special Limited Partner Interest into OP Units. The
Special Limited Partner shall provide written notice to the General Partner of
its intention to convert all or a portion of its Special Limited Partner
Interest at least ten (10) days prior to the date on which the conversion is to
occur, and such notice shall indicate the amount of the Special Limited Partner
Interest that the Special Limited Partner intends to convert. The maximum number
of OP Units issuable upon a conversion of the Special Limited Partner Interest
shall be equal to the quotient of (i) the net amount of the Partnership’s
remaining obligation pursuant to the Listing Note or Termination Note on the
date of conversion divided by (ii) the product of (A) the Value of one share of
Common Stock on the date of conversion multiplied by (B) the Exchange Factor.
Only a whole number of OP Units may be issuable upon a conversion of the Special
Limited Partner Interest. The Special Limited Partner covenants and agrees with
the Partnership that the Special Limited Partner Interest shall be free and
clear of all liens. The conversion of all or a portion of the Special Limited
Partner Interest shall occur automatically after the close of business on the
applicable date of conversion, as of which time the Special Limited Partner
shall be credited on the books and records of the Partnership with the issuance
as of the opening of business on the next day of the number of OP Units issuable
upon such conversion.

 

(ii) Exchange. OP Units issuable upon a conversion of the Special Limited
Partner Interest as set forth in this Section 8.7(a) shall be exchangeable for
cash or, at the option of the Partnership, for shares of Common Stock pursuant
to Section 8.6.

 

(iii) Impact of Conversion for Purposes of Subparagraph 1(c)(iii) of Exhibit B.
For purposes of making future allocations under subparagraph 1(c)(iii) of
Exhibit B, the Special Limited Partner’s Capital Account balance shall be
reduced, as of the date of conversion, by an amount equal to the product of (i)
the number of OP Units issued in the conversion multiplied by (ii) the product
of (A) the Value of one share of Common Stock on the date of conversion
multiplied by (B) the Exchange Factor.

 

(b) Conversion of Termination Listing Amount, Termination Liquidity Amount or
Investment Liquidity Amount. At such time as the Special Limited Partner is
entitled to the Termination Listing Amount, Termination Liquidity Amount or
Investment Liquidity Amount, the Special Limited Partner shall have the right,
but not the obligation, to contribute the entire Special Limited Partner
Interest to the Partnership in exchange for OP Units in a transaction intended
to qualify as a contribution of property pursuant to Section 721 of the Code.
The Special Limited Partner shall notify the General Partner of its intention to
exchange its Special Limited Partner Interest as soon as reasonably practicable
after learning of the event that will give rise to its right to receive the
Termination Listing Amount, Termination Liquidity Amount or Investment Liquidity
Amount. The number of OP Units issuable upon a conversion of the Special Limited
Partner Interest shall be equal to the quotient of (i) the Termination Listing
Amount, Termination Liquidity Amount or Investment Liquidity Amount, as the case
may be, divided by (ii) the product of (A) in the case of the Termination
Listing Amount or the Termination Liquidity Amount, the Value of one share of
Common Stock, and in the case of the Investment Liquidity Amount, the Investment
Liquidity Value per one share of Common Stock multiplied by (B) the Exchange
Factor. The Special Limited Partner covenants and agrees with the Partnership
that the Special Limited Partner Interest shall be free and clear of all liens.
The conversion of all or a portion of the Special Limited Partner Interest shall
occur automatically after the close of business on the applicable date of
conversion, as of which time the Special Limited Partner shall be credited on
the books and records of the Partnership with the issuance as of the opening of
business on the next day of the number of OP Units issuable upon such
conversion.

 

 49 

 

 

Article 9
BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

9.1 Records and Accounting

 

(a) The General Partner shall keep or cause to be kept at the principal office
of the Partnership those records and documents required to be maintained by the
Act and other books and records deemed by the General Partner to be appropriate
with respect to the Partnership’s business, including all books and records
necessary for the General Partner to comply with applicable REIT Requirements
and to provide to the Limited Partners and the Special Limited Partner any
information, lists and copies of documents required to be provided pursuant to
Sections 8.5(a) and 9.3 hereof.

 

(b) Any records maintained by or on behalf of the Partnership in the regular
course of its business may be kept on, or be in the form of, punch cards,
magnetic tape, photographs, micrographics or any other information storage
device, provided that the records so maintained are convertible into clearly
legible written form within a reasonable period of time.

 

(c) The books of the Partnership shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles, or such other basis as the General Partner determines to
be necessary or appropriate.

 

9.2 Fiscal Year

 

The fiscal year of the Partnership shall be the calendar year.

 

9.3 Reports

 

(a) As soon as practicable, but in no event later than the date on which the
General Partner mails its annual report to its Stockholders, the General Partner
shall cause to be mailed to each Limited Partner and the Special Limited Partner
as of the close of the Partnership Year, an annual report containing financial
statements of the Partnership, or of the General Partner, if such statements are
prepared on a consolidated basis with the Partnership, for such Partnership
Year, presented in accordance with the standards of the Public Accounting
Oversight Board (United States), such statements to be audited by a nationally
recognized firm of independent public accountants selected by the General
Partner in its sole discretion.

 

 50 

 

 

(b) If and to the extent that the General Partner mails quarterly reports to its
Stockholders, then as soon as practicable, but in no event later than the date
such reports are mailed, the General Partner shall cause to be mailed to each
Limited Partner and the Special Limited Partner a report containing unaudited
financial statements as of the last day of the calendar quarter of the
Partnership, or of the General Partner, if such statements are prepared on a
consolidated basis with the Partnership, and such other information as may be
required by applicable law or regulation, or as the General Partner determines
to be appropriate.

 

(c) Notwithstanding the foregoing, the General Partner may deliver to the
Limited Partners and the Special Limited Partner each of the reports described
above, as well as any other communications that it may provide hereunder, by
e-mail or by any other electronic means.

 

Article 10
TAX MATTERS

 

10.1 Preparation of Tax Returns

 

(a) The General Partner shall arrange for the preparation and timely filing of
all returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use all reasonable efforts to furnish, within ninety (90) days of the close of
each taxable year, the tax information reasonably required by the Limited
Partners and the Special Limited Partner for federal and state income tax
reporting purposes. The U.S. federal income tax return of the Partnership shall
be filed annually on IRS Form 1065 (or such other successor form) or on any
other IRS form as may be required.

 

(b) If required under the Code or applicable state or local income tax law, the
General Partner shall also arrange for the preparation and timely filing of all
returns of income, gains, deductions, losses and other items required of the
Subsidiaries of the Partnership for U.S. federal and state income tax purposes
and shall use all reasonable efforts to furnish, within ninety (90) days of the
close of each taxable year, the tax information reasonably required by the
Limited Partners and the Special Limited Partner for federal and state income
tax reporting purposes.

 

10.2 Tax Elections

 

(a) Except as otherwise provided herein, the General Partner shall, in its sole
and absolute discretion, determine whether to make any available election
pursuant to the Code.

 

(b) The General Partner shall elect a permissible method (which need not be the
same method for each item or property) of eliminating the disparity between the
Gross Asset Value and the tax basis for each item of property contributed to the
Partnership or to a Subsidiary of the Partnership pursuant to the Regulations
promulgated under the provisions of Section 704(c) of the Code.

 

(c) The General Partner shall have the right to seek to revoke any tax election
it makes, including the election under Section 754 of the Code, upon the General
Partner’s determination, in its sole and absolute discretion, that such
revocation is in the best interests of the Partners.

 

 51 

 

 

(d) The Partners, intending to be legally bound, hereby authorize the
Partnership to make an election (the “Safe Harbor Election”) to have the
“liquidation value” safe harbor provided in Proposed Treasury Regulation Section
1.83-3(1) and the Proposed Revenue Procedure set forth in IRS Notice 2005-43, as
such safe harbor may be modified when such proposed guidance is issued in final
form or as amended by subsequently issued guidance (the “Safe Harbor”), apply to
any interest in the Partnership transferred to a service provider while the Safe
Harbor Election remains effective, to the extent such interest meets the Safe
Harbor requirements (collectively, such interests are referred to as “Safe
Harbor Interests”). The tax matters partner is authorized and directed to
execute and file the Safe Harbor Election on behalf of the Partnership and the
Partners if and when the Safe Harbor Election becomes available. The Partnership
and the Partners (including any person to whom an interest in the Partnership is
transferred in connection with the performance of services) hereby agree to
comply with all requirements of the Safe Harbor (including forfeiture
allocations) with respect to all Safe Harbor Interests and to prepare and file
all U.S. federal income tax returns reporting the tax consequences of the
issuance and vesting of Safe Harbor Interests consistent with such final Safe
Harbor guidance. The General Partner is authorized to take such actions as are
necessary to achieve, under the Safe Harbor, the effect that the election and
compliance with all requirements of the Safe Harbor referred to above would be
intended to achieve under Proposed Treasury Regulation Section 1.83-3, including
amending this Agreement.

 

10.3 Tax Matters Partner

 

(a) (i) The General Partner shall be the “tax matters partner” of the
Partnership for federal income tax purposes.

 

(ii) Pursuant to Section 6230(e) of the Code, upon receipt of notice from the
Internal Revenue Service of the beginning of an administrative proceeding with
respect to the Partnership, the tax matters partner shall furnish the IRS with
the name, address, taxpayer identification number, and profit interest of each
of the Limited Partners, the Special Limited Partner and the Assignees;
provided, however, that such information is provided to the Partnership by the
Limited Partners, the Special Limited Partner and the Assignees.

 

(iii) The tax matters partner is authorized, but not required:

 

(A) to enter into any settlement with the IRS with respect to any administrative
or judicial proceedings for the adjustment of Partnership items required to be
taken into account by a Partner (including the Special Limited Partner) for
income tax purposes (such administrative proceedings being referred to as a “tax
audit” and such judicial proceedings being referred to as “judicial review”),
and in the settlement agreement the tax matters partner may expressly state that
such agreement shall bind all Partners (including the Special Limited Partner),
except that such settlement agreement shall not bind any Partner or the Special
Limited Partner

 

(1) who (within the time prescribed pursuant to the Code and Regulations) files
a statement with the IRS providing that the tax matters partner shall not have
the authority to enter into a settlement agreement on behalf of such Partner or
the Special Limited Partner; or

 

 52 

 

 

(2) who is a “notice partner” (as defined in Section 6231(a)(8) of the Code) or
a member of a “notice group” (as defined in Section 6223(b)(2) of the Code);

 

(B) if a notice of a final administrative adjustment at the Partnership level of
any item required to be taken into account by a Partner or the Special Limited
Partner for tax purposes (a “final adjustment”) is mailed to the tax matters
partner, to seek judicial review of such final adjustment, including the filing
of a petition for readjustment with the Tax Court or the filing of a complaint
for refund with the United States Claims Court or the District Court of the
United States for the district in which the Partnership’s principal place of
business is located;

 

(C) to intervene in any action brought by any other Partner or the Special
Limited Partner for judicial review of a final adjustment;

 

(D) to file a request for an administrative adjustment with the IRS and, if any
part of such request is not allowed by the IRS, to file an appropriate pleading
(petition or complaint) for judicial review with respect to such request;

 

(E) to enter into an agreement with the IRS to extend the period for assessing
any tax which is attributable to any item required to be taken account of by a
Partner or the Special Limited Partner for tax purposes, or an item affected by
such item; and

 

(F) to take any other action on behalf of the Partners, the Special Limited
Partner or the Partnership in connection with any tax audit or judicial review
proceeding to the extent permitted by applicable law or regulations.

 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.6 of this Agreement shall be fully applicable to the tax matters
partner in its capacity as such.

 

(b) (i) The tax matters partner shall receive no compensation for its services.

 

(ii) All third party costs and expenses incurred by the tax matters partner in
performing its duties as such (including legal and accounting fees and expenses)
shall be borne by the Partnership.

 

(iii) Nothing herein shall be construed to restrict the Partnership from
engaging an accounting firm to assist the tax matters partner in discharging its
duties hereunder, so long as the compensation paid by the Partnership for such
services is reasonable.

 

 53 

 

 

10.4 Organizational Expenses

 

The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over a one hundred eighty (180) month period
as provided in Section 709 of the Code.

 

10.5 Withholding

 

(a) Each Limited Partner and the Special Limited Partner hereby authorizes the
Partnership to withhold from, or pay on behalf of or with respect to, such
Limited Partner or the Special Limited Partner any amount of U.S. federal,
state, local, or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner or the Special Limited
Partner pursuant to this Agreement, including any taxes required to be withheld
or paid by the Partnership pursuant to Sections 1441, 1442, 1445, or 1446 of the
Code.

 

(b) (i) Any amount paid on behalf of or with respect to a Limited Partner or the
Special Limited Partner shall constitute a loan by the Partnership to such
Limited Partner or the Special Limited Partner, which loan shall be repaid by
such Limited Partner or the Special Limited Partner as the case may be within
fifteen (15) days after notice from the General Partner that such payment must
be made unless

 

(A) the Partnership withholds such payment from a distribution which would
otherwise be made to the Limited Partner or the Special Limited Partner; or

 

(B) the General Partner determines, in its sole and absolute discretion, that
such payment may be satisfied out of the available funds of the Partnership
which would, but for such payment, be distributed to the Limited Partner or the
Special Limited Partner.

 

(ii) Any amounts withheld pursuant to the foregoing clauses (i)(A) or (B) shall
be treated as having been distributed to the Limited Partner or the Special
Limited Partner.

 

(c) (i) Each Limited Partner and the Special Limited Partner hereby
unconditionally and irrevocably grant to the Partnership a security interest in
such Limited Partner’s Partnership Interest and such Special Limited Partner’s
Special Limited Partner Interest, as the case may be, to secure such Limited
Partner’s or Special Limited Partner’s obligation to pay to the Partnership any
amounts required to be paid pursuant to this Section 10.5.

 

(ii) (A) If a Limited Partner or the Special Limited Partner fails to pay when
due any amounts owed to the Partnership pursuant to this Section 10.5, the
General Partner may, in its sole and absolute discretion, elect to make the
payment to the Partnership on behalf of such defaulting Limited Partner or
Special Limited Partner, and in such event shall be deemed to have loaned such
amount to such defaulting Limited Partner or Special Limited Partner and shall
succeed to all rights and remedies of the Partnership as against such defaulting
Limited Partner or Special Limited Partner.

 

 54 

 

 

(B) Without limitation, in such event, the General Partner shall have the right
to receive distributions that would otherwise be distributable to such
defaulting Limited Partner or Special Limited Partner until such time as such
loan, together with all interest thereon, has been paid in full, and any such
distributions so received by the General Partner shall be treated as having been
distributed to the defaulting Limited Partner or Special Limited Partner and
immediately paid by the defaulting Limited Partner or Special Limited Partner to
the General Partner in repayment of such loan.

 

(iii) Any amount payable by a Limited Partner or the Special Limited Partner
hereunder shall bear interest at the highest base or prime rate of interest
published from time to time by The Wall Street Journal, plus four (4) percentage
points, but in no event higher than the maximum lawful rate of interest on such
obligation, such interest to accrue from the date such amount is due (i.e.,
fifteen (15) days after demand) until such amount is paid in full.

 

(iv) Each Limited Partner or the Special Limited Partner shall take such actions
as the Partnership or the General Partner shall request in order to perfect or
enforce the security interest created hereunder.

 

Article 11
TRANSFERS AND WITHDRAWALS

 

11.1 Transfer

 

(a) (i) The term “Transfer,” when used in this Article 11 with respect to a
Partnership Interest or a Partnership Unit, shall be deemed to refer to a
transaction by which the General Partner purports to assign all or any part of
its General Partner Interest to another Person, or a Limited Partner purports to
assign all or any part of its Limited Partner Interest to another Person, and
includes a sale, assignment, gift, pledge, encumbrance, hypothecation, mortgage,
exchange or any other disposition by law or otherwise.

 

(ii) The term “Transfer” when used in this Article 11 does not include any
exchange of Partnership Units for cash or Common Stock pursuant to the Exchange
Rights Agreement.

 

(b) (i) No Partnership Interest shall be Transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article 11.

 

(ii) Any Transfer or purported Transfer of a Partnership Interest not made in
accordance with this Article 11 shall be null and void.

 

 55 

 

 

11.2 Transfer of the General Partner’s General Partner Interest

 

(a) The General Partner may not Transfer any of its General Partner Interest or
withdraw as General Partner, or Transfer any of its Limited Partner Interest,
except

 

(i) if holders of at least two-thirds of the Limited Partner Interests consent
to such Transfer or withdrawal;

 

(ii) if such Transfer is to an entity which is wholly owned by the General
Partner and is a Qualified REIT Subsidiary as defined in Section 856(i) of the
Code; or

 

(iii) in connection with a transaction described in Section 11.2(c) or 11.2(d)
(as applicable)

 

(b) If the General Partner withdraws as general partner of the Partnership in
accordance with Section 11.2(a), the General Partner’s General Partner Interest
shall immediately be converted into a Limited Partner Interest.

 

(c) Except as otherwise provided in Section 11.2(d), the General Partner shall
not engage in any merger, consolidation or other combination of the General
Partner with or into another Person (other than a merger in which the General
Partner is the surviving entity) or sale of all or substantially all of its
assets, or any reclassification, or any recapitalization of outstanding Common
Stock (other than a change in par value, or from par value to no par value, or
as a result of a subdivision or combination of Common Stock) (a “Transaction”),
unless

 

(i) in connection with the Transaction all Limited Partners will either receive,
or will have the right to elect to receive, for each Partnership Unit an amount
of cash, securities, or other property equal to the product of the Exchange
Factor and the amount of cash, securities or other property or value paid in the
Transaction to or received by a holder of one share of Common Stock
corresponding to such Partnership Unit in consideration of one share of Common
Stock at any time during the period from and after the date on which the
Transaction is consummated; provided, however, that if, in connection with the
Transaction, a purchase, tender or exchange offer (“Offer”) shall have been made
to and accepted by the holders of more than 50% of the outstanding Common Stock,
each holder of Partnership Units shall be given the option to exchange its
Partnership Units for the amount of cash, securities, or other property which a
Limited Partner would have received had it

 

(A) exercised its Exchange Right and

 

(B) sold, tendered or exchanged pursuant to the Offer the Common Stock received
upon exercise of the Exchange Right immediately prior to the expiration of the
Offer.

 

The foregoing is not intended to, and does not, affect the ability of (i) a
Stockholder of the General Partner to sell its stock in the General Partner or
(ii) the General Partner to perform its obligations (under agreement or
otherwise) to such Stockholders (including the fulfillment of any obligations
with respect to registering the sale of stock under applicable securities laws).

 

 56 

 

 

(d) (i) Notwithstanding Section 11.2(c), the General Partner may merge into or
consolidate with another entity if immediately after such merger or
consolidation

 

(A) substantially all of the assets of the successor or surviving entity (the
“Surviving General Partner”), other than Partnership Units held by the General
Partner, are contributed to the Partnership as a Capital Contribution in
exchange for Partnership Units with a fair market value equal to the value of
the assets so contributed as determined by the Surviving General Partner in good
faith and

 

(B) the Surviving General Partner expressly agrees to assume all obligations of
the General Partner hereunder.

 

(ii) (A) Upon such contribution and assumption, the Surviving General Partner
shall have the right and duty to amend this Agreement and the Exchange Rights
Agreement as set forth in this Section 11.2(d).

 

(B) (1) The Surviving General Partner shall in good faith arrive at a new method
for the calculation of the Exchange Factor for a Partnership Unit after any such
merger or consolidation so as to approximate the existing method for such
calculation as closely as reasonably possible.

 

(2) Such calculation shall take into account, among other things, the kind and
amount of securities, cash and other property that was receivable upon such
merger or consolidation by a holder of Common Stock or options, warrants or
other rights relating thereto, and which a holder of Partnership Units could
have acquired had such Partnership Units been redeemed for Common Stock
immediately prior to such merger or consolidation.

 

(C) Such amendment to this Agreement shall provide for adjustment to such method
of calculation, which shall be as nearly equivalent as may be practicable to the
adjustments provided for with respect to the Exchange Factor.

 

(iii) The above provisions of this Section 11.2(d) shall similarly apply to
successive mergers or consolidations permitted hereunder.

 

11.3 Limited Partners’ Rights to Transfer

 

(a) Subject to the provisions of Sections 11.3(c), 11.3(d), 11.3(e), 11.4 and
11.6, a Limited Partner may, without the consent of the General Partner,
Transfer all or any portion of its Limited Partner Interest, or any of such
Limited Partner’s economic right as a Limited Partner. In order to effect such
transfer, the Limited Partner must deliver to the General Partner a duly
executed copy of the instrument making such transfer and such instrument must
evidence the written acceptance by the assignee of all of the terms and
conditions of this Agreement and represent that such assignment was made in
accordance with all applicable laws and regulations.

 

 57 

 

 

(b) (i) If a Limited Partner is Incapacitated, the executor, administrator,
trustee, committee, guardian, conservator or receiver of such Limited Partner’s
estate shall have all of the rights of a Limited Partner, but not more rights
than those enjoyed by other Limited Partners, for the purpose of settling or
managing the estate and such power as the Incapacitated Limited Partner
possessed to Transfer all or any part of his or its interest in the Partnership.

 

(ii) The Incapacity of a Limited Partner, in and of itself, shall not dissolve
or terminate the Partnership.

 

(c) The General Partner may prohibit any Transfer by a Limited Partner of its
Partnership Units if it reasonably believes (based on the advice of counsel)
such Transfer would require filing of a registration statement under the
Securities Act of 1933, as amended, or would otherwise violate any federal or
state securities laws or regulations applicable to the Partnership or the
Partnership Units.

 

(d) No Transfer by a Limited Partner of its Partnership Units may be made to any
Person if

 

(i) it would adversely affect the ability of the General Partner to continue to
qualify as a REIT or would subject the General Partner to any additional taxes
under Section 857 or Section 4981 of the Code;

 

(ii) it would result in the Partnership being treated as an association taxable
as a corporation for federal income tax purposes;

 

(iii) such Transfer would cause the Partnership to become, with respect to any
employee benefit plan subject to Title I of ERISA, a “party-in-interest” (as
defined in Section 3(14) of ERISA) or a “disqualified person” (as defined in
Section 4975(c) of the Code);

 

(iv) such Transfer would, in the opinion of legal counsel for the Partnership,
cause any portion of the assets of the Partnership to constitute assets of any
employee benefit plan pursuant to Department of Labor Regulations Section
2510.2-101;

 

(v) such Transfer would subject the Partnership to regulation under the
Investment Company Act of 1940, the Investment Advisors Act of 1940 or the
Employee Retirement Income Security Act of 1974, each as amended;

 

(vi) such Transfer is a sale or exchange, and such sale or exchange would, when
aggregated with all other sales and exchanges during the 12-month period ending
on the date of the proposed Transfer, result in 50% or more of the interests in
Partnership capital and profits being sold or exchanged during such 12-month
period without the consent of the General Partner, which consent may be withheld
in its sole and absolute discretion; or

 

 58 

 

 

(vii) such Transfer is effectuated through an “established securities market” or
a “secondary market (or the substantial equivalent thereof)” within the meaning
of Section 7704 of the Code.

 

(e) No transfer of any Partnership Units may be made to a lender to the
Partnership or any Person who is related (within the meaning of Section
1.752-4(b) of the Regulations) to any lender to the Partnership whose loan
constitutes a nonrecourse liability (within the meaning of Section 1.752-1(a)(2)
of the Regulations), without the consent of the General Partner, which may be
withheld in its sole and absolute discretion; provided, however, that as a
condition to such consent the lender will be required to enter into an
arrangement with the Partnership and the General Partner to exchange for the
Cash Amount any Partnership Units in which a security interest is held
simultaneously with the time at which such lender would be deemed to be a
partner in the Partnership for purposes of allocating liabilities to such lender
under Section 752 of the Code.

 

(f) Any Transfer in contravention of any of the provisions of this Section 11.3
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership.

 

11.4 Substituted Limited Partners

 

(a) (i) No Limited Partner shall have the right to substitute a Permitted
Transferee for a Limited Partner in its place.

 

(ii) The General Partner shall, however, have the right to consent to the
admission of a Permitted Transferee of the Partnership Interest of a Limited
Partner pursuant to this Section 11.4 as a Substituted Limited Partner, which
consent may be given or withheld by the General Partner in its sole and absolute
discretion.

 

(iii) The General Partner’s failure or refusal to permit such transferee to
become a Substituted Limited Partner shall not give rise to any cause of action
against the Partnership or any Partner.

 

(b) A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.

 

(c) (i) No Permitted Transferee will be admitted as a Substituted Limited
Partner, unless such transferee has furnished to the General Partner evidence of
acceptance in form satisfactory to the General Partner of all of the terms and
conditions of this Agreement and, as it relates to the Substituted Limited
Partners, the Exchange Rights Agreement, including the power of attorney granted
in Section 2.4 hereof.

 

(ii) Upon the admission of a Substituted Limited Partner, the General Partner
shall amend Exhibit A to reflect the name, address, number of Partnership Units,
and Percentage Interest of such Substituted Limited Partner, and to eliminate or
adjust, if necessary, the name, address and interest of the predecessor of such
Substituted Limited Partner.

 

 59 

 

 

11.5 Assignees

 

(a) If the General Partner, in its sole and absolute discretion, does not
consent to the admission of any transferee as a Substituted Limited Partner, as
described in Section 11.4(a), such transferee shall be considered an Assignee
for purposes of this Agreement.

 

(b) An Assignee shall be deemed to have had assigned to it, and shall be
entitled to receive distributions from the Partnership and the share of Net
Income, Net Losses, Net Property Gain, Net Property Loss, and any other items of
gain, loss, deduction or credit of the Partnership attributable to the
Partnership Units assigned to such transferee, but shall not be deemed to be a
holder of Partnership Units for any other purpose under this Agreement, and
shall not be entitled to vote such Partnership Units in any matter presented to
the Limited Partners, for a vote (such Partnership Units being deemed to have
been voted on such matter in the same proportion as all other Partnership Units
held by Limited Partners are voted).

 

(c) If any such transferee desires to make a further assignment of any such
Partnership Units, such transferee shall be subject to all of the provisions of
this Article 11 to the same extent and in the same manner as any Limited Partner
desiring to make an assignment of Partnership Units.

 

11.6 General Provisions

 

(a) No Limited Partner may withdraw from the Partnership other than as a result
of a permitted Transfer of all of such Limited Partner’s Partnership Units in
accordance with this Article 11 or, as it relates to the Limited Partners,
pursuant to exchange of all of its Partnership Units pursuant to the applicable
Exchange Rights Agreement.

 

(b) (i) Any Limited Partner which shall Transfer all of its Partnership Units in
a Transfer permitted pursuant to this Article 11 shall cease to be a Limited
Partner upon the admission of all Assignees of such Partnership Units as
Substituted Limited Partners.

 

(ii) Similarly, any Limited Partner which shall Transfer all of its Partnership
Units pursuant to an exchange of all of its Partnership Units pursuant to an
Exchange Rights Agreement shall cease to be a Limited Partner.

 

(c) Other than pursuant to the Exchange Rights Agreement or with the consent of
the General Partner, transfers pursuant to this Article 11 may only be made as
of the first day of a fiscal quarter of the Partnership.

 

(d) (i) If any Partnership Interest is transferred or assigned during the
Partnership’s fiscal year in compliance with the provisions of this Article 11
or exchanged pursuant to the applicable Exchange Rights Agreement on any day
other than the first day of a Partnership Year, then Net Income, Net Losses, Net
Property Gain, Net Property Loss, each item thereof and all other items
attributable to such interest for such Partnership Year shall be divided and
allocated between the transferor Partner and the transferee Partner by taking
into account their varying interests during the Partnership Year in accordance
with Section 706(d) of the Code, using the interim closing of the books method
or such other method permitted by the Code as the General Partner may select.

 

 

 60 

 

 

(ii) Solely for purposes of making such allocations, each of such items for the
calendar month in which the Transfer or assignment occurs shall be allocated to
the transferee Partner, and none of such items for the calendar month in which
an exchange occurs shall be allocated to the exchanging Partner, provided,
however, that the General Partner may adopt such other conventions relating to
allocations in connection with transfers, assignments, or exchanges as it
determines are necessary or appropriate.

 

(iii) All distributions pursuant to Section 5.1(a) and Section 5.1(b)
attributable to Partnership Units, with respect to which the Partnership Record
Date is before the date of such Transfer, assignment, or exchange of such
Partnership Units, shall be made to the transferor Partner or the exchanging
Partner, as the case may be, and in the case of a Transfer or assignment other
than an exchange, all distributions pursuant to Section 5.1(a) and Section
5.1(b) thereafter attributable to such Partnership Units shall be made to the
transferee Partner.

 

(e) In addition to any other restrictions on transfer herein contained,
including the provisions of this Article 11, in no event may any Transfer or
assignment of a Partnership Interest by any Partner (including pursuant to
Section 8.6) be made without the express consent of the General Partner, in its
sole and absolute discretion, (i) to any person or entity who lacks the legal
right, power or capacity to own a Partnership Interest; (ii) in violation of
applicable law; (iii) of any component portion of a Partnership Interest, such
as the Capital Account, or rights to distributions, separate and apart from all
other components of a Partnership Interest; (iv) if in the opinion of legal
counsel to the Partnership such transfer would cause a termination of the
Partnership for federal or state income tax purposes (except as a result of the
exchange for Common Stock of all Partnership Units held by all Limited Partners
or pursuant to a transaction expressly permitted under Section 11.2); (v) if in
the opinion of counsel to the Partnership, there would be a significant risk
that such transfer would cause the Partnership to cease to be classified as a
partnership for federal income tax purposes (except as a result of the exchange
for Common Stock of all Partnership Units held by all Limited Partners or
pursuant to a transaction expressly permitted under Section 11.2); (vi) if such
transfer requires the registration of such Partnership Interest pursuant to any
applicable federal or state securities laws; (vii) if such transfer is
effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of Section 7704 of
the Code or such transfer causes the Partnership to become a “publicly traded
partnership,” as such term is defined in Section 469(k)(2) or Section 7704(b) of
the Code (provided, however, that this clause (vii) shall not be the basis for
limiting or restricting in any manner the exercise of the Exchange Right under
Section 8.6 unless the General Partner determines in its reasonable discretion
(which may include obtaining an opinion of outside tax counsel) that, in the
absence of such limitation or restriction, there is a significant risk that the
Partnership will be treated as a “publicly traded partnership” and, by reason
thereof, taxable as a corporation); (viii) such transfer could adversely affect
the ability of the General Partner to remain qualified as a REIT; or (ix) if in
the opinion of legal counsel of the transferring Partner (which opinion and
counsel are reasonably satisfactory to the Partnership), or legal counsel of the
Partnership, such transfer would adversely affect the ability of the General
Partner to continue to qualify as a REIT or subject the General Partner to any
additional taxes under Section 857 or Section 4981 of the Code, if the General
Partner has elected to be qualified as a REIT.

 

 61 

 

 

(f) The General Partner shall monitor the transfers of interests in the
Partnership to determine (i) if such interests are being traded on an
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code; and (ii)
whether additional transfers of interests would result in the Partnership being
unable to qualify for at least one of the “safe harbors” set forth in Section
1.7704-1 of the Regulations (or such other guidance subsequently published by
the IRS setting forth safe harbors under which interests will not be treated as
“readily tradable on a secondary market (or the substantial equivalent thereof)”
within the meaning of Section 7704 of the Code) (the “PTP Safe Harbors”). The
General Partner shall take all steps reasonably necessary or appropriate to
prevent any trading of interests or any recognition by the Partnership of
transfers made on such markets and, except as otherwise provided herein, to
insure that at least one of the PTP Safe Harbors is met, including limiting or
restricting the right of any holder of a Partnership Unit to exercise the
Exchange Right in accordance with the terms of the applicable Exchange Rights
Agreement to the extent the General Partner determines in its reasonable
discretion (which may include obtaining an opinion of outside tax counsel) that,
in the absence of such limitation or restriction, there is a significant risk
that the Partnership will be treated as a “publicly traded partnership” and, by
reason thereof, taxable as a corporation.

 

Article 12
ADMISSION OF PARTNERS

 

12.1 Admission of Successor General Partner

 

(a) (i) A successor to all of the General Partner Interest pursuant to Article
11 hereof who is proposed to be admitted as a successor General Partner shall be
admitted to the Partnership as the General Partner, effective immediately
following such transfer and the admission of such successor General Partner as a
general partner of the Partnership upon the satisfaction of the terms and
conditions set forth in Section 12.1(b).

 

(ii) Any such transferee shall carry on the business of the Partnership without
dissolution.

 

(b) A Person shall be admitted as a substitute or successor General Partner of
the Partnership only if the following terms and conditions are satisfied:

 

(i) the Person to be admitted as a substitute or additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner;

 

(ii) if the Person to be admitted as a substitute or additional General Partner
is a corporation or a partnership it shall have provided the Partnership with
evidence satisfactory to counsel for the Partnership of such Person’s authority
to become a General Partner and to be bound by the terms and provisions of this
Agreement; and

 

 62 

 

 

(iii) counsel for the Partnership shall have rendered an opinion (relying on
such opinions from other counsel as may be necessary) that the admission of the
person to be admitted as a substitute or additional General Partner is in
conformity with the Act, that none of the actions taken in connection with the
admission of such Person as a substitute or additional General Partner will
cause

 

(A) the Partnership to be classified other than as a partnership for federal
income tax purposes, or

 

(B) the loss of any Limited Partner’s limited liability.

 

(c) In the case of such admission on any day other than the first day of a
Partnership Year, all items attributable to the General Partner Interest for
such Partnership Year shall be allocated between the transferring General
Partner and such successor as provided in Section 11.6(d) hereof.

 

12.2 Admission of Additional Limited Partners

 

(a) A Person who makes a Capital Contribution to the Partnership in accordance
with this Agreement shall be admitted to the Partnership as an Additional
Limited Partner only upon furnishing to the General Partner

 

(i) evidence of acceptance in form satisfactory to the General Partner of all of
the terms and conditions of this Agreement and the applicable Exchange Rights
Agreement, including the power of attorney granted in Section 2.4 hereof, and

 

(ii) such other documents or instruments as may be required in the discretion of
the General Partner in order to effect such Person’s admission as an Additional
Limited Partner.

 

(b) (i) Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent may be given or withheld in the General Partner’s
sole and absolute discretion.

 

(ii) The admission of any Person as an Additional Limited Partner shall become
effective on the date upon which the name of such Person is recorded on the
books and records of the Partnership, following the consent of the General
Partner to such admission.

 

(c) (i) If any Additional Limited Partner is admitted to the Partnership on any
day other than the first day of a Partnership Year, then Net Income, Net Losses,
Net Property Gain, Net Property Loss, each item thereof and all other items
allocable among Partners and Assignees for such Partnership Year shall be
allocated among such Additional Limited Partner and all other Partners and
Assignees by taking into account their varying interests during the Partnership
Year in accordance with Section 706(d) of the Code, using the interim closing of
the books method or such other method permitted by the Code as the General
Partner may select.

 

 63 

 

 

(ii) (A) Solely for purposes of making such allocations, each of such items for
the calendar month in which an admission of any Additional Limited Partner
occurs shall be allocated among all of the Partners and Assignees, including
such Additional Limited Partner.

 

(B) distributions pursuant to Section 5.1(a) and Section 5.1(b) with respect to
which the Partnership Record Date is before the date of such admission shall be
made solely to Partners and Assignees, other than the Additional Limited
Partner, and all distributions pursuant to Section 5.1(a) and Section 5.1(b)
thereafter shall be made to all of the Partners and Assignees, including such
Additional Limited Partner.

 

12.3 Amendment of Agreement and Certificate of Limited Partnership

 

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by law,
shall prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section 2.4 hereof.

 

Article 13
DISSOLUTION, LIQUIDATION AND TERMINATION

 

13.1 Dissolution

 

(a) The Partnership shall not be dissolved by the admission of Substituted
Limited Partners, Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership.

 

(b) The Partnership shall dissolve, and its affairs shall be wound up, only upon
the first to occur of any of the following (each, a “Liquidating Event”):

 

(i) the expiration of its term as provided in Section 2.5 hereof;

 

(ii) an event of withdrawal of the General Partner, as defined in the Act (other
than an event of bankruptcy), unless, within ninety (90) days after such event
of withdrawal, a “majority in interest” (as defined below) of the remaining
Partners Consent in writing to continue the business of the Partnership and to
the appointment, effective as of the date of withdrawal, of a successor General
Partner;

 

(iii) an election to dissolve the Partnership made by the General Partner, with
the Consent of the Limited Partners holding at least a majority of the
Percentage Interest of the Limited Partners (including Limited Partner Interests
held by the General Partner);

 

 

 64 

 

 

(iv) entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Act;

 

(v) a Capital Transaction;

 

(vi) a final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless prior
to the entry of such order or judgment a “majority in interest” (as defined
below) of the remaining Partners Consent in writing to continue the business of
the Partnership and to the appointment, effective as of a date prior to the date
of such order or judgment, of a substitute General Partner.

 

As used herein, a “majority in interest” shall refer to Partners (excluding the
General Partner) who hold more than fifty percent (50%) of the outstanding
Percentage Interests not held by the General Partner.

 

13.2 Winding Up

 

(a) (i) Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Partners.

 

(ii) No Partner shall take any action that is inconsistent with, or not
necessary to or appropriate for, the winding up of the Partnership’s business
and affairs.

 

(iii) The General Partner, or, if there is no remaining General Partner, any
Person elected by the Limited Partners holding at least a “majority in interest”
(the General Partner or such other Person being referred to herein as the
“Liquidator”), shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of common stock or other securities of the General Partner) shall
be applied and distributed in the following order:

 

(A) First, to the payment and discharge of all of the Partnership’s debts and
liabilities to creditors other than the Partners;

 

(B) Second, to the payment and discharge of all of the Partnership’s debts and
liabilities to the General Partner;

 

(C) Third, to the payment and discharge of all of the Partnership’s debts and
liabilities to the other Partners; and

 

(D) the balance, if any, shall be distributed to all Partners (including the
Special Limited Partner) with positive Capital Accounts in accordance with their
respective positive Capital Account balances after giving effect to all
allocations in Exhibit B and all prior distributions under Section 5.1.

 

 65 

 

 

(iv) The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13.

 

(v) Any distributions pursuant to this Section 13.2(a) shall be made by the end
of the Partnership’s taxable year in which the liquidation occurs (or, if later,
within 90 days after the date of the liquidation).

 

(b) (i) Notwithstanding the provisions of Section 13.2(a) hereof which require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the Partnership
the Liquidator determines that an immediate sale of part or all of the
Partnership’s assets would be impractical or would cause undue loss to the
Partners (including the Special Limited Partner), the Liquidator may, in its
sole and absolute discretion, defer for a reasonable time the liquidation of any
asset except those necessary to satisfy liabilities of the Partnership
(including to those Partners, including the Special Limited Partner, as
creditors) or distribute to the Partners (including the Special Limited
Partner), in lieu of cash, as tenants in common and in accordance with the
provisions of Section 13.2(a) hereof, undivided interests in such Partnership
assets as the Liquidator deems not suitable for liquidation.

 

(ii) Any such distributions in kind shall be made only if, in the good faith
judgment of the Liquidator, such distributions in kind are in the best interests
of the Partners (including the Special Limited Partner), and shall be subject to
such conditions relating to the disposition and management of such properties as
the Liquidator deems reasonable and equitable and to any agreements governing
the operation of such properties at such time.

 

(iii) The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.

 

(c) In the discretion of the Liquidator, a pro rata portion of the distributions
that would otherwise be made to the General Partner, the Limited Partners and
the Special Limited Partner pursuant to this Article 13 may be:

 

(A) distributed to a trust established for the benefit of the General Partner,
the Limited Partners and the Special Limited Partner for the purposes of
liquidating Partnership assets, collecting amounts owed to the Partnership, and
paying any contingent or unforeseen liabilities or obligations of the
Partnership or the General Partner arising out of or in connection with the
Partnership; the assets of any such trust shall be distributed to the General
Partner, the Limited Partners and the Special Limited Partner from time to time,
in the reasonable discretion of the Liquidator, in the same proportions as the
amount distributed to such trust by the Partnership would otherwise have been
distributed to the General Partner, the Limited Partners and the Special Limited
Partner pursuant to this Agreement; or

 

 66 

 

 

(B) withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided that such withheld
or escrowed amounts shall be distributed to the General Partner, the Limited
Partners and the Special Limited Partner in the manner and order of priority set
forth in Section 13.2(a), as soon as practicable.

 

13.3 Obligation to Contribute Deficit

 

If any Partner (other than a holder of Restricted Class B Units) has a deficit
balance in his Capital Account (after giving effect to all contributions,
distributions and allocations for all taxable years, including the year during
which such liquidation occurs), such Partner shall have no obligation to make
any contribution to the capital of the Partnership with respect to such deficit,
and such deficit shall not be considered a debt owed to the Partnership or to
any other Person for any purpose whatsoever. If a holder of Restricted Class B
Units has a deficit balance in its Capital Account attributable to such
Restricted Class B Units (after giving effect to all contributions,
distributions and allocations for all taxable years, including the year during
with such liquidation occurs), such holder of Restricted Class B Units shall
restore and contribute to the capital of the Partnership the amount necessary to
restore such deficit balance to zero, but not to exceed an amount equal to the
excess of the cash distributions of Net Sales Proceeds made (if any) to such
holder of Restricted Class B Units over the amount of Net Property Gain
(including, to the extent necessary, individual items of income and gain
comprising Net Property Gain) and Liquidating Gain allocated to such holder of
Restricted Class B Units in accordance with subparagraph 1(c)(ii) of Exhibit B,
in compliance with Section 1.704-1(b)(2)(ii)(b)(3) of the Regulations, which
restoration and contribution shall be before the later to occur of (x) the end
of the taxable year in which the Partnership is liquidated, or (y) ninety (90)
days after the date of the liquidation of the Partnership, which amount shall be
paid to creditors of the Partnership or, if the amount contributed exceeds the
amount due to creditors, shall be distributed to the Partners with positive
Capital Account balances.

 

13.4 Rights of Limited Partners

 

(a) Except as otherwise provided in this Agreement, each Limited Partner shall
look solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership.

 

(b) Except as otherwise provided in this Agreement, no Limited Partner shall
have priority over any other Partner as to the return of its Capital
Contributions, distributions, or allocations.

 

13.5 Notice of Dissolution

 

If a Liquidating Event occurs or an event occurs that would, but for the
provisions of an election or objection by one or more Partners pursuant to
Section 13.1, result in a dissolution of the Partnership, the General Partner
shall, within thirty (30) days thereafter, provide written notice thereof to
each of the Partners (including the Special Limited Partner).

 

 67 

 

 

13.6 Termination of Partnership and Cancellation of Certificate of Limited
Partnership

 

Upon the completion of the liquidation of the Partnership’s assets, as provided
in Section 13.2 hereof, the Partnership shall be terminated, a certificate of
cancellation shall be filed, and all qualifications of the Partnership as a
foreign limited partnership in jurisdictions other than the state of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.

 

13.7 Reasonable Time for Winding-Up

 

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2 hereof in order to minimize any losses otherwise attendant upon
such winding-up, and the provisions of this Agreement shall remain in effect
among the Partners (including the Special Limited Partner) during the period of
liquidation.

 

13.8 Waiver of Partition

 

Each Partner hereby waives any right to partition of the Partnership property.

 

Article 14
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

 

14.1 Amendments

 

(a) The General Partner shall have the power, without the consent of the Limited
Partners or the Special Limited Partner, to amend this Agreement except as set
forth in Section 14.1(b) hereof. The General Partner shall provide notice to the
Limited Partners and the Special Limited Partner when any action under this
Section 14.1(a) is taken in the next regular communication to the Limited
Partners.

 

(b) Notwithstanding Section 14.1(a) hereof, this Agreement shall not be amended
with respect to:

 

(i) any Partner, including the Special Limited Partner, adversely affected
without the Consent of such Partner adversely affected if such amendment would:

 

(A) convert a Limited Partner’s or the Special Limited Partner’s interest in the
Partnership into a General Partner Interest;

 

(B) modify the limited liability of a Limited Partner or the Special Limited
Partner in a manner adverse to such Limited Partner or the Special Limited
Partner; or

 

(C) amend this Section 14.1(b)(i);

 

 68 

 

 

(ii) any Limited Partner adversely affected without the Consent of Limited
Partners holding more than fifty percent (50%) of the outstanding Percentage
Interests of the Limited Partners adversely affected if such amendment would:

 

(A) alter or change Exchange Rights;

 

(B) create an obligation to make Capital Contributions not contemplated in this
Agreement;

 

(C) alter or change the terms of this Agreement or the Exchange Rights Agreement
regarding the rights of the limited partners with respect to Business
Combinations;

 

(D) alter or change the distribution and liquidation rights provided in Section
5 and 13 hereto, except as otherwise permitted under this Agreement; or

 

(E) amend this Section 14.1(b)(ii).

 

(c) Section 14.1(b)(i) does not require unanimous consent of all Partners
adversely affected unless the amendment is to be effective against all Partners
adversely affected.

 

(d) Notwithstanding Section 14.1(a) hereof, no provision of this Agreement shall
be amended or modified without the Special Limited Partner’s prior written
consent if such amendment or modification (i) relates to the distributions,
allocations or other rights and privileges of the Special Limited Partner or
(ii) would amend this Section 14.1(d).

 

14.2 Meetings of the Partners

 

(a) (i) Meetings of the Partners may be called by the General Partner and shall
be called upon the receipt by the General Partner of a written request by
Limited Partners holding 25 percent or more of the Partnership Interests.

 

(ii) The request shall state the nature of the business to be transacted.

 

(iii) Notice of any such meeting shall be given to all Partners not less than
seven (7) days nor more than thirty (30) days prior to the date of such meeting.

 

(iv) Partners may vote in person or by proxy at such meeting.

 

(v) Whenever the vote or Consent of the Limited Partners is permitted or
required under this Agreement, such vote or Consent may be given at a meeting of
the Partners or may be given in accordance with the procedure prescribed in
Section 14.1(a).

 

(vi) Except as otherwise expressly provided in this Agreement, the Consent of
holders of a majority of the Percentage Interests held by Partners (including
the General Partner) shall control.

 

 69 

 

 

(b) (i) Subject to Section 14.2(a)(vi), any action required or permitted to be
taken at a meeting of the Partners may be taken without a meeting if a written
consent setting forth the action so taken is signed by a majority of the
Percentage Interests of the Partners (or such other percentage as is expressly
required by this Agreement).

 

(ii) Such Consent may be in one instrument or in several instruments, and shall
have the same force and effect as a vote of a majority of the Percentage
Interests of the Partners (or such other percentage as is expressly required by
this Agreement).

 

(iii) Such Consent shall be filed with the General Partner.

 

(iv) An action so taken shall be deemed to have been taken at a meeting held on
the effective date of the Consent as certified by the General Partner.

 

(c) (i) Each Limited Partner may authorize any Person or Persons to act for him
by proxy on all matters in which a Limited Partner is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting.

 

(ii) Every proxy must be signed by the Partner or an attorney-in-fact and a copy
thereof delivered to the Partnership.

 

(iii) No proxy shall be valid after the expiration of eleven (11) months from
the date thereof unless otherwise provided in the proxy.

 

(iv) Every proxy shall be revocable at the pleasure of the Partner executing it,
such revocation to be effective upon the General Partner’s receipt of written
notice of such revocation from the Partner executing such proxy.

 

(d) (i) Each meeting of the Partners shall be conducted by the General Partner
or such other Person as the General Partner may appoint pursuant to such rules
for the conduct of the meeting as the General Partner or such other Person deems
appropriate.

 

(ii) Meetings of Partners may be conducted in the same manner as meetings of the
Stockholders of the General Partner and may be held at the same time, and as
part of, meetings of the Stockholders of the General Partner.

 

Article 15
GENERAL PROVISIONS

 

15.1 Addresses and Notice

 

Any notice, demand, request or report required or permitted to be given or made
to a Partner, the Special Limited Partner, Indemnitee or Assignee under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or five days after being sent by first class United States mail or by
overnight delivery or via facsimile to the Partner or Assignee at the address
set forth in Exhibit A or such other address of which the Partner shall notify
the General Partner in writing. Notwithstanding the foregoing, the General
Partner may elect to deliver any such notice, demand, request or report by
E-mail or by any other electronic means, in which case such communication shall
be deemed given or made one day after being sent.

 

 70 

 

 

15.2 Titles and Captions

 

All article or section titles or captions in this Agreement are for convenience
of reference only, shall not be deemed part of this Agreement and shall in no
way define, limit, extend or describe the scope or intent of any provisions
hereof. Except as specifically provided otherwise, references to “Articles” and
“Sections” are to Articles and Sections of this Agreement.

 

15.3 Pronouns and Plurals

 

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

 

15.4 Further Action

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

15.5 Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

15.6 Creditors

 

Other than as expressly set forth herein with respect to the Indemnities, none
of the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.

 

15.7 Waiver

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

 

15.8 Counterparts

 

This Agreement may be executed (including by facsimile transmission) with
counterpart signature pages or in counterparts, all of which together shall
constitute one agreement binding on all of the parties hereto, notwithstanding
that all such parties are not signatories to the original or the same
counterpart. Each party shall become bound by this Agreement immediately upon
affixing its signature hereto.

 

 71 

 

 

15.9 Applicable Law

 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of laws thereof.

 

15.10 Invalidity of Provisions

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

15.11 Entire Agreement

 

This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any other
prior written or oral understandings or agreements among them with respect
thereto.

 

15.12 Merger

 

Notwithstanding any provision of this Agreement, the General Partner, without
the consent of the Limited Partners or any other Person, may (i) merge or
consolidate the Partnership with or into any other domestic or foreign
partnership, limited partnership, limited liability company, corporation or
other Person or (ii) sell all or substantially all of the assets of the
Partnership and may amend this Agreement in any manner or adopt a new limited
partnership agreement for the Partnership in connection with any such
transaction consistent with the provisions of this Section 15.12.

 

15.13 No Rights as Stockholders

 

Nothing contained in this Agreement shall be construed as conferring upon the
holders of the Partnership Units any rights whatsoever as Stockholders of the
General Partner, including any right to receive dividends or other distributions
made to Stockholders or to vote or to consent or receive notice as Stockholders
in respect to any meeting of Stockholders for the election of directors of the
General Partner or any other matter.

 

Article 16
CLASS B UNITS

 

16.1 Designation and Number

 

(a) A series of Partnership Units in the Partnership, designated as the “Class B
Units,” is hereby established. Except as set forth in this Article 16, Class B
Units shall have the same rights, privileges and preferences as the OP Units.
Subject to the provisions of this Article 16 and the special provisions of
subparagraph 1(c)(ii) of Exhibit B, Class B Units shall be treated as
Partnership Units, with all of the rights, privileges and obligations attendant
thereto. In connection with services provided by the Advisor under the Advisory
Agreement, the General Partner shall cause the Partnership to issue to the
Initial Limited Partner within thirty (30) days after the end of each Quarter a
number of Class B Units equal to the quotient of:

 

 72 

 

 

(i) Prior to the NAV Pricing Start Date, (i) the excess of (A) the product of
(y) the Cost of Assets multiplied by (z) 0.1875% over (B) any amounts payable as
an Oversight Fee (as defined in the Management Agreement) for such Quarter
divided by (ii) the Value of one share of Common Stock as of the last day of
such Quarter; provided, that if the amounts payable as an Oversight Fee for such
Quarter exceed the amount determined under clause (A) for such Quarter (an
“Excess Oversight Fee”), no Class B Units shall be issued for such Quarter and
the Excess Oversight Fee shall be carried forward to the next succeeding Quarter
and included with and treated as amounts payable as an Oversight Fee for such
Quarter for purposes of determining the amount of Class B Units issuable for
such Quarter; provided further, that the sum of (I) the amounts determined under
clause (i) for a calendar year plus (II) the amounts payable as an Oversight Fee
for such calendar year, shall not be less than 0.75% of the Cost of Assets for
such calendar year; provided further, that each quarterly issuance of Class B
Units shall be subject to the approval of the General Partner’s board of
directors.

 

(ii) After the NAV Pricing Start Date. (i) the excess of (A) the product of (y)
the lower of the Cost of Assets and the General Partner’s quarterly NAV
multiplied by (z) 0.1875% over (B) any amounts payable as an Oversight Fee (as
defined in the Management Agreement) for such Quarter divided by (ii) the NAV
per share of Common Stock as of the last day of such Quarter; provided, that if
there is an Excess Oversight Fee, no Class B Units shall be issued for such
Quarter and the Excess Oversight Fee shall be carried forward to the next
succeeding Quarter and included with and treated as amounts payable as an
Oversight Fee for such Quarter for purposes of determining the amount of Class B
Units issuable for such Quarter; provided further, that the sum of (I) the
amounts determined under clause (i) for a calendar year plus (II) the amounts
payable as an Oversight Fee for such calendar year, shall not be less than 0.75%
of the lower of the Cost of Assets and the General Partner’s NAV for such
calendar year; provided further, that each quarterly issuance of Class B Units
shall be subject to the approval of the General Partner’s board of directors.

 

(b) It is intended that the Partnership shall maintain at all times a one-to-one
correspondence between Class B Units and OP Units for conversion and other
purposes. If an Adjustment Event (as defined below) occurs, then the General
Partner shall make a corresponding adjustment to the Class B Units to maintain a
one-for-one conversion and economic equivalence ratio between OP Units and Class
B Units. The following shall be “Adjustment Events:” (A) the Partnership makes a
distribution on all outstanding OP Units in Partnership Units, (B) the
Partnership subdivides the outstanding OP Units into a greater number of units
or combines the outstanding OP Units into a smaller number of units, or (C) the
Partnership issues any Partnership Units in exchange for its outstanding OP
Units by way of a reclassification or recapitalization of its OP Units. If more
than one Adjustment Event occurs, the adjustment to the Class B Units need be
made only once using a single formula that takes into account each and every
Adjustment Event as if all Adjustment Events occurred simultaneously. For the
avoidance of doubt, the following events shall not be Adjustment Events: (x) the
issuance of Partnership Units in a financing, reorganization, acquisition or
other similar business transaction, (y) the issuance of Partnership Units
pursuant to any employee benefit or compensation plan or distribution
reinvestment plan, or (z) the issuance of any Partnership Units in respect of a
capital contribution to the Partnership, including a contribution by the General
Partner of proceeds from the sale of securities by the General Partner. If the
Partnership takes an action affecting the OP Units other than actions
specifically described above as Adjustment Events and, in the opinion of the
General Partner such action would require an adjustment to the Class B Units to
maintain the one-to-one correspondence described above, the General Partner
shall have the right to make such adjustment to the Class B Units, to the extent
permitted by law, in such manner and at such time as the General Partner, in its
sole discretion, may determine to be appropriate under the circumstances. If an
adjustment is made to the Class B Units as herein provided, the Partnership
shall promptly file in the books and records of the Partnership an officer’s
certificate setting forth such adjustment and a brief statement of the facts
requiring such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error. Promptly after the filing
of such certificate, the Partnership shall mail a notice to each holder of Class
B Units setting forth the adjustment to his, her or its Class B Units and the
effective date of such adjustment.

 

 73 

 

 

16.2 Special Provisions. Class B Units shall be subject to the following special
provisions:

 

(a) Restrictions and Forfeiture.

 

(i) All Class B Units when issued shall be subject to forfeiture and shall
constitute “Restricted Class B Units” and shall remain subject to forfeiture as
provided in this Section 16.2(a) until the requirements of this Section 16.2(a)
have been satisfied.

 

(ii) One hundred percent (100%) of the outstanding Restricted Class B Units
shall no longer be subject to forfeiture and shall constitute “Unrestricted
Class B Units” at such time as:

 

(A) the value of the Partnership’s assets (as determined by the General Partner)
plus all distributions made under Sections 5.1(a), 5.1(b)(i) and 5.1(b)(ii)
equals the cumulative Net Investment plus the Priority Return on such cumulative
Net Investment (the “Economic Hurdle”); provided, that in the event of an OP
Unit Transaction the determination of the value of the Partnership’s assets
shall take into account the offering price or transaction value of the Common
Stock, as appropriate; and

 

(B) a Liquidity Event occurs concurrently with or subsequent to the Economic
Hurdle being met.

 

(iii) If the Advisory Agreement is terminated for any reason other than pursuant
to a Termination Without Cause, any outstanding Restricted Class B Units shall
be forfeited immediately. If the Advisory Agreement is terminated pursuant to a
Termination Without Cause prior to the date on which the Economic Hurdle has
been met, any outstanding Restricted Class B Units shall be forfeited
immediately. Upon such forfeiture, such Restricted Class B Units shall
immediately, and without any further action, be treated as cancelled and no
longer outstanding for any purpose. No consideration or other payment shall be
due with respect to any Class B Units that have been forfeited. In connection
with any forfeiture of Class B Units, the balance of the Capital Account of a
holder of Class B Units, if any, shall be reduced by the amount of the Capital
Account attributable to the forfeited Class B Units, and such reduction shall be
reallocated to all holders of OP Units, pro rata in accordance with their
respective Percentage Interests with respect to OP Units.

 

 74 

 

 

(iv) The General Partner may in its sole discretion provide for the
acceleration, waiver or change of the forfeiture provisions contained in this
Section 16.2(a), in whole or in part, based on such factors or criteria as the
General Partner may determine.

 

(b) Distributions. The holders of Class B Units shall be entitled to (i) current
distributions of Cash Available for Distribution pursuant to Section 5.1(a),
(ii) distributions, if any, of Net Sales Proceeds pursuant to Section
5.1(b)(iii), and (iii) distributions in liquidation of the Partnership pursuant
to Section 13.2.

 

(c) Allocations. Holders of Class B Units shall be entitled to certain special
allocations of gain under subparagraph 1(c)(ii) of Exhibit B.

 

(d) Exchange Right. The right to exchange all or a portion of Partnership Units
for cash or, at the option of the Partnership, for shares of Common Stock
provided to Limited Partners under Section 8.6 hereof shall not apply with
respect to Class B Units unless and until the Class B Units are converted to OP
Units as provided in clause (e) below and Section 16.4 hereof.

 

(e) Conversion to OP Units. Unrestricted Class B Units are eligible to be
converted into OP Units in accordance with Section 16.4 hereof.

 

16.3 Voting

 

(a) Holders of Class B Units shall (a) have the same voting rights as the
Limited Partners, with the Class B Units voting as a single class with the OP
Units and having one vote per Class B Unit; and (b) have the additional voting
rights that are expressly set forth below. So long as any Class B Units remain
outstanding, the Partnership shall not, without the affirmative vote of the
holders of at least a majority of the Class B Units outstanding at the time,
given in person or by proxy, either in writing or at a meeting (voting
separately as a class), amend, alter or repeal, whether by merger, consolidation
or otherwise, the provisions of this Agreement applicable to Class B Units so as
to materially and adversely affect any right, privilege or voting power of the
Class B Units or the holders of Class B Units as such, unless such amendment,
alteration, or repeal affects equally, ratably and proportionately the rights,
privileges and voting powers of the Limited Partners; but subject, in any event,
to the following provisions:

 

(i) With respect to any OP Unit Transaction, so long as the Class B Units are
treated in accordance with Section 16.4(c) hereof, the consummation of such OP
Unit Transaction shall not be deemed to materially and adversely affect such
rights, preferences, privileges or voting powers of the Class B Units or the
holders of Class B Units as such; and

 

 75 

 

 

(ii) Any creation or issuance of any Partnership Units or of any class or series
of Partnership Interest including additional OP Units or Class B Units whether
ranking senior to, junior to, or on a parity with the Class B Units with respect
to distributions and the distribution of assets upon liquidation, dissolution or
winding up, shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers of the Class B Units or the holders of
Class B Units as such.

 

(b) The foregoing voting provisions will not apply if, at or prior to the time
when the act with respect to which such vote would otherwise be required, all
outstanding Class B Units shall have been converted into OP Units.

 

16.4 Conversion of Class B Units

 

(a) Conversion. Restricted Class B Units shall not be convertible into OP Units
until they become Unrestricted Class B Units. At such time as the Economic
Capital Account Balance attributable to an Unrestricted Class B Unit is equal to
the OP Unit Economic Balance, each such balance determined on a per unit basis
as of the effective date of conversion (the “Conversion Date”), such
Unrestricted Class B Unit shall automatically convert into one fully paid and
non-assessable OP Unit, giving effect to all adjustments (if any) made pursuant
to Section 16.1 hereof; provided, that an Unrestricted Class B Unit shall not be
convertible into OP Units if the Economic Capital Account Balance attributable
to such Unrestricted Class B Unit is negative. Each holder of Class B Units
covenants and agrees with the Partnership that all Unrestricted Class B Units to
be converted pursuant to this Section 16.4 shall be free and clear of all liens.
The conversion of Unrestricted Class B Units shall occur automatically after the
close of business on the applicable Conversion Date without any action on the
part of such holder of Unrestricted Class B Units, as of which time such holder
of Unrestricted Class B Units shall be credited on the books and records of the
Partnership with the issuance as of the opening of business on the next day of
the number of OP Units issuable upon such conversion. For purposes of
determining the Economic Capital Account Balance attributable to an Unrestricted
Class B Unit, allocations pursuant to subparagraph 1(c)(ii) of Exhibit B shall
be made in such a manner so as to allow the greatest number of Class B Units to
convert pursuant to this Section 16.4 at any time.

 

(b) Adjustment to Gross Asset Value.

 

(i) The General Partner shall provide the holders of Class B Units the
opportunity but not the obligation to make Capital Contributions to the
Partnership in exchange for OP Units in order to cause an adjustment to the
Gross Asset Value of the Partnership’s assets within the meaning of paragraph
(b)(i) of the definition of Gross Asset Value up to two (2) times each fiscal
year including:

 

(A) if the Partnership or the General Partner shall be a party to any OP Unit
Transaction; provided, that the General Partner shall give each holder of Class
B Units written notice of such OP Unit Transaction at least thirty (30) days
prior to entering into any definitive agreement pursuant to which the OP Unit
Transaction would be consummated;

 

 76 

 

 

(B) upon a Listing; provided, that the General Partner shall give each holder of
Class B Units written notice of such Listing at least thirty (30) days prior to
such Listing; or

 

(C) upon a Termination Without Cause; provided, that the General Partner shall
give each holder of Class B Units written notice of such Termination Without
Cause at least thirty (30) days prior to such Termination Without Cause.

 

(ii) For purposes of clause (i) of this Section 16.4(b), the value of each OP
Unit issued in order to cause an adjustment to the Gross Asset Value of the
Partnership’s assets shall be an amount equal to the product of (y) the Value of
a share of Common Stock as of the date the holder of Class B Units makes a
Capital Contribution to the Partnership multiplied by (z) the Exchange Factor.

 

(iii) For the avoidance of doubt, the issuance of Class B Units shall be treated
as an event allowing for an adjustment to the Gross Asset Value of the
Partnership’s assets within the meaning of paragraph (b)(iv) of the definition
of Gross Asset Value.

 

(c) Impact of Conversion for Purposes of Subparagraph 1(c)(ii) of Exhibit B. For
purposes of making future allocations under subparagraph 1(c)(ii) of Exhibit B,
the portion of the Economic Capital Account Balance of the applicable holder of
Unrestricted Class B Units that is treated as attributable to his, her or its
Class B Units shall be reduced, as of the date of conversion, by the product of
the number of Unrestricted Class B Units converted and the OP Unit Economic
Balance.

 

(d) OP Unit Transactions. Immediately prior to or concurrent with an OP Unit
Transaction the maximum number of Class B Units then eligible for conversion (in
accordance with the provisions of Section 16.4(a)) shall automatically be
converted into an equal number of OP Units, giving effect to all adjustments (if
any) made pursuant to Section 16.1 hereof, taking into account any allocations
that occur in connection with the OP Unit Transaction or that would occur in
connection with the OP Unit Transaction if the assets of the Partnership were
sold at the OP Unit Transaction price or, if applicable, at a value determined
by the General Partner in good faith using the value attributed to the
Partnership Units in the context of the OP Unit Transaction (in which case the
Conversion Date shall be the effective date of the OP Unit Transaction). In
anticipation of such OP Unit Transaction, the Partnership shall use commercially
reasonable efforts to cause each holder of Class B Units to be afforded the
right to receive in connection with such OP Unit Transaction in consideration
for the OP Units into which his, her or its Class B Units will be converted the
same kind and amount of cash, securities and other property (or any combination
thereof) receivable upon the consummation of such OP Unit Transaction by a
holder of the same number of OP Units, assuming such holder of OP Units is not a
Person with which the Partnership consolidated or into which the Partnership
merged or which merged into the Partnership or to which such sale or transfer
was made, as the case may be (a “Constituent Person”), or an affiliate of a
Constituent Person. In the event that holders of OP Units have the opportunity
to elect the form or type of consideration to be received upon consummation of
the OP Unit Transaction, prior to such OP Unit Transaction the General Partner
shall give prompt written notice to each holder of Class B Units of such
election, and shall use commercially reasonable efforts to afford the holders of
Class B Units the right to elect, by written notice to the General Partner, the
form or type of consideration to be received upon conversion of each Class B
Unit held by such holder into OP Units in connection with such OP Unit
Transaction. If a holder of Class B Units fails to make such an election, such
holder (and any of its transferees) shall receive upon conversion of each Class
B Unit held by him, her or it (or by any of his, her or its transferees) the
same kind and amount of consideration that a holder of an OP Unit would receive
if such OP Unit holder failed to make such an election. The Partnership shall
use commercially reasonable effort to cause the terms of any OP Unit Transaction
to be consistent with the provisions of this Section 16.4(d) and to enter into
an agreement with the successor or purchasing entity, as the case may be, for
the benefit of any holders of Class B Units whose Class B Units will not be
converted into OP Units in connection with the OP Unit Transaction that will (i)
contain provisions enabling the holders of Class B Units that remain outstanding
after such OP Unit Transaction to convert their Class B Units into securities as
comparable as reasonably possible under the circumstances to the OP Units and
(ii) preserve as far as reasonably possible under the circumstances the
distribution, special allocation, conversion, and other rights set forth in this
Agreement for the benefit of the holders of Class B Units.

 

 77 

 

 

16.5 Profits Interests

 

(a) Class B Units are intended to qualify as a “profits interest” in the
Partnership issued to a new or existing Partner in a partner capacity for
services performed or to be performed to or for the benefit of the Partnership
within the meaning of Rev. Proc. 93-27, 1993-2 C.B. 343, and Rev. Proc. 2001-43,
2001-2 C.B. 191, the Code, the Regulations, and other future guidance provided
by the IRS with respect thereto, and the allocations under subparagraph 1(c)(ii)
of Exhibit B shall be interpreted in a manner that is consistent therewith.

 

(b) The Partners agree that the General Partner may make a Safe Harbor Election
(if and when the Safe Harbor Election becomes available), on behalf of itself
and of all Partners, to have the Safe Harbor apply irrevocably with respect to
Class B Units transferred in connection with the performance of services by a
Partner in a partner capacity. The Safe Harbor Election (if and when the Safe
Harbor Election becomes available) shall be effective as of the date of issuance
of such Class B Units. If such election is made, (i) the Partnership and each
Partner agree to comply with all requirements of the Safe Harbor with respect to
all interests in the Partnership transferred in connection with the performance
of services by a Partner in a partner capacity, whether such Partner was
admitted as a Partner or as the transferee of a previous Partner, and (ii) the
General Partner shall cause the Partnership to comply with all record-keeping
requirements and other administrative requirements with respect to the Safe
Harbor as shall be required by proposed or final regulations relating thereto.

 

(c) The Partners agree that if a Safe Harbor Election is made by the General
Partner, (A) each Class B Unit issued hereunder with respect to which the Safe
Harbor Election is available is a Safe Harbor Interest, (B) each Class B Unit
represents a profits interest received for services rendered or to be rendered
to or for the benefit of the Partnership by such holder of Class B Units in his,
her or its capacity as a Partner or in anticipation of becoming a Partner, and
(C) the fair market value of each Class B Unit issued by the Partnership upon
receipt by such holder of Class B Units as of the date of issuance is zero (plus
the amount, if any, of any Capital Contributions made to the Partnership by such
holder of Class B Units in connection with the issuance of such Class B Unit),
representing the liquidation value of such interest upon receipt (with such
valuation being consented to and hereby approved by all Partners).

 

 

 78 

 

 

(d) Each Partner, by signing this Agreement or by accepting such transfer,
hereby agrees (A) to comply with all requirements of any Safe Harbor Election
made by the General Partner with respect to each holder of Class B Units’ Safe
Harbor Interest, (B) that each holder of Class B Units shall take into account
of all items of income, gain, loss, deduction and credit associated with its
Class B Units as if they were fully vested in computing its federal income tax
liability for the entire period during which it holds the Class B Units, (C)
that neither the Partnership nor any Partner shall claim a deduction (as wages,
compensation or otherwise) for the fair market value of such Class B Units
issued to a holder of such Class B Units, either at the time of grant of the
Class B Units or at the time the Class B Units becomes substantially vested, and
(D) that to the extent that such profits interest is forfeited after the date
hereof, the Partnership shall make special forfeiture allocations of gross items
of income, deduction or loss (including, as may be permitted by or under
Regulations (or other rules promulgated) to be adopted, notional items of
income, deduction or loss) in accordance with the Regulations to be adopted
under Sections 704(b) and 83 of the Code.

 

(e) The General Partner shall file or cause the Partnership to file all returns,
reports and other documentation as may be required, as reasonably determined by
the General Partner, to perfect and maintain any Safe Harbor Election made by
the General Partner with respect to granting of each holder of Class B Units’
Safe Harbor Interest.

 

(f) The General Partner is hereby authorized and empowered, without further vote
or action of the Partners, to amend this Agreement to the extent necessary or
helpful in accordance with the advice of Partnership tax counsel or accountants
to sustain the Partnership’s position that (A) it has complied with the Safe
Harbor requirements in order to provide for a Safe Harbor Election and it has
ability to maintain the same, or (B) the issuance of the Class B Units is not a
taxable event with respect to the holders of Class B Units, and the General
Partner shall have the authority to execute any such amendment by and on behalf
of each Partner pursuant to the power of attorney granted by this Agreement. Any
undertaking by any Partner necessary or desirable to (A) enable or preserve a
Safe Harbor Election or (B) otherwise to prevent the issuance of Class B Units
from being a taxable event with respect to the holders of Class B Units may be
reflected in such amendments and, to the extent so reflected, shall be binding
on each Partner.

 

(g) Each Partner agrees to cooperate with the General Partner to perfect and
maintain any Safe Harbor Election, and to timely execute and deliver any
documentation with respect thereto reasonably requested by the General Partner,
at the expense of the Partnership.

 

(h) No Transfer of any interest in the Partnership by a Partner shall be
effective unless prior to such Transfer, the assignee or intended recipient of
such interest shall have agreed in writing to be bound by the provisions of
Section 10.2(d) and this Section 16.5, in a form reasonably satisfactory to the
General Partner.

 

(i) The provisions of this Section 16.5 shall apply regardless of whether or not
a holder of Class B Units files an election pursuant to Section 83(b) of the
Code.

 

 79 

 

 

(j) The General Partner may amend this Section 16.5 as it deems necessary or
appropriate to maximize the tax benefit of the issuance of Class B Units to any
holder of Class B Units if there are changes in the law or Regulations
concerning the issuance of partnership interests for services.

 

[SIGNATURE PAGE FOLLOWS]

 

 80 

 

 

Signature Page to Agreement of Limited Partnership of American Realty Capital
Hospitality Operating Partnership, L.P., among the undersigned and the other
parties thereto.

 

  GENERAL PARTNER:       AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC.        
By: /s/ William M. Kahane     Name: William M. Kahane     Title: Chief Executive
Officer and President         INITIAL LIMITED PARTNER:       AMERICAN REALTY
CAPITAL HOSPITALITY ADVISORS, LLC         By: American Realty Capital
Hospitality Special Limited Partnership, LLC, its Member         By: American
Realty Capital IX, LLC, its Managing Member         By: AR Capital, LLC, its
Sole Member         By: /s/ Nicholas S. Schorsch     Name: Nicholas S. Schorsch
    Title: Manager         SPECIAL LIMITED PARTNER:       AMERICAN REALTY
CAPITAL HOSPITALITY SPECIAL LIMITED PARTNERSHIP, LLC         By: American Realty
Capital IX, LLC,     its Managing Member         By: AR Capital, LLC, its Sole
Member         By: /s/ Nicholas S. Schorsch     Name: Nicholas S. Schorsch    
Title: Manager

 

 

 

 

Corporate/Limited Liability Company Additional Limited Partner Signature Page to
Agreement of Limited Partnership of American Realty Capital Hospitality
Operating Partnership, L.P., among the undersigned and the other parties
thereto.

 

Dated: ____________ __, 20___ [Name of Corporation/LLC]         By:       Name:
    Title:

 

 

 

 

Individual Additional Limited Partner Signature Page to Agreement of Limited
Partnership of American Realty Capital Hospitality Operating Partnership, L.P.,
among the undersigned and the other parties thereto.

 

Dated: ____________ __, 20___                

 

 

 

 

Partnership Limited Partner Signature Page to Agreement of Limited Partnership
of American Realty Capital Hospitality Operating Partnership, L.P., among the
undersigned and the other parties thereto.

 

Dated: ____________ __, 20___ [Name of LP]         By:       Name:     Title:

 

 

 

 

Exhibit A

 

Partners’ Contributions and Partnership Interests

 

Name and Address of Partner  Type of Interest  Type of Unit  Capital
Contribution   Number of
Partnership Units   Percentage
Interest  American Realty Capital
Hospitality Trust, Inc.  General Partner Interest  GP Units  $200,000    8,888  
 100% 405 Park Avenue
New York, New York 10022  Limited Partner Interest  OP Units   None    —    — 
American Realty Capital
Hospitality Advisors, LLC  Limited Partner Interest  OP Units  $2,020    90  
 100% 405 Park Avenue
New York, New York 10022  Limited Partner Interest  Class B Units   None    —  
 —  American Realty Capital
Hospitality Special Limited
Partnership, LLC
405 Park Avenue
New York, New York 10022  Special Limited Partner Interest  None   None    Not
applicable    Not applicable 

 

 A-81 

 

 

Exhibit B

 

Allocations

 

For purposes of this Exhibit B, the term “Partner” shall include the Special
Limited Partner.

 

1. Allocations.

 

(a) Allocations of Net Income and Net Loss. Except as otherwise provided in this
Agreement, after giving effect to the special allocations in subparagraph 1(c)
and paragraph 2, Net Income, Net Loss and, to the extent necessary, individual
items of income, gain, loss or deduction, of the Partnership for each fiscal
year or other applicable period of the Partnership shall be allocated among the
General Partner and Limited Partners in accordance with their respective
Percentage Interests.

 

(b) Allocations of Net Property Gain and Net Property Loss. Except as otherwise
provided in this Agreement, after giving effect to the special allocations in
subparagraphs 1(c) and paragraph 2, Net Property Gain, Net Property Loss and, to
the extent necessary, individual items of income, gain, credit, loss and
deduction comprising Net Property Gain and Net Property Loss of the Partnership
for each fiscal year or other applicable period shall be allocated among the
Partners in a manner determined in the reasonable discretion of the General
Partner that will, as nearly as possible cause the Capital Account balance of
each Partner at the end of such fiscal year or other applicable period to equal
(i) the amount of the distributions that would be made to such Partner pursuant
to Section 5.1(b) of the Agreement if the Partnership were dissolved, its
affairs wound up and its assets were sold for cash equal to their Gross Asset
Value, taking into account any adjustments thereto for such period, all
Partnership liabilities were satisfied in full in cash according to their terms
(limited with respect to each nonrecourse liability to the Gross Asset Value of
the assets securing such liability), and Net Sales Proceeds (after satisfaction
of such liabilities) were distributed in full in accordance with Section 5.1(b)
to the Partners immediately after making such allocations, minus (ii) the sum of
such Partner’s share of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain and the amount, if any and without duplication, that the Partner
would be obligated to contribute to the capital of the Partnership, all computed
immediately prior to the hypothetical sale of assets.

 

(c) Special Allocations.

 

(i) General Partner Gross Income Allocation. After giving effect to the special
allocations in paragraph 2 but prior to any allocations under subparagraphs 1(a)
or 1(b), there shall be specially allocated to the General Partner an amount of
(i) first, items of Partnership income and (ii) second, items of Partnership
gain during each fiscal year or other applicable period in an amount equal to
the excess, if any, of (A) the cumulative distributions made to the General
Partner under Section 7.3(b) of the Agreement, other than distributions which
would properly be treated as “guaranteed payments” or which are attributable to
the reimbursement of expenses which would properly be either deductible by the
Partnership or added to the tax basis of any Partnership asset, over (B) the
cumulative allocations of Partnership income and gain to the General Partner
under this subparagraph 1(c)(i).

 

 B-82 

 

 

(ii) Special Allocations Regarding Class B Units. After giving effect to the
special allocations in subparagraph 1(c)(i) and paragraph 2 but prior to any
allocations under subparagraphs 1(a) or 1(b), Net Property Gain and Liquidating
Gain and, to the extent necessary, individual items of income and gain
comprising Net Property Gain and Liquidating Gain of the Partnership shall be
allocated to the holders of Class B Units until their Economic Capital Account
Balances are equal to (A) the OP Unit Economic Balance, multiplied by (B) the
number of their Class B Units; provided, that no such Net Property Gain or
Liquidating Gain or individual items of income and gain comprising Net Property
Gain or Liquidating Gain will be allocated with respect to any particular Class
B Unit unless and to the extent that the OP Unit Economic Balance exceeds the OP
Unit Economic Balance in existence at the time such Class B Unit was issued. The
“Economic Capital Account Balances” of the Class B Unit holders will be equal to
their Capital Account balances to the extent attributable to their ownership of
Class B Units. The “OP Unit Economic Balance” shall mean (Y) the aggregate
Capital Account balance attributable to the OP Units outstanding, plus the
amount of any Partner Minimum Gain or Partnership Minimum Gain, in either case
to the extent attributable to the ownership of OP Units and computed on a
hypothetical basis after taking into account all allocations through the date on
which any allocation is made under this subparagraph 1(c)(ii), divided by (Z)
the number of OP Units outstanding. Any allocations made pursuant to the first
sentence of this subparagraph 1(c)(ii) shall be made among the holders of Class
B Units in proportion to the amounts required to be allocated to each under this
subparagraph 1(c)(ii). The parties agree that the intent of this subparagraph
1(c)(ii) is to make the Capital Account balance associated with each Class B
Unit to be economically equivalent to the Capital Account balance associated
with the OP Units outstanding (on a per-Unit basis), but only if and to the
extent that the Capital Account balance associated with the OP Units
outstanding, without regard to the allocations under this subparagraph 1(c)(ii),
has increased on a per-Unit basis since the issuance of the relevant Class B
Unit. Any remaining Net Property Gain or Liquidating Gain not allocated pursuant
to this subparagraph 1(c)(ii) shall be included in the calculation of Net
Income, Net Loss, Net Property Gain and Net Property Loss and will be allocated
pursuant to subparagraphs 1(a) and 1(b).

 

(iii) Special Allocations Regarding the Special Limited Partner Interest. After
giving effect to the special allocations in subparagraphs 1(c)(i) and 1(c)(ii)
and paragraph 2 but prior to any allocations under subparagraph 1(a) and 1(b),
Net Property Gain and Liquidating Gain and, to the extent necessary, individual
items of income and gain comprising Net Property Gain and Liquidating Gain of
the Partnership shall be allocated to the Special Limited Partner until the
Special Limited Partner has received aggregate allocations of income for all
fiscal years equal to the aggregate amount of distributions the Special Limited
Partner is entitled to receive or has received with respect to the Special
Limited Partner Interest for such fiscal year and all prior fiscal years.
Notwithstanding the foregoing, if the Special Limited Partner is entitled to
receive distributions of Net Sales Proceeds pursuant to the Partnership’s
obligation under a Listing Note or a Termination Amount, Liquidating Gain shall
be allocated to the Special Limited Partner until the Special Limited Partner
has received aggregate allocations equal to the aggregate amount of
distributions the Special Limited Partner is entitled to receive pursuant to
such Listing Note or Termination Amount.

 

 B-83 

 

 

2. Regulatory Allocations. Notwithstanding any provisions of paragraph 1 of this
Exhibit B, the following special allocations shall be made.

 

(a) Minimum Gain Chargeback (Nonrecourse Liabilities). Except as otherwise
provided in Section 1.704-2(f) of the Regulations, if there is a net decrease in
Partnership Minimum Gain for any Partnership fiscal year, each Partner shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Partner’s share of the
net decrease in Partnership Minimum Gain to the extent required by Section
1.704-2(f) of the Regulations. The items to be so allocated shall be determined
in accordance with Sections 1.704-2(f) and (i) of the Regulations. This
subparagraph 2(a) is intended to comply with the minimum gain chargeback
requirement in said section of the Regulations and shall be interpreted
consistently therewith. Allocations pursuant to this subparagraph 2(a) shall be
made in proportion to the respective amounts required to be allocated to each
Partner pursuant hereto.

 

(b) Partner Minimum Gain Chargeback. Except as otherwise provided in Section
1.704-2(i)(4) of the Regulations, if there is a net decrease in Partner
Nonrecourse Debt Minimum Gain during any fiscal year, each Partner who has a
share of the Partner Nonrecourse Debt Minimum Gain, determined in accordance
with Section 1.704-2(i)(5) of the Regulations, shall be specially allocated
items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to that Partner’s share of the net decrease
in the Partner Nonrecourse Debt Minimum Gain to the extent and in the manner
required by Section 1.704-2(i) of the Regulations. The items to be so allocated
shall be determined in accordance with Sections 1.704-2(i)(4) and (j)(2) of the
Regulations. This subparagraph 2(b) is intended to comply with the minimum gain
chargeback requirement with respect to Partner Nonrecourse Debt contained in
said section of the Regulations and shall be interpreted consistently therewith.
Allocations pursuant to this subparagraph 2(b) shall be made in proportion to
the respective amounts required to be allocated to each Partner pursuant hereto.

 

(c) Qualified Income Offset. If a Partner unexpectedly receives any adjustments,
allocations or distributions described in Sections 1.704-1(b)(2)(ii)(d)(4), (5)
or (6) of the Regulations, and such Partner has an Adjusted Capital Account
Deficit, items of Partnership income (including gross income) and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate the Adjusted Capital Account Deficit as quickly as possible as
required by the Regulations. This subparagraph 2(c) is intended to constitute a
“qualified income offset” under Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.

 

(d) Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year or other
applicable period shall be allocated to the Partners in accordance with their
respective Percentage Interests.

 

(e) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
fiscal year or other applicable period with respect to a Partner Nonrecourse
Debt shall be specially allocated to the Partner that bears the economic risk of
loss for such Partner Nonrecourse Debt (as determined under Sections
1.704-2(b)(4) and 1.704-2(i)(1) of the Regulations).

 

 B-84 

 

 

(f) Section 754 Adjustment. To the extent an adjustment to the adjusted tax
basis of any asset of the Partnership pursuant to Section 734(b) of the Code or
Section 743(b) of the Code is required, pursuant to Section 1.704-1(b)(2)(iv)(m)
of the Regulations, to be taken into account in determining Capital Accounts,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be specially
allocated among the Partners in a manner consistent with the manner in which
each of their respective Capital Accounts are required to be adjusted pursuant
to such section of the Regulations.

 

(g) Gross Income Allocation. If any Partner has an Adjusted Capital Account
Deficit at the end of any fiscal year or other applicable period which is in
excess of the amount such Partner is obligated to restore pursuant to the
penultimate sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the
Regulations, such Partner shall be specially allocated items of Partnership
income (including gross income) and gain in the amount of such excess as quickly
as possible, provided that an allocation pursuant to this subparagraph 2(g)
shall be made if and only to the extent that such Partner would have an Adjusted
Capital Account Deficit in excess of such amount after all other allocations
provided for under this Agreement have been tentatively made as if subparagraph
2(c) and this subparagraph 2(g) were not in this Agreement.

 

3. Curative Allocations. The General Partner is authorized to offset all
Regulatory Allocations either with other Regulatory Allocations or with special
allocations of other items of Partnership income, gain, loss, or deduction
pursuant to this paragraph 3. Therefore, notwithstanding any other provision of
this Exhibit B (other than the Regulatory Allocations and Tax Allocations), the
General Partner shall make such offsetting allocations of Partnership income,
gain, loss or deduction in whatever manner the General Partner determines
appropriate so that, after such offsetting allocations are made, each Partner’s
Capital Account balance is, to the extent possible, equal to the Capital Account
balance such Partner would have had if the Regulatory Allocations were not part
of this Agreement.

 

4. Tax Allocations.

 

(a) Items of Income or Loss. Except as is otherwise provided in this Exhibit B,
an allocation of Partnership Net Income, Net Loss, Net Property Gain, Net
Property Loss or Liquidating Gain to a Partner shall be treated as an allocation
to such Partner of the same share of each item of income, gain, loss, deduction
and item of tax-exempt income or Section 705(a)(2)(B) expenditure (or item
treated as such expenditure pursuant to Section 1.704-1(b)(2)(iv)(i) of the
Regulations) (“Tax Items”) that is taken into account in computing Net Income,
Net Loss, Net Property Gain, Net Property Loss or Liquidating Gain.

 

(b) Section 1245/1250 Recapture. Subject to subparagraph 4(c) below, if any
portion of gain from the sale of Partnership assets is treated as gain which is
ordinary income by virtue of the application of Sections 1245 or 1250 of the
Code or is gain described in Section 1(h)(1)(D) of the Code (“Affected Gain”),
then such Affected Gain shall be allocated among the Partners in the same
proportion that the depreciation and amortization deductions giving rise to the
Affected Gain were allocated. This subparagraph 4(b) shall not alter the amount
of Net Income, Net Property Gain or Liquidating Gain (or items thereof)
allocated among the Partners, but merely the character of such Net Income, Net
Property Gain or Liquidating Gain (or items thereof). For purposes hereof, in
order to determine the proportionate allocations of depreciation and
amortization deductions for each fiscal year or other applicable period, such
deductions shall be deemed allocated on the same basis as Net Income, Net Loss,
Net Property Gain, Net Property Loss and Liquidating Gain for such respective
period.

 

 B-85 

 

 

(c) Precontribution Gain, Revaluations. With respect to any Contributed
Property, the Partnership shall use any permissible method contained in the
Regulations promulgated under Section 704(c) of the Code selected by the General
Partner, in its sole discretion, to take into account any variation between the
adjusted basis of such asset and the fair market value of such asset as of the
time of the contribution (“Precontribution Gain”). Each Partner hereby agrees to
report income, gain, loss and deduction on such Partner’s federal income tax
return in a manner consistent with the method used by the Partnership. If any
asset has a Gross Asset Value which is different from the Partnership’s adjusted
basis for such asset for federal income tax purposes because the Partnership has
revalued such asset pursuant to Section 1.704-1(b)(2)(iv)(f) of the Regulations,
the allocations of Tax Items shall be made in accordance with the principles of
Section 704(c) of the Code and the Regulations and the methods of allocation
promulgated thereunder. The intent of this subparagraph 4(c) is that each
Partner who contributed to the capital of the Partnership a Contributed Property
will bear, through reduced allocations of depreciation, increased allocations of
gain or other items, the tax detriments associated with any Precontribution
Gain. This subparagraph 4(c) is to be interpreted consistently with such intent.

 

(d) Excess Nonrecourse Liability Safe Harbor. Pursuant to Section 1.752-3(a)(3)
of the Regulations, solely for purposes of determining each Partner’s
proportionate share of the “excess nonrecourse liabilities” of the Partnership
(as defined in Section 1.752-3(a)(3) of the Regulations), the Partners’
respective interests in Partnership profits shall be determined under any
permissible method reasonably determined by the General Partner; provided,
however, that each Partner who has contributed an asset to the Partnership shall
be allocated, to the extent possible, a share of “excess nonrecourse
liabilities” of the Partnership which results in such Partner being allocated
nonrecourse liabilities in an amount which is at least equal to the amount of
income pursuant to Section 704(c) of the Code and the Regulations promulgated
thereunder (the “Liability Shortfall”). If there is an insufficient amount of
nonrecourse liabilities to allocate to each Partner an amount of nonrecourse
liabilities equal to the Liability Shortfall, then an amount of nonrecourse
liabilities in proportion to, and to the extent of, the Liability Shortfall
shall be allocated to each Partner.

 

(e) References to Regulations. Any reference in this Exhibit B or the Agreement
to a provision of proposed and/or temporary Regulations shall, if such provision
is modified or renumbered, be deemed to refer to the successor provision as so
modified or renumbered, but only to the extent such successor provision applies
to the Partnership under the effective date rules applicable to such successor
provision.)

 

(f) Successor Partners. For purposes of this Exhibit B, a transferee of a
Partnership Interest shall be deemed to have been allocated the Net Income, Net
Loss, Net Property Gain, Net Property Loss and other items of Partnership
income, gain, loss, deduction and credit allocable to the transferred
Partnership Interest that previously have been allocated to the transferor
Partner pursuant to this Agreement.

 

 B-86 

 

 

Exhibit C

 

Certificate of Limited Partnership

 

 C-87 

 

 

FIRST AMENDMENT

TO

AGREEMENT OF LIMITED PARTNERSHIP

OF

AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P.

 

This FIRST AMENDMENT TO AGREEMENT OF LIMITED PARTNERSHIP OF AMERICAN REALTY
CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P. (this “Amendment”), is made as
of August 7, 2015 by AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC., a Maryland
corporation, as general partner (the “General Partner”). Capitalized terms used
but not otherwise defined in this Amendment shall have the meanings given to
such terms in the Agreement of Limited Partnership of the Partnership, dated as
January 7, 2014 (the “Partnership Agreement”).

 

RECITALS:

 

WHEREAS, the General Partner desires to amend the Partnership Agreement to
correct Section 16.1(a)(ii) of the Partnership Agreement relating to the
issuance of the Class B Units; and

 

WHEREAS, pursuant to Section 14.1(a) of the Partnership Agreement, the General
Partner has the power to amend Section 16.1(a)(ii) of the Partnership Agreement
without the consent of the Limited Partners or the Special Limited Partner.

 

NOW THEREFORE, in consideration of the premises made hereunder, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 



a.Section 16.1(a)(ii) of the Partnership Agreement is hereby deleted in its
entirety and the following new Section 16.1(a)(ii) is substituted in its place:

 

“(ii) After the NAV Pricing Start Date. (i) the excess of (A) the product of (y)
the lower of the Cost of Assets and the fair value of the General Partner’s
assets multiplied by (z) 0.1875% over (B) any amounts payable as an Oversight
Fee (as defined in the Management Agreement) for such Quarter divided by (ii)
the NAV per share of Common Stock as of the last day of such Quarter; provided,
that if there is an Excess Oversight Fee, no Class B Units shall be issued for
such Quarter and the Excess Oversight Fee shall be carried forward to the next
succeeding Quarter and included with and treated as amounts payable as an
Oversight Fee for such Quarter for purposes of determining the amount of Class B
Units issuable for such Quarter; provided further, that the sum of (I) the
amounts determined under clause (i) for a calendar year plus (II) the amounts
payable as an Oversight Fee for such calendar year, shall not be less than 0.75%
of the lower of the Cost of Assets and the fair value of the General Partner’s
assets for such calendar year; provided further, that each quarterly issuance of
Class B Units shall be subject to the approval of the General Partner’s board of
directors.”

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date and year first aforesaid.

 

  GENERAL PARTNER:       AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC.        
      By:   /s/ Jonathan Mehlman     Name: Jonathan Mehlman           Title:
 Chief Executive Officer

 

[Signature Page to First Amendment to Agreement of Limited Partnership]

 

 

 

 

SECOND AMENDMENT

TO

AGREEMENT OF LIMITED PARTNERSHIP

OF

AMERICAN REALTY CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P.

 

This SECOND AMENDMENT TO AGREEMENT OF LIMITED PARTNERSHIP OF AMERICAN REALTY
CAPITAL HOSPITALITY OPERATING PARTNERSHIP, L.P. (this “Amendment”) is made as of
November 11, 2015 by American Realty Capital Hospitality Trust, Inc., a Maryland
corporation, in its capacity as the general partner (the “General Partner”) of
American Realty Capital Hospitality Operating Partnership, L.P., a Delaware
limited partnership (the “Partnership”). Capitalized terms used but not
otherwise defined in this Amendment shall have the meanings given to such terms
in the Agreement of Limited Partnership of the Partnership, dated as of January
7, 2014 (as amended hereby and by that certain First Amendment to Agreement of
Limited Partnership of the Partnership dated August 7, 2015, the “Partnership
Agreement”).

 

RECITALS:

 

WHEREAS, the General Partner desires to amend the Partnership Agreement to
further amend Section 16.1(a) of the Partnership Agreement relating to the
issuance of the Class B Units; and

 

WHEREAS, pursuant to Section 14.1(a) of the Partnership Agreement, the General
Partner has the power to amend Section 16.1(a) of the Partnership Agreement
without the consent of the Limited Partners or the Special Limited Partner.

 

NOW THEREFORE, in consideration of the premises made hereunder, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 



a.Effective as of October 1, 2015, Section 16.1(a) of the Partnership Agreement
is hereby deleted in its entirety and the following new Section 16.1(a) is
substituted in its place:



 

“16.1 Designation and Number

 

(a) A series of Partnership Units in the Partnership, designated as the “Class B
Units,” is hereby established. Except as set forth in this Article 16, Class B
Units shall have the same rights, privileges and preferences as the OP Units.
Subject to the provisions of this Article 16 and the special provisions of
subparagraph 1(c)(ii) of Exhibit B, Class B Units shall be treated as
Partnership Units, with all of the rights, privileges and obligations attendant
thereto. In connection with services provided by the Advisor under the Advisory
Agreement, the General Partner shall cause the Partnership to issue to the
Initial Limited Partner within thirty (30) days after the end of each Quarter
until and including the Quarter ending September 30, 2015 a number of Class B
Units equal to the quotient of: (i) the excess of (A) the product of (y) the
Cost of Assets multiplied by (z) 0.1875% over (B) any amounts payable as an
Oversight Fee (as defined in the Management Agreement) for such Quarter divided
by (ii) the Value of one share of Common Stock as of the last day of such
Quarter; provided, that if the amounts payable as an Oversight Fee for such
Quarter exceed the amount determined under clause (A) for such Quarter

 

(an “Excess Oversight Fee”), no Class B Units shall be issued for such Quarter
and the Excess Oversight Fee shall be carried forward to the next succeeding
Quarter and included with and treated as amounts payable as an Oversight Fee for
such Quarter for purposes of determining the amount of Class B Units issuable
for such Quarter; provided further, that the sum of (I) the amounts determined
under clause (i) for a calendar year plus (II) the amounts payable as an
Oversight Fee for such calendar year, shall not be less than 0.75% of the Cost
of Assets for such calendar year; provided further, that each quarterly issuance
of Class B Units shall be subject to the approval of the General Partner’s board
of directors.”

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Agreement as of the date and year first aforesaid.

 

  GENERAL PARTNER:       AMERICAN REALTY CAPITAL HOSPITALITY TRUST, INC.        
By: /s/ Jonathan P. Mehlman     Name: Jonathan P. Mehlman           Title:CEO
and President

 

[Signature Page to First Amendment to Agreement of Limited Partnership]

 

 

 

 

EXHIBIT I

 

_______________, 2017

 

Brookfield Strategic Real Estate Partners II Hospitality REIT II LLC c/o
Brookfield Property Group 250 Vesey Street, 15th Floor New York, NY 10281
Attention:  Lowell Baron Andrew Burych

 

  Re: Hospitality Investors Trust, Inc.

 

Ladies and Gentlemen:

 

We have served as Maryland counsel for Hospitality Investors Trust, Inc., a
Maryland corporation (the “Company”), in connection with certain matters of
Maryland law arising out of the sale and issuance (i) by the Company of one
Redeemable Preferred Share (the “Share”) at the Initial Closing, (ii) by
American Realty Capital Hospitality Operating Partnership, L.P., a Delaware
limited partnership (the “OP”), of [___] Convertible Preferred Units at the
Initial Closing and (iii) by the OP of up to an additional aggregate amount of
$[____] of Convertible Preferred Units following the Initial Closing, each
pursuant to the Securities Purchase, Voting and Standstill Agreement, dated as
of January 12, 2017 (the “Purchase Agreement”), by and among the Company, the
OP, and Brookfield Strategic Real Estate Partners II Hospitality REIT II LLC, a
Delaware limited liability company (the “Investor”). This firm did not
participate in the negotiation or drafting of the Purchase Agreement. This
opinion is being delivered to you at the request of the Company pursuant to
Section 7.14 of the Purchase Agreement. Any capitalized term used but not
defined herein has the meaning assigned to such term in the Purchase Agreement.

 

In connection with our representation of the Company, and as a basis for the
opinion hereinafter set forth, we have examined originals, or copies certified
or otherwise identified to our satisfaction, of the following documents
(collectively, the “Documents”):

 

1.          The charter of the Company prior to the filing with, and acceptance
for record by, the State Department of Assessments and Taxation of Maryland (the
“SDAT”) of the Initial Articles Supplementary, the Charter Amendment and the
Articles Supplementary (the “Charter”), the Initial Articles Supplementary, the
Charter Amendment and the Articles Supplementary, in each case certified by the
SDAT;

 

2.          The Amended and Restated Bylaws of the Company (the “Bylaws”),
certified as of the date hereof by an officer of the Company;

 

3.          A certificate of the SDAT as to the good standing of the Company,
dated as of a recent date;

  

4.          The Purchase Agreement;

 



 

 

 

5.          The Registration Rights Agreement, dated as of the date hereof (the
“Registration Rights Agreement”), by and among the Company, American Realty
Capital Hospitality Advisors, LLC, a Delaware limited liability company (the
“Advisor”), and the Investor;

 

6.          The Indemnification Agreements, dated as of the date hereof (the
“Director Indemnification Agreements”), by and between the Company and each of
the Initial Redeemable Preferred Directors;

 

7.          The Amended and Restated Agreement of Limited Partnership of the OP,
dated as of the date hereof (the “A&R Opco LPA”), by and among the Company, as
general partner, the Investor, BSREP II Hospitality II Special GP, OP LLC, a
Delaware limited liability company, as special general partner, and the limited
partners party thereto from time to time;

 

8.          The Ownership Limit Waiver Agreement, dated as of the date hereof
(the “Ownership Limit Waiver”), between the Company and the Investor;

 

9.          The Certificate of Representations and Covenants for Ownership Limit
Waiver, dated as of the date hereof, executed by the Investor;

 

10.         The Framework Agreement, dated as of the date hereof (the “Framework
Agreement” and, together with the Purchase Agreement, the Registration Rights
Agreement, the Director Indemnification Agreements, the A&R Opco LPA and the
Ownership Limit Waiver, the “Transaction Documents”), by and among the Advisor,
American Realty Capital Hospitality Properties, LLC, American Realty Capital
Hospitality Grace Portfolio, LLC, Crestline Hotels & Resorts, LLC, the Company,
the OP, American Realty Capital Hospitality Special Limited Partnership, LLC and
the Investor;

 

11.         The Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2015 (the “10-K”), in the form filed with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended;

 

12.         Resolutions (the “Resolutions”) adopted by the Board of Directors of
the Company (the “Board”) and the independent members of the Board relating to,
among other things, (i) the approval and the adoption of the Initial Articles
Supplementary, the Charter Amendment, the Articles Supplementary and the Bylaws,
(ii) the classification and issuance of the Share, (iii) the issuance of shares
(the “Conversion Shares”) of common stock, $0.01 par value per share (the
“Common Stock”), of the Company upon redemption of Convertible Preferred Units,
following the conversion of such Convertible Preferred Units to Conversion OP
Units, (iv) the execution, delivery and performance by the Company of the
Transaction Documents, (v) the Company’s approval, in its capacity as the
general partner of the OP, of the Transaction Documents to which the OP is a
party; and (vi) the exemption of the Investor from the application of the
Aggregate Share Ownership Limit (as defined in the Charter) and the
establishment of an Excepted Holder Limit (as defined in the Charter) for the
Investor pursuant to the Ownership Limit Waiver, certified as of the date hereof
by an officer of the Company;

 

13.         A certificate executed by an officer of the Company, dated as of the
date hereof and attached hereto; and

 

 -2- 

 

 

14.         Such other documents and matters as we have deemed necessary or
appropriate to express the opinion set forth below, subject to the assumptions,
limitations and qualifications stated herein.

 

In expressing the opinion set forth below, we have assumed the following:

 

1.          Each individual executing any of the Documents, whether on behalf of
such individual or another person, is legally competent to do so.

 

2.          Each individual executing any of the Documents on behalf of a party
(other than the Company) is duly authorized to do so.

 

3.          Each of the parties (other than the Company) executing any of the
Documents has duly and validly executed and delivered each of the Documents to
which such party is a signatory, and the obligations of each party (other than
the Company with respect to the Ownership Limit Waiver) set forth therein are
legal, valid and binding and are enforceable in accordance with all stated
terms.

 

4.          All Documents submitted to us as originals are authentic. The form
and content of all Documents submitted to us as unexecuted drafts do not differ
in any respect relevant to this opinion from the form and content of such
Documents as executed and delivered. All Documents submitted to us as certified
or photostatic copies conform to the original documents. All signatures on all
Documents are genuine. All public records reviewed or relied upon by us or on
our behalf are true and complete. All representations, warranties, statements
and information contained in the Documents (other than representations,
warranties, statements and information constituting conclusions of law on
matters on which we opine) are true and complete. There has been no oral or
written modification of or amendment to any of the Documents relevant to this
opinion, and there has been no waiver of any of the provisions of any of the
Documents, by action or omission of the parties or otherwise relevant to this
opinion.

 

5.          Without limiting our opinion expressed in paragraph 5 below, the
Conversion Shares will not be issued or transferred in violation of the
restrictions on transfer and ownership set forth in Section 5.9 of the Company’s
charter.

 

6.          Upon any issuance of the Conversion Shares, the total number of
shares of Common Stock issued and outstanding will not exceed the total number
of shares of Common Stock that the Company then has authority to issue under its
charter.

 

7.          The Convertible Preferred Units have been duly authorized and will
be validly issued by the OP. The issuance of the Conversion OP Units upon
conversion of the Convertible Preferred Units has been duly authorized and the
Conversion OP Units will be validly issued by the OP in accordance with the
terms and procedures described in the A&R Opco LPA.

 

The phrase “known to us” is limited to the actual knowledge, without independent
inquiry, of the lawyers at our firm who have performed legal services in
connection with the issuance of this opinion.

 

 -3- 

 

 

Based upon the foregoing, and subject to the assumptions, limitations and
qualifications stated herein, it is our opinion that:

 

1.          The Company is a corporation duly incorporated and existing under
and by virtue of the laws of the State of Maryland and is in good standing with
the SDAT, with the corporate power to own its assets and conduct its business as
described in the 10-K under the caption “Item 1. Business.”

 

2.          The Company has the corporate power to execute and deliver the
Transaction Documents and to perform its obligations thereunder. The Transaction
Documents, the Initial Articles Supplementary, the Charter Amendment, the
Articles Supplementary and the Bylaws, including the amendments to the Bylaws
made in connection with the transactions contemplated by the Transaction
Documents (the “Bylaw Revisions”), have been duly authorized by all necessary
corporate action on the part of the Company and the Transaction Documents have
been duly executed and delivered by the Company.

 

3.          The issuance and sale of the Share has been duly authorized by all
necessary corporate action on the part of the Company and, when issued in
accordance with the Resolutions and the Purchase Agreement, the Share will be
validly issued, fully paid and nonassessable. The issuance of the Share is not
subject to any preemptive rights or similar rights of any stockholder of the
Company arising under the Maryland General Corporation Law (the “MGCL”) or the
Charter or Bylaws.

 

4.          The issuance and sale of the Conversion Shares has been duly
authorized by all necessary corporate action on the part of the Company and,
when and to the extent issued upon exchange or redemption of the Conversion OP
Units in accordance with the A&R Opco LPA and the Resolutions, the Conversion
Shares will be validly issued, fully paid and nonassessable. The issuance of the
Conversion Shares is not subject to any preemptive rights or similar rights of
any stockholder of the Company arising under the MGCL or the Charter, Initial
Articles Supplementary, Charter Amendment, Articles Supplementary or Bylaws.

 

5.          The Company has the corporate power to grant the Ownership Limit
Waiver. The Ownership Limit Waiver has been duly authorized by all necessary
corporate action on the part of the Company and constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as enforceability may be limited (a) by applicable bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or similar laws
relating to or affecting the enforcement of creditors’ rights, generally, or (b)
by general equitable principles (whether considered in a proceeding in equity or
at law).

 

6.          The (i) sale and issuance of the Share, (ii) sale and issuance of
the Conversion Shares upon exchange or redemption of the Conversion OP Units,
(iii) compliance by the Company with its obligations under the Transaction
Documents and (iv) consummation by the Company of the transactions described
therein and contemplated thereby do not and will not conflict with or result in
a violation or breach of (a) the Charter, Initial Articles Supplementary,
Charter Amendment, Articles Supplementary or Bylaws, (b) any Maryland statute,
rule or regulation applicable to the Company or (c) so far as is known to us,
any judgment, order, writ or decree of any Maryland court or governmental
authority having jurisdiction over the Company.

 

 -4- 

 

 

7.          (i) Each of the Initial Articles Supplementary, the Charter
Amendment, the Articles Supplementary and the Bylaw Revisions and (ii) the
adoption of and compliance by the Company with its obligations under and/or with
the terms of each of the Initial Articles Supplementary, the Charter Amendment,
the Articles Supplementary (including, without limitation, the voting rights,
rights with respect to the election and removal of directors of the Board,
rights to act by written consent and approval and other rights of the holder of
the Redeemable Preferred Share (as defined therein)) and the Bylaw Revisions
(including, without limitation, the voting rights, rights with respect to the
election and removal of directors of the Board, rights with respect to quorum,
rights to act by written consent and other rights of the holder of the
Redeemable Preferred Share (as defined therein)), do not and will not conflict
with or result in a violation or breach of (a) the Charter, (b) any Maryland
statute, rule or regulation applicable to the Company or (c) so far as is known
to us, any judgment, order, writ or decree of any Maryland court or governmental
authority having jurisdiction over the Company.

 

8.          No approval, authorization, consent, notice, ratification, license,
permission, exemption or waiver to be obtained from, or registration,
declaration, filing or other action with, any governmental authority of the
State of Maryland is required in connection with the execution and delivery by
the Company of the Articles Supplementary or the Transaction Documents, the
consummation by the Company of the transactions contemplated thereby or the
performance by the Company of its obligations thereunder, except such as have
been obtained or made.

 

9.          The Company, in its capacity as the general partner of the OP, has
the corporate power to execute and deliver, on behalf of the OP, the Transaction
Documents to which the OP is a party.

 

10.         The execution and delivery by the Company, in its capacity as the
general partner of the OP, of the Transaction Documents to which the OP is a
party have been duly authorized by all necessary corporate action on the part of
the Company.

 

11.         The Company, in its capacity as the general partner of the OP, has
duly executed the Transaction Documents to which the OP is a party.

 

12.         No approval, authorization, consent, notice, ratification, license,
permission, exemption or waiver to be obtained from, or registration,
declaration, filing or other action with, any governmental authority of the
State of Maryland is required in connection with the execution and delivery by
the Company, in its capacity as the general partner of the OP, of the
Transaction Documents to which the OP is a party, the consummation by the
Company, in its capacity as the general partner of the OP, of the transactions
contemplated thereby or the performance by the Company, in its capacity as the
general partner of the OP, of the OP’s obligations thereunder, except such as
have been obtained or made.

 

 -5- 

 

 

13.         The compliance by the Company, in its capacity as the general
partner of the OP, with the OP’s obligations under the Transaction Documents to
which the OP is a party and consummation by the Company, in its capacity as the
general partner of the OP, of the transactions described therein and
contemplated thereby do not and will not conflict with or result in a violation
or breach of (a) the Charter, Initial Articles Supplementary, Charter Amendment,
Articles Supplementary or Bylaws, (b) any Maryland statute, rule or regulation
applicable to the Company or (c) so far as is known to us, any judgment, order,
writ or decree of any Maryland court or governmental authority having
jurisdiction over the Company.

 

In addition to the qualifications set forth above, and without limiting the
generality of such qualifications, the opinion contained herein is also subject
to the following:

 

a.           We express no opinion as to the availability of specific
performance or injunctive relief in any proceeding to enforce, or declare valid
and enforceable, any provision of the Ownership Limit Waiver.

 

b.           Enforceability may be limited to the extent that remedies are
sought with respect to a breach that a court concludes is not material or does
not adversely affect the parties seeking enforcement and we express no opinion
with respect thereto.

 

c.           Enforceability may be limited by any unconscionable or inequitable
conduct upon the part of any party, defenses arising from the failure of any
party to act in accordance with the terms and conditions of the Ownership Limit
Waiver or defenses arising as a consequence of the passage of time or defenses
arising as a result of any party’s failure to act reasonably or in good faith
and we express no opinion with respect thereto.

 

d.           We express no opinion with respect to the legality, validity,
binding effect or enforceability of, or the compliance with any applicable law
of, any provision of the Ownership Limit Waiver which (i) would require the
Company to take any particular action after the date hereof which by law could
only be undertaken upon the approval of the Board (or any committee thereof) or
the stockholders of the Company or (ii) would require the Board (or any
committee thereof) or the stockholders of the Company or any person or entity
other than the Company to take, or to refrain from taking, any particular action
after the date hereof.

 

e.           We express no opinion as to (a) the interpretation of such terms as
“reasonable” or “prompt” or any similar terms or any variation thereof or (b)
any matter dependent on the interpretation of any such terms.

 

f.            We express no opinion as to the enforceability of any provision of
the Ownership Limit Waiver by or against any person not a party to or entitled
to the benefits of the Ownership Limit Waiver.

 

 -6- 

 

 

The foregoing opinion is limited to the substantive laws of the State of
Maryland and we do not express any opinion herein concerning any other law. We
express no opinion as to the applicability or effect of federal or state
securities laws, including the securities laws of the State of Maryland, or as
to federal or state laws regarding fraudulent transfers or the laws, codes or
regulations of any municipality or other local jurisdiction. We note that each
of the Transaction Documents (other than the Ownership Limit Waiver and the
Director Indemnification Agreements) provides that it shall be governed by the
laws of a jurisdiction other than the State of Maryland. To the extent that any
matter as to which our opinion is expressed herein would be governed by the laws
of any jurisdiction other than the State of Maryland, we do not express any
opinion on such matter. Our opinion expressed in paragraphs 6(b), 7(b) and 13(b)
above is based upon our consideration of only those statutes, rules and
regulations of the State of Maryland, if any, and our opinion expressed in
paragraphs 6(c), 7(c) and 13(c) above is based upon our consideration of only
those judgments, orders, writs or decrees of Maryland courts or governmental
authorities, if any, which, in our experience, are normally applicable to
transactions of the type contemplated by the Articles Supplementary and the
Transaction Documents. Our opinion expressed in paragraphs 8 and 12 above is
based upon our consideration of only those approvals, authorizations, consents,
notices, ratifications, licenses, permissions, exemptions or waivers to be
obtained from, or registrations, declarations, filings or other actions with,
governmental authorities of the State of Maryland, if any, which, in our
experience, are normally applicable to transactions of the type contemplated by
the Articles Supplementary and the Transaction Documents. We call your attention
to the fact that, in connection with the delivery of this opinion, we have not
ordered or reviewed judgment, order, writ, decree or any other searches of
public or private records of the Company or its properties. The opinion
expressed herein is subject to the effect of judicial decisions which may permit
the introduction of parol evidence to modify the terms or the interpretation of
agreements.

 

The opinion expressed herein is limited to the matters specifically set forth
herein and no other opinion shall be inferred beyond the matters expressly
stated. We assume no obligation to supplement this opinion if any applicable law
changes after the date hereof or if we become aware of any fact that might
change the opinion expressed herein after the date hereof.

 

This opinion is being furnished to you solely for your benefit. Accordingly, it
may not be relied upon by, quoted in any manner to, or delivered to any other
person or entity without, in each instance, our prior written consent.
Notwithstanding the foregoing sentence, a copy of this opinion may be delivered
by you to your permitted successors and assigns under the Transaction Documents
(collectively, the “Future Recipients” and each, a “Future Recipient”) and such
persons may rely on this opinion as if it were addressed to them and had been
delivered to them on the date hereof; provided, however, that any such reliance
by any Future Recipient must be actual and reasonable under the circumstances
existing at the time, including any changes in law or facts or any other
developments known to or reasonably knowable by such Future Recipient at such
time.

 

Very truly yours,

 

 -7- 

 

  

EXHIBIT J

 

Annual Business Plan

 

The Annual Business Plan with respect to each fiscal year of the Company shall
include, with respect to the Company and its Subsidiaries as projected or
estimated for such year:

 

(i)a detailed asset level profit and losses statement, as well as a comparison
against the comparable estimates in the Annual Business Plan for the prior
fiscal year and;

 

(ii)a roll up of profits and losses;

 

(iii)annual budgeted Funds From Operation and Modified Funds From Operation;

 

(iv)non-PIP capital expenditures by asset;

 

(v)PIP capital expenditures by asset;

 

(vi)any plans for any sale, pledge, abandonment, license, assignment, lease or
other disposition of any of the rights, Properties (including Real Property);

 

(vii)any plans for any purchase, lease or other acquisition (including by
merger, consolidation, acquisition of stock or assets or any other business
combination) directly or indirectly, of any corporation, partnership, other
business organization or division thereof or any other business, any Equity
Security in any Person or any Property of any other Person;

 

(viii)liquidity plan, including any refinancings, new capital raises, dividend
and distribution plans and expected cash levels throughout the fiscal year;

 

(ix)financial ratios and status of financial covenants with respect to
Indebtedness of the Company or its Subsidiaries;

 

(x)details of material changes to corporate overhead with respect to Key Persons
(as defined in the Articles Supplementary); and

 

(xi)any other relevant information, as reasonably requested by the Investor (for
example, but not limited to, the dividend policy of the Company).

  



 

 

 

Exhibit K

 

Action by Written Consent

of

the Holder of the Redeemable Preferred Share

of

Hospitality Investors Trust, Inc.

 

The undersigned, constituting the holder of the Redeemable Preferred Share, par
value $0.01 per share (the “Redeemable Preferred Share”), of Hospitality
Investors Trust, Inc., a Maryland corporation (the “Company”), pursuant to
Section 2-505 of the Maryland General Corporation Law, hereby consents to the
adoption of the following resolutions and to the taking of the actions referred
to in such resolutions by executing this Action by Written Consent (this
“Consent”) in lieu of holding a regular or special meeting of stockholders and
pursuant to Section 12 of Article II of the Company’s Amended and Restated
Bylaws:

 

Election of Primary Redeemable Preferred Directors

 

Whereas, the undersigned holder of the Redeemable Preferred Share desires to
nominate and elect __________ and ____________ to serve as the initial Primary
Redeemable Preferred Directors (as that term is defined in the Company’s
Articles Supplementary establishing and fixing the rights and preferences of the
Redeemable Preferred Share filed and accepted for record by the Maryland State
Department of Assessments and Taxation on or prior to the date hereof (the
“Articles Supplementary”) to be elected by the holder of the Redeemable
Preferred Share voting as a separate class pursuant to Article Second, Section 6
of the Articles Supplementary and Section 11(d) of Article II of the Company’s
Amended and Restated Bylaws.

 

Resolved, that ____________ and _____________ are hereby elected as the initial
Primary Redeemable Preferred Directors, each to serve until the earlier of his
death, resignation or removal.

 

[Signature Page Follows]

 

 

 

 

In Witness Whereof, the undersigned have executed this Action by Written Consent
as of the date indicated below.

 

Stockholder:



 

  By:     Name:     Title:  

 

Date:  

 



 

 

  

EXHIBIT L

 

FORM OF

JOINDER AGREEMENT

 

This Joinder Agreement to the Purchase Agreement (as defined below) (this
“Agreement”) is entered into as of [*], by and among Hospitality Investors
Trust, Inc. (f/k/a American Realty Capital Hospitality Trust, Inc.), a Maryland
corporation (the “Company”), Hospitality Investors Trust Operating Partnership,
L.P. (f/k/a American Realty Capital Hospitality Operating Partnership, L.P.), a
Delaware limited partnership (“Opco”), and the undersigned party hereto (the
“Transferee”). Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Purchase Agreement (as defined
below).

 

WHEREAS, the Company, Opco and Brookfield Strategic Real Estate Partners II
Hospitality REIT II, LLC, a Delaware limited liability company (the “Investor”),
are parties to that certain Securities Purchase, Voting and Standstill
Agreement, dated as of January 12, 2017, (as the same may be amended, modified
or supplemented from time to time in accordance with its terms, the “Purchase
Agreement”);

 

[WHEREAS, pursuant to Section 10.8(f) of the Purchase Agreement, neither the
Investor nor any of its Affiliates (other than any Brookfield Excluded
Affiliate), assignees or transferees is permitted to transfer any Convertible
Preferred Units to any Investor Transferee if, immediately following such
transfer, the Investor Transferee would own Common Shares on an as-converted
basis representing in the aggregate more than twenty percent (20%) of the
then-outstanding Common Shares, unless, prior to or concurrently with such
transfer, the Investor Transferee agrees to be bound by Section ‎10.8 of the
Purchase Agreement by executing this Agreement;]1

 

[WHEREAS, pursuant to Section 10.9(f) of the Purchase Agreement, neither the
Investor nor any of its Affiliates (other than any Brookfield Excluded
Affiliate), assignees or transferees is permitted to transfer any Convertible
Preferred Units to any Investor Transferee if, immediately following such
transfer, the Investor Transferee would own Common Shares on an as-converted
basis representing in the aggregate more than thirty-five percent (35%) of the
then-outstanding Common Shares, unless, prior to or concurrently with such
transfer, the Investor Transferee agrees to be bound by Section ‎10.9 of the
Purchase Agreement by executing this Agreement;]2

  

 



1 NTD: To be included unless the Transferee previously executed a joinder for
purposes of Section 10.8 of the Purchase Agreement.

 

2 NTD: To be included if the Transfer would result in the Transferee owning more
than 35% of the then outstanding Common Shares.

 

 

 

 

WHEREAS, the Investor desires to transfer Convertible Preferred Units to the
Transferee, and immediately following such transfer, the Transferee would own
Common Shares on an as-converted basis representing in the aggregate more than
[twenty percent (20%)]/[thirty-five percent (35%)]3 of the outstanding Common
Shares (the “Transfer”); and

 

WHEREAS, the Transferee is entering into this Agreement in connection with the
Transfer pursuant to the terms of the Purchase Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.          Joinder to Purchase Agreement. The Transferee hereby agrees to be
bound by, and to be subject to the terms and conditions of, [Section 10.8] [and]
[Section 10.9] of the Purchase Agreement, and for all purposes of [Section 10.8]
[and] [Section 10.9] of the Purchase Agreement Transferee shall be included
within the term “Investor”, and shall be bound by the terms and conditions of
[Section 10.8] [and] [Section 10.9] of the Purchase Agreement to the same extent
and in the same manner as if the Transferee was an original signatory thereto.

 

2.          Representations and Warranties. The Transferee hereby represents and
warrants to the Company and Opco as of the date hereof as follows:

 

(a)Organization. The Transferee is a [*] duly organized and validly existing and
in good standing under the Laws of the state of its formation.

 

(b)Authorization; Enforceability. The Transferee has full right, power and
authority to enter into this Agreement. The execution, delivery and performance
of this Agreement have been duly authorized by all necessary action on the part
of the Transferee, and assuming due authorization, execution and delivery by the
Company and Opco, constitutes a valid and legally binding obligation of the
Transferee, enforceable against it in accordance with its terms, subject as to
enforcement to applicable bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or similar Laws affecting the enforcement of creditors’
rights generally and to general equitable principles (whether considered in a
proceeding in equity or at law).

 

(d)Consents. No Consent of or any other action in respect of any Governmental
Authority or any other Person on the part of the Transferee that has not already
been obtained is required in connection with the consummation of the Transfer or
the entry into this Agreement by the Transferee.

 

(f)No Conflict. The execution, delivery and performance of and compliance with
this Agreement will not (A) conflict with the organizational documents of the
Transferee, (B) conflict with, result in a breach or termination of, constitute
a default under any Contract binding on the Transferee, or (C) constitute a
violation by the Transferee of any Law applicable to it.

 



 



3 NTD: Appropriate threshold to be inserted upon execution of joinder and
bracketed language throughout to be adjusted accordingly

 

 2 

 

 

3.          Notices. All notices, requests and other communications required or
permitted by the Purchase Agreement in accordance with Section 14.7 of the
Purchase Agreement shall be in writing and shall be deemed given if delivered
personally, by facsimile (which transmission is confirmed), emailed (which
receipt is confirmed) or sent by overnight courier (providing proof of
delivery), hand delivery or certified or registered mail (return receipt
requested and first-class postage prepaid), to the Transferee at the address set
forth on the signature page hereto.

 

4.          Governing Law. This Agreement shall be governed in all respects by
the Laws of the State of New York without regard to any choice of Laws or
conflict of Laws provisions that would require the application of the Laws of
any other jurisdiction.

 

5.          Counterparts. This Agreement may be executed in any number of
counterparts and signatures may be delivered by facsimile or in electronic
format, each of which may be executed by less than all the parties, each of
which shall be enforceable against the parties actually executing such
counterparts and all of which together shall constitute one instrument.

 

6.          Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

[The remainder of this page has been intentionally left blank.]

 

 3 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  COMPANY:       HOSPITALITY INVESTORS TRUST, INC.         By:     Name:      
Title:    

 

  OPCO:       HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P.       By:
Hospitality Investors Trust, Inc., its general partner         By:     Name:    
  Title:  

 

[Signature Page to Joinder Agreement]

  

 

 

 

  TRANSFEREE:       [●]         By:     Name:     Title:           Address for
Notices:               Attention:     Email:     Facsimile:  

 

[Signature Page to Joinder Agreement]

 



 

 

  

EXHIBIT M

 

Information Rights

 

(a)During any period in which the Company is not subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, the Company at its sole
cost and expense shall deliver to the holder of the Redeemable Preferred Share
and each of the Redeemable Preferred Directors by mail the following reports in
the form that the Company would have been required to file with the SEC pursuant
to Section 13 or Section 15(d) of the Exchange Act as if the Company were
subject thereto as well as the other documents listed herein:

 

(i)as soon as practicable, but in any event within the time frame prescribed for
the filing of an annual report pursuant to the Exchange Act after the end of
each fiscal year of the Company (assuming the Company is a “non-accelerated
filer” under the Exchange Act), an annual report on Form 10 K (other than any
exhibits that would have been required), and to the extent not included in such
Form 10 K, an income statement of the Company for such fiscal year, a balance
sheet of the Company and statement of stockholders’ equity as of the end of such
fiscal year, and a statement of cash flows for such fiscal year, such year end
financial reports to be prepared on a consolidated basis, in reasonable detail,
in accordance with GAAP, and audited and certified by independent public
accountants of nationally recognized standing selected by the Company; and

 

(ii)as soon as practicable, but in any event within the time frame prescribed
for the filing of a quarterly report pursuant to the Exchange Act for each
fiscal quarter of each fiscal year of the Company (assuming the Company is a
“non-accelerated filer” under the Exchange Act), a quarterly report on Form 10 Q
(other than any exhibits that would have been required), and to the extent not
included in such Form 10 Q, an unaudited income statement and statement of cash
flows for such fiscal quarter and an unaudited balance sheet and a statement of
stockholder’s equity as of the end of such fiscal quarter prepared on a
consolidated basis.

 

(b)The Company at its sole cost and expense shall furnish to the holder of the
Redeemable Preferred Share and each Redeemable Preferred Director:

 

(i)any material notices, financial information, reports or budgets that are
provided to lenders under any Indebtedness of the Company or any of its
Subsidiaries or that are provided to any franchisors, managers or ground lessors
of the Company or any of its Subsidiaries, when and to the extent the same are
prepared for and provided to such parties;

 

(ii)as soon as practicable, but in any event within ten (10) days of receipt by
the Company or any of its Subsidiaries, copies of any material notice or other
communication from any lender, franchisor, manager or grand lessor of a
Property, and copies of all financial reporting, Property statistics and other
material information received from Property managers or franchisors (including
Smith Travel Reports, commentary and updates and other material reports received
from Property managers);

 

 

 

 

(iii)as soon as practicable, any additional information as may be reasonably
requested by the holder of the Redeemable Preferred Share or by any of the
Redeemable Preferred Directors (including, without limitation, Smith Travel
Reports, commentary and updates and other material reports received from
Property managers).

 

(c)The Company shall provide the holder of the Redeemable Preferred Share and
each Redeemable Preferred Director with written notice twenty (20) days prior to
the date of entering into a definitive agreement relating to any proposed sale,
pledge, abandonment, license, assignment, lease or other disposition of any of
the rights, Properties, real property or assets of the Company or any of its
Subsidiaries (each, a “Disposition”).

 

(d)Within forty-five (45) days after the end of each quarter of each fiscal year
of the Company, the Company shall deliver to the holder of the Redeemable
Preferred Share and each of the Redeemable Preferred Directors with respect to
the Company and its Subsidiaries:

 

(i)a detailed profit and losses statement for each hotel in which the Company or
its Subsidiaries have an interest (including asset level and roll up) for such
quarter, as well as a comparison against the comparable estimates in the Annual
Business Plan for (i) such fiscal year and (ii) the prior fiscal year;

 

(ii)a STR report with respect to each hotel in which the Company or its
Subsidiaries have an interest for such quarter;

 

(iii)a detailed description of any budget reforecasting with respect to the
Annual Business Plan;

 

(iv)a consolidated statement of cash flows of the Company and its Subsidiaries
for such quarter;

 

(v)a comparison of PIP spending against Annual Business Plan estimates for such
quarter;

 

(vi)any requests for material capital expenditures outside of the Annual
Business Plan;

 

(vii)any requests for any purchase, lease or other acquisition (including by
merger, consolidation, acquisition of stock or assets or any other business
combination) directly or indirectly, of any corporation, partnership, other
business organization or division thereof or any other business, any Equity
Security in any Person or any Property of any other Person outside of the Annual
Business Plan;

 

(viii)any requests for any Disposition outside of the Annual Business Plan;

 

2 

 

 

(ix)any requests for capital events outside of the Annual Business Plan;

 

(x)any requests for changes in any dividends or distributions payable by the
Company or any of its Subsidiaries;

 

(xi)a consolidated balance sheet of the Company and its Subsidiaries as of the
end of such quarter;

 

(xii)financial ratios and status of financial covenants as of the end of such
quarter with respect to Indebtedness of the Company or its Subsidiaries;

 

(xiii)the Company’s management’s business commentary on markets relevant to the
Company or any of its Subsidiaries;

 

(xiv)guest satisfaction scores with respect to each hotel in which the Company
or its Subsidiaries have an interest with respect to such quarter;

 

(xv)copies of quarterly accounts sign-off with respect to Indebtedness of the
Company and its Subsidiaries as sent to lenders thereunder; and

 

(xvi)any other relevant information or requests.

 

(e)Within twenty (20) days after the end of each month of each fiscal year of
the Company, the Company shall deliver to the holder of the Redeemable Preferred
Share and each of the Redeemable Preferred Directors with respect to the Company
and its Subsidiaries:

 

(i)A detailed profit and losses statement for each hotel in which the Company or
its Subsidiaries have an interest (including asset level and roll up) for such
month, as well as a comparison against the comparable estimates in the Annual
Business Plan for (i) such fiscal year and (ii) the prior fiscal year;

 

(ii)a STR report with respect to each hotel in which the Company or its
Subsidiaries have an interest for such month;

 

(iii)a detailed description of any budget reforecasting with respect to the
Annual Business Plan (if any) for the three months following the end of such
month;

 

(iv)the Company’s management’s business commentary on markets relevant to the
Company or any of its Subsidiaries; and

 

(v)a consolidated balance sheet of the Company and its Subsidiaries as of the
end of such month.

 

(f)From and after such time that the Investor converts any Convertible Preferred
Units to Common Shares pursuant to the A&R Opco LPA, within the number of days
after the end of each quarter of each fiscal year of the Company as mutually
reasonably agreed by the Investor and the Company but in any case between five
(5) and twelve (12) days after the end of each quarter of each fiscal year of
the Company, the Company shall deliver to the holder of the Redeemable Preferred
Share and each of the Redeemable Preferred Directors a detailed corporate level
profit and loss statement for the two (2) month period immediately preceding the
end of such quarter and a one (1) month forecast for month immediately following
the end of such quarter.

 

(g)During any period in which the Investor is required to fully consolidate its
financial statements with the financial statements of the Company under the
International Financial Reporting Standards, the Company shall prepare and
furnish to the Investor and each of the Redeemable Preferred Directors
information reasonably requested by the Investor or the Redeemable Preferred
Directors with respect to each quarter of each fiscal year of the Company.

 

3 

 

 



EXHIBIT N

 

 

 

[FRAMEWORK AGREEMENT]

 

 



N-1

